Case 3:17-cv-00072-NKM-JCH Document 637-3 Filed 01/21/20 Page 1 of 89 Pageid#:
                                   8310
                                                                                                                                              I




                                             f'
                                             kX'L
                                                e-
                                                 .
                                                 /U
                                                  mVU
                                                    -
                                                    .J:
                                                    . 1
                                                      .
                                                      <a.g
                                                         '
                                                         -
                                                         -?:
                                                           atoçj
                                                           d   %v;1
                                                                  :jjw
                                                                     my
                                                                      qpt
                                                                       -ygs
                                                                          -.
                                                                           otw
                                                                           - ak
                                                                              tj                                                              j
                                .
                            q::i
                               j:!.%t      ! ..:     . ..       x
                                                                .J.
                                                                  ,. su! Echarl     ottesvlIIe bu   otzJR.    -
                                                                                                              f....,..
                                                                                                                     -.v111
                                                                                                                          ,
                                                                                                                          8
                                                                                                                          ,
                                                                                                                          --z-xug ,zutr-t       I
                    .
                    .
                        .
                            hkiy
                                ... . ..
                               .;E.
                               :  Lt
                                   (:
                                    'CL.)E.h:'!të
                                                :L.
                                                 ..hF).:
                                                 (     E.E.E.,l
                                                              Ei
                                                               siE
                                                                 iEi
                                                                   lp
                                                                    : t
                                                                      i
                                                                      lja
                                                                        ..
                                                                         :
                                                                         y
                                                                         ...
                                                                           :
                                                                           -
                                                                           .,
                                                                            .
                                                                            tk
                                                                             ,4
                                                                              ;
                                                                              t
                                                                              .-,
                                                                                yj
                                                                                 -
                                                                                 k
                                                                                 .y
                                                                                  j
                                                                               fh 'i
                                                                                   t
                                                                                   ,
                                                                                   :
                                                                                   ,,
                                                                                    t$
                                                                                     s
                                                                                     ,,
                                                                                      -
                                                                                      ,.
                                                                                       ,:
                                                                                        -
                                                                                        .j
                                                                                         r
                                                                                         .-.                                                    .
                                                                                                                                                ,
                                                       x.,., .w
                                         .
                    .
                    .
                                '
                                 kt.t...jisj    ''.                   l.hreevvlaystc'#.  ;
                                                                                         ..
                                                                                         -
                                                                                         dv.
                                                                                          .t
                                                                                           f
                                                                                           7,c)
                                                                                            - .ë
                                                                                               -.i
                                                                                               > ,
                                                                                                 '-jj
                                                                                                 n,
                                                                                                  .
                                                                                                  !
                                                                                                  p
                                                                                                  , ky.
                                                                                                      .
                                                                                                      t'
                                                                                                      -$.
                                                                                                        pj),m
                                                                                                       éi
                                                                                                        '   x.nc,is'and on s-    gt'
                                                                                                                                   zclus.t
                                                                                                                                         .1.=
                                                                                                                                            . ' I
                                                                                                                                            u


                                                      Right1.
                                                            0
                                                            .v&
                                                              t-Sendï'
                                                                     vhatyou canto s:
                                                                                    upportthe--ft
                                                                                                o-l-
                                                                                                   iio''
                                                                                                     r ovlu
                                                                                                       l
                                                                                                       w  '
                                                                                                          7t
                                                                                                           .
                                                                                                           k.
                                                                                                            &-
                                                                                                             4k
                                                                                                              7.
                                                                                                               -t
                                                                                                                '
                                                                                                                -
                                                                                                                .
                                                                                                                j
                                                      t                        S'Q Z
                                                                                   '
                                                                                   X1u                              C>
                                                                                                                    x*1 '
                                                                                                                        1O
                                                                                                                        E.-
                                                                                                                         $                          E
                                                                                                                                                    u4Q*
                                                                                                                                                       vE
                                                                                                                                                        .
                                                                                                                                                        ..




                                             1
                                             hv
                                              7C.p$Dnt
                                                     :jreat
                                                          l1eC'
                                                              .v:
                                                                ;y
                                                                 11>
                                                                   a:
                                                                    Dxmt
                                                                       '
                                                                       .
                                                                       J
                                                                       afl:t.
                                                                            lt
                                                                             j
                               '  jTE 1, SURJChar         . lottesvl  .lle f
                                                                           xm
                                                                            -.c
                                                                            o o.jjq
                                                                                x.
                                                                                 -$.
                                                                                   ey- gj  etjy a-wt
                               ','t          .                                          .. .t é    .
                                                                                                   u.)(
                                                                                                      -.
                                                                                                       ;
                                                                                                       ,j.
                                                                                                         ,
                                                                                                         jkp.xj
                                                                                                              m
                                                                                                              .ya
                                                                                                                s.
                                                                                                                ;-j.
                                            .ù ,, -.    a.
                                                         .    pp
                                     .  . ,                                                            .
                            ,
                            lh:..-t?.:'-:?:ië
                            . ''
                                            ,
                                            -
                                            p
                                            t
                                            ë
                                            pty
                                             ët
                                              s
                                              i
                                              j
                                              k
                                              :
                                              .y
                                               è
                                               t1
                                               .  ':
                                                   1r
                                                    .t
                                                     i
                                                     s
                                                     7I
                                                      '
                                                      Eèl
                                                      F ti
                                                         l
                                                         )
                                                         '
                                                         Ir
                                                          1
                                                          '
                                                          !'
                                                           T
                                                           7
                                                           1
                                                           I '- reparaljoc.T-
                                                            ii
                                                             !
                                                             ,                 lpsforAu.gust12
                            .   kS
                                 Et-
                                   ,<
                                    ..: kwk,,
                                            -.
                                                      .     '                                                      g                    .
                                                                                                                                              1
                                                                                                                                              '
                                                      '7
                                                       0!  .le ofthe m os'   tcommon
                                                                               .
                                                                                     quest'icnswe'
                                                                                                 ve1-eceked'Is-1-1
                                                                                                                 0,
                                                                                                                 .
                                                                                                                   .:t
                                                                                                                     can Ihelp-,-
                                                       .
                                                      fj
                                                      ; w'
                                                         ).ryjej
                                                               làl
                                                                 .
                                                                 ?
                                                                 .
                                                                 t,j
                                                                  .
                                                                  <ot.
                                                                     j()'
                                                                        ).
                                                                         R.
                                                                         w,.
                                                                           ),
                                                                            .
                                                                            x
                                                                            sx
                                                                             ?
                                                      :N
                                                      *o
                                                       .<
                                                       ;-
                                                        ,.
                                                         ,p;
                                                           ..
                                                            q
                                                            j                                                      t
                                                                                                                   '
                                                                                                                   -.
                                                                                                                   4
                                                                                                                   .o
                                                                                                                    ,-
                                                                                                                     j
                                                                                                                     ,
                                                                                                                     ..î:
                                                                                                                       ,'
                                                                                                                        -
                                                                                                                        j                            -.
                                                                                                                                                    a.
                                                                                                                                                    .
                                                                                                                                                      '
                                                                                                                                                      j
                                                                                                                                                      >
                                                                                                                                                      .t
                                                                                                                                              2
                                                                       .                                                                      l
              Show ing U p for R acialJustice''or RSIJR J''Charlottesville
     128.      (tsiowingUp forRacialJustice''orRSURJ''Charlottesvilleis,an Antifa
        group com posed prim àrily.ofCharlottesville area residents,and a co-
        conspirat
                'or ofPlaintiffsin thiscase.                               !
                                                                           ,



            a. SURJ Considers anyone notvocally supportive oftheirm ission tobe
               engaged in acts ofviolence.

                                !1
                                 J'. ?
                                 '
                                .,
                                 .   4.
                                      y                           '        .
                        é,
                         a
                         ..,
                         *
                         ' ',:   -
                                 ')
                                ..
                                  ';, .
                                     1s'
                                     .
                                     r
                                     .
                                         a
                                       Eu s
                                           'F SURJ Charlottesvllle
                                              ..
                        w; .
                           :
                           E
                           w'y.
                              i =
                                .
                            tL*xj
                              .  :x
                                  E.
                                   j
                                   i
                                   E#
                                    (
                                    i
                                iga..
                                ..   9
                                    j.:(
                                       E
                                       3
                                       i.
                                        s2kJ
                                        !
                                     kjj.s
                                         i
                                         J  .
                                            x
                                            a
                                            .
                                            ?
                                            5
                                            ' j 1i.
                                             ''   x
                                                  k
                                                  j
                                                  w
                                                  .
                                                  . y.-qq,
                                                   i)    y
                                                         k..j
                                                         '
                                                         s    p
                                                            .:l
                                                              ;     j---'u
                                                              %hk....    ..
                                                                          ,  cj
                                                                           $1:-j
                                                                               .s .

                                             1tO Slle,CO ISVl Ience:
                                .
                                w
                                *j
                                 Y.
                                  '
                                  J
                                  -.0-C
                                      ..
                                       j1
                                        ',
                                         5
                                         t'1'
                                         '  ,.
                                            0..
                                              '1
                                               -)s
                                                 J.1..
                                                     *v)
                                                       wut,$--t
                                                       E      .
                                                              -
                                                              ).2
                                                              . *-:)
                                                                   a
                                                                   v/
                                                                    .o.wt.-,,al-'
                                                                                ,1'
                                                                                xr.ï
                                                                                   x.
                                                                                    l.
                                                                                     bk1,u.L
                                                                                           '
                                                                                           .
                                                                                           >
                                                                                           u
                                                                                           .
                                                                                           .,
                                                                                            ...
                                                                                              ,-
                        '
                        ,
                        '
                        Z
                        -
                        *h
                         tC.
                           LF
                            '.
                             >.
                              DJ
                               $a
                                .'
                                 jv.
                                   J
                                   't
                                    .
                                    -
                                    .
                                    't.
                                      r
                                      uj-
                                        1.,.:
                                        u   3
                                            ..(fz
                                            )   *
                                                1,7 ''7;-$.
                                                          3$.Ji7'
                                                                *+
                                                                k:!z
                                                                   -
                                                                   c.:
                                                                  kx
                                                                   . .
                                                                     i
                                                                     .-k%
                                                                        .
                                                                        3F;>ta
                                                                        -     -
                                                                             t't
                                                                              jl
                                                                              ' a.k'.-
                                                                               .a     f
                                                                                      '
                                                                                     ej.
                                                                                       -en.
                                                                                      1d  i+
                                                                                           &.




            b. SURJ supported theinauguration day riots.




                                                                                                                                             t
Case 3:17-cv-00072-NKM-JCH Document 637-3 Filed 01/21/20 Page 2 of 89 Pageid#:
                                   8311



                          .. d!.   :.
                                   .E!
                                     j''' ''
                                          .k,
                                            ..                                      '
                        i(
                        ! :?'i    @Et
                                    yir.k E
                                    .
                        E, :.'..b..;,.. .
                                           ..
                                                   . su
                                                  ..              c.   harIottesM*    1IIe r
                                                                                           wt
                                                                                            '
                                                                                            -
                                                                                            zu'
                                                                                            %Vf%,>E
                                                                                                  l''
                                                                                                    '' -
                                                                                                       1  ?1'1le.-.-l<'
                                                                                                       ..<$
                                                                                                     . -              -
                                                                                                                      4n
                                                                                                                       ,*u
                                                                                                                         .
                                                                                                                         t.
                                                                                                                          0 2.01T
                                                                                                                          ,p.   /l                                                                                                     I
                                                                                                                                                                                                                                       I
                        . ' 4
                           . . .'        y::.'   ;
                                                 j
                                                 .r
                                                  :.
                                                   .
                                                   ;
                                                   'k.
                                                     jj
                                                     .
                                                     4i
                                                      q
                                                      ..(r
                                                      '
                                                      '  .
                                                         '
                                                         @
                                                         a
                                                         .
                                                         i
                                                         ..
                                                          .
                                                          i
                                                          #.:
                                                            k.
                                                             .j.t
                                                                ë!:..it.,.IEu'):2%
                                                                                 vî
                                                                                  .                                                                                                                                                    1
                        .<:
                          i..4
                          E  tj:
                             :
                             F
                             . .;
                               j'.
                                 ,.;...
                                 :    ;.
                                       (E;j
                                        ..       (
                                                 i
                                          EE)!;.j.
                                          L               . N
                                                            .h
                                                             i
                                                             ..:$
                                                                '
                                                                >e
                                                                  '1
                                                                   k
                                                                   r.'i  k
                                                                         .-
                                                                          'i :kw1'
                                                                                 t,
                                                                                  1                                                                                                                                                    I
                                     lt.tz'tji
                                             t#                                                                                                                                                                                                   .

                                                                                      1
                                                                                      g.
                                                                                      .  '.,'' prlIIs#StlII IthKap bç       kubv'C
                                                                                                                                 '
                                                                                                                                 cb
                                                                                                                                 -.
                                                                                                                                  sR'e.
                                                                                                                                      )(
                                                                                                                                       ...'
                                                                                                                                          4
                                                                                                                                          .1
                                                                                                                                           '
                                                                                                                                           y.
                                                                                                                                            kJT.,
                                                                                                                                                -qp
                                                                                                                                                ' :qt
                                                                                                                                                    .-Jartz0.
                                                                                                                                                    1       i,
                                                                                                                                                             .zu17
                                                                                                                                                                 /    .
                                                                                                                                                                                                                                                                                   q5
                                                                                      9                '                                                                                                                                                                           J
                                                                                      i%
                                                                                      : ?'a1h  l.L'(3K ata   ',
                                                                                                             .i
                                                                                                              I2
                                                                                                               ,the elrIc
                                                                                                               '        o'
                                                                                                                        .
                                                                                                                          ty spa
                                                                                                                               .
                                                                                                                                 ce.# ban      .haDay                                                                                                                              I
                                                                                                                                                                                                                                                                                   .E
                                                                                      1 t'aC -tte
                                                                                                .r-com.f/eltatl?
                                                                                                               .
                                                                                                               -
                                                                                                               T'
                                                                                                                ,u'
                                                                                                                  rr
                                                                                                                   !
                                                                                                                   k1
                                                                                                                    ..
                                                                                                                     BC-/c-t
                                                                                                                           'a.--                                                                                                                                                   i!



                    '


                          ..
                              t
                              !.,'
                                 , vi
                        :.:..k.: :
                                 ka
                                 .  .s
                                    ,
                                  ::E'.E
                                       ::.1..
                                            :
                                            '                                                     .    J       arlottesvll
                                                                                                                         .I
                                                                                                                          ewf
                                                                                                                            s
                                                                                                                            a)st.
                                                                                                                                Jr
                                                                                                                                 a'J.-q
                                                                                                                                      ..
                                                                                                                                       'x
                                                                                                                                        41
                                                                                                                                         .1!
                                                                                                                                           ...-Jci.
                                                                                                                                           =      n.c.w)
                                                                                                                                                       .#<-.
                                                                                                                                                           k
                                                                                                                                                           .)1,
                        :'x
                        k '#
                          ..y
                            'y
                            >!..
                             y :;?>.e
                                    .'
                                     Q$ <i
                                      .J.'j
                                          J$  A.Yy.
                                           ..k.   :g
                                                   .r
                                                    '1!j
                                                       ''r
                                                         jjtj-
                                                             gf
                                                              g.   JLj
                                                               jjjkj j*'jjj-
                                                                     '     jg-   kz'
                                                                             j.r,j
                                                                                 . j*(.j.       4l
                                                                                        ;jj-jyqj.
                                                                                                j'y
                                                                                                  JL
                                                                                                  .ry
                                                                                                   q?)
                                                                                                     ys
                                                                                                     . c
                                                                                                       lr
                                                                                                      ozu'
                                                                                                         j:j
                                                                                                           j:
                                                                                                            ; :j1
                                                                                                              j
                                                                                                            .xt
                                                                                                                :
                                                                                                                jal
                                                                                                                s jr
                                                                                                                   yxw.t
                                                                                                                   .
                                                                                                                   .   zï
                                                                                                                        :r
                                                                                                                        .j.e
                                                                                                                           Ay;r
                                                                                                                           aj
                                                                                                                                 '$gyt
                                                                                                                               :.,ja
                                                                                                                              sj       :;
                                                                                                                                     jJ,
                                                                                                                                       h .'s
                                                                                                                                        j1
                                                                                                                                        )   .t
                                                                                                                                           .tya
                                                                                                                                              sz:
                                                                                                                                                .'
                                                                                                                                                jj
                                                                                                                                                 4sy!:
                                                                                                                                                 $
                                                                                                                                                 !    tx
                                                                                                                                                     .slj.
                                                                                                                                                       . :'
                                                                                                                                                          $
                                                                                                                                                          j> hj
                                                                                                                                                           ..o
                                                                                                                                                              .
                                                                                                                                                              aà
                                                                                                                                                               z=:
                                                                                                                                                               ) j..
                                                                                                                                                                   gé
                                                                                                                                                                   .
                                                                                                                                                                    .
                                                                                                                                                                    ji
                                                                                                                                                                     œ:.
                                                                                                                                                                       z
                                                                                                                                                                       .,.rty
                                                                                                                                                                       s.;jc-aj
                                                                                                                                                                            .
                                                                                                                                                                            ' .jj
                                                                                                                                                                                j,
                                                                                                                                                                                 j
                                                                                                                                                                                 jq
                                                                                                                                                                                  jl
                                                                                                                                                                                   g
                                                                                                                                                                                   ..
                                                                                                                                                                                    '
                                                                                                                                                                                    fj
                                                                                                                                                                                     .:)
                                                                                                                                                                                       t:
                                                                                                                                                                                        lg
                                                                                                                                                                                         '
                                                                                                                                                                                         j,
                                                                                                                                                                                         .;?
                                                                                                                                                                                          '  z.
                                                                                                                                                                                           q..
                                                                                                                                                                                             .
                                                                                                                                                                                             .z;
                                                                                                                                                                                               y:
                                                                                                                                                                                               .
                                                                                                                                                                                               ' .jq
                                                                                                                                                                                                .,s
                                                                                                                                                                                                   xj
                                                                                                                                                                                                   '.y
                                                                                                                                                                                                    '
                                                                                                                                                                                                    yol
                                                                                                                                                                                                      .s
                                                                                                                                                                                                      .
                                                                                                                                                                                                          y.r
                                                                                                                                                                                                       ..'x..'t
                                                                                                                                                                                                            ;
                                                                                                                                                                                                            '
                                                                                                                                                                                                              o'
                                                                                                                                                                                                               ''f
                                                                                                                                                                                                                 je'
                                                                                                                                                                                                                   u!
                                                                                                                                                                                                                    )$
                                                                                                                                                                                                                     j3
                                                                                                                                                                                                                     v.<.j
                                                                                                                                                                                                                       .a;
                                it1?z
                                    ')1.
                                       jJ#''
                                                                                      1 ï$jkIjp:::                        . .,.... ,                  .J-..            -. w ,.v...ç..!y
                                                                                                                                                                       .                                                                                                       t
                                                                                      2
                                                                                      é
                                                                                      i:g
                                                                                        .t
                                                                                         y. j
                                                                                            .
                                                                                            F).
                                                                                             :j   ..    f
                                                                                                        '
                                                                                                        .
                                                                                                        k
                                                                                                        av
                                                                                                         .).
                                                                                                           f
                                                                                                           x.o
                                                                                                           w )
                                                                                                             .
                                                                                                             u/
                                                                                                             ,!r
                                                                                                               ,u)
                                                                                                               g .''''x
                                                                                                                      r.
                                                                                                                       N
                                                                                                                       o
                                                                                                                       j,
                                                                                                                        j.xj:
                                                                                                                            jjj
                                                                                                                              g.
                                                                                                                              etpq.
                                                                                                                                  tjj
                                                                                                                                    .y
                                                                                                                                     .;.
                                                                                                                                       F)j.)
                                                                                                                                           .                 j                  ' )j
                                                                                      5                                        .               .             1                    j.
                                                                                      i
                                                                                      i
                                                                                      : Ly
                                                                                         -lkzes.trea :
                                                                                                     1
                                                                                                     7forn' Ct nl
                                                                                                                -'
                                                                                                                 um  . bus#.' J20.. :rotesttwi
                                                                                                                                             .tter.cot
                                                                                                                                                     .
                                                                                                                                                     na'/
                                                                                                                                                        'a
                                                                                                                                                         -ur.l
                                                                                                                                                             -,
                                                                                                                                                              c
                                                                                                                                                              '.o.
                                                                                                                                                                 lul'
                                                                                                                                                                    nbusoh.-..'. i.
                                                                                                                                                                                  )'
                                                                                          .        .
                                                                                      .
                                                                                          '...                                                                                               .           ... .. . . . . ....... ....   1.        .....                       .''
                                                                                              .                                            ..
                                                                                                                                           .
                                                                                          e
                                                                                          '                                                  'D
                                                                                                                                              %<                                                                                              tz
                                                                                                                                                                                                                                               '
                                                                                                                                                                                                                                               s
                                                                                                                                                                                                                                               !f

                         .:
                        '
                        .y
                          ,..:.
                          :
                         . A
                              ;.à. ..
                               k, ..':
                            ?>. : .j :.
                                                                      t
                                                                      .                            .
                                                                                                               (
                                                                                                               1
                                                                                                               :
                                                                                                               1jr
                                                                                                                 .
                                                                                                                 14
                                                                                                                  :)4 1:
                                                                                                                       ,:
                                                                                                                        E;li
                                                                                                                           j
                                                                                                                           !jl
                                                                                                                             .1g
                                                                                                                               I
                                                                                                                               k1
                                                                                                                                .(
                                                                                                                                 :
                                                                                                                                 ,:,
                                                                                                                                   .
                                                                                                                                   :'
                                                                                                                                    .
                                                                                                                                    x
                                                                                                                                    tp
                                                                                                                                     'r
                                                                                                                                      (
                                                                                                                                      .
                                                                                                                                      ):
                                                                                                                                       )two.....s
                                                                                                                                                o
                                                                                                                                                ..î
                                                                                                                                                  .
                                                                                                                                                  r
                                                                                                                                                  .:jj
                                                                                                                                                    ' ..
                                                                                                                                                       )'
                                                                                                                                                        :ï
                                                                                                                                                         a
                                                                                                                                                         i
                                                                                                                                                         vE
                                                                                                                                                          x
                                                                                                                                                          ;o.i.'
                                                                                                                                                              '
                                                                                                                                                              ft
                                                                                                                                                               :
                                                                                                                                                               L.
                                                                                                                                                                !rI lj
                                                                                                                                                                     .a
                                                                                                                                                                      .:
                                                                                                                                                                       ?
                                                                                                                                                                       'j
                                                                                                                                                                        .,.
                                                                                                                                                                          z
                                                                                                                                                                          <.
                                                                                                                                                                           i
                                                                                                                                                                           t.
                                                                                                                                                                            '
                                                                                                                                                                            -.'
                                                                                                                                                                             ).
                                                                                                                                                                                k,6
                                                                                                                                                                                  .
                                                                                        x'tA.
                                                                                      ,.1
                                                                                                               n
                         q:,1.h't(.:t:..:E:'!-.;.7;...jj.Et.t!6.:E.E!i::ui6f.!t....
                         '
                              .'
                                                                                           ';i
                                                                                             .:
                                                                                              ..:
                                                                                              .
                                                                                                  --
                                                                                                 .y-..
                                                                                                ..   $-h
                                                                                                       'qt.  .'
                                                                                                          h.-f  J
                                                                                                                '
                                                                                                                ;(
                                                                                                                 '
                                                                                                                 .
                                                                                                                 u.
                                                                                                                 J
                                                                                                              x.,ï,
                                                                                                                  '
                                                                                                                  :j
                                                                                                                   ''
                                                                                                                 s..1-
                                                                                                                    -!
                                                                                                                     '1
                                                                                                                      's
                                                                                                                      .ï
                                                                                                                       %
                                                                                                                       :
                                                                                                                       .
                                                                                                                       i:
                                                                                                                        .
                                                                                                                        t:
                                                                                                                        a .
                                                                                                                          -
                                                                                                                          rs
                                                                                                                           .
                                                                                                                           -
                                                                                                                           '
                                                                                                                           .
                                                                                                                           x..,
                                                                                                                              ik
                                                                                                                               :.'1.
                                                                                                                                   i
                                                                                                                                   E
                                                                                                                                   ikk.
                                                                                                                                      1,
                                                                                                                                       1f
                                                                                                                                        '
                                                                                                                                        fh
                                                                                                                                        *rt
                                                                                                                                         l
                                                                                                                                         u E
                                                                                                                                           l:eb
                                                                                                                                           5     -
                                                                                                                                                 'F
                                                                                                                                                  .
                                                                                                                                                  :
                                                                                                                                                  u;,
                                                                                                                                                  ' ?'t
                                                                                                                                                     .  ?
                                                                                                                                                        t
                                                                                                                                                        -
                                                                                                                                                       ..'
                                                                                                                                                         .
                                                                                                                                                         *-
                                                                                                                                                          ..
                                                                                                                                                           ,
                                                                                                                                                           .j-
                                                                                                                                                             '
                                                                                                                                                             t
                                                                                                                                                             s
                                                                                                                                                             -
                                                                                                                                                             .$.
                                                                                                                                                               j
                                                                                                                                                               4'..
                                                                                                                                                                  )
                                                                                                                                                                  r
                                                                                                                                                                  <
                                                                                                                                                                  : . .!',,. .i:.:.kk.IElr'ç'i..,m,.'?tx-ë.'y;t---.ç.'.$F.j'i.k....E1.5.-..<jj.'.$.:.q.'-.....--..,'-E..-)
                                                                                                                                                                   è
                                                                                                                                                                   Lh
                                                                                                                                                                    r
                                                                                                                                                                    .-
                                                                                                                                                                     '
                                                                                                                                                                     .' :
                                                                                                                                                                        .
                                                                                                                                                                        :
                                                                                                                                                                        t3
                                                                                                                                                                         -;?k,'
                                                                                                                                                                              :
                                                                                                                                                                              .; ,
                                                                                                                                                                                 .
                                                                                                                                                                                 ..          .                   ..          .         .
                               *
                                    f&i.
                                       CW.''t.v.'.
                                            .x                                        .:
                                                                                      .#..
                                                                                         ;.....
                                                                                         :    ..!
                                                                                                no.'!'
                                                                                                ,ï   M'
                                                                                                      uzc..
                                                                                                       4s    x
                                                                                                             a.i.a
                                                                                                          gk.k
                                                                                                          .         1*k
                                                                                                                 u..t-
                                                                                                                    . .




             SURJ has a defirlition ofRW hite Suprem acy''which could charitably be
             described asoverbroad.                                      '
                                                                         .
Case 3:17-cv-00072-NKM-JCH Document 637-3 Filed 01/21/20 Page 3 of 89 Pageid#:
                                   8312



                           !
                           j
                           .
                           ù
                           fE
                           '
                             t
                             jl
                              ,.. ErlkaAndlola(W*
                                               .
                                               s
                                               .#
                                                ..t-
                                                   $
                                                   :
                                                   Jullk'ax.i).
                                                   >          -
                                                              <i
                                                               ,a
                                                                .-..
                                                                   1.k.
                                                                      =oë .ï/                                                                                                                        ,
                       Ks:E
                          4:
                           . ..
                              ''C:                    .
                       .                      Soo-1
                                                  )'q'
                                                     o
                                                     .ctr.
                                                         ir
                                                          - u..
                                                          aj6 '
                                                              ,
                                                              onaI.
                                                                  J.
                                                                  /i...
                                                                     fru.m
                                                                         a..r.  .3.I1lsu
                                                                              )b'
                                                                                %      :e thath.1
                                                                                       l
                                                                                       -           ;
                                                                                                   .-dam 1'
                                                                                                    b      )'
                                                                                                           .        ztnjt(i
                                                                                                            zk'aIj%%k
                                                                                                                    ,     f.Iysanj:
                                 $
                                 !            1
                                              :m
                                               'm::
                                                  1(!ratlOn 17Oly'
                                                                 CJCprot'   llel-
                                                                                nS,..t. $1
                                                                                         f
                                                                                         x)o,u4Ik
                                                                                                .1:
                                                                                                  4(
                                                                                                   ..
                                                                                                    /i%ts
                                                                                                        qE
                                                                                                         j
                                 k.i                                                                                                                                                                 (
                                 ji
                                  (
                                 iE
                                  T
                                                         '
                                                         uu
                                                         :J
                                                          r
                                                          .7                                       a
                                                                                                   .-.-z
                                                                                                   )   '
                                                                                                       k .z
                                                                                                         7$
                                                                                                         '79
                                                                                                          o                                                       J
                                                                                                                                                                  s'-
                                                                                                                                                                    '
                                                                                                                                                                    %
                                                                                                                                                                    d
                                                                                                                                                                    .7.
                                                                                                                                                                     .
                                                                                                                                                                     <
                                 J4.
                                 ?:
                            #3
                           ..
                           .  ''
                               :.
                                ''' h.
                       ,,,tt' @
                              t ' t
                                E
                              . ,.            SU              Charlollesville
                              ,
                       P.ï
                         zta
                           !.    '
                                 .%
                                  t.?
                                    T.Y :% w
                                           .  -:
                                               .
                                               *lr
                                               '  ..
                                                 .;>k
                                                   'er '.
                                                        '.7(
                                                           j'E3
                                                              -*%1..1
                                                               .:
                                                                ,   q.
                                                                    .jpx.
                                                                     -  21t
                                                                        1
                                                                        .    t.
                                                                              Ms '
                            .    t
                            (!:..kt
                            .       , W!
                                      7i.j-
                                          y(
                                          -
                                           ëëi
                                             -.
                                             E ,
                                               .           '             ...-..-'
                                                                                k
                                                                                .
                                                                                ?-
                                                                                 1
                                                                                 .
                                                                                 EI
                                                                                  EI-
                                                                                  ) ,
                                                                                    '
                                                                                    t
                                                                                    .
                                                                                    ,
                                                                                    .

                       sj..
                          -. ? .t .                , .>.-
                                                   .      rs-.;.
                                                        ...        z-  <.
                                                                    œ,.,fk-q<). k  ).'
                                                                                 v-.
                                                                                .. 4
                                                                                   ..w'.<k-q
                                                                                           -b4i.-.-.-a.-'x t,p---:su...r:
                                                                                            <-                          .J.
                                                                                                                          rs
                                                                                                                           ,.k.tj.   . (
                                                                                                                                 '--;(
                                                                                                                                     ..
                                                                                                                                     . tt.(.f..x-.g
                                                                                                                                       .          .gu..
                                                                                                                                                      <.
                                                                                                                                                       c:/.
                                                                                                                                                          s--A,
                                                                                                                                                              'dc.
                                                                                                                                                                 s:
                                                                                                                                                                  -.
                                                                                                                                                                   '...s.rs
                                                                                                                                                                          ..k>.-à.
                                                                                                                                                                                 --..v
                                                                                                                                                                                     ..$,.J
                                                                                                                                                                                          .:
                                                                                                                                                                                           ..
                                                                                                                                                                                            c.

                       ltlI
                          -ter
                             'ally
                                 . does not m atterifitfixes anything - it's an                                                                 .
                       '
                       ldeologicalw allto prop up w hite suprem acy
                       (
                       .
                       E
                       k-
                        :t
                         '
                         :
                         )#
                          1E
                           1.
                            g'
                             .
                             3
                             .l
                              '
                              k
                              -.l--
                                  J(
                                   '
                                   iè1
                                     -
                                     C
                                     IF;
                                       2
                                       4!5
                                         k
                                         ,:@!tl
                                              )i
                                               -
                                               1-;
                                                 7
                                                 -.-'f
                                                     7'
                                                      -'
                                                       ê
                                                       k'
                                                        :
                                                        il
                                                         )
                                                         'll
                                                           t
                                                           f,L
                                                             ô
                                                             ''
                                                              bt
                                                              îl
                                                               ï
                                                               i.
                                                                b
                                                                $
                                                                t'
                                                                 :r
                                                                  .
                                                                  ):
                                                                   ;
                                                                   E-
                                                                    f.''
                                                                       1i
                                                                        '
                                                                        kï
                                                                         -f
                                                                          'ïl
                                                                            t

                       d
                       llR
                         -'iEr'
                         '    (i?
                                6
                                k
                                êe.
                                  t.
                                   v 15
                                   *  ;1L
                                        -1'
                                          t
                                          r.
                                           iz
                                            r
                                            :ë
                                             v
                                             -


                     ;
                     @
                     : t
                       ,!i
                       ..
                          K
                          /
                          ..,,'
                          b     k
                                .
                                u. SURJCharlottes'vx
                                 '
                                 ,
                                .' .
                                                   '
                                                   l
                                                   lle
                    ' '.
                     a'-'v
                      .-ï-(!
                           -.%bb*ak
                         ':h'L
                            ,;;-.t!
                            !     E!E r j ''* '
                                    ,(ë?
                                       và-,    '.i-5'
                                          s i-ri    iG
                                                     -.1
                                                       J.q.
                                                          J
                                                          -t..
                                                             vel1
                                                                -
                                                                I1
                                                                 F
                                                                 51

                     Thetrutn
                            lis/whitesupremacy iseverywhere.It'sin2our                                                                                                                           '

                     dourts,kops,scl nools,m qdia,friends,fam ilies,co 2
                     w orkers.It's on ourTV,in aIIofourPresidents,in 6ur
                      institutipns--.it'sbuiltinto thefabritofthiscountly W e
                      need to stop denying that.                                                                                                                                                     7
                       :iJ*...zti,
                                 '.v..4.'$l?e.$. t;...:wJ!,.              *   jks.).17*'
                                                                                       t.t..;.Ea.. : ht..t.:.,


                               ï
                               <
                               -etvseets' 57 Likes
Case 3:17-cv-00072-NKM-JCH Document 637-3 Filed 01/21/20 Page 4 of 89 Pageid#:
                                   8313
                                                                                                                                I



                                                                             x                                                  '
                                                  SURJCharlotlesville @ SU     .RJ....Civ?i1f
                                                                                            .e .Ao(J1.
                                                                                                     2,2fJ18               ,
                                                  N
                                                  Ahatvs  /otlld awin inCharlottegville Iooklike to lccalartivi   sts?Taki
                                                                                                                         ngidbwn
                                                  al1tile racistsstatues.Ending theJA        'DEtaskforce,Findï
                                                                                                              .ng SageSmith,Paying
                                                  blackCharlottesvill e cîtizensreparations.UVA giving bjackstuclentsfreé
                                                  tuition-A1 -
                                                             1end tc.thefacade ofcivi         làty-                        '
                                                  u. 1
                                                  O                             t-.
                                                                                  1
                                                                                  .
                      '!q).
                          ij'''.'
                         ! .j, SURJCharl
                                       otlesvl11e e                         .              c.   .j   . .
                                                                                                       x
                                               .zatuion
                                                      SUP
                                                        .w
                                                         .JS-xzl)le .i
                                                                     tx
                                                                      vtjf:
                                                                          j12,20 19
                                                                                  t.
                          .
                    j
                    %a
                    .
                     '.
                      !
                      i
                     Ji
                      E
                      ë
                      '
                        .
                        <
                       h'
                        x
                        '
                        s,j
                         e
                         r
                         c
                           ,t
                          t's
                             ).
                              , .d to rom
                               .
                            ,7 Anen
                                             .
                                         .antl
                                             cl
                                                           -
                                                        ofthe slave ownerand rapl
                                                                                     .stT.homasJel-j
                                                                                                   yerson.
                         tk
                          *:
                           q:
                            ::
                             1d(
                            *3 4j
                                jEES
                                   î4
                                   It.
                                     t.
                                      S4I                      .                                                                :
                                f
                                l                 Vh
                                                  ' e immediatehaltof .oen
                                                                       u  trifying neiah
                                                                                      .- bor
                                                                                           hoods,At
                                                                                                  7-ord:
                                                                                                  F    ablehousing for
                                i
                                ;
                                '
                                j                 every'onejEqualtenantsrights.Paying UVA workersajw'ing waq...e.

                                ij
                                l                 f
                                                  N'
                                                   -t
                                                   -k.
                                                     #'
                                ij
                                :
                            T(q'' 2
                     y!/i
                      ...
                      . ...
                    n.
                    ,   l
                        k
                        iFd
                          h
                          # SURJCharlotlesml
                          i                x
                                           .le
                    si
                    ,
                    '.'
                      yxy'
                         t.
                          'x
                           '!#kS*Q6'
                                   ê.
                                    '#4h*
                                        ':         '          -E *'
                        -ktktlî. -,J'
                    .,sstlttvitîit--z f
                     '                  J
                                        -.
                                         tJRJ-F
                                              LV'I
                                                 ,
                                                 IC.

                    Any tow n can becom e a Charlottesville.Every tow n is,in
                    som e w ay,Charlottesville.The fabric ofAm erica is:
                    stitched w ith the sam e threadsofw hite stlpfèm acy that
                       k                                     ,  .k      i
                    exlst in the fabric ofCharlottesville.You relustIike us.
                    -
                    !:
                     28 i
                        &g,
                          t
                          .
                          -
                          lIt.Aug 12-2t
                                      )1t
                                        i
                                        l-'I
                                           'k
                                            vi
                                            - ttf:
                                              '  3rfof'll
                                                        :
                                                        riloï
                                                            '
                                                            le

                    15 Rotweets 46 Likes

                                                                                                                           L.1
                                                                                                                             ...J



                    '
                    ;
                    ;
                    '
                    ;
                    .
                    !
                     :
                     !il
                     :i
                       ' bj
                       :
                       !
                       1   ;
                           :
                            ' SURJCharlottesville @ C-:t,     :P-
                                                              1 x)C.
                                                                   -%i
                                                                     ''l
                                                                       e-r
                                                                       . htjk
                                                                            -.
                                                                             l1.
                                                                               7.,*
                                                                                  -.0y18
                                                                                  7
                                                                                  .
                                                                                  ......                                        1
                                                                                                                                .
                    '
                    +
                    ;
                    k
                    (.
                     j
                     .
                     >
                     t  ;.)
                          i
                      ..> ..'.: p
                               .
                                rx,
                                  j
                                  yp) .
                                      .g(
                                    q44
                                      .
                                      j ;
                                        jtc.f
                                            ,
                                            j(
                                            :
                                            ..-y(j
                                             )j  .
                                                 1
                                                 J
                                                 ' t
                                                 yk       .jc. -
                                                    .-,.y(j                                                                     j
                        k::.9'
                           -)
                           1 î
                             !j
                              :i
                               t
                               )dti,j;C
                                      !s1:.'
                                           $.îs           ,f --r      -'-   '-----'v                                            l
                            . -.
                                @
                                è
                                (
                                .                 Bel'leve .I
                                                            n the res.ll
                                                                       .
                                                                              .yourcomm unity,;oe
                                                                        ence of                    -s -
                                                                                                       evetznatanotherworld 1
                                                                                                      ll                         .s
                                i
                                l
                                t                 7OSSI
                                                  1     -ble-BeIieNle ina futureWithotlt'kshiteStlpfem acy '
                                                                                                           ,land allitS inStituti ons
                                j
                                i
                                .                 .n y
                                                  j  trur1O$  /fnrC-                   )nd make j
                                                                   lty:Staie.Then j;0:(-          ç't$
                                                                                                     klaDpen.l't
                                                                                                               Q. ..n,tWl
                                                                                                                eCa       .n%o&rj
                                                                                                                                tjx
                                                                                                                                  jout
                                i
                                jj
                                 j                ,
                                                  vkj!OUu                                                                       .
                                j
                                i
                                ï
                                @
                                j
                                i
                                                  ,
                                                  .-j 1
                                                  w                                                                   ap
                                                                                                                     tuo
                                J
                                i
                                .
Case 3:17-cv-00072-NKM-JCH Document 637-3 Filed 01/21/20 Page 5 of 89 Pageid#:
                                   8314
                                                                                                                                             I
                                                                                                                                             1



                                                                                                                                     .   .   I
                                 Jalane Sm ash the'Fash Schm idtlt... T.                       ''
                                                                                               E 7s
                                                                                                  '
                                                                                                  R'.
                                                                                                  o Jalai
                                                                                                        ne Schl    7.
                                                                                                                    -j--,i
                                                                                                                         ..FC.
                                                                                                                             Jb 1f
                                                                                                                                 w
                                                                                                                                 '
                                                                                                                                 -',zk
                                                                                                                                     C)17
                                 2nd. hq.
                                        !
                                        A Govcandidate also                ugran       .dstand7 kna on #'L
                                                                                                         '.
                                                                                                          gs
                                                                                                          '
                                                                                                          w.
                                                                                                           e.
                                                                                                            wt
                                                                                                             f-it
                                                                                                             a  ,.
                                                                                                                kr
                                                                                                                 a'r
                                                                                                                 w ''
                                                                                                                   wwL'
                                                                                                                      .i
                                                                                                                       odecisio.
                                                                                                                       w         n.
                                 è
                                 -
                                 .
                                 %us
                                   h:
                                    3l
                                    E
                                    f.
                                     b
                                     ,
                                     :
                                     %
                                     .ds
                                       7
                                       .
                                       '
                                       -
                                       7k
                                        .
                                        p;
                                         rf
                                         -r
                                          o
                                          -,=?
                                             .q
                                              I
                                              -j<
                                              . o.m
                                                w :r<
                                                    f.y
                                                      r
                                                      .
                                                      (
                                                      .f
                                                       q
                                                       'j
                                                       ..
                                                        )x
                                                         s
                                                         o.'q
                                                         -  E
                                                            I
                                                            '
                                                            J
                                                            x
                                                            ..
                                                             7  ..C
                                                                t
                                                             -.., :2..t?
                                                                       ?1L--
                                                                           ;-Jinp
                                                                           &    '.-
                                                                                % ..$%l,
                                                                                       -
                                                                                       )IsC
                                                                                       .s    n
                                                                                          :hf-
                                                                                             '                           I
                                 s''                                                                                                         T                $       '''
                                 I
                                 l/.1                     'vil#e b'
                                    7i% C-VILLEW eekly ttkc       bxeekI
                                                                       '
                                                                       y.Feb 10,2t
                                                                                 71.7                                                                                   j
                                                                                                                                                                        l
                                 I 4,.
                                     /.
                                     )                                                .   --        -                                                                   i
                                 1
                                 ,GOPgubernatcrialcandidateCDcoreystewal-tvA comingto#cvil1eSat.                                                                        1
                                 !
                                 I
                                   loam
                                    E to denounc
                                          .     e CityCouncilvn
                                                              .te to t.emove Leestatue-                                                          '                      !
                                                                                                                                                                        !
                                                                                                                             .               1
                                 f                                                                                                                                      I
                                 i
                                 j
                                                   œ fey Ytewartand Ke# O. rlal.MM ll Intluencert5
                                                                                                  @ Denouno                                                             I
                                                                                                                                                                        @
                                 !                         lhe CharloMesvllle Clty Cound lSa
                                                                                           : lurday                                                                     k
                                 !                                                                                                           '                          (l
                                                                                                                                                                        :
                                 I                                                                                                                                      j
                                 I                                                                        .                                                             i
                                 I
                                 l             Wrmdbridge,VA.- Rcpabl     l
                                                                          .canlmdldatoforGovecorCtrey StQ./a
                                                                                                          I
                                                                                                            rt*$11bol
                                                                                                                    .r1                                                 3
                                                                                                                                                                        j
                                 j
                                 à             Charl
                                                   ottesvl.ll
                                                            oSa
                                                              , , t
                                                                  ttr
                                                                    day
                                                                      .
                                                                        t
                                                                        o de nou
                                                                               ,
                                                                                ncc.
                                                                                    thcCharl
                                                                                           otl
                                                                                             eski
                                                                                                G .
                                                                                                   Ci
                                                                                                    tyCou
                                                                                                       .
                                                                                                         ncil
                                                                                                          j .
                                                                                                             wi
                                                                                                              th keysocscl                                              !
                                                                                                                                                                        !
                                 I
                                 i
                                 *
                                   mtsdiainflueaeerar
                                                    ldsu.
                                                        pporter;Thaddeu:DïonneAlexander.                                                                                t
                                                                                                                                                                        !
                                                                                                                                                                         .
                                 1                                                                                                           ;                          'i
                                 I 'Stewad willmpet.
                                                   n addeusattheRo- dE.Leeslatki
                                                                            .  elnthecity'scentralEmtjare                                                               1
                                                                                                                                                                        -
                                                                                                                                                                        !
                                 I                          AM,F:.b.(t.mœ ll.
                                               tRmqrrphvat17,               thktc gotiveonFaœ bookdencundngthi
                                                                                                             shi
                                                                                                               storical                                                 p
                                 I
                                 I             Vandal
                                                    ism.                                                                                     '                          C
                                 I                                                                                                                                      l
                                 !                                                                                                                                      !
                                 I                                              .                                                            -                          1
                                 !             Forquosvtlonsorto RSVP atlendanue,pleascomaitSptmce Roger:at                                                             C
                                 j                                                             '                                                                        'j
                                 j
                                 !
                                               se
                                                sqjjjlxv
                                                       (j).
                                                          ç.C
                                                            .
                                                            Q,XX1
                                                                :5:
                                                                  %'
                                                                   c
                                                                   :t:..c&.
                                                                          .                                                                                             jI
                                 I                                                                                                                                      ,1
                                 I
                                 i
                                 : CoreyStewartI
                                 ''-
                                               &,
                                                mRepu
                                                    ,b
                                                     lj
                                                      canCandidatelofGtwernor:
                                                                             andformekiV.itgini
                                                                                              aState                                                                    )
                                                                                                                                                                        :
                                              Nb
                                               ';!h'i.t
                                   .........,...      :
                                                      lrJF
                                                         I
                                                         1r
                                                          1.1
                                                            :
                                                            )
                                                            21
                                                             q
                                                             ..
                                                              1@
                                                               1
                                                               4.
                                                                p,.I
                                                                   7
                                                                   :
                                                                   tj(
                                                                     1
                                                                     t
                                                                     !T1
                                                                       ;r
                                                                        pIri.7
                                                                             1
                                                                             E'
                                                                              l
                                                                              7l
                                                                               k
                                                                               ll
                                                                                qrt
                                                                                  ,:
                                                                                   ).
                                                                                    y
                                                                                    ;;l
                                                                                      q
                                                                                      tl
                                                                                       r
                                                                                       yr,
                                                                                         )
                                                                                         ;
                                                                                         )pl
                                                                                           F
                                                                                           hiC
                                                                                             Z
                                                                                             I
                                                                                             .1
                                                                                              :
                                                                                              1a................,
                                                                                                                ...
                                                                                                                  :
                                                                                                                  .....
                                                                                                                      ,
                                                                                                                      ..............j
                                                                                                                                    .......................................
                                                                                                                                                                          '
                                                                                                              V;

                                 SURJCharlottesville
                                 tQSURJC'vi
                                          ll
                                           r
                                           le

                                                                                                                                             '
                                                                                g                          .                     .
                      They know w here thelrsupport Iles -w hlte                          '.                                                 '
                                                   .          .                                                                      .                            a
                      suprem aclsts.The Republlcan party cel
                                                           -talnly has sold Its
                      soul   .
                                                                 I
                      -
                      1
                      .t:
                        l'
                         k-
                          1
                          !s:
                            !
                            -.s
                              :
                              lkl
                                '
                                A
                                ï
                                -'l
                                  ..l:
                                  j  7
                                     -
                                     :2
                                      !
                                      .
                                      ,.
                                       1
                                       23-
                                       ! 1k
                                          :
                                          (
                                          -k,JE
                                              ?.
                                               tE
                                                )'l
                                                  i-
                                                   1
                                                   7-'f'
                                                       l
                                                       y
                                                       -?
                                                        &
                                                        ?@'
                                                          !
                                                          :C
                                                           E$
                                                            '
                                                            :
                                                            )s
                                                             )
                                                             ''b
                                                               $
                                                               -
                                                               '
                                                               b
                                                               iI
                                                                .
                                                                t
                                                                $'
                                                                 .
                                                                 i
                                                                 !'t)
                                                                    .
                                                                    't
                                                                     :ll4
                                                                        2
                                                                        '-
                                                                        i!
                                                                         è#
                                                                          @!
                                                                           ')
                                                                            .
                                                                            l
                                                                            t'
                                                                             .



               IV .
                  '
                                                                  t
Case 3:17-cv-00072-NKM-JCH Document 637-3 Filed 01/21/20 Page 6 oft89 Pageid#:
                                   8315                           l
                                                                  I
                                                                  l
                                                                            !
                                                                            !
                                                                            1
                            1l)
                           ,. ''
                               1'M
                                 I'*.1.
                                      h
                                                                            1
                                                                            1
                       4-.
                       'S
                        .<
                         'S-'
                            .
                              jjj(j,SURJCharlottesville
                           Uqj,  .                                          i
                         $
                         ku
                          .,-
                            '
                            .
                            ',i
                              l
                              j
                              '
                              -k
                               ë
                               .t
                                i
                                ,
                                :
                                ,
                                .
                                v
                                '
                                rk
                                 -
                                 't
                                  '
                                  j
                                  M.
                                   'ip
                                     'é
                                     jI
                                      '
                                      l
                                      't!
                                        ;
                                        :
                                        lt-
                                          l
                                          i
                                          @'
                                           k
                                           t-JC%-
                                                'il1
                                                   -
                                                   t
                                                   E'                       1
                                                          .                 k

                       Disruption and dissentatTom Garretteventtonight.No
                       Polite dialogue with w hite suprem acy:
                       ,
                       .
                       j
                       C.
                       1
                       .9Ceb()f7$Kk
                                  .C0 r.
                                       1'1/.'$Stll.'%jC'
                                                  .
                                                      'vf'      ?é?'1f7:)-..
                                                         1JxIe/<'
                                                                .


                       5.
                        TN
                        rsw
                          G.
                           tt
                            v
                            ,K
                            .tt
                              me.
                              j i
                                v
                                '
                                s 3t
                                   î.
                                    jk.
                                    ' m.w
                                      w c


               vi. SURJ andotierCharlottesville activistsview theunsùlved
                      m urderofDashad tdsage''Sm ith a ttclear m anifestation''of
                      tdwhitesupremac/'.Smith wasablack transgenderteènager,
                      suspected ofprostitution and blackm ail.The only suspectin the
                      case,Erik Tyquan M cFa'dden,is a black m ale.
Case 3:17-cv-00072-NKM-JCH Document 637-3 Filed 01/21/20 Page 7 of 89 Pageid#:
                                   8316




                      Q tà: .). SURJ Charlottesvllle x.. .ck.- .k.-?                               , , . .. z .....
                     !
                     '
                    1i
                     :
                     :k
                      :
                      4
                      i
                      '
                      'f
                       é
                       !;l:   êk. ts!k:      . kp .
                                                  .        .   .... ---.e              x                                     1r     <qj,,
                                                                                                                                        j;,k-s..;.
                                                                                                                                                 ,,
                                                                                         -'bûlge 1:m )k(.:
                                                                                           .     .. -x,, .
                                                                                                            3 yL
                                                                                                               ..:j $.. .
                                                                                                                          S,$%Om 31
                      ..                          .
                     Yi
                     t
                     'vE
                       (*
                       l '
                         ;
                         ë2
                         !f..
                          i ':
                             œ4l:
                             :'
                             i: h
                                .''jb
                                  IE s
                                     éi
                                    Ei
                                    Ii:
                                      di
                                      ' +
                                        f.
                                       .ilz
                                          !v
                                          ki.
                                           fiz
                                            à8.%
                                             . jr'; ()n tj
                                               k         -tj,
                                                            sâ.
                                                              c
                                                              yjivlj
                                                                   ''  ).
                                                                      ''yt'vs?ej-em em De1               >' 1
                                                                                                         j      J:l
                                                                                                                  4
                                                                                                                  3CK kr3I-
                                                                                                                          I
                                                                                                                          E       7:%-
                                                                                                                                     .k'Ijb-   lj:
                                                                                                                                                 .,
                                                                                                                                                  <3S
                             i
                             l         been ml.
                                              sslng from'Challcttesvllr
                                                                      hesjnce 2                                                  -.,w.T
                             'i
                             ë
                             j'
                             .
                             :
                             '.
                              1
                         .   k
                             lk
                             E:
                             i
                    <.
                     ''t) -
                          ), 5U RJCharlottes
                          .
                          u                .vllle (
                                                  -,0                                             - u.
                                                                                                     yi..          . ..          ,,
                                                                                                                                  = -. $
                    ''#
                    u
                    i
                    , i'
                       5'àti
                           f
                           gu.

                    :
                    -
                    l
                    '
                    '@
                     !
                     iE
                      k
                      (
                      ;
                      :
                      E
                      .
                      i
                      k
                       w
                       !
                       t
                       j
                        :v
                         l
                        !t
                        '(
                         5
                         @
                         i
                          l
                          t
                          m
                          :
                          l
                          '
                          i
                          11
                          (l
                            z
                            e
                            .
                            r
                            k
                            i
                            E
                            j
                            ;
                            è
                            .
                            ,
                            i
                            :
                            .
                             ,
                             :
                             ù
                             ;
                             E
                             s
                             '
                             r
                              sGarrettha.gplannet
                           .. .
                                                :l
                                                 ,n
                                                  ,'
                                                   .SVl
                                                   l  .sl
                                                        .tto (j,
                                                               jrectattentk
                                                                          jon,a'
                                                                               wayfro1,
                                                                                      1)toda/s.#..
                                                                                                 77D'
                                                                                                    (-
                                                                                                     .)$
                                                                                                       w?'
                                                                                                         ran
                                 i' actk
                                 '     .hatf.ul
                                              -thermarcinaraasanc:dehumani
                                                                         zespeooleIike çage
                                                                                       -
                             jj
                              !                                                u                                                              <
                             il
                              i
                             r
                             @
                             :         rx-)                                     +u%                                                                                u.
                                                                                                                                                                    +u
                             1
                             @(
                             i
                             !
                             .

                      ..#$(j.! i.ë;
                       ë:      : RJChar
                                     . l
                    ?t?! r#,
                          #@
                           rd SU       ot.t'esvl
                                               .;lle
                    j:.j.Ek.%,!.:;j
                                  k):..'
                                       y.s, t
                                       -       .
                                             m m,y
                                            z/
                                            k
                                            jee
                    k'
                     ti
                      j
                      L
                      i
                      il
                       kt
                        s'
                         t@
                          ë
                          h
                          ui
                         usqi
                            t
                            zq
                             @
                             ù
                             .S .
                             y  sr
                                 pal.
                                    Ji
                                     R.J-.-.S .!/.î
                                                  .
                                                  .I!e
                                                     '
                                                     e
                                                     '

                    W e demandjusticeforSage Smith,whose case isa
                    cleprIpanifestation!ofthe destructiyenessofwhite
                    Sblprem acy.


                    5 L1k'
                         r
                         e.

                                                                                                                                                                           ,1
                                                                                                                                                                            *%


                                       SU.RJ CharlottesvilIe E  ....t'
                                                                     -
                                                                     SU9
                                                                       1..1. C.'
                                                                               kq
                                                                                '1
                                                                                 .1e .:M. :
                                                                                          ,
                                                                                          .
                                                                                          3.r-
                                                                                             '
                                                                                             R.1j 20l7                           .

                                       Replyjnf.
                                               )t'
                                                 a'(.
                                                    R?.
                                                      b
                                                      -.
                                                       1J.
                                                         7
                                                         ,tfs-
                                                             t1/slIe                                        '
                                       Gar.rettisnotjistening,h'e'.    Nill.notchange.and7giving him the chance to
                                                                           i
                                       answerin a mcderated environmeni             tonlJ '?norm arlzes11-
                                                                                                         15 i
                                                                                                            -acl
                                                                                                               7
                                                                                                               sm,
                                                                                                                       '
                                                                                                                                                          k
                                                                                                                           f*)
                                                                                                                           fZ j
                                                                                                                               .:
                                                                                                                                  :'                      '
                                                                                                                            x.


                                       S JCharlotte ille k                                     '
                                                                                               w
                                                                                               o7.
                                                                                               . IJT
                                                                                                   -tJ<'Jf    tw
                                                                                                               '- &
                                                                                                                  '
                                                                                                                  i' ijf
                                                                                                                     E
                                                                                                                     .  '.m
                                                                                                                          w-:  t'
                                                                                                                                k'
                                                                                                                                 îïx
                                                                                                                                   p.
                                                                                                                                    z.r'  -'1$=
                                                                                                                                          o    -3' J>
                                                                                                                                                   U'- 17.
                                        e'A                                  .                          '                                                            1
                                       (. J1)'
                                           .
                                           .
                                                  thi
                                                  o  .ssb    ö
                                                             x
                                                             i'-C
                                                                r. -'
                                                                   v )'
                                                                      r
                                                                      w
                                                                      .-à/v.'y$ .26.Imusti         .'noLlrn th'           edead'       jc
                                                                                                                                        .  7nd 5gI3tl-         1ke he.1Ift      n.rthe
                                                                                                                                                                                     . I
                                                                                                                                                                                       l'
                                                                                                                                                                                       -k-ing.
                                       r
                                       5ï
                                        1r
                                         /;'
                                          'q
                                           <
                                           .-
                                          x.e' u..1
                                             '.z  '$r>
                                                  <L:
                                                      ,
                                                      -
                                                      .-
                                                       j
                                                       :
                                                       :.y
                                                         )
                                                         1.h
                                                           .è
                                                            u-
                                                             1'N
                                                              * $
                                                                t.tt
                                                                   l
                                                                   ,i
                                                                    r.
                                                                     j
                                                                     -
                                                                     .'
                                                                      y
                                                                      -'j,
                                                                         .
                                                                         :t
                                                                          .:
                                                                           .ky
                                                                             -
                                                                             î
                                                                             Lï
                                                                              -
                                                                              f.
                                                                               '
                                                                               ..
                                                                                it
                                                                                '4.,
                                                                                   ::
                                                                                   91
                                                                                    .;
                                                                                     ..L
                                                                                       î
                                                                                       r
                                                                                       -
                                                                                       .i
                                                                                        u?
                                                                                         q-
                                                                                          .6
                                                                                           .y
                                                                                            <.
                                                                                             t
                                                                                             .:
                                                                                              .ï
                                                                                               .t
                                                                                                r
                                                                                                -
                                                                                                .t
                                                                                                 <
                                                                                                 -
                                                                                                 ..$
                                                                                                   prj%
                                                                                                     e'
                                                                                                      .
                                                                                                      -
                                                                                                      .J
                                                                                                       .
                                                                                                       '
                                                                                                       ;
                                                                                                       j-
                                                                                                        â
                                                                                                        r
                                                                                                        e
                                                                                                        t,
                                                                                                         l-
                                                                                                          jh
                                                                                                           j)
                                                                                                           .j$
                                                                                                             x:
                                                                                                              .Lk
                                                                                                                '
                                                                                                                zC
                                                                                                                 .J
                                                                                                                  h
                                                                                                                  y
                                                                                                                  ./
                                                                                                                   .:-
                                                                                                                     r;1
                                                                                                                       .7;s
                                                                                                                          '
                                                                                                                          $
                                                                                                                          p-
                                                                                                                           .l
                                                                                                                            1'
                                                                                                                             -
                                                                                                                             j-
                                                                                                                              :r?
                                                                                                                               'f
                                                                                                                                .l
                                                                                                                                -k.s'
                                                                                                                                   lj
                                                                                                                                    <ç21t
                                                                                                                                      '
                                                                                                                                      . .-
                                                                                                                                         u:
                                                                                                                                         . z1
                                                                                                                                            .
                                                                                                                                            )
                                                                                                                                            2
                                                                                                                                            :
                                                                                                                                            .
                                                                                                                                            -'
                                                                                                                                             -
                                                                                                                                             .
                                                                                                                                             .j
                                                                                                                                              -
                                                                                                                                              '
                                                                                                                                              r
                                                                                                                                              .-
                                                                                                                                               z
                                                                                                                                               4l
                                                                                                                                                .uy
                                                                                                                                                  .?
                                                                                                                                                   $'
                                                                                                                                                    k'
                                                                                                                                                    ...
                                                                                                                                                      1
                                                                                                                                                      .:
                                                                                                                                                       aL
                                                                                                                                                        .
                                                                                                                                                        )
                                                                                                                                                        1
                                                                                                                                                        ...-
                                                                                                                                                           9
                                                                                                                                                           f!
                                                                                                                                                            42
                                                                                                                                                             $
                                                                                                                                                             :
                                                                                                                                                             4
                                                                                                                                                             x:
                                                                                                                                                              .kx-
                                                                                                                                                                 t
                                                                                                                                                                 )
                                                                                                                                                                 C!
                                                                                                                                                                  s
                                                                                                                                                                  E
                                                                                                                                                                  ?'
                                                                                                                                                                   1
                                                                                                                                                                   ,;
                                                                                                                                                                    v,
                                                                                                                                                                     :
                                                                                                                                                                     î
                                                                                                                                                                     ï
                                                                                                                                                                     7
                                                                                                                                                                     ;i
                                                                                                                                                                      '-
                                                                                                                                                                       .f
                                                                                                                                                                        k-
                                                                                                                                                                         .'
                                                                                                                                                                          %:
                                                                                                                                                                           .h
                                                                                                                                                                            ..'
                                                                                                                                                                              #
                                                                                                                                                                              <-
                                                                                                                                                                              .
Case 3:17-cv-00072-NKM-JCH Document 637-3 Filed 01/21/20 Page 8 of 89 Pageid#:
                                   8317
                                                                                                                                                I
                                                                                                                                                I
                                                                                                                                                I.
                                                                                                                                                1
                                                                                                                                                1
                                                                                                                                                1
                                                                                                                                                I
                                         SURJCharlottesville @St
                                         '                      JRJ-CViII'
                                                                         e -Au.clq11'
                                                                                    E
                                                                                    ;2017          !                            -'''
                                         Thanksforthechoutout. In fek
                                                                    aj              .Iace filled svjithvs
                                                                     ity,Cville.IS ap                   fhite                         ,
                                         suprem.acy-I
                                                    l
                                                    t'ssvhvthe statue stillstands..'
                            j.
                             jë
                            i
                            i'
                            èE
                             ëI
                              I
                              .              .3
                                              :
                                              .
                                          ,-,,,-                                         T-7
                                                                                           ..                                         -
                                                                                                                                      ..
                                                                                                                                       -
                                                                                                                                       z             :-----.-2.
                            i
                            @
                            !1
                            :I                                                                                                                  :
                         ? y.
                            l.,. E
                            j    '). SURJCharlotlesviIIe .
                                                         f.
                                                          c
                                                          -
                                                          bStJP..
                                                                -f.
                                                                J '
                                                                  kille -i
                                                                         tq,UCJ
                                                                         '    I11:,
                                                                                  ..01'
                                                                                  7   l
                     teU
                       7
                       x'
                        .
                        :
                        .g
                         :
                         ,.x6
                            .
                            :
                            E
                            t
                            ..$. E
                                 jy'
                                   j
                                   :
                                   j
                                   ,
                                   :
                                   j$
                     .                                  .                                                     .''''             ...
                                    .
                                    :                                                          ..        ..                                jj
                                                                                                                                           .    yj        jj.,j,
                                                                                                                                                               ;.,, y;,.,j.
                     .
                     R
                     aip ,.z.;
                              e.. yj
                                   )er
                                     .ezs.a l
                                            oto.fp
                                                 .e.
                                                   opIe hn thIstow n'    .70uId calItnem selves:,I1
                                                                     wh(),
                                                                         .
                                                                         k                        .u,eraI .
                                                                                                          :7ut
                       -,.
                         j
                         k
                         û.s
                          )li
                            :
                            @
                            E
                            j
                            ;
                            !
                            ;
                            .jb
                             i@
                              t
                              E
                              .
                              ;
                              :
                              :.,
                                r.
                                     '                                               '
                           ji refusetc.rl   .se upaqal
                                                   - -ns tNv
                                                           'hl
                                                             7te supr
                                                                    emac -
                                                                         lsj
                                                                           )pj
                                                                             j
                                                                             .jj
                                                                               ij
                                                                                rj
                                                                                 e
                                                                                 l j
                                                                                   :
                                                                                   .
                                                                                   jy
                                                                                    ;j
                                                                                     h
                                                                                     .
                                                                                     k$
                                                                                      ,
                                                                                      z(
                                                                                       y.
                                                                                        j.
                            11
                            7                                                            1-Q
                                                                                           .                                          ..             t'
                                                                                                                                                      -
                                                                                                                                                      zJ
                            ij
                                 1::
                                 .

                        'jjE  )l .         ).
                     '
                     2
                     1
                     .
                     '
                      ,
                      .
                      .
                       ,(t
                         '
                         .
                          .'j  .(.'
                                '  .
                                     'g
                                      q:y
                                        .
                                           .,t7..: SURJC'                 harlottesvilIe
                            ..Ekjp!?*?b'ç.'
                                          q%9b'
                                              9'
                     o'>:>s$'
                      k;
                       ('p'
                          k.t:
                             .s:''t
                                  .@
                                   :@
                                    i'
                                     !(
                                      r1 'i:
                                        .!
                                         à  i
                                            .s ïAf 1V
                                              .i
                                              '
                                              i           :.74::.kpL,.l
                                                    a)'',.1           !' 7 <r'' '''
                                                                      .i
                                                                       I
                                                                       q
                                                                       '7
                                                                        .
                                                                        ?
                                                                        9
                                                                        .:
                                                                         )
                                                                         1; $
                                                                            .el
                                                                              j
                                                                              'f1
                                                                               s @I'
                                                                                   1
                                                                                   l
                                                                                   4
                                                                                   15
                         mttttài
                     ô.'
                     C .x
                        ke. ...j.
                                t:?g1.
                                     .1.%.
                                     '   .
                                         ..t
                                           x.
                                            g..
                                            j .:
                                               p
                                               ..
                                                pz
                                                 h.
                                                 :
                                                 -i,
                                                  wv.
                                                    ..
                                                     '.
                                                      ua.:
                                                         j k.w
                                                           .
                                                         qu. k
                                                             k.
                                                              x.j
                                                                s...q
                                                                    k.-t
                                                                       .sz
                                                                         ..
                                                                          '.
                                                                           :
                                                                           e.
                                                                           z:.
                                                                             t.
                                                                             ..s.
                                                                                p.
                                                                                 rz:
                                                                                   )
                                                                                   ,.
                                                                                    .x
                                                                                     !;
                                                                                      .'
                                                                                       xy
                                                                                        sp
                                                                                         ..
                                                                                          z
                                                                                          .:
                                                                                          kw.
                                                                                            -'
                                                                                             s
                                                                                             :
                                                                                             wu
                                                                                             l)r
                                                                                               ..x$
                                                                                               N  w.
                                                                                                   .w
                                                                                                    .<p
                                                                                                      =vj
                                                                                                        .
                                                                                                        .:
                                                                                                         !...
                                                                                                            ..
                                                                                                             'v
                                                                                                              .-<..
                                                                                                                  g
                                                                                                                  .
                                                                                                                  x..
                                                                                                                  '
                                                                                                                  . w'.
                                                                                                                    ? 1.
                                                                                                                       .vf<
                                                                                                                        ;s'aa
                                                                                                                            p

                     Also,we'rè a young group.There are black+brow n
                     activistswho have been fighting Nazis and W hite
                     suprem acy w ay Iongerthan us.W e ow e them .



              V11.
Case 3:17-cv-00072-NKM-JCH Document 637-3 Filed 01/21/20 Page 9 of 89 Pageid#:
                                   8318

                                                                                                                                                                             i
                                                                                                                                                                             1
                          ''.,i      :.,',4        ,
                                                   .) SURJCharlotteuvl                               ,lle j        kF
                                                                                                                    .u
                                                                                                                     as:.c
                                                                                                                         ..ro
                                                                                                                         >b   j
                                                                                                                            .s.  .
                                                                                                                                 ,-1..
                                                                                                                              .- .-.-91r
                                                                                                                                       y(,
                                                                                                                                         .y
                                                                                                                                          .a
                                                                                                                                           ...-q wej .-
                                                                                                                                                     ;   n.
                                                                                                                                                         ./
                                                                                                                                                          wc
                                                                                                                                                       -)z.
                                                                                                                                                          .,.
                                                                                                                                                            ?.<.
                                                                                                                                                               p.-,
                                                                                                                                                                  t?
                                                                                                                                                                   .)w
                                                                                                                                                                     j
                                                                                                                                                                     x.
                                                                                                                                                                      4z     1
                                                                                                                                                                             I
                       .k:
                        S
                        '   iE ?
                            ë      ')
                                   :'E.'
                                    !
                                    :       ..

                                          .jk.   jk.
                                                 ! jjjp
                                                      !
                                       .
                           k.,k;)
                                .x
                                .  l,b k'
                                        .r  ïk
                                             ';-
                                              . .     '
                                                      @ Fi
                                                      :   r
                                                          h
                                                          -                                                                                   2i:j
                                                                                                                                                 ;
                                                                                                                                                 ï
                                                                                                                                                 .
                                                                                                                                                 'g
                                                                                                                                                  t
                                                                                                                                                  ë
                                                                                                                                                  qt
                                                                                                                                                   é
                                                                                                                                                   2.)
                                                                                                                                                    :.
                                                                                                                                                     zs?k
                                                                                                                                                        i
                                                                                                                                                        t:
                                                                                                                                                         .
                                                                                                                                                         ;
                                                                                                                                                         .
                                                                                                                                                         '
                                                                                                                                                         I
                                                                                                                                                         R
                                                                                                                                                         .                   1
                                                          r
                                                          '
                                                          ;p q
                                                          :                                                          '
                         ;(.                                   ;j(,'
                                                                   j'jj,q;,;   ;:
                                                                              y;jfLL)L
                                                                                     ..
                                                                                      t.
                                                                                       ;g
                                                                                       <s:);xdy
                                                                                              s--'(                                        :.'1
                                                                                                                                              7
                                                                                                                                              ;*
                                                     ï' j.( '
                                                            !
                                                            g
                                                            kj(
                                                             :
                                                             ,y
                                                              i
                                                              yj
                                                               p                                            -1rs,E::t/j
                                                                                                                      L.
                                                                                                                       !
                                                                                                                       @n..
                                                                                                                       :  kr
                                                                                                                           .
                                                                                                                           :
                                                                                                                           ,.
                                                                                                                            ;
                                                                                                                            yn,
                                                                                                                              '
                                                                                                                              .
                                                                                                                              t
                                                                                                                              ,
                                                                                                                              -.
                                                                                                                               z
                                                                                                                               4
                                                                                                                               ,
                                                                                                                               !.'
                                                                                                                                 .u
                                                                                                                                 é l
                                                                                                                                   M,
                                                                                                                                    r9
                                                                                                                                     ,
                                                                                                                                     '
                                                                                                                                     !
                                                                                                                                     (:.
                                                                                                                                       )
                                                                                                                                       ,k
                                                                                                                                        j
                                                                                                                                        .
                                                                                                                                        kj
                                                                                                                                        :  :
                                                                              .
                                                                              .
                        <à
                         .
                        'hh
                          !. ,
                           CI'
                           :  j)
                              'j!.
                                 ïë..hqiëi
                                         l'
                                          éiiE
                                          .  iik
                                               ë'
                                                l(
                                                :èôisE         .
                                                               .
                                                                           v
                                                                           sj
                                                                            p                 . .,:
                                                                                                  .
                                                                                                  ;?
                                                                                                   j
                                                                                                   tk
                                                                                                    .'
                                                                                                    ,
                                                                                                    r
                                                                                                    -(
                                                                                                     )
                                                                                                     '
                                                                                                     .-
                                                                                                      j '.'f
                                                                                                      ''.  'o
                                                                                                            '               .               ..,
                                                                                                                                                                             I
                             ,
                                                         'akewho glves afuckthatvcrtlvovec !o.                                                                                   .

                                                        .
                                                        .?roucon   , .'     stantll       .!
                                                                                          .
                                                                                              'ques   .ti    oning '         u1
                                                                                                                              .Jplace117'
                                                                                                                                .        .         .
                                                                                                                                                   q;'h' ,
                                                                                                                                                         l
                                                                                                                                                         teSupr..     em a   thO'
                                                                                                                                                                             $  .?
                                                       '                                                                                                 .                   1   .
                                                         .                                                                                                                   k
                                                 (r
                                                  ---.
                                                  x  -'
                                                      !1 1
                                                      -  ,                                 xit
                                                                                             i--
                                                                                               .1
                                                                                                -
                                                                                                                                             f
                                                                                                                                             k'
                                                                                                                                              -'S
                                                                                                                                                -'
                                                                                                                                                 -
                                                                                                                                                 '*
                                                                                                                                                  lr ''r
                                                                                                                                                       .l
                                                                                                                    .                                                        l

                           ..,k
                         r'!  r
                              ,
                              t. .h
                              .   ;
                                  ,                el
                                  . SURJCharlotlesmlesFaroUlkp
                                                      '
                                                      x
                                                      m      awjc. ..
                                                                --.v
                                                                    ..ll
                                                                    l  ie <.
                                                                           q.e
                                                                           - .l
                                                                              , o.
                                                                              p .
                                                                                pw
                                                                                 qy -.
                                                                                 .  yjtla,ja
                                                                                           J                    -                                 .
                         s
                         j
                         iià.  t,y j,g4              ..      . . . . . .v t.                                        .
                                                                                                                                        .
                        ut
                         k.
                          4i:
                            .'
                             y
                             L.
                              k
                              ;
                              !
                              i
                              .w
                               r
                               .
                               :,)
                                 s
                                 j
                                 qT
                                  .
                                 1i
                              *.-j
                             ...
                                  E
                                  l
                                  i
                                  ;
                                  j
                                  t
                                  .
                                  yo
                                   jjp
                                   tj
                                   .
                                   jt q.
                                     jj
                                     y
                                     ;E,
                                       lx
                                       jj.
                                       ,.
                                       .  i.
                                         j.
                                          j
                                       k,..
                                           .'
                                            i'tdJ
                                            .
                                                !u
                                                 ''mer
                                                   . lKKKarhomeof
                                                         èt     . .l
                                                                   vvi-t
                                                                       lte31.abledJïrclsi?'strah
                                                                       '                      ,.
                                                                                               ygjjjs,
                                                                                                     upyumacyx




                                   '

                        ,'
                          !:,
                          ..
                           'jj'
                            c
                            .%éK' .
                                  7
                                  .u SU. RJCharlot      .tesvlx.
                                                               lle f
                                                                   u
                                                                   .
                                                                   5.-)s..
                                                                      èb  !JQ    w,..v.l..it
                                                                            px-t-f
                                                                            '
                                                                                                 72..
                                                                                           ye aSq.  ..
                                                                                                    -1,-
                                                                                                     x   01../
                                                                                                        7.   ..,
                        .3
                        tt; ,
                            i)  E j
                                  j               .                  .
                         *
                         5
                         ymï
                           '
                           p:
                            '
                        . ...
                         5
                         8
                         ?
                         $
                         !   xt
                              .
                              0
                              5
                              4I
                               Zi
                                :
                                E
                                f
                                (.
                                 j
                                 g
                                 (
                                 .p
                                  e
                                  .
                                  ;
                                  j
                                  3
                                  2
                                  j
                                  ..
                                   -
                                   1
                                   3
                                   2
                                   1
                                   :,
                                    ir
                                    '
                                   ..'
                                      .
                                      .c
                                      '
                                      1i
                                       ::g.t-m
                                        s'   y..
                                               aj'is.aa
                                                    l
                                                   '4 ya
                                                       sgoing œto . b,e.)  7ust
                                                                           .   :'-
                                                                                 t
                                                                                 .
                                                                                 f1e' d.    b'
                                                                                             y'cou
                                                                                                 .rt
                                                                                                   ts
                                                                                                    '
                                                                                                    .'intheiruse.(liI
                                                                                                                    :
                                                                                                                    '
                                                                                                                    X
                                                                                                                    wthalfciY'ea'
                                                                                                                    -           s
                          (
                          j
                          j
                          1
                          :
                          'g
                           y
                           j
                           g
                           Y
                           ';
                            ?.j
                              R'j
                                jy 1ong ascoul        .'
                                                       t
                                                       .st tpnol
                                                             y
                                                             r ,d whl    ,tesuprem.acy as.
                                                                         .                          'a?elL
                                ,
                                                                                                                                             .

                                                  ''
                                                           .
                                                 ... e
                                                     j
                                                     y
                                                     .                                     z
                                                                                           !
                                                                                           t
                                                                                           j.
                                                                                            e
                                                                                            -qw
                                                                                              q
                                                                                              j
                                                                                              g.
                                                                                              ..                                             (D
                                                                                                                                              w z: '
                                                                                                                                                   j
                                                                                                                                                   j
              5J111.
Case 3:17-cv-00072-NKM-JCH Document 637-3 Filed 01/21/20 Page 10 of 89 Pageid#:
                                    8319


                   '
                         jjjk':
                              !'
                               jr' .)$
                                     ,
                        4
                        l
                        i.
                        e.
                        '
                             U4,! j
                         sx.w<.:w!1
                                      ',SURJCh@ar
                                  +:.xw .
                                                 lottesvi
                                               'y'g
                                                        lle
                         :k.
                           >.
                           ,t.
                             a
                             t
                             ;E
                              tp
                               u
                               'rf
                                 ;:9
                                   ;
                                   I
                                   L-r
                                     J
                                     7
                                     tJl
                                       ..
                                        q
                                        ..'
                                          f
                                          '
                                          i.tE
                                             p

                              hite liberals need to take this horrendous incidentin
                        Mp( '
                          .. ha1
                               -1012t
                                    xesvL
                                        r11c..as a tim e to criticalIy exam 1ne their.role
                        in w hite suprem acy.
                        1O-
                          .C.7Pr
                               .x.:l.jtkug 11.2017-Tkt/ttef'fof'ii'ihorhf:3

                        5Pwmt>>zrie%
                                   1.-
                                                                                                              :
                             lj''' .                                      .   .,
                                                                               ..       y
                                                                                        I
                                                                                        :                     1
                        U<
                         '''!4
                             i'
                              4
                              ',';'
                                  ). SURJ'
                                         CharloltesvlIIe CGSSUI
                                                              J,JL%
                                                              Q   )11le -D.ecâf,2J
                                                                                 r.
                                                                                  '!7                         1
                        >'
                        ')
                         :.
                         '
                            .
                            r
                          t.k
                             ..i?ëy
                            -.j:Et
                            l    :
                                 t:t
                                   x
                                   t:
                                   3
                                   i
                                   .!.
                                    i
                                    ,(p
                                      5z
                                      E
                                      zi.
                                       E
                                       .
                                        q
                                        sp
                                         :t
                                         '
                                         W:'fj
                                             t
                                             !
                                             jj
                                              g.
                                               j
                                               ,
                                               :
                                               .
                                               qj
                                                sx
                                                 -j
                                                 ..
                                                  '
                                                  g
                                                  j.
                                                   r
                                                   )j
                                                    .:
                                                     i
                                                     ,
                                                     (
                                                     y
                                                     ;,
                                                      uc.sy
                                                          s
                                                          fjq
                                                            jjec-
                                                                jtycount-
                                                                        i),H.eapahyI
                                                                                   -
                                                                                   kastheaudadty't
                                                                               ,. . . . j;
                                                                                                 'osapthat'
                                                                                                          At.
                                                                                                            7
                                                                                                            -
                                 1
                                 1              could have been worse,and thatInop      .Infolt.e cjta
                                                                                 catesavz            j
                                                                                                     zant
                                                                                                        j pojjc
                                                                                                              'e.
                                 :
                                 fI
                                  .
                                  '
                                 lj
                                                Ac
                                                -
                                                  tl
                                                   .
                                                   vl
                                                    .stsh.avj
                                                            .ngt
                                                               os
                                                               .
                                                                 atat
                                                                    chsonleonedI
                                                                    .
                                                                               .e
                                                                                .'ist
                                                                                    7,
                                                                                     otaMq
                                                                                        œ
                                                                                          .n.St
                                                                                          ,   .atesanctl
                                                                                                       ,oned.
                                                                                                       .    Ivl
                                                                                                            ''
                                                                                                              .olen
                                                                                                                  .ce
                                 ji             I
                                                Snota Wln.N
                                                          Fè
                                                           .
                                                           aZ15tàklng Ok
                                                                       x
                                                                       perattnzln 15.n5
                                                                                      .taWj
                                                                                          13.
                                 j
                                 ft
                                  l                                                             '
                                 ê
                                 t.ë            t''
                                                  W-s 4
                                                      '-                                    ';-
                                                                                            w .4v
                    *
                    '
                             '
                           .!. y:J' .
                        N.
                        :1,
                        E
                           k
                          19
                           11
                               (. h
                             11 .. @
                            99      ,.. SURJCharlottesvl
                                                       .lle
                                         ,
                    .
                    '
                            :;
                        Nk.:kLp'!#F;
                             x)jsx
                                   EEil@:
                                        t.
                                         ;.
                                         :;/F
                                          '     1%-.. Mn.:1.....
                                                               $i-tik '

                        jecause they truly did notcare aboutthe safety of
                        citizens.They h#d absolutely no plansto protectany
                        communitymembers,The policevlere,+alwayshaye                i
                        been,vested in protecting white sunrem acv.
                                                                 ''
                                                                    Thev
                                                                       '
                                                                       -
                                                                       'i
                                                                         do     .           ''

                        notgive ashitabokltpéople ofcolor,activistsorany.
                        oppressed group.
                                                '




Case 3:17-cv-00072-NKM-JCH Document 637-3 Filed 01/21/20 Page 11 of 89 Pageid#:
                                    8320


                    '
                             4:3
                               :q p
                              t. SURIChar   ouesville të.lh     .- oz
                                                          itlRl.'   ill
                                                                      e -Sep .
                                                                             1 t?
                                                                                .
                                                                                :1.
                                                                                  1()               0.
                                                                                                     ,
                                                                                                     e'j
                              E;There'sxelèlophobes
                          ..
                        :tj ,
                        p
                        C
                        E   i.U
                              .
                                 ' ''               inthementionsofthistweetcqalming thatbeing simply :
                                                                                                                .

                        ;:3;::.:
                         .t
                         .
                         F<    .:.:9!
                               E    :i
                                 :a't;!!i
                                    '.
                                     >  jë(
                                          i44
                                            9..
                                            .     cq
                                                   againstimm ig,ration,, isnotNeonzzism. Doesn '   e
                                                                                                    tmattersyvhatbanneryouf1y ;
                                                                                                                              ,
                                     t
                                     3            orladhatycu callyourselfxPtltIipFjckonaraciltand itesstillafcking racibt l
                                     l
                                     t
                                     i2
                                     i!           Getwreciked Naz
                                                               ' iscum.                                                       j
                                                                                                                              .
                                     !
                                     i@
                                     .i                                                                                       l
                                     !!
                                     E@
                                     t            i
                                                  i BP -
                                                       Z
                                                       ' 5URJCb ar l
                                                                   o ttes vill
                                                                             e x
                                                                               E  St-
                                                                                    ii
                                                                                     b. Cvi
                                                                                          1l
                                                                                           e <Si
                                                                                               ej )')J2:
                                                                                                       4q8                   j
                                                                                                                             i$
                                                  @ y.
                                                     .oy                               -            j
                                                                               ..
                                     E:j                                                                                     i
                                                  @There'snotténgpeacefulabout6,00C.Neo Ne-zisbeing ableto march             i'
                                     E!
                                     5                                                                                  .                                                                                                                         ip
                                     î
                                     ëi
                                       L          !operly4
                                                         ,1
                                                          :,
                                                           1
                                                           *hatredideologyinanyccunby,I
                                                                                      etaj
                                                                                         oneacoua
                                                                                                .trywithas                                                                                                                                        il
                                                                                                                                                                                                                                                  @
                                                                                                                                                                                                                                                  '
                                     Et           à
                                                  i
                                                  i sordi
                                                        d apastasGermany.h%'itter.ccm//Reutersk/stat'ug...                                                                                                                                        i
                                                                                                                                                                                                                                                  @;
                                                                                                                                                                                                                                                   I
                                     !E
                                     5:
                                      :
                                     E
                                     IE           ia
                                                   6
                                                   '*
                                                    )
                                                    -
                                                    jL
                                                     zï
                                                      ,
                                                      s:
                                                       i
                                                       .thisthread                                                                                                                                                                                !!
                                                                                                                                                                                                                                                   .
                                ?ï   5:                                                                                                                                                  :
                                rE
                                E
                                Ej                  m c! '
                                                    !    f
                                                         ,q
                                 F                  >
                                .
                                j
                                R
                            .. E
                          :.1  f''
                               .
                        :
                        ..
                        '
                        aF
                         ,g
                          t
                          .4.é
                          '.
                        .. .  qj>.SURJCbar
                                '
                             ,....r
                             .
                                         lottesvl
                                         .
                                                .lle
                        'k2k
                           .F
                            E
                            ?..
                              ::'
                                :Eë
                                .
                            v..jye
                                  .!E
                                  : FE:
                                      ft;Cp'
                                      .    .' i!
                                               us
                                                .'
                                                 .'..!:....
                                                          :'Sk.:......a.'k.
                                                                          'I:

                        Confederates,alt-right,pro-whiie,antiimmigration,
                        ultra conservative-theyeré aIlthe same-w hite
                        stlpremaci/tsinvested in actively maintaîning and'
                        upholding white suprerhacy!


                        qIP
                          ?'se*
                              Lk.
                                1-
                                 F'œ.
                                    tErA-
                             .

                        t..j'
                        :    .' .
                            ië
                             . b.::.'
                              ij    '.w
                                      A ngl.e <'
                                       14;k:.
                                      :E       ).
                                               2:5
                                                 ::l
                                                   :.x
                                                     $.
                                                      9.
                                                       j).
                                                         )C
                                                          ..j:-
                                                              ;J?'ft.
                                                              ,      J.T.ntIj.
                                                                    ..       j5
                                                                              .t.:
                                                                                 ..pe'Csjs..  7.v
                                                                                                j.j.:
                                                                                                    ).z
                                                                                                      y
                         *'
                        .'f'
                          s
                          '   .z
                           At.EE''i.
                               .
                               j
                               . ;
                                   '. cG!.Intc-rpointto Tim Heaphl                 r'sana.l.vsisoftheA1-2 rally in ft'.'.'.hc
                                                                                                                            .d
                                                                                                                             9>
                                                                                                                              .l
                                                                                                                               -ï
                                                                                                                                -.ëtt>:.s%'.if..Lt:.
                                 .         .
                                           >                                      .#

                                     li
                                     i
                                     I Someonedl
                                               .edendtheot
                                                         .
                                                         ffcl
                                                            .
                                                            alanat
                                                                 .
                                                                 ys.
                                                                   l
                                                                   sùf
                                                                     as:,l
                                                                         j
                                                                         k
                                                                         slehscoul
                                                                                 d beworse-,
                                                                                           <ï
                                                                                            s.
                                                                                             ou,
                                                                                               re
                                     t
                                     FE
                                     t(
                                      !
                                                  aght thecitycould have ia
                                                                          'ween pktrposel
                                                                                       .
                                                                                         k'negllaentratherthan lntrmpetent,
                                                                                                -e
                                     jj
                                      :                                                                                                                 .
                                                    ...........................................................................................................................................................................................
                                     1E
                                      !             '.                                                                                                '                                                                                '
                                     f
                                     ël           i
                                                  ë x.s.'               elle(.
                                                                        '
                                                        .SURJCharlottesvl    j.
                                                                              )..-
                                                                              .  e.
                                                                                  t-
                                                                                   j.
                                                                                    !g.
                                                                                      .s
                                                                                       )--
                                                                                         .p'j-      .)e.(..g-cx
                                                                                                              ').
                                                                                                                ;.p
                                     FE
                                      ,                                          .           r(jjy.jw             !,.j.
                                                                                                                      yv
                                                                             .
                                                                             ,
                                      '
                                      E
                                     .E
                                     t            i
                                     j
                                     EE
                                     (E           i
                                                  ! At#Charlottesvg
                                                                  .lleCl  .ty'
                                                                             .wouncl
                                                                                   .3,Fleaph/a?-
                                                                                               s-asth.eaudacl
                                                                                                          -   .ty.tosz%
                                                                                                                      ..
                                                                                                                       :that
                                                                                                                          . .
                                                                                                                             A.<
                                                                                                                               yz
                                     f
                                     fb           !
                                                  ë coul
                                                       d havebeenx   s'zorse,andthatindi  'catesa! .,,'lntortùecltyand pollce.
                                     '
                                     jl i
                                     îE
                                        jAdi vi
                                           ;ol
                                               st:
                                                 .
                                                 ;'
                                                  h
                                                  '-
                                                    av-
                                                      lngtoewa
                                                   k nota ï
                                                                tchsomeoned-    l
                                                                                e-!srjatakvin-Statesanctioned
                                     i
                                     tq i vj ence 1       zyl'n.$
                                                                Nazt
                                                                   '5t'a
                                                                       .k'nclokrera.tovvn -
                                                                         q                Isnota v./-
                                                                                                    Illu
                                     tE
                                      ë
                                      y
                                     ;ë
                                                  i
                                                  i ;..j.
                                                  i .l?-à(!).j;<A,.
                                                                  j,.
                                                                    j.yj.gjy.
                                                                            j,
                                                                             ..
                                                                              $;ryjj(:;tj?
                                                                                                                                        u

                                     .
                                     )
                                     $E
                                      3
                                     j
                                     f
                                     fé           (,.
                                                    v.
                                                     .'
                                                      ')
                                                       e '-L>
                                                          .'
                                                          '                                          1w,..
                                                                                                         j.e.';
                                                                                                              e                                           zec
                                                                                                                                                          x -v
                                                                                                                                                             .y
                                                                                                                                                              ev
                                                                                                                                                               qw.zx.                                          ua
                                                                                                                                                                                                                s
                                                                                                                                                                                                                .j.
                                                                                                                                                                                                                 ia
                              j
                              :i
                               E
                               :
                          ..q
                            j:
                             !! .ë:.
                        i
                        g
                        .j
                         :;
                        :kë.
                         . k:
                              J@jEijE.!rj
                             . .. . .
                            .s:.EjE!
                                      .
                                    ...
                                        ,-!
                                        t ;:
                                             SUX-#iqC
                                           ;- sJ--).77t
                                                          ha
                                                        -.1L..
                                                         ...
                                                              rlotteWille
                                                               .
                                                             %z$-.ti,
                                                                                            .

                             ià>x..                                --'


                        Tl
                         pere is no doubtin activist's m ind thatthe city w as
                        purpoqefglly negligent.They have a veited interestin
                        upholding W hite suprem acy because it keepsthem in
                        Powerand powedul.



               Xl1. E
                        '




Case 3:17-cv-00072-NKM-JCH Document 637-3 Filed 01/21/20 Page 12 of 89 Pageid#:
                                    8321



                                      :

                                '!.(
                                   jl
                                    '(
                                     ''j
                                       )
                                       :                                                                                                        !
                                                                                                                                                '
                                t
                                ö
                                 '.
                                 t-
                                  '
                                  q
                                  ,
                                  -
                                  .
                                  t
                                  ,
                                  ';
                                   .
                                   F;
                                    ,
                                    .
                                    t
                                    #
                                    ,
                                    '
                                    )
                                    .,S
                                      ousR
                                         ol
                                          k
                                          y-
                                           E
                                           j
                                           -
                                           hqay
                                              r
                                              j
                                              s
                                              l
                                              youesvi
                                                    ll
                                                     e                                                                                          ,
                            '


                                 .kk.r..  .                                                                                                     q
                                                                                                                                   .   Jz
                                                                                                                                            .
                                                                                                                                                l
                                B4 A12 racism ,gentrification,stop-and-fnsk,pol
                                                                              I ice         -                              -
                            .
                                brutality and JADE aIIexisted.A12 didn,t7m akq
                                                                             -tour
                                         ,
                                town shit. Ytsuprem acy did.                  i
                                                                              .
                                                                                                           .

                        '
                                                                                                                                                i

                                ..
                                :                                                                                              .                j    .   ...
                                                                                                                                                         '
                        .i
                         I'
                          l).'TheDaf
                                   .l
                                    yProgressj..
                                          ''
                                           '
                                               '
                                               s
                                               l
                                               j
                                               pë
                                                )
                                                .                  ss.oj
                                                ztwa)-rjaj.v,psogrej   uy.q
                                                                          -r z
                                                                             .:tjjvk                 .         .   -   .                        j         '
                                                                                                                                                          j
                                                                                                                                                          ,
                                y                                                z                                I
                                'Sur
                                !  -
                                   veytak
                                        :en l
                                            ong before%Ath-
                                                          Itenat
                                                               .ionalis'
                                                                       t1-
                                                                         a11-
                                                                            1esand v1
                                                                                    :
                                                                                    01encetha-
                                                                                             IS'
                                                                                               y-reShi
                                                                                                     mzx?sCV.111e é
                                                                                                                  i
                                j
                                i3
                                 .rd- happlestùn.U,
                                                  S?.                                             .            t                                (
                                                                                                                                                r         @
                                                                                                                                                          i
                                è
                                rë dal
                                     yprogress-
                                     r        com',
                                                  .nel
                                                  :  k/
                                                      vs/lccal/sur...                                                                           1
                                                                                                                                                ;         J@
                                                                                                                                                          .E
                                                                                                                                                1
                                                                                                                                                L
                                                                                                                                                .




                                1!
                                 1L-'
                                    i
                                    1t'
                                    '
                                    . L
                                      f
                                      i,
                                       :
                                       f;
                                        .


                                                                                                                                                'j
                                          '       '
                                                 ees.
                                .
                                :
                                .). .
                                  .
                                 j'
                                i:
                                    i.Jalane Smashlhe.Fash Sthm idt.
                                       s
                                  j.s:t .:
                                         C.Laj:
                                              ?!
                                              9!F
                                                !:6;.''
                                                                   1
                                                                   J'''Yf
                                                                        .
                                                                        '
                                                                        J
                                                                        1
                                                                        :
                                                                        'S
                                                                        F 'u
                                                                           Ssl.I.u.
                                                                                  ct1ar
                                                                                   ..ufe''''Sfl
                                                                                              7E
                                                                                               I'
                                                                                                r1
                                                                                                 ,
                                                                                                 .,..Or
                                                                                                      -l
                                                                                                       '20,
                                                                                                       .  s 2O
                                                                                                             .
                                                                                                             J'
                                                                                                             S
                                                                                                             .
                                                                                                               XT,-
                                                                                                               kj          .
                                '.. !.!:
                                       ..
                                        ::! .ë
                                             !.. zy.)k    .. u
                                         . ,. . 1 7
                                                  .-eI t
                                                       r
                                                       d
                                                       -I)
                                                        Ej
                                                         .
                                                         ?
                                                         -
                                                         ,
                                                         '1
                                                          i
                                                          .
                                                          y,E
                                                           nc1
                                                            ' .
                                                              2
                                                              :
                                                              ,-
                                                               J-. .y.
                                                                 ?mt w.jE:E
                                                                     -
                                                                     t
                                                                     .7
                                                                      -- .rg
                                                                           y).t ..s,...
                                                                           r
                                                                           -kik
                                                                              -t.
                                                                                --  i
                                                                                    /rijg
                                                                                        kr .
                                                                                        ë
                                                                                        '>
                                                                                         .
                                                          b
                                                          htï
                                                            j.
                                                            .c diq
                                                                 -they
                                                                     ï?su.
                                                                         nv
                                                                          ?e!
                                                                            Jv
                                                                            t7?
                                                                              +?

               7(111.

                                    .'i''',, SURJcharlottesville k
                                                                 -ak'
                                                                    ctla
                                                                       ;f-'i'-vilpe .f-k't17 ->0'i''-'
                                1)
                                (
                                '!
                                 .9.j
                                    li                           .
                                m
                                4
                                t
                                (l
                                 j
                                 ir
                                  ê
                                  !
                                  .
                                  j
                                  -.
                                   ,
                                   t
                                   .
                                   !
                                   Fr
                                    g
                                    E
                                    !
                                    2s
                                     i
                                     r
                                     o
                                     .
                                     t
                                     zs
                                      ;
                                      .
                                      k
                                      -';
                                      .
                                        ?
                                        A
                                        L
                                        -tt;
                                           hj
                                            spointtlemediaisapuppetLs ithe-
                                                                          '
                                                                          Qaler
                                                                              #
                                                                              theCityœ
                                                                              -      *
                                                                                     !and Nazis-   '1
                                                                                                    '
                                                                                                    .c.
                                                                                                      c$
                                                                                                       Q'
                                                                                                       1I
                                 k4
                                  .
                                  o?
                                   <
                                   @g
                                   t
                                   i:* medl .
                                            a hasNO INTERESt
                                                           -
                                                           .
                                                           mI
                                                            .n protedmg
                                                                     w communj.
                                                                              b
                                                                              ':members..v
                                                                              o           :w<-$z,
                                                                                         ..     l
                                                                                                g.
                                                                                                .jjj
                                           1.
                                            12
                                             :                                                   ,
                                              j
                                              )
                                              i                                                  -
                                                                                                 y*
                                                                                                  '
                                                                                                  *
                                                                                                  'h
                                                                                                   $
                                                                                                   p                                            :
                                              à
                                              1
                                              :                                                                                                 k
                                    't                Fllp Bowry @.
                                                                  .uac/oltacfec
                                                                              -.?1
                                                                                 .jl
                                                                                   e- c ,  u,- .,                        j
                                      '
                                      i
                                      .               IthinkmediaGsresporjsib-ll
                                                                               s
                                                                               lts
                                                                               ../ '
                                                                                   l
                                                                                   -: t
                                                                                      o repof-
                                                                                             tbothsi
                                                                                                   des
                                                                                                     . o-
                                                                                                        ;
                                                                                                        Frej
                                                                                                           eb-
                                                                                                             e ntis
                                                                                                                  s ues.No
                                                                                                                         'ft
                                                                                                                           'I
                                                                                                                            n
                                       'JE
                                         j/
                                                      protectel
                                                              therslde onewa'k ''
                                                                                  c.rtheot her                           k
                                                                                                                         J
                                           ï
                                           i          (m. .                                                                                     i
                                           ij
                                            j          .
                                                       '>.
                                                         m)                                      4t-'R
                                                                                                     '**                                        '
                                                                                                                                                r'
                                           '
                                                                                                                                                j
                                 ...lj.
                                      yj
                                       . .'>j                                               xz
                                E,
                                 qt,
                                   ju
                                    .t' S.U Charlottesmlle
                                      < l' ''''
                                    E:.
                                 kil.E
                                     !
                                     .-it-
                                        1,.
                                          krët!E
                                               ijE-    x*. t
                                                  ..'- c : )hl
                                                             tAIE1:2'
                                                                    T'i
                                                                      .i.v.'
                                                                           '>'''z151S
                                                                                    5llFi
                                                                                    '
                                .
                                   .)
                                   .   L
                                       -: rjkr.
                                        tt.    fs.'
                                                  j                        G
                                r
                                c)'
                                  xej.xe
                                       '':1
                                          s:
                                           g'
                                            ,'
                                             ta.k  i'k
                                                     .n.
                                          .?t
                                            P.  .J x    f
                                                        x
                                                        ':
                                                         u '
                                                           .
                                                           %j
                                                           m.'
                                                             h
                                                             )
                                                             '
                                                             x
                                                             -.
                                                              :
                                                              '
                                                              rs.
                                                                E
                                                                '
                                                                ka
                                                                ..
                                                                 -
                                                                 '.'
                                                                  s>o
                                                                   v.xe
                                                                      -
                                                                      .
                                                                      k:
                                                                       .
                                                                       rv.
                                                                        .S
                                                                         A
                                                                         x
                                                                         .'
                                                                          A
                                                                          .q
                                                                           #
                                                                           .:
                                                                            ;f
                                                                            'Jl
                                                                              '
                                                                              x
                                                                              ..
                                                                              J
                                                       ..
                                                          ..          z
                                                                      '

                                Ifyou're g'iving softballinterviewsto Nazisorany
                                platform torwhitesupremacy,youerecomplicitin
                                prom oting w hite suprel
                                                       m acy.Fullstop.


                                4t
                                 ,l-ike
Case 3:17-cv-00072-NKM-JCH Document 637-3 Filed 01/21/20 Page 13 of 89 Pageid#:
                                    8322



                       ,ë, ,
                             Ij. '
                             .   >.
                       i':i , u
                              t': SURJCharlottesville
                       'h
                        ;
                        :
                        .!
                        4j
                         :s
                          ...i
                         ..N
                             J
                             E
                             .:
                               ,
                               .
                               a
                              '1
                               :
                               :
                               i
                               1 .
                                tE
                               wv
                                  .
                                  k
                                 'C
                                  l
                                  i.
                                   :r q
                                  i:
                                   ?
                                   e  y
                                      m
                                      l:tij.
                                      k    <  x
                                              j
                                              s
                                           23ï.Jj&
                                                 j..
                                                 v f
                                                   4 t
                                                     ...,gyjj
                                                   8-.      .jj
                                                              .
                                                              j.

                        Gentrifidation has Weverything%to do with whitè
                        suprem acy.The w lnole system isinfeçted w ith racism .
                        They're alIcom plicit
                       '




                       @
                       !4.
                         ?
                         <;+ ieantubbs ,a
                                        x..S?
                                            '
                                            5t ltLlù
                                             3l'   il'-
                                                      )S.-o
                                                      ,
                                                      .   ..ct.
                                                              :
                                                              .nvt-s ,s
                                                                  t, ,z
                                                                                                                i
                                                                                                                :
                       I                                                                                        I
                       I !need.tc be clear.Comrn-    lsfloners are stillhere,I-
                                                                              l
                                                                              stenin
                                                                                   .n,lett-
                                                                                          jn
                                                                                           .n
                                                                                            . thechantsto       I
                        ëharren.TheDrote.sthasnoth-
                       é'
                                                  I
                                                  .natodokviththehearinas-
                                                  1                                             ;
                                                                                                '
                                                                                                                1
                                                                                                                @
                        i
                        :
                          >
                          M'
                           ï
                           J:'
                             è
                             .
                             :-
                              .'
                               p
                               .è
                                fd
                                 k
                                 ?'t
                                   '
                                   1
                                   .
                                   è
                                   .1
                                    !i
                                     ..L
                                       q
                                       ,
                                       ''.'
                                         l$
                                          ù
                                          :
                                          '
                                          1p'
                                            .
                                            '
                                            k
                                            ir
                                             .
                                             tr
                                              iC
                                               .
                                               -
                                               C.
                                                :
                                                i                                               l
                                                                                                j               d
                                                                                                                é
                        '                                                                                      .'
                           ...
                             .                                         :   r.                   I
                                                                                                I
                                                                                                            ..,..

                                                                                                j '
                                                                                                L



                        3 R-ets
                              af
                               em
                                .-ts 15 Likeq
               XV.

                       -:
                       4   <!@të N
                        -'t'u) SURJ
                                  -Charlotte.
                                            svl-llef
                                                   u
                                                   ?
                                                   à.sLal
                                                     f 7RJ
                                                         s-(-
                                                            v'
                                                             jl
                                                              :le-wctwzz.
                                                                        u!.
                                     .
                               .      ë'
                       h.
                        ---
                          .-
                           .-
                            .- :
                            .  -  ......s
                               ..',
                                .
                                j
                                ï-
                                 ,
                                 ï
                                 k
                                 -
                                 Lb
                                  - 1:
                                  v  )
                                     '
                                     I-c'1
                                         t11;
                                            :
                                            ,7
                                             -ïiI11.
                                                   ber
                                                  :I
                                                   -
                                                   'fi
                                                     l'k
                                                       ?
                                                       l
                                                       '1'
                                                         7
                                                         klt: vkho fol'
                                                            'ihll     t
                                                                      ,
                                                                      ovs
                                                                        :us:Tjm i
                                                                                k
                                                                                -aine.Goveri
                                                                                           nor'r$r
                                                                                                 l
                                                                                                 .
                                                                                                 ,cA
                                                                                                   'uli
                                                                                                      ffe,
                        kt
                         .
                         -
                         k
                         '
                         i(
                          .
                          '
                          g
                          -.$
                            ï,
                             3b
                              k-
                               Lï
                                ,
                          . L
                                 11*- î
                                      var
                                      ' neraren'tgcnnado iackshitaboutsvhitesu.pr
                                      1                                         'em.acyinv.A
                                 i!                                .
                                 il
                                 il
                                                                                zto
                                                                                 4..w
                                 @(@
                                 .
                          '    >) SURJChar
                                         lottesville &
                                                     ..)StJR.
                                                            )
                        :2                                  ....-.-,
                                                                1; ri:
                                                                     l)
                                                                      .
                                                                      f9-C)f.
                                                                            q
                                                                            t% ,
                                                                               k.0 :.
                        '.
                         sxs)
                            ?
                            .,t1.
                        ..
                       :r
                       I
                       ' .muko
                        '    ve
                              r.x yhese wlhite dude Politidansare O'
                                                                   W ned b)
                                                                          /thfirCor,
                                                                                   l  ate irlterests.,
                                                                                   Dol-              11,S LIP
                       :
                       '
                       ti
                        l
                        j
                        ;
                        g
                        :
                        k
                        i;
                        E .
                          h.
                           '
                           s
                           q
                           tli
                            i1
                             ë
                             ).
                             (
                             kë
                              q
                              i
                              v
                              tq
                               y
                               k
                               d
                               ji
                                /
                                :                                (t f                                       .
                                  to YOU to proted ycurcom m un y rom y.  tsupremacy
                                 '
                              ljj
                               11
                               )i
                               l
                       a .
                       ..!
                       l  1:J
                            j)j
                        wz. o1
                             )
                              ''' )
                                  .:
                                  L
                                  ,.
                       gg    .
                             rer: oj
                                xxo j! SURJCharlottesville
                               de
                                .
                                k.
                                 g
                                 r y.
                                    ej;j.
                                        jjj.j...
                                       .
                        kk
                         :t
                          uj
                           :
                           ù
                           .
                           2E
                            '
                            yfJ
                              .
                              E
                              (
                              ï1
                               4(              jgsj
                                                  .
                                                  jyjj                                           ;
                            k
                            jl
                             tï
                              k*
                              i                                                                  ;
                       And,theyire yt''
                                         quys
                                      F' ''
                                          - ''
                                             m
                                               who are actively
                                                              '''
                                                                  benefltlng
                                                                           j
                                                                             from
                       supl-em acy- it'sthe reason tlney gain powerin'officel    -
                             *
                       1.lv.o
                            C)
                             '
                             J
                             ï
                             -';
                               7
                               '
                               .
                               '
                               *.
                                %r
                                rzd
                                  s-'<'
                                  E   u
                                      -
                                      .
                                      -t
                                       +.o
                                         Q.$c
                                            D.0''
                                                1MI-lâ
                                                     '
                                                     é'
                                                      tl
                                                      .;+
                                                       dk.
                                                         t
                                                         d
                                                         '
                                                         .g
                                                          x
                                                          u
                                                          -j
                                                           e
                                                           .$
                                                            :x
                                                            Em..
                                                               y
                                                               .sr
                                                                 e
                                                                 '
                                                                 D,
                                                                 , y
                                                                   E
                                                                   '
                                                                   a
                                                                   v,
                                                                    e.
                                                                    ks
                                                                     '
                                                                     ;.
                                                                      '
                                                                      )
                                                                      x
                                                                      a.
                                                                      .
                                                                      yîv
                                                                        '
                                                                        a
                                                                        .
                                                                        '

                       2 Lik'
                            es
               X VI.
*
d
'


'
1           '                                                                                                                                     r              .
    Case 3:17-cv-00072-NKM-JCH Document 637-3 Filed 01/21/20 Page 14 of 89 Pageid#:
I                                       8323                          l

y                                    '.                                                                                                           .



                           i
                           ,
                           4
                           .
                           z
                           ,
                           -
                           s
                           w
                           1
                            ,
                            :
                            i
                            -
                            -
                             k
                            rx
                             (
                             l
                             i
                            .!
                              ,
                              !
                              (
                              i
                              j
                               g
                              E.
                              q
                              -
                              lj
                               (v
                                 l
                                 ,
                                 j
                                ëj
                                 w
                                 r
                                 vj
                                 jyj
                                    s
                                    tp
                                      usgrjyjjjkcjuja
                                     .o
                                                     r
                                                    jv
                                                       lottesville
                                                     jjyje
                                                                                                                                           .
                            1
                            i
                            -
                            .
                            E
                            ;
                            j
                            ë
                            yj7.
                             i
                             j
                             :
                             t
                             iëj
                               )
                               i
                               .
                               (
                               ,
                               !j
                                k
                                i
                                rg
                                 i
                                 j
                                 -
                                 .r
                                  i
                                  .     ...
                                     . ..                        ..,
                                                                   ..

                                                                                                       '
                                                        o
                           RacialJustice has to be inherently antiim perialist There
                           i
                           snoabolisl
                                    nmentofytsuplemacywjtj
                                                         aoutal
                                                              so t                                 .



                           acknowledging thatwestern white suprem acy isf.ueled
                           by using the m ilitary ilndustrialcom plex to m urdérblack
                                                                                  ù                                           .

                           and btow n people abroad,#    ''#'1ar'
                                                                )f
                                                                 J
                                                                 ''@sU
                                                                     .-''
                                                                        f
                                                                        ,'
                                                                         fS,
                                                                           y
                                                                           ,,
                                                                            ',-(a '
                           lw,,@j.A
                           V      t
                                  k
                                  '
                                  e'.
                                   ,r
                                    >
                                    *
                                    hb
                                     '
                                     x%
                                     jk
                                      e
                                      -
                                      ,
                                      '1'.
                                       ! /
                                         e
                                         -
                                         ki
                                          .
                                          j-
                                           .
                                           ,.
                                           ;,..
                                            1 :
                                              !,-
                                                '
                                                .
                                                1
                                                k
                                                z.'
                                                  >
                                                  -
                                                  l
                                                  t,
                                                   $
                                                   '
                                                   -r
                                                    '
                                                    ,
                                                    :.
                                                     is
                                                     $y
                                                      '
                                                      t
                                                      -
                                                      s
                                                      y,v'
                                                         )
                                                         I
                                                         '@
                                                          3
                                                          x
                                                          .
                                                          G>
                                                           '!
                                                           s%
                                                            '
                                                            t.
                                                            *.<
                                                              :
                                                              .
                                                              t
                                                              E.
                                                              :'
                                                              1o .
                                                                 v
                                                                 .Ei
                                                               e.'
                                                                 d :
                                                                   i.
                                                                   z6
                                                                   ' s
                                                                    ...
                                                                      :.$
                                                                     1:
                                                                     ..
                                                                      2 ;
                                                                        '
                                                                        5
                                                                        ,
                                                                        j'
                                                                         :;:
                                                                         '
                                                                         , EihEv,
                                                                           !    ..9,
                                                                                .'
                                                                                w  %l:
                                                                                   i..
                                                                                     ':
                                                                                     r
                                                                                     .


                           j<
                            c
                            %
                            .J
                            ::
                             .
                             c
                             w4
                              +.
                               $
                               .
                               4+r
                                 ,
                                 c
                                 mu
                                 ;m.y
                                    u
                                    .
                  XV11.
                                                                                             '''
                            ;
                            !Jl k
                           i
                           '
                           :
                           k2
                            :
                            l:
                            '
                            -
                            '
                            '
                           k !
                              .
                              ù
                              ;.Ei#.EE
                              -
                           ... .     j
                                     -j
                                     ,, SURJCharlo
                                              ...
                                                  'esvillej.
                                                 .t
                                                           j'
                                                           s(tf-.l.
                                                                  j
                                                                  gj4j(
                                                                    .w-y.
                                                                        jjjev.
                                                                             '
                                                                             :
                                                                             jy-yy.'
                                                                             '     j;
                                                                                    Jrs
                                                                                      jjs
                                                                                        tj.
                                                                                          !.
                                                                                           j;
                                                                                            .
                                                                                            ..
                                                                                            .,
                                                                                             .
                           .
                            :x
                            ,y,
                             E@c ,y
                               li@
                                 I  ..
                                  L@i
                                  E  tLE
                                     '  Sw
                                       ZE
                                       li .-
                                         .i
                                         i  lp,
                                           .i
                                           j
                                           i  .
                                              t,
                                               pykl os
                                                f'
                                                                                        .
                                                     . Apri)q6th,.(7,0naId 8Iakneyschargesb   .e pr
                                                                                          vilIb   esentedto at'tràndjury,
                                                                                                                        'on
                                '
                                *%%=u
                                    *' /,P.r'-  l11-    Tt
                                                        ç .17Corey Long vf            i11go to trial-
                                       Cojju
                                       s        mzî,  :.t4hI *
                                                             S+
                                                             .    tï;nf1.
                                                                        ead't 'O t7.e.
                                                                                    . #IJp(j.a.te.
                                                                                                 :o.n sfj-
                                                                                                         (ejj-reç-gej x.kilxle.'
                                                                                                                               Cw
                                                                                                                                /'
                                                                                                                                 XUrtd3.#
                                                                                                                                        .k'
                                                                                                                                          t
                                                                                                                                          -
                                                                                                                                          !s,î t
                                                                                                                                               'i'
                                                                                                                                                 XtL-'n-
                                                                                                                                                    qc'
                                                                                                                                                     .  <;
                                                                                                                                                         p
                                       -î
                                        .-lqh
                                            K/s?'x.'!-
                                                  Zo :,'
                                                       I
                                                       !
                                                       k-t.l'
                                                       .    t-
                                                             ,-
                                                             .
                                                                 tt.rt.hé
                                                              sl'w       slcht
                                                                           ..
                                                                            , '
                                                                              :'
                                                                               -
                                                                               tx
                                                                                s
                                                                                k
                                                                                !;
                                                                                 J.
                                                                                  '
                                                                                  x-
                                                                                   :h'
                                                                                   . N
                                                                                     .
                                                                                     u:'
                                                                                       .
                                                                                       q
                                                                                       C%.f
                                                                                          '
                                                                                          s
                                                                                          er
                                                                                          .
                                                                                          u.t
                                                                                            m
                                                                                            .t?*
                                                                                              :
                                                                                              r1
                                                                                               .
                                                                                               ,'
                                                                                                .T
                                                                                                 kj
                                                                                                 <ni
                                                                                                   e'
                                                                                                   t
                                                                                                  ..jr
                                                                                                    s
                                                                                                    ..4
                                                                                                      ''
                                                                                                      ef
                                                                                                       ./
                                                                                                        ..N
                                                                                                          .3 %
                                                                                                             .6
                                                                                                              u))i
                                                                                                                 sd
                                                                                                                  '
                                                                                                                  v
                                                                                                                  i:
                                                                                                                  .S
                                                                                                                   r
                                                                                                                   .>
                                                                                                                    s1
                                                                                                                    akt
                                                                                                                      l
                                                                                                                      .-
                                                                                                                       $
                                                                                                                       ls9
                                                                                                                         -T.).
                                                                                                                             :
                                                                                                                             't
                                                                                                                              -
                                                                                                                              1
                                                                                                                              .t
                                                                                                                              .a
                                                                                                                               .eand..
                                                                                                                                     *
                                                                                                                                     ;.
                                                                                                                                      :Y
                                                                                                                                      '
                                                                                                                                      ..-
                                                                                                                                       y;I
                                                                                                                                        . .
                                                                                                                                          '
                                                                                                                                          :J
                                                                                                                                           -
                                                                                                                                           u
                                                                                                                                           zy
                                                                                                                                            .t
                                                                                                                                             ,%%
                                                                                                                                               .
                                                                                                                                              ..
                                                                                                                                               t.'
                                                                                                                                                 r:
                                                                                                                                                 kn.:
                                                                                                                                                  h ?
                                                                                                                                                    .-
                                                                                                                                                     :q
                                                                                                                                                      f
                                                                                                                                                      >è
                                                                                                                                                     ..
                                                                                                                                                      .tt$
                                                                                                                                                         )
                                                                                                                                                         !
                                                                                                                                                         :j
                                                                                                                                                          o
                                                                                                                                                          '
                                                                                                                                                          ..to
                                       Si:
                                         3.,Ok   .
                                                 ib'U:rSUt      r.)s.Or'
                                                                    Q     t1
                                                                                                                                        Ax
                                                                                                                                       u.Lt
                                                                                                                                       !
                           '

                           j'
                            :
                            'f
                             x
                             i
                             .,.t  ' '
                                   (          lgj
                                                .k SURJCharlot      tesville I L
                                                                               x SU'
                                                                               D    R'J''''f
                                                                                    .      w
                                                                                           '
                                                                                           -v' ,l
                                                                                                zt
                                                                                                 'u
                                                                                                  '
                                                                                                  .: '.
                                                                                                      '
                                                                                                      spr101'2' 051 :* ..,..
                                                                                                                    4
                           i,
                            1
                            !
                            k
                            i
                            '
                            5
                            !
                            j
                            F:
                             ll.ë
                                iSrj
                                   y'
                                    !
                                    k
                                    @
                                    ;
                                    .
                                    'j.
                                     L                                                                     '
                                                                .                                                 .                        ,
                             :                                             . .              .,          ,                                             .
                           G
                           #
                           .
                           '
                           'k'
                             j
                             .
                           tg.
                             k)
                               .
                              .-
                                 :
                               :-'
                               i
                                  o3
                                 .à'
                                 #
                                    6
                                  t:l
                                  '
                                     '
                                    q'
                                      s
                                      .
                                     Fi
                                     ëFk
                                        .
                                       l'
                                        iw
                                          .
                                         qi
                                           '
                                          Ei-
                                              x
                                              .
                                            llld
                                                .
                                                ,s
                                                 p cpro.
                                                       m
                                               i'k . -..
                                               :
                                                        . t
                                                          h e Dro   p E.
                                                                       n7Cv  lli
                                                                               .
                                                                               Ie cam .pa   .
                                                                                            1g   n cc 2
                                                                                                      t
                                                                                                      -i
                                                                                                       :
                                                                                                       .'
                                                                                                        .1
                                                                                                         at
                                                                                                          n
                                                                                                          .k
                                                                                                           l.
                                                                                                            ,
                                                                                                            p
                                                                                                            îj
                                                                                                             't
                                                                                                              '
                                                                                                              s
                                                                                                              .-
                                                                                                               .bfj
                                                                                                                  1.1:-
                                                                                                                    . .ïhe Com     '
                                                                                                                                      .
                                                                                                                                      monvlealth.
                                    ).             yAt'
                                                      t
                                                      .z devotfnq..-time and enercy  . t    .o prosecuti    no
                                                                                                             u th.ose acdjnc     s.outof,
                                    i tom.
                                    j                   n7unityseIf-det  :
                                                                         renseon.    i
                                                                                     A
                                                                                     '.I1&-'     .A1.21satravesty-#     ..1* -
                                                                                                                             1r()k
                                                                                                                             .   t
                                                                                                                                 -'
                                                                                                                                 .!
                                                                                                                                  '.
                                                                                                                                   1
                                                                                                                                   ,
                                                                                                                                   '>
                                                                                                                                    '
                                                                                                                                    rtt
                                                                                                                                      .
                                                                                                                                      ï.
                                                                                                                                       t
                                                                                                                                       -'.
                                                                                                                                        .'
                                                                                                                                         j
                                                                                                                                         .
                                                                                                                                         'r
                                                                                                                                          ê'
                                                                                                                                           !.
                                                                                                                                           . t
                                                                                                                                             '
                                                                                                                                             u
                                                                                                                                             JA
                                                                                                                                             .ji.
                                                                                                                                                ts
                                                                                                                                                '.
                                                                                                                                                 ;
                                    i
                                    jq agap             7
                                                        .
                                                        nsta11community defendersl
                                         @i
                                         i@
                                         (
                                         y
                                         i
                                         j             CalIJoePIatanI
                                                                    .
                                                                    a           f4.Ds4)970-a
                                                                                           n.1'
                                                                                              y.
                                                                                               n.
                                                                                              Jt
                                                                                              '
                                         1                                      9
                                                                                .
                                         ii
                                          @
                                         ii                                                                                            ,-.$
                                                                                                                                          :?
                                                                                                                                           !.:.
                                                                                                                                           u
                                         j
                                         !.
                                          !
                                          :
                           :
                           d
                           y#j
                           ' ijg)
                             '
                             )  ,
                                ) sgRJa
                               ..
                                L
                                :
                                '
                                2
                                :    .charlotlesviIIe (,
                                                       .
                                                       )S1
                                                         )
                                                         -J
                                                          R-d
                                                            -t
                                                             -
                                                             *$?
                                                               î
                                                               ''
                                                                b1
                                                                 :
                                                                 e,%.1
                                                                     3f'1.t
                                                                     .    %23f-1
                                                                               .
                                                                               '
                                                                               1'
                                                                                d.
                           w.r'.
                            k:
                             :,
                              jE
                               tî
                                 S'
                                lii
                                   .j
                                   L
                                  'i';
                                      .
                                     !ilil
                                          'x...: Soclety
                                         iqii
                                            Eiq
                                              lq
                                               l.
                                                i:
                                                        .wIIltellusthattheonp   g plcper  .'com munlt' y!defencersare       ;
                                                                                                                               *
                                                                                                                               v
                                                                                                                               &<I7I
                                                                                                                                   te-
                                                                                                                                     2.
                                                                                                                                       cls,
                                          b
                                          ë''- m ale!ao
                                         -'
                                         à               'Ie.bodied- Nonviol ent.s%rlllfng to workwithii
                                                                                       -                 nth.f sly/stek   m.
                                                                                                                           ''
                                                                                                                            .'Nlay be
                                         '
                                         j1 clescribed as l
                                          i                    '
                                                               selfless'êor'
                                                                           Tpafsent
                                                                                  .*
                                                                                   4:'vvhateb-erbik
                                                                                                  q.j'v/hite sul
                                                                                                               :aremeo/      z cu1
                                                                                                                            j.     ture
                                         :
                                         j
                                         @i
                                          r      deems.  tt
                                                          ae c .rectu
                                                              cl     ,
                                                                     .
                                                                       t
                                                                       zj
                                                                        yto j
                                                                            '
                                                                            e sis
                                                                                t
                                         @@
                                          i
                                         j@
                                          i      t.
                                                  'uu)                                                               :
                                                                                                                     ,ygy,u
                                                  -.                                                                 ..0
                                         i!
                                          :
                               .a
                               $x.  R q
                                    t2' ..kj.            .                  ,
                           iiE,tit.
                            E
                           7 ,:
                           >'
                           '
                           . '.'..
                                 E.:
                                    t'.
                                   .:,1
                                       j: SURJCharlotlesvl
                                       ë
                                      4.:.    ..         lle
                           ..    )E
                                  k*'t1!>.+
                                        ' .'.'
                                             *.        uD.''
                                                       &   :..
                                                           ï J''
                                                             @ I
                                                               :
                                                               k
                                                               .3
                                                                $:
                                                                .,
                                                                 1
                                                                 -f'
                                                                   :
                                                                   (
                                                                   E
                                                                   .
                                                                   l *
                                                                    '.
                                                                     $
                                                                     '
                                                                     I141
                                                                      q
                                                                      . 2
                                                                        '
                                                                        :
                            -t..
                            ,  tëj.pj.E
                                .ë
                               ;bq*    !dEt;j
                                       .
                                  NyJ:j(.
                                        Jt. tï$ë
                                          '/'  ?ë.t;
                                                                 --

                           Corey Long did nothing w rong.Neitherdid Deapdre
                           HarrisorDonàld Blakney oranyone who defended
                                '
                                                                             j          ,

                           them selves from w hite suprem acy cultuire that day.
                           4:11Pr'
                                 / .Apr1f
                                        J,2/
                                           )111
                                           .  3 -'
                                                 I
                                                 rkkittel
                                                        rt'
                                                          ori
                                                            l
                                                            f
                                                            llqone

                           :
                           11-
                             7
                             .$
                             ,-;
                               '
                               ,
                               1.
                                '
                                -?k
                                 ;,
                                  Jq
                                  .ï
                                   .
                                   -
                                   t>
                                   ..
                                    -'
                                     t
                                     -
                                     ' i
                                       l
                                       s
                                       ki--iI<
                                         l   -'
                                              e
                                              ''
                                               -
                                               '
                                               <
                 XV 111.
'
                                                                                                                                                          .       l

    Case 3:17-cv-00072-NKM-JCH Document 637-3 Filed 01/21/20 Page 15 of 89 Pageid#:
                                        8324                          I
                                                                                                                                                                  l


E
:
q                          .t
                           4
                           ',
                            !i
                            .
                           ue
                             @
                             :
                             1
                             .'y
                               tö
                                '
                                )
                                ,
                                .
                                t SURJCharlottesvlllei
                                                     -
                                                     f
                                                     w
                                                     îb-
                                                       r
                                                       -t
                                                       cl'
                                                         z
                                                         v
                                                         .
                                                         q
                                                         '.
                                                          J-r
                                                            s-viI
                                                                ,e.Oct'
                                                                t     .4,cïô
                                                                           .
                                                                           )1.I                                                                                       w'
                           k',..x.p'%.
                               i'.
                               ; q.
                                  ;tsv.
                                      ,'
                                       %'
                                        w'z.'
                                    ès:1E   t'
                                             x'k
                                             .
                                        #$épCECjlaf
                                             ët
                                              .g'
                                              :   .
                                                  'jo'
                                                     t:.e57Ille 1:2rcftestOrganIZer-(ZE           ''J1t.   v..x...z .......
                                *<:3))
                                     J$9,.
                                     j   *t' 5UrJr6maC-l Stand accessor%    y;.jy.
                                                                                 (;jjjyz!
                                                                                        ,txj
                                                                                           'j;tj
                                                                                               yjijjjkj4(..nk
                                                                                                            àjbjf-j
                                                                                                                  --z
                                                                                                                    i:rjj;jggi   g;yy.j)u
                                                                                                                             nfj-j      yjypgnf  v4
                                                                                                                                              yttyi
                                                                                                                                                  )jj
                                                                                                                                                    .jj           j
                                     il
                                     @5             ...'
                                     l
                                     i              é
                                                    F.'P!                              -
                                     i                .
                                                    : ...
                                                         x!q.'
                                                             ùNBC.29p'
                                                                     .-..kel..?klPJq'-
                                                                                     .,
                                                                                      /...
                                                                                         C-
                                                                                          ;'.C),
                                                                                               :'
                                                                                                .14,-
                                                                                                    7.t7I7
                                     ;
                                     '                                       '
                                                                                     ed@.                       .                       -
                                     (                  Jason Zesslerappear                In '
                                                                                              .
                                                                                              % lbemar  le Ck
                                                                                                            Crcul
                                                                                                                tCoul't.A cout'tcler.kSal
                                                                                                                                        d hel
                                     t                                                      -
                                     l
                                     ii
                                      !                 wasrel
                                                             easedonbond-btj
                                                                           y/
                                                                            .z
                                                                             .hi
                                                                               k-q.
                                                                                ggv)k
                                                                                    j                                  .
                                     1@
                                     ë
                                     ii
                                      i                     .
                                                            .f                   .y
                                                                                  x,-is
                                                                                    -'
                                         .
                                        i
                                        l
                                        i
                           l
                           N.:!
                              ;!E    r
                                     .'i''
                                     :    r:Z
                                               -
                                               ' l. SUIIJChar.lottesviIIe k'&<
                                                                             -
                                                                                 2
                                                                                 'U:
                                                                              . -' J
                                                                                   4
                                                                                   ,-l
                                                                                     -'C
                                                                                       '-h
                                                                                         *e
                                                                                          i'
                                                                                           i
                                                                                          ''Ce -9
                                                                                            ,   $.
                                                                                                 -c'
                                                                                                   t s
                                                                                                     '
                                                                                                     lz2'wi
                                                                                                         ,.
                                                                                                          'l
                                                                                                           '*
                                                                                                            7
                                                                                                            >
                           1'
                           E
                           :
                           'i'
                             d'
                              t'q',..''*.w
                               ix        .:..i
                                         .-  ..?.b.b'à'q
                                              .-
                                               .                                                   -                 .      -
                            ,2,,.,,
                                ''j., ? q
                                        .,
                                         .
                                         ,,
                                          .  .
                                             .q.   .     '
                                                         rhistown l
                                                                  s m ore conceme  d  ab t pr otectln
                                                                                                    ig a nd  ul
                                                                                                              wnhckjdl
                                                                                                                     nç'whl  te
                                4'
                               ..
                                        t
                                        '
                                        f:
                                         i-  '
                                             w
                                             ?>
                                              *' r
                                        ( suprernacls:su.         . /  premac,'
                                                                              vthanthe.b   z
                                                                                          /arepro    t
                                                                                                     e cting s afet'
                                                                                                                   yto fthes
                                                                                                                           r  ov
                                                                                                                               .'
                                                                                                                                Jn
                                 .
                                        l
                                        ;                (
                                                         2î
                                                          t
                                                          .1I
                                                            e n
                                                              'Sf
                                                                .
                                                                1
                                    .   t
                                        i

                           d
                           .
                           -
                           .'
                            !u
                            j
                            , i' '
                              '
                              j'
                                  t SURJCharlottesviIle t
                                    .. .
                                                         #
                                                         ./S-t.
                                                              lP'
                                                                ka
                                                                 iC.
                                                                   v;1
                                                                     ,
                                                                     te.C?ct4,'.
                                                                               7
                                                                               .0.1e
                                                                                   r
                                                                                   h'
                           i
                           .
                           m....
                               'jvj
                                F
                               u.
                                b j
                                  x
                                  w,glacke+ brmvn res.
                                   .                 dentshave-2prctectthemselvesOrrel
                                                     l                                y()ncom mun.
                                                                                      i          lt '
                                                                                                    ;
                            :E'*
                            '
                            '
                            .  ë:
                               (q@
                                 E:@.
                                    ''!
                                      E!(.jEà
                                            ik
                                             i.;
                                               '                                                                                            '                 /'
                                                                                                                                                              .
                                   '
                                   *'
                                    j
                                    @&
                                     *- de<
                                          fense bcthey know thecity/ac
                                                                    .. v
                                                                       -t/police.wondt.                                                                           :
                                                                                                                                                                  l
                                        i
                                        t
                                                                                                                                                                  :
                                                                                                                                                                  .
                                                                                                                                                                  ;
                                        l
                                        i                                                                                                                         I
                                                                                                                                                                  '
                                        i
                                   4:
                                    j. !::
                                         )
                           .
                           a
                           -
                           :
                           E
                           1
                           .j
                            ,
                            '
                            d
                            d '
                             I!
                             l 'i t.'
                                  . ,  ë
                                    :..i
                                    .   1i.'.s,
                                              . SURJChar
                                           .. ..
                                                                         lottesvj
                                                                                .lle
                           .-
                            t.
                             ;t,..E
                                  --#ë
                                     ,ëé
                                       ëij;kffs R. '....l.
                                                         J:h-J...tï..'.'-l.iit
                               îtT:A'ts'N

                           Thistown îsoozing the disease ofwhite supremacy apd
                           southernrespectabilitypolitics.Fuckoutofherew/thàt
                           ''Protestorganizer''BS   .




                           1?I
                             1..îl6t!it5):                                                                                                                        '
                   XlX .

                           Di
                            :
                            ,
                            !
                            l
                            U4
                            '
                            ,
                            '!
                             tn
                             l .
                               .>'
                               .

                              n)
                              )  .
                                 x.um    rj
                                   u n-z v nur
                                            u *jaumqwjjje
                                               j,
                           ,.
                           s
                           r:
                            i
                            E
                            t
                            j
                            .
                            g
                            y
                            ;
                            j.
                             :
                             i
                             j
                             (jtjr
                                 .''
                                  q:.,
                                     .o
                                   .,F;
                                      .y
                                       ;.
                                        jcp.3p
                                             : j j.,
                                                   k
                                                   .
                                                   .jr
                                                     ,,----                                                                                                       j
                                             J.x        .          ,.. ,.
                                   ...E
                                :
                                ji
                                j
                                )g
                                 j
                                 .
                                 :
                                 f
                                 E4
                                  j   '
                                      !
                                      wk
                                       :
                                       )!
                                     , ..
                                     '   >
                                         .>
                                          1
                                          k ti
                                             :t
                                              b
                                              .
                                              d'
                                               ...
                                                 N
                                                 (
                                                 , %
                                                   :                                                                                                              j
                                                                                                                                                                  j
                                             .                                         .                                                                          I
                             hlte suprem acy Is nota bblzzw ord to be capl  .tall .zed.on
                           bJtPeople wanting to recreate theirow n versit  on ofthat
                                                                           ;
                           exactsuprem acy.You're notfighting w hite su'   prem acy if
                               g           . :.J:.:....l:: . : : j . , . . , ''''''''''''''':2-'''''I::(:::r:r2::.                                                     ,

                           you re nottalklng aboutdlsarm lng/abollshlng the
                           Police in the sam e conversationsaboutqun co    'ntrol
                           1
                           i
                           -
                           .
                           45pi
                           -
                              kl-'
                              '  r
                                 t/
                                  l
                                  ar2.
                                     5,2:118 Twl
                                               tterforiphoce                                                                                                      1
                           1 Retwyzat 11Likeît
                   XX.
        Case 3:17-cv-00072-NKM-JCH Document 637-3 Filed 01/21/20 Page 16 of5 89 Pageid#:
                                   '

                                            8325



                                       a:!'
                                       '   .
                                            j''Ek
                                       l
                                       z
                                       -
                                        k
                                        j
                                        î
                                        2
                                        '
                                         7
                                         -
                                         :
                                         ë
                                         i
                                         )r
                                         kk
                                           .
                                           t
                                           p
                                          -t
                                           k
                                           '
                                           y
                                           -
                                            1
                                            *
                                            r
                                            t
                                            ;
                                            .
                                            ,
                                             ,
                                             N
                                             :
                                             z
                                             x
                                             ë
                                             )
                                             ,
                                             ;
                                             :
                                             .
                                             k
                                             t
                                             j
                                             g
                                             @
                                              q
                                              )
                                              v
                                              k
                                              ,
                                              .
                                              j
                                              k
                                              .
                                               j
                                               y
                                               !
                                               t
                                               g
                                               (
                                               z
                                               k
                                               y
                                               j
                                               )
                                               k
                                               -
                                               j
                                               k
                                               .
                                                j
                                                r
                                                !
                                                .
                                                y
                                                2
                                                j
                                                r
                                                .
                                                -
                                                 1
                                                 ,
                                                 ):
                                                    SU
                                                  FLjj
                                                     i
                                                     j.
                                                      j
                                                      y
                                                       R
                                                       ij
                                                       .
                                                         J
                                                        .j.
                                                          j
                                                          :
                                                           C
                                                          ))
                                                           .
                                                            hja
                                                           j;L-
                                                              n
                                                              .
                                                              ,
                                                               r
                                                               k
                                                               <
                                                               ;
                                                               ,r
                                                                 l
                                                                 o2jt
                                                                kj4
                                                                    tesvi
                                                                    r
                                                                        le  ...                                                                              j
                                           ,


                                       Listen to the vouthl
                                                          .#,.
                                                             r'
                                                              .
                                                              s?
                                                               '1arcl
                                                                    cjFork
                                                                         t
                                                                         -ht
                                                                          a-.x
                                                                             lrl
                                                                               uiv.es isan '
                                       intersectionalissue,Let'saddlress the M ANY w a'ys in
                                                        '                                                                                                    '
'                                                   o                                                                        g
                                       whlch gun violence isa toolofW hlte Suprem acy.
                                                   -'

    .
                                                   1S
                                                    .Stote e17t...>
                                                                  i
                                                                  f-
                                                                   <
                                                                   ?
                                                                   .
                                                                   '-
                                                                    .'
                                                                    I1
                                                                     .
                                                                     t
                                                                     k
                                                                     :
                                                                     -1
                                                                      :
                                                                      t
                                                                      *
                                                                      .'
                                                                       -j
                                                                        .l
                                                                         -
                                                                         !u
                                                                          ïl1
                                                                            --
                                                                             j
                                                                             z
                                                                             --
                                                                             .,xj
                                                                                (-
                                                                                .yt
                                                                                  .
                                                                                  4w
                                                                                   -5.f
                                                                                      p-
                                                                                       x
                                                                                       j
                                                                                       r
                                                                                       '
                                                                                       r
                                                                                       Fw
                                                                                        y
                                                                                        s
                                                                                        ëaj
                                                                                          s
                                                                                          t
                                                                                          ?-
                                                                                           ,
                                                                                           '
                                                                                           tL
                                                                                            -
                                                                                            .
                                                                                            '
                                                                                            -
                                                                                            é
                                                                                            .
                                                                                            -
                                                                                            >'
                                                                                             %
                                                                                             '
                                                                                             y
                                                                                             .<
                                                                                              -7
                                                                                               ;
                                                                                               ,y
                                                                                                ry
                                                                                                 '
                                                                                                 àj
                                                                                                 j.!
                                                                                                  '-k
                                                                                                    ,
                                                                                                    e
                                                                                                    -J
                                                                                                    -
                                                                                                    .:
                                                                                                     j
                                                                                                     .;
                                                                                                      x:
                                                                                                       ?
                                                                                                       .j
                                                                                                       A
                                                                                                       ..
                                                                                                        p'
                                                                                                         jet
                                                                                                           z
                                                                                                           !
                                                                                                           '
                                                                                                           t
                                                                                                           .
                                                                                                           )k?
                                                                                                             '
                                                                                                             q
                                                                                                             ,
                                                                                                            .34
                                                                                                              .
                                                                                                              t
                                                                                                              --
                                                                                                               .
                                                                                                               -
                                                                                                               b
                                                                                                               ./'
                                                                                                               :.
                                                                                                               . j-.<a-
                                                                                                                 -
                                                                                                                 u.



                                       o
                                       f
                                       ' >k
                                       .Jse
                                          'y%g
                                           l
                                           x ez'
                                               kpa
                                               v .
                                                 q&:4
                                                    $.k
                                                    . 4j
                                                       .axk
                                                          ..
                                                          '/@
                                                            :.
                                                            ju
                                                             *
                                                             4j
                                                              '.
                                                               '-e4
                                                                J .
                                                                  6 w.
                                                                    '
                                                                    z%
                                                                     '.:
                                                                       r
                                                                       '.)
                                                                       u 'dk.'u'
                                                                               DaJ.;
                                                                               G
                                                                               .   J
                                                                                   '
                                                                                   h
                                                                                   v.:
                                                                                   . 4
                                                                                     '
                                                                                     .C'
                                                                                     . 6Q'
                                                                                         .
                                                                                         k5.
                                                                                         9
                                                                                         . 2
                                                                                           5.
                                                                                           w C.?
                                                                                             u
                                                                                             . .
                                                                                               1
                                                                                               .
                                                                                               '1
                                                                                                >



                                               j
                                               7
                                               l
                                               R
                                               k.
                                               $1,
                                                 v
                                                 7
                                                 t,
                                                 'a
                                                  C
                                                  'r
                                                  .k
                                                   1
                                                   v
                                                   .>'
                                                    :t
                                                     :
                                                     q
                                                     .
                                                     à.
                                                      e
                                                      L
                                                      .:
                                                       k
                                                       4
                                                       $L
                                                        v
                                                        '
                                                        .
                                                        %' .;
                                                            k
                                                            !
                                                            j.!
                                                              t
                                                              ..
                                                               ;u
                                                               <j
                                                                (
                                                                .
                                                                s
                                                                >
                                                                'y
                                                                 >j
                                                                 .
                                                                 v.
                                                                  a
                                                                  e
                                                                  h
                                                                  .s
                                                                   .
                              1.

                                           -.
                                            jkf
                                              E
                                              .
                                              .g ,                         j charloltesviIIe t
                                                                                             k-
                                                                                              c.a
                                                                                                6
                                                                                                -U1:
                                                                                                   77(-n%
                                                                                                        vz
                                                                                                         iId
                                                                                                           te -Feb 2
                                                         ,E,i:,..it.i
                                           .,
                                                 .r
                                        iu'pf'':i('                    SUR               . .xw-
                                         N'tP
                                            ël!.
                                               ,
                                              t::ö
                                               (::  *
                                                  ).:
                                                 ig   '
                                                    .(liv
                                                       !ë
                                                        (!(!o  r
                                                              ëy     k
                                                                    .,
                                                               gif' $h1,qj
                                                                         aj
                                                                          -
                                                                          tesupr
                                                                               emacy'
                                                                                    I
                                                                                    Gsnctajoke.lf'
                                                                                                 sarealth-
                                                                                                         ing that'sbeensewn.'into.
                                                                                                                                 tothe
                                               '''
                                                 oii
                                                   >              fi5br
                                                                  .:  .-
                                                                       lco'sVi
                                                                             ,rgin.i
                                                                                   asincevk'
                                                                                           l'
                                                                                            flte sett.l
                                                                                                      ers.arrived.onto k
                                                                                                                       lndiqenousfan'ds,1
                                                                                                                                        î.
                                                                                                                                         1
                                                                                                                                         ,ir
                                                                                                                                           slions
                                                  ài
                                                  @                                                                        -      ....
                                                  i
                                                  id
                                                   @              of, blackand brol'rnresidents have sut   -
                                                                                                           i
                                                                                                           f'
                                                                                                           lered atthe handsofraaE,m for
                                                  j
                                                  l
                                                  @é
                                                  i               centuneson these lands-.   ,?
                                                                                              .;. .. . . ,s....                     ë
                                                    i
                                                    j                                                                    :
                                                                                                                         ...                             ,1h
                                                                                                                                                         '
                                                    IE                                                                                                  t......;.)
                                                    ii
                                                    .-
                                                     l                                                                                                       :
                                                    :E
                                                    E
                                               .j
                                               'jS1ë
                                                   .. .
                                                      :.
                                           '
                                           F
                                           E
                                             '
                                           ...
                                              E:,!j  Fi .
                                                      ' E'
                                                           : i:7
                                                               ' su        charloltu ville
                                                  ..q<
                                                     . w :
                                                         ï
                                                         6J.
                                                           ?
                                                           .'
                                                            x.
                                                             < j
                                                               j
                                                               .r
                                                                4
                                                                ; v
                                                                  .-xjy
                                                                      r.,
                                                                        g
                                           .  4.,.,
                                              .
                                            b.E
                                            ' it;
                                               .
                                               j.j
                                                  .
                                                         E
                                                         5
                                                   hit.;Eè
                                                 ?jt
                                                   ay
                                                         E
                                                         .
                                                         .ji
                                                           t
                                                           E
                                                           .'
                                                            E
                                                            E
                                                            ië
                                                             j i
                                                               j
                                                               y
                                                               f  C
                                                                  î
                                                                  q
                                                                  ç1
                                                                   -i
                                                                    '
                                                                    w'
                                                                     ';
                                                                      .)>
                                                                        %
                                                                        .1.
                                                                          1
                                                                          7uj...*y
                                                                           1     j=.
                                                                                   -
                                                                                   .
                                                                                   y'tz
                                                                                      gj
                                                                                      .
                                                                                      j:
                                                                                       jjj
                                                                                       .
                                                    jyjfyjjè,
                                                    .

                                           Yourarchaicviews on m onum entsto white supkem acy,
                                           yoursupportofpipelinesthatwoulddestroybllck
                                           comimunitiesIikeUni
                                                             onHill,yourasskissingofI
                                                                                    Amazon
                                           show how Iittle you care aboutanyone otherthàn rich
                                           v-
                                            /hite m ale buddies.#r's
                                                                   -
                                                                   loèt
                                                                      .j,
                                                                        -
                                                                        .    .--oskr,ra
                                                                        )ar,ap                  ,          -.
                                                                                                           .
                                                                                                                                 .
                                                                                                                                                             1
                                                                                                                                                             .


                                           j :<e.
                                                +
                                                :
                                                .s
                                                xk
                                                 v
                                                 ;4
                                                  ,
                                                  .
                                                  $
                                                  z
                                                  mo
                                                   ..
                                                    C+
                                                     s




                                            :
                                              .,
                                             .!  k'
                                                . :
                                               E:..
                                              .1   .)  !''
                                                     t.:.
                                                    (:            .. SURJCharlottesville r
                                                                !':t
                                                                   i
                                                                   ::                                             -.h
                                                                                                                  a
                                                                                                                  '
                                                                                                                 ks  sl
                                                                                                                    .,  iJn
                                                                                                                        '
                                                                                                                     .s..
                                                                                                                        n     '
                                                                                                                              r...fr
                                                                                                                          *6s.;       r
                                                                                                                                      -
                                                                                                                                      ''
                                                                                                                                  0..<.
                                                                                                                                      it!l
                                                                                                                                       '
                                                                                                                                       . '
                                                                                                                                         m
                                                                                                                                         ..-F,
                                                                                                                                         :
                                                                                                                                         .
                                                                                                                                         :   =
                                                                                                                                             '
                                                                                                                                             v G
                                                                                                                                             ..k,'
                                                                                                                                               et;
                                                                                                                                                 ..,
                                                                                                                                                   '
                                                                                                                                                   .
                   '                        .4....
                                            ?     .
                                           :?
                                           .
                                             L .z=..y-ç.4!,..q
                                               0.:  :!E.
                                                       'r.  .
                                                            : 1
                                                              ;
                                                              .. .
                                                              $
                                                              .
                                                             ..8
                                                               :.
                                                                'e'9
                                                                   k! ..
                                                                    k
                                                                    .
                                                                    :
                                                                    '
                                                                    i
                                                                    ,
                                                                    z
                                                                    :
                                                                    .
                                                                    ' k
                                                                      ; t
                                                                        i
                                                                        .
                                                                        tx
                                                                         r
                                                                         p
                                                                         t.
                                                                          -
                                                                          ,
                                                                          ?jt
                                                                            )?
                                                                             .
                                                                              ..
                                                                              y() j
                                                                                  a
                                                                                  .
                                                                                  s '
                                                                                    :
                                                                                    )-
                                                                                     f
                                                                                     .
                                                                                     en
                                                                                      .
                                                                                      a
                                                                                      .  f
                                                                                         A
                                                                                         '
                                                                                          ...:..'t:t. ..... ..
                                                                                          .
                                                                                          fy.
                                                                                            :
                                                                                            1:
                                                                                             .'
                                                                                              .
                                                                                              Y
                                                                                              ..iw /..
                                                                                                     s
                                                                                                     .
                                                                                                     '><v)
                                                                                                         ,   k!
                                                                                                              a
                                                                                                              .:
                                                                                                               ..
                                                                                                                !
                                                                                                                ët
                                                                                                                 . i
                                                                                                                   1E
                                                                                                                    j
                                                                                                                    ..
                                                                                                                     *
                                                                                                                     .
                                               )E
                                                ::E2
                                                   ..ë
                                                       zif
                                                         7:
                                                         ï.(
                                                          )'F
                                                           :.ï!
                                                              2.ï
                                                                .@
                                                                51'
                                                                  J,
                                                                   :r
                                                                    .             .                       ''''
                                               '     .                      ,
                                                 xl      y z .w.  -   Antï .racl  .v
                                                                                   at# .
                                                                                       sk
                                                                                        *-
                                                                                        ' .Y.J.
                                                                                              'llsi--
                                                                                                   > .Q.,a#'  S GTF zt(1the 51-            hmy rac-I..7the governorkmansion.
                                                                                                                                                     1.
                                                                      .
                                                                      '
                                                                      j.
                                                                      .Lj
                                                                       <
                                                                       t.
                                                                        E
                                                                        k
                                                                        '.
                                                                         I
                                                                         ,
                                                                         '
                                                                         F
                                                                         p4
                                                                          .
                                                                          :
                                                                          T
                                                                          kl:
                                                                          t ..
                                                                            1 ?
                                                                              .)
                                                                               E
                                                                               q
                                                                               i
                                                                               A:t
                                                                                .îu
                                                                                 ':'
                                                                                  h7
                                                                                   5l
                                                                                    s
                                                                                    n
                                                                                    u
                                                                                    .1
                                                                                     i
                                                                                     h
                                                                                     jr
                                                                                      '$
                                                                                       j
                                                                                       t
                                                                                       .j
                                                                                        .1q.1
                                                                                            3.
                                                                                             1
                                                                                             f.
                                                                                              hy.
                                                                                               .
                                                                                               : ):
                                                                                                  L%?.
                                                                                                     e-.q
                                                                                                        z.
                                                                                                         )S
                                                                                                          6.
                                                                                                           :'
                                                                                                            1y.
                                                                                                             s3
                                                                                                              .!
                                                                                                               .7
                                                                                                               r.
                                                                                                                4
                                                                                                                                                             i
                                                                                                                                                        k.1
                                                                                                                                                             '
                                                                                                                                                          .. ,l
                           xxii.                                                                                                                             l
                                                                                                                                                             i
                   d Thisoverbroad view of(tW hito Suprem acv''isespeciallv troubl
                       .
                                                                                !ing,
                                                                                                    ''''
                                       .                    *''
                                                            '      ''*'   '*'   k
                           considering how SURJ proposessuch supposed evilsbe dealtwith.
                                                                                                                                                             1
I
I
                                                                                                                                            r
                                                                                                                                            i
    Case 3:17-cv-00072-NKM-JCH Document 637-3 Filed 01/21/20 Page 17 ofII 89 Pageid#:
                         '



                                        8326



                              :F41
                             ' ''4i            ?);
                                               : .             .                            ,;
                                                                                             ,
                         j
                         ,.'
                         é  sr:
                           ;! '
                              t @ë,. )
                              ,.
                              :;ï   Et
                                ;(:2:
                                  .    9 SU
                                      '2
                                      .      . ..                    Charlottesvl1le
                         .:
                          '  t
                             i
                             t
                             !1i.@:@:iiipiëli@ù).fi:i5. t
                              @
                              !
                              è   .                     '.c
                                                        i D.r'
                                                          .  .xq
                                                               ..z/
                                                                  tul!y
                                                                      -3
                                                                      :4k'@
                                                                          '?
                                                                         .t  ...vj
                                                                            !s   j:i
                                                                                   je
                                 ktfr

                                      4
                                      ::1
                                        .1.(
                                           E5
                                           ',
                                            ki
                                             l I.
                                             ,  -
                                                II'
                                                  I
                                                  E,
                                                   -l
                                                    s/
                                                     'h
                                                      /
                                                      !r
                                                       l-
                                                        l:                                       !
                                                                                                 i
                                                                                                 -7
                                                                                                  1I.
                                                                                                    -
                                                                                                    11
                                                                                                     :
                                                                                                     4EE
                                                                                                     . !-
                                                                                                        t
                                                                                                        5E;IL-
                                                                                                             I Ir
                                                                                                                -
                                                                                                                .
                                                                                                                4E
                                                                                                                 !
                                                                                                                 ,, '
                                                                                                                    iE
                                                                                                                     i
                                                                                                                     1
                                                                                                                     L'
                                                                                                                      ::) '
                                                                                                                          -
                                                                                                                          .r
                                                                                                                          ':
                                                                                                                           --
                                                                                                                            '
                                                                                                                            ë-'
                                                                                                                              f
                                                                                                                              -,..
                                                                                                                                 é
                                                                                                                                 ï.
                                                                                                                                  '
                                                                                                                                  t
                                                                                                                                  :
                                                                                                                                  -
                                                                                                                                  .3
                                                                                                                                   .
                                                                                                                                   -
                                                                                                                                   ?.
                                                                                                                                    i
                                                                                                                                    -.
                                                                                                                                     -
                                                                                                                                     t'
                                                                                                                                      --
                                                                                                                                      .$;
                                                                                                                                        -.
                                                                                                                                        '
                                                                                                                                        .-
                                                                                                                                         '-
                                                                                                                                          ..-.j1
                                                                                                                                               -,
                                                                                                                                               .--
                                                                                                                                                 '.
                                                                                                                                                  L
                                                                                                                                                  t
                                                                                                                                                  -.
                                                                                                                                                  .-
                                                                                                                                                   .
                                                                                                                                                   -
                                                                                                                                                   b,
                                                                                                                                                    --.-
                                                                                                                                                       !
                                                                                                                                                       :
                                                                                                                                                       '
                                                                                                                                                       :
                                                                                                                                                       -
                          ;-t:f
                         (-
                         '    .:
                               -''
                               .'
                               . 'i.--
                                   -:lpf
                                       7
                                       lp
                                       ')à
                                        4,'
                                          E
                                          l>t
                                            1
                                            k
                                            .
                                            $.
                                             'lk
                                             )   -:.
                                               srt 7
                                                   -,t
                                                      - :
                                                      -v .:
                                                     .1   .'
                                                           -.
                                                            *-
                                                            t-l
                                                              ..               -
                                                                               1'
                                                                                ),
                                                                                 -:
                                                                                  re-
                                                                                  ' ï
                                                                                    s
                                                                                    :
                                                                                    7
                                                                                    !E
                                                                                     Tà
                                                                                      ï
                                                                                      r)
                                                                                       jî
                                                                                       .#i
                                                                                         '
                                                                                         .
                                                                                         :
                                                                                         r
                                                                                         )?
                                                                                          ::
                                                                                           t
                                                                                           .
                                                                                           t:l<
                                                                                              à
                                                                                              -
                                                                                              o
                                                                                              :                                             (
                                                                                                                                            i
                                                                                                                                              r
                         -
                         1îï
                           '
                           it
                            #
                            '
                            s
                            ïJf#'?    '
                                 k'$k1k
                                 -
                                 >   .-?iïhi!i.t
                                               -'
                                                . -
                                                  1)..
                                                     if
                                                      :
                                                      #t
                                                       )
                                                       .
                                                       tï
                                                        ,                                                                                     l
                                                                                                                                              p
                                                                                                                                              l
                                                                                                                                              p
                                                                                                                                              E
                          N  *
                            : t  ,
                                 .
                                    .                    .   .                    .   .      .  ,
                                                                                                .    - oyo                                    k
                                                                                                                                              s
                            :, . s#,.,'
                                      :î ''
                                          f SURJCharl  ottesvllle ?
                                                                  x&...I
                                                                       ..
                                                                        7.t.JP
                                                                             .s.J-q.%.
                                                                                     xjlle -Jan-..y.,.!w e .
                            .
                          .,                                                                                                                  j
                         E-
                         o' .
                            m
                           :tEE
                              lk
                              i:to
                               kë
                                o.
                                 ji
                                 ? s
                                  j'z
                                   y'
                                    t
                                    : ï
                                      .
                                      %
                                      '
                                      w
                                     kE
                                    r'#
                                      !b
                                       x.
                                      jt
                                       y
                                       s;$s,
                                           b
                                           'g
                                           à
                                          i;
                                           '  ots
                                             not of
                                                 .ncT
                                                hl  k
                                                    r
                                                    vwhen
                                                     ordsa bgute'c
                                                          peopl    '
                                                                   l
                                                                   r
                                                                 hav
                                                                 ,
                                                                    7- li et/'
                                                                             dl .i
                                                                                 nton
                                                                                 ed  bec l.q
                                                                                         - .ht
                                                                                           .  sCi
                                                                                           ause otj.V
                                                                                                    ::CGunfl ''meefn
                                                                                                                   ''g,
                                                                                                                      ..
                                                                                                                       C-
                                                                                                                        li'
                                                                                                                          d
                                                                                                                          j/
                                                                                                                           ll
                                                                                                                           y-'.i
                                                                                                                               .t
                                                                                                                                y.J'
                                                                                                                                   $h?
                                                                                                                                     jjjme
                                                                                                                                        jr. a,
                                                                                                                                             AS
                                                                                                                                              j
                                      LL                    -''                                   .pcorgovernance ln...(..%> .. .
                                                                                                  ,
                                     ti
                                      @i
                                       (             .Vhet
                                                     %     her  thrcugh  insli
                                                                             tufl
                                                                                onal r
                                                                                     aci alvi
                                                                                            olience oractualltleo Nazlsattecklng.r.
                                                      . ..             .           .   .      .  .
                                      ù
                                      j'
                                       j
                                                     cl
                                                      vll3iê,respect abllityand
                                                                             '
                                                                                whltesllence15:vlolence                           k
                                                                                                                                  ,
                                      î                                                                     v
                                      L t'
                                         Q 1                                            t4, .
                                                                                            7.l
                                                                                            -               wl sn
                                                                                                            r
                                                                                                            '   z
                                     (jj
                                       E
                                                     He<torE.m cala t'
                                                                     D-Hector- =-p.q .                                                      j
                                 (..k.                  C           . .                                                                     r
                                      @-
                                       E
                                       )             1:L.
                                      i(
                                       f                ','.-;
                                                             ;-)1
                              ii
                          ,
                         '
                         a
                         .
                         ,,4,
                            q ygy
                            '.t
                            k .  ,.
                                  t                         .lle
                                             SURJCharlottesvi                                                                               u
                                                                                                                                            l
                             '
                             ;ïtjo5
                                  :j
                                   i
                                   .
                                   (
                                  ay'
                                    jEi
                                      11
                                       jE
                                        Eë
                                         EfS
                                           ;
                                           6
                                   'ilijt.''
                                   )         %
                                             '
                                             ;k
                                              .
                                              ,.:
                                                1
                                                t.
                                                 %
                                                 ..d
                                                   k'-- $
                                                        .t
                                                         .
                                                         <                                                                                  j


                         Fuckcivility,fuck respectability politicsand fuckw hite
                         Suprem acy


                         1Re.'.
                              E.
                              '
                              ;>>
                                .3>'e
                                    -.S
                                      zL
                                       w.q
                                       . +k tE)hi..!
                                                   -l
                                                    'l.
                                                      !:éEhi!i

                         '

                         7'j'r.d'
                         D      lli.t:. '
                                .
                                jië:    ) SURJCharlotlesv*llle'
                                       u,
                                       :i
                                   i':.. 4
                                         .          .
                                                              .y.
                                                              Cç!r-
                                                                  ::)yjij
                                                                  .u-.-njt.
                                                                          j!
                                                                           ;yw'-ykrïypjy.
                                                                           ..-.-a-,);pj   ..
                                                                                          -(.
                                                                                            %:
                                                                                             j
                                                                                             .
                                                                                             g
                                                                                             jej..
                                                                                               . :
                                                                                                 ;
                                                                                                 .
                                                                                                 j
                                                                                                 .(
                                                                                                  >
                                                                                                  .jr
                                                                                                    j-
                                                                                                    ,.
                                                                                                     y
                                                                                                     x          .


                         .
                         y
                         '
                         .x
                          i.
                           ie
                           2((
                            -
                            'o
                             .#t
                             jz@.
                               lvE(:
                                t.
                                j: j
                                   Es
                                    (I.
                                      ëy
                                      EIw
                                       C E;;
                                        Ek v
                                           j.
                                           :
                                           .tp
                                             I/<
                                             E 3s
                                               .
                                               :i'.
                                                ; F aes
                                                    < istand.csismantk
                                                                     -
                                                                     e l'
                                                                        vlaite suprem acy 1,
                                                                                           .
                                                                                           :al!forms'
                                                                                                    -
                                 xjtjj.
                                      l4
                                       kjkyz'                                                                                               j
                                                      ! '- .                             --.-. .. ..
                                                                                                   .-   .
                                                      j
                                                      ë ;
                                                        Yi
                                                         E
                                                         !
                                                         :
                                                         .
                                                         k
                                                         .$ No San N o W alI:
                                                          .
                                                          .
                                                           .                ut
                                                                            fYd
                                                                              tb
                                                                               oW'  l:
                                                                                 i)r'
                                                                                    fl'
                                                                                      i x
                                                                                      ïïJ
                                                                                        k(
                                                                                        a'
                                                                                         e.6.5x,
                                                                                            96 .
                                                                                               :
                                                                                               +
                                                                                               ;
                                                                                               'C<y
                                                                                                '.u
                                                                                                  )-
                                                                                                  w
                                                                                                  )
                                                                                                  Y ,
                                                                                                    jg.
                                                                                                    .
                                                                                                      -
                                                                                                      .
                                                                                                      ,r
                                                                                                      L.:
                                                                                                       k
                                                                                                       h?.
                                                                                                         j
                                                                                                         k:
                                                                                                          .
                                                                                                          ?.
                                                                                                          J        '
                                                                                                                   ;
                                                                                                                                            l        j
                                                                                                                                                     g
                                                      i .                    -
                                                                                                                   r                                 i
                                                      i
                                                      @
                                                        Jus tto be cl
                                                                    i
                                                                    e ac t
                                                                         '
                                                                         -
                                                                         D ?
                                                                           r
                                                                           '
                                                                           /l
                                                                            .
                                                                             l,
                                                                              ke-
                                                                                K.
                                                                                 lq
                                                                                  . ner
                                                                                      .votes -,
                                                                                            AGA.
                                                                                         <: .
                                                                                                j
                                                                                                Nw:
                                                                                                  qy j
                                                                                                     -
                                                                                                     .
                                                                                                     e
                                                                                                     .
                                                                                                       moj
                                                                                                         pj
                                                                                                          -ng conf
                                                                                                                 e
                                                                                                           1, .y. k
                                                                                                                   der
                                                                                                                     aie                             i
                                                                                                                                                     j
                                                      @
                                                      : nnonumentsfthen dedarestown capl
                                                      . .                             . t
                                                                                        alofreslstance to krump,                                     !
                                                       .
                                                       .                                                                                    j        :
                                                                                                                                                     .
                                                                                                                                         '1'%çE
                                                                                                                                        LO




                                                                                                                                            !
                                                                                                                                            I
                                                                                                                                            p
                                                                                                                                            l




                                                                                                                                            i
                                                                                                                                            (
                                                                                                                                            I
    Case 3:17-cv-00072-NKM-JCH Document 637-3 Filed 01/21/20 Page 18 of 89 Pageid#:
1
i                                       8327
!
-




                             .!.Tl''''y.
                             r
i
1
                           .ë
                            :
                            .
                            ,
                            -
                            ï
                            '
                            .
                            i
                             .
                             $'
                               dk'
                               --b
                                  v
                                  '
                                   i
                                   l
                                    (
                                    *
                                     yL'-i.
                                    1-
                                          ?
                                          -
                                          k
                                          .
                                          '
                                          i
                                          )
                                          -
                                            sït
                                          'të l
                                               l
                                               R
                                              'E
                                               i
                                               ;'
                                                -
                                                 l:tc
                                                /J
                                                     b:a
                                                    94
                                                    .  :'
                                                         rlo
                                                        ?il1
                                                           '
                                                           d
                                                           i
                                                            t
                                                            ,
                                                             tesvine
I                                tW..
                                 k                ..
'
'
!                            ToaIIofthecommunityprotectorsoutthere:wesee                                                                               l
                                                                                                                                                       j
                             you.W e validate you.W esupportyou.ln person.                                                                             h
                             Online Being ateacher-Being acaregiver.Being a
                             lover.Being afighter.W hateverwayyou chose'to
                             radicallyfightwhite supremacy ikvalid.
                             4203(
                                 .
                                 7)$,
                                    1-.
                                      %j
                                       3;'I
                                       :  C';;
                                             ?ù
                                              I
                                              )10-'
                                                  rkn
                                                    ti
                                                     tti
                                                       t;'f'
                                                       '   cl
                                                            t'fPho,
                                                                  '
                                                                  !
                                                                  e                                                                                    l   .




                      ( E!
                         r!
                          :f
                           :
                           s$
                            ,
                            Lî
                             t6
                              <
                              ?
                              tE
                               >
                               fi
                                z
                                f:s
                                  l .
                                    15,I.i
                                         )
                                         ;
                                         ':
                                          i
                                          !j
                                           F
                                           Jk
                    IV .
                                                                                                                                                       @
                                             Sh                                                                                                        E.
                                                cltl
                                                   'ni
                                                     g Up forRacial!Justice -SURJ '
                                                                                  C harlottesville
                                             Ju
                                              .he 3,2017 'k3
                                 j''
                                 . ï
                                   t::)
                                      .
                                      I:;
                                        t
                                        .ll#
                                           '
                                           -
                                           ?I
                                            ,
                                            Ir
                                             $
                                             .
                                             ,1
                                              .lis
                                                 lE:
                                                 . .1t
                                                     .
                                                     ,
                                                     '
                                                     .bL
                                                       -
                                                       77'
                                                       , liE.
                                                         .  l'
                                                             :c
                                                              t
                                                              .ii
                                                                st
                                                                 ..i
                                                                   iE
                                                                    .
                                                                    ?d
                                                                     '$
                                                                      k
                                                                      tE!
                                                                        kEis
                                                                        .



                                 Ccntact:
                                 Brjttany'
                                         Callïe-ccnley                                                                                                 j
                              let-us,    .congE regr atet     gwq  gmall.com                                                                                    ;
                              14.-
                                 /1f
                                   -
                                   ;.
                                    i'
                                     4:
                                      j
                                      1I.
                                        1E
                                         !/i!
                                            ti
                                             .
                                             #:
                                              l
                                              '
                                              !7
                                               i
                                               !
                                               ':
                                                i
                                                .
                                                '
                                                :i
                                                 !
                                                 k1
                                                  :5
                                                   ,'
                                                    4
                                                    -.
                                                     :
                                                     j.
                                                      -
                                                      '
                              Vv'hat:hklarch fb      .r   Comm kl
                                                           '
                                                      1............
                                                                       nku
                                                                         ltt
                                                                           ?''*MDef        ense agalnstAlll
                                                                                nnn*:rrYrrr':'!(r:;::::!!!!::::
                                                                                                                                            Fascïs1)n
                             '

                              :li v
                                  /17'o:B1  .ack and.Th.ird 5A''       c'I
                                                                         1'd Alllance fc5                   .
                                                                                                                rComl               -nunl    'ty D'ef
                                                                                                                  TEEEEZEEELEEEESEEEEEI21::: : :
                                                                                                                                                     enSe
                                                                                                                                                    : ::::... '
                              s/t /lnen-  .Saturdayk     ,June 3rdJ4pm
                             .
                             '
                              hzvlnere-    .Starting '    Afltl   :a Ral  i
                                                                          l
                                                                          y atthe Qkli                         '
                                                                                                               h Rotunda
                              bh E'hy-
                                     .
                                        -Raclstvlolence haSmany I                           7ootS In Chafldtesk'll                              'I
                                                                                                                                                 e and tl   heylmanifest
                              them sel      lves across!          'he Ssûth.                                                                           '
                                                                                                                                                                ; '
                               11)the pastm onth., these I              r09t5 hab'e exposei                                d themselbzes irlourl                jtcpzkfl
                                                                                                                                                                       nafld
                                 tcda
                                    '!
                                     t'%veShEcizt'thatthepecpleofthe5$7L1thstanë
                                                                               drorcommunitldefensew7..              .                                                         ....
                                 againstal1forms OTfàscïsm .                              j
                                                                                          '
                                 Statement M'  archforCom m ul
                                                             nïty Defense againstAllFascïsm
                                 S9
                                  '
                                  l
                                  fhenkvhl
                                         .e EurcpeansSttll
                                         t               e theland from the Sallon
                                                                                 .ï...                           .                                     1
                                 '
                                 v'
                                  vllenThomas,
                                             JecersonrapedhiSSlaveSall
                                                                     yHemmlngs... i
                                                                                  r
                                 T,
                                  ?fhen Thctmas Jelrerscn brok'
                                                              e the'backs CTSl
                                                                             l
                                                                             aves bullding I7ïsi
                                                                                               uinïversl
                                                                                                       t#.
                                                                                                       '' ..
                                                                                                                                                       ;
                                                                                                                                                       .
                                                                                                                                                       k




                                                                                                                                                       L
                                                                                                                                                       I
    Case 3:17-cv-00072-NKM-JCH Document 637-3 Filed 01/21/20 Page 19 of 89 Pageid#:
!
.
I                                       8328                          I
                                                                      i




                                  i
                                  :''?j
                                      !.k
                                        t
                                        :
                                        h$
                                         )lT
                                          'k1.
                                           #:,.
                                              b-
                                              .i
                                               '
                                               $
                                               31
                                               ,.-
                                                 1iil1
                                                     r  #
                                                        !4
                                                     !!.h
                                                        j:.
                                                          2
                                                          ,  :.
                                                          1.l.
                                                             -
                                                             11(
                                                              :il
                                                                t
                                                                (:!4:
                                                                    j4
                                                                     1
                                                                     E
                                                                     1r.
                                                                       1
                                                                       :
                                                                       1:1.ti)u1-1@1.
                                                                                    112.4
                                                                                        :14:21b$q'.bdb1-!1:
                                                                                                          121
                                                                                                            -1.ti5i1.
                                                                                                                    ;'
                                                                                                                     ,
                                                                                                                     1
                                                                                                                     .1E
                                                                                                                       5
                                                                                                                       L,
                                                                                                                        ;(:)tI.
                                                                                                                        t1
                                                                                                                         !
                                                                                                                         '    I-k'l.)tE;-4:)1!.
                                                                                                                                              y
                                                                                                                                              i#
                                                                                                                                               t.y
                                                                                                                                                 j-
                                                                                                                                                  yjj yjjgy.  gy-.
                                                                                                                                                                 j;jy.jj j
                                                                                                                                                                         .
                                                                                                                                                                          i
                                                                                                                                                                         g-.i
                                                                                                                                                                            jj -yjg.
                                                                                                                                                                                   gjjj.
                                                                                                                                                                                         .jyj. y.j.j(  ; . .. j
                                                                                                                                                                                                       a aj                                .                                                                   j
                                                                                                                                                                                   ........................ .                     .
                                  ë,.jj
                                   .
                                                                                    ..                    .
                                                                                                                     '   ....... ......... .... .. ... . .... . .. . .
                                                                                                                                                   ........ ........
                                                                                                                                                                   .....
                                                                                                                                                                       ..
                                                                                                                                                                            .......-..-..-.-........... , .. ,, .,...        . . ..                ..                           ....................
                                                                                                                                                                                                                                                                            .....                 .            y
                                  l
                                  t
                                  i...i
                                  l
                                  q
                                  j   t
                                      .s
                                      .....fo
                                           ..rm.s'
                                            ..
                                             k   .
                                                 ,'
                                                  Il
                                                   ghtt.oteafdovznr
                                                   '              zthltesu.premacIstt'
                                                                                     noot
                                                                                       .lments,m?
                                                                                                /s'
                                                                                                  tems,.and'
                                                                                                  h                                                                                                                                            ,                                                               !
                                                                                                                                                                                                                                                                                                               ë
                                   '
                                  1jrelatlonslhlps-
                                                  t
                                                  ,anddlgdeeptgexpoSelll,
                                                                        storleS0f'reslstance,thS
                                                                                               I9Y                                                                                                                                                                                                             t
                                  ti
                                  i1commtl  ,njtyjefense,ThI
                                                           Si%,hf
                                                                Ig/'
                                                                   hç
                                                                    eîrnàsl-
                                                                           lfasctsm!           i                                                                                                                                                                                                               1
                                  :
                                  i
                                  .k
                                  qi
                                   :
                                   i                                                           i                                                                                                                                                                                                               j
                                  '
                                  i:
                                   l
                                   l
                                   l
                                   1
                                   ''
                                     .
                                     A
                                     m:
                                      g                                                        j                                                                                                                                                                                                               ;
                                   '
                                   !
                                   :
                                   i
                                   E
                                   :
                                    .
                                      .''p
                                   l Key
                                   i     !
                                         x tntsfi
                                                arpresscoveraqe                                                                                                                                                                                        j
                                                                                                                                                                                                                                                       .
                                                                                                                                                                                                                                                       '                                                       l
                                                                                                                                                                                                                                                                                                               1
                                   i
                                   !
                                   i                       ' .
                                                                                                                                                                                                                                                       j
                                                                                                                                                                                                                                                       i                                                       !
                                   '
                                   S
                                   I
                                   '1 've are here :
                                    l 4J
                                   :E
                                                   .orconq
                                                   r                m tln.a
                                                      .............................ti,
                                                                                     ..,'
                                                                                    ..      d
                                                                                            ...e
                                                                                        .....  ....f e
                                                                                                   ...  n
                                                                                                        ....s
                                                                                                     ....       e.......a
                                                                                                            .....           g.a
                                                                                                                        .....      l.-n.-...s
                                                                                                                              ......          t
                                                                                                                                            --.   a
                                                                                                                                              .....   .
                                                                                                                                                      4
                                                                                                                                                      '
                                                                                                                                                  .....ë...f
                                                                                                                                                      ..     o
                                                                                                                                                           ...   r
                                                                                                                                                             ..... ms
                                                                                                                                                                 ...           o
                                                                                                                                                                   .............   f
                                                                                                                                                                               .....  f
                                                                                                                                                                                   .... a.....s....c
                                                                                                                                                                                      ...              i
                                                                                                                                                                                                       s...m
                                                                                                                                                                                                   .....
                                                                                                                                                                                                       .     .
                                                                                                                                                                                                           ... ..&(n.solldal
                                                                                                                                                                                                             ...           jt-v                                                                                l
                                   Ej y                                   '..........................................................;............................................................................................                                                                             j
                              '
                                   t
                                   l,
                                   'l
                                    '
                                     !    v  f
                                             kr j t h    Ver  cnl  c a Fb tzhug         ''''
                                                                                            h and o                 '
                                                                                                                       therDli             ack'    jl/omen and@femmes,                                                 coi     nfrtmtq
                                                                                                                                                                                                                     :..............................:.
                                                                                                                                                                                                                                                       n
                                                                                                                                                                                                                                                     '':
                                                                                                                                                                                                                                                       ':
                                                                                                                                                                                                                                                        '.
                                                                                                                                                                                                                                                         ':
                                                                                                                                                                                                                                                          ''
                                                                                                                                                                                                                                                            ;
                                                                                                                                                                                                                                                           ::
                                                                                                                                                                                                                                                            -'
                                                                                                                                                                                                                                                            '-:
                                                                                                                                                                                                                                                              ':
                                                                                                                                                                                                                                                               ':
                                                                                                                                                                                                                                                                ':'
                                                                                                                                                                                                                                                                  :':
                                                                                                                                                                                                                                                                    ':
                                                                                                                                                                                                                                                                     '.
                                                                                                                                                                                                                                                                      ''!
                                                                                                                                                                                                                                                                                                               I
                                                                                                                                                                                                                                                                                                               !
                                                                                                                                                                                                                                                                                                               '
                                   i
                                   i'
                                   E(
                                    j1
                                     lE
                                     y     lzhlte Supremi              acy acrcBs.the Sokl                                         th.                                                                                         !                                                                               !
                                                                                                                                                                                                                                                                                                               r
                                   i!
                                   i
                                   E
                                   :'
                                    r1 bhle are here to callontl7e pp
                                     :                                                                              ned'     amlnal           nljy Vfl        hjte peopi                    le t      r)fC har1lottesvllle to                                                                                  2
                                                                                                                                                                                                                                                                                                               !
                                   'I
                                   2                             .                                                                                                                                                             !                                                                               j
                                   i
                                   t
                                   )l'...'put'          l/
                                          ..............,.
                                                         .
                                                         .
                                                          pt
                                                          .
                                                          ..
                                                           .-
                                                             j
                                                             .
                                                             .
                                                             .
                                                              r
                                                              .
                                                              ..
                                                               .
                                                                bodj
                                                                 .
                                                                 - .
                                                                   .
                                                                   ..
                                                                    ..
                                                                     .
                                                                     .
                                                                      es
                                                                      . .
                                                                        ..
                                                                         .
                                                                         .
                                                                          On
                                                                          .
                                                                          ...........
                                                                                     t
                                                                                     .
                                                                                      h
                                                                                      .
                                                                                      ... .
                                                                                           '
                                                                                           e
                                                                                           .
                                                                                           ..
                                                                                            ..
                                                                                              '
                                                                                              ....
                                                                                                  l
                                                                                                  .
                                                                                                   l
                                                                                                   .
                                                                                                    i
                                                                                                    .
                                                                                                     r
                                                                                                     ..
                                                                                                       l
                                                                                                       ...
                                                                                                          e
                                                                                                          .......
                                                                                                                 and
                                                                                                                 ........
                                                                                                                        ...
                                                                                                                          ..
                                                                                                                           .
                                                                                                                             t
                                                                                                                             .
                                                                                                                             ...
                                                                                                                                ake
                                                                                                                                .
                                                                                                                                ....
                                                                                                                                             rl
                                                                                                                                              .
                                                                                                                                               S
                                                                                                                                               . .k
                                                                                                                                                  ,
                                                                                                                                                  ..
                                                                                                                                                   .S
                                                                                                                                                    ....
                                                                                                                                                       . - t
                                                                                                                                                           :o
                                                                                                                                                            :
                                                                                                                                                            :
                                                                                                                                                            ;:
                                                                                                                                                             ::
                                                                                                                                                              ::lp
                                                                                                                                                                 .
                                                                                                                                                                 :   roted and defend:IpeO>                                                      #
                                                                                                                                                                                                                                                 7le Of                                                        I
                                                                                                                                                                                                                                                                                                               j
                                   ;:1
                                     .                                                                                                                                                                                         .                                                                               j
                                   ë,
                                   i! coloc                                                                                                                                                                                                            ,                                                       I
                                   lii
                                     !
                                     !      .                               .
                                                                                                                                            ,                                                                                                          '                                                       !
                                   l
                                   ë
                                   :
                                   ! ihîe demani
                                   '
                                   i           t
                                               jthe rem'
                                                       f
                                                       nialofconfederate '
                                                                         Stattlesy
                                                                                 'an end to the :
                                                                                                leclacy'
                                                                                                       f
                                                                                                       af                                                                                                                                                                                                      !
                                                                                                                                                                                                                                                                                                               j
                                   !'
                                    loppresslonmanifesttod.i
                                    1
                                    ,                      ayacrcsssystemssuchasmàssincarceratlcnp    1                      .                                                                                  .
                                                                                                                                                                                                                                                       ,           .

                                   é
                                   :(
                                    ;
                                    !
                                   it
                                   '
                                      educat
                                           joni
                                              ,andho usl
                                                       n c
                                                         l
                                                         W
                                                          .raI
                                                             3dthatt
                                                                   he Ch'
                                                                         ar
                                                                          lot
                                                                            tes,
                                                                               t
                                                                               fj
                                                                                jj
                                                                                 e soj
                                                                                     jc
                                                                                      jeoepa
                                                                                          ':
                                                                                             s
                                                                                             4mentst
                                                                                                   op 1
                                                                                                      j
                                   il
                                   :i consp
                                           jljng $:11
                                                    :h kvhit'
                                                            e suprem acist
                                                                         .sto stlD
                                                                                 'p'
                                                                                 , ress and cE
                                                                                             rlminal
                                                                                                   lti
                                                                                                     '
                                                                                                     tresf
                                                                                                         E
                                                                                                         stance                                                                                                                                                                                                !
                                                                                                                                                                                                                                                                                                               !
                                   !
                                   !' '
                                    ,s act   lvlsn-  !.                                                                                                                        '                                                                       '
                                                                                                                                                                                                                                                       .                                                       i
                                    .
                                   l''l                     .. . .                                                                                                                                                                                                                                         .   i
                                   '1 :
                                   !    ?)
                                         2
                                         î'
                                          1E)f
                                             :)
                                              -ïi
                                              . '(:
                                                  6CE
                                                    1p
                                                     t7i1
                                                        )
                                                        'k
                                                         '
                                                         ?&
                                                          .'k
                                                            tIlt
                                                               jr
                                                                T
                                                                f
                                                                h'
                                                                 k
                                                                 .
                                                                 ?'
                                                                  t-
                                                                   .
                                                                   s:t
                                                                   : r4:
                                                                       lr-
                                                                         lI(
                                                                           227
                                                                             ig                                                                                                                                                                        '                                                       I
                                    ):j                 .J                                                                                                                                                                                                                                                     j
                                   '
                                   ti
                                    l
                                    !.'
                                   qj
                                    :
                                    i
                                    . i
                                      tc txmt
                                            lp-mltyDefense                                                                ..                                                                                                                           ;                                                       1
                                                                                                                                                                                                                                                                                                               i
                                        .           .. .                                         ... .........:
                                                                                                              7..::::...7::: ..
                                   t'.l         .                                                                        :                                                                                                            '                à..      .. .    .       . .                    .       l
                                   y
                                   EE
                                    :
                                    E:i
                                      I                        .                                                                                                                                                                                       :                                    .          .
                                                                                                                                                                                                                                                                                                               !
                                   E
                                   tEI b.
                                        pt6
                                          :                                                                                                                                                                                                        ''                  4
                                                                                                                                                                                                                                                                       .,gj
                                                                                                                                                                                                                                                                          aares r
                                   t
                                   .
                                     ;
                                   i:i
                                   :                                                                                                                          .                          .                                                          j.                          !
                                                                                                                                                                                                                                                                                i
                                   !l:!                                                                                                                                                                     .                                      .   i!                                                    1
                                   ':t!                                                                                                                                        '                                                                        i
                                                                                                                                                                                                                                                        '
                                                                                                                                                                                                                                                                                                             :
                                                                                                                                                                                                                                                                                                             l '
                                :E!                                                                                                                             . .
                                                                                                                                                                        . Share
                                                                                                                                                                           '
                                                                                                                                                                                                                                                                                                             !
                                E:
                                 j'
                                  :I                                                                                                                                                                                              '                     r                                                    !
                    ''
                     lijil'b*
                           (11  1t
                                 :
                             ., :!
                                 .:!
                                   (E
                                    :2:.
                                       ):)7:...
                                            q:;
                                              .q7q.7
                                                   .'   . .. .
                                                             .
                                                             .   .
                                                    .q:7:CT.:':;::(:.
                                                                   ':::::5:'q
                                                                            ''
                                                                             :E
                                                                              :jE
                                                                                !.:E(
                                                                                    :;77(
                                                                                        E:jE
                                                                                           ::(
                                                                                             Er
                                                                                              E:
                                                                                               '(:(
                                                                                                  :: .
                                                                                                   ':E::.
                                                                                                       ''!7'
                                                                                                           (ë(7
                                                                                                              'r.
                                                                                                                :@
                                                                                                                 .j
                                                                                                                  .(7!7::.  .
                                                                                                                        E:!2@j2
                                                                                                                              ':
                                                                                                                               )(
                                                                                                                                .jE
                                                                                                                                  (E:(
                                                                                                                                     :: .
                                                                                                                                      E;.E!
                                                                                                                                          (: .
                                                                                                                                           E(.   .
                                                                                                                                             ;.!7LL'
                                                                                                                                                   )):
                                                                                                                                                     ..
                                                                                                                                                    .')':.
                                                                                                                                                       .r):'
                                                                                                                                                           ::.
                                                                                                                                                            q(
                                                                                                                                                             '(.: .
                                                                                                                                                                  . :
                                                                                                                                                              .:::'':é
                                                                                                                                                                     :7:
                                                                                                                                                                      i? :
                                                                                                                                                                         .. . .
                                                                                                                                                                       L1::T.
                                                                                                                                                                            ::
                                                                                                                                                                             T:)
                                                                                                                                                                               ë47;J
                                                                                                                                                                                   .r;t:;(                                  ::::..::: ;:
                                                                                                                                                                                           ::!..: rr.:......,.,..........,:..
                                                                                                                                                                                         .:::.!
                                                                                                                                                                                              .:..:7kT
                                                                                                                                                                                                     .7. 72:?::
                                                                                                                                                                                                              ( .4 :..q2        ::.q.:.::
                                                                                                                                                                                                                                        S:q
                                                                                                                                                                                                                                          ..:.
                                                                                                                                                                                                                                             :
                                                                                                                                                                                                                                             ..
                                                                                                                                                                                                                                              ...
                                                                                                                                                                                                                                           7..J'(:
                                                                                                                                                                                                                                                7.:
                                                                                                                                                                                                                                                  E( : :
                                                                                                                                                                                                                                                   Er::Ig
                                                                                                                                                                                                                                                        EjE :
                                                                                                                                                                                                                                                          IEE(: :
                                                                                                                                                                                                                                                             EESEE!
                                                                                                                                                                                                                                                                  :!
                                                                                                                                                                                                                                                                   E2:
                                                                                                                                                                                                                                                                    EE.
                                                                                                                                                                                                                                                                      :
                                                                                                                                                                                                                                                                     2.:(;:.:
                                                                                                                                                                                                                                                                          (7E(:
                                                                                                                                                                                                                                                                              . .
                                                                                                                                                                                                                                                                                :
                                                                                                                                                                                                                                                                             :7.T. s  :.:   ..
                                                                                                                                                                                                                                                                                E::E(EE:E(.:(E ,
                                                                                                                                                                                                                                                                                               :
                                                                                                                                                                                                                                                                                             4!2.
                                                                                                                                                                                                                                                                                                :
                                                                                                                                                                                                                                                                                                .:
                                                                                                                                                                                                                                                                                               ëiEcr.;
                                                                                                                                                                                                                                                                                                 ?;.(.:
                                                                                                                                                                                                                                                                                                     ;:(:.1'(I
                                                                                                                                                                                                                                                                                                       .E:.  .
                                                                                                                                                                                                                                                                                                             i

                                              !
                                              .d
                                               .:
                                                ., ?'j1
                                                   1  j7
                                                       it'
                                                         l:y.. SURJcharlottesv-
                                                                              llle u
                                                                                   k.l
                                                                                     .'
                                                                                      )
                                                                                      .x
                                                                                       s
                                                                                       c
                                                                                       i
                                                                                       .t.,
                                                                                          1R.i
                                                                                             ....l
                                                                                                 .'
                                                                                                  o-
                                                                                                   .=vï
                                                                                                      .l
                                                                                                       je .91ar1'
                                                                                                                7
                                                                                                                ..k
                                                                                                                  .J J
                                                                                                                     .c
                                                                                                                      x.i
                                                                                                                        1'
                                                                                                                         C:
                                                                                                                          J            '
                                                                                                                                       %..
                                                                                                                                         z
                                            O'k:..'''' 'i
                                            '             'j'
                                            w'
                                             m.y:
                                                o.
                                                 %.#e.
                                                     :
                                                     6
                                                     406
                                                       z- a,r
                                                            .y.
                                                              i
                                                              r
                                                              #.
                                                               srqp
                                                                  r.
                                                                   -rj
                                                                     ,,
                                                                      .
                                                                      u.a,
                                                                         -r,
                                                                           î
                                                                           .
                                                                           s.goesontr-rajthisr
                                                                                             ,.
                                                                                              rzay.intlaecharl ottesv-
                                                                                                                     ltl
                                                                                                                       e uen
                                                                                                                         'c erajoistrjct
                                              i,.
                                                %j t
                                                   jks
                                                     -
                                                     ee Co  .ult kreep an eyeoutforupdatesl    .hrouan
                                                                                                    -
                                                                                                      .cuttheney: '
                                                                                                                  ttîl
                                                                                                                     zc'tj.
                                                                                                                          ayzsre.  .
                                                                                                                                jate
                                                                                                                                   k
                                                                                                                                    d to
                                                   )
                                                  ;!
                                                   @      h i
                                                            s cas e  on thisthrea
                                                                               ' d.
                                                                                  F -
                                                                                    j
                                                                                    rs tup isa Viqi
                                                                                                 - lon Thursdav ,3/
                                                                                                              -' > 15- ,
                                                                                                                       .           l
                                                      ii
                                                      1
                                                      t!
                                                       d
                                                       i
                                                      i!
                                            .
                                            > , .45.Yj  .X
                                                         ,     '.
                                                                :
                                                                ).
                                                                 :                    .lle
                                            i
                                            '11
                                            . i.d.l     ë
                                                  p.:.,.,;..,
                                                        .:  :
                                                            .
                                                            '?
                                                            .i
                                                             :  .  .
                                                                 ..:
                                                             . ... :
                                                                     SURJChar.,lotlesvl
                                            :t.j
                                            ;  '!
                                                Ti
                                                 #t:
                                                   us2
                                                     Eigë
                                                        i
                                                        il
                                                         iE
                                                          é
                                                          >(JqîJ' r:s'...A.g'%.....h'
                                                                                    .'' '.                                                                                                                                                             i
                                            Thursday!Vigllto supportDeandre!Com e In addltlon    l''
                                                                                                ,.                                                                                                         .            ..                . .


                                            to courton Fr.lday cr.Ifyou canstcom e to coul'tF'
                                                                                             ..j
                                                                                              Ijaly.
                                            Drop by fora few m lnutes orforthe whole tlm e.
                                            FIGHTING HITE SUPREM ACY IS NOT A CRIM E!
                                            :
                                            .
                                            <1.
                                              :
                                              1:4
                                              @
                                            -. .--à),-$.
                                                ;
                                                *
                                                j      ::
                                                     -..)j
                                                         tl
                                                         .:l,
                                                            îj-
                                                            2:')s
                                                                -
                                                                j.
                                                                 ,
                                                                 k
                                                                 S
                                                                 ,'
                                                                  --
                                                                   .*bst
                                                                    .l
                                                                    -...
                                                                       j):
                                                                         11h
                                                                           (
                                                                           tjx
                                                                             j
                                                                             '
                                                                             -
                                                                             l
                                                                             ':
                                                                              î
                                                                              l
                                                                              àk
                                                                              'î
                                                                               .
                                                                               -'
                                                                                -
                                                                                ,j
                                                                                $:
                                                                                 -f
                                                                                  p
                                                                                  .
                                                                                  x
                                                                                  -)
                                                                                   tj
                                                                                   . z-
                                                                                     -?-(
                                                                                        -
                                                                                        ':
                                                                                         $-
                                                                                         .
                                                                                         1'
                                                                                          t
                                                                                          .-
                                                                                           (g
                                                                                            !
                                                                                            ,t
                                                                                             q
                                                                                             '
                                                                                             k
                                                                                             --
                                                                                             wç'
                                                                                               t.
                                                                                                -
                                                                                                11
                                                                                                 ,
                                                                                                 j3
                                                                                                  td)'Ci
                                                                                                      t
                                                                                                      --
                                                                                                       :j
                                                                                                       )
                                                                                                       'q
                                                                                                        .îq
                                                                                                          r:
                                                                                                          .é
                                                                                                           ;.'
                                                                                                             w
                                                                                                             .
                                                                                                             k
                                                                                                             l.
                                                                                                             'c
                                                                                                              4
                                                                                                              :
                                                                                                              t
                                                                                                              l
                                                                                                              '
                                                                                                              ak
                                                                                                               l4w
                                                                                                                 .
                                                                                                                 j
                                                                                                                 I:
                                                                                                                  y)
                                                                                                                   k
                                                                                                                   -
                                                                                                                   1-')
                                                                                                                      j
                                                                                                                      '
                                                                                                                      #
                                                                                                                      .:
                                                                                                                       )
                                                                                                                       -
                                                                                                                       '
                                                                                                                       .(î!
                                                                                                                        - '1
                                                                                                                           .
                                                                                                                           :
                                                                                                                           7%.
                                                                                                                             33-
                                                                                                                               (7
                                                                                                                               E-
                                                                                                                                '
                                                                                                                                j
                                                                                                                                -.
                                                                                                                                 -a
                                                                                                                                  -
                                                                                                                                  *)
                                                                                                                                  #:
                                                                                                                                   (
                                                                                                                                   !i
                                                                                                                                   të.
                                                                                                                                     r
                                                                                                                                     tf
                                                                                                                                      '
                                                                                                                                      :
                                                                                                                                      -
                                                                                                                                      )@
                                                                                                                                       t:
                                                                                                                                        7l'
                                                                                                                                          .
                                                                                                                                          1
                                                                                                                                          .
                                                                                                                                          -.
                                                                                                                                           t
                                                                                                                                           ë
                                                                                                                                           1,
                                                         1                         ' '                                          '
                                            z:
                                            l.
                                             î
                                             '
                                             .(.
                                             ) x.
                                                C'>
                                                  '
                                                  47
                                                   )(J
                                                     wt
                                                      .
                                                      ,
                                                      J
                                                      .j
                                                       ;
                                                       t(...
                                                           f-
                                                            .g(
                                                              yyy.
                                                                 jy(jj
                                                                     ..
                                                                      j3
                                                                       .
                                                                       o
                                                                       vj.jj.jj
                                                                       w      ,g
                                                                               ..
                                                                                q
                                                                                rj
                                                                                 d
                                                                                 '$j;.
                                                                                     :
                                                                                     (..
                                                                                       )g
                                                                                        ..ok                    .                 . .


                                                                                                                                                                                                                                                       l


                                                                                2 Likes                                                                                                                                                                '
                   AJ11.
                                                 '


Case 3:17-cv-00072-NKM-JCH Document 637-3 Filed 01/21/20 Page 20 of 89 Pageid#:
                                    8329
                                                                                                                                               I
                                                                                                                                               '
                                                                                                                                               j

                                                    SURJCharloltesvl    lle @
                                                                            ../..'  l..
                                                                                      , 7 ..
                                                                                         J:?1Ile.A,tttn
                                                                                                      ,jw
                                                                                                        z o j.
                                                                                                             .ts.z                i
                                                                       .
                                                                                 Ji
                                                                                 2wJR /
                                                                                      .-.r               ,u..
                                                                                                            ('                    k
                                                    '
                                                    vvhefe the ra11.
                                                                   ./t
                                                                     akesplace dcesn        .o' tmattec'' theCity  '''
                                                                                                                   .   ofCkill
                                                                                                                             e cI
                                                                                                                                n.
                                                                                                                                 os
                                                                                                                                  j e.
                                                                                                                                     to,put
                                        ë!.         vzhj
                                                       'tesupremaci  sthate overprotecting b1         iack + brcwn    ..residentsLl
                                        ri                                                                                                     I
                                        @j
                                         !
                                        )I
                                         .
                                        1t
                                         .          i
                                                    i'l
                                                      '
                                                      j
                                                      ..
                                                       a:
                                                       u
                                                       .!
                                                        i
                                                        .NRc29k
                                                              j.j
                                                              . '
                                                                >
                                                                s
                                                                J.f
                                                                  a
                                                                  z
                                                                  '
                                                                  kh>
                                                                  w >.
                                                                     !L>.
                                                                     .
                                                                     4  ''
                                                                        k-
                                                                         .
                                                                         z:
                                                                          .0
                                                                           w.zB'
                                                                           .   r
                                                                               $u.c
                                                                               ,.
                                                                                  y'-
                                                                                    1'j7
                                                                                       w.f
                                                                                         )
                                                                                         w.
                                                                                         ..'
                                                                                           f
                                                                                           j)-                                                 i
                                                                                                                                               j                                  i
                                                                                                                                                                                  j
                                                                                                                                     '
                                        Ii
                                         (          @
                                                    j BREAKING.
                                                              1CDHenfyk
                                                                      sraffrept
                                                                              nfts:Ca-
                                                                                     .u
                                                                                     s                            'slercan                                                        j
                                                                                         .    .

                                        11
                                         :
                                                                                      'Aq
                                                                                       . l Iec) H.alIsaysJason k'es                                                               i
                                        !
                                        @:
                                         #
                                         1
                                         @
                                         i
                                                    t
                                                    i haveeventjustrl
                                                    .'
                                                                    eedsto b
                                                                           .e in'
                                                                                ,v
                                                                                 ldlrj'
                                                                                      tire Pafk,                                               ,                                  i
                                                                                                                                                                                  i
                                                                                                                                                                                  !
                                                                                                                                                                                  ;
                                                     .''
                                                       ' ...                             .                                                     l                                  '.1
                                        ii
                                         @              .                                                                                     i.................................. '
                                        iL
                                         .
                                         (
                                        L
                                        ïL
                                         .
                                         i                                                                                                -/1-..
                                                                                                                                         i-z
                                        n
                                        jj
                                         i                                                                                                      '
                                        i
                             .,4J :                 A
                            .
                            '
                           l-
                           '
                           i
                           -
                             .
                               .
                             h''
                            k!
                            l  i
                                 .    .t.à,
                                      ;
                                      ë             -I  ! su RJCharlottesvilIe t            lw'
                                                                                              w.
                                                                                               .J-f
                                                                                                  ..
                                                                                                   lê
                                                                                                    Q&
                                                                                                    -t
                                                                                                     'J.....
                                                                                                           -
                                                                                                           b
                                                                                                           *
                                                                                                           ....<
                                                                                                               !
                                                                                                               -/
                                                                                                                1Ile --A.
                                                                                                                        'ug u
                                                                                                                            t
                                                                                                                            'bbt2
                                                                                                                                -t7'
                                                                                                                                   -1-
                                                                                                                                     J
                                                                                                                                     '
                                                                                                                                     .
                           '   .l
                                kl.-'..1'.-..i. !. !
                                              .:-       '
                                                        E .$'bj ,                                                .Ve therrlspace 1   .              ..t
                            ::k
                             E  .'
                               i.i: .  >w   .
                                            ' ,z u .x
                                                    ,   k  .   ;
                                                               k
                                                               2n.er
                                                                   .ep er l
                                                                          '  hey g  () ,&.
                                                                                         %e l '
                                                                                              e Y' se  t o     gl                     .
                                                                                                                                      0 Speàltthe &*h'
                                                                                                                                                     .I
                                                                                                                                                      t
                                                                                                                                                      .e
                                  yq
                                   Eëf ECliëip
                                             il
                                              ili
                                                li
                                                 l@
                                                  li:
                                                  vi'i5.iE'' '           -s''.tyml
                                                                                 .S'O'.Qj41-
                            '
                                   ip    x   a
                                             y    ,           SuI)rem -3cl                 LStJ- to l-i
                                                                                                      s1   7.,roO:
                                                                                                                E   -  +   j .yj
                                                                                                                  t7IC krasR t uy
                                                                                                                                a j co m eso ut q
                                                                                                                                                ft t1
                                                                                                                                                    7
                                                                                                                                                    1eirm Outh:
                                                                                                                                                      '
                                        !
                                        jI
                                         l
                                         @
                                         ,                                                                                                    )
                                        t
                                        jy
                                        i
                                        Ei           .
                                                     i
                                                     l.
                                                      u.x
                                                     ..
                                                      s
                                                      . ,. .
                                                           ).                       -
                                                                                    1
                                                                                    -
                                                                                    h....<
                                                                                    .-.t
                                                                                         .t
                                                                                          .
                                                                                          :                   .-
                                                                                                              1
                                                                                                              .'sza
                                                                                                                ..a
                                                                                                                   j..L?
                                                                                                                  ,p   î                 Lz j
                                                                                                                                            ..
                                                                                                                                          ...
                                                                                                                                              qy
                                                                                                                                               -t
                                                                                                                                             ... :
                                                                                                                                              .
                                        j.i
                             1'j:
                             .  5S'' t
                                     E
                           g :
                             )
                             ,t
                           .kg
                            .  j
                               '
                               .(t!.ë.)
                                      ?.s.
                                    ..'  u charlottesville
                           i.
                           :  E:E
                              j
                            tLè @E
                                 .:
                                  !EtI@EN
                                        .I
                                         EéE
                                           CtC
                                             ..
                                              1)?
                                                : ?i.:
                                                     .ft.;>.. .e ..%
                                                                   ..'Se
                       '
                              < qotW
                                                               v           .                 x'   .   v   .                 .                 '
                           Asan antlraclstOrganlzatlon ItIS Ourduty to Use Otlr
                           privilege and protectPOC from w hite suprem acy,No
                           Platform for.
                                         Nazis'in CviIIe!                ,
                                                                         ;                                                                    ,

                           1(1
                             k19 ç
                                 .1$-
                                    1-Aug (
                                          :
                                          .
                                          5
                                          )s2017 -7.p
                                                    t
                                                    vittei
                                                         -fot-i;
                                                               Jhone                                                                          ;

                           7 Re-
                               tkveets 12 t-ikes                                                                                              .

                                                                                        o
                                                                                        t
                                                                                        u'
                                                                                         W+
                                                                                          )

                            t<::6.
                           's    '... ''
                                       tk
                                       E             Karm a an*e s
                                                                 rj!w
                                                                 3.k
                                                                 t
                                                                 .    ni'1
                                                                    qrt
                                                                      a  '.$
                                                                           +.
                                                                            .'4?'
                                                                            a      2.
                                                                                 .a'.,
                                                                                    zsj
                                                                                     o  T.7s=
                                                                                       gu   'z
                                                                                             Nw
                                                                                              .,îQ,
                                                                                              D
                                 i.
                                 ëijtE
                                  T  ::::'.. ''
                                     h
                                 : ; .)       :'
                                               .:                            '''
                                :F
                                 E
                                 '
                                 :
                                 i
                                 k
                                 .t
                                  !
                                  j.
                                   :
                                   Ei
                                    ?
                                    :,
                                     '
                                     J
                                     .E
                                     !
                                     :
                                 1::g.
                                      :
                                      ï
                                      . ./
                                      '
                                      .  064.g  r
                                                oë
                                             '..'
                                                j.1:j
                                                zs    t
                                                      '-
                                                    ,;j
                                                      :jj
                                                        q'$m j
                                                             s#
                                                           .aç  :
                                                               lh
                                                                ..
                                                                 ).q
                                                                @k
                                                                 % %
                                                                   .
                                                                   w
                                                                   .
                                                                   .
                                                                   ' %
                                                                     .
                                                                     l.'
                                                                    .. C
                                                                       .):(
                                                                       '1   )
                                                                            L
                                                                            .
                                                                            L
                                                                          '..
                                                                            '
                                                                            1:-
                                                                              2
                                                                              k
                                                                              h j
                                                                                ..
                                                                              h.. C
                                                                                  s..y
                                                                                  '
                                                                                  !   ,l-
                                                                                     ih
                                                                                     .
                                                                                     q  ij
                                                                                         !
                                                                                         :
                                                                                         1
                                                                                         '$
                                                                                          .
                                                                                          :
                                                                                         1':
                                                                                          ..
                                                     lN
                                                      .a
                                                       .
                                                       vkllbe thefe tw
                                                                     rks'
                                                                        upr
                                                                          s
                                                                          .
                                                                          p
                                                                          'ol.
                                                                             kP - .!
                                                                                   ,
                                                                                   .
                                                                                   ï
                                                                                   E
                                                                                   ,?
                                                                                    '
                                                                                    j
                                                                                    a,
                                                                                     '
                                                                                    .
                                                                                    yv
                                                                                    ..u-j
              5rl11.
                                        ë!
                                         ''J''
                            ),4,yj
                                 j. .
                                 ' y)U!t
                                .
                            q
                           y :)
                                       i
                                       ,,SURJCharlotlesville
                                       f
                           o
                           '
                           k
                           y
                           ë'
                            E
                            x
                            !
                            :t
                             E
                             i
                             9
                             0
                             .
                             E:
                              +
                             FE
                             E.
                              :
                              'f
                              : .f
                               .j
                                3
                                ,5.>
                                  .E
                                 .i !
                                    z
                                   .1
                                   k ,
                                     q
                                    1j
                                    .1
                                     9
                                     .J' q
                                     J     yà4
                                         wC-  4
                                              .'t
                                             .. u:g.:h.z,     yt.
                                                        ?....V. jEElit.
                                                                      y
                                                                      m
                                                                      =
                             :v:
                               kJj).
                                   4.'E2
                                       'y
                                        kL
                                        '.%b                   ,
                                                                                                                                              5
                            e ïvillfight racism ,fascism ?and whi
                                                                tesupreimacy in
                           Charlottesv-llle untilaIIare safe
                           C
                           :ac.
                           ''
                           1  e
                              ...(t
                                  79c)
                                  . .
                                     .
                                     ,
                                     .
                                     ct1
                                       j
                                       k.'.
                                          :c:
                                            .
                                            ,
                                            t
                                            7ir'
                                               n,
                                                ;
                                                iLSt.
                                                    1l
                                                     ,.
                                                     .1
                                                      i
                                                      kC1
                                                        $.
                                                         ;
                                                         /-1
                                                         , -1
                                                            :12
                                                              .
                                                              :.
                                                               f
                                                               ë
                                                               /).
                                                               . 7.
                                                                  C.:
                                                                    'a
                                                                     e
                                                                     i
                                                                     ;.xm-


                IX .
'




    Case 3:17-cv-00072-NKM-JCH Document 637-3 Filed 01/21/20 Page 21 of 89 Pageid#:
                                        8330



                                          ki
                                           j
                                           l IndivisibIe Charlottes   ville t
                                                                            ël
                                                                             p'l
                                                                               '
                                                                               !
                                                                               t
                                                                               .)ti'
                                                                                   t,
                                                                                    .
                                                                                    l'
                                                                                     jsif
                                                                                        z,
                                                                                         )e-
                                                                                         ' ..
                                                                                           v%.f46 .Iur.
                                                                                                      '
                                                                                                      i't
                                                                                                        k4
                                                                                                         . 7z20.1'
                                                                                                                 :
                                                                                                                 /'
                                         7j'litljri
                                 ''.'..r.:        jl
                                                   !      ..       .
                                                                               .             .     .
                                                                                                         .
                                                                                                           .
                                     .       '
                                             kve are.l
                                                     i)
                                                      .ornfled b,
                                                                /
                                                                . '
                                                                  t hs
                                                                     e a ttack ln  A 1exan drla and. are th a
                                                                                                            r nk f
                                                                                                                 ul that
                                             J.i
                                               )zec 7 '
                                                      nr
                                                       'o '
                                                          s
                                                          Q
                                                          -.a'
                                                             -.
                                                              r
                                                              etf-is saf e Vi olen  ce and  thr eats h
                                                                                                     save  n o  plat
                                                                                                                   -e-l.
                                                                                                                       r)p'
                                                                                                                          t
                                                                                                                          :i
                                                                                                                           l-
                                                                                                                            (
                                                                                                                            .
                                                                                                                            tiCs.
                                         @i
                                         t
                                         1
                                         i
                                         )                                                       '
                                                                                                 Y
                                                                                                 l.
                                                                                                  -
                                                                                                  y<
                                                                                                  ' .
                                                                                                    j
                                                                                                    ;' '
                                                                                                       j-
                                                                                                       . 7'
                                                                                                         t       Lv
                                                                                                                  a
                                                                                                                  y
                                                                                                                  .v .
                                                                                                                     y
                                                                                                                     v6                           t.s
                                                                                                                                                    .
                                                                                                                                                    !
                                                                                                                                                    ,
                                                                                                                                                    .
                                                                                                                                                    .x.y
                                                                                                                                                     .
                                         (
                                         i:
                                          l                                                                                                                !

                                         '
                                                         aaqx e/sau.lpq @ k   -.
                                                                               v'
                                                                                /o.
                                                                                  t
                                                                                  eC-y
                                                                                     â?ber'Ji
                                                                                            un 14,2f  w
                                                                                                      '
                                                                                                      l17.'
                                         '
                                             '           r
                                                         4.
                                                          -an yo'
                                                                u pf
                                                                   <ease 1et'ourfr-
                                                                                  iendsoverattw itlc
                                                                                                   n
                                                                                                   a
                                                                                                   fE
                                                                                                    t.l
                                                                                                      @l
                                                                                                       :
                                                                                                       '
                                                                                                       .
                                                                                                       7+.
                                                                                                         )
                                                                                                         .
                                                                                                         w.t
                                                                                                           -
                                                                                                           e
                                                                                                           '
                                                                                                           .-
                                                                                                            s
                                                                                                            '
                                                                                                            xg
                                                                                                             i:
                                                                                                              l:
                                                                                                               t'
                                                                                                               i
                                                                                                               kh
                                                                                                                ..k
                                                                                                                j 'nov/
                                                                                                                      .thatis!
                                                                                                                             j'
                                                                                                                              .fCcur
                                         y               j7.OSE-t.
                                                                 I
                                                                 0177
                                                                    :r
                                                                     kt
                                                                      .
                                                                      t
                                                                      ,
                                                                      k
                                                                      .
                                                                      ,2'
                                                                      s.'lt'
                                                                        .  :
                                                                           .j
                                                                            ë
                                                                           -.
                                                                            .y'
                                                                              ks
                                                                              uik
                                                                                sFt
                                                                                  c,arh
                                                                                  j-
                                                                                   a
                                                                                   l  d,threats.t
                                                                                                .opeopIeIead't'
                                                                                                              othisc
                                                                                                                   .rap. '   ,
                                                                                                                             ,
                                         ?)
                                          :
                                          2
.
                                         ji
                                         ij
                                                         k. 0
                                                            ,.
                                                             D
                                                           o.z
                                                                .'
                                                                 j                                   k
                                                                                                     x
                                                                                                     rv
                                                                                                      s
                                                                                                      .
                                                                                                      ,x
                                                                                                       s
                                                                                                       t
                                                                                                      eo
                                                                                                                        zpjr
                                                                                                                           s
                                                                                                                           .
                                                                                                                       t.,;u
                                         (
                                         :
                                 FI!Ei
                                 .   slè .E:
                                           ë;.
                             la
                              s,ti
                                 :'
                                  J                                                            ,r
                             ir-. .. '.,'.é'.,;i.r:..a
                              '.                      )
                                                      '
                                                     w. .:
                                                           SURJCharlottesvllle
                                                                 m w
                             'E
                             't''
                                1
                                .i:i
                                 ) )t(
                                t.kx
                                     siE:hI
                                          EE;
                                            :@
                                             Ei@
                                               yijjlfk
                                                     ' nw..z....
                                                               '''$%k.....       4s .
                                    skzjyjjt jjxo



                             Ifor otthatprotestin hite supre acy is directIly
                             responsible forsom e w hite .an shooting in cold bloo .
                                                                                   1
                             L                                               I
                              ove that.
                                      :
                                      ,i
                                       '
                                       .
                                       >
                                       '.
                                       .*
                                        i
                                        .J1
                                          'i1
                                          . t%r
                                             .
                                             zt
                                              ?
                                              nery'
                                              w   .
                                                  r'Ione
                                                  o   pE
                                                       y.
                                                        a,w                  I           .,               . ..

'
                                                                                                                                                           j
j


                                                                                                                                                       k*
                                                                                                                                                        .j
                                                                                                                                                         th
                                                                                                                                                       q
                                                                                                                                                        !-J
                                                                                                                                                         f
                                                                                                                                                        !

                                                         aBqa-
                                                             leasauJlqfl C.
                                                                          t
                                                                          :
                                                                          !,
                                                                           #x
                                                                            '
                                                                            f
                                                                            -
                                                                            .s
                                                                             .fiI)efJ.
                                                                                     '
                                                                                     p
                                                                                     $.
                                                                                      h
                                                                                      k.
                                                                                      '1.r-.
                                                                                           r
                                                                                           't.
                                                                                             l.
                                                                                              rï1z1,
                                                                                                   701'
                                                                                                      l
                                             '
                             '
                                         .
                                             '
                                                         1:;te?
                                                         .    j:
                                                               ):
                                                                1-
                                                                 !y
                                                                  >jj
                                                                  - -l
                                                                     .
                                                                     î
                                                                     .7
                                                                      .
                                                                      .'
                                                                       1:.
                                                                         :7.
                                                                           r:
                                                                            f
                                                                            -
                                                                            r
                                                                            ë.
                                                                             q
                                                                             ï
                                                                             )'
                                                                              .Q
                                                                               ..
                                                                                1-'R
                                                                                   -
                                                                                   '.
                                                                                    -1
                                                                                     ...î
                                                                                        ..:
                                                                                          k:
                                                                                           fi
                                                                                            -$-
                                                                                              )!
                                                                                               55.
                                                                                                 '
                                                                                                 t
                                                                                                 7
                                                                                                 '
                                                                                                 D
                                                                                                 -
                                                                                                 '.i
                                                                                                   'f
                                                                                                    ls-
                                                                                                      si
                                                                                                       .!:
                                                                                                         zt!
                                                                                                           5
                                                                                                           4
                                                                                                           .
                                                                                                           ié,
                                                                                                             .
                                                                                                             :
                                                                                                             ..t
                                                                                                             t 5
                                                                                                               r
                                                                                                               .. ..
                                                                                                             $ ... ....   ..
                                                         Prctesthl
                                                                 ,
                                                                 nc I
                                                                    'sa ureatexoresslon ofdem. ocracv,Threatemnu I  neoole t
                                                                                                                           vlth ntcht
                                                         lettersf
                                                                .svchat
                                                                    . lsaw tennons.tsdo m.:lfaq and.Afghanl.stan, '      r
                                                                                                    1'4
                               <'!y7
                                   .:
                                    ,.,u.
                                        .,s SURJEhar
                                         li
                                          .       ..
                                                             .l
                                                      lottesvlle 8.
                                                                  -.1c.
                                                                    ..?v
                                                                       .y
                                                                        pw;
                                                                          .-u
                                                                            -.
                                                                             p(ju. ,i
                                                                                    ëus .
                                                                                        j
                                                                                        ,q
                                                                                         .
                                                                                         $.. -.
                                                                                             po
                                                                                              p.
                                                                                               t-
                                                                                                f,.
                                                                                                  ).
                               k
                               '
                               ,
                              ik
                              k t
                                !
                                .
                                eJ
                                 '
                                 S
                                 *
                                 :;ï
                                   >i
                                    '
                                    .
                                    >
                                    E
                                    .y
                                     .
                                     ..
                                      '
                                      t
                                      !.u)
                                         . s< ooes  -
                                                  pol
                                                    .
                                                    nt.
                                                      lnc   .
                                                          ouk k
                                                              ?
                                                              'p
                                                               yj
                                                                -
                                                                j-
                                                                 jte s up rema cy'f
                                                                                  e elIike  a ' t
                                                                                                hr eat'to ycu?
                             ' ''
                                !i
                                ë aj
                                  :E'
                                    ;Ef'F'
                                         lFg
                                           ëitlù'rl');                                  ...'
                                                                                                    '

                       X.
                                                                                                    t7,          T
                              ..1'
                                 CF
                                  ''
                                j .
                                 !kk
                                   $
                                 .
                             ,. $
                             .
                             1
                             3     :
                                   r
                                   j
                                   .SUIIJCbarl
                                             otteswl
                                                   .je
                             tm
                              .;
                               i.j.:x
                                 .i  :h
                                    '.
                                    ; '
                                      !s
                                      :;b
                                       f
                                       .'p
                                        1 Ey
                                         i:1>
                                           ::r
                                             !p'
                                             : E?
                                                'yNo
                                                   '-
                                                    .x
                                                     .s
                                                      q
                                                      w'k
                                                        .,!
                                                          :u  '%E...R
                                                           :.<k     c'e.v:t
                                                                          !v
                                                                           $ja
                                  lllfttls.
                                          d:i'
                             No platform forwhite suprem acy som etimesisas
                             sim ple and easy asdenying a Nazi's perm itto hold a
                             Nazirally.W ild,right?
                             '
                                  :.j
                                    .q
                                     yt
                                   x.,y.Jcv.   lllenews'     -com t uizckr.
                                                                          tlleneïtscoln wL.xsecQ..1ea2
                                                                                                    .y zy
                                                                                                        j.
                                                                                                         ..
                                                                                                          j;                                 j
                                                                                                                                             !'
                                  '
                                  :'m nota lawaver.'            ,'m notagenius-!'m an idici Even an          .-
                                                                                                              1d'
                                                                                                                iotcould tell'
                                                                                                                             ti'ta:          î
                                                                                                                                             !
                                  Kessler'spefmitshould have beendenied onthesecr                          - ounds .Cons
                                                                                                                       rlratulationsto       i
                                                                                                                                             l
                                  '&'
                                  k .cv'    lllerw-it.vHaf ..lforcatching up tovvhere ld-      lotsare..                                 .   i
                                                                                                                                             j
                                  1''?
                                  o  .- .2'
                                       96  ,k
                                          ::6Jti '!iLLE
                                                      th
                                                       .;
                                                        i'e:ilt-
                                                            .  i'                                                                            l
                                                                                                                                             !


                             .7.74 (J.
                                     'C'
                                       ).
                                        k/.7qsqx1aq''
                                                    .)(h!7 =T:yitt'tttr'
                                                                       ft')!:î;)#!.c)rEs:@


                   .   X1.
Case 3:17-cv-00072-NKM-JCH Document 637-3 Filed 01/21/20 Page 22 of' 89 Pageid#:
                                                                  s
                                    8331                          1
                                                                                                                                             l
                                                                                                                                             I
                                                                                                                                             1

                                 y
                                 i
                                 ,
                                 ,
                                 !k)
                                   LqL3-.j
                                   .j
                                    .
                                 ,s .
                                 k
                                 7
                                 /
                                 )
                                          t
                                          .i s
                                         q, ..
                                             ,
                                              u
                                             j(
                                              j
                                              .
                                              ;
                                                R..l
                                              ,yij jj
                                                    ;
                                                     chka
                                                    j.jj
                                                          r
                                                        y,j
                                                          .
                                                            louesville
                                                          éjjjjj
                               j.
                                )
                                j
                                ;j.
                                  jj
                                   r.
                                   .$
                                    ;
                                    t:
                                     ..  ..
                            é o ur platform is no platform forw hite suprem acy.
                              confronting racism head on is core to m aintaining'
                                                                                ,that.
                              W e w illnot Iet KKK m em bers roam ourtow n w ithout
                              letting com m unity m em bers know w ho they are,and
                            :
                              w here they are.

                                 d
                                 i
                                 i
                                   6a
                                   4t%.. SURJcharlottesvilleC
                                                            '
                                                            CëSUR,
                                                                 I-(-
                                                                    ..vi.lf
                                                                          pe
                                                                           .
                                                                             .Dec1.4.
                                                                                    s2:-
                                                                                       17                                                    C             l
                                                                                                                                                           i
                                                                                                                                                           4
                                                                                                                                                           .
                            .    2 12 Kl
                                 1
                                 '
                                       an incoartforFîeldstrialajong
                                                                   -
                                                                     '
                                                                     with Jason Kessjer.Pleaseïvajk'
                                                                                                   k
                                                                                                   vith a:
                                                                                                         buddy                                             ë
                                                                                                                                                           i
                                 j          ' ,                '   .         - .                         1                                                 é
                             iwhileyou redo>vntowxn-Courtthe'
                                                            y'areatisf-killeCircuitCourt-Lerge CPD.                                                        é
                            )i                                         . .                                                                                 j
                             ë
                             , pr
                                e senceout
                                         s i
                                           d eccurt Q
                                                    a,sol
                                                        idc.
                                                           v.I1e
                                                            i                                                                                              i

                                 1;11Plkl-(lei
                                             :r14s201l .7klitterfê
                                                                 ariphf
                                                                      zit
                                                                        be.

              '
                            ' 14 Pxetzreets. 28 t1kes
                   X11.                                                                                                                      1
                                                                                                                                             .
                                                                       .   /              --'
                                                                                                                                             l
                                :..)::F1 17
                                          ;( '
                                         ;E
                                       ;.k
                                         .@  A
                                            SU CharlotlesviIIe e
                                             .é                                 w SU-$R.lt
                                                                                .         -.h q'.IIe ->,
                                                                                             !k        -)c:
                                                                                                       v. ?
                                                                                                          .6 jfx'
                                                                                                               .l
                                                                                                                . '
                                                                                                                  ,
                                                                                                                  7
                                                                                                                ..o
                                                                                                                  .wf
                                                                                                                    w11
                                                                                                                      .-
                                                                                                                       7
                                                                                                                       >                          1
                                                                                                                                                  .
                              i
                              .'
                               ..w
                                 .
                                 .
                                 ..
                                  x.:
                                    i
                                    .t
                                     :
                                     '
                                     s
                                     r
                                      t
                                      .
                                      w
                                      '
                                      :
                                      '
                                      t
                                      r
                                       r
                                       E
                                       x
                                       '
                                       j
                                       E
                                       l
                                        1
                                        l
                                        k
                                        y
                                        -
                                        z
                                         ,
                                         .
                                         :
                                         j
                                         !
                                         .
                                         '
                                         '
                                         '.
                                          è q
                                            Lj
                                             t     ïhJ
                                                     '
                                                     r
                                                     ..j
                                                       o
                                                       .)j
                                                         'j
                                                          :y
                                                           jL
                                                            .3
                                                             kL
                                                              j
                                                              p
                                                              't
                                                               :%
                                                                .
                                                                é )kx
                                                                    '
                                                                    ?   @  t
                                                                           '
                                                                           ' 5 4;t
                                                                                 jt
                                                                                  '
                                                                                  .
                                                                                  j
                                                                                        ''
                                                                                         '                                                        ;
                                                                                                                                                  I
                               l
                               ;
                               $j
                                ;j
                                 :
                                 w
                                 k!
                                  :
                                  t
                                  t
                                  ij.b
                                     t
                                     tL
                                      bby.
                                        w
                                         t
                                         p Jdrlyz1)1a-,-
                                              s
                                                          .
                                                            .w-ow-.:xz-.-.    v:E'
                                                                                 . . ,                         .              .        .
                                                                                                                                                  l
                                                                                                                                                  i ,.
                                                                                                                                                       ./and
                                                                                   .
                            '
                            @               P  O   C actl
                                                        vlb
                                                          -ts dol nc ''''' t
                                                                           h   e wor  k  t
                                                                                         o    pr
                                                                                              '    ot ect th el i
                                                                                                                r comr  n unl  t&r
                                                                                                                                 z
                                                                                                                                ''  wh j
                                                                                                                                       le   t  he 1 clt5
                                            copssupportNlazis-No accottntab-                       ll
                                                                                                    ity :7,
                                                                                                          0 peace.b.'   J-;1s:
                                                                                                                             t'
                                                                                                                             ilt
                                                                                                                               rt ?zlt
                                                                                                                                     -
                                                                                                                                     a
                                                                                                                                     pean-ci    're
                                            S'---R
                    .. .                    N...,;
                                                 i .-.
                                                 .  J7
                                                     l                     *
                                                                           1
                                                                           ()-*1; .*
                                                                                   :9                     .?
                                                                                                           '
                                                                                                           !%J%
                                                                                                            k
                                                                                                            .h
                                                                                                             V.Y''**
                                                                                                                  $  )                   k2
                                                                                                                                          '
                                                                                                                                          .1
                                                                                                                                           ..â '
                                                                                                                                               .#
                                                                                                                                             ...
                  X 111..                         '                                                      '




                                                                                                                                             1
                                 FUCK NA ZIS.FUCK HITE SUPREM ACY,FUCK T      :H E
                                                                              '
                                 CITY , NO JUSTIC E FO R D EAN DRE,N O PEACE.
                                                                          . ji:                                                              i
                                 :1
                                  ..,     Just:-
                                               .c
                                               1..
                                                 (t
                                                  !
                                                  '7
                                                   yo rL)e..andjre #,''
                                                                      .-.ha1
                                                                      C    7-lC4te.
                                                                                  çviI1
                                                                                      .e ,
                                                                                      '  #
                                                                                         .,'
                                                                                           E)
                                                                                            '1
                                                                                             :a.,ckLi%-
                                                                                                      'e
                                                                                                       ..r
                                                                                                         :
                                                                                                         '
                                                                                                         ;'
                                                                                                          îl
                                                                                                           s'
                                                                                                            #la1
                                                                                                               -4e1-
                                 1*                                                                                                          6
                                     #li                                                                                                     l
                                                                                                                                             i
                                                                                                                                             I
                                 2.
                                 .-.
                                   83.Pl
                                       u
                                       s
                                       ,/
                                        1-C'c4 10s2.
                                                   017 -7'
                                                         tv
                                                          k
                                                          l'
                                                           l'
                                                            tv
                                                             e.
                                                              rttlriû
                                                                    .2i
                                                                      .loj
                                                                         '
                                                                         lf'                                                                 '

                            ' 1l
                               '%
                               ok
                                s
                                %
                                'a
                                 .t.
                                   '
                                   $
                                   1
                                   q+
                                    te
                                     '
                                     -e*
                                       . 4I
                                       i  ..
                                           ik&.
                                              e
                                              ..
                                               s
                                               u
                  XIV .
Case 3:17-cv-00072-NKM-JCH Document 637-3 Filed 01/21/20 Page 23 of 89 Pageid#:
                                    8332
                                                                                                                           :
                                                                                                                           1
                            >.!
                              1r
                               :
                               ('
                                -' :
                            T
                            l:z?1
                            ,,
                                '1
                                 .,
                                  F'ldl'SURJcharloltesville
                            ,.,,..s..k,a;?., '.
                                             e
                                             .
                                             L:....
                                           ..:
                                           .      ..-
                                                    .
                                                    ..
                                                     4
                            à;
                             i;j4
                                 j:
                                  j
                                 ..
                                   t
                                   j.
                                    ;.
                                    (j
                                     4
                                     j
                                     .
                                     J
                                     l 'jjyyjgij.oyg).jjj--(uzjsyy,jjjjy
                                     :.-                                                                                  ,
                                                                                                                          t
                            Keep calllngl  .LetPlatanla know thatEf   lghtlng i                            w hlte
                                                                  EEE.E:E.E.EE::.EE'.'EE.E.:..:E.........â...))........)...:..::.::EEE....
                                                                                                        .
                                                                        i    .             i
                                                                                           .   .   .       ù
                            suprem acy IS nOt a Crlm e!Stop targetlng black                                                ,

                            act-
                               lvists.
                                     !..-f1:
                                           7.1
                                             4)e/'k
                                                  )h/rn1z.'l'
                                                            t
                                                            u
                                                            ..
                                                             /'
                                                              -rt
                                                                -
                                                                1
                            n
                            Ns
                             .Z
                              mU
                               r.
                                Y
                                'p8
                                  q%
                                  -.
                                   '
                                   .
                                   z1vj
                                      :
                                      %
                                      .
                                      ?!s
                                        .
                                        :
                                        '
                                        1f
                                         :..
                                           ;
                                           L
                                           J
                                           -ga
                                             '
                                             N%10
                                             t  .
                                                >..I
                                                   r'
                                                    u
                                                    '
                                                    .t
                                                    uu'
                                                      .
                                                      '
                                                      w.
                                                      ,
                                                      .j.
                                                        L
                                                        ''
                                                         )
                                                         l.Qh
                                                         f  vx
                                                             ?
                                                             u
                                                             '

                           f
                           '
                           *-
                            '
                            1li
                              ...'
                                 1
                                 .'
                                  f-ï
                                  ë '?
                                    Ei:
                                     -t:
                                       )-
                                        .1
                                         51
                                          55.'
               XV .

                       i.
                        ''
                        t-
                         E
                         $-
                          )
                          ''
                           qu
                            )-S
                       ! ssxx-,
                            ,-
                             L
                             ..
                              ;
                              -tO
                               -.
                               t
                               j
                               q
                               ; R
                                 ;t,J
                                --
                                 .
                                 -
                                ,,
                                 r
                                     -
                                       aa.,rjl
                                    ,;t.jc-
                                             o
                                             t
                                             !
                                             i uewi
                                              ,,  .l
                                                   le                                                                  x-.i::;
                                                                                                                           .
                       ;
                       j
                         --
                          ,
                          ë
                          ï
                          f
                          -
                          .
                          kk
                          ij
                           tk
                           .t(
                            .j
                             ;
                             t                           .     ...
                                                                                                                            .
                                                                                                                                '
                         Oh and one m orething-aIIyöu civility loving whitè
                       : folks who wantto help m ake change in your
                   .
                         com munity? -
                                       You got
                                            ''''
                                                   ta get
                                                      '''''
                                                            comfoptablewith the 'phr
                                                                                 '
                                                                                    ase i
                         ''abolish the police'   '.They gottago.You can'   telim inate '
                         white suprem acy w ithout abolishing the police ànd
                         carceralsystem .




                               j ).
                           3':
                           . ,
                             'à'ëj
                                 .
                                 r
                                 : SURJCharl
                                 :
                                 j
                                 .
                                           otte ville
                           '
                           'ï.,-)-.'
                                   ?t-ë
                                      :E
                                       ,,.ë
                                       $!
                                        . ,'
                                           k
                                           .
                                           .:
                                            -i
                                             -:
                                              ê.
                                               .' .
                                                  -...;:tf :'hs.....,!
                                                                     k.-.îzk1i::
                                                                               k
                               tqxèjjg
                       '

                           Everyone involved in radicalqueerjusticeshould be
                           following the #'FreeTheBjackpI  -i
                                                            vt-j
                                                               èe.
                                                                 p
                                                                 t:;trial.W hathappens
                                                                                   ' j
                           w hen m arginalized folksprotestagainstthe w hite
                                 .                                                   )
                                                                                     k .
                           suprem acy within m alorLGBTQ IA institutionslike Pride?
                           Dangerous push backk/a  'stollev&tallh-A/as/ARio't




              X VII.
Case 3:17-cv-00072-NKM-JCH Document 637-3 Filed 01/21/20 Page 24 ofr 89 Pageid#:
                                    8333




                                                 SURJCharloltesville @SURJ- Ck'iî  .le -Nov .
                                                                                            :.. 2011
                                                                                                   3.         .
                                                                                                                '
                                                 ThereiSnoquesti   onthatthe'firstamendm ent''    righf'to proteqtonly
                                                 prôtects:those x
                                                                /zhc the governmentdoesnotki      ew as pcttentiaù
                                                                                                                 ly
                                                 revol
                                                     lutionary.Typically:white folkszm en,ci5 + straightfol é
                                                                                                            kspdocumented
                                                 people,etc.       .
                                                                                                                 i
                                                                                                                 8
                                                     -..-..                                                           --:
                                                                                                                        ..
                                                     t
                                                     :   v'b
                                                     -,k--                                                              --
                                                                                                                      'ç---
                                                                                                                         .7-
                                                                                                                          ..
                                                                                                                           ,
                                                                                                                           .   2
                                                                                                                               ..
                                                                                                                               1$
                                                                                                                                :7
                                                                                                                                 1                 L.
                                                                                                                                                   J,
                                                                                                                                                    )b
                                                                                                                                                    '
                                                                                                                                                    .
                                                                                                                                                    .
                                                                                                                                                     -
                                                                                                                                                     ..
                                                                                                                                                     1
                                                                                                                                                     .-
                                                                                                                                                      .
                                                                                                                                                      .j

                             .  t:
                                 !:E. .t!!.                                                   .
                            i
                            .:
                             wy
                             .
                             .,
                              .t
                              :i
                               .l
                               .., .xt
                                  ..
                                 nè
                                 j   ,
                                     !
                                     )
                                     !o..ëji
                                     ;      :r
                                           ...t
                                             . !u
                                              :3
                                              . 4'
                                                ..E
                                                  ,i
                                                   l
                                                   .'
                                                   ,.g
                                                    , :, SURJ
                                                     ..    . Char
                                                                .l
                                                                 .ot
                                                                   tesvllle.
                            .:
                             '
                             E
                             i
                             :;
                             ,j
                              Et
                               I@
                               :iE:
                                  kE
                                  7èàà
                                     ië
                                     Eiht
                                        qi
                                        l
                                        .llw
                                           ëiie
                                              jE
                                              i iipi t
                                               ùj
                                                   .. a
                                                      ....
                                                         .)
                                                          r,
                                                           .
                                                           $,j
                                                             -.
                                                              jj
                                                               .p
                                                                ..
                                                                 q.j
                                                                   ....t
                                                                       .u
                                                                        f-.
                                                                          s
                                                                          c
                                                                          )j.
                                                                            j
                                                                            .
                                                                            ;
                                                                            ja
                                                                             .
                        '



                            Ifyoù are engaging in protestthatis'deem ed 'q
                                                               .
                                                                         safe''by
                                                                         1 -'
                                                                            '''   -       .   -          ''


                            law elnforcem ent,butaren'tactively working to di   ,srupt
                            the idea ofw hatf/civilityris according to society and the
                            governm ent,you are com plicitin perpetuatingr   ;yt
                            Stlprem acy ,,FtJSw



               XVH I.

               SURJ encouraged followers to use an encrypted m essaging ap'p with
               self destructing m eésages called Signal.

                             '
                             .
                             1
                             :
                             >)
                             *
                             :
                              ?
                              '
                              2
                              T1
                               L,
                                k
                             .. .
                             E   k
                                 :
                                 j
                                 ;
                                 .
                                 -
                                (:
                                ..
                                 .i
                                  .
                                  -q
                                   .t
                                   y,
                                    j
                                    ,
                                    ;
                                    .
                                    y-!
                                     ;,s
                                      -
                                      .
                                      )
                                      - ,
                                        3
                                        .
                                        ;u
                                         ,
                                         ,t
                                          j
                                          gR
                                           y
                                           ;
                                           !l
                                           .-
                                            j(c
                                              ..u
                                             :r
                                              -
                                              ; .
                                                é
                                                :
                                                Lar
                                                 j,
                                                  .
                                                  ,
                                                  .l
                                                   jo
                                                   i
                                                   kjel
                                                    - tesville                                                                                      ;
                                                                                                                                                   .,
                             Qtv.
                                :::J
                                   V.
                                    :/
                             Getyourselfan encrypted textm essenger,folks.l
                                             -
                            .
                                     .   .       .                     .      r jj.
                                                                                  t : -                           .                  . -.-
                                                                                                                                             . .
                             Reslstance ls goIng to be a Iong road. #.Q
                                                                      -.l
                                                                        ,u1
                                                                        èw? l
                                                                         !  at--Irec.'
                                                                                     .s
                                                                                      ,
                                                                                      ..
                                                                                       g
                                                                                       t-                                                    .

                             l-l.tsL'ît
                             -
                                      ;
                                      t
                                      -1*
                                        1
                                        2.
                                         1
                                         .
                                         -'
                                          t
                                          ëi
                                           E
                                           !
                                           .l
                                            .
                                            '
                                            ,
                                            -.'
                                              f)
                                              -.
                                               -
                                               '
                                               .d
                                                :-
                                                 )
                                                 s
                                                 ;1
                                                  ;4
                                                   -1
                                                    !
                                                    -q
                                                     1î
                                                      k
                                                      ?
                                                      '
                                                      ?'-
                                                        t
                                                        C
                                                        '
                                                        .
                                                        -
                                                        :s
                                                         -1-,
                                                            .ki
                                                              s
                                                              q
                                                              ï
                                                              ',
                                                               -
                                                               .-
                                                                11
                                                                 .,
                                                                  -
                                                                  ;l
                                                                  ë :
                                                                    '
                                                                    4
                                                                    kq
                                                                     '
                                                                     .
                                                                     k
                                                                     1).
                                                                       1
                                                                       7
                                                                       '
                                                                       -3
                                                                        j
                                                                        ,r'
                                                                          â
                                                                          .
                                                                          -
                                                                          :
                                                                          1
                                                                       '                                $
                                                                                                        '!
                                                                                                         -
                                                                                                         F
                                                                                                         .
                                                                                                         )-t
                                                                                                    ''''-s .i
                                                                                                           -r
                                                                                                            )
                                                                                                            i
                                                                                                            l
                                                                                                            -
                                                                                                            j'
                                                                                                             I;
                                                                                                              E--
                                                                                                                s.                                  I
                                                                                                                                                    j

                                                                                                  Ti
                                                                                                   RîsTw.eetistzj
                                                                                                                nevail
                                                                                                                     i
                                                                                                                     abr
                                                                                                                       -
                                                                                                                       e.

                                                                                                                                                    i

                                                                                                                                                    l
                                                                           Solidarity Cville
      129.     Solidarity Cville is a subversive anarcho-com m unist group and co-
         conspiratorofthe Plaintiffs in this case.
                                                                                                                                                    !
                                                                                                                                                    E
pp.                                                .
                                                       ,
                                                                                                                                                 j
      Case 3:17-cv-00072-NKM-JCH Document 637-3 Filed 01/21/20 Page 25 ofj 89 Pageid#:
I
                                          8334                          i
'                                                                                                                                                j
                                                                                                                                                 I

                                                           CvilleBLM (Black LivedM atter)
j           130. CvilleBLM (BlackLivesM atter)isasubversiveblacksupreyaqist
,
'
:              group.                                                r
.
i                                                                                                                                                -
                                                           Jalane ffsm ash the Fash''Schm idt
            131.     Jalane dtsm ash the Fash''Schm idtis a UVA em ployee,Antifa
               adherent,and co-conspiratorofPlaintiffsin thiscase.
                                                                 o




            132.     Schm idtcreditsthe work ofAntifa in m aking tllis suitpossiblé.
              W ithouttheir actions,there would be no violence,and withoutthe kiolence,                                      .

              no law suit.
                      '

                              I/
                               -':
                                 Q. 'wj
                                     .
                                      j:''p.)
                                           .'
                                            jk
                                            ,
                                            .,)
                                              ;:
                                              .L
                                               -
                                               ,a'
                                                 ,k7
                                                   .,1
                                                     -y
                                                      ,
                                                      .
                                                      s
                                                      p'
                                                       ;
                                                       j
                                                       ,hj
                                                        l'
                                                         (
                                                         .e'  .
                                                              F.)
                                                                1 '
                                                                 x.
                                                                 . y
                                                                   .1?e
                                                                   -,
                                                                    j '' j
                                                                         .
                                                                        e.
                                                                         r
                                                                         ek:.
                                                                            j
                          'tï'
                                                                                   'Sthm id't.(Lquq '.''' ï  J'Jalai     .
                          .                                                   .                         .   ..
                          ># %t. Jalane S
                                .              .
                                                     'Sm ash 1be Fash'                                     ?h-   .
                                                                                                                    ne ' -
                                                                                                                         Gc/nr
                                                                                                                            , oaïd'
                                                                                                                                 .
                                                                                                                                    t't2     7%
                      .          ):.F Rem
                             ; :àj  .''..: . l ncà .s.lcI..Eegal
                                                            .:: .    .ad
                                                                      . ,lons
                                                                           .. ' twGk
                                                                                   'x.el3''
                                                                                          o.y'd
                                                                                              o.
                                                                                               o'
                                                                                                '
                                                                                                 g,
                                                                                                  ztrtom
                                                                                                      : . mer. tl    al
                                                                                                                      '.'
                                                                                                                        e
                                                                                                                        : nt
                                                                                                                           ,itl
                                                                                                                             '.eiut 'k.tomm
                                                                                                                                     ...J..:... . .unl
                                                                                                                                                    ''.'s..t
                                                                                                                                                           ..v
                                                                                                                                                             u..or.as
                                                                                                                                                                   u
                                     ..             s' '    .          ; .       r.        .a        '             ..              @                         .. .
                                                                                                                                                             .     ,.lq
                                                                                                                                                                      *
                                                                                                                                                                      .
                           .. ''    . 'i vou.Idx
                                         .       n.t.be.!oos          slb
                                                                        .le.!
                                                                            'ev/ o .
                                                                                   cou   nl  er
                                                                                              - orot es ter s .a ct l
                                                                                                                    ons   %'
                                                                                                                           s .'vh  lt e  sur   -relnacl       s ts'
                                                                                                                                                                  .#t.
                                                               '          .    j            .  &                 '                            h
                                      ,..
                                       i ve d.take13 of         7.!
                                                                  l'aals.aclbl..e .-o p wtlqno
                                                                . .. ..               . .       .   ..re.v
                                                                                                    .     >h,em , the a4
                                                                                                            ..       .   .  .t-rIsjl
                                                                                                                                 .      %i4o t.,1ox.>.e.c:o..ntlntI,ed
                                                                                                                                    -t.tj
                                                                                                                                     .     . .       . . .       .   ..
                                                                                                                                                                          .


                                      n:e'-aSh   vIS
                                                   'Iflnge                                              '
Case 3:17-cv-00072-NKM-JCH Document 637-3 Filed 01/21/20 Page 26 of 89 Pageid#:
                                    8335



                                                                     Redneck Revolt
     133.        Rèdneck Revoltis an arm ed com m unistrevolutionary group,parading
            'ï     d com m unity defense''                                 l
        as arme                                                                                                        j
     134.     D w ayne Dixpn,a leaderofthe group,takes creditforwavingr
                                                                      r
                                                                      :
                                                                      a rifle at
        Jam es Fieldsmomentsbeforehecrashedllisvehicle.               !
                                                                      T ral'nl'ng                                      i
                                                                                                                       C
                                                                                                                       !

     135.     W ispelwey,Gorcenskiandothers,gaveandreceivedtraininjforthe
        events i
               n dispute,includingcombat,weapons,andSrstaidtrainingk
                                                                   l
                               '
                      :
                      '
                      >
                       '
                       >
                       -:
                        jj
                         .
                         )
                         # ' 75'f
                                eet
                                    L,
                                     vyGénqri
                                    br
                                       . j.
                                     and 1
                                         3ev
                                            cSôyMilk:
                                            '
                                            s
                                            /
                                             jj
                                              .
                                              t
                                              g
                                              s
                                              ,
                                              A
                                               j
                                               .
                                               t
                                               y,
                                               ji
                                               Rr
                                                 y  k4
                                                 tjyj:jyjyjxjatjjjjj
                                                   15        knoc
                                                                   yyr
                                                                   a jy
                                                                      j
                                                                      .
                                                                      yj
                                                                       gj
                                                                        .jr
                                                                       kof
                                                                          y
                                                                          j
                                                                          ;g
                                                                           yjjy.
                                                                            f.
                                                                               yjy
                                                                                 gjy
                                                                                  .t
                                                                                   y
                                                                                   j ..
                                                                                      ;,
                                                                                       (.
                                                                                        j
                                                                                        yyj.
                                                                                           sg
                                                                                           a.
                                                                                            j
                                                                                            .jjy.j
                                                                                                 y
                                                                                                 j
                                                                                                 ygy:4
                                                                                                  yj
                                                                                                  j
                                                                                                                 ,
                                                                                                               . .
                                                                                                                   4
                                                                                                                   .
                                                                                                                   )
                                                                                                                   j
                                                                                                                   .
                                                                                                                       j
                                                                                                                       :
                   th   9
                        '          .            .               ..          .                                          l
                       .   jl
                            jj
                             k
                             :.
                              :'
                               .
                               -                            '.    '           ' '''
                                                    , leftse'em's,to b: a thing Ido,
                                              Pulling   .                                           .




                           '
                               $4:
                               ' .!;4         '             ' ': .    j,      .
                    @
                    !  .
                      ..
                          . (fL.ij:lë. Jon i
                                 :,        r
                                           o
                                           zC.
                                           w ()$7$
                                             .   .'
                                                  ,
                                                  ahi
                                                    1stt
                                                       .
                                                       7'
                                                        r
                                                        ..
                                                         lan.-.
                                                              ;
                                                              tt1
                                                                .I
                                                                 7j.
                                                                   Zoy
                                                                    c.&
                                                                      g
                                                                      .,
                                                                      -j
                                                                       gy,y
                                                                          .
                                                                          ,
                   ' .. . '        i      .             '   ' '             1:' ! '' I 4y
                                                                           ''' ' ' '   '       ''       l ' '.                .. .   .
                                                                                                                                     .
                  î.':.;:#$,.
                            , Smooth scueeze on the t'Igger.DontpulIIt
                                                                 .
                                                                                   '-h'csu 1e â lefty',arèrh'
                                                                                                            tyf'
                                                                                                               (1?
                                                                                                                 .
                   .
                       :;g
                         jjj
                           .:.
                             j:j
                               ;:
                                .t...
                                              v
                                              %
                                              e
                                              '.'
                                                -.'
                                                  éh
                                                  ,?.                      '.
                                                                            4
                                                                            t<
                                                                             .-.$
                                                                               ..
                                                                             ..:to                                     4.
                                                                                                                       ,


                       '
                   ' .;1tC.
                          i
                          :
                          s
                          .,
                           Ej Generk So'
                           .
                                     ''
                                   . .    yM *1Ik1
                                                 sV
                                                 .  !i
                                                  4-.
                                                  . :1,.
                                                       fu5.:.wT1
                                                           ,. ..7):
                                                                  r
                                                                  Fl..
                                                                   :#'.
                                                                      '
                                                                      Q
                                                                      .zf
                                                                      x n
                                                                        .r'
                                                                        q c7
                                                                           e.lq,
                                                                               !
                                                                               5ki 1
                                                                                   1-.n '
                                                                                 : -
                                                                                   .    ,
                                                                                        *
                                                                                        t..
                                                                                        R
                                                                                        ' '
                                                                                          K
                                                                                          .z,.
                                                                                          ,. 7fJ1.*
                                                                                             w    1
                  f i t /'   i XK09:
                                   P.î :rnkjJrUStjneed tc act
                                     ithl                             jug,t.
                                                                           fad ory SghtsaThe grouping iSntuao.
                   '
                   t''
                     )!
                     :
                     Ej
                      r
                      ktl
                      I         ' '
                           .... . .                                                                 ' j
                                              i
                                              e-.
                                              xkyi q                                                    #
                                                                                                        k.'
                                                                                                          *
                                                                                                          z3
                                                                                                          .v           j1
                                                                                                                        4>j
                                                                                                                        u.
                                                                                                                       !
            b. See Exhibitlz-lleaphy.pdfPages 72-73                                                                    k
q                                                          .
                                                                     pz
                                                                           !
                                                                           '
                                                                           i
    Case 3:17-cv-00072-NKM-JCH Document 637-3 Filed 01/21/20 Page 27 of!89 Pageid#:
                                        8336                          p
                                                                           l.


                       Rln the weeksleading up toAugust 12,Congregate organized a
                       seriesoftrainA
                                    'ngsfornonviolentO ectaction to anyoni e who
                       wasinterested in participating.They broughtin trainprs from
                       outoftown,includingReverendOsagyefoSekou.W ellIarned
                       thatsom e trainingswere attended by as m any as 100 people,
                       and participant
                           -
                           .      -
                                      s wererepeat
                                              -
                                                  edly
                                                     -
                                                       w arned aboutthe potentialfor
                                                                        - 1
                       signllcantviolence on August 12.M em bersofBlack Llves
                       M atter and Standing Up forRacialJustice also attendèd the
                       traiG ngs.                                          I    .
                                              '
                                                     ,                     1
                       IndividualsWho qttended these trainings told usthattheir gbal
                       wastocrçate((cognitivedissonance,,an(jtodelayandJbstrud
                       the hate speech thatthey expected.They wanted to be visible in
                       the opposition to the right-wing groups and m ake ithqrderfor
                       th9m tohaveaplatform toexpressracism .In serviceJfthat
                       mission,theywerewillingtobreakthe1aw andexpect/
                                                                     )
                                                                      dtobe
                       arrested.Although they hadbeen warned aboutthepot
                                    '
                                                                       I
                                                                        entialfor
                       violence,few expected it.,,                         k
                                                                           I
Case 3:17-cv-00072-NKM-JCH Document 637-3 Filed 01/21/20 Page 28 of 89 Pageid#:
                                    8337



                '
                .'            .
                                    Z:
                                     .J GenericSoy M -
                                   'ëZ
                                  . .
                                     '.
                                      '!
                                       :.            llk .
                                                         *k:
                                                         A .wf-.
                                                              ,t
                                                              .'
                                                               .
                                                               kuL.
                                                                  rf
                                                                  vv.
                                                                    '4
                                                                     ;k
                                                                      '
                                                                      Jf
                                                                       '
                                                                       tu
                                                                        '
                                                                        -f
                                                                         c...
                                                                            rf
                                                                             w
                                                                             '
                                                                             b
                                                                             .ejlsl'
                                                                                   .
                                                                                   i-Oct2.
                                                                                         f
                                                                                         )d24
                                                                                            318
                                                                                            w
                !          ...
                          ..        t:
                                     i:'
                                     ( j                  .,          ., .                               ..      .
                                                                                                                 ,
                           .      ;'
                                   .'
                                    ?'One 0-
                                           ,theslgnsofpoll
                                           F             tlcaldecay,observ utlmeandagalnthrot'
                                                                                             .t)hcutthe
                    '
                       i'
                    :.EqE'
                         C'E:
                         E  tq
                            E;i
                             !
                             j
                             ,
                              j'
                              k  ;!
                               j.'
                               :
                               .  Ij1
                                    i''
                                      .
                                        world,.
                                              .
                                              l             ,
                                                            ng pass.
                                              sthestatestgndl      ,
                                                                   .
                                                                   i
                                                                   vel   kvh,
                                                                     y bv'  ,.
                                                                            j    ppos.
                                                                             le cx   .
                                                                                     lnc fact.
                                                                                             l    ''' ,.
                                                                                             on.sdo  vlojenc,e
                              '
                              9
                              E
                              !
                              ë!
                              '             toeechother-
                                                       .l
                                                        u'
                                                         s.
                                                          'k
                                                           ?
                                                           .
                                                           l
                                                           it
                                                            .
                                                            4
                                                            ;.
                                                             %
                                                             .
                                                             e.r.ccia-
                                                                     t/b
                                                                       '-î'
                                                                          e
                                                                          ..
                                                                           at
                                                                            -.
                                                                             d:
                                                                             $/
                                                                              &o:
                                                                                cl'
                                                                                  Ftoses/.
                              i
                              .
                              j
                              1
                              7
                              ji.
                              E
                              .
                              E                                              .rt
                                                                               .$:
                                                                                 .t2
                                                                                 , ,s
                                                                                   .
                                                                                   ..;.l
                                                                                       .'
                                                                                        ,kveets
                                                                                              ;sdjnav 'laj
                                                                                                    zaù  nj
                                                                                                          ti
                                                                                                           !'
                              l
                              j
                              E
                              Ei
                              !
                                '
                                E
                                                                                                          .'à
                              !E
                              E
                              E
                              ! E
                                                                                               ay
                                                                                               VJ ec.$.l4
                                                                                                xkexa:
                              t
                              E
                              !!E
                              !:(
                              i '
                              .5'
                                TFE!                              .
                          :.;
                          .
                                    y;
                                     )tu!:
                                         ! wOI
                                      ti'i
                                           n VFI
                                               oCu xau jja
                                               ' .eW mvw
                                                         sjx
                                                           uhy.:
                                                             .p
                            .
                    ..
                              t;
                             Lq:
                               j
                               ,
                               -
                                f
                                ij
                                 k
                                 ,J
                                  3
                                  b
                                  '
                                  v
                                  .
                                  :
                                  '         k
                                            .
                                            i
                                            1i
                                             -
                                             1'
                                             .(
                                              :
                                              *
                                              11
                                               .I
                                                J
                                                7
                                                ;112
                                                   49
                                                    e'
                                                     -
                                                     J'
                                                      =E
                                                       fi
                                                       .r
                                                        l
                                                        ïff7
                                                           1t
                                                            qc(
                                                              y
                                                              I

                A cqupl: w eèks before A12,1did NVDA training given
                by an expert.She warned us aboutthis exactthing.That
                weekend,Police stops by w hile antifa and PatriotPrayer
                dukes itouton Portland'sW atérfront Park.

                The follow ing weekend?Cville.


                1Q O
                   zvetw<
                        eets 37 L.
                                 'k
                                  ies

                                            Q                         al
                                                                       x*
                                                                        -
                                                                        4
                                                                        -
                                                                        '.                                           L4
                                                                                                                      O'
                                                                                                                       %
                            ''.
                         .. :       k!;u.ë Genenc
                                                xx Soy MI
                                                        x.Ik i
                                                             j
                                                             j
                                                             b
                                                             '
                                                             a
                                                             f
                                                             vst
                                                               ï
                                                               g
                                                               b-.
                                                                 v
                                                                 -
                                                                 2
                                                                 :
                                                                 - En
                                                                    .:.
                                                                      yl
                                                                       yr.
                                                                         .
                                                                         ..fl.
                                                                         -
                                                                         a   n-easkx.    ,.u<
                                                                                    l'Oct2 .
                                                                                           3,
                                                                                           .
                                                                                           ! .
                                                                                             w,
                                                                                             ,
                                                                                             -
                                                                                             Jb  .
                                                                                              ?.1*
                                                                                              '
                '            .. .
                                  '..:
                                     1$E             .
                                                     -
                           'j        .7 '
                                          Qu(-
                                          6  :r' kitJjn('
                                                        jf('
                                                           .
                                                           :Ei:
                                                            . F
                                                              J
                                                              w
                                                              .'
                                                               ;
                                                               )t'  :
                                                                    l
                                                                    t':
                                                                      ' .)
                                                                       :l!ir
                                                                           cl.
                                                                           ' f
                                                                             ,
                                                                             lr'
                                                                               lhe. :)'
                                                                                      Jjj
                                                                                      :  :e.j
                                      ,. ..'...,.e6./ ''''x .vw.:).kv .. .$* .v..<..w ..4'. .
                    '                 .
                    :..
                    '
                      'E!.:!
                       i:
                       .   EEë
                             :
                             .ë
                              ;
                              i:
                              ,lj
                                k
                                j.
                                 E
                                 ,h1117
                                      .                                                              .
                            )ë
                             :
                             '
                             jî
                             !
                                          Sj ncethenk
                                            ..
                                                            .%'
                                                              eveseenthlslnP                .ork
                                                                                               ;
                                                                                               ,
                                                                                               .
                                                                                               landac
                                                                                                    ual
                                                                                                      .n.LouI
                                                                                                            .Svl
                                                                                                               .lle.P
                                                                                                                    :rcps
                                                                                                                    .   zk
                                                                                                                         .
                                                                                                                         dence.New'!
                                                                                                                                   k
                                                                                                                                   ,cr
                                                                                                                                   fr.
                                                                                                                                    d k
                              t
                              zl; Cj
                              j   ' j:
                                     ,
                              i
                              E
                              !              'h                                                ',
                                                                                               .Ahxee   $.%,
                                                                                                    û 1:7  .'
                                                                                                            /'
                                                                                                            .
                             'EE
                              Eà
                '
                    . '%l
                        E
                        k
                        .
                        )
                        u...
                           . Gene
                              .  r-
                                  IcSoyMiIk5.
                                            C
                                            $)
                                             .
                                             '
                                             :.x
                                            kt T.
                                               .7
                                                .ç
                                                . 7.rn-
                                                      tI
                                                       '
                                                       v
                                                       .Gt
                                                       . '
                                                         2r
                                                          .censki Oc
                                                                   '
                                                                   .
                                                                   t2i
                                                                     '
                                                                     J
                                                                     *.,2(11'us
                       . .)..t     .k
                                    .j
                     k(èlE
                    ''   ëiii..i
                            Er       . j'm
                               '1111.'
                               k                  nOtNa''
                                                        yë.jng tZI
                                                        il
                                                                 . .
                                                                 S7j
                                                                   sDdd
                                            2fm sayi
                                                   ng oursystem isbreaking down,thatthesignsofthisbreakdown are
                                            everywherefron'1Trump cn down.

                                            Thi
                                              sisnotthetimeforyou to acthopefull
                                                                               y thatitwilrestoreitself.
                                            '
                                            rhi
                                              :istimeforyou to bandtcgetherinJcilid
                                                                                  'arty.
                                            Q
                         .
                    :.      ::  y:'
                                 'k
                                  %
                                  .k Gener. lcSo#'Ml.lky
                                                       ct
                                                       xy   .
                                                            lw=m
                                                        us..t j
                                                              .gk.j
                                                                  ,q
                                                                   ,$.
                                                                     j
                                                                     a.c!.
                                                                     -
                                                                     .   j
                                                                         .sojyyj
                                                                               xjsuu -yw
                                                                                      a o,=
                                                                                          xyj-
                                                                                             .
                                                                                             j
                                                                                             .y
                                                                                              .y
                                                                                               g.
                            '
                                .$2'%ft aum ay n
                                               .otbeananarchistnow butycu w11Ibe Sct          onerorlatel  '-
                    ..
                     .E,:
                        Et:
                          yE%;
                          E  Fi;,w.
                           E f
                           !
                           ?         * ',
                                      .'
                                       $ 1g
                                        e>                                        '?).-
                                                                                  V.  h?=;
                                                                                         '             t..:z
                              j                                                                                      '
Case 3:17-cv-00072-NKM-JCH Document 637-3 Filed 01/21/20 Page 29 of 89 Pageid#:
                                    8338




                àlso lneed to find an outdoorrange
           d.
                  ''
                    ku.
                      ..Generic:oyuilky y.
                                       xk
                '
                k'
                :iIF
                  @jë
                   '.k
                     ' 'W
                        (ii
                          milyt
                              -l
                               t
                               'r
                                gcen
                                   s k
                                     i
                Anyhow , whl   ..le w e'te talkl
                                               .ng about
                                                     ' ml  all
                                                             .tantc
                                                                  'om m unl
                                                                          kty
                defense,IforgotIhad thisstèllarpicture of
                k-'Ds
                   - ocial#lstdoc-
                                  yrnofn rockin'my  '9m m .




                                                                                1
                                                                                .
Case 3:17-cv-00072-NKM-JCH Document 637-3 Filed 01/21/20 Page 30 of789 Pageid#:
                                          '



                                    8339                           r
                                                                   i




                                              GenericSoy M ilkr
                                                              w
                                                              fx
                                                               l
                                                               '' (
                                                                  f
                                                                  J'
                                                                   iEI
                                                                     .'
                                                                      piI
                                                                        l
                                                                        $rG'orcc
                                                                        z      ..rsk'
                                                                                    i.
                                                                                     ,h?'
                                                                                        1aI
                                                                                          .'22
                                              .
                                              A
                                              .F
                                              t.
                                                s.avery)veryv
                                               lilngsyou cal3.
                                                              .e
                                                              l
                                                             d'
                                                                ;I-pi
                                                                    re.p
                                                               o tc 171
                                                                        aredstltnviîerlafaterro'
                                                                                               ratta.c
                                                                       epale f0.Ia'terrorattack orm.
                                                                                                      k.ther.eaorj
                                                                                                     ass5jjootj
                                                                                                     .        .
                                                                                                                   aauj
                                                                                                                 jjj
                                                                                                                     fetvjt
                                                                                                                      .
                                                                                                                          l
                                                                                                                          .
                                                                                                                          jterally
                                                                                                                           .
                                                                                                                                               .           .

                                              allof
                                                  .those thingssimpkyo'
                                                                      vr
                                                                       erlap wit
                                                                         '     .h advanced fifstaid and nothing more.
                                          '                                                      '' ''                                         ;
                                               '
                                              ;.                                                                                               !                   ':
                                              j i.s                                                                                            '
                                                                                                                                               I                   '
                                                                                                                                                                   j
                                           i
                                           q' '
                                              f
                                              t-,.
                                             Lr  ...
                                                     .A..l  -
                                                            1loash :.. 'v
                                                         r1j1           b
                                                                        tk
                                                                         j
                                                                         L?
                                                                          !.j?t
                                                                              ,)
                                                                               .qL
                                                                                 -h
                                                                                  .j
                                                                                   -..
                                                                                     a.
                                                                                      n
                                                                                      .i.,
                                                                                         ioëagh -),$J1
                                                                                                     .ar
                                                                                                       .
                                                                                                       '2
                                                                                                        ..'
                                                                                                          1                                    k
                                                                                                                                               I                   é
                                                                                                                                                                   k
                                                                                                  '
                                          .)                                                                                                   :                   i
                                              i Ihavesteadfarzlv
                                                '              e been agai
                                                               .         n-t
                                                                           o active shooterdrills'
                                                                                                 since the hor
                                                                                                             jrendous                                              i
                                                                                                                                                                   @
                                              i
                                              k'
                                                iri'c'
                                                     ticewasfirstintrodut
                                                                        nedw
                                                                           f'
                                                                            oter.
                                                                                rori
                                                                                   zechiIdren,bu1
                                                                                                <aq
                                                                                                  -@
                                                                                                   '
                                                                                                   erhavina=hada 1
                                                                                                         ''-''   i                                     -

                                              i
                                              l
                                              i m.
                                                 andl
                                                    atioi
                                                        rJ
                                                         s'emer-qeno??l
                                                                    .i
                                                                       knri
                                                                          .e'
                                                                            Fin.q
                                                                            :   .-, atouro
                                                                                         .-
                                                                                          T'xe bu.ilding todav
                                                                                                             ,e. L
                                                                                                                t'
                                                                                                                 .
                                                                                                                 -1n.
                                                                                                                    raqa
                                                                                                                      ..@ il
                                                                                                                           .Ast                                    l
                                                                                                                                                                   i
                                              ë
                                              j
                                              1
                                                th
                                                 ce'
                                                 ' m foratjlultsasv/el
                                                                     .Iq
                                                                     i -Firr
                                                                           .nl>
                                                                              v.
                                                                              i                                                                1
                                                                                                                                               ;                   )
                                                                                                                                                                   i
                                              @
                                              !C 'ë
                                                ->j,72
                                                     ,4..::
                                                     .       .rt
                                                          t:ïi :.
                                                                ..
                                                                 j
                                                                 s.
                                                                 :71'
                                                                    '.ï(
                                                                    t  tf.j
                                                                          t.
                                                                          .,j
                                                                            -:.
                                                                              :
                                                                              .j.
                                                                                :g..
                                                                                   (j(
                                                                                     ..
                                                                                      ..(
                                                                                        j                                                                          i
                                                                                                                                                                   @
                                              ;                                                                                                                    :
                                              ..                                                                                                                   .J




                                                                                            1'Q 22,1                               C
                                                                                                                                   4
                                                                                                                                   -2
                                                                                                                                    .f
                                                                                                                                     -
                                                                                                                                     Nz
                                                                                                                                     t'?
                                                                                                                                       N
                '
                    .      '
                           f
                           k.,
                             E GenerlcSoy M llk ap t- m l   .,
                                                             y ok.cc..
                                                                     ?lsf.
                                                                         I.
                                                                          ,z-
                                                                            s =-
                i. '% ,'tt!)                                                                    .
                       -t.tiFg'r
                               t
                               :j
                                Rel-
                                   e175130 5:
                                            (7ecia)
                                            1     't
                                                   nk-
                                                     l1:
                                                       'to surt/g
                                                                ving l m.
                                                                        aS'
                                                                          .
                                                                          5'
                                                                           .Violent
                                                                                  --
                                                                                   e andlterror.Noth-
                                                                                                    m gycu
                    'i
                     '.'
                       I
                       E
                       1
                       t
                       i
                       , :
                         u
                         !
                         i;
                          !
                          $
                        , . '                                                                     2 ,
                        '
                        @i C31   31Drepal.'
                                          e4ïO1
                                             .'-
                                               .                                                  ,
                                                                                                  .
                            i@
                             i                                                                                                                 I
                            i.
                             j@
                             (                                                                                                                 !
                            ti
                             @                k .                            ..
                            l
                            :
                            E                 lt1S1-
                                                   a17
                                                     1dOm
                                                        .s t
                                                           aott.1'.VI
                                                                    .llf
                                                                       Jetl   -
                                                                          httr'
                                                                              :
                                                                              .(7rj/tl'  .1
                                                                                      u W'
                                                                                         I(Ino.
                                                                                          .   y
                                                                                              ..jt,Sjaovt,.
                                                                                                        kyrou.respondti
                                                                                                                      '-
                                                                                                                       *o .7
                                                                                                                       t   1nit)r7
                                                                                                                                 ges       .
                                                                                                                                                   .

                            .
                            j
                            t
                            i                 that1
                                                  -
                                                  natter
                                                       -s                                                                                      :               .
                            tëi                                         -
                            @!i
                            j
                            ji                                                              C
                                                                                            .v1-* tr
                                                                                              . .. .
                                                                                                   .
                                                                                                   '
                                                                                                   h.
                                                                                                    )
                                                                                                    j
                                                                                                    .
                                                                                                    ,
                                                                                                    .                              ,
                                                                                                                                   l
                                                                                                                                   yg..
                                                                                                                                   -  y
                            it
                             l
                             .

                               fit.;
                                   (k
                                    ..
                                     ,.                                                   '
                : :.r.. .:tEq
                    ,        j seneri
                            :4      cSoy Me
                                          jlkh%
                                              .s
                                               .'
                                                ..
                                                 h
                                                 .:
                    k:.
                      :
                      jj
                      i:
                       .
                       l
                       :
                       Eg
                        j
                        .
                        :
                        .
                        kt
                         Z
                         y:
                         ï
                         .;
                          .,. r
                           :  öj.j
                              s. gyak;:@
                                       )
                                       b.Ix
                                       .  '701
                                           -
                                           m.m:-
                                               ..0175.kj
                                                       .
                                                                                                                                    '
                The only possible training you can getthat m ight
                                                                j help                                                         .


                                                                                                                                               '
                                                                                                         ..
                                                                                                          .
                    is com battraining.W hlch Ialso argue isn'tsuitable
                                                                    !
                    because the A'm erican estern schoolof m artialarm ed
                training iséntirelybased aloundsuperiorfirepotverand                                              '
                                                                                                                          -


                    battlefield conti-ol w hich is w hy %ue keep Iosing War
                                                                        I s.          .

                                                                                      ,
                                                                                                                                               q
                                                                                                                                               -

                8.
                 707 Al
                      l
                      î
                      ,1.
                        -ltlai
                             f'22,2019 -Tbvitterfcis-'
                                                     ipt-
                                                        r
                                                        t
                                                        on!
                                                          ,
                                                          f                                                                                    '
                                                                                                                                               i
                              .

                                                                                                                                               )
                                                                                                                                               .
                                                                                                                                                ....
                                                                                                                                               : .
                26 Rettveets 193 Li
                                  l
                                  kesE                                                                                                         j
           f.           .                                                                                                                      i
                                                                                                                                               r
                                                                                                                                               i




                                                                                                                                               I
Case 3:17-cv-00072-NKM-JCH Document 637-3 Filed 01/21/20 Page 31 of 89 Pageid#:
                                    8340




                                            Tw ee:
                  t  s%
                    z'ç.
                       vskr     z                 .            . :
                 tqq
                   ...,  .k.;
                         .y  .
                             :k.
                               .  .
                                  2 +
                                    ,
                                    ..çr $ ntlfaseven 1
                                        ët
                                        ,                        1ls ' E '  &a)'
                                                                             . .
                                                                               a'z.
                                                                                 . Lt--.a.1t..
                                                                                          ,'
                                                                                           .
                                                                                           L lf.
                                                                                               '
                                                                                               c
                                                                                               n.-x 1oî/.
                                                                                                   dw
                                                                                                    '
                                                                                                    .      yz,a
                                                                                                         J.?   u.
                                                                                                                wc::10?.
                 t'EE
                    . .'-d   ' ;'   :)!E
                                       ;z
                                        r' ,.-- ,g; a.:. -         t.
                                                                    -    .-v
                 -'':
                . >.z
                     ;!
                      :...4.
                           >t
                            ..L('
                                LtN,b. kl1
                                 '.
                                  t            :l1
                                                 :)?U.<
                                                      'kè-
                                                         1#
                                                          rf
                                                           :
                                                           .
                                                           -
                                                           :
                                                           gk:
                                                             lt
                                                              :
                                                              j
                                                              l&.5#j1!1-
                                                                       1
                                                                       :!
                                                                        5;
                                                                         ùu-
                                                                           ,l
                                                                            F'l
                                                                             f j
                                                                               :
                                                                               z
                                                                               .
                                                                               -,I-r
                                                                                   y.
                                                                                    -Ifo.,(:j
                                                                                            .j,
                                                                                              yje
                                                                                              :
                                                                                              . j
                                                                                                .'
                                                                                                'v
                                                                                                 y
                                                                                                 ..?
                                                                                                  - ?
                                                                                                    .
                                                                                                    <
                                                                                                    :<1
                                                                                                     '
                                                                                                     )sf
                                                                                                       ;
                                                                                                       j..
                                                                                                       x
                                                                                                       . $r
                                                                                                          k
                                                                                                          .,
                                                                                                           :
                                                                                                           ,t
                                                                                                           '
                                                                                                           :
                                                                                                           k
                                                                                                           ..E1
                                                                                                             ,
                                                                                                             )Ek
                                                                                                              .cv
                                                                                                                $.
                                                                                                                .
                                                                                                                : ;
                                                                                                                  :4
                                                                                                                   % q
                                                                                                                     .
                                                                                                                    .17
                                                                                                                      !:
                                                                                                                      :<
                                                                                                                     ., s
                                                                                                                        .
                                                                                                                       .ajh
                                                                                                                         -!z.
                                                                                                                          ;.
                                                                                                                          .
                                                                                                                          ,  j
                                                                                                                             :
                                                                                                                             k
                                                                                                                             6L
                                                                                                                              -.
                                                                                                                             7'j
                                                                                                                               ;r:,
                                                                                                                               Ek  q
                                                                                                                                   :
                                                                                                                                   s
                                                                                                                                   .
                                                                                                                                  .!
                                                                                                                                   ' .
                                                                                                                                     ,
                                                                                                                                    (ï
                                                                                                                                     .ry
                                                                                                                                     ..:1,
                                                                                                                                       . .
                                                                                                                                         .)
                                                                                                                                         .y
                                                                                                                                          '
                                                                                                                                          . x
                                                                                                                                            .
                                                                                                                                            u
                                                                                                                                           v.
                                                                                                                                            à j
                                                                                                                                              .
                                                                                                                                              :
                                                                                                                                             h.
                                                                                                                                              k 2't
                                                                                                                                               E:  ;
                                                                                                                                                   .
                                                                                                                                                   7
                                                                                                                                                   .
                                                                                                                                                  :&
                                                                                                                                                   .
                                                                                                                                                   .:
                                                                                                                                                    '
                                                                                                                                                    .
                     . .
                          .
                         ,   jlE*nl# $<'kk?k
                                           .é>
                                             'j
                                              '
                                              e$;
                                                k3'!
                                                   k't
                                                     4''
                                                     $ :j's;
                                                           v''''
                                                           '   $'
                                                                ,J%)
                                                                   h'
                                                                    ?:rtF
                                                                        s)?pQ.
                                                                            '';I7
                                                                                .'.
                                                                                  sv
                                                                                   !hi
                                                                                     .!
                                                                                      '
                                                                                      .h
                                                                                       .
                                                                                       .'
                                                                                        f'$ %'4
                                                                                           ..  mié
                                                                                               .
                                                                                              Yoqv.'
                                                                                                   y'#
                                                                                                     .'c
                                                                                                       Q''g
                                                                                                          .'
                                                                                                           Glà4''):
                                                                                                                  k     L6hx'''i'
                                                                                                                  .u'.:1'       ....
                               :E                                                         .>
                             ;fE
                             . E                                             '' '                    '                           ''
                              )
                              ;
                              Y                                                                                                   '
                              !
                              E
                              ts
                              (é
                              E
                                                                                                                        'J
                                                                                                                         j
                                                                                                                         -
                                                                                                                         y
                                                                                                                         'J'
                                                                                                                           (.c.*
                                                                                                                               T
                                                                                                                               ))vk p
                                                                                                                                    t
                                                                                                                                    k
                                                                                                                                    at-j.è
                                                                                                                                      '
                                                                                                                               'i:f.w.-'
                                                                                                                                           j
                                                                                                                                           '
                                                                                                                                           .
                                                                                                                                           :
                                                                                                                                         k'e
                                                                                                                                           .
                                                                                                                                           .q. g:j
                                                                                                                                            -    '
                                                                                                                                                 x
                                                                                                                                                 :ava
                                                                                                                                                 ë  .y
                                                                                                                                                     j.fE
                                                                                                                                                     '
                                                                                                                                                     :  i
                                                                                                                                                        J.vf:h
                                                                                                                                                        w
                                                                                                                                                        .       7e'.e
                                                                                                                                                             ...1
                              !ë
                              E
                              :!
                              :!
                              E
                              .
                              j
                              jE
                               :
                              :
                              E
                              :i
                              !
                              s!
                              k.
                                                rr ands Bo1lvla t
                                                .               ir)
                                                                  .uzu
                                                                     tk
                                                                      au
                                                                       lhs
                                                                         z-)
                                                                           %.?,î
                                                                               .jb
                                                                                 ztv.
                                                                                 -  -d'u
                                                                                    z  df
                                                                                       .tJjI
                                                thatpersonhasbeen openl  yand plainlvworkingwi'
                                                                                              thcops(antjeven
                                                fasdsts)
                                                       .-ittsstlrprisi
                                                                     ngthatcomradeskeeppromctting thîsdangerousIiberal
                                                a: a resource-

                                                '                                                                                                                               k
                '                                                                                                                                                               l
                    rA4j'
                        oJ!'
                           .Ov.é!.<>            AntifasevenHills t
                                                                 ,3
                                                                 . 3,
                                                                    L
                                                                    .t>
                                                                      i
                                                                      ..
                                                                       sash,
                                                                           ..  ,
                                                                            anti   w.
                                                                               fa.Nt
                                                                                   t -
                                                                                     .
                                                                                     s
                                                                                     z.
                                                                                      0-
                                                                                       p20.
                                                                                         x'
                                                                                          q7                                                                                    o
                                                                                                                                                                                -
                                                                                                                                                                                ,
                                                                                                                                                                                ;-
                    .:9s
                    :
                    A
                        #.F.y:i
                        .
                       :J Cgj ..
                              ,
                               k
                               .r
                                ..
                                 . :;
                                 .k.:.:
                                      )!b
                                      : )                         ,
                            .jQ
                              ..
                               L)E   g1
                    4l
                    .
                     Wt
                        .Y
                      ....1!
                         ..
                        J#@
                            '    ;'1Y'
                           .::yt.t:,
                           a       ak
                                      lS
                                                Vkearevej
                                                        ymuchawareanGldy
                                                                       ?sagle
                                                                            'e'
                                                                              kT
                                                                               $
                                                                               fi
                                                                                .th'
                                                                                   theird'
                                                                                         eèisiontoengdgeWithth
                                                                                                             .)'
                              1?
                                                stateyeSpgken'
                                                             pc:
                                                               tentialfol
                                                                        .'bl
                                                                           o'k
                                                                             z/backon
                                                                                    .antifa& othercomfades-BUT ;
                              F
                              E:
                               E
                               E
                               i                theyalso tend,to havesoli
                                                                        d in
                                                                           .
                                                                             tel.So $,on ever-/tp
                                                                                                .Cing?                                                                          !
                                                                                                                                                                                :
                              %
                              $                                                          '
                                                                                                                                                                                r
                              ::
                              )i
                               !
                              E:
                              !E
                               !
                               !
                              è
                              E:
                               !
                               !
                               :
                              S;
                     '          k'
                               ..;8
                                 k
                                 E...!E
                                      .:
                                       ;t
                                        ;t..
                 .
                 .           ...
                               ,
                                      . .
                                      u :j
                                             Gener,lcSoy .ll       k ,v
                                                                   ,   .f
                                                                        LL
                                                                      N)l
                                                                         t.
                                                                          q..ç
                                                                         trr
                                                                                                                                                                                Ssb
                     .    '
                          .    '
                              :.
                               .$œ. ! ;   '' rr  r.  '    .        v                                                                                                            !
                      'C:
                        :i
                        i
                     .. .
                        .
                         :'
                         jE
                          .:1
                           :.6
                             J'  >Qé
                                .h
                                ':     !.'   ;
                                             :
                                             x
                                             g
                                             .',Jcq
                                                  f
                                                  c('
                                                    )K
                                                     yj
                                                      %
                                                      y'
                                                      .<h
                                                        Cjx
                                                          A
                                                          'y;
                                                           z
                                                           .r(
                                                            .'
                                                             'v
                                                              j
                                                              .
                                                              r
                                                              'v
                                                               '.
                                                                t
                                                                vj
                                                                 N
                                                                 .
                                                                 u.
                                                                  kj
                                                                  w
                                                                                                                                                                                l
                                                                                                                -              c'4
                                                                                                                                 !f:                                            ;
                 t
                 :
                 i
                 l'
                  .
                  :
                  i
                  !.
                   ):
                    '!
                     lj
                      ?
                      'it-
                         ,
                         .
                         f(
                          )
                          I1
                           rf
                            :)
                             k.
                              (
                              1
                              :
                              J!
                               .
                               2
                               '
                               !
                               Cë
                                L!
                                 S
                                 ;
                                 .
                                 El
                                  -
                                  1ïF
                                    li
                                    .1
                                     t
                                     -4!
                                       :j
                                        -
                                        )
                                        :?
                                         èi
                                          !lp'
                                             -
                                             1.
                                              k7
                                              '.
                                               l(
                                                E-
                                                 !
                                                 $1
                                                 7@
                                                  -.
                                                   :
                                                   1h..
                                                      îï
                                                       k
                                                       o
                                                       -.
                                                        à
                                                        î
                                                        -.t:
                                                        b                                                                                                                       I
                                                                                                                                                                                I
                 Itshould be noted thatIam w ell-rel
                                       '
                                                       presented and w elI2,
                                   .                                       l                                                             .                              .   .
                 tralned and do notengage w lth the state llghtly.But
                 this inform ation is legitand verifiable,and itis
                 im portant to note that not alIthe people affected by
                 this newsare activists/anarchists/antifa.




                 '
                                                                                                                                                                                '
                    '
                     .             'y''
                                ' ..
                                   .. z'
                                       .
                                       p G.enerlc Soy M 11kv'
                                           EE               .'
                                                             .
                                                             i
                                                             . r
                                                               .,.,F
                                                                r; .n'
                                                                     ).
                                                                      ,lyf
                                                                         .
                                                                         o!a
                                                                           .tt-
                                                                              ene
                                                                                .
                                                                                y
                                                                                'k.
                                                                                  l..vkn/p
                                                                                         ..
                                                                                          Sya.t-li.
                                                                                                  r   v.                        .
                                                                                                                                                                                Q
                             ..'
                               is..;'
                               .    E'
                                     !                                                                              l
                 .
                     x:
                      :.jjls:
                             . .
                            .ù.k..
                                     . .;
                                        T!
                                   4 - u'
                                         -t
                                          )s'j
                                             =l
                                              rq r;
                                               kl4
                                                 e$j
                                                   -t.
                                                     ,
                                                     -
                                                     ;
                                                     '
                                                     à'
                                                     J
                                                       .
                                                       :
                                                       ;J
                                                        r
                                                        !ë:
                                                          tr
                                                          Eq
                                                           i
                                                           .
                                                            .
                                                            .Eu
                                                              tf
                                                               ''lj
                                                                k ;j
                                                                   sqzj
                                                               ''. . '...
                                                                        n
                                                                        .
                                                                        çj
                                                                         -t
                                                                        w'
                                                                           .<
                                                                          .z'
                                                                            -f
                                                                             >
                                                                             .
                                                                             - .j,
                                                                              .? y.
                                                                                 )
                                                                                 ;.-
                                                                                  s.
                                                                                   j
                                                                                   1z
                                                                                   :i
                                                                                    .
                                                                                    ;
                                                                                   ..
                                                                                     m
                                                                                     :
                                                                                     r
                                                                                     FJ
                                                                                      )r
                                                                                       -
                                                                                       :
                                                                                       ?
                                                                                       - .j
                                                                                        KC
                                                                                         Jj-
                                                                                          yy.
                                                                                            t;
                                                                                             7
                                                                                             '.
                                                                                             @?
                                                                                              Ey-l
                                                                                              -.
                                                                                               '
                                                                                               E ,.
                                                                                                  s
                                                                                                  1
                                                                                                  .
                                                                                                  2:).
                                                                                                     ;
                                                                                                     q
                                                                                                     tya)js
                                                                                                      -)
                                                                                                       .
                                                                                                       t  oo
                                                                                                           jr
                                                                                                          x,
                                                                                                           .c-.
                                                                                                            < t
                                                                                                              ;j
                                                                                                              .  y<
                                                                                                               ï..k
                                                                                                                  '
                                                                                                                  .x
                                                                                                                   2
                                                                                                                   ,
                                                                                                                   E
                                                                                                                   .
                                                                                                                   $
                                                                                                                   .p.
                                                                                                                    )wJj
                                                                                                                     w :
                                                                                                                       '
                                                                                                                       tjk
                                                                                                                        ,
                        N
                            l;
                             r
                             '
                             w.
                             l K 7hcs  e people.d.esers'eto have the ..best,m.ostcom..'y   .  *
                                                                                       p.lete 1nfr
                                                                                                 a      v.
                                                                                                 xrm.(atlon     -
                                                                                                            posslble1.
                                                             .. . ..                   .                 ..
                                 to t
                                    .rso
                                       ake an autcmomous.c.   E
                                                              ecl E
                                                                  sl
                                                                   clhforthelrbenefItrunco   .lored by Edeolocy. l ,
                                                                                                                                                                                      E

           g.

                                                                                                                                                                                l
                                                                                                                                                                                (
                                                                                                                                                                                I
    Case 3:17-cv-00072-NKM-JCH Document 637-3 Filed 01/21/20 Page 32 ofll 89 Pageid#:
                                        8341



I
!
                                  j
                                  :i
                                   I
                                   i
                       ..
                           h:            lL'
                                         '
                                         k é
                                           !
                                           .
                                           ,
                                           . GenericSoy M -
                                                          1Ik '
                                                              t.A.
                                                                 '<'%D
                                                                     --. Emi
                                                                           .(
                                                                            à
                                                                            t/t
                                                                              3.c$rt
                                                                                   --
                                                                                    ensI
                                                                                       J.
                                                                                        i.Od 2o
                                                                                              c 7G1V'
                    :
                    '.a'
                       k
                       .4)':
                       :1
                            (
                            i         :ut.
                            'Perhaps,In,
                                           j
                                           . . . .
                                                     , @L : . .    , ,<-''-. 'J* .lesln.theSou
                                                                           .'
                                                                            -.

                                         ltsadstractlonthatJeopardlzescom m unlti
                                                                                             jtheast,                 . ..   ..
                                                                                                                                             ,
                       ..
                        .
                           :
                           1
                           -.'
                             E
                             j
                             :
                             .
                             @
                             .p
                              .q
                               ë
                               E
                               ,:
                                i
                                ,.
                                 j
                                 :;
                                  (
                                  .
                                  ë
                                  1
                                  !
                                  .I
                                   i
                                   ;.
                                   k
                               ..
                                     -. )
                                        k
                                        yj-j
                                           erethese g
                                                    -.
                                                     ir
                                                      .
                                                      oupsr.
                                                           ()IlheaVJ
                                                                   :I
                                                                    .'
                                                                     #'arnled-
                                  ii
                                  i@
                                   i                                                                                                     k
                                  j
                                  jl
                                   i
                                   @                                                                                                     l
                                                                                                                                         r
                   X
                   '
                                  Ej
                                   #                                                                                                     r
                    r7
                       #''E) ''
                      t:
                      f
                     '..
                      '' :i$
                                        X
                                        :..k' Chr
                                        '...'!
                                                   . i stina DI-Edoardo @ Ch.x. r'
                                                                                 lst-
                                                                                 t  ln.a.wQ:F-1aliv u
                                                                                                    '
                                                                                                    --
                                                                                                     )ct7
                                                                                                       -z.-a
                                                                                                           '-;JN  t
                                                                                                                  1'
                                                                                                               :-1.
                                                                                                                  v1- 7'
                                                                                                                     .?
                    :      gï
                           ::'  :: ':.      :h
                                             :'
                                             4:.'                                                   r j, j
                                                                                                    j       :,           y,             ,.j r
                    # L     '               :
                      V''E'vx:.v......:.'X'.J
                      .                       ':
                                              v k g
                                                  ''h3
                                                     ' but so d()(jurf
                                                                     .
                                                                      cl
                                                                       s
                                                                       k 5 .
                                                                           *
                                                                           k
                                                                           !
                                                                           .  C.
                                                                               J p en .ca   rry.WO '
                                                                                                   I-
                                                                                                    KS l
                                                                                                       7Ot  :
                                                                                                            1) '
                                                                                                               %  s
                                                                                                                  ô y S,t1
                                                                                                                         I   J.4r
                                                                                                                          3OUC  j..,..;j.
                                                                                                                                i1:lt     S6e
                                                                                                                                            l
                                                                                                                                             rta1ll'l
                                                                                                                                                    ;
                                                                                                                                                    C
                                                                                                                                                    #
                                                                                                                                                    '
                                                       .
                              .

                                  ii
                                  l
                                                     enl
                                                       ror
                                                         ' ced t1
                                                                'I
                                                                 *fferent
                                                                        jj
                                                                         (
                                                                         .
                                                                         s4.
                                                                         ''
                                                                                                                                         j
                                                                                                                                         y
                                                                                                                                         '
                                  il
                                  I
                                  j1
                                  ,
                                   q                                                                                                     I
                                                                                                                                         l
                                  j?                                                                                                     L
                      .             t.
                                     t:
                                     . k
                                       ...FE Gener-
                                             .
                                                  1csoy M !-1lk#.k
                                                                 -
                                                                 >
                                                                 'r
                                                                  .
                                                                  x.f
                                                                    ,
                                                                    DF.(
                                                                       f
                                                                       '
                                                                       i'
                                                                        l11k?r
                                                                             ao'
                                                                             .  .'
                                                                                 cen.sK-
                                                                                       J.%w,
                                                                                          .-ct- .
                                                                                                z'o,k:k  -z- ,.
                                                                                                              ?             1
                    :..            . '. j
                                  .'
                                  ;
                                 ...            .               .              .y          .                 ;;             ;
                                      42   ' Agal
                                                .n.tacti
                                                       c s notwl thstandi n g, Its fr
                                                                                    .
                                                                                    us tratmg   f or r
                                                                                                     f 'is
                                                                                                         ' Nz 'Bay af
                                                                                                                    ea groups who
                          -,-
                            riéëx
                              i .-
                                -...
                                   'tl
                                   k
                       '. ..
                        :--                                                                                                 -
                             '' -t    1i.
                                        -
                                        ' ,don$tengagekzk   .                     .    .    . .      ..;;...         .      1
                                11                          ?
                                                            lth arm s nct  f acttm ng  I
                                                                                       n com    mun  l  t les   Who dO.     I
                                                                                                                            2
                                  j
                                  ji
                                   j                 .f. & '-v                                                                           i
                                  ji                  ''W d
                                  i
                                  ql
                                  .
                                   :
                                         ;F
                                          jë
                   'k ..: :i%y; c mnarjr SoxyV jjk y
                                     '
                                                                 ay
                                                                  j
                                                                  ;
                                                                  m
                                                                  y
                                                                  .
                                                                  :jj
                    '  ' 'Z E
                      ... . ..t Q  .    ''   .               t''
                    kk.
                      :
                      L
                      ,q
                      /
                      j J
                        çk:
                         , Li>
                           $  .$  G'
                                  X7F.r.
                                   .   y
                                       -
                                       1j,
                                         st
                                         I e
                                           dNk
                                          j'
                                          .  z
                                             -
                                             ..
                                              lp
                                              Jo
                                               ./
                                               . j
                                                 -%r
                                                   f.-
                                                     x
                                                     .
                                                     a,'E
                                                        ro
                                                         j.t
                                                           .'
                                                           'stk
                                                            t 'l .




                                                                       I
                    Asw ell-trained and w ell-arm ed as Iam ,Iw ould re'
                                                                       ally
                    Iike to not bé in à shootout.                      i
                                                                                                                                         ;
                                                                                                                                         l



                    3i
                     t
                     u.
                      -E
                      lk
                       '
                       -y
                        --
                        aa
                         c.
                          '
                                                                                                                                         @
                                                                               .I
                                                                                hE.nuktksr
                                                                                .
                                                                                ...                                                 I4,
                                                                                                                                    ë.
                                                                                                                                       I
                                                                                                                                      jl
                                                                                  '
                                                                                                                                         j
                             '
                             '           '
                                't
                                 ',,. G.
                                  ë
                       . .    .. $E
                                  . .:
                                     t   ener
                                         .   .icSoy ' 1Ik.*h     ..
                                                                  '.t.z
                                                                      gc;.
                                                                        sZ.
                                                                          r
                                                                          ;-
                                                                           y)'1
                                                                              71
                                                                              . :
                                                                                .9
                                                                                 y
                                                                                 .'
                                                                                  C
                                                                                  .
                                                                                  x.au
                                                                                     -scfw
                                                                                         n.nq
                                                                                            ..c.ki.,'-7't
                                                                                                        -.
                                                                                                         t.
                                                                                                         ''25vz'n'
                                                                                                                f.
                                                                                                                 7'
                                                                                                                 1
                                                                                                                 w v7
                                                                                                                    ,
                                                                                                                    .            r
                       ' '. :
                            . .
                       :t;!:
                       '        f.
                                 .l
                                  E
                                  k
                                  j. ' %
                                       1
                                       )t
                                        e
                                        . t
                                          9
                                          -:
                                           l9
                                            ,
                                            y
                                            .4
                                             .
                                             i
                                             'h
                                              7.
                                               t
                                               .!
                                                -
                                                z
                                                alj
                                                  a'
                                                   0
                                                   :  6
                                                      j
                                                      tD
                                                       Hg
                                                        .?
                                                         Z
                                                         ui
                                                          .
                                                          .'
                                                           t
                                                           .
                                                           .'
                                                            n;
                                                             j
                                                             .
                                                             41
                                                              hb
                                                               ;
                                                               .
                                                               Ji
                                                                iu o
                                                                   w.L
                                                                     wt-
                                                                       w
                                                                       .bz
                                                                         b
                                                                         k
                                                                         wk
                                                                          :
                                                                          :'
                                                                           -j
                                                                            '.q
                                                                              .
                                                                              w j
                                                                                k-j %
                                                                                    u
                                                                                    :Q:
                                                                                     .
                                                                                     .  :
                                                                                        5
                                                                                        .
                                                                                        -
                                                                                        J
                                                                                        . ?
                                                                                          '
                                                                                          d
                                                                                          To
                                                                                           ll
                                                                                            #
                                                                                            .$w  s
                                                                                                 4
                                                                                                 ..I
                                                                                                   E
                                                                                                   Q'
                                                                                                    .
                                                                                                    .
                                                                                                    .C
                                                                                                     .k
                                                                                                      :
                                                                                                      : j
                                                                                                        :
                                                                                                        )
                                                                                                        -t7
                                                                                                          ua
                                                                                                           w.
                                                                                                            u:
                                                                                                             El
                                                                                                              J
                                                                                                              -.
                                                                                                               u .
                                                                                                                 (i
                           9
                           :j
                            t
                            j
                           p.
                            tr
                             .
                             .;
                              !
                              :
                              ,
                              ..F
                               / 1
                                 E
                                 .j
                                 :1
                                  ,
                                  4
                                  :.'                                                                                            l
                             .
                             ;         Xnoa th
                                             'it,5.nOt.to .   5d
                                                               .xevt,
                                                                    );.
                                                                    E  atj  ..tjiOn.çt5L117e  r.j0u
                                                                                                ,  .j .j;
                                                                                                        E:actjon.-j(j .o.g:
                                                                                                                          ut-
                                                                                                                            If5J
                                                                                                                               -US
                                                                                                                                 't
                                                                                                                                  :,..kntrdf
                             j:        -       ,    t. .  - .n                                                                   l
                             i
                             E
                             ?.
                             L
                                       t
                                       l7e
                                         ' scal e !
                                                  .y K n:Ok%l.
                                                             f                                                                   ,
                                                                                                                                 I
                                     )E
                                     j                .    .y                                                                            ,
                                                                                                                                         @
                                     i
                                     E
                                     E:
                                      i                 )eZ'
                                                      :''
                                                      .    @                                                                             p
                                     iE
                                     E
                                     j!
                                     J
                      /:*'j,'E
                     :'
                     f ..
                                  2'
                                  :
                             J. :.'X
                                  ..
                                     :
                                     ::?f Chrjstina DiE'
                                                 .
                                                       dgard0 C9.u
                                                                 C*.
                                                                   14r
                                                                     ,.
                                                                      i
                                                                      '
                                                                      Sx
                                                                      1'.
                                                                        iy
                                                                         7a5r
                                                                            2'LaW.
                                                                                 >,.f
                                                                                    '
                                                                                    whaâ
                                                                                       -
                                                                                       ,tia7.3
                                                                                       .     -cz
                                                                                               :
                                                                                               7.
                                                                                               .
                                                                                               -f
                                                                                                '
                                                                                                :
                                                                                                <)1.
                                                                                                   :*
                                                                                                    1'             j
                    L'     ,
                           '         #j
                                      :'.    .
                                               .                                ,                      Jcrray
                                                                                                       .    t.
                                                                                                             ,  .noj
                                                                                                                   .ja, sj
                                                                                                                         ao'
                                                                                                                           t
                      Ehd
                        r: :......
                           h'''
                           . :...:
                              .... .''h
                                      k
                                       L$ )t
                                           sr
                                           l ok
                                             ..
                                             '
                                               .. :
                                                  ).Asa gun owner   1*.
                                                                      #
                                                                      .
                                                                      70 does n t carr y
                                                                                       . a t demos   :
                                                                                                     r1     -.j
                                                                                                              el   y     . .
                                                     atelther-
                                                                           4.'Q
                                                                                                                                                  r
Case 3:17-cv-00072-NKM-JCH Document 637-3 Filed 01/21/20 Page 33 of! 89 Pageid#:
                                    8342                           ;




                             @$j
                             :                                            .
                    ' . li     L:
                                k
                                ..  .,
                                     : Gener  ic5oy M ilk:l
                                                          b
                                                          z'h
                                                          s .
                                                            y'
                                                             ,t
                                                              r
                                                              wa.)
                                                                 ,Fi
                                                                   .r
                                                                    n1I.l
                                                                        ./
                                                                         Gorrenskï,  .p'kuc
                                                                                          ..:. .
                                                                                             . cl0,21
                                                                                               *       .
                                                                                                       7
                                                                                                       ,'
                                                                                                        ll
                                                                                                         7
                          '.' ':; 4'j                             ..          ...,
                ..           .
                                                                             wrreat,lellme tlvevzays,jt    ;, .
                                                                                                                  ..veneanar(
                                                                                    ...s.         ...,        .

                    k::: )''
                            .  :
                               .., Yo'  1 ukvanl.-iapl'
                                                      each non-vlolence?t                                   o zn
                                                                                                               .tel
                    '
                        :C
                         i
                         j
                         iikp!:a
                            t  #'.':..
                         .'jJ
                            j          jj
                                        *e-escalate.
                             i
                             ii
                              l                                                                                   ., a.          . .         ..   1
                             l
                             .i
                              ë
                              j
                             @ë
                                                                                                 'E
                                                                                                  Iy
                                                                                                   .
                                                                                                   ,
                                                                                                   '
                                                                                                   -
                                                                                                   ',
                                                                                                    -
                                                                                                    )
                                                                                                    t
                                                                                                    j
                                                                                                    ,;..
                                                                                                       d
                                                                                                       '
                                                                                                       r
                                                                                                       h
                                                                                                       i.
                                                                                                       .4
                                                                                                        s
                                                                                                        6
                                                                                                        .
                                                                                                        :
                                                                                                        !
                                                                                                        '
                                                                                                        d         ;
                                                                                                                  I
                                                                                                                  t
                                                                                                                  '
                                                                                                                  r
                                                                                                                  k
                                                                                                                  t-
                                                                                                                   h
                                                                                                                   '
                                                                                                                   t
                                                                                                                   '
                                                                                                                   ;
                                                                                                                   ; i
                                                                                                                     ''
                                                                                                                    ,;
                                                                                                                    --
                                                                                                                  . .. q
                                                                                                                       E
                                                                                                                       I'
                                                                                                                        s
                                                                                                                        j
                                                                                                                        t
                                                                                                                        r
                                                                                                                        '
                                                                                                                        y
                                                                                                                        g.,
                                                                                                                          '
                                                                                                                          j
                                                                                                                          !
                                                                                                                          ?
                                                                                                                          $
                                                                                                                          :
                                                                                                                          '               t....'
                                                                                                                                               -
                                                                                                                                               1
                                                                                                                                               .
                                                                                                                                               .
                                                                                                                                               .C
                                                                                                                                                l
                                                                                                                                                :'
                                                                                                                                                 .
                                                                                                                                                 .
                                                                                                                                                 .
                                                                                                                                                 .
                                                                                                                                                 .'
                                                                                                                                                  j
                                                                                                                                                  .$pp
                                                                                                                                                     j
                             i(
                              @                                                                                                                   r
               '
                                                                                                                                                  r
                    '        .
                                  ''.
                                         GenerlcSoy M llk.
                                        k'..,                 vjt.rkz.=i
                                                                       n:i
                                                                         l,d
                                                                           tuorrens: t1,
                                                                                       .,zuc.iouzw ,/           I

                    '
                           .
                           t
                           .,..
                           .
                           ..'       . i
                                   t' Vt/hat1
                                        '
                                                .
                                                .f .  r.
                                                 ithevlct
                                                        .I-   -  -
                                                          im 15ln.              -
                                                                    a''Aheelchalr? .
                                                                                  .Deaf7    j.
                                                                                             f    . .  ,
                                                                                                       j
                                                                                         .k.vhatlfthe a.
                                                                                                       k.
                                                                                                       1ac. ernasa gtln'
                                                                                                          k   f        t
                                                                                                                       ..jj
                       ':
                        t'
                         ëi
                         'ë
                          j,
                          lè
                           @
                           q
                           i:ë
                            !jë
                              jb
                               jï
                               'j'
                                 ;.1'-
                                   .
                          -.
                           2
                           '       .
                                         ts
                                          aev,r.e mentally
                                                .
                                                         .'il1?
                                                              - l   .        ,
                                                                             j.
                                                                 fthey dontspea,:   j
                                                                                    jtj
                                                                                      ,
                                                                                      .j
                                                                                       (
                                                                                       jr
                                                                                        ;
                                                                                        .
                                                                                        ;j
                                                                                         jy
                                                                                          jj
                                                                                           .
                                                                                           .
                                                                                           jt
                                                                                            j
                                                                                            gy
                                                                                             j,
                                                                                              g
                                                                                              j.
                                                                                               :
                                                                                               ,
                                                                                               ;
                                                                                               ,.               '
                           @)               @
                            'jj                                                                                                                  .
                             j
                             'i
                             .
                             3 !                                                                                              -.
                                                                                                                               '?.,
                                                                                                                                  $       jeç. h
                             i3
                              .
                              é@                                                                                               k  $        'b''
                                                                                                                                              sssj
                                                                                                                                                 g
                             '
                             ytl
                             .f

                    .,       >:
                              f''.ij.k
                             ..
                                     j.',..îi Genenc
                                                   sy Soy M z
                                                            klk'
                                                            l   j
                                                                k.
                                                               .i
                                                                og<
                                                                  j.
                                                                   j
                                                                   j
                                                                   .
                                                                   z
                                                                   ,tl
                                                                     it
                                                                      )7
                                                                       ,
                                                                       .
                                                                       -1
                                                                        . .,
                                                                        'rd.
                                                                           ly
                                                                           iî.,f
                                                                               tz
                                                                                a.
                                                                               ?'
                                                                                u l. cel.l
                                                                                   )r:   E
                                                                                         sk..
                                                                                            ..A.
                                                                                            !
                                                                                            .  uf
                                                                                                w.t,
                                                                                                 . ..
                                                                                                   3jk
                                                                                                     r)
                                                                                                      ..
                                                                                                      $ e
                                                                                                        .jQ.'..
                                                                                                        c     1j
                                                                                                               .z.
                                                                                                                 jl
                                                                                                                 -                                              .
                                                                                                                                                                %<z
                   .'                   , 7
                   .       ' ..         ..:
                                          ..                          .                                                                           qi
                     .
               'x.:..:'x
                      i
                      . tji
                        '  '1v
                             vj
                             .  .
                                at1
                              v): -f
                                  .ët
                                    .'
                                     he acgE ressorisbacked.a,
                                                             gai
                                                               , ns
                                                                  ta1.1
                                                                      7a117
                                                                          . '
                                                                            kV'
                                                                              -hatif1
                                                                                    y'
                                                                                     c
                                                                                     4uïre l
                                                                                           '
                                                                                           ost?'v
                                                                                                .$kth
                                                                                                    'atif
                     !
                     :
                     .l
                     l
                     iy
                      (s
                       j
                       ..
                        F
                        '
                        (-.
                        1
                        l '
                          -;:
                            ..(
                              ; ..       ...'. .                                              ,
                                                                                              .
                           '!j                  yourphone Is'
                                                            deacli
                                                                 .
                                                                 ;
                                                                 '                                                                                p
                            Iy                                                                                                                    l
                             j
                             i
                             @
                             g                                                                                                            t'jk, j
                                j
                                l
                                i
                                ii                                                                                                          ....z i
                                                                                                                                           ...
                                                                                                                                                  j
                             1
                             <t                                                                                                                   '
                *
                d
                '
                    .i
                     '
                                '%k
                                 Generic5oy M ilks
                                  ,. : i.            f
                                                     x
                                                     ' 1-
                                                      si
                                                     n,>
                                                       '
                                                       .
                                                       . t&
                                                         *%
                                                            F1
                                                          * '-
                                                              .7:
                                                                .
                                                                1il
                                                                  p,t-
                                                                  et
                                                                     vorcenskî
                                                                             k.Auc .33
                                                                                     - w70
                                                                                 .> wv.
                                                                                         ..-1
                                                                                         .  .-
                                                                                             )
                                                                                             3   '
                                                                                                                                                  ;
                                                                                                                                                  r
                   .'           .    j:
                                     7
                                   1..
                                   :
                                   ,  .ë:                                                                                                         '

                    '  'x;'
                          (
                          ë
                          @
                          #:
                           i
                           j
                           @
                           r:
                            u
                            .
                            j
                            'q
                             '
                             iè
                             i
                             ; ï vzhatlf vhe acgE
                               ë                 ressorlsa srate actor,re acop c                   ,.                                             .i
                            #.I.
                               I
                               '
                               . person refu5es
                                              '''to Iett'hem.selvesbe.transportto a hospl      .tal.                                              .
                                   ..
                           '
                           (
                           !
                           ''
                                                                                                   ?                                              I
                             j!à                                                                                                                  !
                                                                                                                                                  .
                                                                                                                                                  '
                             'E
                              l
                              )r
                               i
                               @                j
                                                t
                                                pa'                                              y.-.
                                                                                                 .
                                                                                                 .. .y
                                                                                                     . o
                                                                                                       j.t
                                                                                                         o
                                                                                                         c.
                                                                                                                  6x%
                                                                                                                    wy7 J
                                                                                                                        oj(
                                                                                                                          J.              k4-
                                                                                                                                           .,.xp (
                                                                                                                                                 I
                                i@                                                                                                                j
                                ii                                                       .                                                        r
                       '        . k
                                  .kk
                                 ?'
                                  '.  Generics'  oy M ilkt
                                                         st
                                                          1.'J%p t
                                                          u.      @'j
                                                                  - t
                                                                    -
                                                                    :i
                                                                     l
                                                                     nl-l.l
                                                                          .
                                                                          fKz
                                                                            GorcenskJ...r
                                                                            '            h-u
                                                                                           .q.3.  f
                                                                                                  J:'<'
                                                                                                      '
                                                                                                      7't
                                                                                                        '
                                                                                                        --
                                                                                                         1'
                                                                                                          1i-
                                                                                                            67
                   .      :.h: i!kr:k
                                    :       ...     ,,     .,.                     ...     ,; . ,, ,.            ,.     t             ,                .

                             kt
                              -k
                               %t ,%  .Vha'
                                          t.lfEthereS. l
                                                       Mefllanear    .b$  .
                                                                          J?.V'b'atIftf7:
                                                                                        3.fre13.
                                                                                        $         a:11nc ..
                                                                                                          l
                                                                                                          1al 73n1Cattac1k'
                                                                                                                          ?
                            '
                            .
                    '
                       k,s
                         yj
                         iit
                           yjr
                             ,     ...
                                                                                                                          '


                            1
                            j
                            'i
                             ù
                             j
                             j                                 )'V. l6
                                                               1      ...                XW.,'
                                                                                         kw  ) .w5'
                                                                                                  F
                                                                                                  v
                                                                                                 .-                 t'
                                                                                                                     -U
                                                                                                                      aj
                                                                                                                      .
                                E
                                ljj
                                :
                                :                                                                                                                 (
                                .
                             ..
                              .j:
                                ...
                                  'J
                                   :i
                                    EE
                                     :''''
                                     :z;TE!
                                          :                zt                  ,K        trfjt.
                   .
                       .           .. . '
                           ... k!k,s
                                         b
                                         %
                                         .
                                         è: .
                                            enerlt .@                         'Ij .
                                                                                  fl
                                                                                   e
                                                                                   (
                                                                                  :?
                                                                                   t
                                                                                   .
                                                                                   , $
                                                                                     ï
                                                                                     :j
                                                                                    ,,
                                                                                     &
                                   4::
                                     i
                                     IE             .    -4 ',w.                    ''
                       :.
                       .
                         :.:
                           :.    :.k.:          w ....f. .4:.X
                                                           gtD wc:vw...;'.wr44..:
                                                             .
                        kk :é!
                           .:
                             ë!F
                            7;: :
                                ;
                                E
                                k
                                )
                                :
                                ;
                               15
                              .: k
                                 j
                                 .
                                 :
                                 '
                                 ;
                                :(
                               5.
                                ,,I
                                  !
                                  1
                                  j
                                  ï
                                  ,-
                                   .

                    A Overthe course ofAugust11 and 12 Iencoqnë
                                                              tered
                   alm ost alIofthese scenarios.And in the Iead-up!
                                                    .
                                                                  ij                                                                                        '

                   trail
                       ned formanyofthem.                                                                                                         i
                                                                                                                                                  i


                   -
                   111
                     9 Ve
                        sr
                         .k
                         l''
                           tb
                            ç
                            lvb
                              m
                              '
                              w.
                               i2
                                -
                                k
                                .
                                '+
                                 u.
                                  - d
                                  > !
                                    s65
                                      1=1.
                                         ihA
                                           i
                                           *k
                                           uA
                                            !
                                            :
                                            ëw
                                            'sp
                                                                                                                                                  i
                                                                                                                                                  l
                                                                                                                                                  ig'
                                                                                                                                                  ' jjx.
                                                                                                                                                  y?.Jl1.
                                                                                                                                                  i

                                                             lz,I .
                                                                  <
                                                                  ,.Sj.
                                                                    ' ;
                                                                                                                                                  !
                                                Gener.l
                                                      .
                                                       cSoy MI  k't
                                                                  ..
                                                                   .
                                                                   ,j .j
                                                                      :  a
                                                                         stm
                                                                       t kz-
                                                                           to
                                                                            ,j:ylnl
                                                                             - .i
                                                                                  alI
                                                                                    :
                                                                                    y?C.7Cnr'
                                                                                    h       l 31.k;,-A..
                                                                                            :e:       .4g .
                                                                                                       L  eqj.
                                                                                                          a  j'
                                                                                                              rsq,.
                                                                                                              J   0:):
                                                                                                                     jp
                                                                                                                     . x
                                                                                                                       j.
                                                                                                                       v
                                                                                                                      j,
                                                                                                                      . r-
                                                                                                                         :
                                                                                                                         p
                                                                                                                         s
                                                                                                                         ,                        j
                                                                                                                                                  ,
                                                'r
                                                ,''
                                                  -
                                                  $
                                                  t
                                                  -
                                                  ii
                                                   ,
                                                   t'
                                                    1
                                                    r
                                                    :
                                                    )
                                                    ;1'
                                                      !
                                                      ,
                                                      'i
                                                      -
                                                      .,l
                                                        7-
                                                         i
                                                         )
                                                         '
                                                         7
                                                         .'u
                                                           -4
                                                            :2
                                                             -#
                                                             1-
                                                              t
                                                              7
                                                              sR
                                                               -
                                                               '
                                                               J-.
                                                                 :
                                                                 2
                                                                 7
                                                                 .
                                                                 2
                                                                 )7
                                                                  ,'
                                                                   7
                                                                   .
                                                                   #
                                                                   i
                                                                   k
                                                                   b
                                                                   -l
                                                                   's
                                                                    '
                                                                    t
                                                                    -,î
                                                                      '
                                                                      r'
                                                                      x-'
                                                                       Jt
                                                                        -
                                                                        .
                                                                        :l-
                                                                          1
                                                                          .
                                                                          r
                                                                          '
                                                                          :.
                                                                           i
                                                                           -
                                                                           .-
                                                                            e-
                                                                             1
                                                                             -
                                                                             ).
                                                                              !
                                                                              E
                                                                              ;L
                                                                               '
                                                                               1
                                                                               ç
                                                                               L
                                                                               t
                                                                               ''
                                                                               .i
                                                                                .                                                                 1
                                                Youkvannapreachnon-v-
                                                                    i
                                                                    lolence?$50sajasyoudon'tevenfucking'knoBzhow
                                                to zdoânon-violencex                                                                              !
                                                                                                                                                  I

                                                                                                 $
                                                                                                 7Q                           ,1
                                                                                                                               :-1.)      I
                                                                                                                                          E
                                                                                                                                          z'y
                                                                                                                                            %'j1qld
                                                                                                                                 :
                                                                                                                                 '

Case 3:17-cv-00072-NKM-JCH Document 637-3 Filed 01/21/20 Page 34 ofj89 Pageid#:
                                    8343                           ;



                              :;
                               :
                   .

                        7k,, Ge
                                   '
                               nericsoyè l ilk.fxl
                                                 p
               '

                    -u)
                   ..
                      j:
                      yé
                       ,j
                        ?
                        .
                        (
                        .t'
                         f..
                         ?   @3
                             -
                              l
                              El7
                                -t
                                 i'
                                  l
                                  y,G.
                                     oj
                                      i'
                                       c'
                                        ensk
                                           l .
                                             #

               This is w hatantif'
                                 a does.This isw hat com m unity j
                                                       .
                                                       .         j                              .
                                                                                                                .
                                                                                                                             x
                                                                                                                                     ..
               defense Is.Anyone tralned w ould have recognlzed:w hat
               Iw as doing.


               16 .
                  P'
                   kw
                    zn:
                      ë
                      kx
                       ïx
                       '.
                        y
                        ?>
                         '
                         r.
                          i
                          gtw
                          j t: 95 .
                                  u1l
                                  E
                                  ' ,
                                    k
                                    'w
                                     .;
                                     :S
                                      '



               '
                        '

               ,
                   . ..
                      '
                      l
                      :
                      k'
                      ;
                      E
                      .!
                       .
                       j k
                         .
                       (:J
                         .Ei
                           !
                             Generi< S@y I *
                              ..
                               .
                                        .  1lkr
                                              l
                                              of
                                               /
                                               uy
                                                'jY
                                                ..q. r
                                                  .  -
                                                     v
                                                     /
                                                     .-E
                                                     <..qm i1
                                                            '
                                                            !
                                                            JJ
                                                             .
                                                             f
                                                             Za
                                                              '1
                                                               7
                                                               x.r
                                                                 c9.r
                                                                    1t
                                                                     .
                                                                     -t
                                                                     2ki&Jt
                                                                          a
                                                                          .
                                                                          :
                                                                          uç.u
                                                                             r
                                                                             t3k
                                                                               ct
                                                                                sj'
                                                                                  701q'
                                                                                  u.  V
                                                                                      ;
                                                                                                    ,
                      -
                   7
                   :
                   .
                   *
                    E*:
                      1
                      E
                      C
                      I
                      (
                      4F
                       E
                       .
                       *F
                        Ekj
                          d
                          '
                          t
                          .
                          $
                          '
                          5
                          !
                          .
                           ê
                           .
                           1
                           1' fs'yw.rlf'
                            .
                            ,
                            :
                            *          b
                                       l
                                       '
                                       :'(6j'tt
                                       '
                                       6
                                       0      7
                                              C..
                                              '
                                              '  k7. :.:
                                                       5.s.-f,3
                                                              E
                                                              !.
                                                               rxlt.
                                                               '    -.-
                                                                      .x..iolk'
                                                                             r:               .
                                 ln a12 dun-$
                                ..                    .)g thete.   rro1.-1s
                                                                          ''
                                                                           tattack l'
                                                                                    vht
                                                                                      b
                                                                                      .,
                                                                                      a '
                                                                                        a
                                                                                        -righ.
                                                                                             tlhere-lknew -
                                                                                                          ltwasan
                                                                                                                l
                                                                                                                  attack
                                                                                                                       :1
                       l
                       ti
                        ë
                        .
                              k  'nek  N   he   m Ii
                                                   c l ht
                                                   .'. .
                                                           e ven  s tart   s
                                                                           'hootng-
                              '
                              ji
                              i
                              J'
                               !
                               !
                              d!
                              E
                              !
                              i
                              j
                              .

                        '
                         l
                         i
                         )u
                         '
                         :..t GenericS'oy '
                              . .         ,
                                          M iIk'.
                                                1
                                                Q1
                                                 -1'.<f/
                                                 W!    v.F
                                                         .m 1kî
                                                         '    '
                                                              v
                                                              v Gu
                                                              ..1
                                                                  -rcenski.Jl,u2g.a
                                                                                  oii
                                                                                    'ùtQ
                                                                                    D  Z'
                                                                                        t
                                                                                        %l
                                                                                        .wlE54           j  .
               .          tj.7                                                                           r      .

                   ''
                    '
                       ; t.
                          )
                          :  '
                             . ,
                               teven:1
                                     ,1
                                      1-
                                       101
                                         st
                                          ,ered  my    gun   m  c ase thathapp  'ened-  But   ldldnt.polntrl
                                                                                                           t,1saw'
                    %
                      q
                      '
                      i
                      ll
                      ët
                       i
                       .
                       j
                       :
                       11
                       iij
                         k
                         :
                         .
                         11
                          ,'' t:
                             '''
                                qerewasno clearshot,l    isav:. l)i
                                                                  qm,speed.z%%lay..Instead-  :
                                                                                                        .       .
                              il
                               i
                              i
                              j
                              1.
                               1
                               :
                                                                                                            Q
                                                                                                            %. .4
                                                                                                                x.
                                                                                                                 4.
                                                                                                                  e
                                             R   4*9
                                                 k .7: '''
                                                         br t*
                                                            ' **.:4
                                                                  eM
                                                                   <''g
                                                                      ..*.J
                                                                        2''11I'
                                                                            :'Me'
                                                                              '   C''
                                             ..4
                                               . y% %:SJ.b..e
                                                            w'.
                                                            .   :
                                                                o %.../
                                                                      au.> ')
                                                                            ' u ,'.
                                                                                  v .
                                                                                    '



                             '% .!s!.u....
                                        u.
                        .. ' .
                                 gEjt.
                                 ::  E: #Handso,
                                     I                 jfg.ojj
                                                             v*1a E C
                                                                    x
                                                                    :  J
                                                                       'g
                                                                    ....  ?'<m.t:.?c
                                                                         '<         t
                                                                                    :j
                                                                                   ..
                                                                                    ,   t
                                                                                        ç'
                                                                                     ---.r
                                                                                         .'
                                                                                          jo
                                                                                           ..n .stk
                                                                                                  !.E
                                                                                                    U
                                                                                                    .$..XU:
                                                                                                    '     g 2mv:'2O
                                                                                                                  D'4N
                                                                                                                     (
                                                                                                                    ).
                         ..    ;ë
                            -g:.k#l
                                  Ef
                                   .di
                                     ëj
                                      ..!.dt ..,,   .            :r..                       .
                          '..
                            'ZE
                              b
                              ,)
                              tE
                               L
                               ::
                                E
                                      >' J   u
                                         xx..-.stc.
                                                  L'r
                                                    ),
                                                     0tl5y ho-
                                                             %h
                                                              l'c. I
                                                                   d    )
                                                                        .
                                                                          e
                                                                          0     u    a
                                                                                     C!et   to
                                                                                             .
                                                                                                 b
                                                                                                 re ..
                                                                                                     50 ab
                                                                                                         tv
                                                                                                          te
                                                                                                           'b
                                                                                                            -r
                                                                                                             J'
                                                                                                              m. e? ?7
                                                                                                                     .?.-
                                                                                                                        17
                                                                                                                        2.
                                    ..
                                     r           . 5
                                                 .
                                    j!
                                     E              ''
                                                     ?'
                                    j!
                                    .E
                                    !!
                                        kt
                                         jy
                                         kt
                                          .j
                                           gk, .
                        !
                        .'
                                   .:.
                                     <:
                                      .    fk.i'Generi
                                                     cSoyMilk/
                                                             41
                                                             <+
                                                              ï'
                         '           .'
                                     *
                              tN:t::F: ;rR          '' '''' see
                                         w j::jy-gjqj                     ''
                        f                ''= .jr     JzjJL
                                                     I
                                                       /.-<:jm
                                                             e-wir.w m
                                                                     .j
                                                                      '-
                                                                       j;
                                                                        x
                                                                        -
                                                                        :
                                                                        z.
                                                                        rj.
                                                                          t
                                                                          y
                                                                          jF
                                                                           .
                                    ..
                        k:.'
                        '
                           :
                           f
                           ë
                           ;
                           E
                           i
                           :
                           I$
                            '
                            i
                            t
                            !
                            :
                            .jt
                             Aq
                              ,
                              i
                              ' i
                                !'<
                                 #
                                 .  ' ' k            ',


                    Suppol't fçom an am azing com munitywhotook
                    An am azing m edia team who trained m e.                            .
                                                                                            '


                    partnersw ho Iove m e,


                        jX
                         :
                         J
                         a'Q
                           .
                           ,.
                           V1%
                             y'
                              s:
                               yu
                                m,
                                 r
                                 s.
                                  yj.
                                   k
Case 3:17-cv-00072-NKM-JCH Document 637-3 Filed 01/21/20 Page 35 of 89 Pageid#:
                                    8344                          1



                                                                     t.

                                                Generi:S5y M *
                                                             IIk
                                                               !1f
                                                                 %@X t-X'
                                                                        'E
                                                                         '
                                                                         .mil-$
                                                                              /k
                                                                               GOr
                                                                                 .'
                                                                                  Cel
                                                                                    .
                                                                                    l2
                                                                                     5ki.xXtlua *
                                                                                      ,         16,2017
                                                                                                      .'
                                                icanTtsav
                                                        * we reclaim.ed the tim e.1can nebrerreclaim th.
                                                                                                       attin7
                                                                                                            .e-This '
                                                                                                                    kvàsg                     .   ..

                                                weeks ofnr.eparation-

                                                                                                                                                  r
                                                                                                                                                  I
                 '               t
                                 l
                                 z<, GenerltSoy M ll
                                                   kx,@
                                                      $,
                                                       fCDE.
                                                           m 1lij
                                                                ?o'
                                                                  flrceni
                                                                        :k
                                                                         ,i
                                                                          !-ALIC
                                                                               J ..
                                                                                  ,
                                                                                  7,..
                                                                                     c.
                                                                                      k.(, I
                ! :..q. jj!ji ..v.                             . .                                                     . .     . .                ,
                 kk:
                 -         : ,.
                              tî rhefe vi
                                        ?ere Intense personalcost
                                                                isto thjs.Thll
                                                                             .n
                                                                              .gs 1
                                                                                  :w1
                                                                                    .11
                                                                                      jneya
                                                                                         : zgetjack
                                                                                                  s.
                       T
                       :j
                       'l
                        :k
                         :g
                        :k
                        7 :
                          j
                          ij
                           k
                           ,
                           l
                           i
                           rl
                            q
                            :j
                             k
                             '
                             d.                                                                                                                   ;
                            (
                            j
                            (
                            ;
                            !
                            I
                            j                   .
                                                /D
                                                (v..                                      .
                                                                                          l'.
                                                                                            -k7t j.
                                                                                                  ;
                                                                                                  j
                                                                                                  .
                                                                                                  ,                          ''
                                                                                                                             :%
                                                                                                                              .3: ,q
                                                                                                                                   je
                                                                                                                                   !);
                                                                                                                                     ,k
                                                                                                                                      j
                                                                                                                                      r
                                                                                                                                      e
                                                                                                                                      '
                                                                                                                                      g
                                                                                                                                      .
                                                                                                                                      -j
                                                                                                                                       ,          .
                                                                                                                                                  '
                                                                                                                                                  r
                            C!
                            :
                            .


                4-
                 .
                 '4'''A Jalane smash the Fash.schm idt k....v.f
                 *                  .                         ,
                                                              '
                                                              ,
                                                              .
                                                              i
                                                              '
                                                              1
                                                              'cvxo
                                                                  z..,r.al  ne schs-. 2.;:Y2k,.!fkq,s<-.';j=-I;?
                                                                         i.ai                                  Fi,
                                                                                                                 ?
                                                                                                                 O
                                                                                                                 t
                                                                                                                 -
                                                                                                                 .
                                                                                                                 ?'
                                                                                                                  ,,Azi
                                                                                                                  y  -!j.
                                                                                                                        ..'
                                                                                                                        ô
                                                                                                                        t .!
                                                                                                                          .
                                                                                                                          ''
                                                                                                                           E*d
                                                                                                                             q
                                                                                                                             )4
                                                                                                                             r           ..
                                                                                                                                                        .
                                                                                                                                                       .. ..
                ,
                .
                y
                t
                j.
                .
                C
                )j
                 g
                 :
                 k.:
                   E
                   ë
                   L
                   .
                   '
                   î/
                    l
                    ïl
                     i
                     p
                     h
                     :k
                     i t
                       ut.
                       '.
                       '
                           ïE!
                             ;.$E
                             =  !(j:.LQ( ..                                   .
                ,. '
                   .                   t Em il
                                             y'
                                              .,v,
                                                 :e see y.o,u-A.
                                                               'ni
                                                                 d 'tve thai
                                                                           cjk
                                                                             .'/o.u..                         .


                            j
                            ;ii@
                               @                                                                                             ,
                                                                                                                             -
                                                                                                                             k
                                                                                                                             '
                                                                                                                             .
                                                                                                                             k-
                                                                                                                              b'-
                                                                                                                              vlL
                                                                                                                                '
                                                                                                                                j
                                                                                                                                :
                                                                                                                                t.
                            :1:@
                            j.@l
                  ...       E:.
                            . ::....
                           tkv...
                           E
                            ù:.'::T       .
                                              oy M .ll,k x
                                .

                .' !;'y',',
                '         .       i
                                  li Generl
                                  .        t S'          s.,x :s
                                                            4.z
                                                            .
                                                            .  .'                                                                                 ;
                       .. ' . ' .'
                            !            ,.
                                         .           ..    .                                                                                      2
                '!
                 :(
                 ' )jtj.:Ej.. FJQ.'IC:q
                 :iiE:E!jy
                         é
                         t
                         l
                        ëp
                     .. ..j
                          '
                           :
                           .
                           é
                           E
                           i
                           j
                           y
                           .
                           2
                           ijj
                            '
                            .'
                             j
                             :
                             ;r i
                                Y.1
                                  k
                                  ,
                                  . S
                                    F
                                    '
                                    '
                                      ::
                                       mjjjyj
                                            G:
                                            e:
                                             )o.j.(x.
                                                    wj.
                                                      ;j;g
                                                         .(j
                                                         j

                Rep
                  ,lJ?il7g:tci:
                              1
                              V'kz
                              E  i
                                 .
                                 p1'
                                   ai i)-tl.k:;1'y/l4it-
                                    tnF                '!
                                                        j'
                                                         t      .-        .       .
                                                                                                                                                  1
                                                                                                                                                  )
                                                                                                                                                  h
                Love and solldarlty.Proud to h
                                            '
                                             !ave stood w lth you,
                           . E   .    .    ,       .        l - .
                trained w lthiyou,and proud to be tlhere for2the next
                tlm e w lth you,                       '
                                                            r
                                                                                                                                                  j
                                                                                                                                                  l
                                                                                                                                                  l
                                                                                                                                                  i
                                                                                                                                                  i
                                                                                                                                                  2


                                                                                              'L,
                                                                                                j,
                                                                                                      )

                 y.ttf ,: ,:
                                                         mldt 5,,.!jjj
                                                                     :'fy.ja
                                                                        u...gja-ya+.-gl(ypj,)zzs
                                                           .                  .       E                   .       :,
                x
                ,
                <?(
                :
                .
                , $b.
                    sj
                    è
                    t
                    L  jy
                        jtyJa.lane Smasgh the4:yF axhScyh         ,
                                                                  #,
                                                                   .'E
                                                                                                                                     ,..
                                                                                                                                     .

                    :
                    E
                    :
                    ?ME.
                    I            .
                                 (      xxt
                                          .
                                          j
                                          r ..
                                        y' p
                                           .seplgj,
                                                  ..a. .ykjj
                 .2 ,                  ..     E l
                                                Jk
                                                 qnc
                                                   u-to
                                                      -.t
                                                        .
                                                        ,
                                                        z-
                                                         &.
                                                          1',
                                                           ..17
                                                              .n
                                                              )?
                                                               .?
                                                                .i
                                                                 .
                                                                 --,oojr-elt E.
                                          'S ezre even strongernow .l      'msjready com e whatm ai
                                                                                                  y,
                                                                                          v
                                                                                          /t
                                                                                           f
                                                                                           v.-*.                             (k./1
                                                                                                                             .   .
Case 3:17-cv-00072-NKM-JCH Document 637-3 Filed 01/21/20 Page 36 of 89 Pageid#:
                                    8345


                             iE
                             E
                                           Vivek Singh k *h
                                                         '-
                                                          (
                                                          ts'
                                                            .
                                                            f.
                                                             l
                                                             rhr
                                                               e
                                                               cl
                                                                .
                                                                :
                                                                ö
                                                                -l
                                                                 </.k
                                                                  . :
                                                                    l
                                                                    %f
                                                                     '.
                                                                      c.
                                                                       zw
                                                                        k-
                                                                         /w
                                                                          -.
                                                                           '
                                                                           k.Jla
                                                                               k(.
                                                                                 k
                                                                                 ;:
                                                                                 ).2'
                                                                                    f
                                                                                    w.
                                                                                     t4
                                                                                      'k
                                                                                       5'
              '   '
              .   .
                      kttqE                You are %
                                                   .
                                                   'efy'm
                                                        .tfrlxg.-
                                                                Indfkid' ,ualj
                                                                             -
                          .t
                           :p:
                           .
                           )
                            )5!!
                            t  z           (-.
                                             -
                                             j-)
                                             .-. q
                                                                                                                              +
                               q             '.                                                                              LLg:
              .
                             E
                             !
                             :i
                             ëq

                  '' :.. :):
                  i          .: enerl c sy l (  o.
                                                .
              '
                    . ' $
                   .'          Y
                               o
                               zn
                                - kw ,
                                     14 ..
                                         . .
                                           ...
                                             ts
                                              .
              .     .k:
                    k Ij
                       ES
                        )
                        F
                       .:;
                         E
                         E
                         E
                        kwi
                          I
                          L'
                           7
                           1
                           j
                           11
                            .
                            ,
                            :
                            .
                            '.       .
                                     ..




                                  E
                                  j;)s Generl
                                            *kcSov Ml
                                                    *lkw,
                                                       j)l'
                                                          .'
                                                           .t(-
                                                              k-
                                                               Y'v
                                                                 j:.
                                                                   :o3
                                                                     .!
                                                                      ',
                                                                       jAi
                                                                         .js
                                                                         : #a
                                                                            ''c:
                   .
                                  .,..''
                                       .                      -.   .           .?.ceî:s'
                                                                                       )i
                                                                                        u.''.su
                                                                                              ksxua t.
                                                                                                     jC.
                                                                                                     ,    #)f'k,e.
                                                                                                      .a;.cv     j'.
                                                                                                                   ?<
                                                                                                                   '
                                                                                                                   ,
                           ....
                              ,     ;:ë     .
                    7
                    .y
                   ,,
                    o
                    .
                    E
                    ' ,-
                       .kb
                      jt
                       y
                       , ''nexttimemaybedon
                                         . 'tletmilkstayinA1?ourfacea'   kso haïpe rn,ed-
                                                                                        lisk.
                                                                                            vith m ore
                    'j:
                      j    +
                           t'
                            :
                            .
                            1a
                             .1
                              .
                              1 4Ch.
                                   '
                                   t
                                   i
                                   :nexpenenc
                                            e .l
                                               q
                                               kvi
                                                 z
                                                 ou
                                                  t
                                                  x.
                                                   gt
                                                    r.
                                                     cor
                                                       .
                                                       '
                                                       ci
                                                        ./
                                                         .
                                                         '
                                                         s
                                                         .-
                                                          e
                                                          ?t
                                                           .
                                                           skec
                                                              .
                                                              .
                                                              .da
                                                                v
                                                                L
                                                                .l
                                                                 s
                                                                 .
                                                                 wl
                                                                  s
                                                                  s'
                                                                   .k
                                                                    .
                                                                    '
                                                                    v
                                                                    .k
                                                                     r
                                                                     f p#
                                                                      .,'6
                                                                         .:
                                                                          t
                                                                          . '
                                                                           x.
                                                                            ....
                            !!
                            à
                            ji
                            E
                            i
                            E!
                            )j
                            1:
                            y
                            j
                            ii
                             E             ê
                                           sv..x'. .o.z
                                             .
                                            wv'
                            E
                            2
                            E:
                            i!
                             '
                            E:
                       .     .q
                              !:.:,
                             'sx.''
                                  kTE GenericSoy Mil       k.t
                                                             k$
                                                              >*.
                   '
                  ..    .. r       qE                        .
                   '
                   x
                   ï  .. gt       ' Ji.N
                                 ..    4.
                                        j.L
                                          u:
                                           .y
                                            ).
                                             y
                                             jjq g
                                                 G g
                                                   .j
                                                    '(
                                                     2(
                                                      j4)
                                                        j)
                                                         jej
                   :ij::E
                        !jE
                          y:
                           !k;711$9
                                  .' %'.
                                               .Jr        q'

                  The leftrolled outwith highly trained street m edics,
                  some With experiehce from Standinq Rock.

              )Yherighttookredditadvice.


                                            %'?                        1..w?'
                                                                       w


              :
                  .
                  /l
                   h!
                    t)
                     f
                     :
                   . ..
                ..jj,
                                           :E
                                            ;PIk:sf'
                                                   .
                                                   x;
                                                    '
                                                    J
                                                    *
                                                    v.
                                                     i.
                                                     '4.
                                                       k
                                                       %
                                                       :t'
                                                        x6.
                                                          $?
                                                           .
                                                           i111:t
                                                                'xs
                                                                 1 9k
                                                                   ' j
                                                                     .
                                                                     'r
                                                                      .
                                                                      -k
                                                                      j qi)-)-)ji
                                                                                l.
                                                                                 4'<pl
                                                                                     àx
                                                                                      k
                                                                                      j.
                                                                                       ;u
                                                                                        j
                                                                                        .
                                                                                        s
                                                                                        g. %4.
                                                                                            . ?
                                                                                              )
                                                                                              er
                                                                                               @
                                                                                               ./aA
                                                                                                  )
                                                                                                  kr
                                                                                                  .fs
                                                                                                    '
                                                                                                    )el'
                                                                                                       z
                                                                                                       )'
              .
              '
                   ..                       j
                                            t
                                            .
                                            -
                                            ss
                                            kll-l
                                               .h../p
                                                    .rlcëtf)1  s
                                                              ..
                                                              :.?<u..n3..l
                                                                         .t
                                                                          ?t'
                                                                            ph.g.C):
                                                                               xi  p.
                                                                                    CesSk. #.
                                           'rhe perperspray           b.-BURNw       ç.,
                                                                                       .O'v? kJt'
                                                                                                $:ê
                                                                                                  l
                                                                                                  .1:'
                                                                                                     *v7'
                                                                                                        /l/..
                                                                                                            r'
                                                                                                            you'lhak'
                                                                                                                    etc $.
                                                                                                                         val
                                                                                                                           '
                                                                                                                           ta sectmd 8row-the
                                           .
                                           l
                                           3g'
                                             iF7justwentdovlz.
                                           (g
                                            4
                                            -
                                             a!.                       )e
                                                                     ''.
                                                                      .
Case 3:17-cv-00072-NKM-JCH Document 637-3 Filed 01/21/20 Page 37 of 89 Pageid#:
                                    8346
                                                                                                                              ;




                X'.'.'.jjL:..?L-E'-
                       .ï
                                  ..,'5i.i
                                   :
                                  y.
                                         j
                                         tl
                                         ::ë
                                           py.i
                                           .  : 1j
                                                 1
                                                 )j
                                                  :p1
                                                    ;
                                                     x.
                                                     11
                                                      41j1
                                                         L
                                                         ilj
                                                           l
                                                           .
                                                             x,
                                                            rr
                                                             1ji
                                                               l:j
                                                                 /p,(
                                                                    ::
                                                                     ;
                                                                     !.x
                                                                      I
                                                                      j kj
                                                                       r.
                                                                        1
                                                                        I11:
                                                                           ,
                                  '''' .         j
                                                 / $:
                                                    t
                                                    ) p
                                                      r
                  ï1
                  !    i
                       .i
                        j@
                        @1'',:     g:, ijài
                                   .
                                   ?      àë
                                          .j
                                           .i
                                            3 f
                                              '  '
                                                 .
                                                 ..
                                                  ,
                                                  .q.
                                                    e.:
                                                      . (l
                                                         .
                                                         i
                                                         '
                                                         :
                                                         li
                                                          tl
                                                           :
                                                           lk
                                                            li
                                                             :(k
                                                               y
                                                               q
                                                               !t
                                                                ip
                                                                 ')
                                                                  1
                                                                  .j
                                                                   j
                                                                   s
                                                                   r.
                                                                    jt
                                                                     j
                                                                     q
                                                                     y
                                                                                                                          !
                ** CA LL T                                     CTI Ni-Ti DAY & TOMORROW                                (1O/
                                                                                                                          g19 &
                10/20)**                                                                      '
                                                                                                          ..
                #x:
                :
                  'D
                   ''l-oi
                        p/k
                          'l1
                            'C1
                              ,,'
                                )al-gëes against Iongtirne..
                                                           ?18:L-p
                                                                 ,hat
                                                                    rlottf
                                                                         asvii
                                                                             ,l#..
                                                                                 c..
                                                                                   -
                                                                                   tanti-
                                                                              k                                    .

                racistactivist,Veronica Fitzhugh.Veronica led the figlnt
                                           '
                                                                              !                   .                .
                and taughtthe restofus how to flght Nazls and '                Iove
                fiercely,It is not ourtim e to SHO W U P FO R V ERO N ICA.
                                                                                                                             :



                g L.
                   $
                   v
                   t
                   .
                   -7
                    x.
                     4
                     k
                     .è
                      jL
                       kt
                       'yg..w
                            4l
                            %a 9.
                             :  j.x
                                  tA
                                   '
                                   j
                                   zu
                                    aw
                                    .r.
                                     u

                                                                                                  (7-z
                                                                                                   N<-
                                                                                                     ?-
                '        '
                     ''r'
                       '.
                        '@
                         l
                         I
                         !i
                          !
                          !
                          .
                          t!
                           @
                           p,. sol
                           r
                i
                ë
                :
                (t
                 l
                 :
                 è
                 1
                 .
                 l:-...
                     .:..:
                         !
                         E
                         4!
                          :
                          .
                          :
                          Er
                         '.:
                                 idarlty Cville t
                                       '
                                                -
                                                i
                                                ,tmol
                                                 ...
                                                   ,
                                                   q.lii
                                                       t,
                                                        t,
                                                         ?
                                                         <
                                                         -.
                                                          '
                                                          î
                                                          NF'
                                                           ,l
                                                            :
                                                            li
                                                             ;
                                                             :
                                                             e -O'
                                                                ..
                                                                 ,c'
                                                                   t'!
                                                                     .
                                                                     1.
                                                                     pC-
                                                                       tà
                                                                       '--
                                                                         J
                                                                         .
                                                                         A
                                                                         .E
                                                                          Ie
                                                                           V'
                                                                            f
                                                                            ;
                                                                            .7
                                                                             t'
                                                                             :
                ..         :
                           4                        ,                               ...                                      ,
                !
                '
                l
                @
                E
                i
                I!
                 l
                 iI'.
                    .<
                     )-':'     'i$' P
                                    '.e:
                                       Iq
                                        2?
                                         -1
                                          :
                                          yjr
                                            12
                                             '
                                             lj
                                              .
                                              k
                                              .:
                                               ..;
                                                 .:
                                                  .1
                                                   t4
                                                    :,:t
                                                       ?.
                                                        2  '.
                                                            !
                                                            $
                                                            :7
                                                             .s
                                                              -
                                                              .'
                                                               !
                                                               )))$
                                                                  -
                                                                  '
                                                                  .1
                                                                   E'
                                                                    r-
                                                                    -
                                                                    .''
                                                                     .!
                                                                      k?'
                                                                        ji
                                                                         .
                                                                         .1:
                                                                           8
                                                                           ..
                                                                            ?
                                                                            '.
                                                                            a                                          .
                .q ' :
                    ..:..:
                         ;1
                         E..
                           @
                           .l
                           v)i
                             $
                             .i
                             'l
                              .
                              .i
                               .l      r                ''':
                                                        .
                      ()            THURSDA        5
                                                   .s. .<
                                                     , )
                                                           .      .
                                                          0/19-Calltne ch
                                                                         : , :,
                                                                                  r
                                                                                  if
                                                                                     .      .             . .. .  . , (
                                                                                    ëlce ofCom.momveajthiAtty DakeChap-t    m an
                      1
                      i
                      j
                      :I
                       (
                       -
                       :j 1         -
                                    :
                                    (
                                    !
                                    .
                                    ,434 970 3l      i
                                                     .'l65  6
                                                            .
                                                            -
                                                            ,.to demand th       '.-atalIchargesag
                                                                                                 .ainGtVeronica Fitzhu' o
                                                                                                                        ,,
                                                                                                                         .
                                                                                                                         ,
                                                                                                                         ,.
                                                                                                                          ,
                                                                                                                           h
                                                                                                                           l.be
                                                                                                                       r
                      l
                      1i! dropped.- You.rvoice n.                       7 attefs# .
                      l             CR
                                     '                                   .
                                                                                                                       r
                      !j t
                      I             '. IDAY;  F'. 10/,'
                                                      20Fat1'
                                                      -            0'-
                                                                     :
                                                                     J
                                                                     '-5am   . atCvilEeGeneral. DistrictCourt,bqoo
                                                                                                                 ?-E %'
                                                                                                                     ,.l
                                                                                                                       .ark.et
                             l
                             i
                             ù
                             j
                             !             street, 22902.
                                                        -C0URTSbfPPORTfor%1ERON1C
                                                                                .A                                           I
                             I!)                                                                                             l
                             i
                             t
                             l
                             ;                                                                                          .4vi
                                                                                                                       qk  ërj
                             Iy
                              l
                             :E
                              ::

                ..t7         )'
                              I
                              ?!
                               9I
                                -r
                                 -!
                                  -;
                                   .)-
                                     k.. sojidarity Cville t
                                                           îs
                                                            ....ki
                                                                 -l
                                                                  e'Jc-l)
                                                                        1
                                                                        ,0
                                                                         .'C'
                                                                           -...t
                                                                               4'
                                                                                ,
                                                                                1I
                                                                                 +
                                                                                 .'-Oct1''
                                                                                         .D
                                                                                          .f.pszt
                                                                                                7-f5
                     '.-''.
                4o .f.:,
                   ..
                       s.
                        '.
                         -
                         <-'-
                         .  .E
                            ,     !,-y
                                   .                                                               '
                                                                                                   -                         -
                                   '
                .
                f
                të
                !j.',%:<..<' )
                 )       .    I
                             E!
                               j(
                              :::
                                  ?D
                                 yj
                                ..
                                    :1
                                    e ease
                                         ..
                                            joinu.
                                                 s-111sup
                                                        .l
                                                         :zor
                                                           .
                                                             tinq
                                                                ..Vefcf
                                                                      niCa b '
                                                                           ...
                                                                             1
                                                                             k
                                                                             !
                                                                             .
                                                                              'Shoïv'iln1(4
                                                                                          7up
                                                                                          2
                                                                                          1 l
                                                                                            . atcourtor
                                                                                                      '
                                                                                                      iF'
                                                                                                        rid&.
                                                                                                        :   ?
                                                                                                            1
                                                                                                            #
                                                                                                            t
                     ' E''                     n
                                               ..nornlnq,and BR1NGFRjE
                                                                     .I
                                                                     'kD.
                                                                      -  wI
                                                                         c-E/,
                                                                             .Iar        ..n
                                                                                .cjeshovvl    .svl
                                                                                           .clI  ..ta1to sur
                                                                                                           nror -
                                                                                                                )qjvjreronl
                                                                                                              .t'          ;,ca,
                                           slho'
                                               ulz
                                                 !hersol-
                                                        ld'
                                                          al--
                                                             l
                                                             T
                                                             -
                                                             '&!eand voice ourdemandthatALLCH        :ARGES BEDR; O'     R
                                                                                                                         ' PF-D.
                                                                               *'
                                                                                                                            I
                                                                               1
                                                                               .
                                                                               %
                                                                               '.
                                                                               .'.
                                                                                 P
                                                                                 z
                                                                                 1
                                                                                 j
                                                                                 p;.
                                                                                   4
                                                                                   :
                                                                                   *
                                                                                   '
                                                                                   2
                                                                                   j3     .
                                                                                          .                              4
                                                                                                                       t.s  *) '
                                                                                                                            3
                                                                                                                         ....
Case 3:17-cv-00072-NKM-JCH Document 637-3 Filed 01/21/20 Page 38 of 89 Pageid#:
                                    8347




                      (.&          .<'M. oy                    t,1% k
                        1*.          .#
                                     'g .u..
                                           3                     !..1 q
                                                                ..
           P.
                                                                     l
                                                                     l
                                                                          j
                                                                          i
                                                                          J1
Case 3:17-cv-00072-NKM-JCH Document 637-3 Filed 01/21/20 Page 39 of1 89 Pageid#:
                                    8348                           !




                  té'':'':e'xi
                             qji
                               k.
                                ljt.. .
                 j
                 :
                 ,t
                  -
                  .
                  l
                  ,;s  '.i
                       .
                      #L.
                             t
                             : .
                               :      jjy
                                        .:
                                        jjjjjrja.jy
                                                  .jy
                                                    jj.
                                                      j.cv.a
                                                           u
                                                           jjj
                                                             l
                                                             y
                                                             l                xy.
                 .j
                  t
                  j.
                   t  .  ,
                         .   y v.      y
                                       ;u
                                       jù.t
                                          -l
                                           .o j
                                              (..
                                                I
                                                k
                                                .
                                                -j..
                                                  C .v:f
                                                    .  j
                                                       .t
                                                        e
                    .        .

                          S
                          k                                               (
                 Corev Lonq isa freedom fighterand he taughtushow
                            .
                            e.            .-
                                          '                  ,

                 to jl
                     -gjnt.
                          j
                                                                          l
                                                                          i
                                                                          .

                 J
                 '
                 j
                 lr
                 6
                 .k
                  t'e.
                     i
                     ,.
                     f+
                      ).
                      ,
                      .
                     ..jy,
                        ,.
                         x
                         ..
                         ux
                          i
                          .y'..
                          >j
                              )
                              j.
                              w
                              E'p
                               r
                               o
                               .rx
                                 ).:
                                i! ?
                                   jo
                                    r
                                    k
                                   .w
                                      t
                                      jy
                                     a.
                                       k
                                       i
                                       g.
                                        yy
                                         i
                                         j;
                                         ')
                                          '
                                          j
                                          j
                                          rs
                                           oj
                                           .1
                                            :'
                                            !
                                            ,
                                            ij
                                             .
                                             g
                                             ?
                                             $
                                             t.
                                              ).
                                              x
                                              jzs
                                               kx
                                                tl'
                                                l >
                                                  .l
                                                  -r
                                                   v
                                                   r
                                                   gj.
                                                     (
                                                     $.  j
                                                         a:
                                                         ,
                                                      t-j.
                                                      l  syi
                                                           j
                                                           ''
                                                           k)î
                                                             kf
                                                              ë
                                                              '
                                                              .
                                                              l;
                                                               ..
                                                                ,.
                                                                .
                                                                C/!
                                                                  (
                                                                  r'
                                                                  v ;
                                                                    .
                                                                    e
                                                                   j'
                                                                    f
                                                                    L
                                                                    W
                                                                     k
                                                                     .
                                                                     ,'   '




                 16 i
                    '
                    A
                    .d
                     ?-'
                       i'
                       k>
                        .
                        l
                        .r
                         f
                         r
                         wa.
                           t
                           -'
                            t'
                             Q+
                             .'. t
                                 9.
                                  il
                                   '.
                                   xe<
                                     x'
           q.
      136.       Gorcenskibrought a gun tothe August12thdem onstration,         drew it
         from 'itsholster.
Case 3:17-cv-00072-NKM-JCH Document 637-3 Filed 01/21/20 Page 40 of 89 Pageid#:
                                    8349



                . '''.,  :jji
                   .
                        '    t Gener.lcSoy M .ll,k s.
                            '.                      ;v
                                                    g.>
                                                      j
                                                      y.w
                                                        gg
                                                         u-
                                                          g.rnI
                                                              .yg
                                                                yyulf
                                                                    '-
                                                                     lr,
                                                                       tzerlfijJ;,>
                                                                                  y.uf
                                                                                     J. e
                                                                                        j=ygu
                                                                                        ç   0
                                                                                            (gx
                                                                                            , lm
                                                                                               J.  u
                    '.
                < :)'.
                           .
                         ' .'
                            .  Aft
                                 ef ti
                                     le caril
                                            it  lranthrou gh t
                                                             '
                                                             h e c
                                                                 rcwc
                                                                    .
                                                                    t becatl
                                                                           se l$
                                                                               z.
                                                                                !
                                                                                a sconcem ed he mi
                                                                                                 ght
                                             '17tshcotma
               .'
                 t.
                  @ë:
                    i'i'@
                        $k:
                          %.:' Do13ctl
                                     4 andStar        .. ..                             ''
                     :
                     1
                     i@
                      @
                      i              ,
                                    T.
                                     -SJ w
                                     '                                           .
                     @
                     i
                     (              %    q,
                                          ;           1'
                                                       --
                                                        'k
                                                        1 q
                                                          u                    ê
                                                                               N*
                                                                                V %yelC
                                                                                      -)
                     :)
                         tti
                           ,,
                           .
                           (.:;;L
                         ... .
                    , .1 Gener.-cSoy M ,
                               l        ,lk'
                                        l   :
                                            t:k
                                            k !yj.
                                              o
                    .
               '6@ij
                Jq
                q  '
                   j
                   i
                   s'
                    j
                    i
                    .
                    'j
                    1j
                    Ei
                     ' ' j
                         gg
                          .gj
                            u
                     y ''' '' j
                              j
                              4/j
                                <
                               ?X:
                                 V
                                 '
                                 Jo
                                 S6j.
                                    r
                                    y
                                    'j
                                     yj
                                      ;
                                      j
                                      .j
                                       g,
                                        k .
                                          j
                     sk



               Ipulled hnyweapon--no round waschambered --just
               in case thathappened.Iran afterthe caras he backed
               aWay.

                                                                       ,                               I
     137.      Gorcenskirepeatedly traveled oyerseas,traine'
                                                           d,and recruited the
        assist>nce offoreign Antifa groupsand individualsforsubversive cpm m unist
        activityin theUnitedStates,includingthesabotageoftheUnitethk Right
        rall#.                                                     :
Case 3:17-cv-00072-NKM-JCH Document 637-3 Filed 01/21/20 Page 41 of 89 Pageid#:
                                    8350


                                 !;
                                 :
                                ?Jk...
                             .'. .< ) :z.
                                       :
                                        , Generj
                                               .
                                               ucsoy j
                                                     .lki
                                                        t;
                                                         /
                                                         4
                                                         p
                                                         '.
                                                         k                                       .
                             <. '
                        :Erîl
                            tE:kr
                              liE
                                CYC
                                  : î
                                    '
                                    x
                                    M
                                    Q
                                    :
                                    .
                                    't
                                     N
                                     y
                                     .t
                                     j(
                                      ,J
                                       ''
                                        l
                                        .
                                        'j
                                         41
                                          ')j
                                            .lf
                                              x.
                                               ;:
                                               '
                                               af
                                                '
                                                v
                                                :i
                                                 jyt
                                                   .k
                                                    .p
                                                     grl.
                                                     .  E:
                                                        '.
                                                         k.
                                                          sl
                                                           %                                         '
                       x.'
                         y,'
                           .b
                            a'
                             +...he8h
                             s      .)p
                                      .izw
                                         kf
                                          '')i
                                             .a.
                                               ay,(p .
                                                     'v
                                                      kw
                                                      .,'
                                                        az
                                                         '.
                                                          3'
                                                           ..p
                                                             m;r.
                                                             wye:'1.
                                                                   +.'
                                                                 .D' ..
                                                                     ktlr
                                                                      k'q
                                                                        x.
                                                                        .z..k
                                                                            m'
                                                                            . *i
                                                                              .
                                                                             .:''
                                                                                .3...
                                                                                    -6.' c;
                                                                                       ...
                                                                                       :   .'.
                                                                                          'D

                   Yeah,I'm neithe/a liberalIioram Italking about
                   .



                   appeajem ent butratheractiv: antifàscistwork dope by
                   m any people in m any groups in m any countries,th7
                                                                     anks
                   forplaying.                                       l
                        .
                         x.
                          p
                          us
                           )
                           .
                           r
                           G.
                           u
                           .%x
                            :'
                             &
                             t2
                              'k
                               >.
                               'k
                                ê
                                *
                                :
                                '1.
                                  ;Jt
                                    QI'
                                      j .'
                                      -  *'
                                          j
                                          '4'
                                            J
                                            v
                                            *
                                            .'
                                             t
                                             n.
                                             h
                                             ui5<t
                                                 G
                                                 -
                                                 '
                                                 .
                                                 2
                                                 z
                                                 .'Y
                                                   I
                                                   '
                                                   s
                                                   *.
                                                    '
                                                    6
                                                    tl
                                                     :
                                                     .
                                                     '
                                                     :
                                                     J
                                                     i'W
                                                       ?
                                                       ;
                                                       tt7
                                                       ' .
                                                         x
                                                         >v
                                                         '.k
                                                           T''
                                                             a>
                                                             /
                                                             (,
                                                              u
                                                              %$f
                                                              ' x
                                                                '4
                                                                .<
                                                                 .S
                                                                  =
                                                                  .
                                                                  !
                                                                  1:
                                                                   s'
                                                                    k.
                                                                     F
                                                                     t
                                                                     .
                                                                     '
                                                                     1
                                                                     <:'
                                                                       rq
                                                                       <'
                                                                        t
                                                                        n
                                                                        .
                                                                        z'
                                                                         .
                                                                         c
                                                                         '
                                                                         iS
                                                                          .
                                                                          '
                                                                          G
                                                                          v
                                                                          '
                                                                          .6




                                                                                                     L.
                                                                                                      z-      CJ
                                 ''
                                  :'
                                 .
                                   rs
                                    jy
                                     :x
                                      j.'.
                                         z.,,.   Gener,l
                                                       :cSoyMl
                                                             apl
                                                               kqjy
                                                                  j
                                                                  .
                                                                  t
                                                                  4
                                                                  z
                                                                  ?
                                                                  .r.
                                                                   ..r,
                                                                      z
                                                                      7,'
                                                                      w
                                                                      t yl
                                                                        E.l
                                                                          .l.jl
                                                                              iwor.cersstsk43..â.Jan
                                                                              yf                   .izz
                                                                                                      'qy(
                                                                                                         r,'
                                                                                                         a
                                                                                                         x 'p;0
                                                                                                           k  -ver
                                                                                                              .  y.
                                                                                                                  j
                                                                                                                  jg
                                                                                                                  oyg
                                                                                                                   -                                     j
                                                                                                                                                         h
                                 ..     .

                        '
                        .. '
                              '. 4 j
                                  .'r t
                                      .
                                     t-
                                      Q7
                                       .i
                                        )71%/.
                                         .i  .1)g
                                             l  '.
                                                 'jtO
                                                  l i  '.
                                                     .:J
                                                       i
                                                       ::
                                                        .7
                                                         )1..
                                                          .'. .t
                                                            ;r)ky
                                                                ,'
                                                                 k
                                                                 y
                                                                 ,
                                                                  yfs..ï.x1..
                                                                            ,2'.
                                                                             ..
                                                                              1..
                                                                                t.
                                                                                 .t, ,1.
                                                                                   :'t )tî:j ;.j
                                                                                           .s7 ..k.
                                                                                                  jè'y
                                                                                                     ..sg.j
                                                                                                          ,t,
                                                                                                          : t.
                                                                                                             y
                                                                                                             z:
                                                                                                              jpy.r
                                                                                                                  .j
                                                                                                                   jj
                                                                                                                   :yj.j.
                                                                                                                        y.
                                                                                                                       .. j
                                                                                                                          .t
                                                                                                                          . .
                                                                                                                            yk.j
                                                                                                                               ;.
                                                                                                                               ,j g
                                                                                                                                  yp)
                                                                                                                                 :.
                                                                                                                                  .   :..:
                                                                                                                                    ..s  .
                                                                                                                                         )
                           ië.t
                            vi
                            aji
                              j.
                               E
                               u
                               j.
                                ,
                                *.
                                 .'   .              .                           .
                              @! %$?#   acan p    -'
                                                   o.lnttc the '         a'olk     jb
                                                                                   .   iy.hr      ,
                                                                                                  r
                                                                                                  .ark aray.tj).atexplz-                 jt
                                                                                                                                          gsy caIlscutintef
                                                                                                                                                          :and
                                                                                                                                                            ,
                              i. count
                               l
                               j        . erl    'ntejs as k .
                                                             k.
                                                              e y,
                                                                 .ant'         .
                                                                               '
                                                                               lf .
                                                                                  a  s c  '
                                                                                          l.
                                                                                           s  t    j
                                                                                                  auf..
                                                                                                     , k
                                                                                                       ;..
                                                                                                       uv ''l.j
                                                                                                              ; ,.
                                                                                                             tes                                            r
                              @l
                               @                                                                                                                            i
                                 :'
                                 1@                                                                                                                      !
                                 IE4                                                                                                                     ,
                                                                                                                                                         I
                                 i
                                 I
                                 j
                                 l
                                 t                                                                                                                       ,
                                                                                                                                                         !
                             ''
                                                             . .o
                             $'
                              kz
                              lo. Ge
                               .,
                               '
                                     nericSoyMilkt,:
                                                   X
                                                   #.
                                                   .;r-
                                                      f
                                                      .
                                                      #E.n'
                                                          ji1y- r
                                                             /G   censl
                                                                      ti.Jan2.5,2r
                                                                                 .118             ;'
                        ' '   43
                             '''
                                @ bA
                                   2e can pci
                                            ntto t
                                                 he wor k L
                                                          '
                                                          n' 'Un-
                                                                jcorn Riotand Eugene  Ant
                                                                                        ifa t
                                                                                            o i
                                                                                              nfi
                                                                                                hr
                                                                                                 uh
                                                                                                  aie .
                                                                                                      and
                        '
                        .Ej
                          '
                          tl
                           att.' ,
                              l                            y           .               . .
                                                                                                  'w
                                 @*
                                  !
                                  i
                                 @ë
                                  @
                                    exrrseX
                                          1
                                          43ZiCOmmun-
                                                    lcat'
                                                        f
                                                        O17S                                                                                             l
                                                                                                                                                         I.
                                                                                                                                                         ,
                                 (
                                 i
                                 j               (wz
                                                  -j                                             tx
                                                                                                  q-.
                                                                                                    >
                                                                                                    j      fs
                                                                                                           %*u3
                                                                                                              .'                             z
                                                                                                                                             >
                                                                                                                                             '..
                                                                                                                                            U. .J        j
                                                                                                                                                         .
                                 ji
                                 i

          .
              a.
Case 3:17-cv-00072-NKM-JCH Document 637-3 Filed 01/21/20 Page 42 of 89 Pageid#:
               d
               '

                                    8351                          l
                                                                  ë



               . ygy V;!-.'
                   '
                          )GeneritSoyMilkv'
                           .-.
                             -
                     tj .
                  è r'      @'
                             Et
                              mi'
                                lyGctrcensk
                                          .i
               drë
               - j
                 )yj
                   -
                   é
                   (ï
                    ë-
                     l
                     iip
                                                                                                              !
                   M y patlnto w hathappened in Charllottesville didp'tstal-t
               here Idon!t deselfe ti
                                    Ee credl
                                    h      '
                                           *t lget f'
                                           .        orw hatm y1
               com radeshave been doing aIIalong.My path wlnds
               through the cajitalcitiesofseven countries.


               10 Likes
               '                                                                                             '
               '
               '                                                                                             j...
                                                                                                                ,
                                                                                                                :
                                                                                                                j
                                                                                                                '
                                                                                                                .
                                                                                                                gi
                                                                                                                 ,
                                                                                                                 .
                                               Q                                  $-
                                                                                  'ï
                                                                                   b
                                                                                   -
                                                                                   .
                                                                                   %
                                                                                   i)
                                                                                   .--                       LzJ
                                                                                                             l
                                                                                                                  j
                                                                                                                  .
                   ''
                          Els$ conorlr <axkh#1l1 Xh
                                   .
                                                              fr
                                                               ts1
                                                                 t
                                                          ... ..-%
                                                                  L ,
                                                                    .
                                                                    aa,
                                                                      *l
                                                                       i
                                                                       ç
                                                                       a
                                                                         k
                                                                         tt
                                                                          e
                                                                          m c
                                                                            j rg
                                                                               m'
                                                                                l
                                                                                o.nq:
                                                                                    j
                                                                                    a
                                                                                    .-
                                                                                     J .
                                                                                       ,
                                                                                       . 1
                                                                                         :
                                                                                         ;x
                                                                                          ,n 17  7.i
                                                                                                   ')'
                                                                                                     !F.
                                                                                                       j
                                                                                     ' '       it
                               .       .
               '      ,.:. :
                       '     ifi ..
                               .        ,
                                        .         s.
                      .:,  >
                           'ty
                             :
                             E
                             t!'
                               ! ;
                                 ,
                                 1
                                 71
                                  .
                                  t
                                  '
                                  .
                                  i@
                                   .
                                   ï
                                   ,j
                                    ë
                                    :
                                    .
                                    lr
                                     .
                                     i
                                     jl
                                      tJ;
                                        j)
                                         -j
                                          4
                                          : j
                                            '-.
                                              t
                                              '3
                                               2
                                               ,.;
                                                 .
                                                 ,
                                                 î
                                                 kK
                                                  .
                                                  .)
                                                   .
                                                   I(
                                                    q
                                                    .
                                                    j.
                                                     -
                                                     .
                                                     j'
                                                      1
                                                      .
                                                      sk
                                                       i
                                                       1
                                                       !)i
                                                         k .
                                                           '
                                                           Gz.
                                                             :
                                                             2)!
                                                               .-1
                                                                 .
                                                                 -e
                                                                  ë
                                                                  .r
                                                                   ë
                                                                   #.
                                                                    )
                                                                    r
                                                                    :y
                                                                     g
                                                                     . )
                                                                       o
                                                                       k
                                                                       t,
                                                                        -i
                                                                         :
                                      ;'    -  '       ' i              '
                ëEë'tit-l
                      ii r
                         q
                         t
                         -r
                          :
                          -
                          j
                          E
                          .
                          k
                          z
                          il
                           1
                           '
                           .
                           E
                           '!
                            11
                             ',
                              :
                              ' ' ..  '   '
                                          '''

                       '- Th1Spath goesfrcm tl
                                                        -

                                                              7eM/l.
                                                                      .
                                                                      3,
                                                                       c11
                                                                                                                  I
                                                                         ./S treets' OfStaré MEe  -5:
                                                                                                    è?
                                                                                                     s3 7rah
                                                                                                           la the parkGof
                   .


                                 Aashlnc  -i ton,DCrthe streetca
                                                   '
                                                                         fso)Pcllland.Its hours,       o1sl.
                                                                                                           '
                                                                                                           dmg atim k
                                                                                                                    , kltc.en
                                                             '         '
                                 Eotlnter. lt:1s.5ad scng:on l.epeat         w
                                                                              .                                   j
                                                       2
                                                       1
                                                       :
                                                       (
                                                       kR
                                                        <1
                                                         *                                               t,u
                                                                                                           1r
                                                                                                           ::
                                                                                                            a
                                                                                                            'l
                                                                                                             l
                                                                                                             k
                                                                                                             i
                                                                                                             i.
                                                                                                             I
                                                                                                             l
                                                                                                             !
Case 3:17-cv-00072-NKM-JCH Document 637-3 Filed 01/21/20 Page 43 of 89 Pageid#:
                                            '
                                    8352



                                                 '
                                                 Generif SJy  . M''-
                                                                   1Ik'$
                                                                       .$
                                                                        #* t
                                                                       tf   5w.
                                                                              )ErniI
                                                                                   .
                                                                                   $kC'
                                                                                      t
                                                                                      .
                                                                                      ..
                                                                                       .;
                                                                                        orcenski'-0ctv-.-R.,
                                                                                                           : 20'ï
                                                                                                                '.7
                                                                                                                  ..

                                                 !relied'.lheavily or'
                                                                     Ithe h.  istoi
                                                                                  ry 07 -non-'
                                                                                        .
                                                                                        '     Uf
                                                                                               .Q
                                                                                                . activ-ksm t1 ,hatIexp
                                                                                                               '      -ë
                                                                                                                       '
                                                                                                                       .o'
                                                                                                                         red
                                                                                                                           .7
                                                                                                                           ' !
                                                                                                                             l13pl-ep
                                                                                                                                    'ar-
                                                                                                                                       i
                                                                                                                                       )ng
                                                 for:
                                                    t--v-
                                                        ll'
                                                          le'
                                                            '
                                                            ssum.rner.   c.
                                                                          '
                                                                          f1-lat.e-                                      ,
                                                                                                                         1
                                                                                                                                               I
                                                 .'
                                                  '                                                                                            1                '.
                                                                                                                                                                :
                                                 i
                                                 @ #. ':                                                                                       I                 j
                                                                                                                                                                 J
                                                 ë%
                                                 1
                                                  .k:
                                                    '
                                                    j
                                                    .,
                                                     !
                                                     :
                                                     i!
                                                     .
                                                     2gonj
                                                         .aAlves t
                                                                 '
                                                                 D.ret
                                                                     'x
                                                                      Yt
                                                                      -3rjj.
                                                                           ka -Oc.
                                                                                 t
                                                                                 -3,z
                                                                                    '
                                                                                    A.t
                                                                                      O
                                                                                      -
                                                                                      .
                                                                                      j
                                                                                      rX,7
                                                                                         ,
                                                                                         .                                                                       @
                                                                                                                                                                 j
                                                 :                                                                                 .       .                     I
                                                 E
                                                 3
                                                   lukew.
                                                        arm.T. a?.ve
                                                                 > .:
                                                                    .
                                                                      see.inq ctther   countriessstr7
                                                                                   sz . . . .
                                                                                                    lke & protestof'
                                                                                                                   dl
                                                                                                                    ictat
                                                                                                                        iorsl-
                                                                                                                             17
                                                                                                                              1
                                                                                                                              ,
                                                                                                                              17
                                                                                                                               .
                                                                                                                                                                 1
                                                 !pho'tos epml3i
                                                       .        -taslze i
                                                                i        -t,
                                                                         . o'
                                                                            kd
                                                                             y?our reslt    .7cevcI
                                                                                         u ai
                                                                                            s     .s'
                                                                                                    .h1
                                                                                                    s:y
                                                                                                      .t-          ;
                                                                                                                   j                   ,                         i
                                                                                                                                                                 j
                                                                                                                                                                 .
                                                 @                                                                                             t                 @
                                                  CJ
                                                 i+'.
                                                    j1A6L
                                                        '
                                                        .'
                                                         .'
                                                          )lp
                                                           . t!
                                                            J:    '1
                                                              :/'rI)
                                                                   s'
                                                                  v:r.jl
                                                                       '(.
                                                                         :j!),4
                                                                         .     'r
                                                                              v/i
                                                                                ::I
                                                                                  E1
                                                                                   -:
                                                                                   :1
                                                                                    ..
                                                                                   ..a:
                                                                                      j
                                                                                      '
                                                                                      à
                                                                                      vi
                                                                                      .xT                                                      .i                é
                                                                                                                                                                 i
                                                 i:                                                                                            !        .       ?b
                                                                                                                                                                :
                                                                                                                                               i
                                                                                                               ê
                                                                                                               y
                                                                                                               l
                                                                                                               i
                                                                                                               h-)' .
                                                                                                               . .
                                                                                                                    k
                                                                                                                    c5
                                                                                                                     r             (
                                                                                                                                   .*
                                                                                                                                    f
                                                                                                                                    .'
                                                                                                                                     '
                                                                                                                                     @h
                                                                                                                                      î        1te
                                                                                                                                                 dF-
                                                                                                                                                 J-:.........




                           Gre'
                             '? '  *,
                                   IIS0i
                                       ntç
                                         T
                                         !
                                         '
                                         s-
                                          tt
                                           'w
                                            lbsrt u
                                                i'.7!l-ke
                                                   .
                                                  -@  q'7.
                                                         m<..
                                                         ,  (
                                                            '7.c-.'
                                                            w     t.uQt,
                                                                  .    2'k:
                                                                       t  '-
                                                                           %l!i=*
                                                                           s
                                                                           .   j'                   .                  .

                     k' :
                        yj ReferencespIz?
                     '
                                !$E
                                à:
                                 'E
                                .:.
                                  L
                                j:!
                          '          <':
                                       ,.kt
                                          iE:
                         ..      .
                                         Ej apar.j
                                         Q.
                                          k ..   ,   . . . ?sEiîx.
                                                 g Soy   jjk
                                                           :.ju
                                                              r
                                                              yp
                                                               z.
                                                               s j
                                     : <,,
                                    ..       .$
                                             .( tu&
                                                  .g.j..jywyjjy.c
                                                                jf
                         ;:
                         ' .
                           '
                          .:4.'::j
                                 Ti
                                  !,:)
                                  :  !!
                                     E
                                     $',
                                      .
                                      t  ,:
                                       !g)
                                       : F
                                         .Ji
                                           :
                                           l
                                           :
                                           :jil
                                              j
                                              :
                                              .' d
                                              '   5
                                                  'k
                                                   '''':$ 6'.  1:t
                                                                .
                                                                *.u.yg..y
                                                                        jr.$
                                                                           .<.
                                                                           m g.jx4.g..
                                                                                   'gyx
                                                                                      y
                                                                                      ysj.
                                                                                      '
                                                                                                                                               1
                      i:
                       i
                       t
                       '
                       -t
                        i
                        !
                        r);
                          2
                          t
                          .
                          7
                          !ry-i
                              lî
                               -!l
                                 g
                                 kl
                                  p-
                                   l
                                   td
                                    :)
                                     pt
                                      Lé
                                       j'
                                        j
                                        l
                                        )
                                        -?@
                                          :j
                                           ;'
                                            $
                                            è
                                            1-
                                             ?
                                             '
                                             qà
                                              '(
                                               èïp
                                                 '
                                                 .
                                                 s:.
                                                   tnj
                                                   ' '
                                                     E
                                                     :
                                                     r          ...                                                                            i
                                                                                                                                               !
                      berll
                          'n-gegen-nazl7sdj
                                          e changed 1my persp
                                                            ject'
                                                                Iv!e On how                                    .                           .


                      to do public engagem ent.Prague,196, 8,1989.Berlln
                                                                  1
                      1928-1933,Philippines,etc.                  ;




                         .
                         .           .      ;'.TE
                                                r.
                                                : <: E:                            .;             .r jyjyyyy
                               ...
                                               iu:   i
                                                     :
                                                     . i
                                                       ks
                                                        E '
                                                      .::t                 enerlct      ji
                                                                                         @y
                                                                                          .     :Ij 4  a
                                                                                                       .
                                                                                                       j
                                                                                                       u
                                                                                                       -
                                                                                                       :
                                                                                                       .
                                                                                                       9!;
                                                                                                        '.
                                                                                                          j;
                                                                                                           j
                                                                                                           .
                                                                                                           s
                :. .:..:.r::;-f:JE.:!.E.:Ewjjjj:Eïw.:/;; t.s.q'x-l..-nLt.s.b!.
                .                                                            g
                                                                             q
                                                                             )
                                                                             ï
                                                                             >.
                                                                              *
                                                                              y:-
                                                                              : ù!
                                                                                h:!i
                                                                                   :
                                                                                   .
                                                                                   t
                                                                                   4
                                                                                   -
                                                                                   .:.
                                                                                     z.
                                                                                      ê
                                                                                      ..
                                                                                      %
                                                                                      ..
                                                                                       A
                                                                                       .E
                                                                                        4y
                                                                                         -
                                                                                         j.
                                                                                         .
                                                                                         ..
                                                                                          )-
                                                                                           .
                                                                                           -..
                                                                                           u 3
                                                                                             ,
                                                                                             3
                                                                                             .
                                                                                             <
                                                                                             .,j
                                                                                              e:
                                                                                               '
                                                                                               -
                                                                                               m.
                                                                                               1q
                                                                                                0 .
                                                                                                ..:C
                                                                                                   !
                                                                                                   4
                                                                                                   ç
                                                                                                   t,l
                                                                                                    x
                      A                                                                                                                        l
                        significant portîon of m y
                                                 .''
                                                     activist inspi
                                                                 K
                                                                 '
                                                                   ration b%'zL$                                           '
                                                                                                  .

                      based offm y tim e in Prague and sttldying what l
                      t
                      haPpened around the world in 1989.There 4re '
                                                                  1
                      incredible people's histories ofgetting by undqr l
                                                                                                                                               I
                      authoritarian system sanà surviving in dqep povei-tv.
                                                                       1''.
                                                                       1
                              3
                              1
                              7-
                               7
                               L
                               d
                               Ei
                               .51
                                 '
                                 t
                                 7
                                 %ù%
                                   .''.>.'- +a'.s'
                                   î:            . 22 UR
                                                       k+f
                                                         =.
                                                          '>
                                                          %-
           d.
                                                                                                                                                                    '                  '
                                                                                                                                                           .

!
!
E   Case 3:17-cv-00072-NKM-JCH Document 637-3 Filed 01/21/20 Page 44 ofj89 Pageid#:
1
.                                                                      -
                                        8353


                                                                                                                                                                        '
                             .
                                                                                                                                                                        j:
                         ...      :$'
                                    j'
                                    :jt
                                      rjj
                                      f:
                                      . (
                                        ;
                                        k
                                        j
                                        .;
                                         j
                                         k
                                         .:
                                          '
                                          ,   .   1
                                                  2cSoy
                                                     . M1
                                                        l,lk (.tv
                                                                j
                                                                ;g
                                                                 j
                                                                 g;
                                                                 j
                                        zit! Generl             -
                                                                .j
                                                                 y'
                                           .
                    ''
                               ..i'.
                               s
                                .. .
                        .
                        F
                        tjjtt >s z
                              '
                            kjl
                                .
                                 a
                                 w,j
                                 L
                                 ' ':
                                    -'Q''-
                                     .I
                                      R
                                      '  j
                                         l
                                         '
                                         Y'rf-
                                             l.
                                             .
                                            w-cjj-t
                                              E   -
                                                  .
                                                  -ey-js.
                                                        kr'
                                                          t
                                                          ,

                        .'e callw hat happen
                                        l
                                        q   ed. in P'rag
                                                    .  . ue i
                                                            n 1989 t'
                                                                    re '' el
                                                                          ' vet
                                                                              ''

                        Revolution''because no one died.But atch the
                    footaqe.Itw asn'tabsentuSe offorke.                                                             '
                                                                                                                                                                        j
                    3
                    ;
                    33s
                    .
                    waa
                      .
                      g
                      t
                      .
                      .l
                       j
                       .'
                       w.'
                        .
                        -.;:
                           j
                           .1
                            t
                            .
                            4
                            k:
                             )
                             I
                             '
                             p
                             Ezj
                               ;:
                                j,
                                 (.
                                  f
                                  ,
                                  r
                                  l
                                  t'
                                   :
                                   ;:jjy
                                    '
                                    j
                                   . .:
                                       j
                                       t
                                       j
                                       .y
                                        !j'
                                          .
                                          X:
                                           o7.i.w
                                           f    :
                                                r
                                                2
                                                )44
                                                  :
                                                  9
                                                  ,
                                                  .
                                                  j,'
                                                   4<
                                                    q
                                                    jy
                                                     @
                                                     ;
                                                     L:
                                                      .
                                                      j
                                                      ;
                                                      #<'
                                                        q
                                                        j
                                                        x
                                                        'y
                                                         ,
                                                         k
                                                         j'y
                                                           j
                                                           t
                                                           r
                                                           :k
                                                            .
                                                            ?
                                                            jt
                                                             .
                                                             j.
                                                              j
                                                              )
                                                              :
                                                              .
                                                              ,
                                                              (j
                                                               k
                                                               à
                                                               j:
                                                                j
                                                                .
                                                                r
                                                                ..j
                                                                  F
                                                                  4
                                                                  '
                                                                  y'
                                                                  jpj
                                                                    r
                                                                    l
                                                                    .j
                                                                     lp.
                                                                      :qjj
                                                                       D .
                                                                         q
                                                                         j
                                                                         t;
                                                                          ,
                                                                          .
                                                                          :(yr
                                                                           . .
                                                                             j
                                                                             .;
                                                                              :;
                                                                               .

                              ka.
                              .. .
                             l
                             h'
                              i
                              )
                              o
                              <'
                               Lk
                               .f
                                :
                                4i
                                 j.k
                                  -j!
                                    j
                                    .
                                    à
                                    .p
                                    (.
                                     <
                                     -e
                                      .c
                                       .
                                       :
                                       a
                                       .J
                                        t.
                                        z
                                        vn 2'
                                         >
                                         :  8.-
                                              I
                                              i.
                                               i:
                                                i.'
                                                k ,
                                                  t
                                                  .
                                                  -
                                                  w
                                                  zF
                                                  ,w.
                                                    (


                                                   Q                                      '
                                                                                          Y
                                                                                          j.7:.                                           #
                                                                                                                                          ts
                                                                                                                                          s'.
                                                                                                                                            e;
                                                                                                                                             /                               Mj%
                    '
                                      'k:
                                      ' )$:.
                                           'kk..
                        '            %: .
                                        .      . .erjC. ' .. j.                          , yu   h
                                                                                                s
                                                                                                /a
                                                                                                 .4'
                                                                                                  ::.   j.
                                                                                                         k
                                                                                                         2y
                                                                                                          J.' ..j Msj: j:
                                                                                                                       .  h.< '.
                                                                                                                               u.
                                                                                                                                w.
                                                                                                                                 L
                                                                                                                                 *'
                                                                                                                                  (r.
                                                                                                                                    '
                                                                                                                                    C
                                                                                                                                    .'@.y
                                                                                                                                        '
                                                                                                                                        .
                                                                                                                                        )'
                                                                                                                                         .
                                                                                                                                         'v
                                                                                                                                         x
                                                                                                                                         u.4
                                                                                                                                          'tj
                                                                                                                                            .v.
                                                                                                                                              u
                                                                                                                                              'ow...
                                                                                                                                                   N.-
                                                                                                                                                     .
                                                                                                                                                     :x
                                                                                                                                                     ,j.).z
                                                                                                                                                      .   x.
                                                                                                                                                           'j
                                                                                                                                                           7g..
                                                                                                                                                              :j
                                                                                                                                                              7'
                                                                                                                                                               aT
                                                                                                                                                               .
                               ...      j
                                        ' .
                                          $
                                          .
                                          .,     .  a                     .m   .:m         .. ..m                       j.
                               x
                               ..
                               '. '..:
                                   ..v5
                                      .
                                     k' '
                                        . '
                                          ï
                                          .
                                          c.x
                                      .. (&'
                                             ..
                                             .x.
                                               w.
                                                ;j
                                                 :
                                                 .
                                            .w.. 'q j.
                                                 y. S;
                                                 .    ln
                                                       . . .m . &
                                                                .
                                                                k./.*
                                                     .j:j:>a.K< Fa>..1.j
                                                                       .
                                                                       : ra
                                                                          :
                                                                          ,.: rj
                                                                               .
                                                                               ..
                                                                     k 5n.t.k.b7!
                                                                   a.p    xw     :
                                                                                 t
                                                                                 :w  2
                                                                                 )...k '
                                                                                       :
                                                                                       'y
                                                                                        ).
                                                                                         ;
                                                                                         .
                                                                                     r.'Jp .
                                                                                           .
                                                                                           :
                                                                                           .
                                                                                           .:j
                                                                                             ;x
                                                                                              c <
                                                                                                k
                                                                                         ....;j:'
                                                                                         '       g
                                                                                                 .
                                                                                                 :
                                                                                                 : .
                                                                                                   .t
                                                                                                    ?r
                                                                                                     . 4..
                                                                                                         .
                                                                                                         Yv6.
                                                                                                            . ,
                                                                                                              .
                                                                                                              .
                                                                                                              Q
                                                                                                              :  ko
                                                                                                                  .s
                                                                                                                   s
                                                                                                                   .
                                                                                                .%A1kpmy.a!hu.$v<:k:4
                                                                                                                   j.
                                                                                                                   . w  :
                                                                                                                        .t%
                                                                                                                       . F'
                                                                                                                    p.?%   . 1.
                                                                                                                              .
                                                                                                                           i.4'
                         .. ..
                             .......
                                   .  k.:.
                                                   btle t
                                                        .
                                                        :
                                                         aîk about
                                                               '
                                                                    Ghandi
                                                                    '
                                                                           and King being nonviolent becausei they didn't
                                                                                  E
                                                                                   ifor.itj
                                                        .
                                                   pat-tidipate in viol
                                                                      lence ncrcal l      .because itvlaspar1 ef
                                                                                                              t
                                                                                                               ,a strategy to  .
                                                   position pctwerand aggression as(lne in t'   17j
                                                                                                  e sam e.Butv'olence k'ê&s p,
                                                                                                                             resent          '
                                                   in 130th c.ftheirm ovem ents,i.n bot17diredions-           l
                                                   t'
                                                    D
                                                    %r 1                               -
                                                                                       *
                                                                                       t)-,),
                                                                                       .  ..(                                       C
                                                                                                                                    -,'
                                                                                                                                      -
                                                                                                                                      .
                                                                                                                                      .
                                                                                                                                      ,
                                                                                                                                      t$
                                                                                                                                       .                                !
                                                                                                                                                                        ,
                    '
                                                                                                                                                                        i
                                      EI
                                      ,xi
                                        u,
                                        I
                                   Generlc S@y M llkEik   -
                                                          zc
                                                           z t.         .
                    :. ....:,..ë: ' j';';,!
                                      .    ri       ..                                                   1$jg
                        ' i l
                        '          /zhen tne Natlonal
                                        .
                                      ,.,                !Gt  klard .2.. .
                                                                       sdeplcyed tc.es . ccl   y.
                                                                                             -tBlack stu.cer  ts..l
                                                                                                              l    k       y.
                                                                                                                   nto pubhc
                        <;'
                        ' @
                          j
                          ;
                          i
                          l!
                           )t
                           ' :
                             .
                             ;
                             èi
                              '
                              j
                              l
                              C
                              :p
                               j
                               P'-
                               :
                               .                 .           .. .                       . r              I
                                                                                                         t          .
                            !'
                             j  .  school',tihat ls a use c.   fv/.olence:specirlcally,the thl-eatofL    ëstate v/  olence tc         '
                            t
                            1
                            j
                            il enful    r
                                        e  Cot r.
                                                saI,
                                                   ia.nce 'i
                                                           v.ithëc .iviI.I
                                                                         rigl
                                                                            its Ia;
                                                                                  ..t-
                                                                                  v                      :
                            91   .

                            j!
                             l     .,-j                        -
                            j! t    v.                      4, ,1.
                                                                 ë                     ,
                                                                                       j
                                                                                       -
                                                                                       uxn.
                                                                                         .
                                                                                         .  :
                                                                                            )s;
                                                                                         ,z -
                                                                                            ,
                                                                                            -                   zj
                                                                                                               j-
                                                                                                               , .x.j
                                 Ij
                                  ii                                                                                                                                    I
                                 t
                                 f
                                 p
                                 .;.
                                                                                                                                                                        i
                                                                                                                                                                        '
                             .. ':
                        .'
                         '       E
                                 'tkk
                                 . '?'
                                    ..   .   .       .
                                                         j
                                                         kjjj
                                      t GenerlcS5y M lI.kt    C:tj:,
                                                            f)'    .1
                                                                   ,  :
                                                                      ljpyt--or,cen,s.jg ,jyejo
                                                                    7qE                       ..-
                                                                                                ,
                                                                                                tr
                                                                                                 ') 7g
                                                                                                     .ztq1
                                                                                                         .
                                                                                                        .u7
                                                                                                        )
                                                                                                        .;                .: ... p. w,.,- .w
                                t'. lhE
                                      6:i
                                        I ..
                                        .                       .                              :.                       . . r.
                                                                                                        iIl
                                                                                                          y
                              ' .'
                                                                                                                                                                             .-    ,
                        '
                                  '
                                ...   jet! V1olence is rl
                                                        ota terr
                                                               ,.
                                                                rjt'
                                                                   vith'a cl
                                                                           i
                                                                           ear
                                                                             .def11
                                                                                  .7Itlo.nI
                                                                                          xltt'
                                                                                              sx
                                                                                               l.
                                                                                                at
                                                                                                 xes .
                                                                                                     al
                                                                                                      r'
                                                                                                       t1 .qk
                                                                                                            h4'
                                                                                                              s
                                                                                                              nnesl
                                                                                                                  akt:17 hO'
                                                                                                                           i
                                                                                                                           V            .

                        :
                        ;
                        ::y
                          )
                          @
                          .,)E
                            sl
                             t
                             G
                             $i
                              k
                              iy
                               !
                               j
                               1
                               .i
                               @;
                                :.. b&.. . .,E
                                 '                                                                                                                                      r
                                                    e6 Oti1.1.                                                                                                          .
                              .. x
                                       e fhl
                                           '1
                                            3i
                                            'fjtto S;       :'
                                                            't
                                                             ;St
                                                               .
                                                               '.                                                                                                       ;
                                                   k:
                                                    *.
                                                     ,                                 +                                           f.
                                                                                                                                    $'
                                                                                                                                     %A)
                                                                                                                                     uz. Vdt
                                                                                                                                           -
                                                                                                                                           o,
               e.
Case 3:17-cv-00072-NKM-JCH Document 637-3 Filed 01/21/20 Page 45 ofiIk 89 Pageid#:
                                    8354



                          .. '
                                  :
                                  ;
                                  E'
                                  'J
                                   q
                                   .
                                   j
                                   t'
                                    .
                                    :
                                    k.
                                     !
                                     $ Generl
                                            .tSoy M l
                                                    .lk '
                                                        u
                                                        j
                                                        <n
                                                         j
                                                         yy'(-y.   jjy
                                                               .Em ,  yj
                                                                       garci
                                                                     -1 t
                                                                           j
                                                                           y
                                                                           jj
                                                                            .;yyj
                                                                                ,azj
                                                                                   y,(
                                                                                     .
                                                                                     y.
                                                                                      juj
                                                                                        g..ugj
                                                                                             .s
                                                                                              j
                                                                                              -,.gg.
                                                                                                   y.f!
                                                                                                      )
                                                                                                      .
                 E               '' u (
                                ':
                                 '
                     ki
                      .tî
                        .
                        #L)L1IX'sl*.k.
                                ,,.-
                                     )
                                     ''1
                                       .
                                       ' '
                                         g.
                                          /
                                       tjyù
                                           asj:àn
                                          en      .'er
                                                  3
                                                coui  lln,krz
                                                     dn't   b
                                                             henthee'
                                                            ..eon th'
                                                            '
                                                                     ffsrstto1.
                                                                         idel-
                                                                           ,
                                                                              rcIRral
                                                                                    lyi
                                                                              n.esifi
                                                                                      ha
                                                                                    thzi
                                                                                        ppened.1.nCharlottesl
                                                                                       ppened again.-       r
                                                                                                            '
                                                                                                             zllle.@kl-
                                                                                                                      ïe'
                                                                                                                        ,'
                                                                                                                         v
                                                                                                                              .                              '
                          :!            -
                          j
                          I
                                       .
                                       u. )                      .
                                                                 +
                                                                 rj.                   L'
                                                                                       ,s.
                                                                                         -j o?
                                                                                             j
                                                                                             -j
                                                                                                   -
                                                                                                    .      jy.j
                                                                                                                                        -    -

                                  1
                                  @
                                  1                                                                                                                          j
                                  t
                                  t                                                                                                                          j
                                                                                              ''
                     .,                .jtu....,, ,Genlriz /.
                                                            ov M -
                                                                 1Ik :
                                                                     .1
                                                                      ,
                                                                      %
                                                                      .
                                                                      . ,, .
                                                                           ;a8El
                                                                               m jI
                                                                                  l
                                                                                  vGaorcet
                                                                                         nsI
                                                                                           t7
                                                                                            !
                                                                                            l.,
                                                                                              Jt
                                                                                              'kI
                                                                                                :
                                                                                                4ct2'4.
                                                                                                      ,Zt
                                                                                                        317                                                  k    w
                                           '' 5
                 !              .'
                                 j>            i' I                    :                 ..                                       ;a
                                ..L
                                 .
                                  ;
                                  ..
                                   t.
                                    I Ibroughtm%
                                           .
                                               y.actl.
                                                     vlsm t
                                                          .c.
                                                            imy communltyyey
                                                                           gaj
                                                                             .jga jj
                                                                                   v
                                                                                   yajksua
                                                                                         yycym jojtje
                     '''
                         kj
                          lE
                           /
                           '
                           ju
                            -
                            j)
                            /
                            i.
                             * placesI
                             J       -n l
                                        .h
                                         ,é worjd wher
                                                  ' edeel   -lp1
                                                        ,nevl
                                                        .      :ant.
                                                                   ed .
                                                                      Itsseeds-                                                                              l
                                                           &Y>*                               YQ
                                                                                              <                                        t
                                                                                                                                       sx
                                                                                                                                        .
                                                                                                                                        v
                                                                                                                                        x:
                                                                                                                                         f
                                                                                                                                         3
                                                                                                                                         .$;
                                                                                                                                           .
                                                                                                                                           -
                                                                                                                                           .
                                                                                                                                           '
                                                                                                                                           X.=
                                                                                                                                             .
                                                                                                                                             '
                                                                                                                                             $
                                                                                                                                             ,
                 '
                          ...
                         .,@  y
                              r G e'
                              (     ner.
                                     i'1'
                                        ë
                                       lf S@V      .1k u
                                                       oa
                                                        . j'àz
                                                             j
                                                             s.
                                                              ,Em- g           :;
                                                                                l Aug g
                                                                                      -j;jxs.
                                                                                            ,
                                                                                            p.(
                                                                                              ;.
                                                                                               .j.
                                                                                                 ga,
                 '.
                 i
                                 ...    5.
                                :<. t!q:j
                                        .
                                        ..j j
                                            ; *' M 1
                                             ''         u
                                                        ''') .
                                                             ,
                                                             .z.
                                                               'i jl
                                                                   ,
                                                                   v
                                                                   '
                                                                   '''G.
                                                                       c.frce.
                                                                             r
                                                                             4sk            -             .
                                                                                                           :
                                                                                                        qj :
                                                                                                              .
                                                                                                                     t
                          2: 4 '
                               t And 1 dldn t  want   some    futur  e gener  ati
                                                                                on t
                                                                                   o wal   kt hr  oug17L1kt
                                                                                                          A:like lw'alked
                             z
                     k,Ej!I
                       ;I !)
                           r
                           :
                           ,
                           1
                           ?:k
                             7.
                              #- through B
                              : ..        :ebel  :p,                                                       !
                                                   'atz.                                                   '                                                 I
                                                                                                                                                             l
                                                                                                                                                             !
                                                           ThisisWhy 1act.                                                                                   I
                                                                                                                                                             l
                                                                  -r
                                                                   a                          lë < qt
                                                                                                    k'
                                                                                                     .%
                                                                                                      .                                     t.
                                                                                                                                             t'%b
                                                                                                                                             i  .
                                                                                                                                                '           tr
                                                                                                                                                             s
                                                                                                                                                             :
                                                                                                                                                             ''
                                                                                                                                                             tw

                 g ..t
                  .
                 ,.
                       bk
                        s
                         (à Gener
                        ,t (' -
                                 k.Soy
                                . ..
                                      , Milk'
                                           , klli@'
                                             C '

                                     ,esesitesaE
                                                  'E
                                                   .nnïl
                                                   p
                                                   .
                                                       y.'
                                                         cv
                                                          n'.
                                                            t
                                                            3rc
                                                              g
                                                               ensl
                                                                  é
                                                                  -i.?Vxu;
                                                                         .j24,2047
                                                                           .
                                                                                  .
                                                                                  ,
                                                                                jAeau ,,g
                                                                                           j
                 E
                 ',
                  4t
                   jl
                     :
                    ,E
                     t
                       $
                     ,ti
                     k l
                       ,
                        ,    k
                             vll
                               1vr
                                 l
                                 s1tth           Ja
                                                  ;l
                                                   n',tta hol .
                                                              d.thatsp ac eln
                                                                            , my        .ayj
                                                                                          .!
                                                                                            ,to.consect
                                  I
                                  j                        withthosesoulstand hcpe thea
                                                                                      t/knovcthat%'e fcttglhtback.                                           r
                                                                                                                                                             I
                                  à
                                  I
                                  .
                                  t
                                  )
                                  1 k
                                  ) -4:J.                                                     L'-.
                                                                                              '  J..                                   f2
                                                                                                                                        L
                                                                                                                                        *'  .
                                                                                                                                         .. 1
                                                                                                                                            t
                                                                                                                                            v-
                                                                                                                                            ).
                                                                                                                                             .
                                                                                                                                             3              .)a
                                                                                                                                                            t=
           f.                     j
                                  i                                                                                                                          j
                           .
                                  .-
                                  t
                                  -.'
                                    -r'i-
                                        ,(
                                   k. Generk Soy M ilkw.
                                                      o,.                                                                                                    1
                                                                                                                                                             -
                     '            '''
                            't
                         .
                         ,
                         k   .

                              .q
                          oyj.lu
                               .k :
                                ..w(
                                  ..
                                  .
                                    2 r
                                      xp
                                       r
                                       yry
                                         sjj
                                           yu-or
                                               cel
                                                 ns ki
                                                     i                                                                                                       l
                                                                                                                                                             j
                                    n)'jj!'yëszt'y*y)t)2!t'.p-.':.jgtri:;.'zC)jq.ty'4'y:'t.':)4j.
                                                                                                .
                                                                                                g
                                                                                                -m.
                                                                                                  è'
                                                                                                   g.y.
                                                                                                      r
                                                                                                      :;
                                                                                                      ?a.
                                                                                                        ).
                                                                                                         hjr
                                                                                                           *
                                                                                                           '
                                                                                                           t(
                                                                                                            Eqi
                                                                                                              '
                                                                  '

                     Rejt
                        T/'
                          n'
                           ato,tw
                                îi'ii                                  x
                                                                                                              .
                                                                                                              J       :
                                                                                                                                                            j
                                                                                   .           ..                         .                             *
                                                                                                                                                            li
                                                       .

                     In 2017,lvlas In Berlln w hen the torches cam e I'
                                                                      n l ay.I
                                                                           .                                                                        '
                                                                        j x
                     brought back w ith m e a Iotof know ledge and praxl
                                                   -
                                                       .
                                                                        '
                                                                        l'
                                                                           s                                      .

                     from organizing here that Iw ouldn'thave otherw rise
                                                           ..                  '
                                                                                   . ,


                     found.                                             '
                                                                                                                                                             l
                     lhave Iearned so m uch from being in Polland and
                                                                    l
                     Prague and Bangkok and Berlin abouthow people are.
                     4:5.
                        6lP'
                           ).
                            i
                            ?
                            l Jan 9,24
                                     I
                                     E
                                     :19i l'fh
                                             i'
                                              it'l
                                                 ge.
                                                   r'l
                                                     kn;''
                                                         lphcne

                     2 Likes
            g.
                                                                                                                                                            l
                                                                                                                                                            ;
                                                                                                                                                            I
                                                                                                                                                            7
                                                                                                                                                            i



                                                                                                                                                            '

                                                                                                                                                            j
Case 3:17-cv-00072-NKM-JCH Document 637-3 Filed 01/21/20 Page 46 of 89 Pageid#:
                                    8355



                                   'E
                                    !;
                                     :
                                     qkzj;'y
                                           f''
                                            :
                   .
                   '
                                    ;
                                    :
                                    ..
                                           .1
                                            Il(
                                            E E.Gener.      jû S0V Mj         .7
                                                                               l.
                                                                                xj:E
                                                                                  1:j
                                                                                   1.
                                                                                    :I
                                                                                     x%
                                                                                     .:EI
                                                                                      E j.                                                                                                                                           !:
                                                                                                                                                                                                                                     #!'''.
                                                                                                                                                                                                                                          'it
                                                                                                                                                                                                                                          g '.
                                                                                                                                                                                                                                            k:'.
                                                                                                                                                                                                                                               '$
                                                                                                                                                                                                                                                '
                                                                                                                                                                                                                                                Y .:'
                                                                                                                                                                                                                                                  ' j.
                                                                                                                                                                                                                                                     !:
                                                                                                                                                                                                                                                      gk'
                                                                                                                                                                                                                                                        y'
                                                                                                                                                                                                                                                        .
                                                                                                                                                                                                                                                l''; ::jE
                                                                                                                                                                                                                                                         ..
                                                                                                                                                                                                                                                          1'
                                                                                                                                                                                                                                                           ..
                                                                                                                                                                                                                                                            ''
                                                                                                                                                                                                                                                             .')j
                                                                                                                                                                                                                                                               jj
                            :''..
                                .       ):
                                         j . .j
                                              .::                    /,..d!j:.
                                                                     .                                                                                                                                                               jEEpèV::
                                                                                                                                                                                                                                       7'     ;j.YE
                                                                                                                                                                                                                                               :   (CF.'    .'
                                                                                                                                                                                                                                                             i. :1
                                                                                                                                                                                                                                                                 '
                                                                                                                                                                                                                                                                 i .>
                   .                           ' .... .                                                                                                                                                                                                              .
                               '!*  ,h2u::    i
                                              4 .gE.
                                                   '
                                                   .
                                                   :
                                                   E
                                                  ::
                                                    :!
                                                     $
                                                    :!
                                                     :
                                                     ,
                                                     .
                                                      ;
                                                      :
                                                      .
                                                      .:
                                                       .
                                                       1
                                                       11
                                                        2
                                                        :p
                                                         @
                                                         2
                                                         <
                                                         '
                                                          t
                                                          j
                                                          .E
                                                           t
                                                           t
                                                           .
                                                           .
                                                            r
                                                            ï('
                                                              7
                                                             ..
                                                              .
                                                              gC
                                                               ;E
                                                                S
                                                                '
                                                                 '
                                                                 r
                                                                 $'
                                                                  '
                                                                  :.
                                                                  '.
                                                                   1
                                                                   !
                                                                   3
                                                                   k8
                                                                    !
                                                                    5'j
                                                                      ' t
                                                                        F
                                                                        l<.
                                                                          ' .E                                                                                                                                                       i
                                                                                                                                                                                                                                     E:E.:.'
                                                                                                                                                                                                                                      i:
                                                                                                                                                                                                                                      .    :.::
                                                                                                                                                                                                                                           .  J
                                                                                                                                                                                                                                              ::: .
                                                                                                                                                                                                                                                 ..
                                                                                                                                                                                                                                                   .
                                                                                                                                                                                                                                                   '
                                                                                                                                                                                                                                                   ;...';
                                                                                                                                                                                                                                                  ..
                                                                                                                                                                                                                                                         '
                                                                                                                                                                                                                                                         .'
                                                                                                                                                                                                                                                        .(
                                                                                                                                                                                                                                                          .
                                                                                                                                                                                                                                                          :'
                                                                                                                                                                                                                                                          '.'  iE
                                                                                                                                                                                                                                                              .'
                                                                                                                                                                                                                                                               . .
                       EE
                       :  'jl
                        :k: rës
                              iYë:
                                 !iù:s'  xf '''               '
               :''         ..'                           . . .               '           '        ' .'. .  ''''  ' '                '       '              '                 '                  '                 ''           '
                   V,otl
                       .k(1z'bk kvh.at'Ju..ck .I
                               i'                 .E.(tjst.(
                                               tjl'
                                                  .
                                                  m        1cfnf  a n.. s.'
                                                               la qi       .., .
                                                                          k/
                                                                           ' :
                                                                             1.J,'
                                                                                 1t'
                                                                                   .
                                                                                   Sic.e. l
                                                                                    ni    og.i
                                                                                             q.-
                                                                                               t,a.I3reaso.n d0r16'
                                                                                                   Ai              t
               '.
                   çuc. l
                        qn-gl. kï
                               ' Jrk.,n z01S          ' anznn  u()re.RUbsja'IS.OUR frl
                                                                                     end,xlasorl.
                .
                   ;î
                   :.j.
                     Jr-'
                        t>
                         ?
                         :1
                          jwé
                          . q(
                            x.'fJ-.
                              a
                              .
                              .   U.>
                                    U.
                                     I.
                                      f:
                                       >;j
                                         .+
                                          ..-
                                          Z .'
                                             ).
                                              :y
                                              'ë..
                                                 )!.sa,-'>.
                                                       jC.r-
                                                          =j.
                                                            #x.R.
                                                                o.
                                                                 x,
                                                                  g'
                                                                   x'l
                                                                     .'
                                                                      1.
                   '
                   j')..z.
                   .
                   .
                      ;.
                    ...  J:yd
                            ''!>'.
                            .    ;'
                                 '.!)$kw.E
                                         !4''.''
                                               $:).j''Gltyj:t.'Am'.j1
                                                                    ';'.j'.
                                                                          à.j:.e)'
                       '
                            .'                      '       ''          .v;   '.. .'
                                                                                   . :..
                        -!
                         ù?11
                            :'
                                                    .. . : .
                           ... ;
                               .   ;
                                   !
                                   1t.'. . . .1.
                                    ,
                                    1          .  j
                                                  EL
                                                   1 1
                                                     4lr
                                                       ''
                                                        ii
                                                         w .:y:
                                                          .E
                                                          l   :
                                                              E
                                                              .
                                                              è
                                                              .'
                                                               -
                                                               $
                                                               .ö.i.
                                                                p  :
                                                                   ;:
                                                                    .
                                                                    8
                                                                    :
                                                                    .:
                                                                     ,
                                                                     ejT
                                                                      .x
                                                                       :y
                                                                        .
                                                                        $
                                                                        j.'
                                                                          $
                                                                          h
                                                                          .
                                                                          ké
                                                                           <
                                                                           .t
                                                                            .
                                                                            %
                                                                            )tr
                                                                              p
                                                                              -
                                                                              :h
                                                                              .y
                                                                               i
                                                                               .
                                                                               <
                                                                               *3
                                                                                .
                                                                                1
                                                                                ,
                                                                                $t
                                                                                 )
                                                                                 ;
                                                                                 ?
                                                                                 -
                                                                                 xh
                                                                                  ï
                                                                                  .
                                                                                  $
                                                                                  7:
                                                                                   .,
                                                                                   s .'
                                                                                      1j
                                                                                       .
                                                                                       E
                                                                                       k
                                                                                       h.
                                                                                        :.
                              . ., E
                                   vtdet atlyLto  -.wk
                                                     ekc.
                                                        tq
                                                         .+
                                                         c ,.-t'V.
                                                                k   -
                                                                    î
                                                                    :
                                                                    gJ..lh
                                                                    c      va
                                                                            .tfu4.
                                                                                 eao ',4.c'
                                                                                          .
                                                                                          z'err..
                                                                                                mo wr/
                                                                                                     '.
                                                                                                      s&hal' .
                                                                                                             e'b'
                                                                                                                zk
                                                                                                                wt
                                                                                                                 er.bw
                                                                                                                     *cka
                                                                                                                        ''
                                                                                                                         ,
                                                                                                                         .k
                                                                                                                         rc.A'
                                                                                                                             <-
                                                                                                                             qb-
                                                                                                                              .t.
                                                                                                                                >
                                                                                                                                '
                                                                                                                                <'
                            ' .'S  i
                                   z
                                   :
                                   .1
                                    .
                                    )/
                                     q
                                     0
                                     v*
                                      u
                                      sj
                                       k
                                       j:
                                        .
                                        s
                                        y.
                                         ;
                                         j
                                         i
                                         x
                                         :
                                         rï
                                          .
                                          e
                                          k
                                          ..1
                                            ..2ij4
                                                 x
                                                 )
                                                 y
                                                 8
                                                 $.
                                                 ç)1.%
                                                     '
                                                     tâb
                                                       .
                                                       2y
                                                        t
                                                        l
                                                        ,k
                                                         sk
                                                         )
                                                         .vy
                                                           (
                                                           ..:
                                                             12
                                                              .
                                                              :
                                                              ;
                                                              1
                                                              :.
                                                               ,
                                                               .L
                                                                3
                                                                .1
                                                                 p :
                                                                   *
                                                                   s
                                                                   i
                                                                   '
                                                                   ;
                                                                   :4
                                                                   1x
                                                                    <
                                                                    :.l
                                                                     r .
                                                                       ,
                                                                       j)
                                                                        N.k
                                                                          i
                                                                          ;
                                                                          ..
                                                                           à3
                                                                            x
                                                                            i
                                                                            'J
                                                                            1'.
                                                                             .'f
                                                                               '
                                                                               .
                                                                               s
                                                                               !
                                                                               v@
                                                                                .
                                                                                !
                                                                                8
                                                                                <.
                                                                                 :
                                                                                 )
                                                                                 C
                                                                                 î
                                                                                 !'
                                                                                  #
                                                                                  ,
                                                                                  .:
                                                                                   ..
                                                                                   13$
                                                                                     t
                                                                                     uk
                                                                                      h
                                                                                      .
                                                                                      '$
                                                                                      1.
                                                                                       E?
                                                                                        ;
                                                                                        g
                                                                                        Et
                                                                                         v
                                                                                         .
                                                                                         i:
                                                                                         y1
                                                                                          !
                                                                                          .
                                                                                          ;
                                                                                          ï.
                                                                                           ,t.
                                                                                            L4z
                                                                                              .:L
                                                                                                .
                                                                                                y
                                                                                                s:
                                                                                                 1
                                                                                                 .
                                                                                                 1'1
                                                                                                  L w
                                                                                                    )
                                                                                                    1
                                                                                                    9.
                                                                                                     :..
                                                                                                      *'
                                                                                                       m
                                                                                                       k1
                                                                                                        ..
                                                                                                         '
                                                                                                         *r
                                                                                                         1.r
                                                                                                           h
                                                                                                           s
                                                                                                           (
                                                                                                           .
                                                                                                           ;$.
                                                                                                             :.
                                                                                                              x
                                                                                                              .
                                                                                                              '
                                                                       ..
                                                                            ..
                                                                               ....
                                                                                 '
                                                                                 . 'i'                                                                                     '
                                                                                                                                                                           j'
                                                                                                                                                                            i
                                                                                                                                                                            ;
                                                                                                                                                                            $  j
                                                                                                                                                                               E
                                                                                                                                                                               :
                                                                                                                                                                               .@
                                                                                                                                                                                ! S
                                                                                                                                                                                  !
                                                                                                                                                                                  j;
                                                                                                                                                                                   (
                                                                                                                                                                                   ç4
                                                                                                                                                                                    ?E
                                                                                                                                                                                     i
                                                                                                                                                                                     ::
                                                                                                                                                                                      E
                                                                                                                                                                                      :?
                                                                                                                                                                                       à'
                                                                                                                                                                                        E
                                                                                                                                                                                        C
                                                                                                                                                                                        .'
                                                                                                                                                                                         E
                                                                                                                                                                                         C
                                                                                                                                                                                         .!CE
                                                                                                                                                                                          E
                                                                                                                                                                                          C '!)
                                                                                                                                                                                            jE
                                                                                                                                                                                             :
                                                                                                                                                                                             ?J.
                                                                                                                                                                                               .
                                                                                                                                                                                              FC
                                                                                                                                                                                               2
                                                                                                                                                                                               .:
                                                                                                                                                                                                '
                                                                                                                                                                                                !
                                                                                                                                                                                                ëi7
                                                                                                                                                                                                  .
                                                                                                                                                                                                  b.
                                                                                                                                                                                                   ;
                                                                                                                                                                                                  v/
                                                                                                                                                                                                   ?
                                                                                                                                                                                                   :
                                                                                                                                                                                                   '
                                                                                                                                                                                                   .
                                                                                                                                                                                                   (
                                                                                                                                                                                                   ë.'
                                                                                                                                                                                                    :ï;
                                                                                                                                                                                                      4
                                                                                                                                                                                                      ;
                                                                                                                                                                                                      l
                                                                                                                                                                                                      E
                                                                                                                                                                                                      :
                                                                                                                                                                                                      2
                                                                                                                                                                                                      !iE
                                                                                                                                                                                                        I
                                                                                                                                                                                                        !
                                                                                                                                                                                                        :Jl
                                                                                                                                                                                                         '
                                                                                                                                                                                                         EEl
                                                                                                                                                                                                           k
                                                                                                                                                                                                           ëE
                                                                                                                                                                                                           C
                                                                                                                                                                                                           i
                                                                                                                                                                                                           2!'
                                                                                                                                                                                                             6
                                                                                                                                                                                                             3
                                                                                                                                                                                                             E
                                                                                                                                                                                                             :EiE
                                                                                                                                                                                                              I
                                                                                                                                                                                                              E
                                                                                                                                                                                                              '
                                                                                                                                                                                                              i
                                                                                                                                                                                                              :
                                                                                                                                                                                                              : é'
                                                                                                                                                                                                                ::.
                                                                                                                                                                                                                 E'E
                                                                                                                                                                                                                  sï
                                                                                                                                                                                                                  ;'
                                                                                                                                                                                                                   !'
                                                                                                                                                                                                                    ::.'
                                                                                                                                                                                                                     .j
                                                                                                                                                                                                                     ë2 .. .
                                                                                                                                                                                                                       è'          .
                                                                                                                                                                                                                                   :!;:.?  ''':   ii
                                                                                                                                                                                                                                                   :E:
                                                                                                                                                                                                                                                     E:
                                                                                                                                                                                                                                                    !' E
                                                                                                                                                                                                                                                      E:
                                                                                                                                                                                                                                                      : :
                                                                                                                                                                                                                                                        E
                                                                                                                                                                                                                                                        :E
                                                                                                                                                                                                                                                       5i >
                                                                                                                                                                                                                                                         ::
                                                                                                                                                                                                                                                          l'
                                                                                                                                                                                                                                                          !'E
                                                                                                                                                                                                                                                           ! :
                                                                                                                                                                                                                                                            !'.
                                                                                                                                                                                                                                                             !i
                                                                                                                                                                                                                                                             i:
                                                                             . . ..
                                                                             L' . . .  ..
                                                                                        ...
                                                                                          .:                                                                              q
                                                                                                                                                                          j r  (2
                                                                                                                                                                                E !
                                                                                                                                                                                  y:
                                                                                                                                                                                   lj
                                                                                                                                                                                    ::
                                                                                                                                                                                     yE
                                                                                                                                                                                      j
                                                                                                                                                                                      ::
                                                                                                                                                                                       Ej
                                                                                                                                                                                        ,jj
                                                                                                                                                                                          r
                                                                                                                                                                                          :r
                                                                                                                                                                                           jj!
                                                                                                                                                                                             E
                                                                                                                                                                                             :
                                                                                                                                                                                             :
                                                                                                                                                                                             r
                                                                                                                                                                                             gj:
                                                                                                                                                                                               2
                                                                                                                                                                                               j
                                                                                                                                                                                               ::
                                                                                                                                                                                                j
                                                                                                                                                                                                !
                                                                                                                                                                                                éé
                                                                                                                                                                                                 :
                                                                                                                                                                                                 .jJ
                                                                                                                                                                                                   E
                                                                                                                                                                                                   j
                                                                                                                                                                                                   .
                                                                                                                                                                                                   2
                                                                                                                                                                                                   :
                                                                                                                                                                                                   r
                                                                                                                                                                                                   .
                                                                                                                                                                                                   :j
                                                                                                                                                                                                    .j
                                                                                                                                                                                                     ,:
                                                                                                                                                                                                      .
                                                                                                                                                                                                      $
                                                                                                                                                                                                      à
                                                                                                                                                                                                      !
                                                                                                                                                                                                      .
                                                                                                                                                                                                      )j
                                                                                                                                                                                                       .2
                                                                                                                                                                                                        !
                                                                                                                                                                                                        :l
                                                                                                                                                                                                         ë
                                                                                                                                                                                                         :
                                                                                                                                                                                                         yj
                                                                                                                                                                                                          r
                                                                                                                                                                                                          ë
                                                                                                                                                                                                          .:
                                                                                                                                                                                                           j
                                                                                                                                                                                                           .
                                                                                                                                                                                                           j:
                                                                                                                                                                                                            ;E
                                                                                                                                                                                                             k:
                                                                                                                                                                                                             jE
                                                                                                                                                                                                              .
                                                                                                                                                                                                              y
                                                                                                                                                                                                              ,
                                                                                                                                                                                                              :
                                                                                                                                                                                                              jj
                                                                                                                                                                                                               ,
                                                                                                                                                                                                               r:
                                                                                                                                                                                                                j ::: .j:
                                                                                                                                                                                                                        .      .r,g
                                                                                                                                                                                                                                  :
                                                                                                                                                                                                                                  g.
                                                                                                                                                                                                                                   g.
                                                                                                                                                                                                                                    ;:
                                                                                                                                                                                                                                     j
                                                                                                                                                                                                                                     .! :j
                                                                                                                                                                                                                                         :
                                                                                                                                                                                                                                         :i
                                                                                                                                                                                                                                          g.
                                                                                                                                                                                                                                           j
                                                                                                                                                                                                                                           .j
                                                                                                                                                                                                                                            gij
                                                                                                                                                                                                                                              .
                                                                                                                                                                                                                                              :E
                                                                                                                                                                                                                                               .E
                                                                                                                                                                                                                                                :j
                                                                                                                                                                                                                                                 .:
                                                                                                                                                                                                                                                  j,j
                                                                                                                                                                                                                                                    ;
                                                                                                                                                                                                                                                    !!g
                                                                                                                                                                                                                                                      j
                                                                                                                                                                                                                                                      ;i
                                                                                                                                                                                                                                                       EE
                                                                                                                                                                                                                                                       .
                                                                                                                                                                                                                                                       jj
                                                                                                                                                                                                                                                        !i
                                                                                                                                                                                                                                                         ;:
                                                                                                                                                                                                                                                          .(
                                                                                                                                                                                                                                                          !:!.
                                                                                                                                                                                                                                                             .;
                                                                                                                                                                                                                                                             i:
                                                                                 ... ..
                                                                                    .
                                                                                       . .:
                                                                                      .!  :.
                                                                                               :.k....'.
                                                                                                                                                          ''1.',(,j.rt.$
                                                                                                                                                                .
                                                                                                                                                                .
                                                                                                                                                                ''k
                                                                                                                                                               ... '
                                                                                                                                                                    E: I..y
                                                                                                                                                                          :!
                                                                                                                                                                          EE
                                                                                                                                                                          ï
                                                                                                                                                                          .l
                                                                                                                                                                            ,
                                                                                                                                                                           ,.
                                                                                                                                                                           ,%
                                                                                                                                                                            ;
                                                                                                                                                                            k  j)
                                                                                                                                                                                . (
                                                                                                                                                                                  ë
                                                                                                                                                                            t..ih.:
                                                                                                                                                                            j      j
                                                                                                                                                                                  i)
                                                                                                                                                                                  '
                                                                                                                                                                                  . j
                                                                                                                                                                                    E
                                                                                                                                                                                   i'
                                                                                                                                                                                   E y
                                                                                                                                                                                     .
                                                                                                                                                                                     i
                                                                                                                                                                                    i!k
                                                                                                                                                                                      :
                                                                                                                                                                                      gj:
                                                                                                                                                                                        ,
                                                                                                                                                                                        g
                                                                                                                                                                                        S:
                                                                                                                                                                                         y
                                                                                                                                                                                         T
                                                                                                                                                                                      Ej!E!
                                                                                                                                                                                          :
                                                                                                                                                                                          j
                                                                                                                                                                                          y
                                                                                                                                                                                         E!ir
                                                                                                                                                                                            E
                                                                                                                                                                                            g
                                                                                                                                                                                            j
                                                                                                                                                                                           !..
                                                                                                                                                                                             .
                                                                                                                                                                                             j
                                                                                                                                                                                             E
                                                                                                                                                                                             Ej
                                                                                                                                                                                              :
                                                                                                                                                                                             !i
                                                                                                                                                                                              Ej
                                                                                                                                                                                               j
                                                                                                                                                                                               :
                                                                                                                                                                                               h
                                                                                                                                                                                               gj
                                                                                                                                                                                                r
                                                                                                                                                                                                r
                                                                                                                                                                                                i
                                                                                                                                                                                                i
                                                                                                                                                                                                $r
                                                                                                                                                                                                 :
                                                                                                                                                                                                 E,
                                                                                                                                                                                                  .p
                                                                                                                                                                                                   .
                                                                                                                                                                                                   .
                                                                                                                                                                                                   j
                                                                                                                                                                                                   $
                                                                                                                                                                                                   :
                                                                                                                                                                                                   j.
                                                                                                                                                                                                    :
                                                                                                                                                                                                    )y
                                                                                                                                                                                                     :
                                                                                                                                                                                                     .j
                                                                                                                                                                                                      j
                                                                                                                                                                                                      t
                                                                                                                                                                                                      y
                                                                                                                                                                                                      j
                                                                                                                                                                                                      .
                                                                                                                                                                                                      ,
                                                                                                                                                                                                      (
                                                                                                                                                                                                      :.
                                                                                                                                                                                                       r
                                                                                                                                                                                                       :;
                                                                                                                                                                                                        '
                                                                                                                                                                                                        1
                                                                                                                                                                                                        t.
                                                                                                                                                                                                         :
                                                                                                                                                                                                         4
                                                                                                                                                                                                         $
                                                                                                                                                                                                         h
                                                                                                                                                                                                        4$
                                                                                                                                                                                                        ,
                                                                                                                                                                                                          j
                                                                                                                                                                                                          .
                                                                                                                                                                                                          y
                                                                                                                                                                                                         .(
                                                                                                                                                                                                           g
                                                                                                                                                                                                           j
                                                                                                                                                                                                           :
                                                                                                                                                                                                           .
                                                                                                                                                                                                           E
                                                                                                                                                                                                           j
                                                                                                                                                                                                           .
                                                                                                                                                                                                           jj
                                                                                                                                                                                                            ,
                                                                                                                                                                                                            jE
                                                                                                                                                                                                             S
                                                                                                                                                                                                             .
                                                                                                                                                                                                             :
                                                                                                                                                                                                             $:
                                                                                                                                                                                                              y
                                                                                                                                                                                                              E
                                                                                                                                                                                                              i
                                                                                                                                                                                                              Ey
                                                                                                                                                                                                               g
                                                                                                                                                                                                               !
                                                                                                                                                                                                                j
                                                                                                                                                                                                                ,
                                                                                                                                                                                                                y
                                                                                                                                                                                                                :
                                                                                                                                                                                                                2
                                                                                                                                                                                                                '
                                                                                                                                                                                                                 j
                                                                                                                                                                                                                 i
                                                                                                                                                                                                                 j
                                                                                                                                                                                                                 :
                                                                                                                                                                                                                  j
                                                                                                                                                                                                                  :
                                                                                                                                                                                                                  j
                                                                                                                                                                                                                  C
                                                                                                                                                                                                                  L
                                                                                                                                                                                                                   j
                                                                                                                                                                                                                   :
                                                                                                                                                                                                                   j
                                                                                                                                                                                                                   :
                                                                                                                                                                                                                   E
                                                                                                                                                                                                                    )
                                                                                                                                                                                                                    :
                                                                                                                                                                                                                    k
                                                                                                                                                                                                                    ;
                                                                                                                                                                                                                    E
                                                                                                                                                                                                                    j
                                                                                                                                                                                                                     :
                                                                                                                                                                                                                     :
                                                                                                                                                                                                                     !
                                                                                                                                                                                                                      :
                                                                                                                                                                                                                      .
                                                                                                                                                                                                                      ;
                                                                                                                                                                                                                      i
                                                                                                                                                                                                                      !
                                                                                                                                                                                                                      i
                                                                                                                                                                                                                       ,
                                                                                                                                                                                                                       :
                                                                                                                                                                                                                       k
                                                                                                                                                                                                                       k
                                                                                                                                                                                                                       :
                                                                                                                                                                                                                       .
                                                                                                                                                                                                                       5
                                                                                                                                                                                                                       :
                                                                                                                                                                                                                        j.j.
                                                                                                                                                                                                                        :
                                                                                                                                                                                                                        .
                                                                                                                                                                                                                        :
                                                                                                                                                                                                                        j
                                                                                                                                                                                                                        :
                                                                                                                                                                                                                        .i
                                                                                                                                                                                                                         !'
                                                                                                                                                                                                                          :
                                                                                                                                                                                                                          !
                                                                                                                                                                                                                          ië
                                                                                                                                                                                                                           k
                                                                                                                                                                                                                            j
                                                                                                                                                                                                                            j
                                                                                                                                                                                                                            .
                                                                                                                                                                                                                            L
                                                                                                                                                                                                                            .
                                                                                                                                                                                                                            E
                                                                                                                                                                                                                            !
                                                                                                                                                                                                                            :L
                                                                                                                                                                                                                             :
                                                                                                                                                                                                                             .
                                                                                                                                                                                                                             EL
                                                                                                                                                                                                                              L
                                                                                                                                                                                                                              t
                                                                                                                                                                                                                              E
                                                                                                                                                                                                                              J
                                                                                                                                                                                                                              E
                                                                                                                                                                                                                              !
                                                                                                                                                                                                                               .
                                                                                                                                                                                                                               g
                                                                                                                                                                                                                               q
                                                                                                                                                                                                                               L
                                                                                                                                                                                                                               2
                                                                                                                                                                                                                               !
                                                                                                                                                                                                                               i
                                                                                                                                                                                                                               :
                                                                                                                                                                                                                                j
                                                                                                                                                                                                                                :
                                                                                                                                                                                                                                ë
                                                                                                                                                                                                                                !
                                                                                                                                                                                                                                â
                                                                                                                                                                                                                                ..
                                                                                                                                                                                                                                 2
                                                                                                                                                                                                                                 :
                                                                                                                                                                                                                                  r
                                                                                                                                                                                                                                  .
                                                                                                                                                                                                                                  E
                                                                                                                                                                                                                                  :
                                                                                                                                                                                                                                  ;
                                                                                                                                                                                                                                  :
                                                                                                                                                                                                                                  $j
                                                                                                                                                                                                                                   .
                                                                                                                                                                                                                                   i
                                                                                                                                                                                                                                   fë
                                                                                                                                                                                                                                    :
                                                                                                                                                                                                                                     :
                                                                                                                                                                                                                                     :
                                                                                                                                                                                                                                     E
                                                                                                                                                                                                                                     .
                                                                                                                                                                                                                                     :
                                                                                                                                                                                                                                      :r.
                                                                                                                                                                                                                                      j
                                                                                                                                                                                                                                      ,
                                                                                                                                                                                                                                      .
                                                                                                                                                                                                                                      ',
                                                                                                                                                                                                                                       '
                                                                                                                                                                                                                                        ;
                                                                                                                                                                                                                                        (
                                                                                                                                                                                                                                        ;
                                                                                                                                                                                                                                        .
                                                                                                                                                                                                                                        :
                                                                                                                                                                                                                                         .
                                                                                                                                                                                                                                         )
                                                                                                                                                                                                                                         .
                                                                                                                                                                                                                                         i:
                                                                                                                                                                                                                                          .
                                                                                                                                                                                                                                          '
                                                                                                                                                                                                                                           2
                                                                                                                                                                                                                                           :
                                                                                                                                                                                                                                           .
                                                                                                                                                                                                                                           ;
                                                                                                                                                                                                                                            j
                                                                                                                                                                                                                                            .;
                                                                                                                                                                                                                                             .
                                                                                                                                                                                                                                              j
                                                                                                                                                                                                                                              :
                                                                                                                                                                                                                                              .
                                                                                                                                                                                                                                               j
                                                                                                                                                                                                                                               :
                                                                                                                                                                                                                                                g
                                                                                                                                                                                                                                                4
                                                                                                                                                                                                                                                '
                                                                                                                                                                                                                                                )
                                                                                                                                                                                                                                                 j
                                                                                                                                                                                                                                                 :
                                                                                                                                                                                                                                                 ,
                                                                                                                                                                                                                                                 .
                                                                                                                                                                                                                                                 '
                                                                                                                                                                                                                                                  qi
                                                                                                                                                                                                                                                  g
                                                                                                                                                                                                                                                  j
                                                                                                                                                                                                                                                  ';,
                                                                                                                                                                                                                                                    ..
                                                                                                                                                                                                                                                     ,. ;  .   '
                                                                           .'      .
                                                                                            .::
                                                                                               ..,.:.... .
                                                                                              !::2. .:.c.
                                                                                              ,:
                                                                                              ... .:...
                                                                                                                                                               .
                                                                                                                                                           . . .
                                                                                                                                                                  t
                                                                                                                                                                  . ,  k
                                                                                                                                                                       ljé
                                                                                                                                                                       .  . .
                                                                                                                                                                           :..3.:  g$.E
                                                                                                                                                                                      !
                                                                                                                                                                                     E!
                                                                                                                                                                                      :!2
                                                                                                                                                                                        t9
                                                                                                                                                                                         9y
                                                                                                                                                                                          .
                                                                                                                                                                                          9jt
                                                                                                                                                                                            j
                                                                                                                                                                                            E
                                                                                                                                                                                            .j
                                                                                                                                                                                             j
                                                                                                                                                                                             :
                                                                                                                                                                                             E
                                                                                                                                                                                             5j
                                                                                                                                                                                              .t
                                                                                                                                                                                               .
                                                                                                                                                                                               j
                                                                                                                                                                                               ky
                                                                                                                                                                                                i
                                                                                                                                                                                                .$
                                                                                                                                                                                                r
                                                                                                                                                                                                .
                                                                                                                                                                                              ,g2(
                                                                                                                                                                                                 ,    . .,.:
                                                                                                                                                                                                           ; ,/
                                                                                                                                                                                                              (
                                                                                                                                                                                                              k
                                                                                                                                                                                                              .1
                                                                                                                                                                                                               ;.
                                                                                                                                                                                                                j.
                                                                                                                                                                                                                 jyk
                                                                                                                                                                                                                   t
                                                                                                                                                                                                                   .L
                                                                                                                                                                                                                    .
                                                                                                                                                                                                                    .
                                                                                                                                                                                                                    '.
                                                                                                                                                                                                                     $
                                                                                                                                                                                                                     ';
                                                                                                                                                                                                                      :.
                                                                                                                                                                                                                       E
                                                                                                                                                                                                                       t
                                                                                                                                                                                                                       ..
                                                                                                                                                                                                                        E
                                                                                                                                                                                                                        :
                                                                                                                                                                                                                        E::
                                                                                                                                                                                                                          !.:
                                                                                                                                                                                                                            .
                                                                                                                                                                                                                            k
                                                                                                                                                                                                                            !
                                                                                                                                                                                                                            .?,
                                                                                                                                                                                                                              .
                                                                                                                                                                                                                              f
                                                                                                                                                                                                                              :
                                                                                                                                                                                                                              .
                                                                                                                                                                                                                              .j
                                                                                                                                                                                                                               t
                                                                                                                                                                                                                               .
                                                                                                                                                                                                                               !
                                                                                                                                                                                                                               !
                                                                                                                                                                                                                                      .

                                                                           ..
                                                                                   .        :           :!.. ..
                                                                                                                                                                                        xp.- !
                                                                                                                                                                                             ,
                                                                                                                                                                                            i,jj
                                                                                                                                                                                               .
                                                                                                                                                                                               7j
                                                                                                                                                                                                i
                                                                                                                                                                                                .
                                                                                                                                                                                                b!                      E
                                                                                                                                                                                                                        E
                                                                                                                                                                                                                        .Fr . ...
                                                                                                                                                                                                                                ::
                                                                          .                 .. ...
                                                                                           ,-
                                                                                           . .::...     .-
                                                                                                         .:   .
                                                                                                              .                                                                               -,
                                                                                                                                                                                               p-
                                                                                                                                                                                                @
                                                                                                                                                                                                ç          .             -.:-
                                                                                                                                                                                                                            ,
                                                                                                                                                                                                                            :.

                                                                                              :             ..                          .:!!
                                                                                                                                        :
                                                                                                                                        .             E2
                                                                                                                                                       :!
                                                                                                                                                        :.
                                                                                                             .           .              !ï i .4.
                                                                                                                                .: '.E':
                                                                                                                                       ::
                                                                                                                                        .
                                                                                                                                        :.F      qE
                                                                                                                                                 :
                                                                                                                                                 E
                                                                                                                                                 '.:.
                                                                                                                                                  E g E
                                                                                                                                                    :
                                                                                                                                                    :       T:
                                                                                                                                                            : E: :
                                                                                                                                                              .
                                                                                                                                                              ë  6:::
                                                                                                                                                                  :i
                                                                                                                                                                   :E:
                                                                                                                                                                     ë:
                                                                                                                                                                     :
                                                                                                                                                                     1::
                                                                                                                                                                      S:'
                                                                                                                                                                       S:'              :
                                                                                                                                          ...
                                                                                                                                          . !(
                                                                                                                                             .1 2E::E
                                                                                                                                                    :      .é:!:::: 5:    .j
                                                                                                                                                                           !; .)!
                                                                                                                                                                                )k:
                                                                                                                                                                                  . E    .
                                                                                                                                                    '.      ..:qE: :      ::
                                                                                                                                                                           q
                                                                                                                                                                           q E
                                                                                                                                                                             i h:E :
                                                                                                                                                                                   E
                                                                                                                                                ..; .':
                                                                                                                                                      '
                                                                                                                                                      .:F
                                                                                                                                                       .
                                                                                                                                                      .. .
                                                                                                                                                         !
                                                                                                                                                         :
                                                                                                                                                         .
                                                                                                                                                          :7
                                                                                                                                                          :
                                                                                                                                                        ..ï
                                                                                                                                                           !'
                                                                                                                                                           .F    :Fr
                                                                                                                                                                   :      :E
                                                                                                                                                                           !
                                                                                                                                                                           ! :
                                                                                                                                                                             h!   .:
                                                                                                                                                                                   .
                                                                                                                                                                                   ?E.  gE
                                                                                                                                                                                         g
                                                                                                                                                                                         ;
                                                                                                                                                           . .:   .:
                                                                                                                                                                   E:
                                                                                                                                                                  .:E.:
                                                                                                                                                                      2..:E
                                                                                                                                                                          E
                                                                                                                                                                          :
                                                                                                                                                                        ::ï.
                                                                                                                                                                           E
                                                                                                                                                                           Z
                                                                                                                                                                          .E
                                                                                                                                                                          ë .:
                                                                                                                                                                             E
                                                                                                                                                                             ë:
                                                                                                                                                                              E
                                                                                                                                                                           : .ë :! .
                                                                                                                                                                                   Ej
                                                                                                                                                                                    .g
                                                                                                                                                                                     :  2
                                                                                                                                                                                     :! :
                                                                                                                                                                                        :
                                                                                                                                                                                        !E:  E:E
                                                                                                                                                                                               :
                                                                                                                                                                                               .E
                                                                                                                                                                         :.. .:
                                                                                                                                                                              i:
                                                                                                                                                                              .
                                                                                                                                                                              .5E!:
                                                                                                                                                                               E     é::i
                                                                                                                                                                                   E':
                                                                                                                                                                                     j  ::
                                                                                                                                                                                         '4E.j'
                                                                                                                                                                                            ::
                                                                                                                                                                                        ':2
                                                                                                                                                                                        E
                                                                                                                                                                                        .
                                                                                                                                                                                        ' !q:i:
                                                                                                                                                                                              '::J.



                                               E.           .                                                                                                                                                                                            i
                                               ''Faf): k,     say:dhasuBctyveretla ordtsated dsinfo ation opeta,
                                               . T
                                               i   .N
                                                    ,e. acaal.medla .. paas/sad.. at#1. .:ccu1un1.tetheê
                                                        x                                              'E
                                                                                                        dkAaby'tû.R.ussfa,'
                                               iç .h
                                                  '
                                                 ..z
                                                      tûhl
                                                     xq   r4:de
                                                              .;
                                                              r
                                                              ',
                                                               r
                                                               .
                                                               .edûttfts'pstfo
                                                                   '         'rm,arpb.j1d1 .h
                                                                                           . *z4.
                                                                                                16presly,nplaz
                                                                                                             tdle
                                                                                                                .ctkon...:t4...
                                                                                                                              ,
                                               E ty.7
                                                  .    V'1
                                                         k#
                                                          .h
                                                           g'*                 %'.
                                                                                 'ix
                                                                                   .j. '.:
                                                                                         $
                                                                                         j:
                                                                                          .' ' ,p
                                                                                                .t
                                               E oij;::b
                                                       .     j:
                                                              !Jkè.
                                                              .   tu
                                                                   rr
                                                                    ;t':
                                                                       itt'
                                                                          èî9'
                                                                             :t
                                                                             .?,   ; ih'
                                                                                     :   .   F''
                                                                                           ..: . .z'
                                                                                                   f7:
                                                                                                     .''
                                                                                                       $
                                               E                                                                                                                                                                                                         :




                                            ;.W
                                           x.
                                            :u='!kg.
                                                   <'
                                                    k.
           '


                    ci:k
                    .
                       zp'
                         w'. ,.l
                               :.pù.:
                                    u  g.....Gen.er
                                      i.
                                    xx?           'll . . .Mll
                                                      SOy.
                                                        .    'k.
                                                               :'. ...' '' ...'.
                                                                               '.
                                                                               '' '' ' .                                                                                                       ''                                     .>
                                                                                                                                                                                                                                       't:
                                                                                                                                                                                                                                         k'
                                                                                                                                                                                                                                          p''
                                                                                                                                                                                                                                            ':
                                                                                                                                                                                                                                            E.'
                                                                                                                                                                                                                                              jt%
                                                                                                                                                                                                                                                S:,
                                                                                                                                                                                                                                                  ).
                                                                                                                                                                                                                                                   jw
                                                                                                                                                                                                                                                    17*
                       : :.. 4k...  .!
                                 :.tE.r
                                      .S
                                       jqE
                                         ;j::.
                                         ?   j4;
                                               E!j
                                                 !t'j.L<.
                                                        Eê
                                                         2.ji.të;
                                                                .g
                                                                 ..
                                                                  ,1;.
                                                                     ët.
                                                                       $.
                                                                        g.jr;)
                                                                             1!'..'
                                                                                  ..'                 ,'
                                                                                                       .' '.. .              :.'a':'.'
                                                                                                                                     ..'
                                                                                                                                       ..' '
                                                                                                                                           .'.' ..'
                                                                                                                                                  ...'. ' . '
                                                                                                                                                            ..'
                                                                                                                                                              ...,
                                                                                                                                                                 '..' .                                                               .         ..: ...'

                                    x:
                                     'j
                                      gj:,d.v:.tt
                                                2:.
                                                  :)
                                                   %k'
                                                     j)ë
                                                       )',!
                                                          j%l:
                                                             j:
                                                              j
                                                              :t.
                                                                )i
                                                                 .(
                                                                  .
                                                                  :)
                                                                   .:
                                                                    .i
                                                                    t..
                                                                      )t
                                                                       jt
                                                                        ..'
                                                                          i.û
                                                                            k;
                                                                             .>;.;j*
                                                                                   .'
                                                                                    .c.
                                                                                      'k
                                                                                       1j
                                                                                        ).
                                                                                         j
                                                                                         '
                                                                                         .'
                                                                                          t.
                                                                                           .n
                                                                                            bv
                                                                                             *.1t                   j. .. '. ..'..               '   . - . .' '
                                                                                                                                                              . ''' ' ' .' '..                               ' ' ' ''... : .. '
                                                                                                                                                                                                                              . .''
               .
                        .  :
                           j
                           k.:iE
                               ij
                                .ëjt
                                 j:;j
                                   '.                         .         :    at.
                                                                              .                 r'
                                                                                                 ')  .-J
                                                                                                  L3jy j..o&j.
                                                                                                             ;jgyr
                                                                                                                 zt
                                                                                                                  .
                                                                                                                  .t'                                      . .. .        .. .
                                                                                                                                                                            .. .                             .            .. . ... . .
                        ' .                   '
                         . . .. ..
                                ..             hlr.k
                                                   ',
                                                   Rt?
                                                     s:.
                                                       tt1rfj'
                                                       r     thlS0!;4 :
                                                                      A
                                                                      .''
                                                                        TUCKèAIN .tts
                                                                                    tfborblm.St''ShRl#.
                                                                                                      W'e'? '. '             '.' .
                                                                     q.
               '                      .         t%g
                                                  .t
                                                   pj
                                                    O
                                                    '%
                                                     )j?L
                                                        PW
                                                         G' .%
                                                           gjk +j
                                                             IQ':
                                                                g:
                                                                 Rt kjj%V '
                                                                      1    .'..'.
                                                                              *
                                                                              1 '.XX.:.'' ''
                                                                                       T   .'
                                                                                            .'..'
                                                                                             .' ''''
                                                                                                   .'
                                                                                                    . ''
                                                                                                       ' ''
                                                                                                       .  .2
                                                                                                          ... '
                                                                                                              .'
                                                                                                              ' ..
                                                                                                                 '.''.
                                                                                                                     '. .'
                                                                                                                       '.
                                                                                                                        '.'
                                                                                                                          .'..'
                                                                                                                            ''.'
                                                                                                                               '. '. ' .
                                                                                                                                     .''
                        ? ::
                        :        .
                                 i
                                 k.
                           .. ;..t   ,z
                                  tk.!!:
                                       .
                                       !s.:
                                          j
                                          .:
                                           :
                                           .;g
                                             .1i'1-11E':        .       ...
                                                                  J7I$:)t .jjjkj;;j
                                                                                  .!/'.jq.
                                                                                         jjjj.
                                                                                             j(
                                                                                              k.
                                                                                              ...
                                                                                                ..... .. ... . . '
                                                                                                                 ..'
                                                                                                                   ......
                                                                                                                        ..'
                                                                                                                          .
                                                                                                                          ....'..'                                 .''. . .
                                                                                                                                                                          ..'.
                                                                                                                                                                             '...
                                                                                                                                                                                .'.u)..'.'
                                                                                                                                                                                         . '.' ..ù.
                                                                                                                                                                                                  a
                                                                                                                                                                                                  .1:
                                                                                                                                                                                                    ui
                                                                                                                                                                                                     '
                                                                                                                                                                                                     .(.t.J
                                                                                                                                                                                                        'Fy
                                                                                                                                                                                                          .'jit<
                                                                                                                                                                                                               .?
                                                                                                                                                                                                                .:'
                                                                                                                                                                                                                  fV
                                                                                                                                                                                                                   ':'
                                                                                                                                                                                                                     :.
                                                                                                                                                                                                                      .'
                                                                                                                                                                                                                      '
                                                                                                                                                                                                                      ::
                        .. 1
                         .)'$:uj.fizè:
                                     ;
                                     .:y'
                                        ;.j:kt
                                             xj
                                              .j.
                                                j
                                                ..t>
                                                   n.L
                                                     j.
                                                      f.
                                                       kf
                                                        ;
                                                        set.:. ?2à:
                                                                  :.
                                                                   );
                                                                    4i,
                                                                      (k
                                                                       $.;
                                  .                                                                              ..u.                                                        . .u
               ' t' :
                    ...; :  .i.j        j                    );:
                                                             k           <;lq
                                                                            .L
                                                                             r..
                                                                             . ....
                                                                                .î
                                                                                . ...;...
                                                                                        ..
                                                                                         ...                      ..  u...
                                                                                                                       .... ...........
                                                                                                                                      ,
                                                                                                                                      '
                                                                                                                                       ..............                 ... .z......u...... ..... . .............
                                                                                                                                                                                                              ,,.....                                        .a
                                                                                                                                                                                                                                                             .
                                        XE'.: ...... :.: ..;...... ;. . ..uk ..c.... . .                                         . ..
                                                                                                                                ..                                    .... ... ...                     ..         ..
                                                                                                                                                                                                                          . . . . :...                       ...
               ..       :i
                         ?:
                         .
                         :
                           ,
                          ..::.i;i..i6jitjjsh
                                  tc
                                  h/        );.o
                                               s:.  JE
                                                    i
                                                  fs.
                                                 ..  t$.0
                                                        q:
                                                         ï1L
                                                           l.65*
                                                               1:
                                                                $;4'e:
                                                                     p:'3
                                                                        e.E:ldsFq'
                                                                                 lk=yd$11l
                                                                                         ë.
                                                                                          j;ïtxij'
                                                                                          :      .q:3!;E:;o
                                                                                                          i;..
                                                                                                             f1:1ï!k!?ql     ....' ' ....
                                                                                                                                                     .
                                                                                                                                                                     ...' ' ..' .. '
                                                                                                                                                                                   ... .....''..... .
                               '' '
                            . . .     ..        Alhs
                                                b      q.d'  .Im TJ.ve..t.o..0.er 'Iïkn' ,'.A,%'here:hal    !f..J
                                                                                                                j'I.t'h.e cëtv'wa-s.  !'tE1
                                                                                                                                          .ad/lr.R.t.
                                                                                                                                                    %s1asD:E ..
                             '
                                 . .. .
                                       '
                                         .
                                                C(7 :f)tfq0IEs':hDzm +!.  ' '
                                                                          . .. '
                                                                             .
                                                                                   .. ..'.        . .: .         '
                                                                                                        .. . . .. . . .
                                                                                                                          '. . ..
                                                                                                                             . .         . . . .'   .' .. :'
                                                                                                                                                           .:  . . ..
                                   ' . ' ..     js
                                                 x'?-
                                                    .-
                                                     6
                                                     y
                           . u... ..   .r.           I
                                                     .
                                                     '
                                                     q x.
                                                      ze
                                                       îé
                                                        s
                                                        .f.f
                                                           5.
                                                            -:#Ah
                                                              Ey .'
                                                                ssjC
                                                                  .-
                                                                   r
                                                                   .yj
                                                                    s4..
                                                                       4x
                                                                        .
                                                                        -
                                                                        7
                                                                        ...
                                                                         11
                                                                          :r
                                                                          i#
                                                                           .(.
                                                                             D
                                                                             zk.
                                                                               t'.s.
                                                                                 >
                                                                                 ë   .'0
                                                                                       'h
                                                                                       1:-... '
                                                                                              -lk
                                                                                                '
                                                                                                r'
                                                                                                 Ix 6.
                                                                                                     f'q
                                                                                                     '..u
                                                                                                        '.
                                                                                                         '..'
                                                                                                          . ..'u'.'    '' ''.''  .'.'
                                                                                                                                    ..'''
                                                                                                                                       .'..',
                                                                                                                                            ..
                                                                                                                                             ''.'
                                                                                                                                             '                .. '' '

                   . '. .:
                         :.
                          '       .:.
                                    7.;.
                                       :. .. ' ..'''. .                         ik
                                                                                '      '                                        . .'                                                                                                .'''.':
                                                                                                                                                                                                                                          :i:ti
                                                                                                                                                                                                                                              F..
                                                                                                                                                                                                                                                '.ë)
                                                                                                                                                                                                                                                   !gIE.
                                                                                                                                                                                                                                                       '.E
                                                                                                                                                                                                                                                         gEdh
                                                                                                                                                                                                                                                            it
               .    ,  .%' '
                           ,)E
                             ït.!'  ,Gener
                                 .'.?    lc.'
                                            soy'Milk,                                                                                   . .' .                 ' .
                                                                                                                                                                         ..... .
                                                                                                                                                                               .''..
                                                                                                                                                                                .. .'.                                               ..
                                                                                                                                                                                                                                      -
                                                                                                                                                                                                                                      '.'
                                                                                                                                                                                                                                      i  .'
                                                                                                                                                                                                                                          Q.
                                                                                                                                                                                                                                           ',c'
                                                           .,
                                                            :;
                                                             .ty:yt..,j,..                                                                                                     '' .' ' ' '.                                           '
                                        E:..F
                                            iT
                                             i.
                                              ?!?)k
                                              !ë
                                               .  ai
                                                   i
                                                   .ax
                                                     j.
                                                      )2.:
                                                         p':
                                                           f
                                      .                                                                                                                                        .                                                      ...   ..
               .. .:
                   .
                                  ' J''
                                 :.            )  r     .c
                                                         ..>             j.
                                                                          Et
                                                                     x.x s..:(ç'
                                                                               E...'..
                                                                          x: ..at..s .                                                  .'.'
                                                                                                                                           ..        ..                          ..             ..                                       ...
                                                                                                                                                                                                                                     . ... .

                                                                                                                                                                                                                                   '' ' .
                                                               .nj
                                                                 .:
                                                                  !)4.tlA
                                                                        n,j::)#p.;F@:
                                                                                    l%.1k/Qn
                                                                                           e(;ï-:.
                                                                                                 4;p.
                                                                                                    èxt'ç:(4:
                                                                                                            'Ii'
                                                                                                               .'                                              '      ' ..'           '. . ' .                       '
                           ):'E
                           :  ë.i
                                5S.j
                                   .-'
                                     ï'
                                     .z..u'
                                          ;')t>k:à:
                                                  .:,fk.
                                                       m!y.g.
                                                            f%?
                                                              ..                                    .                            . .         .       ''
                                                                                                                                                      .                                .. . . . .                     .       . ... . :
                                                                                                                                                                                                                             .'         .. '..
                                                                                                                                                                                                                                        '
                                              '
                                  .       '
                                 . . ... ,. .     lr.
                                                    bl1.
                                                       '1jfï.6:12..
                                                                  I. 1-#
                                                                       h.       t!l;.r.7i
                                                                        -#ê!l@ç:.       rs
                                                                                         t'
                                                                                          t
                                                                                          .
                                                                                          il
                                                                                           t.4.
                                                                                              )
                                                                                              :h
                                                                                               l.
                                                                                                iE
                                                                                                 t1
                                                                                                  .
                                                                                                  ;f
                                                                                                   .
                                                                                                   '
                                                                                                   ..i
                                                                                                   1 L
                                                                                                     s:!k.i2(:3.i:.
                                                                                                     t             '
                                                                                                                   1
                                                                                                                  ..:1
                                                                                                                     !
                                                                                                                     '(
                                                                                                                      .
                                                                                                                      fï
                                                                                                                      :j
                                                                                                                       .l1
                                                                                                                         !
                                                                                                                         1
                                                                                                                         ,..
                                                                                                                           j
                                                                                                                           1
                                                                                                                           -:
                                                                                                                            .
                                                                                                                            tts
                                                                                                                              r
                                                                                                                              tL.ê.
                                                                                                                                  4
                                                                                                                                  21
                                                                                                                                   ,
                                                                                                                                   15
                                                                                                                                    2.f
                                                                                                                                      -
                                                                                                                                      ..,.
                                                                                                                                      :  j-9
                                                                                                                                         . -1.
                                                                                                                                             -1-tl-.
                                                                                                                                                   :.t.l.lï't:
                                                                                                                                                             'j.,rur....;.....ï-15142:.t.
                                                                                                                                                                                        1,:l.1::!....
                                           '.;Ta'c.tlc,
                                                      .
                                                      1,
                                                      r$1z
                                                         .:.,Ru
                                                             ... .'
                                                                  :
                                                                  s
                                                                  -
                                                                  'ss.
                                                                     .R
                                                                      ql
                                                                       ..
                                                                        .l
                                                                         ti
                                                                          .s
                                                                           ....
                                                                              .0
                                                                               ..
                                                                                /
                                                                                .1
                                                                                z 1
                                                                                  &$.sep>  .
                                                                                           -q
                                                                                  . . , .,,.
                                                                                             r
                                                                                             ..a  tnd
                                                                                               ..,..s
                                                                                                    .
                                                                                                      . '
                                                                                                        b..!
                                                                                                           y'
                                                                                                            . .Pc
                                                                                                                .lal
                                                                                                                  .. nd a'
                                                                                                                    ..
                                                                                                                         N
                                                                                                                         '
                                                                                                                         n
                                                                                                                         ,...
                                                                                                                            I
                                                                                                                            .7
                                                                                                                             .gBFl
                                                                                                                                s -,af
                                                                                                                                     aQ
                                                                                                                                     t -,.J
                                                                                                                                          '
                                                                                                                                          k.1
                                                                                                                                            .
                                                                                                                                            x/0
                                                                                                                                              ..7.'.
                                                                                                                                                   .'
                                                                                                                                                    ....
                                            .nr-a/w'
                                                   br-akle
                                                         vêbn'   !/countrfesl.uzfrtter;.    Qut -
                                                                                                aln7i. l
                                                                                                       zj -fj
                                                                                                            tj yf
                                                                                                                o.ttruetfq
                                                                                                                 w       -ld.,'-.:.         ...' ....
                                                  <$
                       .
                                  .
                                 . ..
                                   . .
                                                ..
                                                  $y.p'
                                                      .od.
                                                   . .-.
                                                       .  g.tt'1.
                                                         '-
                                                          ?
                                                          .    -?1
                                                                 '71
                                                                   xJpw
                                                                      ci
                                                                       k,.mwtu.
                                                                             rz-
                                                                               tl
                                                                                ''?.rw
                                                                                   04'h.:
                                                                                        '....:
                                                                                             E.
                                                                                                x.
                                                                                              *>.        .. ....'.
                                                                                                   ' :..1.
                                                                                                  .t7
                                                                                                  .                                                                 ..
                                                                                                                                                                         .
                                                                                                                                                                                 . . .. .       .             .                    .' . ...'. ' ..'.
Case 3:17-cv-00072-NKM-JCH Document 637-3 Filed 01/21/20 Page 47 of 89 Pageid#:
                                    8356



                        '. j.ït
                              :l
                              'E:
                                k..
                                ! ;.EtyE
                   .
                   '
                           .
                           .
                                          :!
                                          .
                                           ë:           :
                                                        1
                                                        I
                                                        !.
                                                         l    p,j
                                                         q,e.j'
                                                         n      ,.
                                                                 !
                                                                 ;
                                                                 '
                                                                 (
                                                                 ::
                                                                  ..1:j
                                                                      1 : ,j
                                                                      :'!
                                                                            ,. (.
                                                                           ''1
                                                                             '' h
                                                                                ;
                                                                                .;jjA.
                                                                                *:
                                                                                 tVr
                                                                                   .
                                                                                   g
                                                                                   '>é
                                                                                     hh
                                                                                      '
                                                                                      j.
                                                                                      'l
                                                                                       '.
                                                                                        r
                             ..      ..:
                                       ?...       .
                    u
                    :
                    E
                    ;: .
                       :
                       :
                       E
                       Eg
                          :
                          :E
                           ;
                           !E
                        .' .
                         ::
                             .

                             1.
                              E$
                              :S
                                j
                                .'E
                               A:E
                                   . î
                                     t
                                     y-
                                     S:
                                      S
                                      r
                                      j
                                      N
                                      )t
                                       '
                                       j
                                       :
                                       g.:
                                         tp
                                          xwl
                                            xj:
                                              j.ë
                                              r
                                              i .j,
                                                y
                                                /
                                                . j
                                                  .
                                                  '
                                                  :.yr
                                                  u  j
                                                     .
                                                     -
                                                     '
                                                     s
                                                     .jr
                                                       j,
                                                        .
                                                        j
                                                        <.s
                                                          j
                                                          .
                                                          w
                                                          :;:
                                                            j.
                                                            r-
                                                             yj
                                                             :ï.
                                                              .:
                                                               ;z
                                                                l*.
                                                                j j
                        JJ  E:
                             A      .
                                    .
                                                                                                                                              !
                    Notthatlwouldieverbrokera shady,probj
                                                        ibly illegal
                   dealwith Rùssians,butI'm jùstsayin'ifoni everdid
                    have to                                                                       j                   '
                                                                                                                              .


                                                         ,     Prague is pretty m uch the perfect pl
                                                                                                  I
                                                                                                    ace to do             .




                    it#


                         r.-ç
                         :
                         .  t>k
                              .:
                               z.
                                -'
                                 f,'
                                 ! .
                                   :
                                   ptr:
                                   l
                                   t  z
                                      'kv1
                                      f
                                      .
                                      o
                                      -  .
                                         i.!
                                           -:
                                           .-
                                            !
                                            h                  29 L1kes

                        ;:E:E:f
                              j..4.
                                  .i.
                                  g                    .                .       .'
               .
                         7. t,h
                        ''
                              ,J GenerlcSQy                             Ilk.'  '
                                                                               Q
                                                                             1:E
                                                                               k
                                                                               v
                                                                               .'

                ;     Eyjj  .4.  j.
                                  ,
                                  4
                                  .s...%
                                       , t'jn s.j
                                              . j;
                                                 z
                                                 .fi.
                                                    y
                                                    s.
                                                     y
                                                     jt
                                                      x
                                                      y
                                                      jj
                                                       .s.
                                                         Q
                                                         j s::.)r.
                                                                 j
                                                                 y.
                                                                  j;y.
                                                                     j
                                                                     y
                                                                     vj.
                                                                       y
                                                                       gj
                                                                        yj
                                                                         0
                                                                         ; j
                                                                           *
                                                                           y
                        .
                        .
                .::
                . .E
                   i!E
                     ë!                     .'
                                           ...a i.  ..)
                                                      ./ k..     .-
                                                                  .w  .u  ..
                                                                           .
                          (
                          E
                          :
                          !
                          E
                          k
                          jE
                           :
                           j
                           !
                           E1j
                            j,
                             -
                             .                             .

                                                                                     .                                                        ;
               Before the ilnauguration,lfled to prague.ldidn'tknow
                                                                2
               W hateviltlning Trum p would do first but Iwas orla Iist.
                                                                                                                                                  '
                                                                                                                                              ,



                                                                                                                                          '
                                                                                                                                           j
               5 Rettveety 40 Uikes

                                              4
                                              +e
                                              --*
                                               .,--%
                                                -  ,/
                                                 . ..,                                                k
                                                                                                      ''
                                                                                                      .o
                                                                                                       7
                                                                                                       -
                                                                                                       -
                                                                                                        m
                                                                                                        -.-zz                            (-z y
                                                                                                                                             t
                                                                                                                                           ...
                                                                                                                                              s,.
                                                                                                                                             ...,
                                                                                                                                              p
                                                                                                                                              F
                                                                                                                                              j'
                                              Gener-
                                                   1cSoy.M -
                                                           1Ik,
                                                              .-
                                                               .
                                                               )/wi
                                                                  '
                                                                  .
                                                                  2-F
                                                                    .-.1
                                                                       ni1
                                                                         ,
                                                                         i
                                                                         hA'
                                                                         k ,
                                                                           î
                                                                           .
                                                                           5
                                                                           'orcet7sk
                                                                              .    .'
                                                                                    i,h
                                                                                      '$
                                                                                       ,u.c
                                                                                       .    -2.3-,
                                                                                          ..;
                                                                                            .    .2
                                                                                                  70
                                                                                                   w,1.1                                      p
                                              s-.'
                                              P  E!
                                                  ?
                                                  j
                                                  :q
                                                   .
                                                   -
                                                   ':-
                                                     t
                                                     @
                                                     zk
                                                     ':i
                                                       l
                                                       I
                                                       .
                                                       r'
                                                        1
                                                        ë/
                                                         :2
                                                          :  -..
                                                           . f 0 31
                                                                  jw'
                                                                  ' Lb
                                                                     .i
                                                                      .ï
                                                                       .l E
                                                                          ..
                                                                           '
                                                                           f-
                                                                            f.
                                                                             '
                                                                             7
                                                                             ti
                                                                              $@
                                                                               :'
                                                                               .
                                                  .'     ...                    Jr
                                                                                 'i'
                                                                                   J
                                                                                   --t
                                                                                     r
                                                                                     L
                                                                                     l
                                                                                     -y.
                                                                                       l
                                                                                       C
                                                                                       '
                                                                                       b
                                                                                       ,--
                                                                                         .
                                                                                         '
                                                                                         t
                                                                                         ,
                                                                                         L.
                                                                                          ;
                                                                                          '
                                                                                          ï
                                                                                          l'
                                                                                           7
                                                                                           -k:
                                                                                             3i
                                                                                             '-
                                                                                              $
                                                                                              .-
                                                                                               .
                                                                                               !
                                                                                               ?
                                                                                               '
                                                                                               ,             r
                                                                                                             j
                         @ii                  @s.%asalso parto
                                                             .fthj
                                                                 e medl
                                                                        .
                                                                       a ai    ucsteam ln Cvllle plannIng,thei
                                                                          nd opA
                                                                                -.       ....
                                                                                            ..         .
                                                                                                             ë:
                                                                                                             r,  .up.
                                                                                                              ead- .
                         @@i
                         iii                  Thisisno secret 1'gave abt1nch ofi
                                                                               ,
                                                                               n,terviews.                   L
                         @1
                         j.
                         i
                         ij
                          qi
                         i@i
               (.
                             .l
                              f
                              ..z
                                ..
                                 $ Gene'
                                       rl<S
                                          .oy
                                            ; Ml
                                               Ikf
                                                 s-
                                                  ..-
                                                    s
                                                    $
                                                    D L
                                                    n J)u
                                                      . L
                                                        Di
                                                         l
                                                         q
                                                         ln1
                                                           .l
                                                            i
                                                            v
                                                            'G'
                                                            a .
                                                              art
                                                                -.
                                                                 f
                                                                 N-jS;
                                                                     ki
                                                                      l.z
                                                                        us#
                                                                          -lc.21rR
                                                                             I
                                                                            es   -0
                                                                                  #'.1y
                                                                                  e
               : '''.   ?:. .: ;
                               (:
                                !I                                                                                   ..
                                                                                                                      ,
               '
                        : ,.k
                        .        @, A
                                 E              1c.
                                                  toffactclrsoutofo.urc .ontrolm ad.
                                                                                   e Cvijle whatIt1,
                                                                                                   s'as-Btltst
                                                                                                             i7
                                                                                                              I
                                                                                                              .
                                                                                                              1q-'
                                                                                                                 --
               :..
                 k:'
                   .5
                    2'@.
                    i   jjy
                       g:
                       j
                       :r gg
                           Ej
                            '
                            ë
                            é
                           ,j
                           . j
                             E
                             i
                             :
                             !
                             .
                             .j
                              1:
                              .,
                               i.
                                '
                                :                       ' ..          . .. ' ,     .      yj
                          .
                         i14                  obltm aneuverlnq BannCln ath1Sgam e IFgodGi  almtR.
                         it.
                         1                                                                         Ermj
                                                                                                    xz. .
                                                                                                        tc'
                                                                                                          J.'
                                                                                                            1g
                         iii
                         i@i
                    '     '
                : 'ï     j'
                         i
                         e
                         .
                          tlu't GenerI
                           i
                          :t          -C sTM M I
                                  '. '.
                                                -lk,
                                                   Pu
                                                   '
                                                   çi%.$w
                                                     .é l
                                                        r
                                                        ilâ
                                                          3.
                                                           F'-
                                                           -ï
                                                           .   ï
                                                               'j/'
                                                             fl.
                                                               1   j
                                                                   .'
                                                                    -'
                                                                    as'
                                                                      .prcerllr
                                                                      -       -
                                                                              .k-
                                                                                i
                                                                                !,à
                                                                                  L.L
                                                                                    '
                                                                                    .uc
                                                                                    .     7%'i.wt
                                                                                      ,.. ,-.ë
                                                                                               7:
                                                                                                f
                                                                                                x-1
                                                                                                  '
                                                                                                  .
                                                                                                  1?=I'
                              (            'e       V<           'e
                    4..
                    :         ( jy    .       .                     j.. ..                                                                        .   .
                     :t   k, hb
                         'à      te had annazil
                                              ng people coorcmat           lng* ,
                                                                                .
                                                                                ,
                                                                                0 s.pread aw'    arenessbefore th..eevent
                                                                                                                 ,      j
                   'y
                r,u,
                   t'jtëz
                        ;
                        .E
                         ,k, the bestteam I'
                          ë                     ve everbeen on-                                               ,
                                                                                                                                  o<@
                                                                                                                                  . Ek
Case 3:17-cv-00072-NKM-JCH Document 637-3 Filed 01/21/20 Page 48 of 89 Pageid#:
                                    8357




           k,




           1.
Case 3:17-cv-00072-NKM-JCH Document 637-3 Filed 01/21/20 Page 49 of 89 Pageid#:
                                    8358



                         .     . :'.:'ç!
                                 $
                               ..'     ..:' Gener,
                                 .
                              ' :i
                              .
                                                         l.c5ov Ml       a,rl
                                                                            kk;sk:.k
                                                                                   !yy
                                                                                     j.(
                              '
                               .r   u';.' k e<..
                                              r.yt
                                                 r:
                                                  'L
                                                   l.f.h9
                                                        Il zjo
                                                         !f. m.
                                                              zn1.f-
                                                                   v=
                                                                    a$)-
                                                                       k)vkti
                                                                          ' '
                         :4.gku
                         ..
                              ..
                               j::
                                 .
                                 >


                     The M useum ofCom m unism,the Jaù Palach m em orial,
                     and the Jewish m useum s are aIIam azing,

                     Prague fs m y absolute favorite.



                                          f'-'''
                                           s
                                          .. ' :)
                                                h
                                            .àA
                 '



                     ''fa
                     '
                        ;i.
                          x
                          ;)v:
                             I.
                              E.
                                    r JessleFrazelIe.:3:A                                 ,,k<.l-@       y'kYs
                                                                                                             -.  wfI'  a. -u
                                                                                                                           r--' w'cul
                                                                                                                                    .!4<'
                                                                                                                                        uwtp
                       ;
                       '
                       .
                       -t<
                       .:
                        ï
                        --;.E
                         $-   E
                              i
                              :T:t
                               E
                               j
                               : Zj:
                                 :E
                                  .
                                   v. 7'!
                                        -'
                                      :..  ..;
                                         v,%   v).#!#/''SI-k
                                             -..           ït.'a!'k-h:'f't
                                                                      -t
                                                                                .
                                                                         -)*..';;.;'..t-t-!'r),
                                                                                              ..xt'z$/.%.
                                                                                                        :.  ..t...i.z
                                                                                                          !0,       f$..(.;t'E'i
                                                                                                                         4.
                                                                                                                                      '

                                          Sweetthisic.so helrafuIathanks!1
                                          ( .L                ,'
                                                               rf
           m .
                                                                                                                                                I
                                                                                                                                                l
                                                                                                                                               AAj
'
                                                                                                                                                                                                                            '
            .                                                                                                                                                                                         .
                                                                                                                                                                                                                                     ,                               j                    .
                                Case 3:17-cv-00072-NKM-JCH Document 637-3 Filed 01/21/20 Page 50 of 89 Pageid#:
                                                                    8359




'
                                                    138..
                                                             Gorcenski's anarcho-com m unistAntifa ideolocy,    '-''*''''
                                                                                                                         which overlaps
                                                                                                                                     I
                                                                                                                                        w ith
                                                       thatofPlaintifs and theircounsel*,violentl'v
                                                                                                  *'' oppos
                                                                                                       '*' ''
                                                                                                            *'
                                                                                                            '
                                                                                                               es freedom ofspe   *' bc
                                                                                                                                  i
                                                                                                                                     I
                                                                                                                                       h.
                                                                                                                                        ''
                                                                                                                                           and                                                                                                               '
                                                                                                                                                                                                                                                                                                              .
I               '                                      every otheraspectofthe U nited States Constitution.
j                                                                                                                                    .           '
j                                                                                                                                '
        '                                                                     '

                    '
                                                                              .
                                                                              '
                                                                                          .   $'
                                                                                               .
                                                                                               >
                                                                                               '
                                                                                               k
                                                                                               .'
                                                                                                +'
                                                                                                 1!
                                                                                                  r
                                                                                                  t:jessiethompsoni
                                                                                                                  t
                                                                                                                  #.
                                                                                                                   <tll.
                                                                                                                       orllj
                                                                                                                           7sol
                                                                                                                           .  %i'
                                                                                                                                esl
                                                                                                                                  sïe -Ju:2?,2()
                                                                                                                                               '17                                                                                                          .    %
                                                                                                                                                                                                                                                                 .
                                                                                                                                                                                                                                                                 ,
                                                                                                                                                                                                                                                                 r
                                                                                                                                                                                                                                                                 E'
                                                        ''                    . t!
                                                                                'E
                                                                                 '
                                                                                 i
                                                                                 è
                                                                                 '':jI@!!1.f
                                                                                           .. Ok.That4
                                                                                                '      sffne.Butremember,youhaveto defendthererighttoPreedom of
                                                                                                        .                                                             i                                                                                                       .
                                                                                              spe ech-W è a11geti t or   some  only getjt.                                                                                                 .
                                                                              .    j
                                                                                   !                                                                                  ;
                                                                              : J  j! L.       -)-
                                                                                                .  )                ,
                                                                                                                    $
                                                                                                                    (k
                                                                                                                     .-
                                                                                                                      ..g
                                                                                                                        )k
                                                                              .
            .                                                '                '    j
                                                                                   l           k
                                                                                               ,.                        . ,              t
                                                                                                                                          :
                                                                                                                                          x -
                                                                                                                                            .
                                                                                                                                            ,
                                                                                                                                           sv
                                                                                                                                            .:
                                                                                                                                             )9            . :t.q
                                                                                                                                                               .,
                                                                                                                                                                ..
                                                                                                                                                                 >
                                                                                                                                                                :.
                                                                                                                                                                 .j   ;                                                                        .                                                      .:
                                                                                                                                                                                                                                                                                                       .                  .
                                                                          .        iI
                                                                                   I                                                 .                                '
    '
                                                                              .
                                                                                   :
                                                                                   i;                                    '                                           j                                                                                                        .
                                    '                                           ' ''%''.
                                                                                       '
                                                                                       kld Generi.   csoyMilkt  '
                                                                                                                a
                                                                                                                lrz..
                                                                                                                    't  vèEi
                                                                                                                           mi1)
                                                                                                                              ,
                                                                                                                              .
                                                                                                                              J
                                                                                                                              c-orcecski-.Tuy ..
                                                                                                                                               2.3
                                                                                                                                                 .:,-
                                                                                                                                                    z!
                                                                                                                                                     '
                                                                                                                                                     ()7'7
                                                                                                                                                     .              .o
                                                                                                        x;
                                                                                                         j:.( !-                                                                                                                                                     q:
                                                                              .       .        .
                                                                                               ... .                                                                 .
                                .                                             .                .. ,.,          t-,'-
                                                                                                              --   .-!'--
                                                                                                                       i-j               .                                                                                                                            .                               .
                                                                                              ..
                                                                                               :
                                                                                               E
                                                                                               kjk
                                                                                                .
                                                                                                :;
                                                                                                 :
                                                                                                 .
                                                                                                 1j;-
                                                                                      's.          --.
                .
                                                                                          :.r
                                                                                            @q
                                                                                             rq. .
                                                                                                                                                                    . .                                                                                              ,
                                                                                                       x
                                                                                               (
                                                                                               1       .
                                                                                                       w                                             u..,                                             x.y                                j...ug
1
                                                                                                                             .
                                                                                                                                             .
                                                                                                                                                                                                                                                                     j                        '
                                                                                                                                                                                                                                                                 wl
                                                                                                ''''
,                                                                                                               :                             ,                                       .           .               ...

                                                                                      .L
                                                                                      . i.J
                                                                                          ;.
                                                                                          :4.
                                                                                           )
                                                                                             ''
                                                                                              s'
                                                                                               a'
                                                                                               ,ltttjesslethompsonp
                                                                                                 i
                                                                                            1... .
                                                                                                                     otht
                                                                                                                       .
                                                                                                                        nm pson-lt
                                                                                                                                 -
                                                                                                                                 fssie -IE
                                                                                                                                         LI'2?,
                                                                                                                                              z2017                                                                                                .              '
                                                                                       '4'-z'
                                                                                            ii''1t ty
                                                                                                    ï
                                                                                                    ' so yourokwf
                                                                                                                th peopletakingfree dom. a way?                                                                                                                      j
                                                    .                                            ..:.
                                                                                                 1
                                                                              '                    j!               Isïy
                                                                                                                       ,e-) *
                                                                                                                            1                        -
                                                                                                                                                     t..;
                                                                                                                                                     .  t
                                                                                                                                                        e                                             s
                                                                                                                                                                                                      .o
                                                                                                                                                                                                       -
                                                                                                                                                                                                       o
                                                                                                                                                                                                       ,p
                                                                                                                                                                                                        '                                (
                                                                                                                                                                                                                                         ..'....$
                                                                                                                                                                                                                                          ....                       j
                                                                                                                                                                                                                                                                     '
                                                .                                                  :
                                                                                                   )
                                                                                                   jI
                                                                                                    i                                                                                                                                '                               !
                                                                                      '            -''i
                                                                                                      L;.                                        :                                                                                                                   l                        '                       .
                                                                                     '*t GenericSoyMilk'       %-' L
                                                                                                                   -.                                                                                                                                            '
                                                                                                                                                                                                                                                                 k'
                                                .
                                                                              ' 'xty'k': @ Emi4jyGojxenjyj:j,' 'Nt*'
                                                                                          .
                                                                                               ..       .
                                                                                                                                         .
                                                                                                                                                                          '
                                                                                                                                                                              .           .
                                                                                                                                                                                              .
                                                                                                                                                                                                                                                   .              1,.                                         .
                                                                                  i
                                                                                  tl
                                                                                   u                                                                                                                                                                              ;
                            '       '
                                                                              ' Replvinc.
                                                                                        jtc-
                                                                                           ;Et
                                                                                             il
                                                                                              s
                                                                                              tè-
                                                                                                )i
                                                                                                 :lm osci
                                                                                                        f-
                                                                                                         ieies. sie                                                                                                                                '
                                                                                                                                                                                                                                                                  k
                                                                                                                                                                                                                                                                  J
                                                                                      Hate speech and direct'   lncitem ents to violence against'
                                                                                                                                                j                                                                                                       ..                            .
        '
                                                                                      a group shouldn'tbe protect    ,ed and fireecountriesexist!                                                                 ,

                                                                                      fine with these restrictions.                             r
                                                                                                                                                ;                                                         .

                                                                              '                                                                                                   .                                                                                  !
                                                                              .       -
                                                                                      )-
                                                                                       ,.
                                                                                        2
                                                                                        3
                                                                                        1t
                                                                                         sy-
                                                                                         ' 1
                                                                                           :pr
                                                                                             .z
                                                                                             '
                                                                                             bi
                                                                                              l..
                                                                                                1ï.
                                                                                                  $I(
                                                                                                    1
                                                                                                    !
                                                                                                    .(
                                                                                                     '
                                                                                                     lk.: 6.
                                                                                                           ?
                                                                                                           1.
                                                                                                            ê
                                                                                                            '
                                                                                                            q
                                                                                                            )-)-
                                                                                                               ,
                                                                                                               1
                                                                                                               .'-I
                                                                                                               '  D
                                                                                                                  '
                                                                                                                  i?$
                                                                                                                    ?
                                                                                                                    E
                                                                                                                    il
                                                                                                                     :-
                                                                                                                      t
                                                                                                                      r
                                                                                                                      tè
                                                                                                                       lr
                                                                                                                        'fl
                                                                                                                          t:
                                                                                                                           l
                                                                                                                           t:
                                                                                                                            f
                                                                                                                            -L
                                                                                                                             t
                                                                                                                             :
                                                                                                                             '<
                                                                                                                              i
                                                                                                                              ;
                                                                                                                              r'
                                                                                                                               ):
                                                                                                                                -
                                                                                                                                .
                                                                                                                                -f-
                                                                                                                                9 t
                                                                                                                                  -
                                                                                                                                  .
                                                                                                                                  g:j
                                                                                                                                    .
                                                                                                                                    '
                                                                                                                                    r'
                                                                                                                                     j
                                                                                                                                     .                                                                                                                               .                            .
                        r                                                                                                                                                                                                                                            i    '
                        J                                                                                .                                                                                                                                             '             l
                                        '                                     '
                                                                                      1 Rets
                                                                                           y
                                                                                           z
                                                                                           st
                                                                                            eet 3 Likess                                                                                                              .                                              7                                                    .
                                                                     a.                                                                                                                                                                                              1
                                                                                              '.                                                         .,ss....                                                                                                    l
                                                                                                                    '
                                        '
                                                                                  ,
                                                                                      '
                                                                                      .

                                                                                                                .
                                                                                                                     fm ily
                                                                                                                          .
                                                                                                                            Gr'Cvi
                                                                                                                                 .
                                                                                                                                  lle-i
                                                                                                                                      /i
                                                                                                                                       r
                                                                                                                                       i''
                                                                                                                                         r
                                                                                                                                         )5)'E.'rnip
                                                                                                                                         7         '.
                                                                                                                                                    J?
                                                                                                                                                     :C
                                                                                                                                                      .vorcenski
                                                                                                                                                              .
                                                                                                                                                                .2
                                                                                                                                                                 7,
                                                                                                                                                                  1: .                                        .         .
                                                                                                                                                                                                                                                                     I                                .u-.
                                            .                        .            ' 'llj)ll)
                                                                                  .-.      !
                                                                                           r .l'
                                                                                           !
                                                                                           i
                                                                                           y
                                                                                           g   .
                                                                                               laybe
                                                                                                  . stude
                                                                                                      . nts.atenotastol
                                                                                                                      erantof.2Aree.speech''b'
                                                                                                                                             ecauseth'
                                                                                                                                             .       (e.
                                                                                                                                                       yEorrectl
                                                                                                                                                               k.                                                                                                                                 .                       .
                                                                                                    .t,i
                                                                                                                            /ak.,
                                                                                                                     identif'   yree speechu,afê
                                                                                                                                               qui
                                                                                                                                                ,lï)ystsasted thérrings'
                                                                                                                                                                       usèclby peyp'tl
                                                                                                                                                                                     eWlhb o'
                                                                                                                                                                                            nl'
                                                                                                                                                                                              y'vvant'
                                                                                                                     to l
                                                                                                                        ,
                                                                                                                        .
                                                                                                                        nstitute hegemzny
                                                                                                                                   j       . and'Ebm'mittl 4olenc
                                                                                                                                                              . er asexem
                                                                                                                                                                        . p1ifi.
                                                                                                                                                                               ed bytwhathappened.at
                                                                                                                                                                                  . /
                                                                                                                     UVZ                                                            l

                                                                                                                     :                       .                                                                                                                   .   l                                    :
                .
                                                :                                                                    :
                                                                                                                     @ The Chronicle of Higher'     .kont'
                                                                                                                                               Educall   j
                                                                                                                                                         br
                                                                                                                                                         .
                                                                                                                                                         'a
                                                                                                                                                          )
                                                                                                                                                          j
                                                                                                                                                          .
                                                                                                                                                          *(z'chronicle                                                                                ..            I
                                                                                                                                                                                                                                                                     !            '                       '
                                                                                                                                                                                                                            ï-

                                                                                                                        : ''Students,are notast:lérantoffree speech a:sviziwoub'd'
                                                                                                                                                                                 h0p.e:znd they re                                                                                                        .
                                            .                    .                                                      E
                                                                                                                        '            ..    ..  . .. . .    .. .           t   .     k.. . . '
                                                                                                                        : fnotastolet-antofvari
                                                                                                                                              vousnersru.
                                                                                                                                                        ectivesas.l
                                                                                                                                                                  kvetkol
                                                                                                                                                                        uld horekThev
                                                                                                                                                                                    ' are Jtlst                                                                                   .
                                                                              '                                      i           .                                                        ;   xa                  u '                                        '                                            t
                                                                                                                     : reflectii
                                                                                                                               ng tine restofsodel';. chronltdl/zKsaavD                                                                                                                                   '

                                                                     b.                                                 (
                                                                                                                        .
                                                                                                                        g--
                                                                                                                        a (;
                                                                                                                           j.
                                                                                                                           u 2           .j---tr
                                                                                                                                               j-,
                                                                                                                                                 ' 2f.
                                                                                                                                                 .   t       .                            ï
                                                                                                                                                                                          3
                                                                                                                                                                                          k
                                                                                                                                                                                          sk
                                                                                                                                                                                          b ;
                                                                                                                                                                                            j7
                                                                                                                                                                                           no ..
                                                                                                                                                                                               3                    .
                                                                                                                                                                                                                    L-
                                                                                                                                                                                                                  ..,
                                                                                                                                                                                                                    . :(
                                                                                                                                                                                                                       ,                                         .            '
                                                                                                                                                                                                                                                                                                                          '

                                                                     c@ RFreezePeacher''isaderogatoryterm communistsusetodetidethose
                                                                                     .
                                                                                               '

                                                                              who behe vem. freedom ofspeech.                                                                                                                                                        j
                                                                                                                                                                                                                                                                     I



                                                                                                                                                                                                                                 '                                                            .                   '
                                .
Case 3:17-cv-00072-NKM-JCH Document 637-3 Filed 01/21/20 Page 51 of 89 Pageid#:
                                    8360




                         '                                                         '
                     '.                .                ,                                  .
                .'                     Em'I
                                          *IJ
                                            !'Gj
                                            l
                                            i   rCviIIez
                                                       p'
                                                        Y
                                                        k
                                                        .
                                                        8?
                                                         )h
                                                          ).
                                                           4'
                                                            Q
                                                            N
                                                            k
                                                            l
                                                            k/.(r
                                                             !  -ni
                                                                 ..f
                                                                   'I
                                                                    l
                                                                    : dk
                                                                     .t %
                                                                        '
                                                                        -h
                                                                         o,
                                                                         , r$
                                                                            Je,
                                                                              r.
                                                                             ..:
                                                                               s:
                                                                                '.
                                                                                 i''7
                                                                                    .
                                                                                    e.
                                                                                     i
                                                                                    ..'
                                                                                      u
                                                                                      7F#3>.zç
                                                                                            *.
                                                                                             '
                                                                                             r
                                                                                             .
                                                                                             :i1'
                                                                                              .
                                                                                              J  L
                                                                                                 t
                                                                                                 6
                                                                                                 .
                          :
                          k
                          zj           23CkOh 4i
                                               é
                                               rr
                                                .eeze peatjjj *r1!  L1itrzçIe ov4y
                                                                                 -.
                                                                                  th
                                                                                   :.è.JS
                                                                                        kCU
                                                                                         w r'E'  ï
                                                                                                 'I7di
                                                                                               SCI
                                                                                               .      rN'tho 1
                                                                                                     s,      -17'V-
                                                                                                                  16  -S'a .
                                                                                                                   u* I    '
                                                                                                                           Y
                                                                                                                           -a'-tE
                                                                                                                             C1
                     .       ll
                              ).:'
                              '
                                  $
                                  E acknmvledgememkthat.
                                                       pt
                                                        fatformscao l
                                                                    fje.ce
                                                                         knl
                                                                           re'
                                                                             <.,
                                                                               go,j
                                                                                  .m;
                                                                                    orajt'
                                                                                         sajh:
                                                                                             5n.go     .            .
                                                            '
                                                                                                                        j
                                                                '
                                               9
                                               .2               tV :5              kx
                                                                                   v
                                                                                   'w,p
                                                                                    '   h
                                                                                        ,e 14
                                                                                      ..,    .1r
                                                                                            ..
                          '


               ;
                              .        Em iIy.G;K ck11Ie.
                                           .            ''
                                                         xv
                                                         -
                                                         A
                                                        ..%'
                                                           .'
                                                            .
                                                            l
                                                            ka
                                                             -tFf
                                                                ;,
                                                                 a1t
                                                                   ,
                                                                   '
                                                                   yG=occe.
                                                                          n.
                                                                           sk1,
                                                                         - .  .4 1uà
                                                                               .   .7.n
                                                                                      cz
                                                                                       '
                                                                                       017     ....        -   '.
                              ':                    '                                              ,
               J G
                 :
                 E
                 à
                 j,l
                  /  z
                     i
                 ëilli
                                       z
                                       :
                                       .
                                       -
                                       s+
                                        .
                                        stj
                                          if.
                                            a:
                                             '''.
                                             .  Ft
                                                 .l
                                                  E
                                                  ck.t.
                                                      n4
                                                      '
                                                      E>..E
                                                          D0.
                                                            l.
                                                             icel.fuck
                                                                     .'tl-
                                                                         te '
                                                                            Jyt
                                                                              z
                                                                              ..
                                                                               te'm.'1R'
                                 : .
                              #y:;
                              .         ' ''        .       '                          .




                                       Q j                      CQ, 6.

                                                                                                   #
Case 3:17-cv-00072-NKM-JCH Document 637-3 Filed 01/21/20 Page 52 of 89 Pageid#:
                                    8361



                                                        G eneri: Soy M'1-Ik $
                                                                            1i'
                                                                              h
                                                                              1
                                                                              j
                                                                              ):
                                                                               .L
                                                                              ') ovr' m.iII
                                                                                          v
                                                                                          z
                                                                                            Gt3c'Censk-i-.
                                                                                                         t*
                                                                                                          b,Ll.(
                                                                                                               7
                                                                                                               .> t
                                                                                                               .  si2017
                                                                                                                  . ---.         .       .


                                                        Decades.ofpclicin  .t
                                                                            a vio. lentresnonse 17aS merelb1cE       reated,a class t
                                                                                                                                    nf
                             ii                         acce!ntabIe and''stea.Iti-
                                                                                 fll
                                                                                   i
                                                                                   y.'vioIel.71n..qanners of'  alause-      ,
                                                                                                                            '
                             jt                                                                                                                                                        l
                             @i                             .

                             I
                             .
                             lk
                              j
                             ij
                             iE
                              i
                           .
                              1'
                              E<''.
                                  j                         vs
                                                             yjs                          .
                     %
                     .         kk,:
                                  :
                                   p. G ene.riC SOy M *
                                          ..            1Ik i
                                                            m
                                                            :
                                                            jtj
                                                              j'
                                                               ë
                                                               j
                                                               z
                                                               tj
                                                                . tf
                                                                  '-t'
                                                                   . hi
                                                                      7
                                                                      ;
                                                                      .:
                                                                       I'
                                                                       .
                                                                       .
                                                                       .r.
                                                                         li1b2G.:
                                                                                t3rCerI!
                                                                                       S.I
                                                                                         '
                                                                                         E
                                                                                         .
                                                                                         A
                                                                                         <
                                                                                         .!4A*.l
                                                                                               aa1G1P
                                                                                                    .
                                                                                                    .aî
                                                                                                      j27017
                .
                .          sr
                            ;.
                             : .Lbiï
                               ..'
                              .. . .2
                                    :              .                                                         '
                     ''
                     ':
                      h::à
                         ë@
                          @
                          q'
                           :
                           l
                           @
                           #g
                            !.
                             E
                             : 'hè
                                 j: H  ':1-af
                                            'sm .
                                                e.
                                                 n.tjs'
                                                      j.
                                                       p'
                                                        iolenE,  ex.j
                                                                 '    g
                                                                      -eg-'ISlatiOn fh.at iexd ud..esand)2r' evr
                                                                                                               a,'
                                                                                                                 .kescivi
                                                                                                                        5l1
                                                                                                                          --
                                                                                                                           1.(1hj'
                                                                                                                             .   i
                                                                                                                                 ks i
                                                                                                                                 .  s        .           .                                       .

                          t
                          'kw'
                             :
                             @
                             gL
                              '
                              !
                              j.
                               l
                               '
                               ï
                               :j
                                1i
                                 j
                                 ù
                                 '
                                 ;
                                 i
                                 :..
                                  '       .          .
                            @i        jz
                                       tj
                                        -ojence.Em Cltion8I  iab 'US8 -  1SVi0J  1enfe.
                                  t.
                                  ij.                   .,,- w
                                                             .                                       a.....             ..
                                                                                                                         .
                                  i
                                  j                     t*
                                                         sJ' ?.                                      t
                                                                                                     w-t. t
                                                                                                     .    r(
                                                                                                           .
                                                                                                           :
                                                                                                           J
                                                                                                           r                                                                l
                                                                                                                                                                            c..
                                                                                                                                                                              c
                                                                                                                                                                              ,
                                                                                                                                                                              .,
                                                                                                                                                                               )
                                                                                                                                                                               .
                                  i>
                                   à
                                   ë
                                  i:
                                   i
                           '
                         :ïkj
                         5 #.k Generl    .c Sov
                                            . M.I   .lk :1
                                                         x
                                                         .;'t
                                                         t  ).
                                                             'Tt
                                                               f-
                                                                J. )Em.'-:
                                                                        jI
                                                                         à
                                                                         4,
                                                                         !''
                                                                           G.
                                                                            'orE,EtnE.k,.
                                                                                        j.Aua ,.
                                                                                               ,is.,m
                                                                                                 '  '-..
                                                                                                     tO1.N
                                                                                                         z l                                     '
                .'            .:..E ;(
                               E     sf:.j
                                         @.            .      ,. .,               ...                    dlîeml14'OWe1'6d to
                                                                                                                :                .
                                                                                                                                                     .                             -
                               :
                 ''qu ;l
                       k
                       j
                       g
                       z
                       l
                       iu
                        @
                        :ë
                         )'
                          '
                          :
                          i
                          g
                           4
                          ..
                          k'
                             j
                             ,
                           11k
                             ,
                             :
                               My
                               .
                             .. '
                             '    !
                                   hat  v vè
                                           e have  cr eat   ec   I#s a q rou
                                                                       '' '
                                                                            ''p 01,   peopl
                                                                                         '
                                                                                           e b vho   are
                                                                                                              r
                        j
                        E?
                               'Cheï.
                                    relnct,1
                                    2      yj
                                            -jem.selves agair       '
                                                                    3st'the.Se V-î'
                                                                                  0.lent'aC'ti'onS. -
                                                                                                    .
                                                                                                    ,.
                         E
                         !
                                  :
                                  !:
                                  'E
                                   E
                                   :
                                                                                                                                                                                       ;
                                  !i
                                   E                                                                                                                               '
                                  ::
                                   E
                                  iE
                                   J                                                                                                                               qjh
                                                                                                                                                                     wn
                                                                                                                                                                      jj,.t
                                                                                                                                                                          jjj;
                                                                                                                                                                             .
                                  l
                                  3i
                                   !
                                   E
                                          :
                                          E
                                          ::
                                           i
                                           E:l
                                               .t
                                                                                                                                                                                       q
                                          .E
                                           .'   ;:                                               pyw.
                                   enerIf S0y IIk jt,
                                            .':        1
                                                       j
                                                       :.
                 ...                            41'
                                                 '1:
                                                   .2
                                                    :   <(y:;t:.        '*.               4*
                .               +:
                              ..'
                                              '' ,
                                               ,z E !   -.'
                                                        .                         .


                       .. .E
                       :     j d;
                                rW.'
                                   k
                     .
                     i
                     ;
                     :
                     .
                     7
                     ::'
                       !
                       t
                       f
                       !
                       :
                       I
                       .E
                        F
                        :
                        i .
                         :.
                         E
                         >E
                          ;
                          j
                          I
                          F.
                           '
                           ?
                           :'
                           jj:
                             t
                             j  k
                             .. '
                             '
                             E   .
                                 .u
                                  .
                                  '
                                  ë E
                                    uj
                                     ,
                                     .r
                                      l
                                      .y
                                       a
                                       j
                                       j
                                   ''' .j
                                        s
                                        :y
                                         -
                                         ,
                                         .
                                         ).
                                          y
                                          w.
                                           ;j
                                            ,
                                            w
                                            r
                                            .y
                                             j
                                             .
                                             js
                                              j
                                              o
                                              ..
                                               jm
                                                ,
                                                .j
                                                 w
                                                 r
                                                 .a
                                                  j
                                                  .
                                                  kg
                                                   .j
                                                    y
                                                    g
                                                    .(          .




                and created a pow erstructure utterly disincentivized to
                                                            i
                act'
                   on theirbehalf.

                           ..         1S a                          r ac iIS InC'                                                atl 1'
                                                                                                                                      .
                                                                                                                                      e It, CIVllr'
                                                                                                                                                  l' :
                                                                                                                                                     ,.tS.
                                                                                                                                                                                       l
                                                                                                                                                                                       1
                 kl
                 x
                  i
                  iC<NLh
                       <'.
                         lt
                         f'7
                           ujX1
                             .h.
                               (4
                                3;
                                 %F
                                  l <ïo
                                      s1u'u
                                      .   q  à.t7
                                                ....C
                                                    g'
                                                     ,:
                                                      .
                                                      *
                                                      '
                                                      j.*)
                                                         :*
                                                          V                                   '/
                                                                                               :qyjt
                                                                                               '   .
                                                                                                   !
                                                                                                   *
                                                                                                   '
                                                                                                   :
                                                                                                   'j
                                                                                                    ;j
                                                                                                    ygm
                                                                                                      u.
                                                                                                       j
                                                                                                       'lo
                                                                                                         .A
                                                                                                          .
                                                                                                          j.
                                                                                                           )
                                                                                                           i
                                                                                                           :
                                                                                                           e''t
                                                                                                              ..
                                                                                                               '?
                                                                                                                z
                                                                                                                i(Lt'
                                                                                                                    :t
                                                                                                                    iu
                                                                                                                     x.y
                                                                                                                       ,
                                                                                                                       '
                                                                                                                       )s
                                                                                                                        .
                                                                                                                        '
                                                                                                                        ;
                                                                                                                        !
                                                                                                                        t'                                                             l
                  ..z.t  X'               .J l
                                             .                                                                      .                                                                  k
                                                                                                                                                                                       l



                i
                :
                l
                !:R
                  j
                  .e
                   o
                   e
                   ç-:
                     9
                     '
                     .
                     1
                     ,
                     bhn
                       :
                       ?
                       k
                       i.
                        y
                        f
                        q
                        t
                        -
                        i
                        .l
                         -
                         kt
                         .ij'
                          . :
                            .
                            a'
                             .
                             -. ,
                             <  1k
                                 -
                                 '
                                 .
                                 !1
                                  5
                                  ).!
                                    ..-
                                      4'
                                      'j$
                                        k
                                        e
                                        ,
                                        .
                                        msr
                                          .'
                                          t
                                          :-
                                                                                                                                                                                       !


                                                                #
                                                                .
                                                                                                                                                                           :)          l
                                                                                                                                                                                       l   LTU
                                                                                                                                                                                           E
                             .
                           ::;
                             ''
                          .. ,
                 . , x1
                 c             @i
                                (
                                :.
                                 j
                                 r;
                                  :
                                  .
                                  .k
                                  .4u
                                    b.
                                    'y'Lj :
                                     '    0
                                          11;:1j1.
                                                 ,
                                                 1.
                                                  ::j
                                                    .,
                                                    7I&
                                                      j,
                                                       .
                                                       j;
                                                        l1,
                                                          1.
                                                           :k.:
                                                            :7I,
                                                               ;:j
                                                                 Ik,
                                                                   !P
                                                                    k.
                                                                     u,
                                                                     . 63,,.w
                                                                       .
                                                                      lw    ,p.j;y
                                                                              .   jg
                                                                                 ,;
                                                                                    jy
                                                                                     .u..    ,jr.jjjy.;j
                                                                                                 .     :
                                                                                   j, j:!;rjjjjjr:ërliki
                                                                                                         jx
                                                                                                       jj.
                                                                                                            yx
                                                                                                          lj,
                                                                                                              xj
                                                                                                              k
                                                                                                             ..;.j
                                                                                                            tt). .
                                                                                                                  y
                                                                                                                  .
                                                                                                                 %x.
                                                                                                                   k
                                                                                                                   .j
                                                                                                                    ..
                                                                                                                     j
                                                                                                                     .y
                                                                                                                      ..
                                                                                                                       j
                                                                                                                       ;.
                                                                                                                        j
                                                                                                                        sr
                                                                                                                         z:
                                                                                                                          .'
                                                                                                                           .
                                                                                                                           .;
                                                                                                                            g
                                                                                                                            sr,
                                                                                                                              y
                                                                                                                              y.
                                                                                                                               a
                                                                                                                               :t
                                                                                                                                q
                                                                                                                                ,
                                                                                                                                :.
                                                                                                                                 j
                                                                                                                                 '
                                                                                                                                 ,j
                                                                                                                                  s.
                                                                                                                                   :j
                                                                                                                                    .;.
                                                                                                                                      rq
                                                                                                                                       :
                                                                                                                                       à
                                                                                                                                       .
                                                                                                                                       k
                                                                                                                                       x.
                                                                                                                                        ,..
                                                                                                                                          .L
                                                                                                                                           r.
                                                                                                                                            o
                                                                                                                                            .:
                                                                                                                                             j
                                                                                                                                             u,
                                                                                                                                              j
                                                                                                                                              -p
                                                                                                                                               .x
                                                                                                                                                ..
                                                                                                                                                 ;
                                                                                                                                                 j
                                                                                                                                                 g
                                                                                                                                                 .
                                                                                                                                                 y.
                                                                                                                                                  ;j
                                                                                                                                                  q -j
                                                                                                                                                    sy
                                                                                                                                                     t
                                                                                                                                                     gi
                                                                                                                                                      .j
                                                                                                                                                       E
                                                                                                                                                       ty
                                                                                                                                                        -  ).
                                                                                                                                                        j ''
                                                                                                                                                           ;!
                                                                                                                                                            '
                                                                                                                                                            ;
                                                                                                                                                            i.î.1.r
                                                                                                                                                            '     J 't
                                                                                                                                                                  .  )
                                                                                                                                                                     '
                                                                                                                                                                     /
                                                                                                                                                                     ''' =
                                                                                                                                                                     '
                                                                                                                                                                     %   '
                                                                                                                                                                         '
                                                                                                                                                                         ''1
                                                                                                                                                                         %
                                                                                                                                                                         '
                                                                                                                                                                         ? '
                                                                                                                                                                           5
                                                                                                                                                                           1
                                                                                                                                                                           '
                                                                                                                                                                           :
                                                                                                                                                                           .
                                                                                                                                                                           ,
                                                                                                                                                                           .
                                                                                                                                                                           j1.
                                                                                                                                                                             'fk
                                                                                                                                                                             ' ,''/''K
                                                                                                                                                                                     !
                                                                                                                                                                                     !
                                                                                                                                                                                     ' ;
                ..  .:w    .       .:
                                    .L. .
                                        (                                                                    m
                      -'
                                                           .
                                                           ).'5
                                                              t;j-
                                                                 - ltr
                                                                     ,rd ! ,
                                                                           .(:y;j   .
                                                                                    âG               .                            g.                                                   j
                 >:ï
                      : :      tz
                               .. z
                                  . .   ) i
                                          )q
                                           r-q
                                             t
                                             k
                                             o:j
                                               . jj.j):
                                                      )yj ,
                                                          L            q
                                                                       t  -          &
                                                                                     x
                                                                                     t-
                                                                                      -'
                                                                                       ,
                                                                                       àt
                                                                                        .jw
                                                                                          t
                                                                                          .:rjy
                                                                                              ;c
                                                                                               jn   ,
                                                                                                    :
                                                                                                    i j
                                                                                                      ):
                                                                                                       9
                                                                                                       j ?./u  .
                                                                                                               ig
                                                                                                                :
                                                                                                                .
                                                                                                                >
                                                                                                                -)!.
                                                                                                                   t:'
                                                                                                                     t
                                                                                                                     . .
                                                                                                                       x
                                                                                                                       t:4r.
                                                                                                                           :
                                                                                                                           # 1
                                                                                                                             :-
                                                                                                                              /4
                                                                                                                             . .t
                                                                                                                                .ë
                                                                                                                                 .
                                                                                                                                 ),
                                                                                                                                  '
                                                                                                                                  b .
                                                                                                                                    t-
                                                                                                                                     :,1
                                                                                                                                       .
                                                                                                                                       !                                               p
                   l:
                   .
                   ièE
                    ;i.
                      l:t.og
                      :
                      i    ltj
                             lijë.:  ' % .g '                        -                                 '
                                                                                                                                                                 J'break,then l                       -:y
                                à .                                                                      .                                .        ,               .              .u
                        i  (
                           q              lf .you l              push.a peopI                            ie tc the polntwl7ere th.eb                             .
                                                                                                                                                                                       you are responslble
                                  @@
                                   i                                                  .                  -         -                 ,                       . '       .
                                  j                     '
                                                        for'hos
                                                              .'.
                                                                b
                                                                'they reac
                                                                         .t.T1
                                                                             31
                                                                              .sIstrueti
                                                                                       .7roughou.th
                                                                                                  :i
                                                                                                   ;
                                                                                                   lst.cry.
                                                                                                          .
                                  Ji
                                  i
                                  i
                                  ?i
                                  ii
                                  Ii
                                  i
                                  j
                                  i
                            '
                 .: g...:....j:
                              ..
                               a..r .
                                    G eneritSoy 9:- 1I.
                                                      l
                                                      kt4
                                                        '
                                                        yl
                                                         -
                                                         t
                                                        tt
                                                        .j
                                                         a
                                                         pb:
                                                          jj
                                                           ,(;
                                                             1
                                                             :
                                                             t,
                                                              :
                                                              ).
                                                              .F..
                                                                 4TiiI
                                                                     i
                                                                     yG f')r
                                                                           ,'
                                                                            cens.l
                                                                                 t.l-ztkttJ.g
                                                                                            '.6.
                                                                                               :'
                                                                                                s2017                                -
                .
                       : ::4  . !7.
                                  j           .
                                              ,                ,. : .  ,                    .
                                                                                            ,     .
                 '           414
                               ,' An.7:k!talk
                                            :klng,a'
                                                   botlttech Indus:ra    5'ora1 .'
                                                                                 ni lta1. ke1ng ab out
                                                                                                     !a17
                                                                                                        .
                                                                                                        ,-?
                  '
                  .
                  $jL
                    :
                    q
                    ë
                    ;.
                     E,/  œt
                           .K'
                           : ?#-
                              .  '                                          '                           ;
                                  @@                                                  .                                                                                                !
                                  ii
                                  d
           d.                     t
                                  j
                                  @ f
                                    dI
                                     zinestE
                                      '    j.(
                                             ..jjy
                                                 .
                                                 j
                                                 avenofuckin'
                                                            cl-
                                                              1d'
                                                                .eaatth1
                                                                    .
                                                                       75point
                                                                          e  ..
                                                                             1                                           *                                                             j
                                                                                                                                                                                       j




                                                                                                                                                                                       i
                                                                                                                                                                                       I
Case 3:17-cv-00072-NKM-JCH Document 637-3 Filed 01/21/20 Page 53 of 89 Pageid#:
                                    8362



                         . *    ::
                                 '4ê                                       .
                ;   ..             tT#u
                                      ....                 jyx
                          :
                          7
                                       s
                                        .
                                           )GenericSoyMilkV.           ,

                .
                .
                    t:'E
                    :  jIl.q
                         tq
                          !j
                           :
                           ij
                            .
                            3
                            '
                            p
                            :
                            1
                            jt
                             '
                             ; (j
                             p  l
                                j
                                ;p1.
                                   4
                                   2
                                   1-
                                    1
                                    -1
                                     ;i1
                                       .
                                       t
                                       k
                                       67
                                       -
                                       ..
                                        1
                                        ':
                                         2
                                         5
                                         .
                                         L(
                                         h:,t
                                            '
                                            d
                                            t:
                                             e.
                                              nt:
                                                k
                                                1-
                                                .k
                                                 :
                                                 '(

                : W ithin *m y lifetim ewregim es lnave been toppled by
                . speech a'nd.thatspeech w asn't protected.Sooo...tell
                  m e again'w hy vle Iet Nazis roam ?
                    z
                    l'
                     t
                     :
                     !:-
                     ' t
                       é
                       J'
                        1
                        L'P
                          '@
                           $,
                            .
                            r
                            :.-
                              j!
                               .?1-
                                  1
                                  :s
                                   r
                                   'k
                                    .?'
                                    , ï
                                      é
                                      !)
                                       l
                                       7-
                                        1z*
                                          1
                                          '.'
                                            -'
                                             l''
                                               f
                                               s
                                               k
                                               ,r
                                                ':
                                                 1
                                                 ;1
                                                  2
                                                  iï
                                                   ,2
                                                    ,'
                                                     ùi
                                                      '
                                                      i
                                                      ,l
                                                      !'
                                                       ki
                                                        j.
                                                         t,i
                                                           '
                                                           -'
                                                            .I
                                                             E
                                                             '
                                                             i.
                                                              k
                                                              E)Z
                                                                F)1
                                                                  .
                                                                  ;

                    5 PY'
                        r
                        ok
                         tk.
                           :
                           %t
                            '
                            f
                            -
                            =w
                             ;=.
                               '
                               ..
                               ks' 17 1
                                      .
                                      -6kes

                            .'        '.)L
                                        ...
                                          ..
                                       t.Cj:
                                           j.
                                            k''
                                    GenerzelcSoy xI       . igtlz
                                        , .
                                s,                         lk v
                                                              x
                                                              >'
                                , E
                                 '.
                                 .           ..           ;.
                         .. .:
                             I
                             F
                             l
                             S
                             1
                             p
                             ;
                             .
                             t )k
                                .
                              : .
                              E
                              é
                              r
                              ë
                              F:
                               >
                               ':.. #
                                    .
                                    Y
                                    .& .
                                       j
                                     ..ei
                                        :;
                                         >
                                         .c
                                          am
                                           >t;
                                             Jjg
                                               p
                                               <g
                                                G r
                                                  )
                                                  x
                                                  .yzu
                                                    . p
                                                      ?j
                                                       e
                                                       .;
                                                        >r
                                                         f
                                                         <
                                                         .!
                                                          .
                                                          k
                                                          v x
                                                            j

                        In Prague,a city nearto m e heart,an oppressive state
                        was overthrow n by unfree speech.Rom ania,too.And
                        countless m ore.


                                                         43 :
                                                            i
                                                            L.
                                                             ikx
                                                               es


                        . .t     l'i.
                                 '    :, Gener*
                                    t'5        ICSD.yM *1IkQ
                                                           :w..'
                                                               *
                                                               :
                                                              à.
                                                              .:
                                                               w xf
                                                                  b
                                                                  '-
                                                                   'L'
                                                                   .
                                                                   r -I
                                                                      Tjj
                                                                        .j'
                                                                          yz
                                                                           f-k)L
                                                                           /   3--en6.
                                                                                     '
                                                                                     i:.i.tk
                                                                                           '
                                                                                           J'
                                                                                           .Ea1
                                                                                              '1xZ
                                                                                                 s-
                                                                                                  :
                                                                                                  y<r
                                                                                                    :U-
                                                                                                      :?
                            ' ''
                             '  jt,t.
                                    .
                                       E
                                       .
                                       ? =-
                                         rle?
                                            '
                                            ;
                                            à SPC:
                                                 OCj
                                                   ) jjdn' t
                                                           < r.)reve nt t.
                                                                         h
                                                                         vJ
                                                                          yr
                                                                           .a nl
                                                                               l y'f
                                                                                   st
                                                                                    rm
                                                                                    s     takir
                                                                                              lq
                                                                                               .. :
                                                                                                  '
                                                                                                  l
                                                                                                  A0ld In dO'
                                                                                                       -    Zen
                                                                                                              .SC'
                                                                                                                 f0*
                                                                                                                   'her
                                                                                                                   us
                        u..
                            j
                            '
                            q
                            ifzi. '
                                  :
                                  #' .      .                                              '
                                 EE
                                 !                          i'         51
                                 iE
                                 !
                                 E!
                                 :                                                                  v%%%yq.%
                                 d
                                 i
                                 j
                                 l
                                 j
                                 E
                                                                                                    k
                                                                                                    *-'')!.
                                                                                                          1
                                                                                                          >.
                                                                                                           4
                                 (!
                                 '
                                 ::
                            .         SE.y
                        .
                                 .      .
                                        1-! Generi
                                        -4
                                        ..$      cSoy'M
                                                      ,-1lk'
                                                           u
                                                           4
                                                           Y
                                                           iR17,
                                                            7
                                                            :                                                                                      W
                    .
                           pu .. >
                                 :Ei                                                    ,
                        '>. ;t:: g . o.
                                 v $  j.
                                       0:
                                        ,e.
                                          i.
                                           :.   .791.'
                                            L1*10    .j
                                                      t,
                                                       iy/$
                                                          xr
                                                           .:.
                                                             lx   %ï.
                                                              g1:77 :t::$*
                                                                         1*
                                                                          2.
                                                                           1:1iz;,(
                                                                              wh  rl.
                                                                                    j
                                                                                    '
                            d.
                            x:
                             !
                             i
                             S
                             E,
                              x
                              q
                              :
                              ë,
                               k
                               ,
                               X
                               )                         -.

                    So perhapsthe powerofthe w ard isnotin the
                    protection oftlne speeciabutthe ypeeciaitself.                                                                             !
                                                                                                                                               k
                                                                                                                                               I
                    1r
                     -
                     :
                     1'.3
                     .z
                     .  :
                        3
                        .$
                         '
                         .
                        ..
                         .*
                          3zi
                          .
                          )
                          . '
                            :
                            b
                            v)'
                              #;
                               t
                               kv1
                                 3
                                 '
                                 .?
                                 . 3<:-
                                   t  ï.
                                       j
                                       --
                                      .. i::
                                         2 ;
                                           <
                                           ;
                                           . '
                                             -
                                           .:4'<f
                                             :1 ê
                                                .
                                                -
                                                t,
                                                .
                                                .#
                                                 :!-
                                                   /:
                                                    'Y-:î
                                                        -
                                                        '
                                                        : p
                                                        $E.?j:t
                                                          t.  v-
                                                               ï
                                                               r
                                                               .
                                                               k
                                                               .x
                                                                r
                                                                4-.t
                                                                 t
                                                                .. 'qg
                                                                     $-
                                                                    !: k
                                                                       '
                                                                      .; ,
                                                                         '..;
                                                                       t'.  V
                                                                            E:.t
                                                                             '
                                                                            .i -.h
                                                                                 ïe-
                                                                                 r
                                                                                 u r
                                                                                   !8
                                                                                    -t
                                                                                   :u-.'
                                                                                     . J:'
                                                                                         1
                                                                                         -
                                                                                         :-
                                                                                          E
                                                                                          !
                                                                                         >.
                                                                                          â
                                                                                          :

                    -
                    1-
                     1I:
                       s
                       h
                       t
                       çc
                        ''
                         ukA?
                            >'
                             u
                             =f
                              -
                              o'
                               1
                               --
                                $
                                )' 15
                                v
                                '
                                .   111
                                      )'
                                       1.7
                                       : ,'
                                          kv
                                           d
                                           -
                                           J
                                           uk
                                            .-
                                             $
                                             ;
                                             .
                                             :

                                                                                            -:
                                                                                             k
                                                                                             L.
                                                                                             - .!        '.$,. -;
                                                                                                                )                  ,-i-
                                                                                             xv                ---                 --.:
                                                                                                                                      ..;,

                          '
                        ' ..'     .: k
                                     '.t
                                       ' ;: G enerjc soy '
                                        ,' .t
                                         .,E
                                                                   M
                                                                   E- 1Ikê
                                                                         .'
                                                                          r
                                                                          k
                                                                          iX
                                                                           ,-
                                                                            I
                                                                            tt
                                                                            E
                                                                           .>     xm
                                                                                   zv
                                                                                    .. 5
                                                                                       =J*X,Ei
                                                                                         ,   .)t
                                                                                               g(
                                                                                                c'
                                                                                                 oî
                                                                                                 , .n
                                                                                                    ..t
                                                                                                      ,.ct
                                                                                                         '.j
                                                                                                          uv-;kk
                                                                                                               C-P
                                                                                                                 '.
                                                                                                                  >?:i'
                                                                                                                      lj';5Eç-
                                                                                                                             1.s.
                                                                                                                             .  '
                                                                                                                                -'
                                                                                                                                Z0''
                                                                                                                                   *
                                                                                                                                   L-
                                                                                                                                    7'
                                                                                                                                    f               %k
                                                                                                                                                     e
                    .         .
                              .q
                             .' ,'. ..j  :
                                       j:.
                                       t    : .a
                                               t-.x:'J
                                                     fa
                                                      )
                                                      -l
                                                       j
                                                       .
                                                       ïs
                                                        yp
                                                         ll
                                                          'i
                                                           '
                                                           sxl
                                                             .tC.
                                                                > .
                                                                  ;
                                                                  ï
                                                                  .
                                                                  t
                                                                  'p
                                                                   .
                                                                   f
                                                                   ..
                                                                    j
                                                                    i
                                                                    '
                                                                    .c
                                                                     t
                                                                     ..
                                                                      .
                                                                      fP'
                                                                        x
                                                                        .
                                                                        .
                                                                        i'
                                                                         j
                                                                         :
                                                                         h.
                                                                          '
                                                                          tL?
                                                                            q
                                                                            .
                                                                            ,
                                                                            u-
                                                                             ï tw e
                                                                                  ir
                                                                                   :
                                                                                   ,'
                                                                                    .
                                                                                    C  t
                                                                                       .z
                                                                                        y
                                                                                        .
                                                                                        . t
                                                                                          w
                                                                                          . f
                                                                                            .g
                                                                                             u
                                                                                             .t
                                                                                              :
                                                                                              .s
                                                                                               kJ
                                                                                                '
                                                                                                ;
                                                                                                .
                        %xot.tEhml.ëk
                                    -'
                                     fJ'
                                       :'
                                       7                   '-'           J
                                r              bo miaybe'       /e
                                                                 te.shoulc1 +o    .e l  eb  -s?ocused o.nthe pedanury ofw ,            .
                                                                                                                                       4t5proxe.
                                                                                                                                               ,
                                                                                                                                               ww
                                li'                                                                    .     .
                                I
                                !!
                                  !
                                  i
                                               a    nd  b e m  ore  ,
                                                                    4
                                                                    ccu  sed      o  n   wh    at a  r  L
                                                                                                        ses  Instea  d .
                                $1                                                                                                                F
                                i
                                E
                                E F
                                  i
                                  E
                                  9                                          .j.
                                                                               j.7..x
                                                                                .,                                c
                                                                                                                  ,,--
                                                                                                                     2
                                                                                                                     )
                                                                                                                     ,
                                                                                                                     :
                                                                                                                     y
                                                                                                                     ..sj:
                                                                                                                         yy
                                                                                                                         ..
                                                                                                                          .zrj
                                                                                                                            .r                    ;
                                                                                                                                                  ,
                                 iE
                                  l                                                                                                            j
           g-
                                                                                                                                               l
                                                                                                                                               l
                                                                                                                                               !
Case 3:17-cv-00072-NKM-JCH Document 637-3 Filed 01/21/20 Page 54 of 89 Pageid#:
                                    8363




                          t:
                           ..'
                             :',i'         IdoIStan uW u TDlal
                                                             rjpsc
                                                                 afgold -p'ttjg L
                                                                                ?.
                                                                                 i
                                                                                 3
                          '
                          .
                    z...
                    ,         . .... q
                      .           .     r. koting fordemoclats puts dem ccratson ,
                              .
                              '   ï7.1
                                     *
                                  i;               $'---*%4 ,
                                  i(
                                  '                 'N':*'' .2
                                                             1
                                                             4                                                                j
                                                                                                                              ;'
                                                                                                                               g
                                  11
                                  :
                                  24jj
                                  .  i;
                                      s..l
                                  .
                                         z...,i    Gene'r:l
                                                          :    s; jjjy
                                                          c5oyMllk.
                                                                  (j.
                                                                    /,Ct*.Em.JlE
                                                                               vr
                                                                                ,
                                                                                S
                                                                                -orcèlrf
                                                                                a       '.l.>.UC
                                                                                       sk
                                                                                        l      J..3
                                                                                                  ..
                                                                                                   L-
                                                                                                    h
                              ;
                              . t
                                4)                 @don t' ti
                                                            slan.t'di
                                                                    emocrats on the bench
                      zvli
                      '  li
                          yi':
                             #'                                                 '
                                  é
                                  i
                                  E
                                  j
                                  .
                                                   t:
                                                    r
                                                    -
                                                    .
                                                    y
                                                    .-
                                                     %
                                                     g
                                                     ,
                                                     <I ..
                                                      .  t
                                                         -
                                                         '
                                                         j
                                                         i
                                                         .r
                                                          t
                                                          -
                                                          b
                                                          p              -
                                                                         jq
                                                                         .g
                                                                          .
                                                                          .-
                                                                           .>
                                                                            .
                                                                            '
                                                                            .
                                                                            f.
                                                                            >                                                 .jjj
                                                                                                                                 '
                                                                                                                                 ;
                                                                                                                                 )
                                                                                                                                 .
                                                                                                                                 w
                                                                                                                                 .
                                                                                                                                 ,
                                  l
                                  .E
                                   @

                    jTh
                     k.ri
                        l
                        *
                        's:Tv-
                             ?eeL
                             .  =î
                                 -surji
                                      av'
                                        aj'
                                          g
                                          Tal:?Ie.
                                          p                                                                                                              i
                    .
                    7                                                                                                                            I       .i

                      .               i1
                                       'vc$$..;                .u                    .      y,
                                            ! GenerltSoy Mllk$)'                .


                               >i:
                                 ;
                                 .              .y>
                                                / k--
                                                  ' r,''
                                                       .r--?.j
                                                       F
                              ;
                              t
                              k' .' q
                                    k
                                    r
                                    j
                                    D
                                    r
                                    .q'k(
                                        :
                                        .(
                                         '.
                                          r
                                          y)-
                                            jj!
                                              .;
                                                          'p4 ::
                                                               jg
                                                                jj
                                                                 '
                                                                 l.j
                                                                   ;
                                                                   y
                                                                   .j
                                                                    <.
                                                                     j
                                                                     -
                                                                     q
                              ..
                      '             .v  -      j' '                 A.
                '
                      '
                      !
                      :
                      Kii
                        .@
                         :i
                         .:è
                          .;i
                            d
                            .p
                            .>:
                              f
                              E1
                               $
                               ..1

                    8r
                    i7
                     :.
                     s
                     '4
                      ()
                       r
                       )w
                        -
                        jj
                        .ë.)k
                            '
                            )
                           j1'
                             :
                             a:
                              s
                              .n
                               ..1
                                 tj
                                  ;j?
                                    K
                                    w
                                    4'
                                    '1.)
                                       L
                                       '
                                       <
                                       :jj
                                         .
                                         '$
                                          .
                                          o
                                         ze
                                           -
                                           .
                                           e
                                           .j
                                            '-
                                             )
                                             .
                                             ot-
                                               7)
                                               2;-
                                                 '
                                                 ,
                                                 ej
                                                  .
                                                  .;a
                                                   j
                                                   .-.pp
                                                       -
                                                       .
                                                       '
                                                       ë
                                                       @!(
                                                         ;rj
                                                           i.:
                                                          va
                                                           a /)(
                                                               j
                                                               $t
                                                                .
                                                                :
                                                                -y-
                                                                  k
                                                                  .
                                                                  :
                                                                  j.
                                                                   -
                                                                   .)
                                                                   :
                                                                   wy.
                                                                     o
                                                                     .t;
                                                                       ç
                                                                       .
                                                                       -
                                                                       ;
                                                                       '
                                                                       .
                                                                       a!4
                                                                        ht
                                                                         ..
                                                                         -;:C
                                                                            .j
                                                                             ;jk
                                                                             '.
                                                                                E
                                                                                .yr
                                                                                t '
                                                                                  j
                                                                                  cyt
                                                                                    à
                                                                                    .t2ï
                                                                                      t...
                                                                                         $
                                                                                         %
                                                                                         ..f
                                                                                         o g
                                                                                           yt
                                                                                            y4.
                                                                                              t
                                                                                              xr
                                                                                              .'
                                                                                               j
                                                                                               >
                                                                                               .,
                                                                                                tj
                                                                                                 (I,
                                                                                                   :)ö.
                                                                                                      q
                                                                                                      7l
                                                                                                      v x
                                                                                                        ,
                                                                                                        j:1
                                                                                                          .
                                                                                                          1u-
                                                                                                            ..j
                                                                                                              i
                                                                                                              '
                                                                                                              x                                  l
                                                                                                                                                 j
                .                                                                                                                            .
                                                                                                               '                                 j
                     Iactuall antt e 'su re e courta oll
                                                       ashe .an tlnej
                                                                    :
                    Constltutlon llt On 1'1re                                                                                                    r
                                                                                                                                                 i
                                                                                                                                                 I
                                                                                                                                                 2




           h.       10 Likes

                       . ..
                       1.i  a                '                                                                                                   I
                         k
                         l
                      ku
                         ...
                            g Gener1CSoy M *
                           çy                 1Ikv'
                                                  Vyl
                                                    j'x
                                                      fwiai)vi
                                                             7
                                                             .1
                                                              -n-
                                                                1ly1
                                                                   S
                                                                   ..7
                                                                     ,
                                                                     Cfrr
                                                                        ze$7stko)-#.(
                                                                                    .
                                                                                    1ç
                                                                                     .:
                                                                                      )Jt
                                                                                        :;2ï)
                                                                                            lX
                                                                                             s1
                                                                                              -
                                                                                              '               '
                :
                ' + s
                     '     ;
                           $:                     '                                                           j
                    -. '  AE' T
                              .he l
                                  e ga:
                                      lcom .m  u nity nee     dl
                                                               s .to s tc
                                                                        -p fet  i
                                                                                shizinc) d
                                                                                         ,efend ing Ni,
                                                                                                      azispeec
                                                                                                             .r
                                                                                                              1
                                                                                                              -1until
                                                                                                                    Eit
                ..     t''. t'                            .                           -
                 :
                 '4.g
                    i
                    )(
                     k
                     @
                     '
                     '!
                      y
                      g
                      t:
                       ë.
                       . 1
                         /
                         '11
                           ;
                           '
                           . startsEons.        xês:
                                        lsten.tl>  .)owl
                                                   1        .ng uo f ic.rm argl  .nal
                                                                                    .
                                                                                    reckfol:
                                                                                    l
                                                                                    z       Ks,.speeuh.
                                                                                                     ,
                                                                                                     .: : ;   ;
                                                                                                       s
                             ii                                                                                                                  l
                                                                                                                                                 ,
                           :ili
                           c
                           '
                           :
                             j
                             E
                             i
                             ë
                             '
                              .
                              i
                           J.:
                           . 'E
                     .. ..  1'4$$s!                          ,y                     :j ..;tj
                                                                                           ay
                                                                                            ujj   , .
                                                                                                    ,jr :..v       y.:: juk   ya.j ..)jy.g
                .,            ef;u.,.
                                    ,             GenerICSQY M lIk'
                                                                  tAs
                                                                    '1C
                                                                      J'E1
                                                                         .
                                                                         -f
                                                                          4)tï
                                                                             .4
                                                                              'toC'rqen5:
                                                                                        -
                                                                                        f
                                                                                        tj-z'
                                                                                            st)
                                                                                              :
                                                                                              f
                                                                                              J
                                                                                              '-.(
                                                                                              ,  .- 'j.
                                                                                                  .-v '.jl..?
                                                                                                            .yy
                                                                                                                                                     :
                ''
                 ':: '
                     F(
                           k I
                             .'
                              V
                              ,hen 1
                          ... '
                              a     .'
                                     Bzasstrajq-ht-up banned.'          nessforbelng t
                                                             from a.buslî             ransz
                                                                                          ''t
                                                                                            heACL
                                                                                               f U
                     ( !
                       .
                       i
                       E
                       j
                       i
                       .)
                        k
                        ;
                        :
                        j
                        .1
                         j
                         k
                         ;
                         .
                         211
                           k
                           ;
                           '
                           .          .       ''             .            .
                                                                          ,.         .
                                                                                               !
                       '     told m elt,Onlytakescases:with lm.pactpolentlal.                  i
                                                        9                                         :
                                                                                                  ,
                                                                                                  K
                                                                                                  -
                                                                                                  ,!@
                                                                                                   .
                                                                                                   ïï'
                                                                                                     ?
                                                                                                     P'                                          i
           1.                                                                                                                                    I
                '
                                                                                                                                                 d
                            bf
                             ï
                             .

                    ' 1%E',*; Gener.lcS@y Ml
                                           xIl
                                             k-eu:q'.
                                                    ;.a
                                                      ).;jr
                     ' '.. .
                           '. '      e'
                     .
                          :1::k
                          !    k;
                              ::ï.   ec'-h..e:
                                 14' G       .-''IR.
                                                   3C?
                                                     $>;.l  *'
                                                                H rt.f<FL.'l'
                                                         .udYC'FI
                       .:

                    f'teplyifl.
                              (.j
                                ,.tr..
                                     tt.
                                     ' c'
                                        il'lf::.
                                               'ft'ljlsgâias-'uit.
                                                                 grhtr.
                                                                      iiEjièsfzik'
                                                                                 tsz'
                                                                                    èig
                    No,Addressing in within the sam e fram eworkthathas
                    been corrupted Ispo' lntless.The Constitution iscorrupt;
                    the corrupted Constltution cannotremove the
                    corruption.
                    7.
                     -3.2Pfb/ .Apr')5-2213 .Twittbt'fof.k'qda-
                                                             yit'
                                                                s
'
                                                                                           .
                                                                                                                                j    .
    Case 3:17-cv-00072-NKM-JCH Document 637-3 Filed 01/21/20 Page 55 of5 89 Pageid#:
                                        8364                          I
I
I



                                   '
                                       j:.i
                                          ï
                                          l
                                          .t
                                           >
                               %
                                tù Gener.
                               .o
                                ..t    .
                                         liSoy M - llk;
                                                      k
                                                      't
                                                       y
                                                       o
                                                       .
                                                       tz
                                                        .'
                                 .. ,.
                    '''î/LALi,$t
                               :
                               .r jq
                                   jg
                                    j
                                    ;.
                                     gy
                                      u
                                   -- '
                                    .
                                        j
                                        r
                                        ,
                                        jy
                                         .0
                                          j
                                          e:
                                           l
                                          -'l
                                            t
                                            y
                                            gp
                                             y
                                             j-
                                              :
                                              j.
                                               -
                                               jj;
                                                 s
                                                 ;j
                                                  gyl
                                                    :
                                                    j
                                                    e
                                                    .j
                                                     '                                                                          y

                    The m ostodious thing aboutthistim e in histo is how
                    the concepts ofnon-violence and free speech Inave,
                    been coopted by the right.                                                                                  j
                                                                                                                                i


                                                                                                                                1
                                                                                                                                1
                        o
                    11
                     21
                      !5
                       $'
                        I
                        -'
                         $
                         ,c.f
                            .
                            l'
                             st.
                               ù
                               .1
                               z:.
                                 2
                                 1k
                                  '
                                  ës; ë
                                      l1
                                       :1
                                        pd
                                         ! ...
                                         ii) .
                                             1
                                             k't.
                                             ë  ts-
                                                  .

                                                 '..   .
                                                                       js-wqoyj
                                                                      sQ
                                                                       s                        vvp
                                                                                                .                      L.p i
                                                                                                                         -/:
                                                                                                                         '
                                                                                                                            z



                                   ''

                             :>r
                                    ':
                                   ..
                                   . i
                                     k:
                                     E
                                     p
                                    tst
                                       ..
                                       i!: Gener
                                        '       icSoy'Mj
                                                       -lk't
                                                           >s*
                                                           ?
                                                           ' :
                                                             X
                                                             )
                                                             &
                                                             u'.'(.2
                                                                 . ..'
                                                                     r
                                                                     k
                                                                     l..mi
                                                                         ls .'
                                                                          ,à'G.of'cen.sk.i'
                                                                                  ..      ,.,
                                                                                            %'
                                                                                             uc
                                                                                              ,.al7kr2O
                                                                                                      N..'17
                                                                                                           <                    j
                                             y.        c..r'    .
                                                                .
                                                                .j     s ,
                                   .

                    ''
                            !
                           ' .
                                    j
                                    , 'rajej
                                         h pl j
                                              inc!'
                                                  tt
                                                   7tS
                                                     'i
                                                      :C   0i
                                                            $1:
                                                              ?:
                                                               42
                                                                .
                                                                (rj'
                                                                   E
                                                                   ceE
                                                                     ngi
                                                                       .
                                                                       y
                                                                       k;
                                                                        (.
                                                                         l                                    !
                     ':
                      ..;
                        @(@i@i
                          ji
                           . @:
                              j.
                               ji
                               t
                               ip;
                                1jt
                                  ;i
                                  j
                                  :
                                  .:
                                   !
                                   14
                                    ;' ' ' ''
                                    .   .                                                                     i
                          '' y
                             ,i         The'J?discard
                                                   ., the  se  concep ts t
                                                                         lne i
                                                                             j nstant
                                                                                    % thatitisincon
                                                                                                  .veni
                                                                                                      e nt f
                                                                                                           orlh
                                                                                                              ',em ,
'
l                            t          Q u
                             i <..tthey use the          .em as a m ol '
                                                                       .
                                                                       albarrs-er.                      '
                                                                                                         .
                                                                                                              j
i                                  ië
I
:                                  t
                                   !
                                   i
                                   ë                       4..       -
                                                                     y--)'. -y
                                                                             .j
                                                                              r:j,
                                                                              ..
                                                                                                      ,;, :
                                                                                                          ;
                                                                                                          3
                                                                                                        4.-.   = 4.  -
I                                  l
                                   i
                                   i'
                                    ë                                    .                                     '-'
                                                                                                                 --'-
                                                                                                                    '-'''       ,
l                                  ët
                                   i                                                                                            k
l                                                                    .
I
j                   .
                    ,.''
                    .
                       E
                       -'
                        .
                        j
                        ;j
                        . , Ge
                         k.
                          ,  nerus
                                 .oyMilk,
                               ,f. .;q  k
                                        l
                                        s
                                        t
                                        j
                                        a
                                        sz@
                                        .
                                        y ,t
                                           g-lE.
                                               rrjj
                                                  ')y.
                                                     f
                                                     -
                                                     scyt'
                                                         ensk.-
                                                              j-,
                                                                %ug.
                                                                .  -
                                                                   ?,201.
                                                                   .    >
                                                                        )'                                                      i
                           z/.
                             '
                             k'
                              i!N,
                                 citlCans
                                        thl
                                          .dek
                                             yl
                                              M1RRol
                                                   ..
                                                    dv
                                                     yl
                                                      -yy
                                                        j,jij
                                                            ajjjy
                                                                -j;as)oj  ajjjarr-
                                                                                 jj
                                                                                  ej-
                                                                                    ,and-1:
                                                                                          -bzwpen.etratil1,g-#that
                                     .

                        klj
                          rj
                           t
                           il .Oarr-lerFOU5eem6as-Immora.l      ;l,m.
                                        v
I                        ''j
                           '                                        ''
                                                                     aj
                                                                      q
                                                                      .jjjym.
                                                                           -toap  asorbtht
                                                                                       .
                                                                                          at.Ersta        j '
1
!                                  @
                                   j
                                   !
                                   i                                              .                                             p
!                                  j
                                   i             (
                                                 '-'''
                                                 >   A               -ya                       (-0 g7           4*              t
               k                   l                                  ,.
                                                                       v
                                                                         +                     AV '*-          t
                                                                                                               '
                                                                                                               .
                                                                                                               '
                                                                                                               .'
                                                                                                                .
                                                                                                                l i
!
!                         ..
                           -.#ë
                            -.--.
                              E                                                                                                 j
j                   ..       'i
                              :
                              k:$
                              r g Gener
                                   .    k SoyMjlk*
                                             .    $
                                                  1t                                                                            N$
!
I                         '':*'
                        ....
                              t 'e
                               '
                                  x.J
                                    .Er
                                      rh
                                       lj
                                        yfop.
                                            ce
                                            ..nski                                                                               !
                         i
                         jp
                        :.
                          ju
                           xkàk .


                    Idealistically,w e strike and teardow n the entire
                    apparatus ofthe governm entand force a new
                    Constitution.


               1.   :
                    j:
                     f2
                      '
                      .
                      '
                      î:
                       ;3'
                         g1
                          v
                          ;
                          /-n
                            >.:
                              t
                              h :
                              q 111
                                  (
                                  1t
                                   k-
                                    .'
                                     I1
                                      6
                                      :.
                                       ç
                                       ,
                                       -
                                       ;
                                       .
                                       bw'
                                        q
                                                                                                                                 '
                                                                                                                                             I
Case 3:17-cv-00072-NKM-JCH Document 637-3 Filed 01/21/20 Page 56 of 89 Pageid#:
                                    8365



                                         Generk soy M ilkjA.k
                                                            x-
                                                             s.
                                                             .'(DE.4
                                                                   '
                                                                   nï'I
                                                                      p
                                                                      y-taorcenski.Jf
                                                                           .         ac
                                                                                      .5,2f
                                                                                          l1g8
                                                                                          .
                                         ACLtk T.he pficeûffree srueect :fisechecksinotes*brain hem m.or
                                                                                                      '
                                                                                                        ht
                                                                                                         m''e'esj-Butu'
                                                                                                                      h,
                                                                                                                       .
                                         don'
                                         '
                                            t'k
                                              s'o
                                                .nny'.justm
                                                          .ùnorcn
                                                                .es.                                                                         ;          '

                                         l                            j
                                                                      q. l
                                                                         )                                         -
                                                                                                                                         .

                                         Prayer hasa       in dow ntow n l
                                         l                            r l
                                         rthe state's m osftone participt
                                         )eAm erican Ci4
                                         l                            1 1
                                                          alw ith a skulll                                                               .




                                         kgon                         r 1
                                         t            .
                                                          lin h em orrhag!
                                         l                                                                                                   !     l
                                         !
                                         :
                                         .                                                                                                   J     .
                                                                                                                                                   ,
                                                                                                                                                 ...
                                                                                                                                                    .




                                                 h;                 -
                                                                    I)q-
                                                                       T.Eî()                      f
                                                                                                   t:r/1)5)                          :J2), (
                           '.
                            :;'!             '
                      ..                                         . ss     p,. .,v ...       j..g                .ay
                                                                                                   j # j., ,.sy.q ..
                 )'. ..j   tk
                           ..sj Gener1fS
                             ,         .oy M 1
                                             -lk'
                                                l'
                                                 iV qI
                                                     lkt
                                                       :k
                                                        '6
                                                         v%
                                                          r14'
                                                            :r.
                                                             .t
                                                              7j
                                                               .I
                                                               1i
                                                                .'
                   .                                              k'f
                                                                  ' ugj.:)rf1
                                                                            :n::
                                                                               5K)wJf
                                                                                    .ljn
                                                                                       ..',..
                                                                                           z.
                                                                                            t.JjàZ
                                                                                                 C';
                            , .q                  lv4            .,
                 : .::
                     .'' ''. .j m   r                  . .         ..
                                  i.' $ruly@f'  bveden.y'N
                                                         ,
                                                         !1azlstheabl)1t''1c EauEe brain h'
                                                                        z.                        em m czhages how cian b%e
                  'i
                   .:
                    z.
                      '
                       iji
                       ) @@
                          jy  tit.l4
                           :ES:    1j
                                   . 1
                                     .
                                     C
                                     '                              ,.
                                     even i  ,lave afirstam endm ent                                                i
                                      <+J.''                     G#               j
                                                                                  '
                                                                                  .
                                                                                   >
                                                                                   ;
                                                                                   -*
                                                                                    ps
                                                                                    - *
                                                                                      ' --
                                                                                      i
                                                                                      .
                                                                                      $
                                                                                    .--  4.:.g'.:
                                                                                         .
                                                                                         1
                                                                                         .
                                                                                                                                             l

                  .
                             '.: t:E.:
                               02.
                                 :.
                                 .   ,' .
                                     '            e
                                                  u        ,r j
                                                              ..f2
                                                                 .19:
                                                                    y.4                                                                      E
                 E
                 '.         y.F
                            '.
                          p'd    r Generl
                                 .
                                                    cSoy IIk'/       ,
                                                                     p
                                                                    %x
                  $'' rè+''ty;).'1 pk...g.
                                         J.. c  <.jI
                                                   /f.
                                                     y.  au
                                                          mk
                                                          ,    .t-'
                            .
                  '
                  :                     Zl   uP,-
                                                :
                                                t  >
                                                   t v:
                                                      f:
                                                       .4
                                                       9   *,1).
                                                               $
                                                               :
                                                               'U
                                                               ,  .                                                                          i
                       !
                       t
                       :
                       F
                       E
                       s
                       t:,
                         .
                         l
                         4
                         /,
                          :
                          s'                      .
                                                                                                                                             ;
                 Its rlghtthere.1n the Constltutlon.the Ila.                       .
                                                                                        .                              ''*;'''
                                                                                                                                             j
                 skullfractures shallnotbe denied                                                                                            ;
                                                                                                                                             1
                                                                                                                                             1
                                                                                                                                             ,
                 1-
                  '
                  10z
                    hbî
                      b
                      o
                      q -JuI5420-
                                :.
                                13'-'
                                    7
                                    .'
                                     k
                                     ?/,
                                       tterfor-
                                              '
                                              %.i
                                                ndrt-
                                                    ni
                                                     '
                                                     cl
                                                      .                                                                                      l

                 6 Retvk
                       feets 24 Lïl
                                  'tes                                                                                                       ,
                                                                                                                                             1
           m .

                             uE'
                               ;
                               !.:
                                4  !Generjcsoy Mjjk j
                                                    u
                                                    stj
                                                     ..
                         .. s. ..
                                :.
                      '
                      .
                      .'Ej:
                          t:
                          E:.k
                           L :.> .  e
                                    gj
                                    J
                                    'qcml
                                        j ç
                                          r
                                          f
                                         œ'v
                                           aoy
                                             .
                                             cerj
                                                z
                                                sx
                                                 fg

                  O urelectoralsystem sare openly corrupted.Our
                  nealthcare isa m ess.And we've openlyrevel
                  l                                         -ted to the
                  Constitution being only f6rciswhite m en.


                  j5 1
                     7k
                      3.ek
                        .''S.$?z
                               :tww
                                 rm'a.t>x' 55 =
                                              !'
                                               jc
                                                Ex
                                                 fw
                                                 'CS-
                                                  : C;
           n.
Case 3:17-cv-00072-NKM-JCH Document 637-3 Filed 01/21/20 Page 57 of 89 Pageid#:
                                    8366



                             j.
                                  L'
                                   .t
                                    k
                                    .
                                    ,
                .
                .
                             u.
                             :, .'
                                  lq Generi<Soy M iI    kLJ*.
                                                            -.Ar
                                                               i
                                                               . t
                                                                 e'E1
                                                               ...  :.
                                                                     71l
                                                                       '
                                                                       jf
                                                                       . '
                                                                         k
                                                                         sor.cer
                                                                               7Sk7
                                                                                  1'.Jiu,n 27
                                                                                            s;2t.
                                                                                                -i
                                                                                                 '1P-z
                                                                                                     '
                         ,.4:.   ;ï:j                   . ,  .                                   ,,          . .,
                    .
                    k<,.,
                        !
                          .' ;  ,v    Vk
                                       ôe ha ve to.s'
                                                    top hopï  nia-'1i
                                                                    n
                                                                    ' at a corrupted  s ystem vsq ll uncorr
                                                                                                          .upt
                                                                                                             :l tsel
                                                                                                                   f
                         ',
                          ië,.4%.l
                    .
                        ::
                        . '
                          :).:
                         . ..
                           :'
                          'i ;k
                              1
                             l(4
                               k:
                                av
                                 '    %
                                      42-
                                        1
                                        jj'
                                          l
                                          I
                                          7 j
                                            ;j.
                                              k
                                              !
                                              ;
                                              r6
                                               .
                             ii                                                          .                                                 !
                             ô
                             ë
                             t
                             i
                             r              t
                                            --y
                                            w -
                                              e
                                              ?
                                              .t                            .
                                                                            <
                                                                            E
                                                                            j
                                                                            x
                                                                            .x-
                                                                             ..-
                                                                               t'.Jr.
                                                                               W'   i't
                                                                                      j
                                                                                      .
                                                                                      i.
                                                                                       r                             zwt.uê
                                                                                                                          :-k:
                                                                                                                             t
                                                                                                                             -r
                                                                                                                              k
                                                                                                                              è            ;
                                                                                                                                           '
                             1
                             )@
                             ..                                                                                                            !
                                  %)
                                  .
                                  :r.;:
                                   .!
                                      .t
                                     ':     GenerlcS0y M :
                                                           ,;
                                                         . .p:w
                                                         IIk v-
                .            ..       zE
                                      . !                                   '
                                                                            .
                          . .
                    .;
                     :.j
                       E..i
                          yjC
                          ë
                          t i
                            .
                            E.u.
                            x
                            '  '
                               .;-t.
                               ;   k
                                   -
                                   !
                                   p
                                   q
                                   :m.
                                     jjl
                                     g .?l(
                                       T  r;
                                           y?
                                           .zî
                                             .
                                             '
                                             2.
                                             e;
                                              t
                                              .::
                                                ;
                                                .
                                                i
                                                )
                                                .k
                                                .
                                                .t
                                                 oad
                                                  -r
                                                   -
                                                   ht
                                                   .1
                                                    -'
                                                     1t
                                                      !
                                                      ;
                                                      .
                                                      i
                                                      .
                                                      Et
                                                       :
                                                       >
                                                       ')
                                                       t
                                                       tè                                                                                  i
                Tl                                                                                                                         !
                         3e Constitution has been deeply corrupted and itF
                framewprkwon'tbailusoutnow.                                                                                                l
                ''-
                  J.e. Q.  *k5J
                              %'jt à
                                   XfJy7 3
                                         :V': =*
                                               *
                                               >J
                                                4YJ
                                                  .:
                                                   'd
                                                    '1
                                                     ''
                                                      'q**
                                                         1.  vi'' .'
                                                                   '....
                                                                       G     ...
                                                                               k     5f.*
                '..7w    + :v z .''ux..: :
                    .'....               1     .
                                               J.
                                                w   o     4
                                                          $
                                                          .
                                                          6A1>
                                                           's z5
                                                              .7
                                                               .
                                                               xE.'
                                                                '
                                                                t
                                                                : C:
                                                                   .
                                                                   $
                                                                   :   E4
                                                                        *1:%t$
                                                                        .    ' %
                                                                               .'
                                                                               ..$k
                                                                                  '
                                                                                  1:h
                                                                                    '*
                                                                                     4:
                                                                                    ..
                                                                                     2 '
                                                                                       -'
                                                                                        .
                                                                                        i
                                                                                        :.'
                                                                                          :e
                                                                                           1
                                                                                           6                                               I
                                                                                                                                           .
                                                                                                                                           1
                                                                                                                                           .
                                               .           .                                                                               l
                -
                1111
                   ;J:
                     '
                     .
                     -
                     'J.
                      .'
                       s
                       i
                       ..v/t?
                            .'
                             o.é:. ..'
                                 2rt t'
                                      ,' -
                                         14
                                          :1
                                           tili(.i'
                                                  )
                                                  i
                                                  .
                                                  '
                                                  ,.
                                                   ii,
                                                     :
                                                     E
                                                     )                                                                                     j
                                                                                                                                           '

                                            Y
                                            ê
                                            *-
                                             >
                                              )                                 t7)-                          ''
                                                                                                               L'
                                                                                                                j.                      t*
                                                                                                                                         '
                                                                                                                                         *
                                                                                                                                         p%ji
                                                                                                                                            ;
                                                                                                                                           l
                        '    ''; .                          :1     Nw
                                                                        '   )
                                                                            .        .             w.   .                         y        i
                                                                                                                                           I
                    .
                            '
                             .    '
                                  <
                                  E
                                  i
                                  r.
                                   z!:. GenerlcSoy'MIIk'
                                   i                   :
                                                       2
                                                       R
                                                       alq.
                                                          1
                                                          ./q
                                                            -
                                                            &.
                                                             sF
                                                              -lf
                                                                'f'is
                                                                    fv/
                                                                      koorcc
                                                                           c
                                                                           .nski
                                                                               f.-
                                                                                 tun .
                                                                                     77,201/
                                                                                           .
                                                                                           ) ...                                           p
                             j) - :.l (-qà -.
                                   jpx   jjj  y
                                              jtj.;j
                                                   ;y.y
                                                      .y
                                                       .g
                                                        .jjy
                                                           :.
                                                            j
                                                            c
                                                            .
                                                            -y$y
                                                               .
                                                               ,
                                                               ..
                                                                )
                                                                j.:
                                                                  y.jy
                                                                  .  jy
                                                                      rj
                                                                       y
                                                                       t
                                                                       yj
                                                                        .y
                                                                         ..r
                                                                           .y
                                                                            ,                                 j
                            ..                         .
                    '    .C.
                           l 1
                            .--
                              ,,
                              'is
                                l'
                                 )
                                 -?l
                                   '
                                   k 1i'l
                                        i:
                                        E' s
                                           .t
                                            z
                                            ;
                                            pt,....,.      -:               .
                    xlj
                      yy
                       i
                        ui
                        l
                        l
                          p
                          .
                          s''
                          ,        ' ''   .
                                          ,
                              jIearnec som e th,      . .
                                                         lngsfrol
                                                                     kn hai
                                                                                .  .
                                                                              nçzlnf
                                                                                   g
                                                                                    ;out,
                                                                                        wjt
                                                                                          j.
                                                                                           j(j
                                                                                             r,
                                                                                              j
                                                                                              .
                                                                                              qsy
                                                                                                s aj
                                                                                                   ix
                                                                                                    ,
                                                                                                    -
                                                                                                    jq
                                                                                                     ,usejg.
                                                                                                           )j
                                                                                                            .
                                                                                                            ) l
                                                                                                              j
                       'i
                        '                                                                                     l
                             ti
                              ,
                             t@
                                            Appal
                                               .
                                                 achiaand tha'taiswha tso.I
                                                                          l
                                                                          idariAlmezn..
                                                                                      s.Scliidaritymeansthat-
                                                                                                            l
                                                                                                            i
                                                                                                            :T,k
                                                                                                               yo
                                                                                                                ..u've
                             i i
                             i@i
                                            got:loorspace,you      3.1r
                                                                ve9.
                                                                   1   .oom fo'ra a
                                                                                  u
                                                                                   tl
                                                                                    esz
                                                                                      t,l
                                                                                        v
                                                                                        t me  an ss
                                                                                                  y.
                                                                                                   outj
                                                                                                      o u.
                                                                                                         jswj
                                                                                                            g !
                                                                                                               j
                                                                                                               .k j
                                                                                                                  oj
                                                                                                                . .
                                                                                                                    s
                             t
                             (
                             .
                             i              t
                                            <.hose vz
                                                    'ho need it.                                                                           ,
                                                                                                                                           .
                             ijl             ...
                                                   .
                                                                                m.                           vx.,
                                                                                                                                           ;
                             i
                             j
                             r
                             i
                             q              f
                                            .
                                            n.)
                                              .                             .
                                                                            '
                                                                            ,
                                                                            1
                                                                            -
                                                                            .sj,
                                                                              '                             t
                                                                                                            -
                                                                                                            7
                                                                                                            k
                                                                                                            '
                                                                                                            .
                                                                                                            ,f
                                                                                                             .
                                                                                                             '
                                                                                                             ,
                                                                                                             ;
                                                                                                             .
                                                                                                             j' ,(.
                                                                                                                  4.
                                                                                                                  ;.
                                                                                                                   .
                                                                                                                   ;
                                                                                                                   t
                                                                                                                   ,
                                                                                                                   2ugj
                                                                                                                    .
                                                                                                                    t                  p
                                                                                                                                       .
                                                                                                                                       ,
                                                                                                                                       j
                                                                                                                                       y
                                                                                                                                      t.
                                                                                                                                       ,
                                                                                                                                       .&
                                                                                                                                        .
                                                                                                                                        .
                                                                                                                                        ;q j.
                                                                                                                                         y
           0.
                    '
                                  !i
                                  @
                        ;
                        i
                        '.      :xt
                                  x
                                  i
                                  .
                                  kl
                                   z
                                   ,-.7, Generic5oy Mt-
                                                      1Ik#F
                                                          .
                                                          h
                                                          .'
                                                           .
                                                           #t
                                                            A
                                                            .1k
                                                              '
                                                              w%.;
                                                              >  =Z1.
                                                                    )h.i'
                                                                        I
                                                                        )
                                                                        y.
                                                                         t-6,
                                                                            1K'
                                                                            . er'1s1
                                                                                   /
                                                                                   .1 ).t)
                                                                                         .
                                                                                         niU
                                                                                           J..
                                                                                             t,,re3
                                                                                                  -01/-
                                                                                                      @.        j
                            :... .
                              '    j.L.l
                                   .   (                           ,.                                           E : ..
                              .: L  i  ' Remember ,al
                                                    l the r evol ut lons   you read  about   w. e re yearsordecadesIn the
                        '*.,'
                            s
                            l
                            iprju
                               d.
                                ,t
                                 (
                                 fi
                                  ë'-
                                  k          -                                                                  @
                            .
                                         m ;klng,                                                               p
                                                                                                                                           I

                                              Remem berthat%   aeare suffering the effects'
                                                                                          afa mul
                                                                                                ,t
                                                                                                 .l
                                                                                                  ,
                                                                                                  -gei
                                                                                                     nefationalsti
                                                                                                                 ruggle
                                              on tlle51
                                                      1de o.
                                                           '
                                                           f't.
                                                              heChristQ
                                                                      .,3right-
                                                                                                                     ' x*                .x l
                                                           o
                                                           .1
                                                            3...                 ?
                                                                                 .--*)
                                                                                 t   s                              ('
                                                                                                                     %kuv/)
                                                                                                                          h -
                                                                                                                            ):
                                                                                                                             Z)
                                                                                                                              L..9
                                                                                                                                 .       us
                                                                                                                                         .
                                                                                                                                         4j
                                                                                                                                           k
                                                                                                                                           ;.....
                                                                                                                                                '...
           P.                                                                                                                              1
                                                                                                                                           !
                                                                                                                                           i




                                                                                                                                           i
                                                                                                                                           1




                                                                                                                                           i
                                                                                                                                           l
Case 3:17-cv-00072-NKM-JCH Document 637-3 Filed 01/21/20 Page 58 ofE 89 Pageid#:
                '


                                    8367




                * ..:Mk'i
                        z
                        èt Em iIyGhoulcensklkw
                        4:@t j;.
                          .                         +qvY J
                                                    .    'J/
                                                           Y
                                                           .Ernz.
                                                                i
                                                                lv
                                                                 JJt
                                                                   .-
                                                                    .-k
                                                                      ol-t
                                                                         n-enskl-Auc
                                                                                .   utt
                                                                                      u:
                                                                                       )rx-
                                                                                          J
                                                                                          ..vO.
                                                                                              1,er
                  '
                  :     '.. .
                   ' ,4 Her
                                   )
                                   1    ''
                                         .kl . ''' '.             . 42'            '               y         :
                    '
                         .       e s.an laea:tAlhlteclsm è   an dontgeta sayi      1nhow transwom    .en ofcol
                                                                                                             or
                N
                ï
                :''
                  L
                  b
                  I
                  ï
                  k
                  'j
                   $
                   '
                   'g
                    L
                    b
                    jLL
                      '.
                       $'    r espcnc ltv
                                        o  gender  and    r  .
                                                           acial.o1.
                                                                   l  pr ess .
                                                                             l
                                                                             cn,
                    4     '                 .                      :
                          të
                          '                                                                         ,...    ...
                         t
                         t@
                          .           r-s--.--'-l lr',
                                      (
                                      -                              -!
                                                                      k-..-
                                                                          ..
                                                                           -
                                                                           )
                                                                           -.                      3.
                                                                                                   .:
                                                                                                    ti
                                                                                                    -?
                                                                                                     -
                                                                                                     r
                                                                                                     ;r
                                                                                                      s    t'-
                                                                                                           j  f,
                                                                                                              ?-
                                                                                                             --.?
                         .
                         'ij
                          ï
                          à'
                          :
                          ë
                          i
                         .:

                            i:zE.:
                                 .
                         ,
                          .         t Em ,
                                         .            . .k
                                         Ily Ghoulcen<kl t
                                                         j
                                                         .
                                                         ;
                                                         i-
                                                          a.
                                                          ji
                                                           ï
                                                           .
                                                           f'                                                                    .
                                                                                                                                 ;
                                                                                                                                 '
                           .. j
                    k. . .(-'
                            i'
                             : fc-Fci-o?c    -îj
                                               ,j    f.
                                                      u.
                                                       ,.
                                                        -.
                                                         <i.
                                                           r.lk      -yf;j
                                                                         )t:-
                           .
                                        à..r
                                           .).  ,:4
                                                  ;t?.. r     )'
                                                               t:4é,1.   .  )
                        jja
                          y
                          t,
                           4,
                            .

                wethrowbkickssoy'allmotherfuckerscanhaveprp
                                                          'ggy)
                feelsaboutgay m arriage                                                                                          (


                2
                '
                :
                2
                3lq
                  E
                  .
                  7
                  #
                  :q
                   '
                   y
                   -
                   'r
                    t
                    ,
                    '
                    .
                    '
                    k-
                     k
                     x1.
                       z
                       '
                       7
                       ts
                        :
                        r
                        .
                        ?(
                         '
                         .
                         :.'
                           k-
                           bz
                            .
                            o
                            '
                            h j
                              .
                              t
                              lk
                               .
                               :11l
                                  ë.
                                  .j
                                   -
                                   '
                                   .
                                   1
                                   )
                                   >,
                                    s
                                    .
                                    x(
                                     é
                                     ;
                                     $
                                     ei
                                      (
                                      .
                                      !
                                      z)
                                       '
                                       .
                                       -
           q.
                               lC
                                i
                                .
                            '
                        ,. .'   .'èiL
                                   @.',
                                      &'.'c Generl
                                      t             .csoy M -11k
                                                               .è1
                                                                 <>
                                                                  '
                                                                  ..
                                                                   at
                                                                    ,iftii
                                                                         =.r
                                                                           .i
                                                                            l'
                                                                             ni
                                                                              zlv
                                                                                .Cxclr'cer.1,.
                                                                                             ..
                                                                                             $,l
                                                                                               4i..
                                                                                               '   ,
                                                                                                   1ar
                                                                                                     .
                                                                                                     'iz
                                                                                                       '-9
                                                                                                         -.
                                                                                                          ';7-f
                                                                                                              '
                                                                                                              1'%E
                                                                                                                 .8
                                                                                                                  .*
                                 : ':k,E                          :   u.                                    x v  : '
                               ..  .
                                :$        ëj                                                    ..
                                                                                                                   .
                                                                                                                          ,.      ,r
                                                                                                                              ... y,,     ,.
                               .) ' 't.
                                      r   '  l
                                             ,
                                             '
                                             N  h
                                                ,
                                                '
                                                gen
                                                  . ycu 5ay '
                                                            h bi
                                                               'e m.t-
                                                                     zE
                                                                      ît  h  3.
                                                                              n d f
                                                                                  g
                                                                                  e  a 11N '.a !
                                                                                               Z)E the sa m..
                                                                                                            e'>  yot
                          .
                          :
                         '.
                           .:.  @
                                !@
                                 t
                                 u
                                 :1tqjj.
                                       :
                                       ;
                                       k            '                                                 ,           '. lare Da.sICal l3
                                                                                                                                   i'
                                                                                                                                    Jf
                                                                                                                                     75.
                                                                                                                                       &y'lng.
                              ..i.
                                 @
                                 i           j
                                             ,kve nzu.
                                                     stk.
                                                        I
                                                        )
                                                        ,
                                                        l.
                                                         la 1
                                                            i
                                                            1 Nazl  .
                                                                    i
                                                                    s-ç
                                                                      .:                                        .                  :
                                                                                                                                   ë
                               @i
                                @
                              'j
                               ji
                                !        .t                                                                                      1
                               i
                               jj
                                j         'k
                                          v lzell?
                                                 .R-nes
                                                     ' tures'
                                                            k                                                                    '
                                                                                                                                 1
                               '
                               t
                               i .(-
                               @
                               j   .
                                   4$.)        .                                    -
                                                                                    !
                                                                                    ,.
                                                                                     %.-
                                                                                       ,..
                                                                                         js. L
                                                                                             s1.           (-
                                                                                                            oj
                                                                                                            .* '
                                                                                                               j
                                                                                                               .gc
                                                                                                                 .p
                                                                                                                 s               j.
                               iè
                                i                                                                                                !
           r.                  j
                               k                                                                                                .r
                                                                  @
Case 3:17-cv-00072-NKM-JCH Document 637-3 Filed 01/21/20 Page 59 ofi 89 Pageid#:
                                    8368



                                                 '
                                                 t..v 1
                                                      -   7
                                                          -                                          t'
                                                                                                      R
                                                                                                      ,'
                                                                                                       -'dp.
                                                                                                           O                        î.
                                                                                                                                     woL
                                                                                                                                       Z
                                                                                                                                       ..*
                                                                                                                                         72
                                                                                                                                         q                            t'r
                                                                                                                                                                        ..b
                                                 Generi:Soy M ilkl
                                                                 j#
                                                                  h>-
                                                                    b'
                                                                     Ca?f'
                                                                         .rn.il
                                                                              tl
                                                                               b?
                                                                                t
                                                                                -7orce.n.
                                                                                        ski.Ju.:72#',2'
                                                                                                      J.1.7
                                                                                                      f             . ..

                                                 Tihese ''random d'act:sof%.i-
                                                                             jl
                                                                              -te suprenRadst.$/10
                                                                                                 .I'
                                                                                                   enc   ean.1
                                                                                                     -e ar    1hin'
                                                                                                             .:
                                                                                                                  g bu
                                                                                                                     ; t'
                                                                                                                        ran.dom.
                                                 T:hev
                                                     y
                                                      ?ar e si
                                                             mpl
                                                               .
                                                                 y eventg i
                                                                          n  a long tailofa dis tribut
                                                                                                     ion-            '
                                                                                                                     k
                                                                                                                                            .                                 r
                                                                                                     4
                                                                                                     !.--1 o
                                                                                                     ..vV v.
                                                                                                           z                        r
                                                                                                                                    vh a!
                                                                                                                                    VZ
                                                                                                                                    .    që
                                                                                                                                        çw.                                   r
                                                                                                                                                                              ;
                                                                                                                                                                              i
                                                 Generk.5oy M ilkt  '6
                                                                     Y.
                                                                     v
                                                                     .
                                                                     W  f,
                                                                         wi4
                                                                          'tE9TI-
                                                                                !h
                                                                                 .t/.
                                                                                    Gor
                                                                                      .certsk1.--1un 29,Z:    4F17
                                                                                                                 J
                                                                                                                 .
                                                 Butthis messaginc isaconstanlpressure moving thatdistributiolt.   I
                                                                                                                    tos
                                                                                                                      wards
                                                       ..       .                                   .        .                                  .
                                                 m orevlolence.ïlv'ecan'tk   leep actina -* suror
                                                                                               *   l sed b b
                                                                                                           ê
                                                                                                          œ'
                                                                                                             1t-   r
                                                                                                                   !                .

                                                                       -
                                                                       .
                                                                       1
                                                                       .--
                                                                         1 -
                                                                         -,,                     fï
                                                                                                  .
                                                                                                 . )
                                                                                                    -.'
                                                                                                      -
                                                                                                  .-.,.
                                                                                                                   l
                                                                                                                   '
                                                                                                                   r
                                                                                                                                     .      .



               '
                       ... '   :'
                                :)
                                 :.i
                                   !
                                   ;
                                   .k.
                                     ,
                                   . ::          Generj  -qsoy M -  1Ikj:
                                                                        *. LL
                                                                        .'    '
                                                                              jïtE.m I ..
                                                                                        1
                                                                                        ,
                                                                                        .rlr
                                                                                         ,;
                                                                                          j ï
                                                                                            t-
                                                                                             zorc.enski
                                                                                                     ..
                                                                                                         .
                                                                                                           Jt)n2..    9
                                                                                                                      ...;:.-z2
                                                                                                                              ; tR
                                                                                                                               ..-'
                                                                                                                                  )
                                                                                                                                  i;4
                                                                                                                                     ..
                                                                                                                                     i
                           .:
                            .K'.            195
                                             .
                                             .t;         .      .              .                 ..    ..
                                                                                                                                                        .     .
                               : ;'',/    ,
                                            t    T
                                                  .
                                                   here  Is nothl ng  shockl     ng   about     th  i
                                                                                                    s t
                                                                                                      n' j
                                                                                                         feo.      r
                                                                                                                   i'
                                                                                                                    dot    a    .
                                                                                                                                clamn      t .ng..;k
                                                                                                                                            hl       (.
                                                                                                                                                      I
                                                                                                                                                      oj
                                                                                                                                                         ,
                                                                                                                                                         en
                                                                                                                                                          .c .
                                                                                                                                                             .s
                                                                                                                                                            e'
                                                                                                                                                             I
                   '''
                   ':
                                    jEji
                                       j1
                                        ;
                                        ..
                                        .
                                        '
                    ::;
                      :'.''i'l
                          jù i'i'ë
                                .
                           ' '. .i.
                                  ëE
                                  jjr
                                   '    ;;j
                                          1
                                          '
                                          .
                                          I1;' c'
                                             ,       ...
                                                  tamll.nq.
                                                                 ,.
                                                            Treatpng
                                                                         ..
                                                                    .thIngs1
                                                                                   ..    ,.
                                                                                         .
                                                                                  .ëke lndepen.denteventslsdfsl'naec
                                                                                  i
                                                                                                                            ..      .. ..
                                                                                                                                             .eu
                                                                                                                                               .ous.
                                   i
                                  i(
                                   i                     -                                                                                -'
                                                                                                           ,,.....s
                                  !
                                  <
                                  i@ k
                                   j
                                   l             Dvv
                                                 '                          z
                                                                            j
                                                                            %'
                                                                             n
                                                                            u.4.                           svy -. .- :
                                                                                                                     %f'
                                                                                                                     yu  )                      .
                                                                                                                                                  .y
                                                                                                                                                 t-.-z
                               tl                                                                         .
                               @j
                                .
                          lt Generit5oy M llk '
                          i         '            wkz/: t-tlh
                                                           :.
                                                            rcjl.
                                                                fkr
                                                                  tcpcil ensxd Jun.2E   .
                                                                                        ),,
                                                                                          2G
                                                                                           4)?
               : ....:
                     ë .Cktè                        ..                         -    .. .        ..   ..   :   : ..
                   ''
                      ,
                      çi
                       .
                       g
                       ;1
                        :
                        !
                        r
                        ë
                        r
                        !
                        I.
                         j
                         r
                         k
                         ë
                         :
                         -j
                          k
                          i
                          ,
                          d
                          1
                          j
                          -
                          i
                          .
                          ,'
                           .t
                            .
                            i  A
                               'dmc.n.7
                                      I
                                      s hl
                                         n
                                         . en t
                                              s of vl c l enc e  ar e  w
                                                                       . holly l nsutff
                                                                                      clent atthrslnolnt-Thatshlp
                   ---,
                    .     l14
                           :
                           .1
                            2
                            '. .
                            ' ..   ,
                                   ..,      .
                                            , .             ,
                                                            ; ,.                                           k
                               hasnt-lustsall
                                            .ed,lta# .reaqy hl    tan .!I
                                                                  i      q
                                                                         .
                                                                         c'elel,.g and sank.
                                                                            :.
                                                                             '                             ,
                                                                                                           i
                                                                                                                    .



                                                                                                     's
                                                                                                      ftz
                                                                                                        .., . ç
                                                                                                              ..
                                                                                                               .a
                                                                                                                *                   t
                                                                                                                                    Y
                                                                                                                                    w zj

                               ''
                               '
                   ' 'Q1kL'
                          ):'
                          @ .L
                             :::.E q
                                 E
                                   t
                                   ç
                                   :;
                                    i . .
                                     ener
                                        'lct
                                           !;
                                           .i4
                                            .:)
                                             '
                                              ,
                                              y.j
                                                r
                                                !
                                                .
                                                ij
                                                 p
                                                 r
                                                 .jj
                                                   #
                                                   ejj
                                                     l
                                                     j
                                                     ,
                                                     2
                                                     (..
                                                       g
                                                       !
                                                       -
                                                       j
                                                       g
                                                       7
                                                       t
                                                       @,
                                                        <
                                                        y
                                                        k
                                                        .  DEj-f..)1j-'I)rëg.jj;j-,'.t
                                                         .sE
                                                           j
                                                           s
                                                           ,
                                                           .                         ';
                                                                                      rp
                                                                                       :.
                                                                                        4
                                                                                        :)
                                                                                         ,l
                                                                                          j
                                                                                          .
                                                                                          :.
                                                                                           -j
                                                                                            y
                                                                                            .
                                                                                            j@
                                                                                             j
                                                                                             rq
                                                                                              ï
                                                                                              :
                                                                                              t
                                                                                              jL'
                                                                                               .j
                                                                                                g
                                                                                                :g
                                                                                                 @
                                                                                                 '
                                                                                                 ),.1j
                                                                                                     k
                                                                                                     .
                                                                                                     j..
                                                                                                       j!
                                                                                                        t
                                                                                                        j:
                                                                                                         -
                                                                                                         ;
                                                                                                         .)
                                                                                                          .,
                                                                                                          k$
                                                                                                           ë
                                                                                                           .
                                                                                                           :
                                                                                                           !
                                                                                                           .ë
                                                                                                            ,
                                                                                                            ,s
                                                                                                             =Fj
                                                                                                              .(
                                                                                                               y
                                                                                                               .f
                                                                                                               tt'j
                                                                                                                  '
                                                                                                                  l
                                                                                                                  ?
                                                                                                                  r
                                                                                                                  '
                                                                                                                  .     .
                                                                                                                                                                              t
                ;     '
                      'zs:b
                          v
                          ;.
                          '
                          c
                          ;(.
                            'k
                           ij
                           '         dence the''   ' k liooking.to star,t                    ttepfl
                      :      .have evi         right. .:                *'t?I
                                                                            -
                                                                            ()Iel
                                                                                'Ac'
                                                                                   e in'
                                                                                       Chai
                                                                                          d,3.    l'1lev 1
                                                                                                         .have''
                                                                                                         i
                   '
                   k1 L
                      q.
                       J
                       ,.
                        *
                        '
                        L
                        .$'    . .   .j
                                      .   (o
                                           j rvyjjjesey-
                                            ey         jtoru.on, eacjaoth  .er.                '' i
                     .,
                      s.     e:l
                               ,gence ,
                                      kh
                                       .att 1
                                                                                                                                    '
                                                                                                     1w m., u                       '
                                                                                                                                    j
                                                                                                                                    .
                                                                                                                                    y
                                                                                                                                    .'
                                                                                                                                    *,>
                                                                                                                                      s
                                                                                                                                      -
                                                                                                                                      *t.
                                                                                                                                      ;(
                                                                                                                                      , 4
                                                                                                                                        ..j
                                                                                                                                        ,
                                                                                                                                        . y .::
                                                                                                                                             ,.
                                                                                                                                             -
                                                                                                                                               1
                                                                                                                                               :
                                                                                                                                              ,.
                                                                                                                                                .
                                                                                                                                                :
                                                                                                                                                ,
                                                                                                                                               ,.
                                                                                                                                                   .
                                                                                                                                                  ji
                                                                                                                                                  k
                                                                                                                                                ,,.-
                                                                                                                                                    :
                                                                                                                                                   ,.
                                                                                                                                                     l
                                                                                                                                                     j
                                                                                                                                                     h
                                                                                                                                                     .
                                                                                                                                                    ,,
                                                                                                                                     %

                                ..
                                 Eïî
                                   ('                                                          .
                                 '
                ..
                '  .                :;
                                    i'f:
                                       4.
                                        CC.'
                                           .,     .  a
                                                 Gener
                                                     ly< Soy                              q
                                                                                          p1k 4
                                                                                          1   f)
                                                                                              :)î
                                                                                               .
                                                                                               '
                                                                                               x
                                                                                               /2t
                                                                                                ,.
                                                                                                 3
                            .           .;                                                        'rle'
                            .E               '
                        '' *:
                   '.
                    .
                      :ré.y:::ky'K': n.
                               kk.
                                      ''
                                       0'.'hekcC!y.yv!..%4.jr.:tt,<y.:.G
                                      ua                               ...,.v.().c<u.
                                                                                   gvm y.cxi
                                                                                     w;).n:y
                                                                                     .      x.).::
                                                                                           xz                                                                                 l
                                                                                                                                                                              ;
                                                                                                 .                                                           .    .           r

                Prepare fora fucklng m ess,that's aII1.m saying.Ikam                  '
                       .                                         !.    '.                                                   a           a                    '-                   ,
                flrm ly com m ltted to nonvlolentdlrectactlon,butflrm ly
                                                                 i
                prepared to defend m yself.                      i
                ël
                 )-
                  .1:
                    )
                    '
                    4
                    14?
                      l
                      ët
                       -l
                        '
                        st
                         l
                         b--
                           .
                           1
                           ?-
                            ;)r-
                               t.
                                Jé
                                 T
                                 .
                                 f;)
                                   y;?
                                     !i
                                      l
                                      -
                                      '
                                      lg-
                                        1
                                        .'J
                                          r
                                          '-'
                                            )
                                            '
                                            b%
                                             'bl
                                               '
                                               f
                                               'f
                                                :ï:i
                                                   #
                                                   '
                                                   )!
                                                    '-
                                                     l'
                                                      l:
                                                       T
                                                       t
                                                       -1-
                                                         '-
                                                          ;ê
                                                           '
                                                           st-
                                                             lt
                                                              :r
                                                               1E
                                                                'i
                                                                lrr
                                                                  :j.
                                                                    ïr
                                                                     i!

                                                                                                                                                                              E
                6Retït
                     à
                     r
                     eets 40Uk-
                              es.                                                                                                                                             j
                                                                                                                                                                              i
                                                                                                                                                                              l

                                                                                                                                                                              i
                                                                                                                                                                              l
                                                                                                                                                                              l




                                                                                                                                                                              l
Case 3:17-cv-00072-NKM-JCH Document 637-3 Filed 01/21/20 Page 60 of 89 Pageid#:
                                    8369



                         :E
                         !
                         l
                         .tsk
                            ., i: Generi  c Soy M -1Ikv
                                                      Y.
                                                       Là'
                                                         :
                                                        ,s
                                                        .
                                                          t
                                                          kt-
                                                            whss
                                                               .Em )r
                                                                    v
                                                                    i
                                                                    .k3orcenskï.Juf
                                                                                  i22,2f
                                                                                  .     J@Tt
                ë.    '.. .. ..@:
                            E,
                            k
                     'j.'   j
                            ':  ..'
                                  <.
                                  :<-UCCCSS!
                                           gU#.:'
                                                Wej:
                                                   j.9.
                                                      a17cj4uransjvom an1:doesrj't5EttlhQ-
                                                                                         1rV1Or'
                                                                                               )d'
                                                                                                 %
                                                                                                 ?'
                                                                                                  i'
                                                                                                   6$.
                                                                                                     V dà
                                                                                                        <3lI.
                    %:
                     N
                     .
                     k
                     j
                     .:
                      . q
                        ë:
                        ,
                        Jh'#.'                                                                   '
                      (
                      ! i
                        )                                                           ,
                                                                                    4'
                                                                                     <3
                         i@
                          i
                         j
                         '''
                    : ' pis.,t
                    .
                             k
                             '
                             !@
                               , Gener- lc Soy M -
                                                 llk .
                                                     $6
                                                     k
                                                     '.
                                                      o'
                                                       j
                                                       l
                                                       :r
                                                       .     wipr=j'y-jjjorr-'orcensk.:
                                                                            a
                                                                           o.          l..
                                                                                         Ij ,
                                                                                            .l?
                                                                                              $==
                                                                                               93'  ,-,
                                                                                                     -
                                                                                                     7f
                                                                                                      -)15g
                      .         ' .           ...               .,.            .. .
                                                                                  ,I                        jj
                                                                                                             :. .. :.          4:
                                                                                                                                .:
                      .. *  't' The second thlncjthatstlcks outIs vou t                 -en walkawav 1ronn1hjsm cvem ent.
                    ;jij
                       'yë.
                        . # -t   .
                                 -h.;
                                    jsbm+raysa deep sense o          .jr   r
                                                                           earanax   .<egl
                                                                                         ere to s(jp.p.ress m.er             l
                                                                                                                             I
                       i
                       j@
                        i
                        E
                        ?                                                                                                    i
                                                                                                                             k
                                                           .'
                                                            ,,.
                       ji
                       iq
                        j
                        '
                        i                              .
                                                       :
                                                       .),
                                                         r.   .,
                                                               '4
                                                                .                        j
                                                                                         i'
                                                                                          l
                                                                                          L i
                                                                                            -
                                                                                            ï-
                                                                                             '-
                                                                                              ï ''
                                                                                                ..
                                                                                              . .s
                                                                                              b   '                .
                                                                                                                    '-l
                                                                                                                      q
                                                                                                                      à-
                                                                                                                       .s
                                                                                                                        ..   @
                                                                                          '%.' .::1
                                                                                                  ..
                                                                                                  . '
                                                                                                    j             j
                                                                                                                  t
                                                                                                  .
                                                                                                                   .,yy -.ij
                         .                              . .
                        j.
                         1                              %'''''.'
                                                              *+-                                                  y
                                                                                                                         i
                         i1                                                                                              k
                             s
                             'i
                              ît-i
                                 4k;
                                   ,.   ..         - ...
                                                   .                                                                     r
                               *k GenerltSoy M llk'
                       ..'.. ' ;
                               2j
                               f
                                                  tl
                                                   z
                                                   s'                                                                    '
                                                                                                                         !
                            >k
                            . '!
                               .'î*
                                  I(
                                  L :
                                    .j
                                    *'
                                     yr
                                     e
                                     .k'
                                       l:
                                        (
                                        E
                                        t
                                        k
                                        ;
                                        .pC.
                                           yé
                                            :
                                            r
                                            /j
                                             7LL
                                               .
                                               w
                                               ?L
                                                ?tj
                                                , '
                                                  jj;
                                                    i
                                                    l'
                                                    :q'
                                                      .
                                                      k
                                                      '.                                                                 !
                    .;ë@i@
                         3.(
                           j.
                           ë :
                             #
                             q
                             .          .                                                                                p
                                                     ,                                                   . tlaan më
                The ''free-speech croFd wantsnothiné mole                                                                    y
                silence.This is profoundIy telling,                                                                      i
                                                                                                                         ,

                They w illnotgetit.


                        Q'
                        lv
                         .
                         x
                         '
                         0.
                         x
                         . +
                           i
                           :
                           .
                           h.
                            p$
                             rw
                             .m.
                               r
                               .w
                                .
                                +.
                                1e
                                 z. 58 !
                                       =k
                                        ''
                                        ï.:
                                         i
                                         &,t>
                                           '
                                           a.
                                            -.

                '
                                                                                                                         t
                                                                                                                         k


                j        ''
                          è  '<r enerlc
                          t.1; G
                          i             - soy M -    1Ikiq
                                                         g
                                                         .ul
                                                           .h    2
                                                                 .5
                                                                  ,
                                                                  :
                                                                  .2)z'
                                                                      m 1l
                                                                         yt3'f
                                                                             ztrcefJu1>
                                                                                  )Sl
                                                                                    f z.
                                                                                     x',
                                                                                       %2-
                                                                                       .
                                                                                      i, ..
                                                                                          t117                           1
                ji w-'<. .' t'g
                            .          .          . .. ,t   .
                                                            ,j
                                                             ;
                                                             -.. u ,xu . j
                                                                         â.
                                                                          ,
                                                                          .
                        . 4 'F  ker-
                                '  hl
                                    i'
                                     y
                                     .nnc.'ro koq.l
                                                  '(1-1
                                                      7'
                                                       ï.
                                                        lh
                                                         sztu.  c!r.ueri
                                                                       :<tj
                                                                          i
                  '       :
                  ;.tj''' . ',
                  :                                                                        . .. -
                        @
                        1
                                7
                                w'
                                 tl
                                  t
                                 ' -
                                    t .
                                      1
                                      7isis nzt.J.u s
                                             .> . . -
                                                     t wa    .
                                                             ll tin  g nry
                                                                         ' fl.
                                                                             i
                                                                             lence.Tj'nep'
                                                                                         rol
                                                                                           .ecA..
                                                                                                lon ln*
                                                                                                      th7
                                                                                                        lsthread betro
                                                                                                                     t
                                                                                                                     !
                                                                                                                      vs.
                                                                                                                      .
                         i
                         t
                         i thelrfearodmk
                                       z?ContlnuedSpe'ed7.                                                               (
                         @ii                                                                                             (
                         @(i                                                                                             '
                         @1
                          j
                          E
           t.             li
                          i
                    '




Case 3:17-cv-00072-NKM-JCH Document 637-3 Filed 01/21/20 Page 61 of 89 Pageid#:
                                    8370




                                           YW PW                                                                                                      l
                             '-'
                        . .''.:l   î
                                   ll
                                   i
                                   '
                                   '       (:E
                                             ;(    -.
                                                    k
                                                    1:t!id  'jj
                                                              k
                                                              /j,
                                                                .jjyy:
                                                                     x
                                                                     kf
                                                                      ib
                                                                       q?
                                                                        . i
                                                                          -
                                                                          -F
                                                                           2r
                                                                            !(
                                                                             jj  t.
                                                                                  lj
                                                                                   y-
                                                                                    ?g
                                                                                     e
                                                                                     s-w
                                                                                       !t
                                                                                        rj)
                                                                                          -
                                                                                          k-
                                                                                           .k
                                                                                            l
                                                                                            jîj
                                                                                              -y
                                                                                               .t;j
                                                                                                  q
                                                                                                  i
                                                                                                  :k
                                                                                                   .-.JE
                                                                                                       t.
                                                                                                        (j- )a
                                                                                                             r
                                                                                                             ;t
                                                                                                              ,-kt
                                                                                                                 h:
                                                                                                                  î
                                                                                                                  -'
                                                                                                                   b
                                                                                                                   l.
                                                                                                                    q
                                                                                                                    j-7
                                                                                                                      :                    ,
                                                                                                                                           v
                                                                                                                                           e,
                                                                                                                                           .z
                        .
                        .       7. C'
                              '45
                              .      jL
                                     :
                                     ,#;
                                       '
                                       .$.i F:1
                                        ''    lh
                                               1
                                               711!
                                                  ,1I
                                                    L
                                                    +.
                                                         lr
                                                         '
                                                          !j
                                                          .'
                                                            /   1    ,L
                                                                      ,
                                                                      tL
                                                                       à
                                                                       .
                                                                       p
                                                                        '
                                                                        è
                                                                        'k
                                                                          j
                                                                           .
                                                                           z
                                                                           :
                                                                              l-
                                                                               ï-  -y
                                                                                   .*
                                                                                     .
                                                                                     '
                                                                                      :
                                                                                          '
                                                                                          ;
                                                                                           ..
                                                                                             ''
                                                                                              F
                                                                                               .
                                                                                                    ..
                                                                                                     4   T
                                                                                                         :'''-
                                                                                                             .p
                                                                                                                 *
                                                                                                                  x-  ;
                                                                                                                              '   e    . I'
                        ..,
                              .. : .:'
                                     t' inlno kanklea        .'
                                                              Lnkst. aljSIm Sa#    'Ing kSl:I    >JztanKl    e frlend&Wanted to brrn: t1
                                                                                                                                       :lelr j
                          . i
                            ,i.jj
                                ,,
                                 .s.
                                   w.                                                                                                    h
                            .   t
                                -
                                (
                                pë
                                 z
                                 I .
                                   E tanks;toC.          v-
                                                          llleOn 8/12lmk        sgtjjtnotcomplairë,                                      , .' ,
                             ;                                                                                                                 :   .:
                             j
                             l
                             t
                             i
                             @!
                             ii                                              e
                                                                             l
                                                                             y
                                                                             s--x
                                                                                -j
                                                                               -.
                                                                                 îj
                                                                                  . ..::t
                                                                                      ,
                                                                                      .,
                                                                                                                                               j
                                                                                                                                               1 :
                             i#                                                                                                                ;
                             f
                             .J                                                                                                                !
                                   '
                         '
                          ' i'
                        ! .'
                                  :''
                                  i
                                  **Et<. Generk Soy M il              k' k
                                                                         Q
                                                                         '
                                                                         X
                                                                         L t
                                                                           !'
                                                                          .'
                                                                                                                                               '**'
                                                                                                                                               '
                             ' . j
                             .'
                         ..      )';
                          ::...:'(  t'. i'
                                         AJ
                                          .f
                                           ..h
                                             t'!
                                             :
                                             . '.:
                                                 ...t
                                                    .n1jy
                                                    -   .,Gop
                                                          ''
                                                           ... ce1
                                                                 35k2
                                                                    '
                                                                    !
                                                                    'dî
                                                                     $'
                                                                      .'
                                                                      n                                                                        ;
                            :1
                             j
                             !
                             ïj
                              E
                              à
                              !i
                              :                     '
                        Diversity oftanktics            .




                        4r
                         F
                         .
                         -
                         f
                         &F
                          z
                          a<
                          -1'
                           .vk
                             sen
                               -.
                               ,+
                                t. 13 t-ij-
                                          we
                                           -
                                           .
                                           -s'
                '
                '
                '                           ..'1
                                             .l
                                               i@                                                                       ..'
                                                                                                                        ..E
                                                                                                                          ;
                                                                                                                          :
                                                                                                                          l
                                                                                                                         -.,
                                                                                                                           @
                                                                                                                          -*î
                                                                                                                           ,
                                             .)'


                        ït!yl!
                             5. :;':i: '!
                                       E E  ë
                                            E                            .1ghta pngal    j
                                                                                         .
                                                                                         L
                                                                                         :
                                                                                         ky:
                                                                                           cî.
                                                                                             k.k..
                                                                                                 ;:
                                                                                                  :tj
                                                                                                    -.'   t'-pnaty    ::1 ..1u,
                                                                                                                             qzl .
                                                                                                                                 '
                                                                                                                                 j.,
                                                                                                                                 * 041:''.
                                                                                                                                         r''
                    '
                        '
                        '
                            i.,     ,t   ,
                                         '
                                         .
                                         ài ks
                                             E t Johnathan Nl                   l      e.k
                                                                                         <
                                                                                         ..h     qe   jî-
                                                                                                        wl,      f'l<.y
                                                                                                                 /      .I
                                                                                                                         .j      :
                                                                                                                                 u       ?
                         IE
                          I:EEZ
                              kS.:'    JFi
                                         :!!:$t:'1)
                        't'
                          kEE
                            !j
                            2!E
                              j
                              4 I
                                J
                                9
                              !'>
                              i
                                 .
                                 ;
                                .:
                                  .
                                  s
                                 !*
                                 '
                                    4    t
                                         ëi:C
                                         .i
                                    Ei.'.'
                                  :.i  .
                                            it.j; .Jm,uj
                                                       n;
                                                       -.
                                                        '-:j
                                                          /&
                                                           .)'
                                                             j't-
                                                            /'  )
                                                                :
                                                                $
                                                                xr
                                                                 .)
                                                                  e.
                                                                   jd
                                                                    jb
                                                                     u
                                                                     (
                                                                     :
                                                                     24(
                                                                       .
                                                                       uz. (
                                                                           !
                                                                           à.
                                                                            ;
                                                                            -!
                                                                             (
                                                                             h
                                                                             y
                                                                             ';'y
                                                                                j
                                                                                'j
                                                                                 .
                                                                                 t
                                                                                 .
                                                                                 'J2
                                                                                   :
                                                                                   ..
                                                                                    ,t
                                                                                     .
                                                                                     ;
                                                                                     :t.
                                                                                     . ux
                                                                                        .
                                                                                        e.
                                                                                         !e;'. .x
                                                                                                g.
                                                         .                                                                         .
                                                    l
                                                    Afe.have 1      -t
                                                                     -
                                                                     )1isten to both s-       1desofthe'tan.kversatl               ,on
                                                                             J.
                                                                              ''
                                                                               .
                                                                               R
                                                                               4
                                                                               w
           u.
Case 3:17-cv-00072-NKM-JCH Document 637-3 Filed 01/21/20 Page 62 of 89 Pageid#:
                                    8371



                  !
                  ' '. 'L
                        :.Eë
                           i! Generi
                                   rSoyMilkG4
                                           i7
                                            '4'
                     .
                  '' l
                  ''
                     l:k  .k
                       !Ef'.
                           ' ygj'
                             ''
                              * i:mj'
                                Q-  j
                                    yja
                                      -Dorceë
                                            nskNj
                                                !

                  Gunsdon'tm ake ussafe.

                  Butw e '
                         are pastthe pointofsafe .Safety's notan
                  option,so we m ustchoose to be powerful.
                  :
                  1.
                  ,-
                   ,
                   .
                   t3k
                     t
                     sk1
                       :/r
                         i
                         -
                         ;
                         ?I
                          .-.
                            $t
                             -
                             ë1-
                               ;
                               31E5
                                  f:
                                   8.
                                    1-
                                     ;
                                     '--
                                       1'
                                        )
                                        r
                                        ';
                                         'i
                                          '
                                          @
                                          .
                                          -1:
                                            ï:
                                             t
                                             '1
                                              .0'
                                                5
                                                -
                                                ))';
                                                   f
                                                   M
                                                   s:
                                                    Ih'
                                                      :
                                                      1.
                                                       ?
                                                       't'
                                                         -
                                                         7
                                                         k
                                                         .
                                                         i'
                                                          tlt
                                                          . .

                  17 zetvveets 59 t-ikt!s

                                                                         '   t

                  j                                                                                               '            j
                                                                                                                               '
                  '
                  E
                  !'r
                    ij11
                    :  -a
                       :*
                        ''
                         .7.
                           :v
                            4
                            A.
                             f.
                              t
                              r
                              c
                              ù
                              .
                              .r
                               -
                               x
                               .n
                                ft
                                . '-
                                   j.<..'t.!
                                           s
                                           r
                                           .
                                           .)
                                           . <'
                                              )A
                                              .v$
                                                ,.J
                                                '
                                                . ''
                                                  sI
                                                   lt
                                                   y'zl'
                                                     x bj'
                                                       z (
                                                         -
                                                         N
                                                         .'
                                                         ..
                                                          e                               '    .                      .        'l
                                                                                                                                i
                          E:
                          @:j
                            !                            .
                                   ;        .        .
                         .
                                *k    . JacletheChl
                                     .s              tken --            #q
                                                                        K'.''
                                                                 ....... .  .'
                                                                           -;
                                                                              .
                                                                             ':t.
                                                                                o
                                                                                A-y
                                                                                u..eë
                                                                                    jca
                                                                                      sf:c
                                                                                         .
                                                                                         -.
                                                                                          yl
                                                                                           s-t
                                                                                             -j
                                                                                              -wc
                                                                                                w.
                                                                                                 q
                                                                                                 ,p
                                                                                                  ss
                                                                                                   .
                                                                                                   -. k
                                                                                                      .
                                                                                                       s-oo...z
                                                                                                       .      .
                                                                                                              !
                                                                                                              u.(jm
                                                                                                                  j,xa.w:
                                                                                                                        a'
                                                                                                                         sc
                                                                                                                         1#?
                                                                                                                           .
              .   ''
                   kio.         zzzuy:y :
                      ls.rizvy.k,       7
                                        .2
                                         EI
                                          -
                                          é!-
                                            '(
                                            ::I
                                              '
                                              9i
                                               ll
                                                t
                                                -
                                                d
                                                .k
                                                 '-
                                                 -1ë
                                                   ;k
                                                    -:
                                                     i
                                                     I
                                                     '4-
                                                      tx
                                                       s
                                                       r
                                                       ls
                                                        kJ
                                                         1
                                                         .f!
                                                           .
                                                           ;;t
                                                             'i
                                                              il
                                                               I( iqhz
                                                                     . ég
                                                                        tr  '
                                                                            l1:
                                                                              .         ''                         '
                            Av.
                                        t.z                   -...:
                                                               1
                                                               r
                                                               -   1k-                           .,&,.z,

                                     Hale..Virg-       1nia ''    SJHa!
                                                                  Q.         'e...
                                                                                 %î-
                                                                                   1I'S
                                                                                      J-
                                                                                      : 11't1?.
                                                                                              t1.'JkllQ
                                                                                                      q
                                                                                                      '7a
                                                                                                        -t
                                                                                                         kv
                                                                                                         '  '
                                                                                                            i7
                                                                                                          2*1
                                     f:'
                                     $ tey
                                       x'Am)jk'
                                              ..-n.g j:O E.
                                                          r.
                                                           :hL
                                                           v ')u
                                                               Iê.
                                                                 't-:
                                                                    fh
                                                                     tl'k
                                                                        ):j.
                                                                           Dx
                                                                            17t
                                                                            .'*3l'C.
                                                                                   tc.
                                                                                     sî1.
                                                                                        &:.
                                                                                          k:Z
                                                                                            -'                '
                                     Exacthy.Saving u.p.                 f<orr   '
                                                                                 ny'flrstguncurrently
                                            ey                        64.

                        )!
                         t.
                          ,.   Laura LeaW atson @Latlral
                                                       -eatvatstm 1 .Jul% 2017
                                                                             .
                      .::
                        ('.E
                           i:':;?'       <
                             ( MakeSufeitS$ :goodfftfor'y'()urhendand0neycj  kjcenacttlall
                                                                                         yytse.Av38
                             .
                             i       caIsnubnose revclverwagmy 1stgun.
                             iè
                              à
                             li
                              I
                             I
                             .i
                             i.




      139.
         Right.
Case 3:17-cv-00072-NKM-JCH Document 637-3 Filed 01/21/20 Page 63 of 89 Pageid#:
                                    8372




                   :q .z i
                           :.
                              '
                                   Generic5oyMilkx
                                                 v
                ,, q
                   i
                   !
                   ;
                   (Lj
                   :!.s
                      j,
                       y C'Emi
                             .l
                              yc-p
                                 orcenski
                My,i
                   lI
                    'fe l
                        'n Am erica-
                                   .stockpiling weapons and regularly
                                                                    i
                                   x                                         .
                checklng my house forvandallsm .

                M y life in Berlin:studying ntath atâ Bâckerei




                gj
                 )
                 .(
                 :'.
                   7
                   x
                   *
                   .
                   g,
                   ,
                   1 Q
                     v
                     4k
                      :t
                       w.
                        X%+
                          1.
                           q. 6g .
                           w     :.
                                 u't
                                  lj
                                   ..
                                   kk-
                                     tq


           '
                      ..
                       !.,
                       ' :.                   '      '
                         'ê
                '
                '
                         '# G ener*
                        .'
                      . .
                      .
                          :.'.      Ic.S9y M 1*Ik.î1
                                                   :?
                                                    .j'
                                                   s: 1 u.
                                                      :
                                                      J  '
                                                         ,
                                                         G
                                                         .,
                                                          .
                                                          -
                                                          ),
                                                           1
                                                           7)7-it
                                                           .
                                                           -    1v
                                                                 'qt'
                                                                    R
                                                                    v=Ot'C$'.'15à
                                                                           il   ':1
                                                                                  --'JU$-'
                                                                                         ML.
                                                                                        iz G
                                                                                           .s'
                                                                                             ?.
                                                                                             . '
                                                                                               J
                                                                                               -0
                                                                                                -'
                                                                                               -. .'
                                                                                                  37
                                                                                                   k
                     ..q :
                      .     p:
                     ' q'j
                         / .
                        k. ..(
                             )e1*. *
                               32$/1i
                                    '  +  t
                                          g
                                    lfluCi:
                                          .
                                          kr;
                                            7
                                          t#'
                                          , ,'
                                            w'2r
                                               j
                                             ....
                                                ;li
                                                  '
                                                :2.y
                                                   a:rQ:
                                                  2/....,
                                                        .g .
                                                        J.C:
                                                           i: ac
                                                             l:-:k
                                                                 .;
                                                                  z'
                                                                 :sï'
                    @''@7qEt
                    $
                    .      n-? .
                     *'
                     j: There'isa ori
                                    .de )
                                        Aa
                                         /cjflx
                                              @
                                              inc1.*
                                                   .g1.the'Rath-
                                                               ausacross1
                                                                        )he streetI1.m readino'
           a.
                     .
                     g
                     iI
                     t!
                      ,
                        st
                         oc hastl
                                c theoly  f
                                          or wtnrkx                                           :
                                                                                              f
                                                                                              ;
Case 3:17-cv-00072-NKM-JCH Document 637-3 Filed 01/21/20 Page 64 of 89 Pageid#:
                                    8373




                           h''
                           . ..k,.Em ll
                                k
                               Sjy
                                      y G,Cvllle.*.
                                                  1
                                                  0
                                                  *
                           'jr.
                              k' :
                                 '.
                                  )> /.
                                      y#.7
                                         *h)
                                           'f..
                                              *..
                                                '.j)..!.!tj.jje'
                                                               js:
                                                                 -hy
                                                                   '(2jjg(;jjyjljjjj'
                                                                                    q.l..

                           Can'tgl've m y tech m oney to otherqueers,
                           using itaIIto buy guns and am m o to protect
                           m yselfagainstthe altrightforthe free laborl
                        .'
                         u cln
                             - :
                             '

                        '
                        i>
                         2()c
                            jr>/*
                                û.f
                                  $-1t/l:?:)1:f
                                                                        E .J
                                                                           ::                        .:   .   . ...
                           4Retw'
                                eas7:ukes(lty(y
                                              ,
                                              (
                                              :
                                              ,R,ë)
                                                  ,'(,$
                                                      .
                                                      ,)@.@ 4
                                                            1
                                                            ,'l
                                                              t@, ,
                           Q n                                                              ra
             b.                                                                        /n
                   '
                       '
                                .              Rithm ond Police e
                                                                .
                                                                w Th
                                                                  5 ef
                                                                     xw
                                                                      lueef/
                                                                           u-rirner-JUI2'
                                                                                        9
                                                                                        u
                   '
                    .                   .      Evercons-
                                                       lderthat1he prbbEem is%%I
                                                                               rCite mer;
                                                                               j        .and nctcuns?
                        X%%n.
                                'i
                                p               yz      9
                                f,@         .
                   #                                                                             '                        ).
                   l'
                   j r
                     .j
                      -
                      '
                      .t
                       -
                       hs r
                          ;'
                           1&ef.,t
                                 -
                                 c.'   .nas
                                   js k2  $r
                                           .a,
                                             '
                                             jl
                                              tayl
                                                xc.,.                                                                     i
                                                                                                                          i
                   j,                 . .. .                                       !
                                                                                   .
                                                                                                              '
                                                                                                                          !
                                ji
                                i
                                 .
                                  C
                                  j
                                  !
                                  '
                                  bk GenerjcSoyMilkf
                                                   .i
                                                   k*
                                                    l'
                           .,   :: k::
                               :.    (
                                  pt::
                                     . t6
                       %'. rg
                           .Ei
                             ,.'oih
                               .'
                                . . r
                                  Y     o-
                                         pu
                                         :r.u.
                                             jj
                                              'j
                                               '.?J
                                                  Gy
                                                   .o
                                                    .j
                                                     'c
                                                      ...jpJ
                                                           ;kx
                                                             i



                   Ishould,objectively,haVemOl
                                             -e g'uns.
                                $:
                   .
                   n
                   w
                   p
                   z.w
                   . '
                     -
                     N
                     )7 e
                        rx
                      w..%(
                         'wj..
                             Jj
                              wljc
                                 jC
                                  p.1z
                                     -.o
                                     . d.
                                        '1u
                                          . o-
                                          )  :
                                             j
                                             ,
                                             t.
                                              sA
                                               .
                                               x
                                               ft
                                                .tf
                                                  u
                                                  p
                                                  .
                                                  J
                                                  w.l
                                                    .
                                                    !.t
                                                      ï
                                                      ,
                                                      .
                                                      yt,w
                                                       . ,
                                                         .
                                                         -
                                                         v?
                                                          $
                                                          w
                                                          .,z
                                                           ex
                                                            <;
                                                             .
                                                             v
                                                             .g
                                                              .
                                                              k.rJ

      140          3t.ilte5
         .                                                                                                            E
                                                                                                                      r
                                                                Th                                                    l
                                                                  reats and lntim idation                             '
                                                                                                                      !
      141.        Gorcenskiwasnottheorllyoneinstijatingviolencetoward the
                                                                       E Uztite
        theRightrally.
Case 3:17-cv-00072-NKM-JCH Document 637-3 Filed 01/21/20 Page 65 of 89 Pageid#:
                                    8374



                                       Tw ee

                    N..,.9ït1''''7.    r,
                                       L r. SURJfharlottesvjjjyrj
                                         j
                    le
                    i
                    z.-
                     - .a .. ....:   ..w.                      ..
                     ki;.;th.t
                             jv
                              i;l
                                t
                                .b
                                ,l*
                                 i
                                 (/i
                                  i
                                  vib
                                   jir
                                    1rJ
                                      j..
                                      i  k: r
                                        j'
                                         i  %t
                                             j.;
                                               .s
                                                .j
                                                 li1..jJ:tjy--('.x;r!:(Ijjj

                    KRob% a Nazitsee a N azi,punch a Nazi.
                    '
                    b
                    4'
                    .
                     .
                     j:
                      tt))j1
                           K'
                            :.
                             j<
                              j
                              .
                              f:
                               j
                               ?'ja
                               f.
                                .
                                  p:
                                   $.
                                    j
                                    .
                                    .
                                    uat
                                     CS
                                      wv
                                       .
                                       UF.
                                       t
                                       . ;jy.
                                            0
                                            w,
                                             y
                                             ..
                                              x
                                              o
                                              .jy<
                                                 :
                                                 ,
                                                 uw.
                                                   y
                                                   ys




                                           (T


                        . f
                             AV1il9
                       û:
                     'V:q
                        w  %
                           l
                           f'   'B
                                 J
                                 :
                                 i?
                                  v
                                  t
                                  '' . J Ph Wgon 'z:      .?r.
                                                             ey''j
                                                                 CJF-(rs..'l!;'Imuz.f'C
                                                                 '                     >syjzaj
                                                                                             .g
                                                                                              'yg
                                                                                                :so:
                                                                                                  M)z'
                                                                                                     oJs.jj-f>
                        q:
                      4.E
                        jf
                        .4
                           '
                          :E
                         :.
                            iE
                           ./
                           .
                             3..
                               :
                               E'
                               ::ï'
                               w. :'r
                                  1Eï
                                    t,:
                                      r
                                      !3.
                                        k
                                        )è
                                        '? Peopj
                                                     .nz
                                               egett.l gas.saIJl'   led I         .SVd.gI  .lant1 .SrF
                                                                                                     'IntltJ.U5t!
                                                                                                                .C1
                                                                                                                  2:.1tla .5a7
                                                                                                                        el:   .na
                                                                                                                             .l -.e.
                                                                                                                                   .x
                                       .


                              ! -            '
                                              -.jkN.-l                                              f.-'
                                                                                                       1k
                                                                                                       . ,                                                  -n....--
                              fE:                                                                                                                                             t.
                                                                                                                                                                               ---..,
                                                                                                    .
                                ï            '                                                       .
                              @!E
                        '
                     C::<!
                     E '  t
                          t'iE!A
                            '
                               'i
                                . 5URJ fharlottesvlIIet
                                                      xl
                                                       -Jq
                                                         .
                                                         -
                                                         .tl
                                                           .
                                                           ;-.
                                                           Q S
                                                             f
                                                             -C-vl1
                                                                  ,4
                                                                   e-rs
                                                                      -
                                                                      zlaa
                                                                         sz13
                                                                            .,.7
                                                                               ..t)17
                                                                                    .
                      i* :kE.:U .
                                6
                                :
                                '  ton,
                                      tsomeoneth. lnko'               .
                          ' E
                      .. ,, ,,....
                       ..
                       .:
                        .kj
                         tiii'E
                          .     a Vk
                              2JF
                              :  .
                                IF
                                 éIEt
                                    FE
                                     iIë;
                                        'I
                                         hF
                                          3'            ftheptpo'.fraaj
                                                              -       leh1AZl  p
                                                                               .
                                                                               -                                                               ...
                                                                                                                                                 @'
                               lï            .1-':'-*
                                             j      1
                               !
                               @Ei
                                E!             *R
                                               '''#'
                               )E:
                       %
                       .,
                         .!! ',..!
                                 ,
                                 . SURJcharlottesville @'
                                                        .t
                                                         3'<'
                                                           1
                                                           't$ik
                                                               1w;.C'vi1b
                                                                        'l
                                                                         i
                                                                         e-kla=v 1
                                                                                 .''
                                                                                   a
                                                                                   Yyw-
                                                                                      J.r
                                                                                        wk
                                                                                         'I'
                                                                                           ?
                         ''j..1
                      =.'i
                      :       1.k.
                                 :
                                 k
                                 i
                                 '.
                                                                         '                .f
                                                                                          '
                      i
                      m
                      '
                      .!
                       ..
                        t;v
                            .
                          @emt
                          ëéi
                            Eè
                              ., .
                             :.iIE
                                   s
                                   .
                                 @C.
                                   Le
                                   i
                                      -
                                    itE
                                    E
                                        .
                                      t:2
                                          >
                                        j:;:
                                            s
                                            .gutsefl
                                           1'
                                                   .ousj
                                                       y,whensomeone-  .l
                                                                    lsml-tat-
                                                                            lngagaj
                                                                                  hnstJewsan8
                                                                                            x<refusesto
                                       . pJCDOLINCO yj1 -tjer.
                                                             ;
                                             >
                                             é-*
                                               xy-v:4'

                     '.,1.g
                          !F
                           E.''''
                           :
                           :    :
                                à                                                             .
                        .sI .
                            i
                            !tï
                            E     ? SU Charlottesvllle.
                        %.
                         !
                         .
                         .,
                          2
                          d:
                           x
                           .
                           E'
                            t
                            !
                            .i
                             .
                             k
                             .l
                              .@
                               .!
                                ë
                                E
                                k
                                it
                                 r
                         >i*M.6%*.
                                  :
                                  6
                                  .jsa
                                     :
                                     l
                                     t
                                     )
                                     't
                                      .
                                      z
                                      ote
                                        !'
                                         j.j
                                         q ...(
                                              ..
                                               %
                                               v'tj.
                                               .   s


                      lcan'
                          t in good conscience suggestthatit'sw rong to
                      Punch him .You are welcom e to dlsagree.
                '
                      11:
                        27.Pl
                            $
                            -
                            c
                            .1-i
                               blay'-i37.
                                        7
                                        1017 >Th
                                               i
                                               y
                                               fjtter'
                                                     J
                                                     $:lr'
                                                     :   .r
                                                         ï.>
                                                           i
                                                           .
                                                           ''
                                                           l):
                                                             El-
                                                               ï
                                                               e



                                o1   .:.: Joseph Lawson .                                                 rc?.
                '        y.:J
                        .'
                            4:.
                             'ëi
                               5'
                                s??.?
                                    gJ         p                                                        î
                                                                                                        't
                                                                                                         '-i  e-lt --
                                                                                                                    >t. klt'.l...
                                                                                                                       l-       1()t--
                                                                                                                                     r:-s,yI7..
                                                                                                                                              :!
                                                                                                                                               -/
                                                                                                                                                  ..cj ..
                                                                                                                                                ' 2-xrq
                                                                                                                                                        )
                                                                                                                                                        ..p.
                                                                                                                                                           <;1.tv.
                      Yj
                       .E
                       ..
                       ' !
                         :
                         j y5
                            :  :
                               E
                             jE)'
                                :
                                .àt
                                  :
                                  .j
                                  .':E:
                                      :j
                                      .j.;
                                         j;t.j.
                                              :
                                              J..j.
                                                  -<
                                                   :.
                                                    s.
                                                     i.
                                                      ,-z1,hp*)j.sjJk;;j.j.s
                                                                           p.
                                                                            yjy.rs
                                                                                 z.
                                                                                  -z
                                                                                   hks.i;i1$!.x.x>xjapt:$':%>...j...'xx..
                                                                                                                        àJ.t$.:of.9 .
                        'j
                         .
                         ;1J!6:,J
                               :.. .3
                               .
                                         q  'j
                                           .<:ï
                                              '..
                . .                           tt
                                               J
                                               'ta,lî
                                                    ygettheoelapet.
                                                                  xI
                                                                   :e .
                                                                      at
                                                                       l a(
                                                                          J1
                                                                           -: uo '                                                                                     -. .

           b.
Case 3:17-cv-00072-NKM-JCH Document 637-3 Filed 01/21/20 Page 66 of 89 Pageid#:
                                    8375
Case 3:17-cv-00072-NKM-JCH Document 637-3 Filed 01/21/20 Page 67 of 89 Pageid#:
                                    8376
Case 3:17-cv-00072-NKM-JCH Document 637-3 Filed 01/21/20 Page 68 of 89 Pageid#:
                                    8377



        becausethey knew they were planning to com m itcrim es,
        arrested.
               '




                          ;jk Charlo'te -1Ie DSA A     f
                                                       h
                                                       .f
                                                        )f
                                                        .$
                                                         .A?
                                                          œeiijem
                                                                r
                                                                .)v
                                                                  C
                                                                  .
                                                                  (A
                                                                   f -.a.
                                                                       v'
                                                                        t.
                                                                         I
                                                                         t.
                                                                          nj*3.
                                                                              $;'
                                                                                -ht
                                                                                d '
                                                                                  7
                                                                                  $r
                                                                                  '
                                                                                  . )'
                                                                                    k
                                                                                    :)
                                                                                     .'                         vz
                                                                                                                '
                       ''
                        àf
                         o  x
                         liiki
                              ;
                              :'  l
                                  fyo u'r
                                        e pL
                                           '
                                           'l
                                            o ki
                                               ng to shtpv s ol i
                                                                d ai
                                                                   'i
                                                                    t
                                                                    -y'c.
                                                                        17ti
                                                                           ne  12
                                                                                . t
                                                                                  '17bu tel'
                                                                                           e  n'
                                                                                               t ab'
                                                                                                   pe t
                                                                                                      o be
                                                                                                        .
                                                                                                           i
                                                                                                           n Cvi
                                                                                                               le.
                          j1
                           !
                           E
                                 .x
                                  f
                                  -
                                  i1
                                   :h
                                    1-
                                     1
                                     (5
                                      t1
                                       !
                                       it.
                                         i
                                         r.
                                          4
                                          :
                                          281
                                            Li
                                             ql
                                              (
                                              E):
                                                !
                                                #
                                                '
                                                 E
                                                 ?g.
                                                   '
                                                   aId
                                                     .dë
                                                       s
                                                       <
                                                       f1E
                                                         ,
                                                         1r
                                                          )ls
                                                            zi
                                                             a  1
                                                                r
                                                                !
                                                                (.
                                                                 lf
                                                                  i
                                                                  r
                                                                  tt
                                                                   :j
                                                                    .
                                                                    !E:
                                                                      d
                                                                      '
                                                                      .
                                                                      l;,
                                                                        .
                                                                        ')
                                                                         i
                                                                         '
                                                                         -j
                                                                          1'
                                                                           j
                                                                           ;
                                                                           k.
                                                                            f
                                                                            -
                                                                            I-
                                                                             '.'
                                                                               t
                                                                               -
                                                                               7
                                                                               .?
                                                                                .
                                                                                9:
                                                                                 .)
                                                                                  ?'
                                                                                   'r
                                                                                   '
                                                                                    si
                                                                                     t
                                                                                     '
                                                                                     -t
                                                                                      1'
                                                                                       .
                                                                                       !
                                                                                       J:
                                                                                        -
                                                                                        @
                                                                                        '
                                                                                         t
                                                                                         '
                                                                                         k
                                                                                         ij
                                                                                          'k
                                                                                           l
                                                                                           :
                                                                                           lë
                                                                                            '
                                                                                            ek
                                                                                             .
                                                                                             'J
                                                                                              .t
                                                                                               L'
                                                                                                .'
                                                                                                 .
                                                                                                 '
                                                                                                 -r
                                                                                                  :
                                                                                                  .-
                                                                                                   -.          '
                        :
                        :!
                         @
                         E
                         E           k...
                                     a                                         ;)..
                                                                                  :..j
                                                                                     -
                                                                                     a
                          (
                          FE
                           F                                                             #
                        ;jFà
                           jEi
                             y   .,
                                  ,,x..y.,.qu,,,4,. 1,.r:jkj, .
                       ji
                        li
                         j4E
                           j:    jyt uyy wa x
                                            k
                                            #
                                            :
                                            h
                                            ;t
                                             q
                                             /
                                             ,y
                                              g
                                              j
                                              .
                                              xoj
                                              jijj,n
                         .
                   .     . c  i
                              t
                              .j
                               e;
                              ...-y
                                  j+
                                J t.j
                                    '
                                    kp
                   :
                   k
                   '
                   Le'
                   k ct.
                       ls
                        .'
                        /1.
                          rtc.
                             l.
                              i
                              -
                              '
                              Jt
                               j
                               n
                               .
                               ste
                                 g
                                 t
                                 :
                                 b
                                 '
                                 .
                                 ;
                                 vl
                                  r
                                  fw
                                   ''ï
                                     ;$
                                      ?@
                                      ':
                                       Lt
                                       tf
                                        .
                                        w
                                        'zu
                                          F'
                                           %
                                           -z,
                                            k'A
                                            ' 6.z
                                                ,
                                                ;
                                                &1
                                                '
                                                s.
                                                 'k
                                                  $.
                                                   '
                                                   @
                                                   z
                                                   Efi
                                                     r
                                                     z
                                                     '
                                                     kE
                                                     -.
                                                      z,
                                                       )
                                                       a!s
                                                       s )
                                                         '
                                                         .
                                                         tQ!
                                                           :-
                                                            :.
                                                            .'
                                                             ty'
                                                             u j
                                                               )
                                                               .f
                                                                -'
                                                                 .
                                                                 ,
                                                                 r
                                                                 o.
                                                                 .),
                                                                   :
                                                                   1
                                                                   .
                                                                   ;,

                   1' also onatin to t e unc Richard Spencerin lnis
                     oti
                       nerfuckin  out Fun 1.


                   2 t'
                      fkes

                                                                  > *N)

           a
'
6




                Case 3:17-cv-00072-NKM-JCH Document 637-3 Filed 01/21/20 Page 69 of 89 Pageid#:
                                                    8378
                                                                                                                         '                                                                                                                <
                                                                                                                                                                                                                                          %                                 .



                                                                                                 .i
                                                                                                  kp.ti.                                                                         -
                                                                                                Ei
                                                                                  '
                                                                              .                ;'     ;k:ë          d
                                                                                                                    (
                                                                                                                    :
                                                                                                                    !
                                                                                                                    .E.
                                                                                                                      ;4
                                                                                                                       (
                                                                                                                       :j
                                                                                                                        l!
                                                                                                                         j
                                                                                                                         k
                                                                                                                         .j
                                                                                                                          I
                                                                                                                          :
                                                                                                                          j!
                                                                                                                           yp
                                                                                                                            -j
                                                                                                                            !'
                                                                                                                             .
                                                                                                                             (:
                                                                                                                              ;(
                                                                                                                               j
                                                                                                                               E;k
                                                                                                                                 j
                                                                                                                                 .
                                                                                                                                 ::
                                                                                                                                  ,
                                                                                                                                  j
                                                                                                                                  :jj
                                                                                                                                   .p
                                                                                                                                    , .!
                                                                                                                                       -
                                                                                                                                       j!
                                                                                                                                        kjt3
                                                                                                                                           6
                                                                                                                                           4
                                                                                                                                           :
                                                                                                                                           $
                                                                                                                                           3
                                                                                                                                           1
                                                                                                                                           t
                                                                                                                                           .*
                                                                                                                                            ,g
                                                                                                                                            v
                                                                                                                                            k
                                                                                                                                            w.
                                                                                                                                             3.l;
                                                                                                                                                -
                                                                                                                                                L
                                                                                                                                                4
                                                                                                                                                :
                                                                                                                                                -
                                                                                                                                                w)
                                                                                                                                                 Nù
                                                                                                                                                  -
                                                                                                                                                  .u;
                                                                                                                                                  r r
                                                                                                                                                    :k
                                                                                                                                                     y
                                                                                                                                                     -l
                                                                                                                                                      r
                                                                                                                                                      -
                                                                                                                                                      lkT.
                                                                                                                                                         ;
                                                                                                                                                         fj
                                                                                                                                                          ïy
                                                                                                                                                           tp
                                                                                                                                                           ;s
                                                                                                                                                            a
                                                                                                                                                            ?
                                                                                                                                                            ->.j
                                                                                                                                                               n-!
                                                                                                                                                               - r
                                                                                                                                                                 ..
                                                                                                                                                                  ?
                                                                                                                                                                  ,
                                                                                                                                                                  --
                                                                                                                                                                  -.e
                                                                                                                                                                   .  ..-
                                                                                                                                                                    -.j )à.
                                                                                                                                                                          jk
                                                                                                                                                                           :)
                                                                                                                                                                            -I
                                                                                                                                                                             j.
                                                                                                                                                                              kr-jo.è
                                                                                                                                                                              !     .
                                                                                                                                                                                    l
                                                                                                                                                                                    .
                                                                                                                                                                                    .)
                                                                                                                                                                                     t
                                                                                                                                                                                     .)
                                                                                                                                                                                      jt '
                                                                                                                                                                                         J
                                                                                                                                                                                         --@
                                                                                                                                                                                       ..u :
                                                                                                                                                                                           '
                                                                                                                                                                                           4
                                                                                                                                                                                           (
                                                                                                                                                                                           )
                                                                                                                                                                                           .;
                                                                                                                                                                                            ë.
                                                                                                                                                                                            ,z-
                                                                                                                                                                                              :
                                                                                                                                                                                              4f
                                                                                                                                                                                               '
                                                                                                                                                                                               r
                                                                                                                                                                                               -
                                                                                                                                                                                               '
                                                                                                                                                                                               ,
                                                                                                                                                                                               .
                                                                                                                                                                                               .:'
                                                                                                                                                                                                %!
                                                                                                                                                                                                 :-
                                                                                                                                                                                                 ,
                                                                                                                                                                                                 .7
                                                                                                                                                                                                  :
                                                                                                                                                                                                  f7                 .
                                                                                                                                                                                                                     ,,
                                                                                                                                                                                                                          .
                                                                                                                                                                                                                                                                                            -
                                                                                                                                                                                                                                                                                            h?
                                                                                                                                                                                                                                                                                             ç,
                                                                                                                                                                                                                                                                                             .. .
                                                                                    ï'::.                                     .é
            .                                                                             .'        .                                                                          .                         .
                                                                          :.
                                                                           :       !î   ij
                                                                                       .. u.
                                                                      '      ,     ,t   EF  )-'l x
                                                                                                 l s  n7e with trans dE
                                                                                                                      is on
                                                                                                                          u.
                                                                                                                           ur-
                                                                                                                             c
                                                                                                                             e   un'
                                                                                                                                   lessvou
                                                                                                                                        . . are senurlIing m.c
                                                                                                                                                             qtei
                                                                                                                                                                rialsuppor'
                                                                                                                                                                          tfcïr                                                                                                                 '
                                                                                wtl
                                                                                  ..y            -
                                                                    .   .
                                                                        ..   .
                                            .
                                                                         'E ll
                                                                          këg
                                                                          : i
                                                                            è:
                                                                              j
                                                                              ..4
                                                                                . t
                                                                                  ë
                                                                                           .tu
                                                                                             1I
                                                                                              '
                                                                                              2.  = , q . .
                                                                                                          .        .    .  x      . . .
                                                                                                                                           j
                                                                                                                                                 :
                                                                                                                                                   - -
                                                                                                                                                         e
                                                                                                                                                                 (      .
                                                                                                                                                                    ,
                                                    '
                                                                        .    è
                                                                             i!
                                                                             .
                                                                             '
                                                                              i2
                                                                               '
                                                                               i                                 .                                                                                                                                                                                 ' .'
                        .                                           .        jjj                                       .
                                                                                                                       .                    yx
                                                                                                                                             v , . m.                 A                                                                                                                                     '
                                                                                            .'. ,3 .-11                           :f
                                                                                                                                   :                                                   *
                                                                                                                                                                                       1
                                                                                                                                                                                       (
                                                                                                                                                                                       :
                                                                                                                                                                                       -..
                                                                                                                                                                                       , 1.
                                                                                                                                                                                         ,:.(
                                                                                                                                                                                            4!                                    r
                                                                                                                                                                                                                                  .
                                                                                                                                                                                                                                  -
                                                                                                                                                                                                                                  *y
                                                                                                                                                                                                                                   i
                                                                                                                                                                                                                                   x
                                                                                                                                                                                                                                   -p.
                                                                                                                                                                                                                                     -'
                                                                                                                                                                                                                                     7-
                                                                                                                                                                                                                                      .s
                                                                                                                                                                                                                                       k
                                                                                                                                                                                                                                       ï                       i
                                                                                                                                                                                                                                                               t
                                                                                                                                                                                                                                                               -
                                                                                                                                                                                                                                                               ?
                                                                                                                                                                                                                                                               t
                                                                                                                                                                                                                                                               'l
                                                                                                                                                                                                                                                                L
                                                                                                                                                                                                                                                                --
                                                                                                                                                                                                                                                                 lë                                '
                                                                    :        iii
                                                                             E                                                                                                                                                                                                                                  .
                                                        .                                  jj
                                                                                            j
                                                                                            p                        :'                                          '                           '
                                                                                   '
                                                                    .         .                 Q
                                                                                                .:
                                                                                                t
                                                                                           Generl.
                                                                                                 :
                                                                                                 6y  *CSo'
                                                                                                  ....
                                                                                                  z  :    y *11k
                                                                                                            ,
                                                                                                               .' Xs
                                                                                                                  :
                                                                                                                  I
                                                                                                                  î
                                                                                                                  x
                                                                                                                  u  .
                                                                                                                     j'
                                                                                                                   ,'j
                                                                                                                   . b :T
                                                                                                                      s'4
                                                                                                                         ;
                                                                                                                         .'
                                                                                                                          l
                                                                                                                          g.
                                                                                                                          .
                                                                                                                          ,vsci
                                                                                                                             clri
                                                                                                                               .l
                                                                                                                                -j
                                                                                                                                .,.
                                                                                                                                  w/
                                                                                                                                  kca,
                                                                                                                                     l:)rcer
                                                                                                                                           .I
                                                                                                                                            ,
                                                                                                                                            s1!
                                                                                                                                              .-,
                                                                                                                                              ,.
                                                                                                                                               1  :9
                                                                                                                                                 .J  j,.
                                                                                                                                                   x;k ..w
                                                                                                                                                       2 j
                                                                                                                                                         '
                                                                                                                                                         ol,zU
                                                                                                                                                            ,'
                                                                                                                                                             :
                                                                                                                                                             %.'
                                                                                                                                                               e
                                                                                                                                                               j.'*
                                                                                                                                                                 .
                                                                                                                                                                 i
                                                                                                                                                                 .xC
                                                                                                                                                                  '
                                                                                                                                                                  ?           x          **'                 .
                                                                          :            'k'.'. .j7'
                                                                                                 :j                                                                      j     .             !
                                                                          .'kt ij.
                                                                                 '
                                                                                 l
                                                                                 i
                                                                                 t
                                                                                 i
                                                                                    î'
                                                                                     nk..F
                                                                                         :
                                                                                         ;ë.h!
                                                                                            :ac.  41
                                                                                                   .-ea1
                                                                                                       .'
                                                                                                       ital
                                                                                                          jks
                                                                                                           : today..    kvat
                                                                                                                        ' ').!
                                                                                                                             :-
                                                                                                                             l1sorneone.aboutb      ,bl
                                                                                                                                                      'he. 4
                                                                                                                                                           t
                                                                                                                                                           .h
                                                                                                                                                            '.E
                                                                                                                                                              m1
                                                                                                                                                              .
                                                                                                                                                              c..we. thouc
                                                                                                                                                                         yu,
                                                                                                                                                                           j7!.
                                                                                                                                                                              j
                                                                                                                                                                              t
                                                                                                                                                                              .t
                                                                                                                                                                               .j71
                                                                                                                                                                                  'sv
                                                                                                                                                                                    .t'
                                                                                                                                                                                      asa . '.                                                                                                                  .
                                                                .            qir.:
                                                                                 ku
                                                                                 .o.
                                                                                   l,
                                                                                   i :j'. r'
                                                                                           .
                                                                                           IR
                                                                                            .0:l/'eIXP.s1
                                                                                                        m
                                                                                                        t j
                                                                                                          g
                                                                                                          .à
                                                                                                           yorr
                                                                                                              tj
                                                                                                               .
                                                                                                               jyjjy. jn g . jo
                                                                                                                              .
                                                                                                                               y-
                                                                                                                                .
                                                                                                                                a                                        i
                                                                                                                                                                         j
                                                                                                                                                                         .                                                                                                                  .      .
                                                                    .             ië
                                                                                  j.
                                                                                   i       .
                                                                                           .                                                                             :
                                                                                                                                                                         1
                                                                                           i@
                                                                                           t
                                                                                           .(
                                                                                            i                                                                                                .
                                                                                                                                                                                                                                                          ;                                        .


                                        .                                                  r
                                                                                           1
                                                                                           j
                                                                                           .i
                                                                                           jj                       z
                                                                                                                    .k.e .
                                                                                                                    I
                                                                                                                    q    j
                                                                                                                         .
                                                                                                                         -
                                                                                                                         l
                                                                                                                         :                                                             .
                                                                                                                                                                                       jx
                                                                                                                                                                                        v.
                                                                                                                                                                                         m-
                                                                                                                                                                                          .j
                                                                                                                                                                                          . .,
                                                                                                                                                                                             !
                                                                                                                                                                                             ;
                                                                                                                                                                                             s   .                                i-
                                                                                                                                                                                                                                   .'
                                                                                                                                                                                                                                    .x
                                                                                                                                                                                                                                     cj g
                                                                                                                                                                                                                                        .
                                                                                                                                                                                                                                        s.(
                                                                                                                                                                                                                                          v               .
                                                                                                                                                                                                                                                          I ,:-s
                                                                                                                                                                                                                                                          i    '
                                                                                                                                                                                                                                                               ,p
                                                                                                                                                                                                                                                                ....j
                                                                                                                                                                                                                                                                    ë                              .
                                                                    '                      '
                                                                                           i(
                                                                                            i
                                                                                            j'
                                                                                             (                                                                                                                                                            1                             '          '.
                                                                                           .
                                                                                           'E
                                                                                           .::              '
                                                                                                                                                                                                                                  '                       ,
                .                                                                          .:
                                                                                            .                                                                                      ,
                                                                                                                                                                                                                                                          j
                                                                    .       .
                                                                                           .     GenerIcSoy 1Ik '
                                                                                                ,J'<
                                                                                                   ....
                                                                                                     .y.                  &k.
                                                                                                                            y.:   k
                                                                                                                                  ,
                                                                                                                                  o
                                                                                                                                  -aEl'ni
                                                                                                                                        .
                                                                                                                                        lyr
                                                                                                                                          t-
                                                                                                                                           'o.rce.tisk.1
                                                                                                                                           c           ,.J
                                                                                                                                                       . .'
                                                                                                                                                          Jl. =u.
                                                                                                                                                                f= j       j.                                                                                                           .
                                                                          :.          ki :'
                                                                                      :..  ::
                                                                                            $!
                                                                                             ''                                                                            j ...                                                                                                                   .
                                                                    i               r         ((
                                                                                              .             .                                                                         ,.
                                                                                                                                                                                       ,.
                                                                                    .
                                                                                     @;t
                                                                                       -
                                                                                       k
                                                                                       !'.
                                                                                         ?bê' hdi
                                                                                         !
                                                                                         f          uIt-1p:  .e death t
                                                                                                                      ih1
                                                                                                                        .-=
                                                                                                                          -'als-Constanth'      arassmi  ent-Locals threai
                                                                                                                                                                         tenlnc!1*z o1
                                                                                                                                                                                     -
                                                                                                                                                                                     2In id me
                                                .
                                                                    '
                                                                              ..
                                                                               -k-(
                                                                                  j
                                                                                  @?
                                                                                   j j   &@
                                                                                 ik;-,.w :
                                                                                       .'
                                                                                       ' .  - -     .
                                                                                                               ,                                                .          . ..   '
                                                                    .                 '
                                                                                      1@
                                                                                      3          I
                                                                                                 in  th'
                                                                                                       e     St!eet-                                        '              I
                                                                                                                                                                           '                                                                                                                       .
                                                                                                                                                                                                                                                                                                   .
                                                                                                                                                                                                                                                                                                   k
I
.                                                                   ..                ii
                                                                                      !                                                                                    ,. '
                                                                                                                                                                           '                                                                                                                       '
                                                                                                                                                                                                                                                                                                   :
                                                                                                                                a.
                                                                                                                                 ..  p
                                                                                                                                     '.     .            y.
                                                                                                                                                          p..  .
                                                                                                                                                               ;
                                                                                                                                                               y'          1     p
                                                                                                                                                                                 'q
                                                                                                                                                                                  j
                                                                                                                                                                                  m
                                                                                                                                                                                  .
                                                                                                                                                                     '
I                                                                   .                 i
                                                                                      @@               t2)5                  ..u,     .                                                                                                                                                                 .
j
!
                                                                    .
                                                                    . .
                                                                                  .,l ij
                                                                                            j(
                                                                                            i
                                                                                                 . <y;
                                                                                                     p ..;,;         Aa       qj
                                                                                                                               ', tz ...
                                                                                                                                  ,                      .
                                                                                                                                                         N.a . k
                                                                                                                                                               4           jg    r
                                                                                                                                                                                 .      à.''-                                                                    ..
                                                                                                                                                                                                                                                                 ....
                                                                                                                                                                                                                                                                     .
                                                                                                                                                                                                                                                                    ..jj
                                                                                                                                                                                                                                                                     ...
                                                                                                                                                                                                                                                                       ..
                                                                                                                                                                                                                                                                                                   .

                                                                                           'j(
        .
                                                                                           i                                                                 '                                l                                                                                                             .
                                                                          1.       '
                                                                                                    ,
                                                                                                     i
                                                                                                    'y
                                                                                                     '
                                                                                                    ::
                                                                                                     ...
                                                                                                                      Ir
                                                                                                                       hi
                                                                                                                        t
                                                                                                                        l:
                                                                                                                         1
                                                                                                                         l:!. d
                                                                                                                              j:
                                                                                                                               .1
                                                                                                                                L
                                                                                                                                .1
                                                                                                                                 I
                                                                                                                                 :,
                                                                                                                                  .
                                                                                                                                  4:)
                                                                                                                                    41
                                                                                                                                     :1.
                                                                                                                                       t
                                                                                                                                       '
                                                                                                                                       a
                                                                                                                                       i
                                                                                                                                       .
                                                                                                                                       p
                                                                                                                                       r:
                                                                                                                                        k
                                                                                                                                        t'
                                                                                                                                        gi.
                                                                                                                                         ,s:
                                                                                                                                           -
                                                                                                                                           ;(
                                                                                                                                            .
                                                                                                                                            '
                                                                                                                                            -):
                                                                                                                                              I
                                                                                                                                              zj
                                                                                                                                               'y
                                                                                                                                                -
                                                                                                                                                v
                                                                                                                                                '
                                                                                                                                                jt
                                                                                                                                                 r
                                                                                                                                                 -
                                                                                                                                                 w
                                                                                                                                                 r.E
                                                                                                                                                  x.:
                                                                                                                                                    y
                                                                                                                                                    ,
                                                                                                                                                    r
                                                                                                                                                    a
                                                                                                                                                    'ts
                                                                                                                                                      ï
                                                                                                                                                      '
                                                                                                                                                      -h-
                                                                                                                                                        z
                                                                                                                                                        7
                                                                                                                                                        .E
                                                                                                                                                        $j,
                                                                                                                                                          tr'
                                                                                                                                                            ).
                                                                                                                                                             y.
                                                                                                                                                              ):
                                                                                                                                                              ,4
                                                                                                                                                               :
                                                                                                                                                               .?
                                                                                                                                                                -
                                                                                                                                                                .v-yl
                                                                                                                                                                    -
                                                                                                                                                                    .,.o.
                                                                                                                                                                        -.
                                                                                                                                                                         x.
                                                                                                                                                                          ;y.
                                                                                                                                                                            t-.
                                                                                                                                                                              ,..2            ,                                                                                                             .
                                                                                                      ..                                                                                      j
                                                                          d'
                                                                           tzi
                                                                             t.'z!'                                 j
                                                                                                                    .cf.F
                                                                                                                        j
                                                                                                                        )ere al4çï.
                                                                                                                                  'Way G  to
                                                                                                                                           ''iheI:ip:from  ., th. e0.'tl7
                                                                                                                                                                        .e1-C-Ide '
                                                                                                                                                                              '   06
                                                                                                                                                                                  .$the pI
                                                                                                                                                                                         l
                                                                                                                                                                                         anet?'                                                                                     '
                                                                                                            .
                                                                    .                                                                               -                                                                                                                                             ..
l                                                                                          u                        e''wv
                                                                    '                      .
                                                                                           v
                                                                                           i
                                                                                           i
                                                                                           '
                                                                                                                    (
                                                                                                                    x. ,
                                                                                                                    ,.
                                                                                                                       ji
                                                                                                                        y .       .
                                                                                                                                                                                       +y>a.y                .   -                 'y .
                                                                                                                                                                                                                                  k.
                                                                                                                                                                                                                                  '                             ..
                                                                                                                                                                                                                                                                 $g
                                                                                                                                                                                                                                                               .ug                                 y
                                                                                           .éj
                                                                                             ë
                                                                                             i                                                 .                                                                                                                                                   '
                                                                                           $ik
                                                                                           .
                                                                                           .:
                                                                                            2'
                                                                                             :                                                                                                       ,                                        .                                     .              '
                                                            .       .
                                                                                                ?:
                                                                                                 t
                                                                                                 .'i
                                                                                                   ëk.:.i:'
                                                                                                          @t;-
                                                                                                             .                            .,                         ,- :j,!jt;.
                                                                                                                                                                             fjy                                                                                                            ..a
                                                                            :
                                                                          :'           :'.'E
                                                                                       .   . t:
                                                                                              â:
                                                                                               ir Gfnerlc .
                                                                                                          soy                                                        j!k ,
                                                                                                                                                                         4
                                                                                                                                                                         .
                                                                                                                                                                         s:gs  2i                                                                                                                  .

                    '                                               ,     '
                                                                                        ''' A ':!
                                                                                                : we'
                                                                                                    .-  .                                                                ..                                                                                                                        ,
                                                                                        y4.:
                                                                                           ' (é
                                                                                              t'j
                                                                                                .
                                                                                                'r:i
                                                                                                   wrt
                                                                                                     .3
                                                                                                      f1
                                                                                                       ik
                                                                                                        yCao7
                                                                                                            1
                                                                                                            ''
                                                                                                            ncel
                                                                                                               rE
                                                                                                                jc
                                                                                                                 wkr                                                                                                                                      I                                        .
                                                                    .         ':
                                                                               :
.
                                                                                  :.
                                                                                   !
                                                                                   i
                                                                                   à
                                                                                   Ii
                                                                                   !:E
                                                                                     E@
                                                                                     'ë.
                                                                                       !
                                                                                       +g
                                                                                       .'
                                                                                        i
                                                                                        !
                                                                                        f
                                                                                        E
                                                                                        d
                                                                                        ij
                                                                                         '
                                                                                         E
                                                                                         !1
                                                                                          1
                                                                                          )
                                                                                          $
                                                                                          k-
                                                                                           :                                                                                                                                                              I
                                                                                                                                                                                                                                                          j                                        :
                .                                                   .
                                                                                                                                                                                                                                                          k
                                                                                                                                                                                                                                                          I                                        .
                                                                                                                                                                                                                                                                                                   ;:
                                                                          -
                                                                          4
                                                                          *
                                                                          -
                                                                          4k
                                                                           .
                                                                           ;
                                                                           b
                                                                           .ç
                                                                            ï
                                                                            .
                                                                            .,
                                                                             .t
                                                                              .
                                                                              .j'
                                                                                -i
                                                                                Al.
                                                                                 .y
                                                                                  ib
                                                                                   -
                                                                                   ,l
                                                                                   7ë7
                                                                                    'ï
                                                                                     !
                                                                                     t
                                                                                     -
                                                                                     w.-
                                                                                      '@
                                                                                       j
                                                                                       . c
                                                                                         '
                                                                                         i
                                                                                         -
                                                                                         f-
                                                                                          c
                                                                                          l-.
                                                                                            t
                                                                                            r
                                                                                            7
                                                                                            -R
                                                                                             .,
                                                                                             .
                                                                                             . h
                                                                                               '
                                                                                               -,
                                                                                               v;
                                                                                                :'
                                                                                                .-)j
                                                                                                 . E
                                                                                                   -
                                                                                                   !
                                                                                                   ':
                                                                                                    ''
                                                                                                     .:
                                                                                                      ,-1
                                                                                                      > 7
                                                                                                        '
                                                                                                        :
                                                                                                        #q-'
                                                                                                           k
                                                                                                           -t
                                                                                                            v
                                                                                                            '
                                                                                                            .
                                                                                                            ?'
                                                                                                             .
                                                                                                             l.
                                                                                                             !
                                                                                                             i#
                                                                                                              2
                                                                                                              -
                                                                                                              ).
                                                                                                               k
                                                                                                               t
                                                                                                               .
                                                                                                               @(
                                                                                                                'ê
                                                                                                                -
                                                                                                                .6
                                                                                                                 .
                                                                                                                 ;
                                                                                                                 '
                                                                                                                 .
                                                                                                                 ,                                                                                                                                        ;
                                                                                                                                                                                                                                                          j                                        .
                                                                    '
                                                                                                                                                                                                                              '                           j                                        j
                                                                       rkr-t x Qj
                                                                    ' ,.
                                                                       ,
                                                                       : QJ'vI:.
                                                                        3'     ,     @)1,-<4,
                                                                                 t<rz-
                                                                               aa.   ?      .4-
                                                                                              t.&.
                                                                                                 ' .-
                                                                                                  /(
                                                                                                 t?  !
                                                                                                     t,
                                                                                                    .,.'4
                                                                                                      ..
                                                                                                      /'.
                                                                                                        Fjj
                                                                                                        j
                                                                                                        i
                                                                                                        '
                                                                                                        .
                                                                                                          ,'
                                                                                                           ,
                                                                                                           .t
                                                                                                           la.z
                                                                                                              .v.
                                                                                                                ,.
                                                                                                                -p
                                                                                                                 ,
                                                                                                                 vl.
                                                                                                                 .
                                                                                                                 '
                                                                                                                 . '
                                                                                                                   n
                                                                                                                   .
                                                                                                                   s
                                                                                                                   .f
                                                                                                                    .
                                                                                                                    ,p
                                                                                                                     j,y
                                                                                                                       ,
                                                                                                                       j'
                                                                                                                       .-,
                                                                                                                         j
                                                                                                                         .,
                                                                                                                          .a.s x
                                                                                                                          i           '. 'I
                                                                                                                               a . nat.
                                                                                                                                      ..
                                                                                                                                          E
                                                                                                                                            '.          .
                                                                                                                                                            .
                                                                                                                                                            -s
                                                                                                                                                                 L ..
                                                                                                                                                                     .
                                                                                                                                                                                                                                                                                                  ..
                                                                                                                                                                                                                                                                                                   :            .
                                                                    :
                                                                                                                                                                                                                                                           h
                                                                                                                                                                                                                                                          'j
                                                                                                                                                                                                                                                                                                   .)
                                                                                                                                                                                                                                                                                                    :
                                                                                                                                                                                                                                                      ,   j'                                       '
                            .       .                               .
                                                                          j).
                                                                          .
                                                                            j,
                                                                             t
                                                                             .s
                                                                              !
                                                                              ï
                                                                              jk
                                                                               t
                                                                               .:.âj
                                                                               ;t
                                                                                .
                                                                                )  -
                                                                                   *''
                                                                                     )tj
                                                                                       !%
                                                                                        ..'E
                                                                                        t  'n.
                                                                                           l  q-
                                                                                             1ljj
                                                                                               a:,
                                                                                                .
                                                                                                .'
                                                                                                 y
                                                                                                 (
                                                                                                 -)
                                                                                                  :
                                                                                                  j
                                                                                                  -
                                                                                                  .
                                                                                                  Ar
                                                                                                   *
                                                                                                   j
                                                                                                   -
                                                                                                   d
                                                                                                   ;:4
                                                                                                    ,.
                                                                                                     q
                                                                                                     -)
                                                                                                      .t
                                                                                                      ,
                                                                                                      -j
                                                                                                       kj
                                                                                                       ..e
                                                                                                         y
                                                                                                         je
                                                                                                         t
                                                                                                         l7
                                                                                                          ;'.'!
                                                                                                          .
                                                                                                          b
                                                                                                          t . L
                                                                                                              ;7
                                                                                                              .L
                                                                                                               .
                                                                                                               f
                                                                                                               l l
                                                                                                                 j
                                                                                                                 'x
                                                                                                                s.
                                                                                                                b jk
                                                                                                                  .,
                                                                                                                   .
                                                                                                                   t
                                                                                                                   kx
                                                                                                                    ;
                                                                                                                    s
                                                                                                                    !
                                                                                                                    <
                                                                                                                    .)
                                                                                                                     ;
                                                                                                                     je.
                                                                                                                     ,
                                                                                                                     .
                                                                                                                     . )
                                                                                                                       ï
                                                                                                                       '
                                                                                                                       j
                                                                                                                       $a
                                                                                                                        x
                                                                                                                        j
                                                                                                                        v
                                                                                                                        -.t
                                                                                                                          .<
                                                                                                                          :j
                                                                                                                           42
                                                                                                                            9
                                                                                                                            .
                                                                                                                            é!m
                                                                                                                            s/x.
                                                                                                                              ty
                                                                                                                               l
                                                                                                                               j
                                                                                                                               ;
                                                                                                                               z j.
                                                                                                                                 t
                                                                                                                                --j
                                                                                                                                  y
                                                                                                                                  .
                                                                                                                                  -gj'A
                                                                                                                                      j
                                                                                                                                      w
                                                                                                                                      jr
                                                                                                                                      -
                                                                                                                                      q
                                                                                                                                      tj                                                                                                                  )                                        ;
                                                                                                                                                                                                                                                                                                   .
                                    .                               .
                                                                    .                                                                                                                                                                                     j
                                                                                                                                                                                                                                                          i
                                                                                                                                                                                                                                                                                                   <r
                                                                                                                                                                                                                                                                                                    '
                                                                                                                                                                                                                                                                                                   j.
                                                                    .                                                                           .
                                                                                                                                                            '                                                                                             j                                        ,
                                                                                                                                                                                                                                                                                                   .
                                                                                                                                                                                                                                                                                                   :
                                                                                                                                                                                                                                                                                                   .
                                                                                                                                                                                         zw=.r                       .                (w..
                                                                                                                                                                                                                                      .                   j                 y
                                                                                                                                                                                                                                                                            ..
                                                                    '
                                                                    .                                                                                                                                                                                     k                     '                  )
                                                                                                                                                                                                                                                                                                   :
                                                                    .                                                                                                                                                                                     k
                                '                                                  '             .
                                                                              '
                                                                              .                      y
                                                                                                     '
                                                                                                     t
                                                                                                     i
                                                                                                     j
                                                                                                     :
                                                                                                     ..
                                                                                                      x+                 atj.
                                                                                                                            2 &Le.
                                                                                                                                 o.
                                                                                                                                  dft%&
                                                                                                                                      -Q
                                                                                                                                       :Q
                                                                                                                                        u'
                                                                                                                                         :
                                                                                                                                         r
                                                                                                                                         &%
                                                                                                                                          .i
                                                                                                                                           PJn
                                                                                                                                             xj
                                                                                                                                              ,
                                                                                                                                              a
                                                                                                                                              zi
                                                                                                                                               7
                                                                                                                                               ,J
                                                                                                                                                g6
                                                                                                                                                 1,
                                                                                                                                                  j'
                                                                                                                                                   ll
                                                                                                                                                    pi
                                                                                                                                                     5l
                                                                                                                                                      1z
                                                                                                                                                       J.
                                                                                                                                                        kge
                                                                                                                                                          .. *../
                                                                                                                                                                .
                                                                                                                                                                U
                                                                                                                                                                .i:jQ
                                                                                                                                                                    lu.C.
                                                                                                                                                                       k.': S
                                                                                                                                                                         .  L.'
                                                                                                                                                                              .C
                                                                                                                                                                               Q1
                                                                                                                                                                                .1
                                                                                                                                                                                 :V
                                                                                                                                                                                  ?                                                                       C
                                                                                                                                                                                                                                                          !                                 '
                                                                                                                                                                                                                                                                                            wv '
    '                                   '                           : Ef
                                                                       .l
                                                                        ëi
                                                                         il
                                                                          'ë
                                                                           ii
                                                                            r'''
                                                                               E$i
                                                                                 '
                                                                                 Jc
                                                                                 :
                                                                                  :                         .
                                                                                                                '   3r't
                                                                                                                     ;-
                                                                                                                      <sr
                                                                                                                        3u
                                                                                                                         L.
                                                                                                                          :o ,'
                                                                                                                           ::l
                                                                                                                             L aij
                                                                                                                              .; l,4k
                                                                                                                                 :  gtqp)jh
                                                                                                                                          '.j
                                                                                                                                            :
                                                                                                                                            .
                                                                                                                                            ë
                                                                                                                                            i
                                                                                                                                            :rj+j ;)ï
                                                                                                                                                -(-
                                                                                                                                                  L
                                                                                                                                                  .
                                                                                                                                                  7
                                                                                                                                                  ) ;;
                                                                                                                                                     z
                                                                                                                                                     .
                                                                                                                                                     :
                                                                                                                                                     ;
                                                                                                                                                     1
                                                                                                                                                     ,vg
                                                                                                                                                      '-:,ù
                                                                                                                                                       :  7..
                                                                                                                                                          .
                                                                                                                                                          , 2't
                                                                                                                                                            : ')E
                                                                                                                                                              . .
                                                                                                                                                                ûjf
                                                                                                                                                                  k'k
                                                                                                                                                                 /'
                                                                                                                                                                 i  '
                                                                                                                                                                    %!
                                                                                                                                                                    :'
                                                                                                                                                                     ;
                                                                                                                                                                     (
                                                                                                                                                                     ..
                                                                                                                                                                      '
                                                                                                                                                                      ki
                                                                                                                                                                       l
                                                                                                                                                                       ':
                                                                                                                                                                        L
                                                                                                                                                                        >:
                                                                                                                                                                         J:
                                                                                                                                                                         F1
                                                                                                                                                                          .
                                                                                                                                                                          '
                                                                                                                                                                          ,7
                                                                                                                                                                           .
                                                                                                                                                                           j.
                                                                                                                                                                           %l
                                                                                                                                                                            ï
                                                                                                                                                                            .f
                                                                                                                                                                             l
                                                                                                                                                                             h
                                                                                                                                                                             zk'j'
                                                                                                                                                                              -
                                                                                                                                                                              !                                                                                                         .          '
                                                                                                                                  o        -.                                 ..                             .                            .                                                        .
                                                                '
                                                                                                                    Thanksl
                                                                                                                          *
                                                                                                                          .


        '                           ..                                                     .                        .
                                                                                                                    c
                                                                                                                    s
                                                                                                                    .M.
                                                                                                                     sré
                                                                                                                       .'                                                              j
                                                                                                                                                                                       *
                                                                                                                                                                                       j
                                                                                                                                                                                       s..
                                                                                                                                                                                        x
                                                                                                                                                                                        '
                                                                                                                                                                                        s.:                                       y
                                                                                                                                                                                                                                  mA
                                                                                                                                                                                                                                  yy%' .
                                                                                                                                                                                                                                   .,                       d
                                                                                                                                                                                                                                                            .p
                                                                                                                                                                                                                                                           .4
                                                                                                                                                                                                                                                            ,ù
                                                                                                                                                                                                                                                             '
                                                                                                                                                                                                                                                             .
                                                                                                                                                                                                                                                             ;
                                                                                                                                                                                                                                                             ..)
                                                                                                                                                                                                                                                               j                    .   .          '
                                                                                                                                                                                                                                                                                                   '

                                                                                   '
                                                                              z.        .,
                                                                                           ' '
                                                                                             7
                                                                                             :.:
                                                                                             ' 2
                                                                                               ::
                                                                                                :..       >++ : rIon # $
                                                                                                          u vh : Aaw w w u <
                                                                                                                             6..,71e
                                                                                                                             'L.u. ok
                                                                                                                                    5'
                                                                                                                                     x-
                                                                                                                                      .L
                                                                                                                                       xt
                                                                                                                                        j,
                                                                                                                                        : j
                                                                                                                                          an
                                                                                                                                          u,.o'
                                                                                                                                              w'
                                                                                                                                               a.;F
                                                                                                                                                  r',
                                                                                                                                                    ka
                                                                                                                                                     kz,
                                                                                                                                                       u>L
                                                                                                                                                         jk ,@
                                                                                                                                                          xa':à
                                                                                                                                                              Jk
                                                                                                                                                               wn
                                                                                                                                                                z
                                                                                                                                                                '.ù
                                                                                                                                                                  t:
                                                                                                                                                                  .'e
                                                                                                                                                                   .xm
                                                                                                                                                                     .= v.j
                                                                                                                                                                          c'
                                                                                                                                                                           ,,
                                                                                                                                                                            >w.k
                                                                                                                                                                               x1
                                                                                                                                                                                Sa 7
                                                                                                                                                                                   =..
                                                                                                                                                                                     f
                                                                                                                                                                                     u),),'Jl''R'
                                                                                                                                                                                                !-1v                                                                                        xz
                                                                                                                                                                                          z=wl
                                                                                                                                                                                          :    ' tkx                                          .                                                    .
                                                                                                                                                                                                                                                                                                   r
                                                                                       ';.         t :77t4 -.'
                                                                                                             . .-       zJ
                                                                                                                         g):'
                                                                                                                            C --'!,yj   l'M
                                                                          'i
                                                                           'ii
                                                                           :qillsE.'M'..
                                                                                                                                            '        '
                                                                    '                                                                                         :.i '' '                                                                                                                             ;'
                                                                           .           E
                                                                                       !
                                                                                       5ë:
                                                                                        !.                          r.sN
                                                                                                                       '<
                                                                                                                       ài;
                                                                                                                         a.
                                                                                                                          .j
                                                                                                                          .g
                                                                                                                           ..?
                                                                                                                             1.,
                                                                                                                               $
                                                                                                                               ,/
                                                                                                                                )nq
                                                                                                                                  '
                                                                                                                                  a
                                                                                                                                  :r,to t
                                                                                                                                  :     urt@n
                                                                                                                                          ..
                                                                                                                                            .
                                                                                                                                            ':
                                                                                                                                             1.i
                                                                                                                                               l
                                                                                                                                               p
                                                                                                                                               g.zk',
                                                                                                                                               .
                                                                                                                                                 ,
                                                                                                                                                    .
                                                                                                                                                    z.
                                                                                                                                                     t
                                                                                                                                                     .-.
                                                                                                                                                       i.
                                                                                                                                                        -.
                                                                                                                                                        cF
                                                                                                                                                         a
                                                                                                                                                         :
                                                                                                                                                         '.j
                                                                                                                                                           -@
                                                                                                                                                            -,
                                                                                                                                                            ;Ep
                                                                                                                                                              E
                                                                                                                                                              :è
                                                                                                                                                               .       .                                                                                                                           g,
                                                    '
                                                                                                                    H'
                                                                                                                    ii
                                                                                                                     aôw
                                                                                                                       'm
                                                                                                                        uthrovên som e '
                                                                                                                                       mo.E
                                                                                                                                          I7e
                                                                                                                                            .b
                                                                                                                                             y atthe Ie.
                                                                                                                                                       ga1,
                                                                                                                                                          defense fund.                                                                                    .



                                                                                            .
                                                                                                                    senc? .ing.g.ood;v'
                                                                                                                                      iI
                                                                                                                                       .nes fc.
                                                                                                                                       '         i'betl
                                                                                                                                                 l    n.atl11'
                                                                                                                                                             t1e that'u
                                                                                                                                                                      -
                                                                                                                                                                      .ï''cïrth.                                                                  '                                                '
                                                                    ,.
                                                                     :                                              c
                                                                                                                    xw
                                                                                                                    :
                                                                                                                    F
                                                                                                                    . ..
                                                                                                                       s.
                                                                                                                        '                  ...
                                                                                                                                             a..4v '                    t
                                                                                                                                                                        %e
                                                                                                                                                                         .
                                                                                                                                                                         .x
                                                                                                                                                                          )
                                                                                                                                                                          '..           ..                                            .                         ts.y
                                                                                                                                                                                                                                                                   x
                                                                                                                                                                                                                                                                   t.v
                                                                                                                                                                                                                                                                     .sj
                                                                                                                                                                                                                                                                                                   ,
                                                                                                                                                                                                                                                                                                   '
                                                                                                                                                                                                                                                                                                   .



.
;                                                                                                                         '



                                                                                                                                                                                                                                                          r
Case 3:17-cv-00072-NKM-JCH Document 637-3 Filed 01/21/20 Page 70 of 89 Pageid#:
                                    8379




                       I
                       l
                       u
                       .j,
                       m
                       .
                       o
                        ''
                        , I
                          .
                          )
                          t
                         .y
                          ,
                          <
                          -
                          j
                          !
                          g
                          :
                          il
                           ,
                          ..
                          -
                          yi
                           ,
                           k
                           j
                           ,
                           .qa
                           ,,
                            !
                            't
                            ,
                            -k.i
                               l
                              ;.
                               :
                               l
                               u
                               -
                               .)
                                . suRlchar
                                         loitesville
                                            a.k
                       '
                       h
                       ;
                       :t
                        ::
                        ù
                        E.
                         :.
                          é
                          :
                          -.
                           E
                           ?
                           !
                           ;
                           ...y- yjj
                            :
                            a
                            J
                            -      ys
                                    .j
                                     t-
                                      j.
                                       j
                                       :
                                       k(.
                                         j
                                         ..j
                                           r
                                           .
                                           -j
                                          ..Nyjjj
                                                r
                                                jjj
                                                  g
                                                  j
                       '        - -
                                '
                                                                 '
                                                                                                                                         j
                            .                                                                                                        .   r
                       Ifyou'd Iike to donate to the Solidarity Cville Iegalfund,
                       here's the I-
                                   1nk-
                                      *fb.tn.'
                                             ).
                                              le,
                                                /'1'
                                                   :.
                                                    1'
                                                     t/.
                                                       '
                                                       7'koc7
                                                       8    ,
                                                            .
                                                            ,
                                                            -7
                                                             .
                                                             :.                      ..
                                                                                     '
                                                                                                  '   '




                       '
                       q.
                       -ï
                        vxx
                          ïZ
                          ôJ
                           2
                           .
                           v.
                            t:
                             j
                             Jt
                              !<
                               .
                               $
                               ,-
                                j
                                .s.
                                ' /
                                  ;
                                  .l
                                   klj
                                     .'
                                      e
                                      1:6
                                        '-
                                         X
                                         jm(
                                           t-
                                           .?f
                                             A
                                             -h
                                              Y
                                              '.
                                               6
                                               $
                                               1'
                                                R
                                                ;
                                                'F'
                                                  eb
                                                   W'(
                                                     .7
                                                     -.
                                                      tL
                                                       w.
                                                       .'
                                                        :
                                                        k'
                                                         $
                                                         .
                                                         /
                                                         5.e
                                                           .
                                                           lr
                                                            zc
                                                            s)%
                                                             -5
                                                              --
                                                              .:
                                                               e
                                                               .
                                                               '
                                                               E
                                                               l$
                                                                v
                                                                z
                                                                .

                       1 Là
                          ,
                          lt
                          ',
                           ?e!


                       i
                       -
                       t
                       :
                       a
                       t
                       .
                       !
                       .!l
                         t
                         1
                         .
                         )R,
                           .'
                           ,u
                            )(suRlcharlouesville
                           ps.
                            ..-
                       t ,
                         !
                         s)
                          (
                          .
                          )
                          n
                          i
                          .k
                           '-j
                           v .ql, (j)sjgq.)(gyyjjjja.
                       .
                           l
                           i
                           p
                           t
                           j
                           x
                           -,,j
                            t .
                              ,E
                               t,
                                t
                                ;
                                .
                                !
                                ,
                                (
                                .j
                                 .
                                 ,                                   -
                       lfyou can,please donate to the Chal-lottesville
                       S'olidarity LegalFund and share tlnis!

                       jj.. 0
                            , ''
                               .                .
                                                    '
                                                           arI. t.t,.
                                                                    ,SV.
                                                                    e  r      j
                                                                              .
                                                                              *
                                                                              !j
                                                                       IlIe-..'
                                                                              r.o'  .n.'
                                                                                 ..-l
                                                                                    i  n.i
                                                                                         .../J:%//..)u)w'.lkt
                                                                                         em                 csgj,.,.'4'
                                                                                                                      .
                                                                                                                      .'.a-
                                                                                                                          ..
                                                                                                                           ti.,y(
                                                                                                                            .(
                                                                                                                             .
                                                                                                                             î
                                                                                                                             =
                                                                                                                             .
                                                                                                                             ,  ..
                                                                                                                                u
                                                                                                                                .
                       '
                       2
                       .
                       j
                       4.
                       :t
                        $*
                         4
                         .9
                          Q.<
                            )
                            g
                            .
                            o
                            .'j
                             f*
                              '
                              r
                              ,l
                               kj
                                g
                                î
                                s
                                yj
                                 :
                                 .s,
                                   1
                                   j
                                   g
                                   .
                                   !.
                                    y
                                    '
                                    ;
                                    .1
                                     .j
                                      )j
                                       ;
                                       .
                                       j
                                       .
                                       ;j,
                                         .
                                         ;
                                         2
                                         .
                                         :
                                         ,7;
                                          4:7
                                            .
                                            ;
                                            ...
                                              4
                                              (
                                              q
                                              j)
                                               1.
                                                j'
                                                 ;
                                                 j
                                                 .f
                                                  'q
                                                   .i
                                                    y
                                                    t
                                                    j'
                                                     .
                                                     '
                                                     k
                                                     .r
                                                      u
                                                      l
                                                      .
                                                      z
                                                      <
                                                      y
                                                      ë:
                                                       ;
                                                       ..
                                                       >u
                                                        =:
                                                         .
                                                         E
                                                         ):
                                                          '
                                                          nj
                                                          mn
                                                           ...
                                                             k
                                                             >
                                                             .
                                                             ,!
                                                              y4
                                                               .
                                                               q
                                                               ,
                                                               '
                                                               u

                       jlF.
                          '
                          7
                          f
                          1
                          .
                          àj-
                            t
                            :
                            r
                            7:
                             uq
                              g1
                               y
                               ,.
                                j
                                x
                                :k
                                .:
                                 .
                                 -.
                                 e :
                                   #
                                   Nc
                                    .z
                                     , 1
                                       j
                                       1
                                       ;jl
                                         ;
                                         ..
                                          j
                                          '
                                          )
                                          .
                                          jj
                                           p
                                           g
                                           -
                                           i.
                                            3
                                            L
                                            -
                                            j'
                                             q
                                             .
                                             ty
             d.
      143.        Other f'
                         undraising w asless specific.
                       .   j:
                           IEi ..7k
                   $
                   ''
                    a
                    'b
                     ',
                      eE
                      ' e'
                       ''
                   .. . ' 'û
                         tG
                         . .
                           k'
                            js';,
                              s. ;ca
                                x.
                                .  '.l
                                     ''.$ SURJChar
                                     A.          .l
                                                  o
                                                  .lt
                                                    esville
                   .!     -F:-ti
                    .E't.!'
                    :          lj
                                :k
                                 ëj
                                  ëiy
                                    '.n(
                                    .  G.
                                        '.
                                        3
                                        j
                                        Ett
                                         ;':
                                           b'   kC
                                                t
                                                C.E
                                                  .E
                                                   .i
                                                    -I;
                                                      J.to
                                                         r'''êP-J J
                                                            -y    r
                                                                  -
                                                                  '
                                                                  .'
                                                                   t
                                                                   $/
                                                                    '
                                                                    .
                                                                    ,
                                                                    l.
                                                                     ;
                                                                     I.
                                                                      1'
                                                                       a
                            -y :
                                Ak

                   ï
                   ç
                   'ïI
                   '
                     E4.
                       -
                       j
                       7
                       )-
                        $,-$1
                            -'t?(
                            '   3.-.0,I --
                                         1r7
                                          -L-.
                                             ï
                                             ?x-d
                                                t-?
                                                '
                                                ..p1
                                                   :î
                                                    E
                                                    -.
                                                     3
                                                     f-'
                                                       l-
                                                       -..'
                                                        a j
                                                          '
                                                          -'
                                                           -.
                                                           )4
                                                            -1
                                                             -tk
                   MMG>>'''<%J f-%<'''*''''KA *''*'*b'mam z?X'J
                                                               1
                                                               .
                                                               3..
                                                                 i.
                                                                  ë
                                                                  ::
                                                                   ;
                                                                   l..'
                                                                      b
                                                                      -;
                                                                       :..,
                                                                          .


                   Please donate ifyou canl
                                          .!1
                                            .
                   '



                               n atur a ,.Jul -.-.
                                                 fb-'
                                                    ,-
                                                     .r.
                                                       )e.
                                                       ' ,?
                                                          '7s
                                                            .
                                                            '
                                                            -jIti'
                                                                 ..s1/
                                                                     -..
                                                                       6
                                                                       .
                   i
                   .
                   re.
                   J r
                     J.
                     g-
                      7,7.
                         $,t
                           !
                           k
                           .'
                            ?:1e.s'
                                  it-lfe
                                       u
                                      ..'s?
                                       ..  '
                                           .(j1'
                                          ..   1'v'
                                                  X.i
                                                  1
                                                  . '
                                                    :o.
                                                      '
                                                      .h
                                                      t.t'
                                                         xk
                                                         -'p
                                                           '
                                                           kt'
                                                             .yr..
                                                                 4.
                                                                  ;
                                                                  p
                                                                  yx
                                                                   e

                   8 Retvgeets 5 Likes
Case 3:17-cv-00072-NKM-JCH Document 637-3 Filed 01/21/20 Page 71 of 89 Pageid#:
                                    8380



                    s:1F*':.')
                t
                :a
                s
                 1v
                  .,
                  k s.
                   :' 1.
                     @.  &i
                       :'''
                          ki
                          ',
                           +.
                            ,
                            A.
                             61
                             '6.
                               <E
                                j
                                *a'
                                  k*.
                                    :S  URJ:'C
                                        h>o-.U.R
                                     Ji-y
                                     q
                                                 hajvr
                                                ) C'
                                                        l esville
                                                     ?'jkj1e
                    ik
                     i     :.x.#'.
                     ki!ï@!@          ...      -

                Ifyou feelcalled to donate,here is ourGoFundM e:
                f
                >b.
                  lme/JCFXMILyA/JK
                .utxs
                .
                .   yw
                    .'17
                     r r
                       J.
                       . !3
                         #hv
                           j..-
                              1t.
                                x)l()z=
                                l     e/L
                                      m 3
                                        p17 ef
                                             %
                                             .
                                             7
                                             *
                                             :7x
                                              J
                                              ar'
                                                z
                                                :
                                                x
                                                >
                                                *w
                                                 '
                                                 d-$oc)u
                                                       :
                                                       f
                                                       x
                                                       '
                                                       z
                                                       v

                2 x.
                  s.
                   '
                   mtl
                     ,
                     ?
                     vem
                       v.t'
                          s
                          -. 3 $
                               k(
                                'ke>
                                   -
           b.
           c. Seq Exhibit102-SURJGFM .pdf
                                                                                                                             j
                                                                                                                             l
                                 ThevhavetwopermlttedgatberingsIt'lourtmvnthissufhmer:July8(KKKraily)and
                                 August12(''UnItetheRiglytMarchonCharlottesvllleo).        '                        $17,402t
                                                                                                                           '
                                                                                                                           a:
                                                                                                                           qsî
                                                                                                                             zthgsspaa
                                                                                                                                     .wc!
                                 Donatlonswillbeneht:.
                                 -supjortlngcommuijtiesofceolor'withSupplleïtartsuplilie.
                                                                                        randsuppllesfortrainlno '
                                                                                                                .
                                 andworkshomlfarthiqsummer. ..' '
                                 -   honorariumsfortrai
                                                      ni
                                                       ngsandworkshopsvnbyPeopl
                                                                              eofCoj
                                                                                   or
                                 -   pa/ngartbs'tsfortheli-worktlAatIsusedattrainlngsandworkshops
                                 -day-ofbupplleslllœ watèrandfood                               ''
                                 - pr
                                    lntlngandmedlacosts
                                 -i  respondlng:ptheneedsafidrequtmscfPeopleofColaqjnthiscommunity-securfng
                                 traln'lngspaceanddapofchlldcare                                    ''

                                 Sufu-charl
                                          ottesvi
                                                lewii
                                                    lbeJisburslngyour'
                                                                     ge
                                                                      'nerousdonatlonstotheindi
                                                                                              vl
                                                                                               duals
                                 fullfillingtheneedsabovetmoneywijlgodirectlygntoaSURJp'annsnscommjttee        '
                                 member'saçcountSpeclflcallysetuptohandlemœnëesfrom thlscampalgnOnIy).AII
                                 disburse'mentswîllbedocuméntedandaprkove:lbyourfipancialoversight         .
                                 commlttee.                                                   '

                                 %%eaceiograttefulN)rw ucsupportandcontinuedcampanionshipCf,thehghtfor
                                  Il> rzptitlfh.                                        ' '
                                                                                                                     '       j
                                                                                                                         Thomasschaller
                                                                                                                                          '
                                 -   Charlottesv lieAdpvists                                   '.'                  >k   $5; Lazroos
                       1.                                                                                                   I
                                                                                                                            I
                                                                                                                            I




                                                                                                                            I


                                                                                                                            1
                                                                                                                            I
                                                                                                                            I
                                                                                                                            1
                                                                                                                            I
                                                                                                                            r
                                                                                                                            r
                                                                                                                            )
                                                                                                                            I




                                                                                                                            l
*
'




                                    Case 3:17-cv-00072-NKM-JCH Document 637-3 Filed 01/21/20 Page 72 of 89 Pageid#:
                                                                        8381



                                                                                                                   j
                                                                                                                   :.  ?J'
                                                                                                         .
                                                                                                                  .t
                                                                                                                 .t
                                                                                                                 n   ...
                                                                                                                  k1,y
                                                                                                                     j:.
                                                                                                                       2j! j.
                                                                                                                       : SURJ Chj.ar       .lle .
                                                                                                                                    lottesvl
                                                                                                                                                                                      '
                                                                                                                                                                                               .
                                                                                                                                                                                                                                  '.                                                 .                . p.
                                                                                                                                                                                                                                                                                                         z
                                                                                                                                                                                                                                                                                                         ,                      .   .                                           .
                                                                                                                 à.'$'..'.
                                                                                                                         iö.....s.- ..            '
                                                                                                                                  < ,
                                                                                                                                    r
                                                                                                                                    ;
                                                                                                                                    '
                                                                                                                                    Jq
                                                                                                                                     w
                                                                                                                                     N
                                                                                                                                     JF
                                                                                                                                      k
                                                                                                                                      '
                                                                                                                                      ;iI
                                                                                                                                        -a
                                                                                                                                         j
                                                                                                                                         (k
                                                                                                                                          5
                                                                                                                                          .)-'k-'''
                                                                                                                                                  j;
                                                                                                                                                   .
                                                                                                                                                   f
                                                                                                                                                   $l)p
                                                                                                                                                      jj
                                                                                                                                                       .                                                                                                   .                                                                                .
                                                                .

                                '
                                                            .                                                     Cïi'
                                                                                                                     ïk
                                                                                                                     iff
                                                                                                                       a?iA
                                                                                                                         SE
                                                                                                                          iCJJE
                                                                                                                              C'î:' x
                                                                                                                                    h
                                                                                                                                    -o-
                                                                                                                                      -e           ?                                                                                                                                                                                                                                         .
                                        .           .                                                                                                                                                                                                                                                                                                       ,
                                                                                                             '
                                                                                                                   hite ppl,donate to D-
                                                                                                                                       IDi-a black queeractivistand
                                                                                                                 m ovem ent bul
                                                                                                                              'lder.          '     .                                                                                                                                                          1
                                                                                                                                                                       '                                                                                       :           '                                                                                                             .
                                                .

                .                                                                                                j
                                                                                                                 (1
                                                                                                                    ' q-
                                                                                                                       *
                                                                                                                       v
                                                                                                                        wl.
                                                                                                                          Authentlcallv
                                                                                                                                      'e'
                                                                                                                                          DIDIt-q.te.
                                                                                                                                                    pl
                                                                                                                                                     ,...                                                                             .                                                                       i                     .
                                                                                                                 f1
                                                                                                                 j '
                                                                                                                   .
                                                                                                                   ).
                                                                                                                    3tfecncom/thedi
                                                                                                                                  dI
                                                                                                                                   'del
                                                                                                                                      gado
                                                                                                                                         x                                                                                                .r                                                  '               l
                                                                                        .                        ;
                                                                                                                 1
                                                                                                                             '                                                                                                                                                                                i                             .
                                                                                                                 )                        .                                           .                                       .            '                                                                  II
                                                                                                                 ;
.
        .                                               .
                                                                                                                 :#co-ln                                  .
                                                                                                                                                                                                   .                  .                                                                                       i
                                                                                                                                                                                                                                                                                                              ëp .          '                       '
        '                                                                                                        #
                                                                                                                 *E
                                                                                                                 1 f
                                                                                                                   I
                                                                                                                   l
                                                                                                                   !$
                                                                                                                   i
                                                                                                                   j'
                                                                                                                    1
                                                                                                                    !
                                                                                                                    :'
                                                                                                                     ?
                                                                                                                     t
                                                                                                                     i
                                                                                                                     '
                                                                                                                     !:
                                                                                                                      :i
                                                                                                                       li:
                                                                                                                       ë ii
                                                                                                                          7î
                                                                                                                           il
                                                                                                                            ii.''''1
                                                                                                                                   ''
                                                                                                                                    Lï'
                                                                                                                                      1                                                                                                                                    '         '                        !
                                                                                                                                                                                                                                                                                                              :1
                                                                                                                                                                                                                                                                                                               I                                .
                                                    .                                               ..           .
                                                                                                                 (; ....!.E
                                                                                                                 j@
                                                                                                                                  :
                                                                                                                          *. , . ..
                                                                                                                                                                                                                                                                                         ,.                   1)1       ,                                                               .,
                                                                                                                                                                                                                                                                                                              l
                                                                                                                 iI. .* .:< .i.'':. .
                                                                                                                                                                                                                                  '                .
                                                                                                                                                                                                        -/'                                                                                                   i!                                .

                        .                                                                                        )bxj
                                                                                                                    tvt'
                                                                                                                       ,
                                                                                                                       -,,
                                                                                                                         'zu
                                                                                                                           , .Ishoul e aylng lo hearand rea
                                                                                                                           . .           ....
                                                                                                                                                                                                                                                                                         hat                  i
                                                                                                                                                                                                                                                                                                              j
                                                                                                                                                                                                                                                                                                              l                                                 '
                                                                                                                 (                  +                                            ''
                                                                                    .
                                                                                                                 r
                                                                                                                 j
                                                                                                                 j
                                                                                                                    '         you t
                                                                                                                                  hl nk.
                                                                                                                                       '
                                                                                                                                                    '
                                                                                                                                                    ..                                                                                                                                                        I
                                                                                                                                                                                                                                                                                                              j
                                                                                                                                                                                                                                                                                                              !                 '                                                   <
                                                        .
                                                                                                                 j                                  .
                                                                                                                                                    a6t.
                                                                                                                                                       lt
                                                                                                                                                        4.
                                                                                                                                                         t.nosk
                                                                                                                                                              lr % Lt
                                                                                                                                                                    %
                                                                                                                                                                    '
                                                                                                                                                                    kx
                                                                                                                                                                     ye
                                                                                                                                                                      . o jj'
                                                                                                                                                                            epjy
                                                                                                                                                                               .                                                                                                                      . i
                                                                                                                                                                                                                                                                                                        l
            .
                                        .       '                                                                j
                                                                                                                 j                                                                                                                    .                                                                       j
                                                                                                                                                                                                                                                                                                              ij                    .
                                                                    .                                            j                   .                        .                                                                                                                                               j                                                         ,
                    .       .
                                                                                .
                                                                                                                 j
                                                                                                                 '            .                                                                                                                                                                               i
                                                                                                                 j                              .    .2
                                                                                                                                                           y..                    '.                                                                                                                          l                             '
                                                                                                                                                                             u x . os,. os aj a n                                                                                                             j
                                    .                                                       .           .
                                                                                                                 j                                    :                                                                                                                                                       jj
                                            .                                                                    !                       .          i
                                                                                                                                                    ë    :.                  I'= ' I = 1 G u                                                                                                                  I
                                                                                                                 I               '                  : '. .                                                                                         j.                                j k
                                                                                                                                                                                                                                                                                       y
                                                                                                                                                                                                                                                                                       -
                                                                                                                                                                                                                                                                                       .j                     i             '               .
                                                                                                    '            @
                                                                                                                 .
                                                                                                                 j                                                         j
                                                                                                                                                                           p.
                                                                                                                                                                            jwy
                                                                                                                                                                             ..jé
                                                                                                                                                                                .sg.
                                                                                                                                                                                   gt
                                                                                                                                                                                   ...r
                                                                                                                                                                                      !C
                                                                                                                                                                                      .;
                                                                                                                                                                                       ..O..j).(.
                                                                                                                                                                                                )j7
                                                                                                                                                                                                  ..   .:,,.joUj jUC;gZ:uo l
                                                                                                                                                                                                   j../Vu                  @                  . .                   ... .....
                                                                                                                                                                                                                                                           ... .. . .              .. . . .. . . ..
                                                                                                                                                                                                                                                                                                                                    '                       '.
                                            .                                                                '(
                                                                                                              4
                                                                                                                                                                               l
                                                                                                                                                                               it j
                                                                                                                                                                                  itf  j l
                                                                                                                                                                                         ' l  j  ililLj?l  l
                                                                                                                                                                                                        ps.(
                                                                                                                                                                                                           l4  l.l
                                                                                                                                                                                                                 '
                                                                                                                                                                                                                 1t)!1
                                                                                                                                                                                                                     ;l il rl   jhl
                                                                                                                                                                                                                                  i
                                                                                                                                                                                                                                  '  ll.i
                                                                                                                                                                                                                                        'l/
                                                                                                                                                                                                                                          '  1
                                                                                                                                                                                                                                             :ijil  '                        ' '                     ll
                                                                                                              k.                                                              .i
                                                                                                                                                                               lL
                                                                                                                                                                                ti:
                                                                                                                                                                                i ll
                                                                                                                                                                                  iji: itëji
                                                                                                                                                                                           ëi'ëiidlj iqr
                                                                                                                                                                                                       qi
                                                                                                                                                                                                        t      ,
                                                                                                                                                                                                      jqï7 zi
                                                                                                                                                                                                            :p
                                                                                                                                                                                                            #ë
                                                                                                                                                                                                             ';
                                                                                                                                                                                                              !;
                                                                                                                                                                                                               .k
                                                                                                                                                                                                               k
                                                                                                                                                                                                               ::'
                                                                                                                                                                                                                g:
                                                                                                                                                                                                                 y!)
                                                                                                                                                                                                                 û!qk
                                                                                                                                                                                                                    j.
                                                                                                                                                                                                                     (,
                                                                                                                                                                                                                     ë
                                                                                                                                                                                                                     të
                                                                                                                                                                                                                      :i
                                                                                                                                                                                                                      p!di
                                                                                                                                                                                                                         ii
                                                                                                                                                                                                                          @ii
                                                                                                                                                                                                                          yyli
                                                                                                                                                                                                                             ëé
                                                                                                                                                                                                                             ip
                                                                                                                                                                                                                              'i
                                                                                                                                                                                                                               èl
                                                                                                                                                                                                                                @g
                                                                                                                                                                                                                                ti
                                                                                                                                                                                                                                 ii
                                                                                                                                                                                                                                  é#)
                                                                                                                                                                                                                                   iE
                                                                                                                                                                                                                                    :IC
                                                                                                                                                                                                                                    ëiE
                                                                                                                                                                                                                                      i:
                                                                                                                                                                                                                                       k:
                                                                                                                                                                                                                                       jg
                                                                                                                                                                                                                                        @p!
                                                                                                                                                                                                                                         jl
                                                                                                                                                                                                                                          hl
                                                                                                                                                                                                                                           jji
                                                                                                                                                                                                                                           j1ë
                                                                                                                                                                                                                                             ji
                                                                                                                                                                                                                                              4j
                                                                                                                                                                                                                                               tl
                                                                                                                                                                                                                                                il
                                                                                                                                                                                                                                                #t
                                                                                                                                                                                                                                                 ti
                                                                                                                                                                                                                                                  ï:                       . ..                      i
                                                                                                                                                                                                                                                                                                     5
                                                                                                                                                     .                        lhk
                                                                                                                                                                                'q@
                                                                                                                                                                                  j4l1 4<.ë
                                                                                                                                                                                         j.qE@g. ;é
                                                                                                                                                                                                 :!ii
                                                                                                                                                                                                    ji     -    4
                                                                                                                                                                                                                'j
                                                                                                                                                                                                                 g jij
                                                                                                                                                                                                                     l    i   k i tqi dg
                                                                                                                                                                                                                                       <j.;
                                                                                                                                                                                                                                          t     .   g . ,.y                              <l,         j
                                                                                                                                                                                                                                                                                                     .
                                                                                                     ' i
                                                                                                       @E                                                                     Ci
                                                                                                                                                                              .'i
                                                                                                                                                                                ii
                                                                                                                                                                                 lp
                                                                                                                                                                                  à
                                                                                                                                                                                  id
                                                                                                                                                                                  të-
                                                                                                                                                                                    L
                                                                                                                                                                                    ';
                                                                                                                                                                                    i  i,è
                                                                                                                                                                                         ët
                                                                                                                                                                                         iii
                                                                                                                                                                                           yL
                                                                                                                                                                                           ë
                                                                                                                                                                                           @j'lï
                                                                                                                                                                                              i  ,
                                                                                                                                                                                                 b
                                                                                                                                                                                                 i.
                                                                                                                                                                                                  L
                                                                                                                                                                                                  ëà
                                                                                                                                                                                                  j)t
                                                                                                                                                                                                    i
                                                                                                                                                                                                    Li
                                                                                                                                                                                                     .,
                                                                                                                                                                                                      y)
                                                                                                                                                                                                       E,
                                                                                                                                                                                                        ;.iië.v  .  ,$.i
                                                                                                                                                                                                                   --     êlj
                                                                                                                                                                                                                            -
                                                                                                                                                                                                                            '
                                                                                                                                                                                                                            ?ikarj.#- i .,j.
                                                                                                                                                                                                                                           >  k;
                                                                                                                                                                                                                                               ?:k
                                                                                                                                                                                                                                                ,jL
                                                                                                                                                                                                                                                  i-
                                                                                                                                                                                                                                               .j   : .                .               -1
                                                                                                                                                                                                                                                                                        ,-           1-
                                                                                                                                                                                                                  ..
                                            '                                                                                                                                                       i-iiE
                                                                                                                                                                                                        .        --.... -   -:
                                                                                                                                                                                                                             i
                                                                                                                                                                                                                             -j ):-
                                                                                                                                                                                                                                  2.!;.
                                                                                                                                                                                                                                      -
                                                                                                                                                                                                                                      i ;
                                                                                                                                                                                                                                        i
                                                                                                                                                                                                                                        -:i
                                                                                                                                                                                                                                          l3r
                                                                                                                                                                                                                                            j
                                                                                                                                                                                                                                            ids
                                                                                                                                                                                                                                              ;
                                                                                                                                                                                                                                              -
                                                                                            . jj
                                                                                               à.                                                                             jijg@
                                                                                                                                                                                  r,:
                                                                                                                                                                                    .ëiEëjë(!j.k),(k.
                                                                                                                                                                                                                                      i.4
                                                                                                                                                                                                                                      #'..
                                                                                                                                                                                                                                        i  ù      j,, çhange(
                        '                                                           .       .
                                                                                                                                                                        . j    )j
                                                                                                                                                                                )j  g
                                                                                                                                                                                 qkà.
                                                                                                                                                                                    )3
                                                                                                                                                                                    j  L(
                                                                                                                                                                                       , jj
                                                                                                                                                                                          ::,..
                                                                                                                                                                                          t       ..
                                                                                                                                                                                                   a é
                                                                                                                                                                                                     -
                                                                                                                                                                                                      j
                                                                                                                                                                                                   :Lr.(j tjj:
                                                                                                                                                                                                                  '     j
                                                                                                                                                                                                                      y.g
                                                                                                                                                                                                                      j j
                                                                                                                                                                                                                          j
                                                                                                                                                                                                                          i
                                                                                                                                                                                                                         4.
                                                                                                                                                                                                                         4::
                                                                                                                                                                                                                          j
                                                                                                                                                                                                                          :kj
                                                                                                                                                                                                                            )j
                                                                                                                                                                                                                              j
                                                                                                                                                                                                                              /
                                                                                                                                                                                                                              .
                                                                                                                                                                                                                              g4
                                                                                                                                                                                                                               ,
                                                                                                                                                                                                                                j
                                                                                                                                                                                                                                k
                                                                                                                                                                                                                                ;
                                                                                                                                                                                                                                4o
                                                                                                                                                                                                                                 ,(j
                                                                                                                                                                                                                                   r
                                                                                                                                                                                                                                   ..
                                                                                                                                                                                                                                    j
                                                                                                                                                                                                                                    .j
                                                                                                                                                                                                                                     ;
                                                                                                                                                                                                                                     .
                                                                                                                                                                                                                                      ï
                                                                                                                                                                                                                                      g
                                                                                                                                                                                                                                      y
                                                                                                                                                                                                                                      ;
                                                                                                                                                                                                                                      k
                                                                                                                                                                                                                                      :
                                                                                                                                                                                                                                       i
                                                                                                                                                                                                                                       .
                                                                                                                                                                                                                                       :j
                                                                                                                                                                                                                                        g:j
                                                                                                                                                                                                                                         j
                                                                                                                                                                                                                                         (
                                                                                                                                                                                                                                           ):
                                                                                                                                                                                                                                          .;
                                                                                                                                                                                                                                            '
                                                                                                                                                                                                                                            g
                                                                                                                                                                                                                                            gjù
                                                                                                                                                                                                                                              ë
                                                                                                                                                                                                                                              x
                                                                                                                                                                                                                                            ;.,
                                                                                                                                                                                                                                            . r
                                                                                                                                                                                                                                               .
                                                                                                                                                                                                                                               Cy
                                                                                                                                                                                                                                                j
                                                                                                                                                                                                                                               kj
                                                                                                                                                                                                                                               g
                                                                                                                                                                                                                                               , )
                                                                                                                                                                                                                                                 ,
                                                                                                                                                                                                                                                  g
                                                                                                                                                                                                                                                  j j j  .e           .
                                                                                                                                                                                                                                                                        un ap@  loge ,
                                                                                                                                                                                                                                                                                      tl l  ..
                                                                                                                                                                                                                                                                                             .    ...
                                                                                                                                                                                                                                                                                                     j
                                                                                                                                                                                                                                                                                                     I
                                                                                                                                                                                                                                                                                                     j
                                                                                                                                                                                                                                                                                                                                .                                       .
                                                                                                                                                                                                                                                                                                                                            . .
                                                                                                '                .                                                                                                        .
    .                                           ,
                                                                                                                 t
                                                                                                                 '
                                                                                                                 =.  .
                                                                                                                     ..               k
                                                                                                                                     . ... .               ....... ........ ..0
                                                                                                                                                ............                    .''t
                                                                                                                                                                                '      j
                                                                                                                                                                                       ' .j
                                                                                                                                                                                         ::'
                                                                                                                                                                                           i.u   .y'E
                                                                                                                                                                                                    :
                                                                                                                                                                                                    i
                                                                                                                                                                                                    .zij
                                                                                                                                                                                                      :   k
                                                                                                                                                                                                          't
                                                                                                                                                                                                           =jë
                                                                                                                                                                                                             lt
                                                                                                                                                                                                              gj
                                                                                                                                                                                                               ''
                                                                                                                                                                                                               2 @j
                                                                                                                                                                                                                  s
                                                                                                                                                                                                                  W.
                                                                                                                                                                                                                   .' S :y
                                                                                                                                                                                                                        .kAuj%,
                                                                                                                                                                                                                            r Y',   ;.
                                                                                                                                                                                                                                     .;..
                                                                                                                                                                                                                                        :,'
                                                                                                                                                                                                                                          E.: t yk
                                                                                                                                                                                                                                                 .j .....r
                                                                                                                                                                                                                                                    ;    ).
                                                                                                                                                                                                                                                          l
                                                                                                                                                                                                                                                          ,k
                                                                                                                                                                                                                                                          ..t
                                                                                                                                                                                                                                                            ;
                                                                                                                                                                                                                                                            g
                                                                                                                                                                                                                                                            .t
                                                                                                                                                                                                                                                            ..(
                                                                                                                                                                                                                                                              .
                                                                                                                                                                                                                                                              j
                                                                                                                                                                                                                                                              y
                                                                                                                                                                                                                                                              ..
                                                                                                                                                                                                                                                              .j
                                                                                                                                                                                                                                                               .l
                                                                                                                                                                                                                                                                t
                                                                                                                                                                                                                                                                j
                                                                                                                                                                                                                                                                .
                                                                                                                                                                                                                                                                .
                                                                                                                                                                                                                                                                :
                                                                                                                                                                                                                                                                 o
                                                                                                                                                                                                                                                                 .r
                                                                                                                                                                                                                                                                  .
                                                                                                                                                                                                                                                                  .ç
                                                                                                                                                                                                                                                                   .
                                                                                                                                                                                                                                                                   .j
                                                                                                                                                                                                                                                                    .
                                                                                                                                                                                                                                                                    .
                                                                                                                                                                                                                                                                    s;
                                                                                                                                                                                                                                                                     p
                                                                                                                                                                                                                                                                     .
                                                                                                                                                                                                                                                                     9v
                                                                                                                                                                                                                                                                      t
                                                                                                                                                                                                                                                                      y
                                                                                                                                                                                                                                                                      .ç
                                                                                                                                                                                                                                                                       )
                                                                                                                                                                                                                                                                       :
                                                                                                                                                                                                                                                                       .:
                                                                                                                                                                                                                                                                        .
                                                                                                                                                                                                                                                                        y
                                                                                                                                                                                                                                                                        .u
                                                                                                                                                                                                                                                                         ,
                                                                                                                                                                                                                                                                         .
                                                                                                                                                                                                                                                                         ..
                                                                                                                                                                                                                                                                          ..
                                                                                                                                                                                                                                                                           ..
                                                                                                                                                                                                                                                                            ..
                                                                                                                                                                                                                                                                             ,.
                                                                                                                                                                                                                                                                              ..
                                                                                                                                                                                                                                                                               ..
                                                                                                                                                                                                                                                                                ..
                                                                                                                                                                                                                                                                                 ..
                                                                                                                                                                                                                                                                                  ..
                                                                                                                                                                                                                                                                                   ..
                                                                                                                                                                                                                                                                                    .,
                                                                                                                                                                                                                                                                                     .
                                                                                                                                                                                                                                                                                     ..
                                                                                                                                                                                                                                                                                      ,.
                                                                                                                                                                                                                                                                                       ,.. .
                                                                                                                                                                                                                                                                                           .:.
                                                                                                                                                                                                                                                                                             ..
                                                                                                                                                                                                                                                                                              ..
                                                                                                                                                                                                                                                                                               ..
                                                                                                                                                                                                                                                                                                ..
                                                                                                                                                                                                                                                                                                 ..
                                                                                                                                                                                                                                                                                                  ..
                                                                                                                                                                                                                                                                                                   .s
                                                                                                                                                                                                                                                                                                    .                                                                       .


                                                                                                                  -
                                                                                                                  1z
                                                                                                                   -
                                                                                                                   :
                                                                                                                   '
                                                                                                                   à-'
                                                                                                                     a
                                                                                                                     -
                                                                                                                     ?
                                                                                                                     '
                                                                                                                     î-
                                                                                                                      t
                                                                                                                      1
                                                                                                                      '4p:
                                                                                                                         '1
                                                                                                                          $
                                                                                                                          .,
                                                                                                                           '
                                                                                                                           1.4
                                                                                                                             ;
                                                                                                                             -
                                                                                                                             *
                                                                                                                             $;.
                                                                                                                               1.
                                                                                                                                i
                                                                                                                                (-
                                                                                                                                 1t!h1
                                                                                                                                     ;h-
                                                                                                                                       i
                                                                                                                                       '
                                                                                                                                       J
                                                                                                                                       !-
                                                                                                                                        1j
                                                                                                                                         -
                                                                                                                                         .
                                                                                                                                         3--
                                                                                                                                           .'''
                                                                                                                                              bi
                                                                                                                                               '.
                                                                                                                                                sj
                                                                                                                                                 '
                                                                                                                                                 -
                                                                                                                                                 I
                                                                                                                                                 -1
                                                                                                                                                  :k!
                                                                                                                                                    r1
                                                                                                                                                     -:
                                                                                                                                                      .(l
                                                                                                                                                      f :
                                                                                                                                                        r
                                                                                                                                                        i
                                                                                                                                                        :f
                                                                                                                                                         ''
                                                                                                                                                          fl
                                                                                                                                                           '
                                                                                                                                                           -
                                                                                                                                                           73
                                                                                                                                                            2
                                                                                                                                                            .
                                                                                                                                                            7t(
                                                                                                                                                              :j
                                                                                                                                                               .
                                                                                                                                                               1,
                                                                                                                                                                5
                                                                                                                                                                ï!
                                                                                                                                                                 t                                                                                             .                     '        .                             .

                                                                                                                 1 Retvx
                                                                                                                       'ee't 3 Likes                                                                                          '                                                                       '
                                                                                                                                                                                                                                                                                     .




                                                                                                                      L!
                                                                                                                       1 i:
                                                                                                                          ê       :                                                                                                   .                                .                                                                                                '                .
                                                                                                                       .( ::j gURJ gjjarj esvjjje                                                                                                                                                                           W '
                .
                                                                                                                     k
                                                                                                                     t'
                                                                                                                     . k
                                                                                                                       ,
                                                                                                                       ù.
                                                                                                                        t
                                                                                                                        ;
                                                                                                                       ie
                                                                                                                         '
                                                                                                                         .
                                                                                                                         ?è
                                                                                                                          ë
                                                                                                                          s
                                                                                                                          Ey
                                                                                                                           t
                                                                                                                           i
                                                                                                                           pt
                                                                                                                            q,. C-.t
                                                                                                                                   !
                                                                                                                                   i1t
                                                                                                                                     - ---$..-.-'ik? .                                                                                .
                                                                                                                                                                                                                                                   .                                                                                    -
                                                                                                                                                                                                                                                                                                                                                '                   '
                                                                                                                                                                                          ..                                                           .                                                      !                         i
                                        '                                                                                                                               x'   '                     x'
                                                                    .                                                                                         .   . .                              .
                                                                                                                          re vou watchln at blt..   ,ï
                                                                                                                                                     (
                                                                                                                                                     ,
                                                                                                                                                     bv%,f'
                                                                                                                                                          uef
                                                                                                                                                          'x.s .en .'C,vj
                                                                                                                                                                       .<.
                                                                                                                                                                         '.
                                                                                                                                                                          (le7. 'o '1s'a o.o           !
                                                                                                                                                                                                       .
                                                                                                                     t-
                                                                                                                      ' <t                           .'
                                                                                                                                                      t
                                                                                                                                                      .
                                                                                                                                                      ,'k                                         j - ',                                                                                                                                                .
            q                                           '                                       .                         I e .o donate to v
                                                                                                                                           f'
                                                                                                                                           .t
                                                                                                                                            -
                                                                                                                                            +.
                                                                                                                                            ,
                                                                                                                                            '-'q
                                                                                                                                               '
                                                                                                                                               .
                                                                                                                                               --'.
                                                                                                                                                  v-
                                                                                                                                                   1ë
                                                                                                                                                    'I
                                                                                                                                                    1'f
                                                                                                                                                     !uciw
                                                                                                                                                         rtkt-.
                                                                                                                                                              lk1.
                                                                                                                                                                 -payt aailprne.
                                                                                                                                                                     ,!.        ,?
                                                                                                                                                                                 zy
                                                                                                                                                                                  ,a'
                                                                                                                                                                                  . .lra.n
                                                                                                                                                                                         p,cvi
                                                                                                                                                                                             .I
                                                                                                                                                                                              lt.
                                                                                                                                                                                                s.-,?'
                                                                                                                                                                                               ..
                                                                                                                                                                                                -      '
                                                                                                                                                                                                       ,          .                   .       w.                                                                                                        .   .
                                                                                                                                                                                                                                                                                                               .                        .                   '
                                                                                                                            .
                                                                                                                     Lw.
                                                                                                                     Cl
                                                                                                                      e
                                                                                                                      -z?
                                                                                                                        p'
                                                                                                                         <
                                                                                                                         dJ'
                                                                                                                           -
                                                                                                                           b
                                                                                                                           l
                                                                                                                           k:
                                                                                                                            'k
                                                                                                                             -'
                                                                                                                              lsz
                                                                                                                                ?
                                                                                                                                r
                                                                                                                                'k(
                                                                                                                                  .
                                                                                                                                  J.!
                                                                                                                                    (
                                                                                                                                    p'i;4.
                                                                                                                                         p:
                                                                                                                                          .-
                                                                                                                                           1
                                                                                                                                           .
                                                                                                                                           (:p1)
                                                                                                                                               .z
                                                                                                                                                -
                                                                                                                                                7b>-
                                                                                                                                                   ë-
                                                                                                                                                    tr
                                                                                                                                                     at
                                                                                                                                                      r)-
                                                                                                                                                        97
                                                                                                                                                         t.
                                                                                                                                                          l
                                                                                                                                                          -
                                                                                                                                                          !ij
                                                                                                                                                            ''
                                                                                                                                                             bêï
                                                                                                                                                               .
                                                                                                                                                               lLt.
                                                                                                                                                                  $
                                                                                                                                                                  -t
                                                                                                                                                                  ..
                                                                                                                                                                   ç?
                                                                                                                                                                    ,
                                                                                                                                                                    '.
                                                                                                                                                                    --l1
                                                                                                                                                                       :
                                                                                                                                                                       t:
                                                                                                                                                                        !r
                                                                                                                                                                         -
                                                                                                                                                                         ?.
                                                                                                                                                                          !)                                                                                           .       '              '                                     ,               . .
                        .                                                                                                                                                                                                                                                                                           '
                                                                                                                                                                                          .                                                                    .                                                                        :                                               .
                                                        .                                                                                                                             '
                                                                            .                                                                                                                                             ,                                                                                                             (   .

                                                                                                                     17 Retweet: 8 Uke:                                                                                                                                                                                                 3
            .                                                                               .   e.                                                            .                                               '                                '                                                          '                             r

                                                                    144                                      Co-conspiratorsraised m oney for crim inals afterthe eventasw ell.



                                                                                                                                                                                                                                          .                                                                   i




                                                                                                                                                                                                                                                                   '
                                                                        '
                                                                                                                                                                   '
                                                                                                                                                                                                                                                                                                      .
                                                                                                                                                                                                                                                                                                              j
                                                                                                                                                                                                                                                                                                              !
                                                                                                                                                                                                                                                                                                                            ,                       ,
Case 3:17-cv-00072-NKM-JCH Document 637-3 Filed 01/21/20 Page 73 of 89 Pageid#:
                                    8382



                     :.q
                       ië
                        J;. ..
                    3:,'' kz
                    .t
                        t
                        iiEg
                           .,
                            ) GURJCharlottesville
                    i .. r
                    . .
                        :
                    bqE x,
                         .,tsp.,
                               .p' i  tJV
                                        s.
                                         $-.  ;j
                                               ye
                .    xt
                      ut
                       u. ',str    r
                                   -i
                                    'S.
                                    l    I C'Iï-

                     a 1a isa hero. onate to t is ailfun fort e :
                    ujLfl
                    .
                    a'.
                         .-<
                           j.
                           i <.d
                              t%..<
                               .  j,-
                                    j
                                    .
                                    a
                                    .y.
                                      ;
                                      L
                                      .j
                                      '
                                      -.
                                       r
                                       -s
                                        .
                                        ltt
                                          jj4
                                            .â.
                                            w  t.
                                                g
                                                ;)yj
                                                  .'
                                                   a
                                                   .j.
                                                     (
                                                     <
                                                     ..
                                                      kî
                                                       ,
                                                       r
                                                       ;.
                                                        j
                                                        ,
                                                        -..
                                                          $
                                                          ta
                                                           .
                                                           -j
                                                            my
                                                             .j.
                                                               :m
                                                                .-
                                                                 J
                                                                 ;.
                                                                  j.q
                                                                  s jn
                                                                    -v
                                                                     i
                                                                     x
                                                                     vj
                                                                     ya
                                                                      .k
                                                                       .
                                                                       s
                                                                       .)
                                                                        .,
                                                                         tf'.
                                                                            E.
                                                                             jr
                                                                             sy
                                                                              k
                                                                              a
                                                                              t
                                                                              -
                                                                              xt
                                                                               .
                                                                               ë
                                                                               je
                                                                                -js
                                                                                  j.
                                                                                  .ç
                                                                                   îL
                                                                                    .
                                                                                    ï
                                                                                    j-
                                                                                     n,
                                                                                     .jt
                                                                                       ;
                                                                                       .x
                                                                                        jw
                                                                                        ,
                                                                                        .y
                                                                                         ,
                                                                                         h
                                                                                         k
                                                                                         !x
                                                                                          r
                                                                                          .
                                                                                          )?
                                                                                           '
                    j
                    t
                    '
                     r
                     h
                     '
                     K1
                      r
                      ,
                      :
                      t-
                       j
                       ,-
                        1
                        s't'-t'ç
                               7
                               ,
                               4'
                                è
                                )E
                                ..1
                                  r
                                  u-
                                   'p
                                    $
                                    -i
                                    .
                                    . (
                                      :(
                                       )
                                       '
                                       (
                                       ;
                                       .
                                       :@
                                        j'
                                         )'
                                          7-g
                                            ?$
                                            . --1
                                                4
                                                .
                                                ,'
                                                 ï
                                                 ..
                                                  h)
                                                   (
                                                   i
                                                   j
                                                   .'
                                                    1
                                                    .r
                                                     *
                                                     )
                                                     i
                                                     '
                                                     -w'
                                                       unt
                                                       c  ?
                                                          .
                                                          '
                                                          -'
                                                           2q
                                                            2
                                                            '
                                                            :
                                                            -
                                                            1
                                                            .p
                                                             .
                                                             :-
                                                              t
                                                              '
                                                              a
                                                              -j-'
                                                                rt zz.
                                                                     '
                                                                     -ï
                                                                      .
                                                                      t
                                                                      :
                                                                      ;
                                                                      -4
                                                                      ,t
                                                                       :
                                                                       )-.,-
                                                                           s




                    zIdlk.
                         '1%
                           3bLb'1?
                                 .,t-
                                    ;?(jfibp!:.
                                              4:
                                               r.
                                                ' ulldl1..il-
                                                            x'
                                                             -ls
                                                               tf;
           a.

           b. See Exhibitlo3-BondFund.pdf

                                           Freedom Fighter Bond Fund



                                           The Freedom FighterBond Fund oftheCarosinasisaprcjectofDurham Solidarity
                                           Center,whosefsca)sponsori
                                                                   sAdi
                                                                     ;
                                                                     :
                                                                       on f
                                                                          orComt
                                                                               nunilylnRalei
                                                                                           gù,a501(c)(:
                                                                                                      k'
                                                                                                       1
                                                                                                       '
                                                                       .
                                           organization.

                                           'Tbcomplyv/ithapplîcableIRS regulations, anyfundsvlesolicitare notearmarkedfor
                                                                                                                        l
                                           anyspecif.icpersen.rsbaif'orlegalonsts- butrathqrf0rthe Freedom FighterFund inh.
                                                                                 lm toopposestaterepressionand suppod thqjse
                                                                                                                     .
                                           general,whi chisdedi càtedinitsmi 'ss.i
                                                                                                                        I
                                           whoad i
                                                 ngoodconsciencetoadvancetilecaus:oflustice andequi
                                                                                                  ty.                   ;
                                                                                                                        i
                                                                                                                        l
                                                                                                                        I
                                           TheRapid RespanseTeam cannatcommittopayfundsinexcessoftùe balancecfthe
                                           Fund.                                                                        l
                                                                                                                        l
                                                                                                                        l
                                                                                                                        r'
                                           O'
                                            .
                                            /ERSi
                                                ,GHT & GCIVERNANCS                                                      l
                                           TheFreedbm FighterFund isgovemedbyaRapidResponseTeam 'composedofa5-8
                                           petnplewhoare representative ofthepecpleandcommunitie:organbzing irjsupportE
                                                                                                                      .of
                                           radal,soci
                                                    aï,gendeqeconomic,'
                                                                      andenvironmentafjusti
                                                                                          ce-Thecompositi  oncfthe
                                           RapidResponseTeam w' illbemajori
                                                                          ty.
                                                                            ofpeopleci
                                                                                     f'
                                                                                      ccïorandma'
                                                                                                -orit'
                                                                                                f
                                                                                                F    k?vzomenand/e
                                                                                                                 orj
                                           gendernon-conformingpersons.The RapidResptmseTeam can designatea trusted
                                           persontococrdl
                                                        natethe.
                                                               btmd/jail'
                                                                        scf
                                                                          li
                                                                           dafityt
                                           BUIDELINES
                                           GuldelinesforOfferlngFunds.forBail& LegalCests':




                                                                                                                        l
                                                                                                                        ;
Case 3:17-cv-00072-NKM-JCH Document 637-3 Filed 01/21/20 Page 74 of 89 Pageid#:
                                    8383



                                            !!;URJ Charlottesville J    @..'
                                                                           7
                                                                           F
                                                                           ..IJRJ...C..'
                                                                                       /-)le -Aut)3,Tq.2.?z17
                                                                                                ..
                                                                                                                                     iw'
                                                                                                                                       .
                                                                                                     .   . ,  .    j   )
                                                                                                                       r,.
                                                                                                                         -
                                                                                                                         i
                                                                                                                         .,
                                                                                                                          -
                                                                                                                          .e
                                                                                                                           .:
                                                                                                                            E-
                                                                                                                             r
                                                                                                                             .
                                                                                                                             ,
                                                                                                                             -.
                                                                                                                              j.
                                                                                                                               k
                                                                                                                               ,
                                                                                                                               ,,k
                                                                                                                                 ,;
                                                                                                                                  ,sk
                                                                                                                                     k
                                                                                                                                     i
                                                                                                                                     ,
                                            lkvhite 1iber al
                                                           is nee d.to  t ak e thi s   hor rendous   lnc lci
                                                                                                           enti
                                                                                                              ln '
                                                                                                                 #.
                                                                                                                  '
                                                                                                                  tJ
                                                                                                                   ,)-
                                                                                                                     ar
                                                                                                                      ...          . ,
                                            time to crl .t
                                                         .l
                                                          .E  Ey exa'm l
                                                            alq        .nethel  -irrot     ..
                                                                                        se ln Wv
                                                                                                 -
                                                                                               hlte stzprernacyv
                                                                                                                .                    l
                                                                                                                                     (
                                                                                                                  .                        r
                                                                                                          )L>
                                                                                                          . qy
                                                                                                             -c
                                                                                                              s,h .
                                                                                                            . i   rlr
                                                                                                                    pr
                                                                                                                    s                      l
                                                                                                                                           r
                                                                                                      '    ,u,
                                                                                                                                           r
              '         '
                    .1J''' E
                     :
                   %::                      SURJCharlotlesville C' DSURJ.  CS.
                                                                             fille .At?c 17,2017  .                     $-v'
                  ...
                     ')2 y
                     :
                     .     :E!
                             .
               !::
                 i:j:: :
                       j:j!.                                              -            -'''                             r
               ?'N$.**15*45x*t2:1:j
                 CEEëë
                     lj!
                       :                    Yournot
                                            '        .itlnsof
                                                            .'
                                                             ivhatGall
                                                                     yshipf'Ioob Iikel    .
                                                                                          -
                                                                                          nust'.e Ehal
                                                                                               b       l
                                                                                                       enqe d.Ycurpresende
                     .iji
                        h'
                         :::
                           I.
                            I3:
                            E
                        wktj,%
                             <
                              EEEE
                                 TE
                                 'ISq
                                    ):9
                                      :'1
                                            în the resistance aswhi te pplshbul  d neverfeelccn     .
                                                                                                          '
                                                                                                          -
                                                                                                          'e-     '     :
                            )!!
                            :
                                                                                                 .
                                                                                                   Afoftebl             1
                                                                                                                        '
                                                                                                                        1
                         E;
                          :E'
                         EE
                         !E
                          '
                                            t.-.p.                                        '
                                                                                          w)
                                                                                         ue . 1.
                                                                                               1                        ,
                                                                                                                        1
                                                                                                                        .
                         i:              N
                          :E
                         fg
                          ;i
                          .
                      yy
                   :1 :
                  ..
                       :!
                        : u
               i,..t   jsE'
               .;'......(
               :
               :
                           ,     .,'E!s
                              .:E' ':'.E
                           2!.!
                                                    charloltesviIIe
              %'
               i:'
                 :
                 E!
                  i:
                   '.
                    i.
                   .E
                   ' !Y
                     ::'T.
                         6.
                         :!.
                          :  tQ.
                           E;E
                           !   v
                               //Js J
                                 EE GG
                                    WQç
                                      Nj#
                                      .  'i:t
                                        '%    Rj*u
                                            li.  ')
                                                 k'<..I
                                                      lz
                                                      v .
                                                        ;k..<.tA;E
                                                                 '.ui:'
                                                                      j
                                                                      .
                                                                      jt
                                                                      $ ..
                                                                        y
                 ':
                  h.x4l.e  k..
              '


               In the m eantim e-            .donate to '       J
                                                                -
                                                                c'
                                                                . t).î/--
                                                                  u    -'tz'r-1':to
                                                                                ; .,.l
                                                                                     u-2
                                                                                       p'
                                                                                        k-*
                                                                                        i  1, .s:
                                                                                                ?1<1
                                                                                                   i,Pay cour.
                                                                                                          ..        t
                                                                             .   *   e                                        *.       '
                                                                                         ,        .
               4 P C Durham actlvlstsWho lem oved raclstStatues
               1
               !
               -
                :l
                 i
                 -ld:
                    !
                    s
                    qI
                     r
                     -nt
                       !
                       E
                       id
                        E
                        issI'q
                             k
                             ?
                             r4:
                               5,t!i-
                                    .t
                                     -.
                                      1l
                                       ë'
                                        1
                                        -
                                        .t
                                         l1
                                         .-'
                                           --
                                            ,
                                            'j
                                            L,-
                                              :
                                              ;
                                              -
                                              k
                                              s
                                              ,t
                                               --
                                                :
                                                1
                                                -
                                                .-
                                                 :
                                                 j
                                                 Ls
                                                  -
                                                  ..
                                                   '
                                                   1
                                                   t:
                                                    -
                                                    ,
                                                    :
                                                    .
                                                    ,'
                                                    --
                                                     r
                                                     .'
                                                      j.
                                                       l
                                                       --
                                                       ft
                                                        .
                                                        lJ
                                                         o.
                                                          )
                                                          .-
                                                           1-:
                                                           ' 4*
                                                              t
                                                              ..
                                                               't
                                                                ,.
                                                                 !.
                                                                 - d-
                                                                    t-
                                                                     'ëj
                                                                       :
                                                                       ,
                                                                       2
                                                                       .
                                                                       -,'
                                                                         kn' t
                                                                             .'
                                                                             i.>
                                                                               -.-
                                                                                 .'-
                                                                                   .'-.t
                                                                                       .
                                                                                       7-
                                                                                        .)-'jk--
                                                                                             ,'
                                                                                             . l'
                                                                                                .:jz?
                                                                                                    -1w-
                                                                                                       .
                                                                                                       '
                                                                                                       ,
                                                                                                       )
                                                                                                       ,-
                                                                                                        .
                                                                                                        ç
                                                                                                        7'
                                                                                                         .2
                                                                                                          -t
                                                                                                           -
                                                                                                           1
                                                                                                           ,
                                                                                                           --1
                                                                                                             ,'
                                                                                                              r
                                                                                                              ,
                                                                                                              -
                                                                                                              '
                                                                                                              u.
                                                                                                               -)
                                                                                                                .-
                                                                                                                ll'
                                                                                                                 i-
                                                                                                                  l
                                                                                                                  ,
                                                                                                                  i-
                                                                                                                   r
                                                                                                                   vl
                                                                                                                    ',.;?
                                                                                                                      '
                                                                                                                        z
                                                                                                                        r
                                                                                                                       s-
                                                                                                                      ...-.




               a
                  !
                  lJ
                   jjj
                     t
                     '
                     ?e
                      .
                      'z.
                        1.
                         sA
                         ke:m
                            .,
                             g
                             .
                             2,
                              .
                              t
                              :
                              .c
                               w. ,
                                  1I1
                                    5
                                    14!
                                      ;
                                      ..
                                       ()
                                        .
                                        :
                                        '
                                        ,
                                        .(
                                         à
                                         .
                                         v.
                                          s
                                          <
                                          e'
Case 3:17-cv-00072-NKM-JCH Document 637-3 Filed 01/21/20 Page 75 of 89 Pageid#:
                                    8384



                       ltII:
                           '@
                            Ii'
                              l'
                               2' t .
                   i
                   '
                   a
                   t
                   E
                   -
                   )
                   ,
                   h.
                   '
                   k!
                    k
                    J
                    '')l:,
                    '
                    t
                    -
                    j
                    p
                    '
                    à  .
                         j
                         -
                         '
                         j(
                         ;)
                          -
                          '
                          t,S
                          ;- :U
                             :
                             .
                             ë2
                              ; R
                              )!7
                                2
                                1J
                                -.
                                 'ê
                                 ) C
                                   j1h
                                  ?-  a
                                     flr
                                      7k
                                       .l
                                        jo
                                       :i t
                                          ht
                                         1i
                                          s esville
                             l.
                             '
                             rj
                              )
                              '.
                               à
                               q
                               ;
                               .                   -'                                                                 .
                   (1/2)ln Iieuofdonationsto SURJ,pleasedonate
                   directly 2 tz
                               t
                               irCviiIoo
                                       -zt-lkz
                                             lorany POC Ied antiracistorgs,
                   donate 2 bIkwom en +fem m e organizers
               '
                   ...                                                                                                                                                        1.     ...
                                                                                                                                                                                       .

                   i *' Working FamiliesParty*1
                                             ,
                                             :9:..
                                                 ,ix-i
                                                     hy
                                                      i
                                                      /k
                                                       x
                                                       h:yl
                                                          rkl
                                                            '
                                                            n(;
                                                              .F'
                                                                i
                                                                ï
                                                                fm i
                                                                   tjes.Al
                                                                         a(!
                                                                           i27,2:.17
                   i               .                                                                                                                                                    .
                   iForfolks'
                            zzhocan'
                                   tjoin#c4zilezDCp'
                                                   j
                                                   easefollow andcontributeto
                                                                            .Tu
                                                                              asb
                                                                                -oliv
                                                                                    -lCvi
                                                                                    '   .I
                                                                                         le
                   iO                                                                                                                                                                   :
                   l,
                    a.SURJCvilleand u
                                    k
                                    e.CvilleBf
                                             -'
                                              lp
                                               '$                                                                                                                                       .




                    ,
                   ..
                     '!EE
                     l   ,
                         ''i'''
                          :
                                 .. s
                                    :E sU charlotte 1I1                      *!  ,
                                                                                 Y
                                                                                 .*>  Cw IIS  fVa'@C.z     .e
                                                                                                           Vf'
                                                                                                             .
                                                                                                             jk
                                                                                                              rQ
                                                                                                               m.z.+  %.%t?
                                                                                                                          gt
                                                                                                                           -,
                                                                                                                            )z
                                                                                                                             kDI:2t '
                                                                                                                                    l*
                                                                                                                                    x :
                                                                                                                                      SE.V
                                                                                                                                         ?
                     ''
                   ;iJik..;.?'ïïq?h)!)'yxez:'
                                            yj'
                                              Qjy/t''
                                                    tg (uj;
                                                          kVy1n.)::
                                                                  ..
                                                                   s):u..s--'(j:
                                                                               .'jjj'%7-;'s*j''.(.>g:.*..*u.x.v?eej;uu. gu.jpr
                     *.rZtltt    e 4   b..
                                         %;  ?24
                                               .torto ec       AaoFundq          b,vlec-f.t        uk
                                                                                                    ;zeppjI
                                                                                                    .               -nl -urmw(jc.r.
                                                                                                                                  j-a
                                                                                                                                    f
                                                                                                                                    1.
                                                                                                                                     N,,9 ..;sx..
                                                                                                                                         $z     jL
                                                                                                                                                 r,
                                                                                                                                                  j.
                                                                                                                                                   j.
                                                                                                                                                    ;t..
                                                                                                                                                       k(.
                                                                                                                                                         jj.
                                                                                                                                                           jy.
                                                                                                                                                             as,
                                                                                                                                                               .,
                                                                                                                                                                :.
                                                                                                                                                                -,-
                                                                                                                                                                  y.
                                                                                                                                                                   jj.
                                                                                                                                                                     yyy;
                                                                                                                                                                        :,
                                                                                                                                                                         .m..,a
                                                                                                                                                                            t$.yj.y.
                                                                                                                                                                                 r.j?,
                                                                                                                                                                                     E'
                                                                                                                                                                                      oe,
                                                                                                                                                                                        ..
                                                                                                                                                                                        cy
                                        ..

                                       k.'*.ama;                                   a;..
                                                                                   ;

                         '
                       kjfl
                   hzf
                     'k''i2sttyk.l
                   y ::. :
                                 ik. SaI Hudson.x.49>    . ) w xë
                                                         '' -s
                                                             ;s
                                                              ViSaEE
                                                                   ,l
                                                                    .jvLzc  adsc'n ./<.$t,.
                                                                         ;''i              ().2..<,';'zu
                                                                                                       pï..
                                                                                                         l.i
                                                                                                           .,
                                                                                                            E./
                                                                                                              .x
                   ':a  ,.  :.%E.!%
                                 :
                                 E
                                  :k:
                                  r   -
                                      k-
                                       .
                                       '         .      .        .. .=             .
                     .
                     .           j
                                 p<s  j.
                                       p
                                       .ts
                                         j2
                                          j;
                                           :
                                           1>
                                            j
                                            .f
                                             ;
                                             y!
                                              -j
                                               jyêj
                                                  '
                                                  .0
                                                   . !
                                                     .
                                                     M
                                                     n
                                                     w
                                                     %t
                                                      t
                                                      .k
                                                       :
                                                       .
                                                       .l
                                                        E
                                                        <i
                                                         s
                                                         ..!
                                                           Q
                                                           .
                                                           :
                                                           :'
                                                            x 1
                                                              .
                                                              '..
                                                                .:
                                                                 t
                                                                 '
                                                                 u4
                                                                  .
                                                                  .z
                                                                   ';.l
                                                                      i
                                                                      <j
                                                                       :t:
                                                                         .ë
                                                                          t ëq
                                                                             t(
                                                                              r
                                                                              E
                                                                              :@
                                                                               .:
                                                                                r
                                                                                8
                                                                                .
                                                                                !'
                                                                                 '
                                                                                 .
                                                                                 Jj>
                                                                                   '
                                                                                   %
                                                                                   v
                                                                                   .q
                                                                                    z.
                                                                                     l
                                                                                     f
                                                                                     :)
                                                                                      :é
                                                                                       pj
                                                                                        fjji
                                                                                           .i
                                                                                            h
                                                                                            .i
                                                                                             :
                                                                                             .
                                                                                             .j
                                                                                              :k
                                                                                               x
                                                                                               .qt
                                                                                                 Ji
                             iiie
                             '              -
                          d
                          j
                                      Lsanyon   efrom C'    '
                                                            vi jlein. vctvedk,   ir:
                                                                                   dhth-  rsm'arch?1kt           fep Iookl
                                                                                                                 -       nu
                                                                                                                          a.fo.
                                                                                                                              rIocalinfc
                                                                                                                                '
                          j ëlrltfst.r..lj:.lrlfzlt(;.tlt-..
                          L
                             .
                             .5
                             t
                             i
                             ii
                              i
                   -..!
                           m;'''
                      .
                   i !.
                           r:!
                           k '...
                         Ej:.k
                      7. !
                      4      .
                                    :i
                                    !, sU. CharlottesviIle '         f.
                                                                      g..
                                                                        h.J.
                                                                          C'U:
                                                                             D:k.s
                                                                                 1-=
                                                                                   fh./1.J
                                                                                         'e
                                                                                          le -!tlï.tJ-,
                                                                                                      x)'2<
                                                                                                          7,z--.2
                                                                                                                *'â's
                                                                                                                    ë'#
                                                                                                                      7
                         ''        '
                   iii!tiE
                      <i
                           ;:1)  JE$5i$.;. '
                              tt$i          . sor
                                           't    ganl
                                                    zed .
                                                        1
                                                        J.
                                                         .)$zt
                                                             ;
                                                             7$'
                                                               61?t
                                                                  7f
                                                                   kE
                                                                    ':
                                                                     J q':
                                                                         :
                                                                         .k
                                                                          :
                                                                          1tu'
                                                                             ?
                                                                             '
                                                                             p.
                                                                              'ïar  '
                                                                                    '
                                                                                    E
                                                                                    '.
                                                                                     t
                                                                                     1 .
                                                                                       .
                                                                                       @l ï
                                                                                          it
                                                                                           t
                                                                                           j
                                                                                           .
                      .  zy
                          Fltffvw. p                                         -'




                                                    A Long H istort ofViolence                               .
                                                                                                                                                                                             l
                                                                                                                                                                                             l
      145d
         .em onsTtlrliswillingnesstouseviolencetoshutdownapermitted (
                     ation by no m eans em erged on the weekend ofAugust 12th2017.
        Unless Plaintiffsw antto tellthiscourtthatthey do notow n televisionsor
        radios,itis im plausible they do notknow this.
            a.'fheDailyCallercompiledalistof16attacksbyAntifaandql
                                                                 therfar
               Leftradicalsagainstmainstream conservativesfrom Juneoj2016to
               Juneof2017.ThisdoesnotincludetheassaultonRichardStencer,or
               the m any m ore attacks on dAltRight''dem onstrationsw hich had
               occurred duringthesametimefram e.(SeeExhibit4o-
               AttacksBeforeAlz.pdf)




                                                                                                                                                                                             1
      '




Case 3:17-cv-00072-NKM-JCH Document 637-3 Filed 01/21/20 Page 76 of 89 Pageid#:
                                    8385                          i


                                                                                                                                  1
              b. ProjectVeritasexposed operatives'cbnnectedtotheHillal-y Cl
                                                                          Iinton
                   PresidentiaiCampaign,and an organization knoWn asDemocracy
                   Pa
                   i
                      rtners,engagedinacampaign ofTfBirdDogging''designed1to.
                                                                            .          ,
                                                                                                               .

                    nstigateviolenceatTrump rallies.t'
                                                     SeeExhibitzll-Birdllloz
                                                                           '
                                                                           -
                                                                           '
                                                                            a
                                                                           --
                                                                               lng.pdf)
                                                                             ''i                                             .



      146.         Fortheirviolencetobesuccessful,theyrequired apretext.That
                                                                         I
                                                                            false
          pretextw asthatthe victim s oftheir prem editated assault,were actually the
          perpetrators ofprecisely such a crim e asthey
                                                      -''
                                                          them selvesintended t
                                                                              !
                                                                               o carry
                                                                                .

          out.Thatfalsepretext,isthe baqis ofthis suit.
                                (:

                       :
                        ! 'Kr  : GeneriCS5yM iIk'
                               '                  LX
                                                   V?
                                                    .
                           Ej
                            .vrl@ gygjj
                                      ytgoy
                                          xsj
                                            rjyj
                                               oj                                                                                j
                       ''
                         k'
                          1
                          ë
                          .
                          r
                          iI
                           j
                           .
                           E
                           q
                           .
                           kj
                            ::
                             Y      .                                                                                            j
                       ln Charlottesville,antifa were Iauded as heroes because
                       ofno black bloc and a clearly-branded Nazienem y. .
                       Lj
                        f
                        ..
                         t
                         êj
                          '
                          t
                          )!
                           tIê
                             -
                             '(
                              .
                              k
                              ,?
                               '!
                                .-ë1
                                   )frr
                                      -
                                      .-
                                      ' 1s:2
                                           !.
                                            :/-
                                              i'
                                               ,
                                               i'''
                                                  )
                                                  -
                                                  'è
                                                   $
                                                   'kri
                                                      '
                                                      t
                                                      èr
                                                       t'
                                                        ï
                                                        F:
                                                         èj
                                                          '1r
                                                            '
                                                            k
                                                            ï
                                                            ';
                                                             !
                                                             .è
                                                              '-
                                                               i:
                                                                i
                                                                ,t1
                                                                  ;r
                                                                   .I?''
                                                                   '   .tà4
                                                                          .
                                                                          '
                                                                          L
                                                                          i.

                       35 Reltveets 161 L'
                                         l'
                                          lx
                                           ,
                                           '
                                           .
                                           es

                                                                  m1
                                                                   k ..1.
                                                                   -.---
                                                                                                   t
                                                                                                   x
                                                                                                   .
                                                                                                   -
                                                                                                   ,y
                                                                                                    g
                                                                                                    --
                                                                                                     .                tziIxi
                                                                                                                       ...



                                                             à.
                                                             ?                  '              .
                                     GenericSoy iIk .         %x
                                                              x i
                                                                1'
                                                                 7
                                                                 .
                                                                 $
                                                                 1o rc
                                                                    .-'
                                                                      :
                                                                      .
                                                                      )FI
                                                                       ..'
                                                                         rt.'
                                                                            l
                                                                            i
                                                                            ljb
                                                                              t/lo
                                                                                 -or
                                                                                   . ceri
                                                                                        sk.i'%'
                                                                                              veo
                                                                                             w. s 1
                                                                                                  ..20
                                                                                                  E   w.C5
                                                                                                         !.
                                                                                                         :J
                                                                                                          r
                                     Pe
                                     %Npj l
                                          j/inu
                                              -ui
                                                'o tt
                                                    '
                                                    :
                                                    .
                                                    .zL.
                                                     b
                                                     .
                                                     ; cm 4,iI'
                                                              :
                                                              .;
                                                               ?s
                                                                '
                                                                .
                                                                %Q
                                                                 '
                                                                 .
                                                                 v.
                                                                  r.
                                                                   .'
                                                                    pr.
                                                                      !
                                                                      :e b
                                                                         ns k  l
                                                                               ,                     '
                                     You can cal 'l
                                                  ''arif --
                                                          lfa'  'terrorisf  .'s--1he truth vzon'tchange.Peopt     ke '
                                                                                                                     wil1str
                                                                                                                           tl1
                                     0171Dose racialviot   tence-    ,s
                                                                      in w
                                                                         f' r
                                                                            .
                                                                            zixr.
                                                                                reî's/
                                                                                     e prcqved rac-
                                                                                                  r
                                                                                                  .sts inst.igate.


                                     Genei-
                                          ItSoyM ilkv
                                                    Y.'
                                                      J
                                                      .
                                                      'cfl7'
                                                           x.t
                                                             .l
                                                             2
                                                             '
                                                             -ï7q
                                                                Q.orcens'
                                                                        :.
                                                                         ',Ser)
                                                                         1    ,1,2.
                                                                                  01
                                                                                  x .7
                                                                                     .
                                     '
                                     )n a d.ark b
                                                .
                                                '
                                                Izy'Ikinda hcpe black bloc sitsthe next
                                                                                      .one out.Letpeople see
                                     '*
                                      '
                                      Jh
                                       :atl
                                          ,
                                          '
                                          iappenswhennoonestanclsac
                                                                  ul
                                                                   a-
                                                                    l
                                                                    .nstf
                                                                        ascistviolence.                                          ;
                                                                                                                                 '
                                                                                                                                 j
                                                                                           '-i'..h
                                                                                           '
                                                                                           V   '    '
                                                                                                 v 13i
                                                                                                     q
                                                                                                     -k
                                                                                                      .                          '
                                                                                                                                 I
                                                                                                                                 1.:q.'ï '
                                                                                                                                         E:
                                                                                           .                                     .
                                                                                                                                 1
                                                                      t2)
                                                                      -..@
                                                                         16
                                                                          Lï
                                                                           ;
                                                                           '
                                                                           .
                                                                           tk
                                                                            é
                                                                            ,
                                                                            3î
                                                                             '1
                                                                              '1-
                                                                                .t
                                                                                ):
                                                                                 h2
                                                                                  *ti
                                                                                    p1-ï
                                                                                       s
                                                                                       lr
                                                                                        '
                                                                                        -7lI!
                                                                                            E
                                                                                            l:
                                                                                             5
                                                                                             )                                   .'
              a.

              D estruction of Evidence,W itness T am pering, apd
                                                              ;
                                                                   Intim idation
                                                                            I
                                                                            l
      147 .
                                                                            l
                   In the wake ofthe eventsin dispute,a réleptlesscampaign ofwitness
          intim idation wasw aged by co-conspiratorsofthe Plaintiffs. Thislaj
                                                                            I
                                                                            w suitw as
          partofthatcam paign,leaving crim evictim sterrified thatthey Fould be
                   .
          dragged into thisand bankrupted.                                  1
                                                                            1
Case 3:17-cv-00072-NKM-JCH Document 637-3 Filed 01/21/20 Page 77 of 89 Pageid#:
                                    8386


                '
                            i
                            'E i
                               l
                            ''.j
                            i
                            l
                            .  '
                               i
                    . ':v2t  t,o k
                                 -
                                 r' .i
                                       Gener.lcS5y M .IIk g
                                                          x.
                                                          x.yj.g)
                                                           t
                                                           o   s
                                                               .v-cjsrll
                                                                  w.   .y.
                                                                         N
                                                                         yz.w
                                                                            j
                                                                            ,
                                                                            qor(y.
                                                                                 ,r)
                                                                                   .
                                                                                   skj,c.ep. ga z
                                                                                                'Nt
                                                                                                  -
                                                                                                  Jr
                                                                                                   ,d
                                                                                                    7
                                                                                                    .
                           . h
                .                         '
                       :...-    .'                ..
                    .. .
                    .
                         .. :'
                                       Count er-ant
                                                  lfa ef f
                                                         or t s ar'
                                                                  e   l
                                                                      e r gel y bas ed on one  phot  o orabriefvideg!dl
                                                                                                                      ip.
                     .
                      hk(
                        .!
                         r
                         .j
                          .
                          :
                          'g
                           k
                           .
                           'j
                            ;
                            4k
                             j
                             3
                             :
                             ;
                             ë
                             '.
                              q
                              '
                              j)
                              k
                              . j, Thz
                                 ..
                                         r
                                         ;
                                         FI.Fnhtenouch ..generally.
                                                          '
                                                          Ct '
                                                             /                    VW1'$
                                                                                      5Q                         1
                '            ''
                               '):        .
                                          lcSoy M .IIk ?          y<u.orcensk.I         .m
                        .
                    .           'L
                                 '.
                                  k.
                                   '. Gener            41a.x
                                                           i
                                                           -
                                                           D - m.
                                                           - F
                                                           .    i
                                                                sIs       Sep.-R.g2:
                                                                                   411
                    .             .'i
                            .7
                             *
                             '
                             .
                            ..':  i
                                  :àj                                                              I
                    ..k,.:f
                     'è   -;'
                            :
                            .
                            g-
                             f
                             @
                             Ej
                              L
                              i
                              1
                              .
                              l
                               .
                               t
                             . '
                               ?
                               1
                               !
                               L)ë
                                 :
                                 j
                                 '
                                 ,
                                 k
                                 t
                                 7
                                 .
                                 '' 7
                                    '
                                    '
                                    turt
                                       h ef
                                          mor ei
                                               ''i
                                                 n h
                                                   a a vktim needs to step fort
                                                                              var d.Thatmeansto land
                                                                                                   û
                          .k.J.. charaea t
                               .
                                            .he Nazl
                                                   -bel
                                                      .ng beaten hast.o seL
                                                                          è
                                                                          f-dox.                   k
                            j
                            )
                            @1
                            i                 '.'
                            i@                              a
                            j
                            l                             1%
                                                           -..
                            iE
                             @
                            j
                            @
                            ''

                .   . .Et'.
                          :
                          '
                          ï
                          .
                          z
                          L:
                           ,
                          kg
                            tGener-lcSoyMl
                                         - .,,
                                          lk'
                                            t
                                            k(ti f
                                             .
                                             ig. d
                                                 o.-
                                                 z
                                                 .
                                                   r
                                                   ..
                                                    ïl,
                                                      ë.
                                                       tj
                                                        )z
                                                         v.
                                                          r
                                                          a.otjrcc
                                                              .
                                                                 .nsk
                                                                    ,
                                                                    -'
                                                                    .
                                                                     l,>-er
                                                                          o
                                                                          .
                                                                          4-
                                                                          .
                                                                            7
                                                                            $.
                                                                             t
                                                                             ;=
                                                                              7.
                                                                               f
                                                                               wt1
                                                                                 .'
                                                                                  r
                                                                                  J
                                                                            y m undane tl-.IaIif.l,.gt.cloeks,
                        .....         .
                          ï              . e
                          'gt Thatm ayhapp
                          L                 n-Anû v/hat%'*
                                                         'e 11see I s a falrl
                           .
                    ''
                     ..
                        x
                        tsl
                        . .
                          i
                          t
                          !
                          iq
                           p>
                            !'
                             .
                           ,: becausethepl
                           J             :lotosshow s-j.
                                                       reetsj.     .sjes. '
                                                                .m l
                                                               iI
                            j.
                            (i
                             f                                                    cex qp
                            i
                            1
                            t
                             :                                                    %J. .p-                        1
                                                                                                                 1
                            ':
                            E
                            .'


           b. Solidarity Cville Published a blog postdtcharlottesville Com m unity In
              Solidarity W ith Gran'd Jury Resistors''Exhibit4z-solidarityGlR.pdf

              ItsGoingDown.org published azèarticle titled dY irgizlia IsFor Grand
              Jury Resisters!W hatYou N eed ToK now''

                        i. W e Snd itnotable thataside fl'om the hate crim esact;itis
                           possible thqse chargescould be broughtagainstthose who stood
                           againstracism ,hate and wllite suprem acistviolence thatday.
                    ii. W hatwe don'tknow,and the fedèralgovernm entisuhderno
                                   obligation to tellus,is w hether they are going to contiInue w ith
                                   the narrativeinitiatéd by Donald Trum p lastAugust.W e cannot
                                      say with any certaintythattheUSAttorney doesnot4lsowish
                                      to seek indictm ents againstanti-raciyt aqd anti-fascist
                                                                                             I
                                   participants from A ugust 12th.Tllis is w hy w e firm ly beheve
                                   thatnon-cooperation continuesto be oursafestoption when it
                                      com esto grandjuries!                                                     j
                                                                                                                '
                iii: The sam e law enforcem entwho rely on theviolence arld wllite
                                      supl-em acy ofthestatecan nèverberelied upontosel:vejustice
                                      againstw hite suprem acists.It is vitalto look at this situation
                                       rOnXtllis perspective..W hite'
                                      f'                            supremacistssuch asRilIhard
                                      SpencerandJasön Kesslerarenotàte eattothecontinuçd
                                   legitim acy ofthe stateyW eknow tiekind ofAmericaDonald
                                   Trump andhissupportersm ean when they saythey Q sh to
                                   CtM akeAm erica GreatAgain.''ItisthesamekindofXm erica
                                   that those w ho attended the U nite the Right rally w is'
                                                                                           h to see.
                                                      .
                                                                                                                !
'




                Case 3:17-cv-00072-NKM-JCH Document 637-3 Filed 01/21/20 Page 78 of 89 Pageid#:
        .                                           8387           '
                                                                                  i
                                                                                                      '
                                                 .                         .                                                   ;        .
            .                                                                                                                  l




                                              iv. Fullpost See Exllibitss-lGD-GlResistl.pdfor
                                        '
                                        .         lllitlls-//itisaoi.n.
                                                                      -doNq/n-tnj/q
                                                                      c           -z'
                                                                                    /Aziz--
                                                                                          Gi.
                                                                                            n.i.a.-is-f
                                                                                                      ''
                                                                                                       tlr--
                                                                                                           o'tlrtzld.
                                                                                                                    -Iuzlyr-l-esi.
                                                                                                                                 steprs/
                                                                                              .
                                                                                                      '
                                                                                                          .
                                                                                                                               ;    '
                                      d. Another ItsGoingDown.org postw as titled CY A IsFor Grand Jury
                                  '
                                            kesistors:A New YearOfRepression AndResistance''                                   j
                                                                                                                                                                   '




                      '                          i. Asyou mightknow,afederalgrandjuryhasbegun toissue
                                                    subpoenas,forcingvictimsofthehorrificattack onAujust12th
                                                    toappearbeforethegrandjury'and testify on behalfofthestater
                                                     On firstappearance,thism ightseem beneficial,allowing a
                                                     federalinstitution ofthe repressive state apparatus
                                                     investigative power overthe events ofthe sum m er,but
                                                               .
                                                                               ''''
                                                                                                         7
                                                                                                           as the
                                                     state hasoppressed lowzincom epeople ofcolor and thosè in the                                         .

                                                     lghtforliberation in thepast,the grandjuz'yisanother
                                                     instance ofthisoppression.                                               .                    .

                                                 ii. There are thosç in Charlottesvillew ho havebravely chosen to
                 .
                                                     resistthisexultation ofrepressivepower,and we stand in
                                                     solidarity with them .Thisisa callfor allresidentsof
                                                     Charlottesville to stand asw ell,to fightalong those in the  '                                '
                                                     struggleforjusticeandliberation.Ifyou receiveafedqral
                                                     subpoena,don'tbe silent.Contactlocalcom m unity                                           :
                                                     organizationélikeSohdaritycvilleandothergroupsijvolvedin                                              .
                                                     thefightforsocialjustice.                                                I
                                                                                                                              '
                                                         .
                                                                                                                              p                        .
                          .                  iii. The nèw yearhasbegun,and with itthe continuation ofourlife-
                                                                                                 ((u gya
                                                  long stéuggle.In the im m ortalwordsofGram sci, t e o wou a
                                                  is dying,and a new one strugglestobe born;now is a tim eof
                                                     monsters.''Thecrisisofourtimesisjustbeginning;weareat
                                                     the forefrontofhistory and now isnotthetim e for idlèpassivity.
                                                     Forthe geedom ofthe working class,ofpeqple ofcolozl
                                                                                      .
                                                                                                  .

                                                                                                         r,of
                                                     wom en,oftranspeople,ofqueerpeopletobefullyrealiized,we                                   .
                                                                                                                                                               .
                                                     m ustfind in ourselvesthepassive,apatheticelem entof
                                                     ourselvesgand destroy it.There arethose currently fighting,and
                                                     wehavetheresponsibility offghting alongsidethem ln
                                                                                                     I
                                                     whateverw av we can.Thisoastvearhasbeen filled wi
                                                     '                                                th horror,
                                                     butdon'tmour
                                                               *
                                                               'n:fightback!
                                                                           '
                                                                           L' *'                                              j
    '
                              .                                                                       .                       1
                                                                                                                              l
                                              iv. FullpostseeExllibitss-lGD-GlResistz.pdfor                                   !
                                                     https-
                                                          '//itszoinedoNNrn.ora'/lza-zl-and-.
                                                                                            'lzl-Ar-l-esist,ol-s-neqNy-s'
                                                                                            l                           rear-              .
.                                            .       reNrElSS1
                                                             .
                                                              Ol1.               .r.
                                                                                   s      j
                                                                                          .                                   j                        '
                                                                   -reSlSl;al3.Ce/
                                                                   '
                                                                                                                              1
                                                                       .                                                      :




                                                                                                                              t                    .
                                                                                                                              !
Case 3:17-cv-00072-NKM-JCH Document 637-3 Filed 01/21/20 Page 79 of 89 Pageid#:
                                    8388



               '
                              Tw - l

               1t'') Lacy'M gcAuley
               tr I.
                   1;
                    i
                    .
                    ,
                    1
                    ;) ij-ë
                     '(.
                       j
                   ' ''.
                          yr-
                            y-
                             g
                             yr.
                               u-
                                as
                                 g
                                 rr
                                  ay
                                   ajqya
                                       y.
                   !:
                    qî
                     j:.:(.
                   .; ,



               H EADS UP*FriendsJ do not. snitch* Do not be                 i   '                '
               w     *        *                              *
               Intlm ldated.Stay Strong.Reslstthe .#:
                                                    Jral'
                                                    f   ltluit
                                                             .,
                                                              l13/-W e W ill
               aIIgetthrough this.

               .
               '
               t
               zt
               b.
                L'
                 vkl.
                    w1t
                      .
                      '
                      r
                      a
                      j.k
                        gâ
                         1C)
                           ..
                            (.4
                              .
                              k
                              p.
                               6.-
                                 <<
                                  .s.
                                    j
                                    vg
                                     .a
                                      ljjw
                                         j
                                         on..
                                            ,
                                            ?
                                            t
                                            L
                                            -r
                                             .'lv*
                                                 .
                                                 1#
                                                  '.
                                                   q.
                                                   ;
                                                   tu-.
                                                    w y
                                                      ,
                                                      b.
                                                       t.
                                                        agf
                                                          :
                                                          v
                                                          :
                                                          l)
                                                           S
                                                           g
                                                           '
                                                           !q.)
                                                              :mr
                                                                .nf
                                                                1 .
                                                                  t
                                                                  ..
               '



               l
               ! . Ri
                    lhm ond Police ul    alnu
                                   'iiTll/ -
                                             .
                                             eetl
                                                '
                                                crir.
                                                    :t
                                                     el'.E
                                                         .
                                                         ?
                                                         '
                                                         kov27.2017                                  q
                                                                                                     i
               I                                                                            .        !
                                                                                                     '
               !l)v1P1
               i      3R
                       'TAh175NOTICE:FederalGrandJurysub*   n
                                                            .oenasarenow bei   nq--'' s
                                                                                      ervedtoanti-'rl
                                                                                                    i
               r racists,by FBIag
                                .ents,in regard to the Uni
                                                         tethe Rigl'    y in Charlot.:esville..
                                                                   :trall                           i
                                                                                                    i
               l THERE ISA FEDERALGRAND JURY HAPPENING.         Supportthc'
                                                                          se thatare being           i
                                                                                                     ;
               !
               !targeted. Dcn,tsnitch.Shokvsolîdarity.RETW..EE                                       r
                                                             . T1                                    @
               j       '                                                                             @
               !5ht
                  nk,
                    ztï
                      .
                      -i
                       )
                       .
                       s:hreaï
                             j                                                                       j
                                                                                                 l
                                                                                                 1



               ii
                ld
                 :l
                  pi
                   l.
                    -
                    ï
                    ,-
                     h
                     ,
                     j
                     $1,
                      .::
                        '
                        >t
                        a ;
                          -
                          ,
                          .,
                          'f
                           k
                           .a (1
                            r  !
                               ;.
                                1'z-
                                   .
                                   ,1
                                   :$t
                                    -c
                                     -i
                                      k
                                      '
                                      :-

                                               et
                                                x.'n
                                                   v
Case 3:17-cv-00072-NKM-JCH Document 637-3 Filed 01/21/20 Page 80 of 89 Pageid#:
                                    8389



                :
                i
                ë.jJ.
                 r  ':.
                      r.''
                       , E!
                          !jL
                          I
                          .) .y?
                              (. soj*
                                    1darity Cville
                1
                ;
                :
                t
                .
                 @
                 i
                '.
                 ;'i'
                    . ç
                       .. ;
                          @'
                        ';k'tk
                             j.j
                               $
                           ;..1*
                           l     k
                                 4
                                 -
                                 14
                                  -
                                  5
                                  !
                                  j
                                  .y
                                   jy
                                    t:
                                     l
                                     kj
                                      .
                                      I(
                                       L
                                       4E
                                        ;
                                        i
                                        c
                                        k-
                                         .;
                                          .
                                          ,fj
                                            .k
                                             jj
                                              .
                                              e
                                              .

                vj
                wt
                 p
                 -k
                  w.
                   w.Vl
                      .
                      jj
                       ïj
                        pe,+         O      Iz OSj
                                                 .
                '                                            '          q
                Tape thisW hatto Do ifthe FBI/Police Knock guide to
                yourdoor & repeat after us:''IA M G O IN G TO REM AIN
                SILENT,IW ANT A LAW YER.IDO NO T CO NSENT TO A !
                SEARCH.''Thxt
                            '
                            (t)
                              '1
                               IGD 1:x1evls!l
                                            '
                                            tsG'
                                               tling.Dovtrn-oî-qjlhie
                                                     ,....          s
                                                                    lp.- !
                                                                         .
                c(713-
                     .ent/tl):)1---
                     t                                                 '


                22 j
                   '1w
                     ei
                      v'
                       .
                       >
                       ,
                       .x
                        1e.
                          ,
                          =.
                          .'
                           i'
                           .<e 21tit
                            .      k
                                   .e'.
                                      A




           f.
                    i See Docum eqtExhibit43-sohdarityM eanssilence.px ;
                    .
                        '

                                                                       I
Case 3:17-cv-00072-NKM-JCH Document 637-3 Filed 01/21/20 Page 81 of 89 Pageid#:
                                    8390



                             '
                    EE
                    F
                   EE
                    I:' ;::
                     I    Ek!yg
                           a.. '
                                 q                     1I
                                                        .   .Ik      Iy
                  ?  :.EE'
                    ..           :!
                            .. . .:E
                                   i
                                   :!
                                    E
                                    .q
                                     qgE
                                       :E
                                       y!q
                                         .y
                                          :;       .
                .....
                 ... . '
                         ..
                          y,y.x:. .k2 .
                           #x......
                                               %j:
                                               . jjjj;
                                                     jjjr
                                                        jjr
                                                          .
                                                          jy
                                                           j;
                                                            t
                                                            y
                                                            jj
                                                             e.!
                                                               jj
                                                               .Ijjjjy
                qk ..          ZotM ;''..4 #''- 'ltN.) '
                nç
                 .
                 ;
                 j
                 è
                 E
                 .t
                  :;
                   .t;.
                   !.
                   ;.
                       .
                       ;
                       ..q
                      K:
                       . E6
                          :
                          S
                          E
                         .h
                            r
                            t
                            .
                           EE
                           ëJ
                            E
                            Et
                             :
                             .
                             JJe
                               '
                               &%
                                '3
                                -'
                                 b
                                 z
                                 '.
                                 .N9
                                   :
                                   '21
                                     9
                                     J
                                     EJilk
                                         .
                                         e
                                         '2
                                          ?$:
                                            u..
                                              V'j:4
                                                  ;'
                                                   1
                                                   ;i
                                                    (
                                                    '
                                                    ::
                          k:
                          ;;'                  ,


                ALERT:Please take dow n any photos ofarrests m ade in
                #.C,
                .
                   'l
                    ,
                    '-tCtkrIott.,
                                es$u.
                                    'i1
                                      'le today!W e're getting w ord that
                                                                        .police
                are Iooking forfootage and photos to trum p u          rp
                charges againstcom m unity m em bers.
                '*'e-'1
                      p--
                        :z
                         '' 'Lk<.$r.''
                             xF
                             R       ? th
                                     l'+
                                       b$
                                        .
                                        *
                                        61-
                                          .
                                          ,
                                          '.
                                           ,
                                           -..
                                           :
                                           . Eer3
                                             1
                                             ;  .'e
                                                  A
                                                  t.
                                                  '
                                                  tt,
                                                    1
                                                    . 'si
                                                     7. '
                                                        s
                                                        J,y)4t
                                                        -
                                                        .    ï'
                                                             -l.''hE
                                                                   r
                                                                   :'
                                                                   .x
                                                                    J
                                                                    .
                                                                    q-.
                                                                     l
                                                                     s
                                                                     L
                                                                     t
                                                                     .st>
                                                                      f p
                                                                        ;.s?
                                                                           e.
                                                                           .î.1
                                                                            i
                                                                            '
                                                                            -
                                                                            1 whG
                                                                              ) 4i
                                                                                q
                                                                                d
                                                                                tJ
                                                                                 p
                                                                                 7'
                                                                                 .&
                                                                                  ;
                                                                                  f.rI
                                                                                   :
                                                                                   v
                                                                                   '  6p.'
                                                                                     -:
                                                                                     **
                                                                                      .  '
                                                                                         '-
                                                                                         *
                                                                                         u*
                                                                                          ,E)E
                                                                                             l'E
                                                                                               .
                                                                                               l
                                                                                               :
                                                                                               9
                                                                                               q'
                                                                                                -
                                                                                                .
                                                                                                Zlv.1
                                                                                                k.
                                                                                                ;'  .'k
                                                                                                      .
                                                                                                      e
                                                                                                      s
                                                                                                      .

                218 R
                    .v
                     etkvee'
                           ts 214 Likest




                         :C
                            '
                  .@
                   rj?qg;)
                         ' :J
                            i
                            (#t
                j!
                 !.
                  r
                  ,
                  2
                  ë:
                   i
                   .
                   ,:@té@iEit,
                             i.?Eé
                                 k.             .ue
                                                  c Rat.
                                               Toxl    l.onal.
                                                             ,
                                                             l
                                                             ty t:u
                                                                  .-qel
                                                                .JI
                                                                d     .
                                                                      r
                                                                      ..   . ;.
                                                                       )orrholcj:<
                                                                                 u.jgt:)gjj<
                                                                                           ;
                                                                                           ,
                                                                                           y
                                                                                           jjj
                                                                                             t ,,
                                                                                             ,  j
                                                                                                L
                                                                                                .
                                                                                                b)j
                                                                                                  tjg
                             (F                                                                     '-y
                                                                                                      t
                                                                                                      s
                                                                                                      ,dj
                                                                                                        ,.
                                                                                                         -r
                                                                                                          ;
                                                                                                          -)
                                                                                                           vr)r
                                                                                                              aj
                                                                                                              . .
                                                                                                                g
                                                                                                                j:
                                                                                                                 j
                                                                                                                 .s
                                                                                                                  j
                        k
                        '  k  ,E: :t@:                                        .
                                                                                                          .
                                                                                                          . ... .
                        ''
                          ..      ,:
                                   tF:(
                :     #.N
                      ï
                      .   . ..
                        :.E
                          s)
                          !:;
                            'k
                             :.E
                               '
                               .
                               y:4
                               k.  tjy
                                  r:
                                  .l j.
                                      a.)
                                        1
                                       jp
                                        y
                                        .'
                                         -
                                         j
                                         ()
                                          .:
                                          rq
                                           j
                                           r.
                                            ;
                                            .-j
                                              y4
                                              .2,,
                                               . .
                                                 t
                                                 ;
                                                 j
                                                 .
                                                 '
                                                 yj
                                                  .
                                                  y
                                                  t
                                                  j.
                                                  .l
                                                   k
                                                   -
                                                   )x'
                                                     t
                                                     .
                                                     ,y;
                                                       .x
                                                       y
                                                       (j
                                                        q
                                                        .
                                                        t.k
                                                          jk
                                                           :
                                                           >
                                                           .
                                                           -*
                                                            .
                                                            u
                                                            4.
                                                             t
                                                             rjj$
                                                                )(
                                                                 jj
                                 '? '                  c.        .
                                  .                         ..
                    *. '
                    '
                            j:                 Vou
                                                < :are al.
                                                         1sacksofshi.t-H'
                                                                        ,ope alIvv'ho broke tlne Iavzgetthroî
                                                                                                            zvn in ;
                                                                                                                   c
                                                                                                                   a
                                                                                                                   ;'
                                                                                                                    rl
                                                                                                                     i
                                                                                                                     son.
                            j
                            j,                 vzherevou.can learn al1abcutracl'.sm and rape-               .
                            ji(
                            k.
                            j
                            l
                            j
                            :i
                             i
                             :
                    dyy
                      ..
                     ..y
                       :.
                       .;
                        ..
                         ;
                         s?
                         :j?j?
                             .?
                             jtk
                               ?p
                                (Ji
                                E cr
                                   .tr
                                   g
                                   1 à                                                     --v
                    , '.
                       '
                       :...
                          1
                          :
                          k
                          4
                          :t
                           .
                           u ;jil
                           '    j1
                                 r
                                 7
                                 14
                                  .
                                  121(
                                     l
                                     jî.
                                       y
                                       p
                                       r
                                       '
                                       ,
                                       .
                                       -
                                       .'
                                        I
                                        A
                                        ;
                                        z  j
                                         z..p
                                            .
                                           :.
                                            u  .!
                                             .<jkt.
                                                k s
                                                  .j
                                                  t.
                                                   '
                                                   a...,(
                                                   j
                                                   l    k.
                                                         :
                                                         ;
                                                         j
                                                         .
                                                         yG.
                                                          j
                                                          .i
                                                           .
                                                           ;
                                                           $-
                                                            '
                                                            k
                                                            *
                                                            e
                                                            1 v
                                                            .
                                                            ' hd
                                                               k
                                                               .û
                                                                ,
                                                                s
                                                                ,)
                                                                 9o
                                                                 .
                                                                  j'
                                                                  q:5
                                                                   j :
                                                                     *
                                                                     1o
                                                                      '
                                                                      t
                                                                      e
                                                                      .
                                                                      yh
                                                                       k
                                                                       y$'
                                                                         ;
                                                                         .
                                                                         +
                                                                         <.k.
                                                                            r
                                                                            ;.
                                                                            %
                                                                            or
                                                                             f
                                                                             :n
                                                                              t
                                                                              j
                                               .   j

                                               (W                                                                           I
                                                                                                                            1
                     ;.!6 ' .                                        ..       .              wv                             i
                  ::. E      :
                             E.ë. aée        *jSon, !
                                             I         . . ,'.r.
                                                               w
                                                               k
                                                               cjj
                                                                 ,rE
                                                                   jy
                                                                   zw.
                                                                     aj
                                                                      .j
                                                                       .
                                                                       yu-ur?
                                                                            )y
                                                                             .
                                                                             s.,j.  j,
                                                                                     .e ).
                                                                                         (
                                                                                         g.(y
                                                                                            ;
                                                                                            .-
                                                                                             ,J,
                                                                                               .u
                                                                                               :grju.rxas%sj
                                                                                                           x.
                                                                                                            jl
                                                                                                             g
                                                                                                             f
                                                                                                             -
                                                                                                             ..
                                                                                                              . .!
                                                                                                                 :E
                                                                                                                  '
                                                                                                                  D
                                                                                                                  ,
                                                                                                                  $:qf..y
                                                                                                                        ,,.
                                                                                                                          g
                                                                                                                          ..j
                                                                                                                            .
                                                                                                                            '.
                                                                                                                             '
                                                                                                                             jt.y
                                                                                                                             ;
                  t:E. ::
                        kj,..'
                       .. .  EkE .
                             .         . .        ... .. . <.s ..         .  ,. . ..
                C'
                 GE ) N          r1
                                  .#
                                   w
                                   aZ
                                   .!.t
                                    . 1y
                                       ;z
                                       .
                                        qj
                                         Eq
                                          sv
                                           j.
                                            g tupk
                                                 js
                                                  u
                                                  a.)1#>C
                                                        .1
                                                         .
                                                         't
                                                          j1
                                                           .
                                                           :
                                                           ..
                                                           tj
                                                            at
                                                             w4w
                                                               tjjj
                                                                  )p,..
                                                                    . gE
                                                                      wy
                                                                       n.u
                                                                         ed.x:
                                                                             #
                                                                             c7
                                                                              .
                                                                             .:,h
                                                                                !.-c..>tk-
                                                                                         x
                                                                                         1.je4%
                                                                                            ;    t
                                                                                                 'J>-jo
                                                                                               ..,    j'
                                                                                                      :jI
                                                                                                       o'!nt
                                                                                                        J
                                                                                                        .  ycj
                                                                                                           v p..r
                                                                                                             .  .'                  1
                                 '
                                 ,fy'ou vvere ari    rested.forsof     m eth14      ,' -'g stup-       1d you'deser        .'
                                                                                                                            k.
                                                                                                                             '
                                                                                                                             -
                                                                                                                             ed w.hat
                                                                                                                                    .xyou get,




                                                                                                                           /
                                                                                                                           j
Case 3:17-cv-00072-NKM-JCH Document 637-3 Filed 01/21/20 Page 82 of 89 Pageid#:
                                    8391



                       ïC:
                         :6..'
                             ,l.<,.t
                             :E
                              I!   E.
                                    EE
                                     ?
                               E: . . .
                                       ë7
                                     EC'(5:ë
                                           !E
                     *p%
                     ' '
                       i
                       :
                       j
                       :
                       k
                       :
                       )tu
                         :':
                         x
                         '
                         .
                         s .Lc
                           :  .;
                               :
                               .;
                                h
                                .
                                i, .ojj agnj
                                 '
                                 j
                                 F
                                 >         ..*...vj
                                           .      .E
                                                   jje
                      V'
                       . :'
                       t.'
                         .E .:. :;
                                 1  t.
                                    :   ï
                                        ,
                                     :à x
                                        i.
                                         vft-:o
                                        ..
                                         r       ))
                                              ...x' z.,II
                                                        !
                                                        )jr
                                                          .
                                                          e
                       .
                          p. <: i
                                !
                                .E
                                jE:
                                 jy
                                  <(
                                   .s
                                    .:


                     UrgentC4IIto Action:M edia m ustNOT pu!m ugshots
                     out,norspread nam es ofcom m unity m em i
                                                             bers                                                                                                                  .




                     W e are stillhere,sti11fighting white suprenlacy in Cville
                     every day,& there isa veï  ty realrisk ofdokfing,
                     retribution,and punishmentofanti-racistjrotestorsby
                     nazis & policq.


                     45 Retàveets                               1Q5 Likes

                                                                                                                                                                               ;            éx
                                                                                                                                                                                             un.
                                                                                                                                                                                             4
                                                                                                                                                                               I        1.....,..j ,
                                                                                                                                                                               1
                            .    .                                                                                                                                             l
                            '-
                      s,.
                        i19
                      :1:i(; '
                        .E
                        ,    :'.
                               l
                               i
                               ht
                          , ..s:.
                     ,: .. ;   )
                               $
                               @
                               i
                               ;
                               k
                               t
                               iy
                                ;
                                :
                                k
                                r
                                .
                                :y
                                 k
                                 y
                                 t
                                 ;
                                 l: .
                                    gojidari
                                    .                        CVR  IIIe fkMa- S. c11
                                                                                  -dCJ/,1le <#t'
                                                                                               i
                                                                                               u.:
                                                                                                 ..
                                                                                                 . 1
                                                                                                   r 1,
                                                                                                 ,.j
                                                                                                   ,
                                                                                                   ;  20!, D
                                                                                                           S
                                                                                                           .
                                                                                                           Z
                                                                                                           -O1t
                                                                                                              A
                                                                                                              u'
                                                                                                              Z        1
                                                                                                                       '
                            y:,
                              .(;.,


                     '
                     l
                     i
                     (
                     )
                     tlt
                       i
                      si
                        l
                        '
                        I
                       k:
                         :'
                          .'x,p
                             ' i j1
                             ' j:lq
                        i' )..    yi
                                  :j
                                   ëi
                                   jEi
                                     :r
                                     ;'id?r h
                                       ji   '1
                                             .
                                             x
                                             )
                                             '
                                             oer
                                               f2
                                               $:l
                                                 !ï9t
                                                 .. '-
                                                     j:'
                                                       ),
                                                        g.
                                                         .tc)0,
                                                              .
                                                              '7
                                                               ..'
                                                                 /'&-
                                                                   .,(.
                                                                     ').
                                                                       ,1
                                                                       t.'
                                                                         c$ 9t.$.
                                                                                fj
                                                                                 lt.
                                                                                   L
                                                                                   B                                   r
                                            Pleaise alscthold oui            tleHfs-accounl
                                                                                     j     .
                                                                                             able fo.renclarlgerji
                                                                                                                 ntp.aqtl
                                                                                                                       1
                                                                                                                         -raclslcom m unlty
                                            m em bers '    rl3CharI     o ttesvllle arjd(DC.
                                                                        i                       ,
                                                '*'.... >..am.z.o.Kp.x..
                                                                       .'x.'.. x.
                                                                                a'z1:xs
                                                                                   .:       ,M%>
                                                                                      .n W''n     d..
                                                                                                'k. .a
                                                                                                     m rn5.
                                                                                                       w  em'o%x.*''.'-%
                                                                                                                       rn.
                                                                                                                       ' ..'x. + v>4.z' %.4m'.rGï.
                                                                                                                                                 7y2< ..j'.gqa%'&t:'
                                                                                                                                                                   4y
                                                                                                                                                                   .m'
                                                                                                                                                                     44'
                                                                                                                                                                       :re'r
                                                              .. w . ... ,...                ,x. u ' >:$ *..y.'çk...k. w':..>.
                                                                                                                             '.'
                                                                                                                               >a.cea .w .       4rfw.S..M .

                                                                                                      ..
                                                                                                           ..
                                                                                                               .
                                                                                                               $
                                                                                                           syg .
                                                                                                               )w'e
                                                                                                                  j
                                                                                                                  v                                                   1.
                                                                                                                                                                      .
                                                                                                                                                                      .h
                                                                                                                                                                       '4k.
                                                                                                                                                                       .
                 .                   ..                                                                                                                                        t
                 .
                                                                                                                                                                               s
                                     .  p. jlù
                                        x         l        arshan E'        Iena E.         am pos,Ph f          Rb,
                                                                                                                 -'f
                                                                                                                   '-
                                                                                                                    'l
                                                                                                                    *q
                                                                                                                     'l
                                                                                                                      .
                                                                                                                      a':
                                                                                                                        .x
                                                                                                                         *han' t-at-
                                                                                                                                   cA:3't):. ,a
                                                                                                                                              t-kett-c
                                                                                                                                                     ..* j '2? 2'
                                                                                                                                                                OE18
                     ..Vk',.qE::E;!f-
                                    h:.;
                                       -
                                       ;
                                       .
                                        L
                                        -
                                        .
                                        ..
                                        1
                                        :  .  . ëj
                                                 :t
                                                  i
                                                  j
                                                  .
                                                  i
                                                  E
                                                  è
                                                  j
                                                  r
                                                   '
                                                   :  a
                                                     .j
                                                      :.   j
                                                           r
                                                           :
                                                       '!à<;
                                                           .kg
                                                             !
                                                             .
                                                             .!
                                                              j
                                                             .-
                                                              .
                                                               ?
                                                               .
                                                               j
                                                               t
                                                               i
                                                                  ;
                                                                q,j
                                                                  y
                                                                  jj
                                                                   y
                                                                   x
                                                                   jqj
                                                                     ;
                                                                     jg
                                                                      j
                                                                      j.
                                                                        )
                                                                        ,
                                                                        .
                                                                         -
                                                                         ;yp
                                                                          fj.   c
                                                                            r-lj<
                                                                            .
                                                                           .,     z
                                                                                ,ty
                                                                                  rrj
                                                                                   y,,
                                                                                     t
                                                                                    .az
                                                                                      .  s
                                                                                         f
                                                                                         ,
                                                                                      .i,x.
                                                                                          j
                                                                                          .
                                                                                          . j
                                                                                            2j
                                                                                           .j.
                                                                                             .y
                                                                                              jm,
                                                                                               s   j
                                                                                               ,u,-jy
                                                                                                   ;.j
                                                                                                     .
                                                                                                     g,
                                                                                                      y
                                                                                                      y
                                                                                                      (t
                                                                                                       y.. .    .
                                 ?$q .-. :')t,:yb:b '. ;     : .:. :                                                               .
                       . .           ..                                                                                                       '            l
                                   ..                                                              ..
                                 ''.
                                 '
                                                      r.$
                                                        -.?aï.
                                                               'aIi
                                                                 .  1,ourcom.n-              )un!  1t'
                                                                                                     j?p :1-
                                                                                                           t)tectcrs rem  !?a.In i
                                                                                                                                 .:
                                                                                                                                  L.
                                                                                                                                   Ln
                                                                                                                                    .!l' sfe.and.'#.'
                                                                                                                                       lni
                                                                                                                                       . h
                                                                                                                                         .               .q
                                                                                                                                                          :.
                                                                                                                                                             ;. . .
                                                                                                                                                            a'
                                                                                                                                                             ir
                                                                                                                                                              .
                                                                                                                                                              f
                                                                                                                                                              -
                                                                                                                                                              u.1n td
                                                                                                                                                              ,     he 4
                                                                                                                                                                       3ace.of
                                                f
                                                ..
                                                 ilëE
                                                    ;
                                                    .
                                                    (:l
                                                      --
                                                       c.
                                                        at-
                                                          ll
                                                           -w1.
                                                              ,
                                                              t
                                                              ..
                                                               ,f
                                                                #
                                                                ('
                                                                .i
                                                                 ,.
                                                                  '.
                                                                   e
                                                                   y
                                                                   .
                                                                   '.
                                                                    x
                                                                    v<
                                                                     r
                                                                     .
                                                                     i
                                                                     kî$
                                                                      .i)
                                                                        n.jnt.
                                                                             in
                                                                              .-
                                                                               te:,9
                                                                                   z
                                                                                   ,
                                                                                   t!
                                                                                    e ts'-
                                                                                         1:
                                                                                          iI1-1a,
                                                                                          l     %.'
                                                                                                  ..k
                                                                                                  e .b
                                                                                                     v.on*
                                                                                                         .-'
                                                                                                           f.ï
                                                                                                             ..1 c
                                                                                                                 .:.,
                                                                                                               ...  '
                                                                                                                    ?
                                                                                                                    -
                                                                                                                    .'
                                                                                                                    Eic...'
                                                                                                                          :'
                                                                                                                           o
                                                                                                                           .. and- .
                                                                                                                                   *.
                                                                                                                                    ï'
                                                                                                                                   .oë.
                                                                                                                                      ht..
                                                                                                                                         '
                                                                                                                                         f
                                                                                                                                         ,
                                                                                                                                         :
                                                                                                                                         ,
                                                                                                                                         ..-
                                                                                                                                           .
                                                                                                                                           >
                                                                                                                                           --,'
                                                                                                                                              i.'
                                                                                                                                                fn
                                                                                                                                                ..
                                                                                                                                                 .sZ
                                                                                                                                                   J
                                                                                                                                                   'ftoraI
                                                                                                                                                   .     il.
                                                                                                                                                         :          -.                 ..


                                                                                                                                   .
                                                                                                                                                          s
                                                                                                                                                          t
                                                                                                                                                          ,
                                                                                                                                                          x%
                                                                                                                                                           ov
                                                                                                                                                            ,)
                                                                                                                                                             .c-;
                                                                                                                                                               .,'             1
           13.                                                                                                                                           ..
Case 3:17-cv-00072-NKM-JCH Document 637-3 Filed 01/21/20 Page 83 of 89 Pageid#:
                                    8392



                       ''
                 x'.
                 't. .z .
                        lt
                         ;q
                                .
                          .é Emll y GjCvl   .    ::'.
                                             lle.h
                                                 ,C
                                                  45
                   ' '. .
                  t.      :
                        E
                        .
                        '
                        y>'j z
                             '
                             t
                             .
                             oE#j
                                'ijyiya
                                 .    .rcsnsI
                                            .:j

                My faxprite pad aboutNazisbeing found and
                fired is hoF Itold them specifically ofthat
                conbequence,
                      E'mllyG,CVlIle.%S)(t-ijEgErtljytirgcrcelhs:j
                 E rkfs(hLy'i!!(ytfl(LbtEr
                                         ';
                                          .r?1tiJrfJ
                                                   gt)ft-o&lshJf
                      t'
                       >k'ewjf:have Somamz'Canperag,,91 7manymlcrcphonesrSO nlallb'Streams'evatchlng
                  .   evel'ycheerf0r(2a11510Wölte llaljc.nallsm.        .

                 t.
                  ï'j9Ajg ..'lg ht;z
                                   exO
                                     z4
                                      t,j'
                                         J

                 15 k
                    ':h'litweet
                            . tl 76 L.ihe: ..                             ..   !!t
                                                                                 .k
                                                                                  .6
                                                                                   Azr
                                                                                     .1'
                                                                                       .tl : 'tï' :
                                                             .        .
                                                                               '     t   .'
                                                                                         ,
                                                                                         x            ::                                    .

                                                                  FG
                                                                  f'>O1

               ' j      RehelSçum ik ilrittrmfF
                                    GA        lekzkatsenfifs .16ùAtsg201F
                   f
                 ''.
                   .ï
                   . ;
                     )
                     f
                     $, Ft
                         ept
                           yjr
                             jg!.
                                r
                                ) e
                                  w  Eml    l
                                            v
                                            . ce'
                                             Gor     nsltle
                                                          x.eYouh
                                                                llcks
                                                                                                                               tt..l
                                                                                                                                   .u
                                                                                                                                    s..gl
                                                         ..
                                                          s.
                                                                                                            .              .
                                                    .                                                           .          .:
                                                                                                                            ..      ..
                               k. .
                               .  .        ..                                                                              ..
                                                                                                                                ! .x.
                                                                                                                               kt
                                                                                                                                ykL )
                                                                                                                                    j
                                                                                                                                    y
                                                                                                                                  lj.kjkktyk
                                  .                                                                                                      :



                              .        *sinqs
                                           -  m errilv*
                                                     e'                                                                                      '
                                                                                                                                             Y
                                        lfyou.reaNaziandyou're'ired,it'syour
                                       1'1-
                                          .
                                          11t
                                            l:'
                                              d
                                              '1::
                                                 2
                                                 1:
                                                  1
                                                  pj
                                                   l
                                                   r:
                                                    ,f
                                                     l::
                                                       l
                                                       1$
                                                        1
                                                        2
                                                        .11:'
                                                            d
                                                            ' -
                                                              '
                                                              E
                                                              @
                                                              .!
                                                               '
                                                               -:
                                                                -.
                                                                 '
                                                                 t
                                                                 .
                                                                 '--
                                                                   ,
                                                                   '
                                                                   ,-'
                                                                     -
                                                                     t
                                                                     i
                                                                     .
                                                                     @è
                                        lfyou're @ Naziand you'refired,it's m vr
                                       fault*clap çlap*
                                        #ou werespotted inthe mob,andnow
                                       you've.lostyourfuckin'job,
                                        lfyoupfe a Naziand you#refired,it's your '
                                       faglt.*clgp clap:                         '
                                      t.                                                                                              .
                                                                                                                           .b
                                                                                                                            k41 .%x
                                           '
                                           %
                                                                                                                    '...
                                               ') ' .
                                               .                                                                                  2q.'
                                                                                                                                 ..
                                           '
                                                   gs.... '' '. . .
                                                   i                                                   .'



                              Q                         '
                                                        LQ 4
                 :
                 .
                 E'' ' TempusFugitf
                  '
                                  k
                                  tè
                                   rft-
                                      lkl
                                        h
                                        .ll
                                          ci
                                           t'
                                            s '10e
                                                 '
                                                 ujg201'
                                                       7
                 ' .
                  ..   Repl
                          /nglr
                              ,eEml
                              -     lyGorcenski
                              PendliSmightier'  îhaflthes'
                                                         arordsIntemetAge edjtton.Isqtlitetelllng thatnon-
                              N'loleqtexposure ofthefrwcfds and acfcnsWsrkg..                             '
                              Q                         t7.                    1
                 (1
                 :i
                   :b''';:':
                    .'     .*
                            .'
                       ;.. En
                            '%.
                             :'7
                             ; 'i     R adHumphrleslo
                                                    v.-l
                                                       .l
                                                        krltrk
                                                             nt
                                                              .hau 1F-1/.12f,12017                                                              '
                  k2;
                    :x
                     k
                     ?1.       :gEj
                                  ë((
                                  ..
                                '.:
                                  . ;  .
                                    . Rept
                                         .
                                         /lg:2$k
                                               eE
                                               -emil
                                                   yGtrcenski
                     .
                        j;E
                      . ,

                              Firing jstough,butin1946Wehangedgood &a2is bumedthebcdles,anö thfew
                              theashesIntoa river.                                        '
Case 3:17-cv-00072-NKM-JCH Document 637-3 Filed 01/21/20 Page 84 of 89 Pageid#:
                                    8393


                                                                                                                                                         2
                                                                                                                     .                                   à
                                                    Generi<Soy M 1IkS. i7
                                                                       'a*
                                                                        .4
                                                                         '
                                                                         %
                                                                         '. e
                                                                            ,..
                                                                              'F
                                                                              ,a
                                                                               ..
                                                                                1
                                                                                mi1k
                                                                                   )
                                                                                   y/0
                                                                                   . -.c.rc:n$
                                                                                             7k
                                                                                              l
                                                                                              ,
                                                                                              -g
                                                                                               p.1
                                                                                                 .'
                                                                                                  v
                                                                                                  ltc'v2. 93
                                                                                                           ,)2t
                                                                                                              717          )'
                                                    -
                                                     1he ''probl
                                                               em isthatGrandJufies have extremereach'Thek
                                                               l                                                  ''''can a'skJ
                                                                                                                              bcu
                                                                                                                           j
                                                    any-thing,you' reunderoathrand vou lhave tc'anst         -
                                                                                                             ver.          :
                                                    (7
                                                     '
                                                     --
                                                      ,-2
                                                        ,
                                                        .' -
                                                           .
                                                           1f            -1
                                                                          +.
                                                                           -'
                                                                            4E
                                                                            : ,
                                                                              -t-
                                                                                3
                                                                                li
                                                                                 '               t.
                                                                                                  '
                                                                                                  r
                                                                                                  '
                                                                                                  -
                                                                                                  i
                                                                                                  .-.,L
                                                                                                      è
                                                                                                      -.
                                                                                                      . 2
                                                                                                        7?
                                                                                                         .-
                                                                                                          2
                                                                                                          :
                                                                                                          -h
                                                                                                           q

                                                    d(
                                                     :
                                                     E
                                                     $-
                                                      dI
                                                       :Ir
                                                         1.
                                                          l
                                                          EI
                                                           t
                                                           I
                                                           r-
                                                            1'
                                                             6.t
                                                               5;.
                                                                 oy 1
                                                                    2
                                                                    4
                                                                    1/
                                                                     511
                                                                       -II
                                                                         il
                                                                          :
                                                                          .$
                                                                           .
                                                                           jh
                                                                            r
                                                                            1-3
                                                                              T
                                                                              ê'
                                                                               J
                                                                               '1:7
                                                                                  1'
                                                                                   !
                                                                                   r7i
                                                                                     l1
                                                                                     '5
                                                                                      (
                                                                                      -
                                                                                       5
                                                                                       y/lr
                                                                                          --
                                                                                           .E
                                                                                            -:
                                                                                             l(
                                                                                              -
                                                                                              '
                                                                                              èr'
                                                                                                c.
                                                                                                 elr
                                                                                                   1.
                                                                                                    k
                                                                                                    b
                                                                                                    'k
                                                                                                    k.
                                                                                                     '-à
                                                                                                       -.
                                                                                                        -;
                                                                                                         l
                                                                                                         -i
                                                                                                          '
                                                                                                          -
                                                                                                          k
                                                                                                          l(J
                                                                                                          - '.
                                                                                                             s
                                                                                                             .
                                                                                                             @
                                                                                                             #r-
                                                                                                               y
                                                                                                               :
                                                                                                               -
                                                                                                               t
                                                                                                               %L
                                                                                                                C
                                                                                                                FC
                                                                                                                 -
                                                                                                                 :
                                                                                                                 b
                                                                                                                 ;.6/
                                                                                                                    4
                                                                                                                    :
                                                                                                                    .2
                                                                                                                     E
                                                                                                                     :-
                                                                                                                      :ï
                                                                                                                       k.'
                                                                                                                        ?
                                                    So it'spossible thatthese.can be usedlto rollup investigationsl        into left-
                                                                                                                                    l
                                                                                                                                    stst-.
                 '
                          Sq!
                          1
                                                    even.ifnot;to.ind1ct they.'can build net'
                                                                                            kvorks.
                          i!
                           5E
                            i
                         .iEE                                                                         tk
                                                                                                       >'
                                                                                                        .n
                                                                                                         -h
                                                                                                          .2
                                                                                                           .,'
                                                                                                             t'
                                                                                                              !
                                                                                                              ?-g .   .'
                                                                                                                       .,
                                                                                                                        .:
                                                                                                                         .'x
                                                                                                                          -t
                                                                                                                           1
                                                                                                                           (
                                                                                                                           L '
                                                                                                                           ' '
                       .l
                          CEû
                            !                                                                            .                   .j
                                                                                                                             k
                          :
                          EiE
                          E!E
                          '
                          :h:
                               ;'
                                Eu
                                k:k:.
                                    1E:
                                      ..: 4
                                        j (
                                          :g
                                           .jjjyjjj
                                           ;       rx
                                                    j)
                                                     .
                                                     çlj;oy.. jjk.;.
                                                                   <.
                                                                    j
                                                                    ëwg
                                                                      .
                                                                      j
                                                                      y
                                                                      a
                                                                      ,.:.
                                                                         r,
                                                                          a
                                                                          wJà
                                                                            ..
                                                                             j
                                                                             k
                                                                             :.
                                                                              :..
                                                                              x j
                                                                                7..
                                                                                  n.j
                                                                                    :j
                                                                                     y
                                                                                     .JJ
                                                                                       $
                                                                                       1t
                                                                                        :jj
                                                                                          x
                                                                                          .
                                                                                          r
                                                                                          -
                                                                                          .y
                                                                                          l :c.
                                                                                            v p.
                                                                                               j'j
                                                                                                y..
                                                                                                  s
                                                                                                  )
                                                                                                  7y
                                                                                                  <.
                                                                                                   ,
                                                                                                   d,
                                                                                                    .
                                                                                                    j$ -< j,L-..1-j.b4.z'..2.y.;..yé r.v.$.r..jft.
                                                                                                           :
                  .       . ' .!
                         ..             r                           x     .
                 r     ..
                       .  .: ):j
                   xa .
                   '
                      '
                       t,
                        h'   à*9.
                          pp,.  p t
                                  k
                                ,t:
                                   7:
                                    .':2 *Tj)a
                                          t   .tC .;a:
                                                     n) !
                                                        j
                                                        :)e r
                                                            '7l
                                                              .(
                                                               .
                                                               ),
                                                                >.I
                                                                .
                                                                n :
                                                                  em a:  '.
                                                                         . -
                                                                           I
                                                                           'c'
                                                                             a
                 '
                 *
                         .   ?qqb
                                (w'*F
                                    .
                                :E
                                !!                  N. >'
                                i:
                                 i
                                i
                                EE
                                ::5
                                 E5

                                    ..lL
                                       ?
                                       :î
                                        :.
                                         k.
                                         Ji.
                                          :iE7:..
                     ,              '
                                           ,.                         .       . . .,
                                                                                   4.x
                                                                                     :
                                  :!'
                                    ': Generl
                                            rsoy       IIkk*'
                                                            fvz
                                .
                 :.           ..: y
                              .
                               '.
                                                              %
                     %.' ' ').)F
                               i! :
                               .
                                  Z
                                  C'
                                   L
                                   Rcj
                                    c.l
                                      '
                                      e''T
                                       j
                                       j :j
                                          j#sç.
                                              m.
                                              J(.i
                                                )
                                                .A,M
                                                  t
                                                  '.
                                                   m.:
                                                     4
                                                     )Q.,
                                                        jj
                                                        4'
                       'E
                        5E
                         t;
                          j
                          Ei
                           t
                           $' G R. k N              '
                                                    *' e
                                                       '
                             '
                             :((:w .


                 I'm notgoingtogo on record advocating jrandjury
                 resistancè,though Iwillsay resourcesexistifthàt'syour
                 '
                 decision.                                                                                                                               ;


                 4o
                  r'
                   v
                   6iu'
                      s
                      Ak
                       /eet
                          ws 23.w
                                iikves                                    .                                                                              1
                                                                                                                                                         ,



                                                                                                                                                             l% j
                                                                                                                                                         k
                       '

                 7
                     ' ' .1.0.'
                     .               s
                                     .k
                                     ::
                                      ,
                                      .
                                       : 4:
                                       .   4
                                           ;jl
                                             !
                                             jj
                                              r!1.
                                                 I
                                                 :!,
                                                   j
                                                   r-j'
                                                     Kcs. oy..j!$
                                                                k'
                                                                 /
                                                                 1
                                                                 I*
                                                                  .jk.:d
                                                                       .
                                                                       4#'
                                                                         ).
                                                                        ..J)
                                                                          l
                                                                          s::(-
                                                                              t
                                                                              a
                                                                              .'
                                                                               et
                                                                               .@
                                                                                s:
                                                                                 k.:
                                                                                   ,1
                                                                                    -y
                                                                                     ;.j
                                                                                       -
                                                                                       1
                                                                                       ).
                                                                                        v..
                                                                                          m
                                                                                          v.,(
                                                                                          p  r
                                                                                             ;.j
                                                                                               rq
                                                                                                .t
                                                                                                 -
                                                                                                 .
                                                                                                 ....y
                                                                                                     :j
                                                                                                      .:
                                                                                                       i
                                                                                                       .
                                                                                                       jl ty
                                                                                                          :;
                                                                                                           Ea.r
                                                                                                           :
                                                                                                           .  '
                                                                                                              4
                                                                                                              i
                                                                                                              ;s
                                                                                                               l(
                                                                                                               f
                                                                                                               (
                                                                                                               ,-
                                                                                                                y
                                                                                                                .-
                                                                                                                 j
                                                                                                                 :.:
                                                                                                                   j,q
                                                                                                                     u
                                                                                                                     t
                                                                                                                     :
                                                                                                                     -
                                                                                                                     l.k
                                                                                                                       x
                                                                                                                       q!
                                                                                                                        j
                                                                                                                        y
                                                                                                                        '
                                                                                                                        3bn
                                                                                                                        . s
                                                                                                                          z.t
                                                                                                                            3..
                                                                                                                            s $
                                                                                                                              )-?'
                                                                                                                                7         :
                          ./: V '
                                    . à
                          '

                     k
                     :
                     ;     '       .<T
                                     '
                                     t
                                     SJ  (r
                                          kë ; yj
                                                2  .
                                                   ; .  . j
                                                          .
                                                          jg
                                                           .
                                                           gyt
                                                             '24
                                                               9
                                                               )
                                                               '/
                                                                )
                                                                :;
                                                                 ?g
                                                                  '
                                                                  qje
                                                                    ;1
                                                                     )j
                                                                      q.
                                                                       ; j
                                                                         .,
                                                                          L*
                                                                           .
                                                                           %
                                                                           ke
                                                                            .jI
                                                                              Jy'
                                                                                kg .j'
                                                                                     yj;
                                                                                       (
                                                                                       ,
                                                                                       lj
                                                                                        (;
                                                                                         )
                                                                                         j
                                      . C'L   ')'L1sl1V''. . ;F
                                                              z.w...k- tu!:..m ï
                                         s x
                                           .
                     ::'Eg'
                          (.
                          !    (.jr
                           y'ë'ë
                           i      ë'
                                  j!
                                   ;
                                   k
                                   j
                                   ;
                                   :lj
                                    y h
                                      i       :                                                                                           I
                               j' So ï         raryi.
                                               j       tt'
                                                         Ioo.k
                                                             ;s.rlkethe Fed.         eralGrand       ,. .i
                                                                                                         lury -
                                                                                                              Isprimarilys'tal    .-
                                                                                                                                   g
                                                                                                                                   .etinc
                                                                                                                                        u'i
                                                                                                                                          Fief
                                                                                                                                          :  i
                                                                                                                                             dsy
                                t
                                j:
                                 i                             4 ! .i
                                t
                                j
                                i
                                 t                  Cantçrefl
                                                            ,anu then k               ksëosl
                                                                      (essler,Spencer,l    ..
                                                                                             l',etat-lI
                                                                                            ea        It:ha.tor
                                                                                                      '       '
                                                                                                               der-
                                ë
                                ?
                                :
                                q
                                g
                                .

                                i                                                   '?x
                                                                                         v.
                                                                                      tk o
                                                                                         ',
                                                                                              -
                                                                                                                      cv
                                                                                                                      xg'
                                                                                                                        hz'
                                                                                                                          xo
                                                                                                                           r.                        te.
                                                                                                                                                       z
                                                                                                                                                         J
                                                                                                                                                     - u'
                                                                                                                                                        s
                                                                                                                                                        r!
                                @i
                                ik                                                                                                                       i
                                ::
                                 .                                                                                      j
                     ,
                                       $'.
                                       . c.k.). GenerltSoy lIk.  &.eh'
                                                                 ,   si.rt
                                                                         w.
                                                                     . - . ..p
                                                                          htï',. .
                                                                                 -1$
                                                                                 v .k.y
                                                                                      'z
                                                                                       t-
                                                                                        lorcet
                                                                                             nsk. s-
                                                                                                   uc-z=..
                                                                                                         -o-./.k
                                                                                                               .        ,
                 :            :.6':
                              .          t?'@                                  .                  .      . .      .  .. .    .
                     '
                                 '       h' Q   w ut
                                                   ,lhake heard unconflrmed rtlmorsoflnvestlcatr             '
                                                                                                             cn:crIndldm entsfnto
                     u''
                       :
                       .j
                        q
                        i
                        i
                        '
                        ,
                        'jt
                          ':
                         g.$4
                           '
                           è' let
                                -
                                tl-.sEts.3Swell.                                                                                   ->'                   '
                 '

                                                                                                                               77                     XX
                                                                                                                              .-.-                   jzzji

                                  .:
                             6i
                              ku
                               k; GenerlcSoy M llk'
                                   .
                                . .'                       wsx'C... ,...n ilt .a ... . ; ..
                                                           x                                        .?r....,.k.
                 :            :. . ?
                              .J:    ,b
                                      ,:
                     .
                              ..    ;?o :
                                  So ti .
                                        ,ja1.:Lsthe.s.l
                                        a             .tuat.
                                                           .on hef
                                                           l     : e.The FBlq?       rlStarc   ..nq
                                                                                           w-etl  w v
                                                                                                   -' iy
                                                                                                     ..j;.
                                                                                                       . ct.k
                                                                                                            q(l
                                                                                                              '
                                                                                                              ns'3.y
                                                                                                                 ( ;:.the ci
                                                                                                                   :       -lfattackbu .
                                                                                                                                      .t
                     ::'lj
                         i
                         :
                         t
                         7
                         'rtit
                           y 1
                             ''
                                  'S V
                                      ..
                                      lk
                                       'el y ' tt
                                                n r
                                                  /ll t h
                                                        datil-
                                                             p/es  t   -
                                                                       l
                                                                       sc la tl
                                                                              -
                                                                              Dn t
                                                                                 l P .
                                                                                     l
                                                                                     Fn t
                                                                                        t7 m fr e S tU* X    '/v
                                                                                                               feo
                                                                                                                 l
                                                                                                                 Fl S ee h'9lW '
                                                                                                                               l
                                                                                                                               7
                                                                                                                               t 1
                                                                                                                                 7 al
                                                                                                                                    H
                         yi
                          li   .  .; ':                                 ,...
                                                                        .                                 y                      j
                               j
                               i
                               ii
                                ë
                                j
                                i
                                                    1:::;
                                                        .1
                                                         k.-j'
                                                             .'
                                                              1'
                                                               ::
                                                                ),,                                                                                      1
                                .
                                t(
                                ii
                                :
                                                                                                                                                      xr
                                                                                                                                                      ëi
                                                                                                                                                       71'
                                )i
                                .i
                                .E;
                                                                                                                                                     L-JI
                               :.ê'
                                 :!
Case 3:17-cv-00072-NKM-JCH Document 637-3 Filed 01/21/20 Page 85 of1- 89 Pageid#:
                                    8394




                                                    Generk Soy Milk7
                                                                   4:
                                                                    41LDEln
                                                                          ,iIyc-orcenski-DecEl
                                                                                             .
                                                                                             ,20,18 l                                                       .


                                                    Lots ctfpeople are talking aboutTt                      lbutlet..s hi
                                                                                     -ttm p and this statute,             ë
                                                                                                                          e
                                                                                                                        ake a                       .


                                                    deeperdiffusgion'Ofitbecause.LEFTISTSNEI
                                                                                           ED TO BEAI
                                                                                                    t/f
                                                                                                      k
                                                                                                      /AREOFSVH/TTHIS,
                                                    LAW l&j;X)j,%                                 .
                                                                                                                                  '             j

                                                     i
                                                     1j
                                                      l
                                                      î
                                                      l
                                                      )
                                                      '
                                                      )
                                                      >
                                                      .
                                                      .
                                                       l
                                                       r
                                                       t
                                                       1
                                                       j
                                                        l
                                                        j
                                                        i
                                                        I
                                                        .
                                                        (
                                                        ;
                                                          A crjm e a Day Z)
                                                        r''
                                                        M
                                                        :
                                                                            C.
                                                                         1vew j
                                                                              -il
                                                                                1
                                                                                T18Z U'
                                                                                     i'
                                                                                      Zk..
                                                                                         'xDeî-
                                                                                              .'.
                                                                                              v R.k1
                                                                                                  yp
                                                                                                   .70.1
                                                                                                    .. :t
                                                                                                       ',
                                                                                                        l
                                                                                                        '                                       '
                                                                                                                                                j
                                                      18 U'SC j'
                                                               151=
                                                                  7(b)makesita
                                                                            .
                                                                             . federala-ime tcttly tt7corruptlvpersuade
                                                                                          .           ..
                                                     som eone 7
                                                              1nto fefusf
                                                                        ,nq t
                                                                            o testlT
                                                                                   p/ln an ofri  ;aj
                                                                                              flcj
                                                                                              .
                                                                                                      .oceej
                                                                                                   .!3t    r
                                                                                                           j.$
                                                                                                             .
                                                                                                             1
                                                                                                             ,ng-


                                                                                                                    ;j
                                                                                                                     /.N*''
                                                                                                                          j
                                                                                                                          p: .x
                                                                                                                              às
                                                                                                                               .
                                                                                                                               n-.
                                                                                                                                 a:
                                                                                                                                  .
                                                                                                                                  vj.
                                                                                                                        %.#       2


                 ..
                     . ,s1j'
                           k
                           .
                           t
                           yk
                            4'
                                 . l
                             !ë Gener
                             :       wc Soy M ilk
                                       '
                                                fL.
                                                  i
                                                  q
                                                  t
                                                  .
                                                  kj
                                                   .
                                                   (
                                                   q&
                                                   .
                                                   j
                                                  o. px
                                                     -.;..yuj
                                                            ;j
                                                             y!
                                                             j
                                                             , j
                                                               g.
                                                                -;
                                                                 orc(.
                                                                     jr
                                                                      .jjyj
                                                                          .
                                                                          -,
                                                                          v; =
                                                                             q)jjj
                                                                                 t,'
                                                                                   -
                                                                                   jr
                                                                                    ,.
                                                                                     '
                                                                                     =
                                                                                     .p.$
                                                                                        q:q,
                                                                                        u  r-
                                                                                            j)
                                                                                            .q
                                                                                             :rI
                         . .  ;.;'':
                              :    .           /1
                                                '     ,        . ..     .                '.                ..                 .;. :
                      k.ijlI'qjIi!!:;t.2jlj;j.l;qiL'!1>I1i;,k' So,gran.dJurle:sthE
                     'E
                      :  k
                         ;
                                           .                                     esearelarctb.'
                                                                                              .I
                                                                                               ematlcyright?The'
                                                                                                               :.canjubpoe
                                                                                                                        ..nayou:,put
                               '                    yok1qund
                                                           .ercath,aSka
                                                                      txu ank' t1ing.,and %
                                                                                ..        J'c''
                                                                                              u 17
                                                                                                 .ale
                                                                                                    fe no rii
                                                                                                            ghlttO'a Ialivrs'erbejng
                                                                                                                .

                                                    presentANID'ycurFif
                                                                      i'
                                                                       i
                                                                       thiA'm.endm entrightsm ay rj    ot save  vou frc
                                                                                                              ! -'''   '
                                                                                                                        tm a
                                                    contem ptchi
                                                               arcle.                                         l
                                                                                                                                                l
                                                                                                                                                I

                 '
                 *
                                                                                                                                                l
                         .. ' ;
                              '.
                                E
                                '
                                :
                                ')t
                                  '
                                  k',
                                    k GenericSoy M ilk'
                                       '
                                                      s      ' EmiI
                                                      %qq,,),@'
                                                      z           l
                                                                  yG-orcensl
                                                                           ti-Det-3,,
                                                                                    2!
                                                                                     07
                                                                                      11J
                                                                                        -
                                                                                        !i ;
                 :                         J.i                                                                                                  '
                              t
                              .
                              êj,j:kk1'1B'
                                   .:
                                       '
                                         1L
                                         l...i.t-
                                            ;1
                                            .
                                                :.Grandjuri
                                                          escan beresistecf.And resistinggrandjuriesisgood,actualy
                     '
                     kF.
                       rtl
                         )x
                          ,,w
                            r'
                               ;
                               1
                                                    antjjyousjaoul
                                                       .
                                                                 i
                                                                 ddoit                                                                          l
                               !
                               1
                               l
                               i                                                                                    '
                                                                                                                    l
                                                                                                                    1
                                                                                                                    -
                                                                                                                    '
                                                                                                                    h
                                                                                                                    h'
                                                                                                                     .
                                                                                                                    tk
                                                                                                                     .ê
                                                                                                                      '
                                                                                                                      ?
                                                                                                                      ,'f
                                                                                                                       f
                                                                                                                       -1
                                                                                                                        '
                                                                                                                        ';k
                                                                                                                          4
                                                                                                                          é
                                                                                                                          1
                                                                                                                          !2
                                                                                                                           4
                                                                                                                           .
                                                                                                                           2
                                                                                                                           :
                                                                                                                           -1.
                                                                                                                            ,
                                                                                                                            .)
                               l
                               I
                               '
                               j
                         .                                                                                                                      .
                 : :..:..;:
                          .-
                           .k:é!,
                                .ëi;! senericsoy.iIk,
                                                    :,,..,
                     ,             .

                 .         .-                                       .
                                                                                                                                                ,
                                                                                                                                                I

                     '
                     -
                     '
                     k
                     :!p)
                        i
                        !
                        E
                        yt
                        lj
                         2
                         (
                         :
                         ;
                         -k
                          '
                         ,.
                         1
                         .;
                          k
                          L
                          -.'
                            ,.'-
                               t
                               .
                               &.
                                lEnndir
                                      .
                                      lk
                                       jeGi
                                       '  orc
                                          . .ensk.1
                                                  '
                 N otice here that Iam openly advocatinq that ifyou
                 1
                 -eceive a '
                 .         grai
                              ndj,U SUm m 0IAS,Iam advocal
                                                         t
                                                         ,'
                                                         E1ng t
                                                              .hat
                 Yo u considerresistingq.lam not a law yer,s,o 1
                                    x  .       'x j
                                                  f ,       I
                 recom m end speaklng to an actlv1st Iaw yer;about thl
                                                                     .s I
                                                                        .f'g                                                                            .       .


                 .                                          1                                              .        .         .         .
                 lt h
                    ,)appens.But Iam also notibreaklng thls law .
                                                                                                                                            :
                                                                                                                                            1
                                                                                                                                            -




                 2 Rets
                      byseets, 1.
                                8 Li
                                   ikest
           k.
                                                                                                                                            :
                                                                                                                                            .

                                                                                                                                            1
Case 3:17-cv-00072-NKM-JCH Document 637-3 Filed 01/21/20 Page 86 of 89 Pageid#:
                                    8395


                                $J
                                e
                        .
                        '       #: .                                                                                                  ..
                  '
                 .-
                                      ii
                                       $
                                       ''i'
                                          <                    .enerl
                                                                    .'e.. 1                                   . .
                                                                                                                          .
                                                                                                                          .1 .
                                                                                                                          1  (
                                                                                                                             .',
                                                                                                                              .
                                                                                                                              -
                                                                                                                              ,
                                                                                                                              4.
                                                                                                                               4'.
                                                                                                                                 , .'''..E
                                                                                                                                 !'@     -k?.I
                                                                                                                                         .   'l
                                                                                                                                              y n0rc'
                                                                                                                                                    -'n.s
                                                                                                                                                   ..
                                                                                                                                                    =
                                                                                                                                                    '   xk!.'ï
                                                                                                                                                             '.+
                                                                                                                                                               ..1oe
                                                                                                                                                                  2..81 c'
                                                                                                                                                                         ::)k,
                                                                                                                                                                         .
                                                                                                                                                                         u.  .'z
                                                                                                                                                                               .
                                                                                                                                                                               >
                                                                                                                                                                               ,q..
                                                                                                                                                                               .   1''
                                                                                                                                                                                  0i '
                                                                                                                                                                                     ;
                                                                                                                                                                                     3
                                               .           ..         .    .                                                          .
                :           .y,
                              ;$    :,..
                               ;: .kr  E               .              .. .
                                                                                                                                                                                        .
                                                                                                                                                                                                                         ,                       .          '''                                     .

                 .
                ''
                 :61
                   .j:
                     !.
                     E 1.
                      )5
                       ;4jt?,'r
                           i4
                            .
                            .
                              '
                              .
                              àEj
                                .
                                :.ï.
                                   j
                                   'n
                                    .. v- I1.
                                            1t
                                             ad
                                              ,
                                              'a
                                     ... ir .'.
                                                .
                                                .n'
                                                  a.
                                                  uc
                                                   :t
                                                    .1
                                                     0.n.'
                                                         !N'
                                                           va.
                                                             s
                                                             ..
                                                              t.ake
                                                                  .n:
                                                                 . .
                                                                    la
                                                                     .st.y.
                                                                          ea
                                                                           ..
                                                                            ..
                                                                             f.
                                                                              to puc
                                                                                   .-h
                                                                                     ..f,
                                                                                        C..
                                                                                          r.g.':ran.
                                                                                                   d
                                                                                                   .ju. '..
                                                                                                          re.s
                                                                                                             .i'
                                                                                                               X
                                                                                                               . an
                                                                                                                 I' ce-
                                                                                                                      '
                                                                                                                      .                                                                                                                                                              .
                                                                                                                                                                                                                                                                                                                                     .'
                                                                                                                                                                                                                                                                                                                                          .
                                                                                                                                                                                                                                                                                                                                                      ..        .
                    .       .iiià'k.t. . .          .j
                                                     -
                                                     o
                                                     e
                                                     jj
                                                      r.
                                                       j
                                                       wo  .
                                                        :q.-
                                                           j
                                                           .jn
                                                           r :j
                                                              q
                                                              ;j
                                                               ,.
                                                               .$
                                                                ,
                                                                ;,
                                                                 jj
                                                                 .;j
                                                                   r
                                                                   -
                                                                   .);a
                                                                     .                                                                                                                                                                                                 q                                                                                          .
                                ll
                                 ij
                                  E
                                  Z                                '''' '                             ''.::       .                                                                                                                      '
                                                                                                                                                                                                                                                                       ,
                      1
                      4!
                       j                                .                     .             E.
                                                                                             C(
                                                                                             Iïq
                                                                                              :E(
                                                                                                Ii:
                                                                                                  Së
                                                                                                  E!i
                                                                                                   E       ..
                                                                                                            :x.
                                                                                                            ? Eg'
                                                                                                              ë j.
                                                                                                                 E'
                                                                                                                 qEj.
                                                                                                                    :5
                                                                                                                    EjF.
                                                                                                                       EEgE
                                                                                                                       !   ?E
                                                                                                                            y.: ':.
                                                                                                                                . :'
                                                                                                                                   :.'.. .'.,.' '.                                                                                                                .:                                          jk ( :5tj                h.                               ,.. '..         ...$
                                                                                                                                                                                                                                                                                                                                                                                           j
                                                                                                                                                                                                                                                                                                                                                                                           .k
                                                                                                                                                                                                                                                                                                              .
                      '
                      7
                      1E
                       ë                               .
                                                                          ''i
                                                                            tùi .
                                                                              I             ;1
                                                                                             .
                                                                                             E'ë
                                                                                               'ë
                                                                                                k
                                                                                                'k'
                                                                                                  ïj
                                                                                                   'î
                                                                                                    f
                                                                                                    '!
                                                                                                     i
                                                                                                     1
                                                                                                     '
                                                                                                     d
                                                                                                     t
                                                                                                     ':
                                                                                                      'T
                                                                                                       5
                                                                                                       : .:
                                                                                                         :.:  '
                                                                                                              :
                                                                                                              :
                                                                                                              '
                                                                                                              Ej
                                                                                                               E;
                                                                                                                q
                                                                                                                tt ;'       '2''.                                                                                            ë                                    F:
                                                                                                                                                                                                                                                                  ':
                                                                                                                                                                                                                                                                                                              E             :;  ..k
                                                                                                                                                                                                                                                                                                                                  (;:,
                                                                                                                                                                                                                                                                                                                                     ): , '
                                                                                                                                                                                                                                                                                                                                        .                                         .'       ::'k'.
                                                                                                                                                                                                                                                                                                                                                                                                ;:,
                                                                                                                 .i
                                                                                                                  2
                                                                                                                  .àyë
                                                                                                                    ë;E:
                                                                                                                       j'
                                                                                                                        :.:                                                                                                                                                                                      sE
                                                                                                                                                                                                                                                                                                                  .:::E
                      ij                                                     ''              jjip
                                                                                                kE: .
                                                                                                   'i. .
                                                                                                     t:.:'.   :..:        t;
                                                                                                                           .t
                                                                                                                          ..                    .                                                                            ë'                                   së                                          t,.i
                                                                                                                                                                                                                                                                                                              .
                                                                                                                                                                                                                                                                                                             ..
                                                                                                                                                                                                                                                                                                                      ;E
                                                                                                                                                                                                                                                                                                                       :;;:
                                                                                                                                                                                                                                                                                                                          i:3
                                                                                                                                          .'7'.                                                                                                                                                                                                        vaca:Jysivli   :ir
                                                                                                                                                                                                                                                                                                                                                                        o.u.x
                                                                                                                                                                                                                                                                                                              ,                                                          ..
                      f
                      :$
                      !C
                       '                                               %                    E:
                                                                                            .yI.Q.'.
                                                                                                   ;v:.
                                                                                                      ri
                                                                                                i;:....#i
                                                                                                       :
                                                                                                       '    V;
                                                                                                            l '*
                                                                                                               '::
                                                                                                                 '::'                                                                                                        ''                                 E           .   :                                                             g fï
                                                                                                                                                                                                                                                                                                                                                 Epjjj b
                                                                                                                                                                                                                                                                                                                                                       rwN'    ' '       ':
                                                                                                                                                                                                                                                                                                                                                                          ':M
                                                                                                                                                                                                                                                                                                                                                                            . ':J
                      qj
                      !:
                       .                                           .
                                                                   . :
                                                                                                         :.9.
                                                                                                          :Ei.
                                                                                                             qs
                                                                                                              qq
                                                                                                              :ilk
                                                                                                                 pc
                                                                                                                  'iE
                                                                                                                  z il
                                                                                                                     iEl
                                                                                                                       ëi
                                                                                                                        zs                                           @:
                                                                                                                                                                   .kiq                                                      k
                                                                                                                                                                                                                             E:
                                                                                                                                                                                                                              .                                 E
                                                                                                                                                                                                                                                               '':
                                                                                                                                                                                                                                                                 .:
                                                                                                                                                                                                                                                                  .k
                                                                                                                                                                                                                                                                   :;
                                                                                                                                                                                                                                                                    :
                                                                                                                                                                                                                                                                    ):
                                                                                                                                                                                                                                                                     ':
                                                                                                                                                                                                                                                                      .  :
                                                                                                                                                                                                                                                                                                            ::
                                                                                                                                                                                                                                                                                                             .'
                                                                                                                                                                                                                                                                                                              /:: 68:
                                                                                                                                                                                                                                                                                                                    '1;
                                                                                                                                                                                                                                                                                                                      :.
                                                                                                                                                                                                                                                                                                                      .1s::
                                                                                                                                                                                                                                                                                                                          5:1
                                                                                                                                                                                                                                                                                                                            ::
                                                                                                                                                                                                                                                                                                                            E $
                                                                                                                                                                                                                                                                                                                              !k:Jk
                                                                                                                                                                                                                                                                                                                                  s ;:
                                                                                                                                                                                                                                                                                                                                     i !!
                                                                                                                                                                                                                                                                                                                                        :3y
                                                                                                                                                                                                                                                                                                                                          éE:
                                                                                                                                                                                                                                                                                                                                            'h
                                                                                                                                                                                                                                                                                                                                             '                                       . t.
                                                                                                                                                                                                                                                                                                                                                                                        :..
                                                                                                                                                                                                                                                                                                                                                                                          :t':
                                                                                                                                                                                                                                                                                                                                                                                           '  ':'
                    .jf
                      Ej                                           Eè,k.j,ï
                                                                       ;ë .j/
                                                                            (.
                                                                            ,
                                                                            .  '.
                                                                             1j.
                                                                               L')k
                                                                                ,
                                                                                . Eqh:
                                                                                   t
                                                                                  tï2
                                                                                     !
                                                                                     fq$
                                                                                     E:rE
                                                                                       .j.
                                                                                         j'
                                                                                          g
                                                                                          kj
                                                                                         .j
                                                                                           :?E
                                                                                           jj2
                                                                                             :!
                                                                                              kp
                                                                                               1
                                                                                               Ft
                                                                                                ë
                                                                                                r(
                                                                                               :E
                                                                                                 '
                                                                                                 j
                                                                                                 E
                                                                                                 Jt;
                                                                                                  dE!
                                                                                                 jE:F$
                                                                                                     :
                                                                                                     .
                                                                                                     E:.
                                                                                                      2
                                                                                                      ,1.
                                                                                                       37!
                                                                                                     ..?i
                                                                                                            E
                                                                                                            .r
                                                                                                             !
                                                                                                             Eg
                                                                                                             !:i
                                                                                                               '
                                                                                                               :j:
                                                                                                               ) I
                                                                                                                 iE
                                                                                                                  â
                                                                                                                  !I
                                                                                                                  ET
                                                                                                                   !i
                                                                                                                    E
                                                                                                                    ;I
                                                                                                                     P
                                                                                                                     2L
                                                                                                                      iI
                                                                                                                       i
                                                                                                                       ;EE
                                                                                                                         F                                      Cë
                                                                                                                                                                 EEE
                                                                                                                                                                   'l!'
                                                                                                                                                                                       .
                                                                                                                                                                                       .                 '
                                                                                                                                                                                                                             .!
                                                                                                                                                                                                                             .E
                                                                                                                                                                                                                              :
                                                                                                                                                                                                                              ..'v:45,.::..                   7..
                                                                                                                                                                                                                                                                                                  J::
                                                                                                                                                                                                                                                                  ,. .....,%::.:.bf,..,.,1'..'k.,''
                                                                                                                                                                                                                                                                                                    4:.
                                                                                                                                                                                                                                                                                                      :.$:
                                                                                                                                                                                                                                                                                                         ):
                                                                                                                                                                                                                                                                                                          s:'
                 ' ' Tëi
                       à
                       !
                       E                              ë5
                                                       '
                                                       !!
                                                        :(
                                                         t
                                                         E
                                                         :'
                                                          j
                                                          E:
                                                           .
                                                           Eë
                                                            E
                                                            E
                                                            SI
                                                             E
                                                             $i
                                                              E
                                                              S '
                                                                é
                                                                E@
                                                                 '
                                                                 j
                                                                 E i
                                                                   ; 2
                                                                     '
                                                                     E
                                                                     j'
                                                                      E
                                                                      T'
                                                                       F'
                                                                        !
                                                                        5
                                                                      !ri
                                                                         i
                                                                         y
                                                                         :E
                                                                          q
                                                                        FyE
                                                                           :
                                                                           ,
                                                                           E
                                                                           y
                                                                           ES
                                                                           F
                                                                             '
                                                                             !
                                                                             !
                                                                             ë
                                                                             E
                                                                              (
                                                                              EE
                                                                               E
                                                                               !$
                                                                                3
                                                                                i
                                                                                E'
                                                                                 i
                                                                                 !ëj
                                                                                   àk
                                                                                    .
                                                                                    !  E
                                                                                       T:?q
                                                                                        2  àE
                                                                                            !
                                                                                            i
                                                                                            .!
                                                                                             i ài
                                                                                               .E
                                                                                               !
                                                                                               j  E
                                                                                                  @ E!
                                                                                                     ë  i
                                                                                                        .!
                                                                                                         ëëE
                                                                                                           li i
                                                                                                              Ei
                                                                                                               lE
                                                                                                                @ri
                                                                                                                  ;
                                                                                                                  (  E
                                                                                                                     :;
                                                                                                                      :E
                                                                                                                       ::       ;. :
                                                                                                                                   . .                          ëj
                                                                                                                                                                 s(
                                                                                                                                                                  EE
                                                                                                                                                                   .
                                                                                                                                                                   g
                                                                                                                                                                   .
                                                                                                                                                                   .,
                                                                                                                                                                    .:.
                                                                                                                                                                      E                E                 ..
                                                                                                                                                                                                          .....                           .  ?..  .,...).....
                                                                             jjE
                                                                               C
                                                                               iI
                                                                                F
                                                                                :E
                                                                                 :F
                                                                                  E
                                                                                  5j
                                                                                   !@ë jE
                                                                                        'ë:'..E     S
                                                                                                    Ej
                                                                                                     EEC'E
                                                                                                         I
                                                                                                         CE
                                                                                                          jI
                                                                                                           E
                                                                                                           EI
                                                                                                            IEi
                                                                                                              jI
                                                                                                               E
                                                                                                               jI
                                                                                                                EZ
                                                                                                                 'F
                                                                                                                  .4       .:.;:,:. g
                                                                                                . .                                                              '                                                                     ' '' '
                                                       i
                                                       .'5i:9
                                                            1:ë'
                                                              ;
                                                             ': E'
                                                                i
                                                                .E.i.F
                                                                 .   E'                                                                                                                2
                                                                                                                                                                                       ..:...                                        .
                     li
                      :
                      1t
                       :E                              '              :';E
                                                                              gE!  E.  EE            E:   Ej  ;
                                                                                                              .: .     5, ...:            52rjf
                                                                                                                                              :ji
                                                                                                                                                .                                                                                                                                ;$j                                                                                                  .:
                                                                                                                                                                                                                                                                                                                                                                                        :f ::
                                                                                                                                                                                                                                                                                                                                                                                            ;
                                                                                                                                                                                       .
                      j                                  . '' .       :;ï: :.E    j     t
                                                                                        E   L..j
                                                                                            .             .
                                                                                                          :.. . .                                                                                                   .                                                           .j
                                k
                                j;
                                Li
                                 jE
                                 bï
                                                         .k
                                                         .
                                                              :
                                                              'ë
                                                                4)
                                                                i'
                                                                s
                                                                l
                                                                   .
                                                                   j
                                                                   ' !y
                                                                     . .
                                                                      ?r
                                                                      F
                                                                        :
                                                                        '!
                                                                         jErE y
                                                                              j
                                                                              5t
                                                                               .
                                                                               sj
                                                                                 y
                                                                                 ij
                                                                                  ijf  j
                                                                                       t
                                                                                       .
                                                                                       %
                                                                                       jy'
                                                                                         . .
                                                                                           .j
                                                                                            ..
                                                                                             $
                                                                                             . j
                                                                                               .  l
                                                                                                  . t
                                                                                                    .
                                                                                                    l5
                                                                                                     i.
                                                                                                      .E''
                                                                                                         ...
                                                                                                           '' s .4.
                                                                                                                  :  '     i
                                                                                                                           .t
                                                                                                                            . j i
                                                                                                                                .i
                                                                                                                                 !
                                                                                                                                 .t
                                                                                                                                  !. <.
                                                                                                                                      '  .e
                                                                                                                                          ..  'v ...
                                                                                                                                                   2:
                                                                                                                                                    . .                  .       .  .     .     .  .            '          ' . '                             gj
                                                                                                                                                                                                                                                              ;
                                                                                                                                                                                                                                                              '<..
                                                                                                                                                                                                                                                                 ' ..
                                                                                                                                                                                                                                                                    '
                                                                                                                                                                                                                                                                    ' '  .' .  ,u%
                                                                                                                                                                                                                                                                                 :!
                                                                                                                                                                                                                                                                                  j '                                                                                                 .
                                                                                                                                                                                                                                                                                                                                                                                      '
                                                                                                                                                                                                                                                                                                                                                                                      .
                                                                                                                                                                                                                                                                                                                                                                                      k';
                                                                                                                                                                                                                                                                                                                                                                                        :.
                                                                                                                                                                                                                                                                                                                                                                                         v <.w
                                                                       :I
                                                                        A
                                                                        L
                                                                        :F
                                                                         Et
                                                                          E?
                                                                           j
                                                                           3ELï
                                                                              ïk
                                                                               ï
                                                                               jL
                                                                                E?
                                                                                 k
                                                                                 Fï
                                                                                  EJ
                                                                                   t
                                                                                   Ef  ;'
                                                                                        i!
                                                                                         ;: '.'''.'                  '.' ;F                 !j2
                                                                                                                                              .j
                                                                                                                                               i!
                                                                                                                                                j:j                                                                                                                                 '
                                                                                                                                                    i'@j.i.                   .                                             .                                 j
                                                                                                                                                                                                                                                              jë
                                                                                                                                                                                                                                                               @.
                                                                                                                                                                                                                                                                '                j3 :                                                                                                   '
                                  !                      .ë
                                                         E                                                                                                                                                                                                                                                                                                                            r..:.
                                                          :E  7
                                                              .!2l ;
                                                                   !t:ë
                                                                      :ër :   è  E FSgEE
                                                                                    i                    . .                                      ij
                                                                                                                                                   ù.
                                                                                                                                                    j    L                                                                                                                        .
                                1
                                j7
                                 kE
                                 :l.
                                  g                    .:
                                                         : g
                                                           à  2 :!
                                                                 .:   .
                                                                      :
                                                                      r.
                                                                       j.
                                                                        q
                                                                        j:
                                                                         .
                                                                         j:
                                                                          E
                                                                          tE
                                                                           j :
                                                                             ëf
                                                                              j.
                                                                               :        .                                                   I
                                                                                                                                            F
                                                                                                                                            :C
                                                                                                                                             h
                                                                                                                                             ,j
                                                                                                                                              .J
                                                                                                                                               F
                                                                                                                                               .E
                                                                                                                                                :i
                                                                                                                                                 g
                                                                                                                                                 .!
                                                                                                                                                  l
                                                                                                                                                  . j .
                                                                                                                                                      :  .
                                                                                                                                                         ,
                                                                                                                                                         :                 .                                                                      . k          j
                                                                                                                                                                                                                                                               :l.9$
                                                                                                                                                                                                                                                                   9
                                                                                                                                                                                                                                                                   .;
                                                                                                                                                                                                                                                                    (
                                                                                                                                                                                                                                                                    y
                                                                                                                                                                                                                                                                    .j
                                                                                                                                                                                                                                                                     ikjgë
                                                                                                                                                                                                                                                                         j
                                                                                                                                                                                                                                                                         t!
                                                                                                                                                                                                                                                                          j
                                                                                                                                                                                                                                                                          (
                                                                                                                                                                                                                                                                          jj
                                                                                                                                                                                                                                                                           g;
                                                                                                                                                                                                                                                                            p
                                                                                                                                                                                                                                                                            j
                                                                                                                                                                                                                                                                            r E
                                                                                                                                                                                                                                                                              .
                                                                                                                                                                                                                                                                              y
                                                                                                                                                                                                                                                                              y
                                                                                                                                                                                                                                                                              :j
                                                                                                                                                                                                                                                                               @
                                                                                                                                                                                                                                                                               :!
                                                                                                                                                                                                                                                                                y
                                                                                                                                                                                                                                                                                ,
                                                                                                                                                                                                                                                                                .k
                                                                                                                                                                                                                                                                                 s
                                                                                                                                                                                                                                                                                 ;;
                                                                                                                                                                                                                                                                                  à
                                                                                                                                                                                                                                                                                  ë
                                                                                                                                                                                                                                                                                  , j
                                                                                                                                                                                                                                                                                    y                                                                                                  .,p
                                                                                                                                                                                                                                                                                                                                                                                         .
                                                                                                                                                                                                                                                                                                                                                                                         jL
                                                                                                                                                                                                                                                                                                                                                                                          :
                                                                                                                                                                                                                                                                                                                                                                                          :
                                                                                                                                                                                                                                                                                                                                                                                          ;:
                                                                                                                                                                                                                                                                                                                                                                                           gà
                                                                                                                                                                                                                                                                                                                                                                                            i
                                                                                                                                                                                                                                                                                                                                                                                            3
                                                                                                                                                                                                                                                                                                                                                                                            E;
                                                                                                                                                                                                                                                                                                                                                                                            ë h?
                                                                                                                                                                                                                                                                                                                                                                                              2
                                                                                                                                                                                                                                                                                                                                                                                              . j:E
                                jj
                                 (E
                                                                                         .                                                              ,,                                                                                                     k
                                                                                                                                                                                                                                                               r , fq
                                                                                                                                                                                                                                                                    j
                                                                                                                                                                                                                                                                    sj
                                                                                                                                                                                                                                                                     :jg r ,
                                                    ' '
                                                              k.      (.qkvi. ..;                                                                            ,                                                                                                .k!
                                                                                                                                                                                                                                                                7. '                )                                       ''    .                                                   àj'E
                                                                                                                                                                                                                                                                                                                                                                                         i;!  j
                                                                                                                                                                                                                                                                                                                                                                                              . ..
                                                         i'>.:   .:..
                                l
                                (E
                                 :
                                 gz                           .'lk
                                                                 l.s
                                                                 p
                                                                 : qt
                                                                   j  i
                                                                      jE.
                                                                      Ik
                                                                       lCë
                                                                        E
                                                                        ,
                                                                        sE?
                                                                          i:,
                                                                           . 2
                                                                             ji
                                                                              Fi
                                                                               EE:
                                                                                 .;!
                                                                                   d
                                                                                    ..
                                                                                    ''
                                                                                    ;
                                                                                    .  )
                                                                                       tE
                                                                                        .3j
                                                                                         :
                                                                                         , :.
                                                                                            !i
                                                                                            t
                                                                                            ,
                                                                                            !:j
                                                                                             E 1:
                                                                                               ë4j
                                                                                                t
                                                                                                j
                                                                                                E ' g
                                                                                                    i:.
                                                                                                     L
                                                                                                     ji.
                                                                                                      ;Ej
                                                                                                        ë.:r
                                                                                                         j     .. . .L.                  '.
                                                                                                                                          '.g,
                                                                                                                                             i.
                                                                                                                                             !
                                                                                                                                             tj;
                                                                                                                                               E.
                                                                                                                                                .:9k
                                                                                                                                                   !:
                                                                                                                                                   i3 i
                                                                                                                                                      g  .i'
                                                                                                                                                           f'.2:    :$:
                                                                                                                                                                      .
                                                                                                                                                                      !
                                                                                                                                                                      i
                                                                                                                                                                      E
                                                                                                                                                                      :E.
                                                                                                                                                                        E:
                                                                                                                                                                         . ;.  ''                                                                 . !
                                                                                                                                                                                                                                                              !k
                                                                                                                                                                                                                                                               f
                                                                                                                                                                                                                                                               r
                                                                                                                                                                                                                                                               j                 ::
                                                                                                                                                                                                                                                                                  . i
                                                                                                                                                                                                                                                                                    j                                                                                '                Jp.
                                                                                                                                                                                                                                                                                                                                                                                       ;
                                                                                                                                                                                                                                                                                                                                                                                       $g i
                                                                                                                                                                                                                                                                                                                                                                                          f!
                                                                                                                                                                                                                                                                                                                                                                                           ë@ '
                                                                                                                                                                                                                                                                                                                                                                                       , C
                                                                                                                                                                                                                                                                                                                                                                                        !
                                                                                                                                                                                                                                                                                                                                                                                        j
                                                                                                                                                                                                                                                                                                                                                                                        (#r
                                                                                                                                                                                                                                                                                                                                                                                          $
                                                                                                                                                                                                                                                                                                                                                                                          i:,
                                                                                                                                                                                                                                                                                                                                                                                            j ;
                                                                                                                                                                                                                                                                                                                                                                                              9
                                                                                                                                                                                                                                                                                                                                                                                              T
                                                                                                                                                                                                                                                                                                                                                                                              . 2 E
                                                                                                                                                                                                                                                                                                                                                                                                  .
                                                                       .ë .                              ë :.
                                                                                                            :                              (
                                                                                                                                           '
                                                                                                                                           gg;  i       à.
                                                                                                                                                         ;
                                                                                                                                                         jk
                                                                                                                                                          .E
                                                                                                                                                           (
                                                                                                                                                           yE .     .5.
                                                                                                                                                                      :
                                                                                                                                                                      1
                                                                                                                                                                      ,
                                                                                                                                                                      ..:..
                                                                                                                                                                          5 :
                                                                                                                                                                            ..   ..                              '             .                               ç                                                                                                                          ,
                                 :l
                                  E                                      i.  (q    :
                                                                                   ':
                                                                                    .  .gF .2
                                                                                            j: .     :,
                                                                                                      :(E                                        ,,.  :.
                                                                                                                                                      .                          .,
                                                                                                                                                                                 .                                 ,.  gE
                                                                                                                                                                                                                        :    i
                                                                                                                                                                                                                             yl,
                                                                ::k  .
                                                                     r
                                                                     .:
                                                                      J!.
                                                                        (7
                                                                        gE)
                                                                         :ë
                                                                          .1'4                                                               .4:. ,4     !Ih
                                                                                                                                                           !
                                                                                                                                                           ,:
                                                                                                                                                            k, .' .s            :,. ,.. ,,              ;...Fij, irë    .j .                                  E                   pj .                                        .                                                       .(j
                                                                                                                                                                                                                                                                                                                                                                                        ëE
                                                                                                                                                                                                                                                                                                                                                                                         jE
                                                                                                                                                                                                                                                                                                                                                                                          qEj
                                                                                                                                                                                                                                                                                                                                                                                            :ljj(Ei
                                                                                   (y$j:                .         .                                                                                                            .
                                                                                         .'..;..!î;
                                IEi                                                                      :                            .. .j                                                                                                                   .j
                                                                                                                                                                                                                                                               t
                                                                                                                                                                                                                                                               E:                   E:
                                                                                  ..                                                                                                                                                                          .
                                                             ..;         .k
                                                                          .: . ..'                    IEEEi.:.kj...
                                                                                                     :E                                                                                           E:i
                                                                                                                                                                                                    :. :..                                                     ï.
                                                                                                                                                                                                                                                                :               ..Ep
                                t9
                                 1.
                                 j@
                                 4                           ''  krï:.$
                                                                      E2t '5j                              :'Eo ..'k'  r.
                                                                                                                        C.
                                                                                                                        '        (:
                                                                                                                          LEjj:. y....:i.    .   ::
                                                                                                                                                  .4
                                                                                                                                                   ',
                                                                                                                                                    ::.   .
                                                                                                                                                          ...
                                                                                                                                                            .  .. ; p
                                                                                                                                                                     .E 'j
                                                                                                                                                                        : 'E
                                                                                                                                                                           '
                                                                                                                                                                         5.rE
                                                                                                                                                                            :!ë
                                                                                                                                                                              ,
                                                                                                                                                                            9Et
                                                                                                                                                                            '  Ey
                                                                                                                                                                                j
                                                                                                                                                                                !(
                                                                                                                                                                                 .(
                                                                                                                                                                                  j
                                                                                                                                                                                  ,
                                                                                                                                                                              2::.:
                                                                                                                                                                              !       ;   '  :
                                                                                                                                                                                  .:... . , .....E
                                                                                                                                                                                               .          :
                                                                                                                                                                                                         .. .  .E
                                                                                                                                                                                                                .. , .
                                                                                                                                                                                                                  ï:
                                                                                                                                                                                                                   ..
                                                                                                                                                                                                                    :.:.:
                                                                                                                                                                                                                        .,:  E
                                                                                                                                                                                                                             ,                                                       .
                                                                                                                                                                                                                                                                                                                           ::                                                          EEI
                                                                                                                                                                                                                                                                                                                                                                                         E
                                                                                                                                                                                                                                                                                                                                                                                       àtà
                                                                                                                                                                                                                                                                                                                                                                                       E  I
                                                                                                                                                                                                                                                                                                                                                                                          S
                                                                                                                                                                                                                                                                                                                                                                                         E:q
                                                                                                                                                                                                                                                                                                                                                                                           Iy
                                                                                                                                                                                                                                                                                                                                                                                          i!4 ,
                                                                                                                                                                                                                                                                                                                                                                                              .
                                                                                                                                                                                                                                                                                                                                                                                              :
                                                                                                                                                                                                                                                                                                                                                                                            :s: j
                                                                                                                                                                                                                                                                                                                                                                                                .E:
                                 tI
                                @Ei                                     :!
                                                                         i;
                                                                         ë3h'
                                                                          5
                                                                          .  'C !h
                                                                                E.i.     : g.j
                                                                                             . :
                                                                                               .. .    :FE
                                                                                                         )
                                                                                                         .iF         Së
                                                                                                                      :    !     (                .   .
                                                                                                                                                             .          .
                                                                                                                                                                        ;
                                                                                                                                                                        E    .    ,       .   lë ;
                                                                                                                                                                                                 q  ;
                                                                                                                                                                                                    ;. .
                                                                                                                                                                                                     :       .                                                                                                                                                                         q
                                                                                                                                                                                                                                                                                                                                                                                       !j
                                                                                                                                                                                                                                                                                                                                                                                        :.
                                                                                                                                                                                                                                                                                                                                                                                         .
                                 jE                                       .     EE
                                                                                 I S
                                                                                   Cè
                                                                                    E  t
                                                                                       iI
                                                                                        .E     :J ç !
                                                                                                    E?
                                                                                                     7:
                                                                                                      E:
                                                                                                       ëEi :   .     '     '                '    :i
                                                                                                                                                  ::      ë    :EE      .. .: i
                                                                                                                                                                              El  .  .::    .
                                                                                                                                                                                            .. :
                                                                                                                                                                                               ' '
                                                                                                                                                                                                 .  ..      .                                                                                                                                                                          ' ,., :
                                  j                                                ,, . .
                                                                                               .
                                                                                                         . .. ,;                 p , .,,                                                  .
                                                                                                                                                                                                        '
                                 tj
                                 d
                                 t                                                                                                                                                                                           . ...        ..h
                                                                                                                                                                                                                                            'jsy.
                                                                                                                                                                                                                                                y.
                                                                                                                                                                                                                                                 .k.,4'u(!!
                                                                                                                                                                                                                                                          h,j
                                                                                                                                                                                                                                                            vlrnt. ,<.,. .
                                $
                                rj
                                ??                                                                                                                                                                                                                        '> vt. )wxmsp   '#'Jv;p
                                                                                                                                                                                                                                                                                .
                                                                                                                                                                                                                                                                                ,t
                                                                                                                                                                                                                                                                                 :::.:
                                                                                                                                                                                                                                                                                     JE
                                                                                                                                                                                                                                                                                      :;.t
                                                                                                                                                                                                                                                                                        :
                                                                                                                                                                                                                                                                                        . .j
                                                                                                                                                                                                                                                                                          L
                                                                                                                                                                                                                                                                                          .  s
                                                                                                                                                                                                                                                                                             ,
                                                                                                                                                                                                                                                                                             ..
                                                                                                                                                                                                                                                                                             ,
                                                                                                                                                                                                                                                                                             .$
                                                                                                                                                                                                                                                                                              @
                                                                                                                                                                                                                                                                                              .,ig
                                                                                                                                                                                                                                                                                                 .-
                                                                                                                                                                                                                                                                                                 q ..
                                                                                                                                                                                                                                                                                                  :r  ..
                                                                                                                                                                                                                                                                                                    Ejj
                                                                                                                                                                                                                                                                                                    :  j'.
                                                                                                                                                                                                                                                                                                       .#
                                                                                                                                                                                                                                                                                                       ' ï-frt
                                                                                                                                                                                                                                                                                                             :t
                                                                                                                                                                                                                                                                                                              ;.
                                                                                                                                                                                                                                                                                                              :  yjù
                                                                                                                                                                                                                                                                                                                   t.lE  ;  k.t;
                                                                                                                                                                                                                                                                                                                               ',
                                                                                                                                                                                                                                                                                                                                f4léêjk ..  ,.. ..
                                                                                                                                                                                                                                                                                                           '' '  tyé d-  J:
                                                                                                                                                                                                                                                                                                                      t'l;t:
                                                                                                                                                                                                                                                                                                                          egë
                                                                                                                                                                                                                                                                                                                           E 3);:        r..' ''.
                                                                                                                                                                                                                                                                                                                                         u       :.j
                                                                                                                                                                                                                                                                                                                                                 a  zoj
                                                                                                                                                                                                                                                                                                                                                      36
                                                                                                                                                                                                                                                                                                                                                       .é.btksi.
                                                                                                                                                                                                                                                                                                                                                         ..    v..
                                                                                                                                                                                                                                                                                                                                                                 .;. ,....
                                                                                                                                                                                                                                                                                                                                                                     .
                                                                                                                                                                                                                                                                                                                                                                                      ...:
                                                                                                                                                                                                                                                                                                                                                                                         u...
                                 j
                                 j0                    .
                                                       '.) ...
                                                             ..'kj   .j; $j
                                                                          i.
                                                                           .ï....  ..'                                                                                                                                                           .:
                                                                                                                                                                                                                                                  .:.::    a'xti ..E:
                                                                                                                                                                                                                                                                    ::
                                                                                                                                                                                                                                                                     !:
                                                                                                                                                                                                                                                                      1E :
                                                                                                                                                                                                                                                                         ':::
                                                                                                                                                                                                                                                                            E' .
                                                                                                                                                                                                                                                                              :'1iEE
                                                                                                                                                                                                                                                                                i    n
                                                                                                                                                                                                                                                                                    ti'EE C:'CL
                                                                                                                                                                                                                                                                                              E'''
                                                                                                                                                                                                                                                                                                              '.                              . .
                                                                                                                                                                                                                                                                                                                                                $
                                                                                                                                                                                                                                                                                                                                                . .'>S'E  '$.i'.
                                                                                                                                                                                                                                                                                                                                                               >
                                                                                                                                                                                                                                                                                                                                                               .
                                                                                                                                                                                                                                                                                                                                                            z<.> .'ep fi.=
                                                                                                                                                                                                                                                                                                                                                                       E?
                                                                                                                                                                                                                                                                                                                                                                        4.
                                                                                                                                                                                                                                                                                                                                                                         :. ,
                                                                                                                                                                                                                                                                                                                                                                           e.  >,ij;
                                                                                                                                                                                                                                                                                                                                                                             0A-':.'''''
                                i
                                ë                         '::      :.      :
                                                                           #,y                                                                                                                                                       :
                                                                                                                                                                                                                                     :j4t:
                                                                                                                                                                                                                                         t.
                                                                                                                                                                                                                                          t
                                                                                                                                                                                                                                          .t
                                                                                                                                                                                                                                           .
                                                                                                                                                                                                                                           .$
                                                                                                                                                                                                                                            .:
                                                                                                                                                                                                                                             .
                                                                                                                                                                                                                                             t
                                                                                                                                                                                                                                             .(::
                                                                                                                                                                                                                                                9: .:
                                                                                                                                                                                                                                                    . .::
                                                                                                                                                                                                                                                        .:
                                                                                                                                                                                                                                                         .:
                                                                                                                                                                                                                                                          ..                                                                              ...                    '''''.>.',A
                                                                                                                                                                                                                                                                                                                                                                           '..v
                                'f
                                 Jë
                                 j
                                 :E                    't
                                                        'ï
                                                         4
                                                         .:
                                                         .  V
                                                            jg
                                                             5'.
                                                              j j.
                                                                 i
                                                                s:j
                                                                   .
                                                                   '
                                                                   i
                                                                   E
                                                                     ,
                                                                     h
                                                                     J;
                                                                      '
                                                                      j
                                                                      E$6n
                                                                       jb
                                                                        ji!
                                                                          j    B'v     x
                                                                                       !r
                                                                                        1
                                                                                        !           '  '      !                                                                            '              .
                                                                                                                                                                                                          E74EF
                                                                                                                                                                                                              EEEC
                                                                                                                                                                                                                 iS
                                                                                                                                                                                                                  iCF
                                                                                                                                                                                                                    Ej
                                                                                                                                                                                                                     i :
                                                                                                                                                                                                                       jï
                                                                                                                                                                                                                        !Wë.
                                                                                                                                                                                                                           :
                                                                                                                                                                                                                           .
                                                                                                                                                                                                                           :.
                                                                                                                                                                                                                            :'
                                                                                                                                                                                                                             .
                                                                                                                                                                                                                             :
                                                                                                                                                                                                                             :a
                                                                                                                                                                                                                              t
                                                                                                                                                                                                                              ::
                                                                                                                                                                                                                               !
                                                                                                                                                                                                                               'S
                                                                                                                                                                                                                                !
                                                                                                                                                                                                                                ES
                                                                                                                                                                                                                                 E
                                                                                                                                                                                                                                 k
                                                                                                                                                                                                                                 E
                                                                                                                                                                                                                                 :t
                                                                                                                                                                                                                                  !
                                                                                                                                                                                                                                  '
                                                                                                                                                                                                                                  :f
                                                                                                                                                                                                                                   t
                                                                                                                                                                                                                                   f
                                                                                                                                                                                                                                   :
                                                                                                                                                                                                                                   7
                                                                                                                                                                                                                                   :
                                                                                                                                                                                                                                   'i
                                                                                                                                                                                                                                    '3
                                                                                                                                                                                                                                     E
                                                                                                                                                                                                                                     '
                                                                                                                                                                                                                                     '.
                                                                                                                                                                                                                                      ::
                                                                                                                                                                                                                                       E''.
                                                                                                                                                                                                                                          ':                                                                                                        ' '  ''   '         '  .  '.
                                                                                                                                                                                                                                                                                                                                                                               :.;
                                                                                                                                                                                                                                                                                                                                                                                 ':.
                                                                                                                                                                                                                                                                                                                                                                                   g.
                                                                                                                                                                                                                                                                                                                                                                                    ;:
                                                                                                                                                                                                                                                                                                                                                                                     ;:ë:E
                                                                                                                                                                                                                                                                                                                                                                                         ::
                                                                                                                                                                                                                                                                                                                                                                                          .5
                                                                                                                                                                                                                                                                                                                                                                                           :Ess
                                ;1                      '..j
                                                        :
                                                        a
                                                        ! ik.
                                                            c-
                                                              j.E
                                                              E
                                                              .
                                                                .E <iù'
                                                                      jd
                                                                       i
                                                                       :E
                                                                       E
                                                                       '@tj
                                                                        !
                                                                        u
                                                                        :
                                                                          EJ
                                                                           kE
                                                                           !
                                                                           i
                                                                             j
                                                                             .i
                                                                             ';j
                                                                               ;E
                                                                                i
                                                                                ii
                                                                                 !'
                                                                                  i
                                                                                  tj
                                                                                   pt
                                                                                    j
                                                                                    :  ,
                                                                                       i
                                                                                       '
                                                                                       j'ï h:
                                                                                            >s
                                                                                             h
                                                                                             ' k
                                                                                               tk
                                                                                                . r j9
                                                                                                     r,
                                                                                                      $
                                                                                                      :
                                                                                                      yk
                                                                                                       1
                                                                                                       ?
                                                                                                       ,r
                                                                                                        @
                                                                                                        ê
                                                                                                        ;1:
                                                                                                          d4!
                                                                                                            1
                                                                                                            k )19
                                                                                                              d
                                                                                                              E :    ? j: .j                                                         .ë   E
                                                                                                                                                                                          h'-
                                                                                                                                                                                            .
                                                                                                                                                                                            :
                                                                                                                                                                                            .;(
                                                                                                                                                                                              :
                                                                                                                                                                                              ':
                                                                                                                                                                                               .
                                                                                                                                                                                               ,
                                                                                                                                                                                               -
                                                                                                                                                                                               '.. !
                                                                                                                                                                                                :
                                                                                                                                                                                                .
                                                                                                                                                                                                3
                                                                                                                                                                                                $1
                                                                                                                                                                                                 -
                                                                                                                                                                                                 .7
                                                                                                                                                                                                  ,
                                                                                                                                                                                                  .144.
                                                                                                                                                                                                     t
                                                                                                                                                                                                     ::
                                                                                                                                                                                                      5
                                                                                                                                                                                                      j:(
                                                                                                                                                                                                        E
                                                                                                                                                                                                        '
                                                                                                                                                                                                        :
                                                                                                                                                                                                        1
                                                                                                                                                                                                        E
                                                                                                                                                                                                        :
                                                                                                                                                                                                        E
                                                                                                                                                                                                        'E
                                                                                                                                                                                                         '.
                                                                                                                                                                                                          i
                                                                                                                                                                                                          .
                                                                                                                                                                                                          '
                                                                                                                                                                                                          E
                                                                                                                                                                                                          .
                                                                                                                                                                                                          :
                                                                                                                                                                                                          :
                                                                                                                                                                                                          E:
                                                                                                                                                                                                           i
                                                                                                                                                                                                           :
                                                                                                                                                                                                           1f
                                                                                                                                                                                                            -
                                                                                                                                                                                                            ':EEë
                                                                                                                                                                                                             !  i:1
                                                                                                                                                                                                                  :)t
                                                                                                                                                                                                                    ::(
                                                                                                                                                                                                                      i.'
                                                                                                                                                                                                                        :'''                                                                                     '.. .. '.                .''
                                                                                                                                                                                                                                                                                                                                            ..
                                                                                                                                                                                                                                                                                                                                             ..
                                                                                                                                                                                                                                                                                                                                              .
                                jr                      !
                                                        <sk'
                                                           i!k4      ).'
                                                                       .:;     f.;
                                                                              .. .
                                                                                 :y
                                                                                  d
                                                                                  :jf
                                                                                    pYf.S.
                                                                                       t I.EI;Mj
                                                                                            UE
                                                                                             . .):ei'
                                                                                               j
                                                                                               s       lr
                                                                                                       ptq
                                                                                                         rr
                                                                                                          iëv/
                                                                                                            t,;:yrq    Azs  l.ttsjjj..
                                                                                                                                                           ....  ,.
                                                                                                                                                                  ti   y
                                                                                                                                                                       l
                                                                                                                                                                       yi
                                                                                                                                                                        .
                                                                                                                                                                        ,ë
                                                                                                                                                                         jt
                                                                                                                                                                          !
                                                                                                                                                                          yE
                                                                                                                                                                           .
                                                                                                                                                                           ..
                                                                                                                                                                            EE
                                                                                                                                                                             ,ë
                                                                                                                                                                            s! .t
                                                                                                                                                                              )ë
                                                                                                                                                                               jq(,
                                                                                                                                                                                 E'.
                                                                                                                                                                                   @yj
                                                                                                                                                                                   j!
                                                                                                                                                                                  ë: t
                                                                                                                                                                                     .:
                                                                                                                                                                                      .i
                                                                                                                                                                                       q E
                                                                                                                                                                                         (.
                                                                                                                                                                                          :
                                                                                                                                                                                          .ë,
                                                                                                                                                                                            -
                                                                                                                                                                                            .-.,.
                                                                                                                                                                                                ,i
                                                                                                                                                                                                 -F
                                                                                                                                                                                                  '-
                                                                                                                                                                                                   i:;
                                                                                                                                                                                                    . :                                                                   ..,   .:.
                                                                                                                                                                                                                                                                                  4
                                                                                                                                                                                                                                                                                  - ':'
                                                                                                                                                                                                                                                                                      #
                                                                                                                                                                                                                                                                                      :.: k
                                                                                                                                                                                                                                                                                          '.
                                                                                                                                                                                                                                                                                           7s.'
                                                                                                                                                                                                                                                                                              x .::7
                                                                                                                                                                                                                                                                                                   <
                                                                                                                                                                                                                                                                                                   .:..
                                                                                                                                                                                                                                                                                                      :.t
                                                                                                                                                                                                                                                                                                        .s                        q:... '.-         '. .-    ........        ..'.       '..
                                                                                                                ,c.;.:
                                                                                                                     ..(.K..:i6$të.!E;!,.gt
                                                                                                                                                                                                                                                                                                                                                                            ''   .:
                                                                                                                                                                                                                                                                                                                                                                                  xr.
                                                                                                                                                                                                                                                                                                                                                                                    ::
                                                                                                                                                                                                                                                                                                                                                                                     .:
                                j
                                fj
                                 t                      $
                                                        '
                                                       :&
                                                        .t4qf
                                                            ;
                                                            .L
                                                             tù
                                                              f
                                                              , .
                                                                94 r<w9:'
                                                                        j!..
                                                                           > '   ii':
                                                                                    79'i
                                                                                         .
                                                                                            -. J
                                                                                               .  ' ?%
                                                                                                     v 4'!:l).:
                                                                                                          '   'r                          .jt
                                                                                                                                            .jjk:
                                                                                                                                                -.';....'     .,jj
                                                                                                                                                                 .;   E
                                                                                                                                                                      .
                                                                                                                                                                       , : E;.
                                                                                                                                                                             ! ,.
                                                                                                                                                                               5E.,                                               . . k9<d#'                    '
                                                                                                                                                                                                                                                                                      '       .:
                                                                                                                                                                                                                                                                                              F    :  . ::.:
                                                                                                                                                                                                                                                                                                         E 7y
                                                                                                                                                                                                                                                                                                           .i
                                                                                                                                                                                                                                                                                                            j
                                                                                                                                                                                                                                                                                                            .t
                                                                                                                                                                                                                                                                                                             ,F
                                                                                                                                                                                                                                                                                                              .: t
                                                                                                                                                                                                                                                                                                                 .yx.  ..;;
                                                                                                                                                                                                                                                                                                                         '...
                                                                                                                                                                                                                                                                                                                          .
                                                                                                                                                                                                                                                                                                                             ...
                                                                                                                                                                                                                                                                                                                            k:<9:,
                                                                                                                                                                                                                                                                                                                                 :.'..''''. .
                                ft                      k
                                                        ?
                                                        .ëT
                                                          iilL'            j f   j:        hi
                                                                                            li lt y !
                                                                                                    i>'                                                 Etr:                                                                                       <kt(                                                                                      !
                                                                                                                                                                                                                                                                                                                                             6:
                                                                                                                                                                                                                                                                                                                                              . ,
                                                                                                                                                                                                                                                                                                                                                .
                                                                                                                                                                                                                                                                                                                                                :
                                                                                                                                                                                                                                                                                                                                                :p,
                                                                                                                                                                                                                                                                                                                                                  :E:       '
                                                                                                                                                                                                                                                                                                                                                            ::
                                                                                                                                                                                                                                                                                                                                                             '5Q
                                                                                                                                                                                                                                                                                                                                                               1;:                     .
                                                        Ek:tk
                                                          . .jj qyûj     <j5
                                                                           ;.;.
                                                                              j41!<
                                                                                  j3
                                                                                   )s
                                                                                                                                                               :s
                                                                                                                                                                .: .                                                                      '  :
                                                                                                                                                                                                                                             'E
                                                                                                                                                                                                                                              ..:E..                                                                                       -.
                                                                                                                                                                                                                                                                                                                                            .
                                                                                                                                                                                                                                                   -;k :7. w:..
                                                                                                                                                                                                                                                            ..                                .
                                                                                             .%jë...:1.f..                                      jj?.
                                                                                                                                                   :&                                                                                                      .
                                f
                                5'
                                 j                      .                                                                                           r;l ..j :t
                                                                                                                                                            ..;
                                                                                                                                                              .
                                                                                                                                                                                                                                                                .>..<.... ....''.::'pi
                                                                                                                                                                                                                                                                                                                                 .            ' :;t:.:  ..:
                                                                                                                                                                                                                                                                                                                                                          .....'.E
                                                                                                                                                                                                                                                                                                                                                                 ':
                                                                                                                                                                                                                                                                                                                                                                  ;.
                                                                                                                                                                                                                                                                                                                                                                   ''';'.
                                f                       k
                                                        :E
                                                         <tEEiE
                                                              j
                                                              EEà.
                                                                 L.F. ii!
                                                                     ty
                                                                        '.
                                                                        i
                                                                      ajk!:!
                                                                           .!ï'
                                                                              :j
                                                                               f
                                                                               îjë
                                                                               vj
                                                                                  : hEll.j.q
                                                                                  .<.
                                                                                             '
                                                                                            lù œ...Cjq'.o.
                                                                                                           ts:yJ. jjr (;tk.fE :.t    jkxjëh<.
                                                                                                                                .LtE.=....'.       ;1x<y  zj
                                                                                                                                                             .
                                                                                                                                                           ujtlr4
                                                                                                                                                              . .     .;
                                                                                                                                                                      ;.ji
                                                                                                                                                                         jës;                           '. '                                             i!
                                                                                                                                                                                                                                                         '::   ''
                                                                                                                                                                                                                                                                           2,. <
                                                                                                                                                                                                                                                                                             tr..t
                                                                                                                                                                                                                                                                                             Fkk      ,.:
                                                                                                                                                                                                                                                                                                        ..vs.,                         .
                                j;
                                 jl
                                 )                  @ :xk        .:.          î:.*  .. ..:,  :y               .......   . .s                    ;?$             fg
                                                                                                                                                             :x,:
                                                                                                                                                             .   -. 'ktwïku.                                          ..u..
                                                                                                                                                                                                                          p...                                             .-;s,<... ....                        -djkpë...-.)          .:..                                                     i
                                d1-
                                  !                 i                                             . .                                                                                                       ..         ..        . .        .                .                  .                          .                    1*                          .                                   i -
                                fl
                                 i
                                jj                  j .E
                                                    I          jsFor      j'.a  rand
                                                                                  ... .Jtl .e.
                                                                                           .
                                                                                           '
                                                                                                  'sl
                                                                                                    .stOrS'.*.''..E.
                                                                                                            x                 W 68r
                                                                                                                              .    . ..01xyKep
                                                                                                                                           y
                                                                                                                                           .x.'
                                                                                                                                              s.l
                                                                                                                                                .'.6C
                                                                                                                                                   ....e'
                                                                                                                                                        SI
                                                                                                                                                         .0n
                                                                                                                                                           .. dnu
                                                                                                                                                               ...,'ïy'
                                                                                                                                                                      .:
                                                                                                                                                                       ç
                                                                                                                                                                       .esl
                                                                                                                                                                        ...F
                                                                                                                                                                           s
                                                                                                                                                                           .vl
                                                                                                                                                                            . 3cex
                                                                                                                                                                                 . xvj5
                                                                                                                                                                                      E
                                fq
                                jE
                                 !                  (
                                                    i V'
                                                       tcjL :., .
                                                                gi%4. t
                                                                      .
                                                                      :h
                                                                       . g
                                                                  . ,.. .. . j>.
                                                                               &.
                                                                                uk jp  .
                                                                                       '
                                                                                       o.
                                                                                         ..
                                                                                         .
                                                                                         '
                                                                                         y a p
                                                                                             ,
                                                                                             .x
                                                                                              .
                                                                                              0 g!)e 'y
                                                                                                      R
                                                                                                      .((
                                                                                                        j
                                                                                                         .
                                                                                                         t
                                                                                                         u
                                                                                                         .
                                                                                                         k
                                                                                                          -
                                                                                                          j .
                                                                                                            .
                                                                                                            j
                                                                                                            j.
                                                                                                          .. .'
                                                                                                              .C
                                                                                                               ;.sj
                                                                                                                  .
                                                                                                                  k   t  j
                                                                                                                         s
                                                                                                                         .:.
                                                                                                                           j
                                                                                                                         . .
                                                                                                                            m
                                                                                                                            w , )
                                                                                                                                s.
                                                                                                                                 ,
                                                                                                                                 y.
                                                                                                                                  q
                                                                                                                                  j ya
                                                                                                                                     -o
                                                                                                                                      .
                                                                                                                                       j
                                                                                                                                       .
                                                                                                                                       jj
                                                                                                                                        y
                                                                                                                                        .ujy
                                                                                                                                           ,s
                                                                                                                                            )s
                                                                                                                                             .j
                                                                                                                                              'jy  c
                                                                                                                                                   x  a
                                                                                                                                                       jj
                                                                                                                                                        .gj.j
                                                                                                                                                            ,
                                                                                                                                                            o j
                                                                                                                                                              ,js.
                                                                                                                                                                 sc
                                                                                                                                                                  l y.
                                                                                                                                                                     gjj.
                                                                                                                                                                        j.
                                                                                                                                                                         s y
                                                                                                                                                                           s
                                                                                                                                                                           .
                                                                                                                                                                           .j
                                                                                                                                                                            ,clc
                                                                                                                                                                               .k
                                                                                                                                                                                op..
                                                                                                                                                                                   c
                                                                                                                                                                                   ,.
                                                                                                                                                                                    I
                                                                                                                                                                                    ' d
                                                                                                                                                                                      i                                                                                               .

                                fC                  j                                                  u .'                  ., ... ,) . w ..
                                                                                                                                          .
                                                                                                                                             tj            ,       g.N     . u        j. .. .               .           . . ..                                         .
                                                                                                                                                                                                                                                                           .
                                                                                                                                                                                                                                                                                 .
                                                                                                                                                                                                                                                                                                   .
                                                                                                                                                                                                                                                                                                                              .,
                                                                                                                                                                                                                                                                                                                                 .            .
                                                                                                                                                                                                                                                                                                                                              .
                                                                                                                                                                                                                                                                                                                                                       .

                                f'
                                 /                  ! 0
                                                      ,ë '1-3
                                                            '.tr'
                                                                .t7j:
                                                                    -:
                                                                    ..ï
                                                                      -1!
                                                                        :
                                                                        ..
                                                                         :.:
                                                                           )ç
                                                                           .
                                                                           t'
                                                                             iI
                                                                             ' t
                                                                               .
                                                                               1.
                                                                                :'
                                                                                 1
                                                                                 -.ï
                                                                                   .'v
                                                                                     ,)
                                                                                      .
                                                                                      à
                                                                                      -'
                                                                                       )
                                                                                       yi
                                                                                        '
                                                                                        .
                                                                                        i
                                                                                        E,
                                                                                         '
                                                                                         -v
                                                                                          ,:
                                                                                           e
                                                                                           ....
                                                                                              '
                                                                                              -
                                                                                              '.
                                                                                               e-
                                                                                                r:
                                                                                                 -)
                                                                                                  -
                                                                                                  i?
                                                                                                   <
                                                                                                   i'
                                                                                                    )
                                                                                                    '1
                                                                                                     .
                                                                                                     4ï
                                                                                                      i
                                                                                                      i.
                                                                                                       -
                                                                                                       y
                                                                                                       j
                                                                                                       -
                                                                                                       r'l
                                                                                                         -
                                                                                                         -h
                                                                                                          i
                                                                                                          p ;
                                                                                                            .
                                                                                                            :
                                                                                                            -
                                                                                                            ,
                                                                                                            f
                                                                                                            -'
                                                                                                             .-
                                                                                                              -.4(t
                                                                                                               ,. 55?..
                                                                                                                  .   9.
                                                                                                                      .  ..bk''
                                                                                                                       1-$    9
                                                                                                                              ë
                                                                                                                              .5
                                                                                                                               t-
                                                                                                                               .:!
                                                                                                                                .;
                                                                                                                                 :.
                                                                                                                                  1
                                                                                                                                  '
                                                                                                                                  f
                                                                                                                                  -
                                                                                                                                  F
                                                                                                                                  jy
                                                                                                                                   -
                                                                                                                                   I)
                                                                                                                                    j).
                                                                                                                                    . =.
                                                                                                                                       1
                                                                                                                                       .
                                                                                                                                       :7
                                                                                                                                        l
                                                                                                                                        J r
                                                                                                                                          .
                                                                                                                                          ks
                                                                                                                                           ,
                                                                                                                                           k
                                                                                                                                           .
                                                                                                                                           ?k
                                                                                                                                            .
                                                                                                                                            !
                                                                                                                                            .1
                                                                                                                                             -
                                                                                                                                             à
                                                                                                                                             .
                                                                                                                                             ,.
                                                                                                                                              ) .-
                                                                                                                                                 .
                                                                                                                                                 d y
                                                                                                                                                   . l k
                                                                                                                                                       .
                                                                                                                                                       -/
                                                                                                                                                        1:
                                                                                                                                                         -
                                                                                                                                                         ,
                                                                                                                                                         -.
                                                                                                                                                          )
                                                                                                                                                          r,
                                                                                                                                                           '
                                                                                                                                                           -r
                                                                                                                                                            1
                                                                                                                                                            .
                                                                                                                                                            r
                                                                                                                                                            -j
                                                                                                                                                             4
                                                                                                                                                             .
                                                                                                                                                             F.
                                                                                                                                                              :
                                                                                                                                                              -
                                                                                                                                                              k1
                                                                                                                                                               -
                                                                                                                                                               ..'
                                                                                                                                                                 ?:
                                                                                                                                                                  ;f'
                                                                                                                                                                    -
                                                                                                                                                                    kj
                                                                                                                                                                     ,j
                                                                                                                                                                      -
                                                                                                                                                                      !'
                                                                                                                                                                       )
                                                                                                                                                                       ,,
                                                                                                                                                                        .:
                                                                                                                                                                         -
                                                                                                                                                                         j
                                                                                                                                                                         F
                                                                                                                                                                         -
                                                                                                                                                                         .:
                                                                                                                                                                          (
                                                                                                                                                                          :-
                                                                                                                                                                           ,
                                                                                                                                                                           47
                                                                                                                                                                            .
                                                                                                                                                                            t
                                                                                                                                                                            :)
                                                                                                                                                                             .1
                                                                                                                                                                              9
                                                                                                                                                                              1
                                                                                                                                                                              .0
                                                                                                                                                                               4
                                                                                                                                                                               .x
                                                                                                                                                                                .:
                                                                                                                                                                                 1:
                                                                                                                                                                                  ,
                                                                                                                                                                                  .
                                                                                                                                                                                  -.
                                                                                                                                                                                   --.j
                                                                                                                                                                                      g          .
                                                                                                                                                                                                 .                  .
                                                                                                                                                                                                                                                   ..
                                                                                                                                                                                                                                                  ..
                                f!
                                k(?
                                  F                 i
                                                    j             .                   '       . .           .
                                                                                                            ,                 .                          .               .   .   .    @
                                j!)
                                  y                 j tJ
                                                    k  ...1  e1
                                                              !ak!l
                                                                  C   ..1
                                                                   JvO' *1
                                                                         :.l
                                                                         .  .f
                                                                             . .'
                                                                              a'
                                                                               eG'
                                                                                 10..k
                                                                                     .''
                                                                                     Y  t
                                                                                        r
                                                                                        :
                                                                                        .,0.
                                                                                        .
                                                                                        1   pg
                                                                                            ,t
                                                                                             .:
                                                                                              .
                                                                                              I                                                                                       j
                                k                      ':
                                                       F                                                                                                                                                                                                                                                                                                                                  l
                                                                                                                                                                                                                                                                                                                                                                                          i
                                ji
                                5!
                                 ::
                                  E                                                                                                                                                                                             .
                                !E
                                gj5                        ..'                                                                                                                                                                                                                                                              4..,.F
                                ir                                                                                                         Eo                                                                                    z
                                                                                                                                                                                                                                 -w/
                                                                                                                                                                                                                                   .
                                                                                                                                                                                                                                   :-
                                                                                                                                                                                                                                    mj
                                                                                                                                                                                                                                     .               8
                                                   ,                                                                                                                                                                             %
                                                                                                                                                                                                                                 w
                                I.g
                                 E
                                 !
                                                               .                                                                    .
                                                                                                                                            ,.....
                                                                                                                                                                                                                                    o                                                                                     .
                                TE
                                 J
                                ij                                                                                                                         .                                                                                                .
                        '
                ''
                 ; #'      )
                           :i'
                            > +
                              . .   ener
                                    .
                                           wtSQ .l
                                           l           *I.k..  .
                                                               z1v'c 4-'
                                                                       1i
                                                                       .-.
                                                                         n. l *l
                                                                               '?n.
                                                                               a  0.rce
                                                                                      .rls o  !j.u
                                                                                            r'kl Dye,
                                                                                                  o..
                                                                                                    x.u.
                                                                                                    u
                                                                                                    i .p..>.
                                                                                                          z g..
                                                                                                              4u
                                                                                                               Q$                      .
                                                                                                                                       %u                          .
                E .s... iJ.pj          .,
                                        .
                                          . . ..        .. ..yy.....       ... .. .. . . . .... .. . ,. .                          . .   .                                                                                                                                 ..            .                          . . . .                            .
                                                                                                                                                                                                                                                                                                                                                                                         .
                   ',.'       ,.
                               ' jgot    .aI.
                                            otoffrantic'          kek2tsfro repoll        ..ers freak.n' g otltt.hattheywere alIgczyng,
                 i
                 :Jk
                   z
                   E
                   .è
                    '
                    .
                     y
                     .t
                      #tjit11.,. .    .. . ' .
                                             -3.-l.. laS, .+                     .. .                      .tha
                                                                                                              . t akes' j'    of...     ..
                     k
                     ij
                      j
                                 tD, . j)0,10J  J  .
                                 '... ' , . ... . ''. .' '
                                                            t,
                                                             8 S:C.      , .5,
                                                                        ,. . 1
                                                                                .
                                                                                I.
                                                                                 2z
                                                                                  t).j.l.aqwahvo.r.,- jn..it
                                                                                                          ..       .. . a 1
                                                                                                                          bt
                                                                                                                           .,,'   '                                                                                     .       .                                                            .                .

                                f
                                j
                                jf
                                                    (jgl efeF.
                                                             1cf.
                                                            ..
                                                               .:
                                                                .2'
                                                                  Cor
                                                                  '. 'ruit.
                                                                   . ,
                                                                   ...
                                                                          l
                                                                          yxT'
                                                                          .
                                jj                         .-                                                                                                                                                                                                                                                                    .
                                g
                                fd
                                                       (>J
                                                         '
                                                         .
                                                         ,
                                                                                                                                          .'
                                                                                                                                           .   ...                                                                                                                                                                         ,
                                                                                                                                                                                                                                                                                                                           .%.
                                                                                                                                                                                                                                                                                                                          E'
                                (d
                                kj                                                                                                            '
                                :::
                                     .7
                 ..             .
                                      .
                                      :. )''
                                         % !
                                           g, enenc
                                           a!         KF.Soy !.I     *'lk '
                                                                          .'.J...
                                                                                '%'
                                                                                 o*
                                                                                  j
                                                                                  ak
                                                                                   .*
                                                                                    '
                                                                                   F.
                                                                                    .
                                                                                    :m#
                                                                                    1   'Ik.
                                                                                          .e.
                                                                                            f
                                                                                            '
                                                                                            *
                                                                                            .
                                                                                            a*o.rt'
                                                                                                  .     :
                                                                                                        a.
                                                                                                   ..eanqe !
                                                                                                           y.
                                                                                                          .k',u
                                                                                                            ,
                                                                                                            1  j*
                                                                                                                q
                                                                                                                jt
                                                                                                                 .
                                                                                                                 j:k.-'.
                                                                                                                 wt     *
                                                                                                                        :h
                                                                                                                         ,lp>
                                                                                                                            Z
                                                                                                                           ..
                                                                                                                            zh;
                                                                                                                              .
                                                                                                                              ,Ag
                                                                                                                               0 yj)
                                                                                                                                 ' 4%
                                                                                                                                    p'
                                                                                                                                    t                                  .                     .                  .


                 '' .s. '
                        'p
                         I:
                            .        j   '
                                         k'  !.Lt
                                                qhat.
                                                    .    %
                                                         '' l
                                                            i
                                                            Il e a ' -
                                                                     1
                                                                     3/ -
                                                                        q
                                                                        s
                                                                        k ts
                                                                           '  ,'
                                                                               an
                                                                                ' d     .. ac
                                                                                            ''t- ?
                                                                                                 '
                                                                                               1%8- '  '
                                                                                                  .StS.,' '  d
                                                                                                         aEr1 '3
                                                                                                              . .Il':
                                                                                                                    ,-h' e  o
                                                                                                                            , ,. t'
                                                                                                                            '  th
                                                                                                                                ' '$
                                                                                                                                   w  -,r'eEl
                                                                                                                                            -stel-
                                                                                                                                                 s',2
                                                                                                                                                    ',r
                                                                                                                                                      '0Und
                                                                                                                                                        ' ''the
                                                                                                                                                              ''.              .
                         Jt)
                          ;IE
                           :  :
                             é;
                            é:i
                              Jj1:
                              ..
                               j.;;:
                                   )jifE
                                   ;   g:.':'                    . .
                                                                   . $.             )('                r .             .4
                                                                                                                        k. ..'. .      .          jI     .. :.                                                                           .                                                                    .                     . .
                             @.
                              '
                              1E
                             fj , . ..'
                                               coun t    .
                                                          '
                                                           ïV
                                                            '.
                                                              er e d
                                                                   .
                                                                   .
                                                                     om . g  was   n  t a
                                                                                      v .
                                                                                           c0.
                                                                                          . ' .rr upt
                                                                                                ;' ..
                                                                                                        .a  Eer r
                                                                                                                lpt ..  to  I
                                                                                                                            l n f.
                                                                                                                                 1
                                                                                                                                ..
                                                                                                                                  u 'ence.   'anycn  .
                                                                                                                                                     ,e
                                                                                                                                                   l ..
                                                                                                                                                .. . ..
                                                                                                                                                       -Ti ereSr,9o.                                            .                .                                    .        .
                                                                                                                                                                                                                                                                               . .                                                                .
                                f
                                                                                          .7.'res
                                                                                               .. -' ....'..:. .4 .. r% ..j,o . '7. .
                                                       .                              ...   ... .           ..            .
                                j
                                jï
                                   .               Javw be
                                                         ,fngbro.k.
                                                     ' .. ' '
                                                                  ..
                                                                  e
                                                                  '
                                                                    n by.a.
                                                                          dvocating granJ
                                                                                        ,
                                                                                        -.
                                                                                         JU       !stance-
                                                                                                  l          ''It-
                                                                                                                 c,,on
                                                                                                                     .lyIf.
                                                                                                                          1ks clone for                                                                                                                                                                                                           ..

                                g
                                j
                                i.
                                ;.                  or
                                                     . wi
                                                        f-h cor
                                                              ruptmeans-                           .          ..                                                                                                                                                                                                        .                                       '
                                iE
                                 j                                                                                       .
                                j
                                jl
                                'j                                          '.                                                '           e..                                                                                                                                                                     . .efo
                                j;
                                 d                     ,v-          .       )                                                     '           ... ..                                                                                                                                                                           !k
                                j
                                ?i
                                 ?                                 ,                                                                                                                                                                                                                                                    .
                                (ë                                                                                                                                  ..                                                               .
                        .       .: !
                                   .y.                               .             s                                      .             ..
                                      .,E'
                ',
                .           .k
                             .!
                              j,
                               ë
                               j '
                                      x
                                      enerl&S.o. lI
                                               .
                                               .     .k'x      ..a.
                                                        kyrpkv.i
                                                               ' ..a,.. .K
                                                                  *tan         .
                                                                       ,lly.'aor    oq,. .t
                                                                                 cenr     w..:
                                                                                             .
                                                                                             9
                                                                                             -u
                                                                                              r
                                                                                              -.m. m .
                                                                                                <zi' d)'xl.ao                                                                      .                                                    .             .
                        .    .t r
                            . ..           a       ,   .                                                  .     .        '                                                                                                                                                                                                      .
                          ' ,z '' . .
                                      ne captt'forinstencetthreatento break s              ,/ourC  easffvou testtfykThatzs a
                                                                                                   l
                 ., .:
                     .:h
                       !(
                        iE
                         :!     L.
                                 ii
                                  b6b6
                                     è:.            cr
                                                     .l
                                                      i.'m e. v ha
                                                                 ..t.
                                                                    ,IS,a
                                                                        ..  .l
                          .

                                                           .
                                                                         ctual,.
                                                                               .ac
                                                                                 .ctuDl
                                                                                      eof.c
                                                                                          .r'
                                                                                            '
                                                                                            .
                                                                                            .
                                                                                            m es;probabl
                                                                                            p
                                                                                            r  '
                                                                                                       .b
                                                                                                        I..):But
                                                                                                        1
                                                                                                               i;
                                                                                                                ,..'
                                                                                                                   '.
                                                                                                                   ;t.'j
                                                                                                                    ' .
                                                                                                                       'tJlr
                                                                                                                           . nol
                                                                                                                           s  .......'do..,
                                                                                                                                          ne..
                                                                                                                                                                                                                                                                                          ''                                                  '
                                                    co.rrup.t1.$1,.!,tc
                                                   ,.                 w jInes

                                                     yhls.Is'
                                                            ImDo ant'as'l arou beco ' e m ore polrtlcally au'lkît
                                                                                                                '
                                                                                                                k
                                                                                                                z.Re em belqq
                                                                                                                            oth'
                                                                                                                               el
                                                                                                                                ,-
                                                                                                                                 '
                                                    j3eolzle;SSaâ
                                                                ge
                                                                 ' .Gepends
                                                                     y.
                                                                      a .,' t  ')n ytm .
                                                                                       .



                                                                                                                                               .               .
                                                               '.                                                                         1   4
                                                                                                                                          ,'. )                                                                                   C.Wx
                                                                                                                                                                                                                                  .  .' e!
                                                                                                                                                                                                                                    ''    9
                                                                                                                                                                                                                                         -o                                                                              .u+.
                                                                                                                                                                                                                                                                                                                         t !a.
           1.




                                                                                                                                                                                                                                                                                                                          r
                                                                                                                                                                                                                                                                                                                          I
                 '




Case 3:17-cv-00072-NKM-JCH Document 637-3 Filed 01/21/20 Page 87 of(
                                                                  1 89 Pageid#:
                                    8396



                             :t.k.
                                 ..
                                 '. .lt'5ov Mlalk k*
                                                   .r                                                                     u
                     .
                               Gener 7              .#

                     i::lJ1
                          :
                         1.4
                           1t
                            .
                            :.
                             5
                             ' y
                               g
                               V)
                                .
                                -
                                'r
                                 2yaj
                                    jy
                                     'j
                                      g.ojzensj j

                 Fuckthisdon'tsnitcln
                                                                                                                              ::

                 1 k'
                 ,  .
                    7
                    (
                    ?,
                     !Charlott- vllle Clty .e
                                            x-kvdllec-ltyl
                                                         aaall-Auc
                                                                 -)i1,<..L)%
                                                                           >                                          .
                                                                                                                              !
                                                                                                                              i
                 flfycuhavev-
                 t
                 i            tdecs/-
                                    lmagesofanyth/-ngrelating$:/.eventsthisîzzeekendweaskthat
                                                                                            *l
                 iyouf
                 E    ollow theI.
                         -
                                 inkp.rovidedtosubn-.it.yourphotosf0rrev-
                                                    :                   jewbyIaw enforcement'
                                                                                            i. i
                                                                                               I                .

                 !You mayg7
                 1        ,veyourcontar
                                      a.inform atitm orS-
                                                        l
                                                        m plyremal
                                                                 x
                                                                 ' anonym ous.                                            'i
                                                                                                                          j 2
                 l#Flesilientcville
                 j                                                         .                                              1!
                 !G -
                    lllecl
                         '
                         â.ha
                            .
                              ll-                                                                                         I!
                 l
                 t                            cl-
                                                lcka'
                                                    bl
                                                     e.ca
                                                        'rds/card/gtE.
                                                                     pn-6                                                 j:
                                                                                                                           @
                                                                                                                           !
                 -
                 )-
                  .
                  2,
                   .1q
                   < .
                     :
                     4
                     .
                     tjr
                       4<
                       s)/
                         <
                         .
                         1x,
                           Aug jt
                                !k.
                                  -
                                  u
                                  z
                                  )(
                                   .).
                                     1r
                                      d-
                                       .-
                                        .rJ'
                                           j
                                           ,4
                                           .;z
                                             $ttej'6
                                                   ,
                                                   .
                                                   9
                                                   .:
                                                    7ï'ï,
                                                        r
                                                        .
                                                        lp
                                                         sd
                                                          t
                                                          .'
                                                           ?ce

                 41 Ret
                      'ji
                        ?
                        .
                        teets 145'
                                 t.i
                                   .kes

                                                                aLv
                                                                  R                     j..s                    t+a
                                                                                                                 -l
                     :                                                                                                    I
                         âtk:
                            'ë.j;k
                         .. . .
                                         En-the Goose D ndert       'i
                                                                     ul
                                                                      'coa
                                                                        ' /uscav .1 b
                                                                                    ht1<
                                                                                       S*1- 1#,26
                                                                                                *11.
                                                                                                   3                      v
                           '. .                     .
                                         gk
                                          hppj
                                             yjgg
                                             . .z t
                                                  y  é
                                                     o  .
                                                        j
                                                        J
                                                        ;j
                                                         ,
                                                         .
                                                         ;m j
                                                            !y
                                                      ''< .;/'Q%
                                                               'ypggjj.
                                                                      gj
                                                                       t
                                                                       ' '
                                                                         y
                                         ï1would be terrible -1fthatinb .ox goth'Iled w-ltl7lAfayuigian
                                                                                                      .d furny art
                                         Gh
                                          k
                                          T                   P
                                                              k..V,                  CY
                                                                                     qxa,.- Y                V
                                                                                                           1t. '
                                                                                                               *)
                                                                                                             .--
                                                                                                             . -
           m .




                                                                                                                          I
Case 3:17-cv-00072-NKM-JCH Document 637-3 Filed 01/21/20 Page 88 of 89 Pageid#:
                                    8397


                        .
                        (
                            ;! .
                .
                            .
                            x.
                       . ,ûj!
                             v.'
                               , senerl
                                      .
                                      d soy I
                                            .jkv
                                               $
                                               *
                                               J..
                                               s 4.'.
                                 -J..7 SFh?4z-h,ï:.
                                                  4.--.IE
                                                        -N:')jjh;rrN.Jjja'-Retj'h.
                                                                                 qrv'Jl::,
                                                                                         C):-r
                                                                                             $!e
                                                                                               z.
                <ko:..
                .    t.é::
                     ;   :kw..k1'
                           .:    Y.
                                ..                             J' ..&..: .:t .j:
                Eighth,dbn'ttake photosorvideosofdem onstrators
                unless there are arrests,then film the cops.Don'tpost
                tlnese to socialm edia,buthave tlnem in case they need
                to be used forIegaldefense orotherm edia w ork.
                -
                1)
                 2714 hkol-..
                            Aug ltls2'
                                     ê111.
                                         :
                                         )
                                         .,Fwitter'9k:'4il7
                                                          >l
                                                           '
                                                           lf)n6$

                20 Rek
                     hveets 108 Likes



                                                                            '
                                         IE;d
                                            El
                                             rI
                                              -1dil1-.I1:1
                                                         6;kf:
                                                             h:
                                                              jl 1.IkI4 -
                                                                        b
                                                                       L-
                                                                        g
                                                                        %
                                                                        .
                                                                        ;t.
                                                                          ;
                                                                          -
                                                                          q
                                                                          y
                                                                          )
                                                                          .t
                                                                           ï
                                                                           j ''--'
                                                                           - st--
                                                                                .t
                                                                                 .7
                                                                                  .(E
                                                                                    .
                                                                                    7f-
                                                                                      r
                                                                                      -
                                                                                      T.
                                                                                       ,:l.
                                                                                         j>
                                                                                          .
                                                                                          i
                                                                                          'w
                                                                                           -
                                                                                           .
                                                                                           :
                                                                                           f-
                                                                                            .
                                                                                            -jî-
                                                                                               (-
                                                                                                ..
                                                                                                 4
                                                                                                 :
                                                                                                 .
                                                                                                 1r
                                                                                                  -'-
                                                                                                    2
                                                                                                    ,
                                                                                                    -1
                                                                                                     .
                                                                                                     8;.,
                                                                                                      ,
                                                                                                      $ t
                                                                                                        '
                                                                                                        bkt
                                                                                                          s
                                                                                                          .;4
                                                                                                            .-1.
                                                                                                             -! 1:t
                                                                                                                , ..
                                                                                                                   '
                                                                                                                   g
                                                                                                                   #,a.
                                                                                                                    .-
                                                                                                                     .p.
                                                                                                                      T
                                                                                                                      $$-o
                                                                                                                        1(
                                                                                                                         .)
                                                                                                                          h
                                                   ''     .
                                         ll,
                                         <  '
                                            c
                                            .
                                            l#
                                             'J'I'
                                                 i
                                                 /'sf'-i'
                                                        gu5.f
                                                            ;-
                                                             '
                                                             )'ç
                                                               T
                                                               u
                                                               .
                                                               w
                                                               Q-
                                                                .x
                                                                ?F
                                                                 i
                                                                 *
                                                                 '
                                                                 .
                                                                 wr'fk.
                                                                    . 'k
                                                                      I!.
                                                                        >
                                                                        y
                                                                        /:.
                                                                          k
                                                                          '7
                                                                           œ
                                                                           <'
                                                                           -:
                                                                            J-
                                                                             >
                                                                             :xrf .
                                                                                  w.w
                                                                                    f
                                                                                    J
                                                                                    .l.
                                                                                      '
                                                                                      9=
                                                                                       :.F
                                                                                       ' j
                                                                                         <.
                                                                                         x'
                '
                        @
                        i                Ninth,atyourcorezneverfcrgetthatNazisaremurdererskand thecopsare I
                        i
                        l
                        :                spending pz          aurm oney,diverti           ng i tfrom needed socialprograms,to protect
                        ti
                         !               mtlrdererswho have been open abouttheirdespresto murder.
                        :
                        I
                        j
                        j1               SPend som erealtimewith yourvaltie.sand question everzrthing.
                        .j
                        j;                                                                          Y
                                                                                                    2
                                                                                                    ?W
                                                                                                     l
                                                                                                     n
                                                                                                     x   (
                                                                                                         V;
                                                                                                         **)
                        @
                . 2'     :k.
                           ,
                           : GeneritSoy M ilk'r
                                   .          ..:
                                                .'
                                                 .
                                                 $.f
                                                   'f  .
                                                       i'
                                                       -:E'ir
                                                        3    'l '
                                                                jl
                                                                 yz
                                                                  ts
                                                                   '
                                                                   -or'
                                                                      cer
                                                                        7sk-l
                                                                            '.7
                                                                              '.a
                                                                                ..cl-:
                                                                                  .. 'f
                                                                                      '
                                                                                      w
                                                                                      N
                                                                                      ïi.
                                                                                        7.
                                                                                         f
                                                                                         .
                                                                                         )1'
                                                                                           d
                     .:': % '         :                 .
                      :  't
                          , ' Lasl,don'
                                      t be s
                                           afe- Be     powe      rfu1
                                                                    ,
                      .y;
                        jw
                         ,
                .
                . ,
                 vj(.y
                                                   .
                                                   :
                                                   (4
                                                    u-.%
                                                    '.  k
                                                       <y
                                                        , :.
                                                           -
                                                           ej.jsj
                                                            '
                                                            .
           n.
Case 3:17-cv-00072-NKM-JCH Document 637-3 Filed 01/21/20 Page 89 of 89 Pageid#:
              *
              '                                                  1'
                                    8398                          j

                                                                                                                                                                                                                                                                                                                               1
                                                                                                                                                                                                                                                                                                                               I



                                       'k;$
                                        :
                                       .'
                           .       .. .
                                        .
                                          di
                                           lF
                                            1-
                                          k'.
                                          :  11:
                                            k::317Idl
                                                    : 1I:
                                                        )
                                                        k '11 ,    à
                                                                   ö.
                                                                    ,
                                                                    t
                                                                    k
                                                                    :
                                                                    '
                                                                    >
                                                                    j1'
                                                                     ;ftq
                                                                        k
                                                                        .
                                                                        -
                                                                        t,
                                                                         -
                                                                         '1
                                                                          ::''
                                                                             h:!
                                                                               .l-
                                                                                 ., s-.-<-)
                                                                                  91i- --:?
                                                                                      l1  :-
                                                                                           $-
                                                                                           ..t
                                                                                             :
                                                                                             jî
                                                                                              -p
                                                                                              ...
                                                                                                $
                                                                                                1
                                                                                                -L1
                                                                                                  .
                                                                                                  4
                                                                                                  .
                                                                                                  -:
                                                                                                   S
                                                                                                   .-.
                                                                                                     -.
                                                                                                      nt
                                                                                                       ;:r:
                                                                                                          t<:
                                                                                                          ! é
                                                                                                            :
                                                                                                            .t
                                                                                                             .
                                                                                                             k,a
                                                                                                             - :t.
                                                                                                                 1t
                                                                                                                  -*
                                                                                                                   .ç
                                                                                                                   1.                                                   ..
                                 ., ..2. kfg
                                    '                                                                 .                        . I
                               ..
                                  '.. ':
                                 r;1.:'
                                       T''nox
                                         .    1t
                                               vin.n.4'hovl-
                                                           ?.to I-
                                                                 1k
                                                                  '-estre,3m an .doct'
                                                                          :                     .nzentw'ith oto e:     +?1'en.
                                                                                                                             cev':-hi1e
                                    ''
                                          rt
                                           -htectIn rote5ters )
                                             '
                                                                        .
                                                                        san eC   ,.Se-n'  tla1I,:
                                                                                                ellIfcr. O$z. e' e' atsm
                                                  )
                                                  ..
                                                  E .' ..                                             '                                :i,2'
                                                                                                                                           :r .
                                                                                                                                              ;..
                                                                                                                                                Nvt: z/ .                                                        ..
                                                                                                                                                                                                                             .
                                                                                                                                                                                                                                  .n                    .. ...y
                                                                                                                                                                                                                                                                                                                               1
                                                                                                                                                                                                                                                                                                                               '
                                                                                                                                                                                                                                                                                                                                        .   .4'!
                                                  E.
                                                  i
                                                  ' !'
                                                     .
                                                     *
                                                     %
                                                     :
                                                     w.
                                                      :
                                                      s'
                                                      ;.JDVI..
                                                             *C anzaf' .:
                                                                        ..''Y
                                                                            z
                                                                            w
                                                                            f
                                                                            k
                                                                            .:
                                                                            .f
                                                                             .
                                                                             ,
                                                                             ;
                                                                             c'
                                                                              -
                                                                              g
                                                                              1''
                                                                                t
                                                                                s
                                                                                -
                                                                                ka
                                                                                 vL.
                                                                                   I
                                                                                   ,..
                                                                                   JZ   v-p
                                                                                      C$g  q.sw
                                                                                          5z  q,
                                                                                               .
                                                                                               q
                                                                                               ?.
                                                                                                P.
                                                                                                :yZa.
                                                                                                   - ozO
                                                                                                     D y.J
                                                                                                        -1je<
                                                                                                         .. (
                                                                                                            .I            j
                                                                                                                          .                                                                                                                                                                                                                  E
                                                                                                                                                                                                                                                                                                                                             !
                                                  !
                                                  '                          .                                            !                                                                                                                                                                                                                  !
                                                  !xt'
                                                     larcI
                                                         .-
                                                         'hers'
                                                              ,In
                                                                k.Ber.eley are ' an'-1nflthese tll î
                                                                                                   #z
                                                                                                   . t
                                                                                                     -z
                                                                                                      .
                                                                                                      rscoutto '
                                                                                                               ank
                                                                                                                 yzctne hoI.in a                                                                                                                                                                                                             I
                                                                                                                                                                                                                                                                                                                                             !
                                                  ! SVW
                                                  i   >Y
                                                       .i
                                                        il.1-G
                                                             t.)ii!i1.*3w                                                                                                                                                                                                                                                      I             C
                                                                                                                                                                                                                                                                                                                                             !
                                                                                                                                                                                                                                                                                                                                             .
                                                  :
                                                  :                                                                                                                                                                                                                                                                                          i
                                                  :                                                                                                                                                                                                                                                                                          E
                                                  i:'J
                                                    -
                                                   -.
                                                     'f
                                                      j.h
                                                        1. --
                                                         's-.e
                                                             1i:S'it
                                                                   .1
                                                                   f .t
                                                                     .
                                                                     ):s
                                                                      . !3'.
                                                                       'a   -.
                                                                           9-.2
                                                                             :<.
                                                                               T.j-s
                                                                                .s (E
                                                                                   ..1.(i1
                                                                                         .k,.
                                                                                            -q
                                                                                             xj/
                                                                                               .--.
                                                                                                  .i
                                                                                                   .
                                                                                                   4                                                                                                                                                                                                                           t             i
                                                                                                                                                                                                                                                                                                                                             !
                                                  '                                                                                                                                                                                                                                                                                 I        !
                                                                                                                                                                                                                                                                                                                                             E
                                                  i
                                                  ;                                                                                                                                                                                           .                                                                                     1        i
                                                                                                                                    :'':::::i   :i
                                                                                                                                                 ::i.!
                                                                                                                                                     )EEE
                                                                                                                                                        EE
                                                                                                                                                         q
                                                                                                                                                         :'i
                                                                                                                                                           F
                                                                                                                                                        :;:!
                                                                                                                                                            ëE
                                                                                                                                                             iE
                                                                                                                                                              )
                                                                                                                                                             !2E
                                                                                                                                                               ' i
                                                                                                                                                                 !F
                                                                                                                                                              :E:i2
                                                                                                                                                                .  E!!
                                                                                                                                                                     iii
                                                                                                                                                                       !EF
                                                                                                                                                                         i
                                                                                                                                                                     E!EF!E E
                                                                                                                                                                            ';:
                                                                                                                                                                              !
                                                                                                                                                                            g!i 2
                                                                                                                                                                                7E                      E
                                                                                                                                                                                                        'f
                                                                                                                                                                                                         :
                                                                                                                                                                                                         :
                                                                                                                                                                                                          i
                                                                                                                                                                                                          :!
                                                                                                                                                                                                           :         .             W!      E! !                                    '    Y        !
                                                                                                                                                                                                                                                                                                 ::
                                                                                                                                                                                                                                                                                                  .
                                                                                                                                                                                                                                                                                                   :i!
                                                                                                                                                                                                                                                                                                     .i!i !       .
                                                                                                                                                                                                                                                                                                                  '1
                                                                                                                                                                                                                                                                                                                   .
                                                                                                                                                                                                                                                                                                                   .!!
                                                                                                                                                                                                                                                                                                                     .'
                                                                                                                                                                                                                                                                                                                      ..':
                                                                                                                                                                                                                                                                                                                         .   '7 :
                                                                                                                  ..:.' .:              c::::
                                                                                                                                           ;  (j
                                                                                                                                              :  ::E7
                                                                                                                                                 .   :'!
                                                                                                                                                     . q:
                                                                                                                                                       :g::
                                                                                                                                                        : .:
                                                                                                                                                           E::
                                                                                                                                                             E:
                                                                                                                                                             :Ej
                                                                                                                                                               i:
                                                                                                                                                               E .:
                                                                                                                                                                  E::E
                                                                                                                                                                     ::E:E
                                                                                                                                                                         E:
                                                                                                                                                                         :E':
                                                                                                                                                                            éE: :EEE:
                                                                                                                                                                                    .:
                                                                                                                                                                                     :E
                                                                                                                                                                                      ::
                                                                                                                                                                                       q:
                                                                                                                                                                                        ).:
                                                                                                                                                                                          E:
                                                                                                                                                                                           ::E
                                                                                                                                                                                             :7q7
                                                                                                                                                                                                E::q*:
                                                                                                                                                                                                     2.::
                                                                                                                                                                                                        :.
                                                                                                                                                                                                         :d'.'''
                                                                                                                                                                                                               ..' ::..'..'     .'....'''. .''.'''                    .               !7
                                                                                                                                                                                                                                                                                       ''
                                                                                                                                                                                                                                                                                        .''
                                                                                                                                                                                                                                                                                          :.'
                                                                                                                                                                                                                                                                                            éE .:i'
                                                                                                                                                                                                                                                                                               '     .'''
                                                                                                                                                                                                                                                                                                        .:'
                                                                                                                                                                                                                                                                                                        '  .. '' ''' '
                                                                                                                                     .(   .E   i::::::
                                                                                                                                                 E(      ::E
                                                                                                                                                         (  :E   (::;:('
                                                                                                                                                               .E:     :(iEE EE
                                                                                                                                                                              :EE
                                                                                                                                                                                :E
                                                                                                                                                                               jE :
                                                                                                                                                                                 :'
                                                                                                                                                                                  ::E:.E
                                                                                                                                                                                       :q E..
                                                                                                                                                                                        :q:  :è:::
                                                                                                                                                                                              ;   EE:'':: T:'''..                                                                        .'
                                                                                                                                                                                                                                                                                         '  EF
                                                                                                                                                                                                                                                                                           '.:'''!:.''. E.'' ..
                                                                                                                                                                                                                                                                                                       E.           ' '.'
                                                                                                                                     ...:ky   ;:!
                                                                                                                                                ;Ei
                                                                                                                                                  i:
                                                                                                                                                   ::: ::
                                                                                                                                                       ! k;.:
                                                                                                                                                            jjjj
                                                                                                                                                               :.
                                                                                                                                                                :.
                                                                                                                                                                 :!
                                                                                                                                                                  :.
                                                                                                                                                                   (.:
                                                                                                                                                                     EEL
                                                                                                                                                                       qjë
                                                                                                                                                                         ï::
                                                                                                                                                                         :  ..
                                                                                                                                                                             E:
                                                                                                                                                                              E'
                                                                                                                                                                               1:'
                                                                                                                                                                               : ::
                                                                                                                                                                                  :7':
                                                                                                                                                                                     :'
                                                                                                                                                                                      :'
                                                                                                                                                                                       :.
                                                                                                                                                                                        ::':
                                                                                                                                                                                           J!
                                                                                                                                                                                           :  :::   '.
                                                                                                                                                                                                     :'..                                              '.':                            ':.é. ...'        '.' '.                  .
                                                                                                                                     ..    :. .:: i::
                                                                                                                                                  .   .::::.:
                                                                                                                                                            ; .::2.jg.!.:
                                                                                                                                                                               . :i:
                                                                                                                                                                              ..'.  .j:
                                                                                                                                                                                   .:  .:.
                                                                                                                                                                                       :    !:
                                                                                                                                                                                         ...:::
                                                                                                                                                                                              :i
                                                                                                                                                                                                 :j
                                                                                                                                                                                                  ::
                                                                                                                                                                                                :E:7:
                                                                                                                                                                                                    '             . .'         .!'2
                                                                                                                                                                                                                                 '''
                                                                                                                                                                                                                                  :2
                                                                                                                                                                                                                                  .
                                                                                                                                                                                                                                    ::!::
                                                                                                                                                                                                                                   EE
                                                                                                                                                                                                                                    E.;    ''.!
                                                                                                                                                                                                                                              :E;:
                                                                                                                                                                                                                                             ::. :'qE   :i.T
                                                                                                                                                                                                                                                      ::E    .'
                                                                                                                                                                                                                                                             :::'''.
                                                                                                                                                                                                                                                                   :                 ...E;;!'.''       ''
                                                                                                                                                                                                                                                                                                        .h ':
                                                                                                                                                                                                                                                                                                           .             :.
                                                                                                                                                               !:!:! : i'' '::6. '                                                                     ''< ' '                                            ; '''' '
                                                                                                                                     j
                                                                                                                                     t
                                                                                                                                     :
                                                                                                                                     .:
                                                                                                                                        .:.t.E:
                                                                                                                                              4
                                                                                                                                              ::
                                                                                                                                               E
                                                                                                                                               i::   :i:!g    :E  :EE
                                                                                                                                                                    :
                                                                                                                                                                    bE
                                                                                                                                                                     :  IE
                                                                                                                                                                         jE
                                                                                                                                                                          :     .!:    .' 's.
                                                                                                                                                                                       :                 :52
                                                                                                                                                                                                           .. ;.
                                                                                                                                                                                                               '..'
                                                                                                                                                                                                                  .                                            ..
                                                                                                                                                                                                                                                                ;!1                               7.  !.' ..           '''..'
                                                                                                                                        .':;
                                                                                                                                        :  :
                                                                                                                                           E  E
                                                                                                                                             EE
                                                                                                                                               :
                                                                                                                                               E:
                                                                                                                                              J:
                                                                                                                                                 ::
                                                                                                                                                 '
                                                                                                                                                ;::E!
                                                                                                                                                  ': (:
                                                                                                                                                     F:
                                                                                                                                                       ::
                                                                                                                                                       E?:
                                                                                                                                                        ::q
                                                                                                                                                         E E
                                                                                                                                                           :
                                                                                                                                                           é:
                                                                                                                                                           (::
                                                                                                                                                             E
                                                                                                                                                            :E
                                                                                                                                                             :E
                                                                                                                                                              E:
                                                                                                                                                               :!
                                                                                                                                                               é
                                                                                                                                                               'é
                                                                                                                                                                 6
                                                                                                                                                                 :
                                                                                                                                                                 :.
                                                                                                                                                                 éE
                                                                                                                                                                  j:
                                                                                                                                                                 :é
                                                                                                                                                                    E
                                                                                                                                                                   jFiE
                                                                                                                                                                     EéE
                                                                                                                                                                       f
                                                                                                                                                                      :j
                                                                                                                                                                       E:
                                                                                                                                                                       :j
                                                                                                                                                                        EE
                                                                                                                                                                          5E
                                                                                                                                                                          E EE
                                                                                                                                                                            :
                                                                                                                                                                            E1
                                                                                                                                                                              EE
                                                                                                                                                                              C
                                                                                                                                                                             EE
                                                                                                                                                                              ::
                                                                                                                                                                                E
                                                                                                                                                                               :1
                                                                                                                                                                                 i
                                                                                                                                                                                 .E
                                                                                                                                                                                  :E
                                                                                                                                                                                  E
                                                                                                                                                                                  'E
                                                                                                                                                                                    E
                                                                                                                                                                                    S:
                                                                                                                                                                                    .': .::':                 :7.
                                                                                                                                                                                                            .''
                                                                                                                                                                                                            '    '                                              '  ;..'..''
                                                                                                                                                                                                                                                                      .   ':'
                                                                                                                                                                                                                                                                            . '.x*..
                                                                                                                                                                                                                                                                            :.>
                                                                                                                                                                                                                                                                            .         .' ::k!
                                                                                                                                                                                                                                                                                       . .Eë
                                                                                                                                                                                                                                                                                                 7. ..
                                                                                                                                                                                                                                                                                                     '
                                                                                                                                                                                                                                                                                                     Ei
                                                                                                                                                                                                                                                                                                       '.
                                                                                                                                                                                                                                                                                                        :.E
                                                                                                                                                                                                                                                                                                          E!':..::. .    .
                                                                                                                                                                                                                                                                                                                         '
                                                                                                                                                                                                                                                                                                                         '::
                                                                                                                                                                                                                                                                                                                            ...'.7.
                                                                                                                                                                                                                                                                                                                                7.
                                                                                                                                     .)
                                                                                                                                        .
                                                                                                                                        .;
                                                                                                                                        :
                                                                                                                                        .
                                                                                                                                           ::
                                                                                                                                           é
                                                                                                                                           i
                                                                                                                                           ;:
                                                                                                                                              y
                                                                                                                                              :
                                                                                                                                              .
                                                                                                                                              :
                                                                                                                                               5
                                                                                                                                               :
                                                                                                                                               :
                                                                                                                                               .
                                                                                                                                                !
                                                                                                                                                .
                                                                                                                                                !
                                                                                                                                                :
                                                                                                                                                 i:
                                                                                                                                                  F
                                                                                                                                                  '
                                                                                                                                                  .
                                                                                                                                                  E
                                                                                                                                                  :
                                                                                                                                                   l
                                                                                                                                                   :
                                                                                                                                                     i
                                                                                                                                                     '
                                                                                                                                                     E
                                                                                                                                                     .
                                                                                                                                                      :'
                                                                                                                                                      j
                                                                                                                                                      '
                                                                                                                                                       :
                                                                                                                                                       :
                                                                                                                                                       .
                                                                                                                                                       :
                                                                                                                                                        :
                                                                                                                                                        E
                                                                                                                                                        E
                                                                                                                                                         i
                                                                                                                                                         9!
                                                                                                                                                         y
                                                                                                                                                         :
                                                                                                                                                         !
                                                                                                                                                         .
                                                                                                                                                          r
                                                                                                                                                          .
                                                                                                                                                           i
                                                                                                                                                           .
                                                                                                                                                           .
                                                                                                                                                           :
                                                                                                                                                            j
                                                                                                                                                            :
                                                                                                                                                            F
                                                                                                                                                            .
                                                                                                                                                             EE
                                                                                                                                                             i
                                                                                                                                                             .
                                                                                                                                                             E
                                                                                                                                                             E
                                                                                                                                                              F
                                                                                                                                                              E
                                                                                                                                                              .
                                                                                                                                                               :
                                                                                                                                                               l
                                                                                                                                                               :
                                                                                                                                                               .
                                                                                                                                                                .E
                                                                                                                                                                 E
                                                                                                                                                                 F
                                                                                                                                                                 :
                                                                                                                                                                  ):
                                                                                                                                                                  :
                                                                                                                                                                  F
                                                                                                                                                                  '
                                                                                                                                                                  :
                                                                                                                                                                   F!:
                                                                                                                                                                   : E
                                                                                                                                                                     t
                                                                                                                                                                     h
                                                                                                                                                                      :E
                                                                                                                                                                       '
                                                                                                                                                                       .
                                                                                                                                                                       j
                                                                                                                                                                        .
                                                                                                                                                                        F
                                                                                                                                                                        :
                                                                                                                                                                         FE
                                                                                                                                                                         :
                                                                                                                                                                         j
                                                                                                                                                                         ë
                                                                                                                                                                          E
                                                                                                                                                                          :
                                                                                                                                                                            :
                                                                                                                                                                            :
                                                                                                                                                                            7
                                                                                                                                                                            !
                                                                                                                                                                            E
                                                                                                                                                                             IEF
                                                                                                                                                                               E
                                                                                                                                                                                E)
                                                                                                                                                                                .
                                                                                                                                                                                E
                                                                                                                                                                                '
                                                                                                                                                                                 !:
                                                                                                                                                                                 :g
                                                                                                                                                                                  .'7
                                                                                                                                                                                          .:
                                                                                                                                                                                            2:
                                                                                                                                                                                             L
                                                                                                                                                                                             3
                                                                                                                                                                                             :
                                                                                                                                                                                              L
                                                                                                                                                                                              :
                                                                                                                                                                                                :
                                                                                                                                                                                                i
                                                                                                                                                                                                :
                                                                                                                                                                                                 .
                                                                                                                                                                                                 E
                                                                                                                                                                                                  ':
                                                                                                                                                                                                  j
                                                                                                                                                                                                  .
                                                                                                                                                                                                  E
                                                                                                                                                                                                  :
                                                                                                                                                                                                   '
                                                                                                                                                                                                   E
                                                                                                                                                                                                   :
                                                                                                                                                                                                    :
                                                                                                                                                                                                    !
                                                                                                                                                                                                    :
                                                                                                                                                                                                     :
                                                                                                                                                                                                     :
                                                                                                                                                                                                     .
                                                                                                                                                                                                     E
                                                                                                                                                                                                      .
                                                                                                                                                                                                      :
                                                                                                                                                                                                      .éE
                                                                                                                                                                                                        .:
                                                                                                                                                                                                         ...
                                                                                                                                                                                                                  ... .
                                                                                                                                                                                                                  ;                1.
                                                                                                                                                                                                                                   .9:.E   ;4
                                                                                                                                                                                                                                           : ;c
                                                                                                                                                                                                                                             !
                                                                                                                                                                                                                                             ::  .
                                                                                                                                                                                                                                                  :.i
                                                                                                                                                                                                                                                 !.
                                                                                                                                                                                                                                                  .
                                                                                                                                                                                                                                                  :
                                                                                                                                                                                                                                                  :. :7
                                                                                                                                                                                                                                                     :
                                                                                                                                                                                                                                                     'E
                                                                                                                                                                                                                                                       ''
                                                                                                                                                                                                                                                       )
                                                                                                                                                                                                                                                       .
                                                                                                                                                                                                                                                       .'
                                                                                                                                                                                                                                                           a:
                                                                                                                                                                                                                                                           .yi
                                                                                                                                                                                                                                                              .:
                                                                                                                                                                                                                                                               '
                                                                                                                                                                                                                                                               ..: :
                                                                                                                                                                                                                                                                   '
                                                                                                                                                                                                                                                                   .
                                                                                                                                                                                                                                                                   x
                                                                                                                                                                                                                                                                   .
                                                                                                                                                                                                                                                                    :..A
                                                                                                                                                                                                                                                                       : '
                                                                                                                                                                                                                                                                         .w
                                                                                                                                                                                                                                                                           <.        ::'
                                                                                                                                                                                                                                                                                   N...' ; . '
                                                                                                                                                                                                                                                                                                    :
                                                                                                                                                                                                                                                                                                    :'
                                                                                                                                                                                                                                                                                                    '!
                                                                                                                                                                                                                                                                                                     ;
                                                                                                                                                                                                                                                                                                     .
                                                                                                                                                                                                                                                                                                      EEE
                                                                                                                                                                                                                                                                                                      !E;
                                                                                                                                                                                                                                                                                                      :!
                                                                                                                                                                                                                                                                                                       .:
                                                                                                                                                                                                                                                                                                        :.
                                                                                                                                                                                                                                                                                                        .
                                                                                                                                                                                                                                                                                                         i
                                                                                                                                                                                                                                                                                                         .::'
                                                                                                                                                                                                                                                                                                            '  E
                                                                                                                                                                                                                                                                                                                ' : ..  :.
                                                                                                                                                                                                                                                                                                                         .
                                                                                                                                                                                                                                                                                                                           ':
                                                                                                                                                                                                                                                                                                                            !.:.
                                                                                                                                                                                                                                                                                                                               '..'
                                                                                             :!J
                                                                                               ::
                                                                                               . ïI
                                                                                                 .jt.
                                                                                                    'E
                                                                                                     ;Z .::
                                                                                                         ïEïE
                                                                                                            !
                                                                                                            F2S
                                                                                                              ::T
                                                                                                                ET
                                                                                                                 E'
                                                                                                                  EEE
                                                                                                                    i.)
                                                                                                                      SE!
                                                                                                                        EEë  ;
                                                                                                                             ë?;
                                                                                                                               .!ïi
                                                                                                                                  ! y
                                                                                                                                    ç
                                                                                                                                    ..
                                                                                                                                     ;  .    ..  :i
                                                                                                                                                  :  ::::
                                                                                                                                                        .:
                                                                                                                                                         :Eë
                                                                                                                                                           ::ii
                                                                                                                                                              :
                                                                                                                                                              Fi
                                                                                                                                                               j
                                                                                                                                                            .E':ë.
                                                                                                                                                                 :;E
                                                                                                                                                                   EE:
                                                                                                                                                                     E
                                                                                                                                                                    Eë:
                                                                                                                                                                      .!
                                                                                                                                                                       :E;
                                                                                                                                                                         E:
                                                                                                                                                                          E 2
                                                                                                                                                                            !.! '
                                                                                                                                                                                .       ! :
                                                                                                                                                                                          !:E
                                                                                                                                                                                            :E
                                                                                                                                                                                             :E::
                                                                                                                                                                                                iE:?
                                                                                                                                                                                                   ::E :':.
                                                                                                                                                                                                        :                       .'i
                                                                                                                                                                                                                                  :'
                                                                                                                                                                                                                                   .  .
                                                                                                                                                                                                                                      ':
                                                                                                                                                                                                                                       'E  E :.  .: ..
                                                                                                                                                                                                                                                  .           t
                                                                                                                                                                                                                                                              611 ' :
                                                                                                                                                                                                                                                                    $   .             E' : '' .          .                     '
                                                                                                                                                                    ::i:f:!
                                                                                                                                                                          ;::
                                                                                                                                                                             EE. .:;:.::..::.::::: ::;,4.:,.. ::..r:.
                                                                                                                          .             : .    ::.                                             :
                                                                                                                                                                                               .     .. .                                    .
                                                  i.4iE
                                                      I.
                                                       KJT
                                                       . E'.
                                                           I'E
                                                           :
                                                           S .h
                                                              E
                                                              I      E:
                                                                      7k
                                                                       i:
                                                                        i!
                                                                         i:.i
                                                                          ii .
                                                                             i::!
                                                                              1!
                                                                               ,':ï!
                                                                                 LE
                                                                                 . iy 5?
                                                                                      :'
                                                                                       ;E
                                                                                       : I
                                                                                         E
                                                                                         !S
                                                                                         E E
                                                                                           S
                                                                                           :T
                                                                                           g E g!
                                                                                             iEE
                                                                                             j        !J;
                                                                                                      2
                                                                                                 yfiE(E :
                                                                                                        y .ï
                                                                                                          à
                                                                                                          j?ë
                                                                                                            E)
                                                                                                            :
                                                                                                            i(:
                                                                                                              !:
                                                                                                              E :E
                                                                                                                3
                                                                                                               EEIE
                                                                                                                  d,
                                                                                                                  !Ey
                                                                                                                    jj
                                                                                                                    I
                                                                                                                    .EE
                                                                                                                      :E
                                                                                                                       12
                                                                                                                        f!
                                                                                                                         :k
                                                                                                                         i!Ti
                                                                                                                          (  ::
                                                                                                                             2 I:Ei.i
                                                                                                                                    ::
                                                                                                                                     :  :
                                                                                                                                        1
                                                                                                                                        : :
                                                                                                                                          .:
                                                                                                                                           :
                                                                                                                                           ' E:
                                                                                                                                              ::
                                                                                                                                               E.
                                                                                                                                               ::F:
                                                                                                                                                  E
                                                                                                                                                  ::
                                                                                                                                                   i :
                                                                                                                                                     !
                                                                                                                                                     i2
                                                                                                                                                      ::
                                                                                                                                                       E
                                                                                                                                                       i
                                                                                                                                                       EE
                                                                                                                                                        E:
                                                                                                                                                         :
                                                                                                                                                         !:2
                                                                                                                                                           E
                                                                                                                                                           :EEE
                                                                                                                                                             i
                                                                                                                                                             !::
                                                                                                                                                               EE:E
                                                                                                                                                                  :i
                                                                                                                                                                   :';
                                                                                                                                                                     ' E
                                                                                                                                                                       :: :   :
                                                                                                                                                                              E        j:::.:7::: ':
                                                                                                                                                                                                   ..j.
                                                                                                                                                                                                    ;:                             ... ..:   ...  .
                                                                                                                                                                                                                                                  ;.r;
                                                                                                                                                                                                                                                  .   ...  .j..:   7 ... ..
                                                                                                                                                                                                                                                                îb..
                                                                                                                                                                                                                                                                :
                                                                                                                                                                                                                                                                .                     ....                    .               .
                                                  :!
                                                  : 'E
                                                    .6:
                                                     ë .'.
                                                      :,
                                                      5       ië
                                                              .
                                                             .C
                                                              iE?
                                                               S
                                                               :
                                                                E
                                                                iZ
                                                                t
                                                                :
                                                                Fi,E
                                                                 :
                                                                   2
                                                                   $,!
                                                                   j
                                                                   é
                                                                   : i
                                                                      i
                                                                      :
                                                                      5
                                                                      i
                                                                       i
                                                                       :
                                                                       E
                                                                       j
                                                                       ë
                                                                        .
                                                                        à
                                                                        L
                                                                        ::.
                                                                         fj
                                                                          b.
                                                                           :t:
                                                                           !E
                                                                            j
                                                                            .
                                                                            ::
                                                                             2iE:
                                                                             :j
                                                                              : :.
                                                                                .
                                                                                .
                                                                                :;'!
                                                                                 ::
                                                                                  !
                                                                                  ::é
                                                                                   E
                                                                                   F ki
                                                                                     ?
                                                                                      :
                                                                                      ï
                                                                                      ;
                                                                                      .
                                                                                      ïSE
                                                                                      ':
                                                                                       E
                                                                                       r :j
                                                                                        EF
                                                                                        :E
                                                                                         k
                                                                                         :
                                                                                          t
                                                                                          Z.
                                                                                          F
                                                                                          :Ei
                                                                                           F
                                                                                           : iE
                                                                                             E
                                                                                            :t
                                                                                             pEi:9
                                                                                              i3
                                                                                               E
                                                                                               :  j
                                                                                                  '
                                                                                                  E
                                                                                                  :
                                                                                                 :7:
                                                                                                   p:
                                                                                                  ,.
                                                                                                  .
                                                                                                  '  'ï
                                                                                                     l
                                                                                                    (q!h
                                                                                                      :
                                                                                                      1
                                                                                                      $
                                                                                                      .:ë
                                                                                                       $kE
                                                                                                        :
                                                                                                        ;i
                                                                                                         T.
                                                                                                         . :i
                                                                                                           q
                                                                                                          i:
                                                                                                          j
                                                                                                          : :
                                                                                                            k:t
                                                                                                             E
                                                                                                            .6
                                                                                                             iZ:
                                                                                                              E
                                                                                                              :
                                                                                                              'C:
                                                                                                               2E:
                                                                                                                hEh
                                                                                                                  i!
                                                                                                                  :
                                                                                                                  :SL
                                                                                                                   . :
                                                                                                                    SEId
                                                                                                                      :
                                                                                                                     EI
                                                                                                                      E?!
                                                                                                                       T
                                                                                                                        i;
                                                                                                                        EE
                                                                                                                        I
                                                                                                                        :
                                                                                                                        :
                                                                                                                        E ë
                                                                                                                         :E
                                                                                                                         :I..!
                                                                                                                          qE
                                                                                                                           E
                                                                                                                              i
                                                                                                                              ,i
                                                                                                                             ES
                                                                                                                             :
                                                                                                                             E
                                                                                                                               .
                                                                                                                               :
                                                                                                                               :
                                                                                                                               E
                                                                                                                                E
                                                                                                                               ï.
                                                                                                                                .
                                                                                                                                p
                                                                                                                                q
                                                                                                                                )
                                                                                                                                 E.
                                                                                                                                r.
                                                                                                                                 ;:
                                                                                                                                 .
                                                                                                                                 :s.i
                                                                                                                                    lë
                                                                                                                                     :: E:
                                                                                                                                        : ..
                                                                                                                                           !E:
                                                                                                                                           :  :?
                                                                                                                                               !:
                                                                                                                                               : ::
                                                                                                                                                E!
                                                                                                                                                :):E
                                                                                                                                                  .E:E:
                                                                                                                                                     ::y
                                                                                                                                                       E
                                                                                                                                                       ;::
                                                                                                                                                       :ë
                                                                                                                                                       ! :.
                                                                                                                                                         !q:Ei
                                                                                                                                                           E:
                                                                                                                                                           ::::
                                                                                                                                                              :E
                                                                                                                                                               :i:
                                                                                                                                                               :EE
                                                                                                                                                                 !:
                                                                                                                                                                 :!E
                                                                                                                                                                  :::
                                                                                                                                                                   i
                                                                                                                                                                   EE:
                                                                                                                                                                     :!
                                                                                                                                                                     Eë:
                                                                                                                                                                       !
                                                                                                                                                                       !:
                                                                                                                                                                       :
                                                                                                                                                                       .:E
                                                                                                                                                                         :E
                                                                                                                                                                         !5
                                                                                                                                                                          .!
                                                                                                                                                                          :
                                                                                                                                                                          ë :
                                                                                                                                                                            ..
                                                                                                                                                                            :
                                                                                                                                                                            q;2
                                                                                                                                                                              : .      ..
                                                                                                                                                                                        i:...: '''....       ;;
                                                                                                                                                                                                              .:
                                                                                                                                                                                                               $F. .;
                                                                                                                                                                                                               ?
                                                                                                                                                                                                               '        g:   .:s           ..:.   .    .. .k.
                                                                                                                                                                                                                                                          '   ?;'
                                                                                                                                                                                                                                                              .               '.''N
                                                                                                                                                                                                                                                                                  .k:'' .'':.. ;
                                                      31
                                                       /       :
                                                               ,k
                                                                ':
                                                                 . . f'.:
                                                                        EE?
                                                                          ::i
                                                                            t:!
                                                                              EE,
                                                                                .
                                                                                F
                                                                                :i:
                                                                                  EE      FEil
                                                                                             h:.
                                                                                               r '        j
                                                                                                          .L
                                                                                                           :ï
                                                                                                            f
                                                                                                            !b,
                                                                                                              EC;
                                                                                                                :I5j5
                                                                                                                    JëE
                                                                                                                      2
                                                                                                                      '::
                                                                                                                        EE$
                                                                                                                          ë;
                                                                                                                           . .!,
                                                                                                                               5dkk       ':
                                                                                                                                           :
                                                                                                                                           E !E
                                                                                                                                              :
                                                                                                                                              2
                                                                                                                                              ::
                                                                                                                                               E:
                                                                                                                                                E:
                                                                                                                                                 ::
                                                                                                                                                  E
                                                                                                                                                  :  !
                                                                                                                                                     q
                                                                                                                                                     ::
                                                                                                                                                      ::
                                                                                                                                                       :
                                                                                                                                                       ë:
                                                                                                                                                        :E
                                                                                                                                                         :
                                                                                                                                                         2Eë
                                                                                                                                                           :
                                                                                                                                                           !
                                                                                                                                                           :::
                                                                                                                                                             !
                                                                                                                                                             :E
                                                                                                                                                              :
                                                                                                                                                              q:
                                                                                                                                                               ë
                                                                                                                                                               :
                                                                                                                                                               ëq:
                                                                                                                                                                 :E
                                                                                                                                                                  .'
                                                                                                                                                                   E
                                                                                                                                                                   ':
                                                                                                                                                                    ?
                                                                                                                                                                    ::
                                                                                                                                                                     !
                                                                                                                                                                     ::'
                                                                                                                                                                       E:
                                                                                                                                                                        .:
                                                                                                                                                                         !
                                                                                                                                                                         .'
                                                                                                                                                                          '                              .. )!
                                                                                                                                                                                                             .       :  6L . v.::'f
                                                                                                                                                                                                                                  #.
                                                                                                                                                                                                                                   ;                    .
                                                                                                                                                                                                                                                        ,
                                                                                                                                                                                                                                                        ) ;2 ;.                 .
                                                  .s  :
                                                     ..        '
                                                                     .  :.
                                                                        .4..'
                                                                            .(
                                                                            <;:)Eà;E
                                                                             F
                                                                             .     :.f)
                                                                                      i'
                                                                                       ës
                                                                                        !s
                                                                                         9f'
                                                                                           Jïp' ..'
                                                                                           '            .,ç
                                                                                                             W   !;''
                                                                                                                 .  E! .
                                                                                                                       t!sx
                                                                                                                          û
                                                                                                                               .
                                                                                                                               '
                                                                                                                                        ::
                                                                                                                                        :'ë:E:.:)
                                                                                                                                                t'
                                                                                                                                                 :i
                                                                                                                                                  :E:.EE
                                                                                                                                                       'E
                                                                                                                                                        .!
                                                                                                                                                         E:.
                                                                                                                                                           :::..
                                                                                                                                                               ..' :'  .
                                                                                                                                                                                                              : k(q? '.
                                                                                                                                                                                                                !            :'    .:
                                                                                                                                                                                                                                    ;t't. '.7:.'                                ' ' :'.  ::
                                                                                                                                                                                                                                                                                          ..
                                                                                                                                                                                                                                                                                          '
                                                                                                                                                                                                                                                                                           ::
                                                                                                                                                                                                                                                                                           '
                                                                                                                                                                                                                                                                                            .
                                                                                                                                                                                                                                                                                            : ...i .
                                                                                                                                                                                                                                                                                            .                              '
                                                                   . .J.x.u'  .r
                                                                               )k
                                                                                h2
                                                                                 :(
                                                                                  ét: .dts                        '.'ï!:'        .  rg.:'
                                                                                                                                        ?.E
                                                                                                                                          g;
                                                                                                                                           E .
                                                                                                                                             gE
                                                                                                                                              .E.
                                                                                                                                                E::
                                                                                                                                                  ;.E.!EE.
                                                                                                                                                       F. :
                                                                                                                                                          .E
                                                                                                                                                           ..:E27 :'                                  '.  '.'y.:
                                                                                                                                                                                                               k::?
                                                                                                                                                                                                                 !.:(.
                                                                                                                                                                                                                     à..
                                                                                                                                                                                                                       )E
                                                                                                                                                                                                                        >éiJ.'
                                                                                                                                                                                                                           . J:
                                                                                                                                                                                                                              3... ...?ii.   '...ë               .
                                                                                                                                                                                                                                                                 '. '       . ::         .... '...                 . .   ''
                                                                         .. .'..k
                                                                                . ..:        .. .'.:E
                                                                                          4.::            ;E
                                                                                                           :
                                                                                                           .'
                                                                                                            :?
                                                                                                            .3:
                                                                                                              I
                                                                                                              ?E
                                                                                                               :I
                                                                                                                F
                                                                                                                EE
                                                                                                                r
                                                                                                                  .:
                                                                                                                 EE
                                                                                                                    f
                                                                                                                    :
                                                                                                                  EEà
                                                                                                                  .
                                                                                                                     :C
                                                                                                                      IfEg
                                                                                                                       E E
                                                                                                                      :!2.
                                                                                                                    2!?
                                                                                                                          E::
                                                                                                                          '
                                                                                                                         E(1
                                                                                                                             Etq
                                                                                                                               5
                                                                                                                             '9.
                                                                                                                             ?
                                                                                                                                E
                                                                                                                                7
                                                                                                                               jE
                                                                                                                               '
                                                                                                                                 q:
                                                                                                                                .j
                                                                                                                                t
                                                                                                                                  g:
                                                                                                                                 EE. E:
                                                                                                                                        .
                                                                                                                                        E
                                                                                                                                        :E!
                                                                                                                                           !
                                                                                                                                           1
                                                                                                                                           .
                                                                                                                                           ::I
                                                                                                                                              E
                                                                                                                                              .
                                                                                                                                              !!E
                                                                                                                                               E;
                                                                                                                                              :E,
                                                                                                                                                 E
                                                                                                                                                 !
                                                                                                                                                F5
                                                                                                                                                  E
                                                                                                                                                  'L!
                                                                                                                                                  .
                                                                                                                                                 );:;
                                                                                                                                                     .
                                                                                                                                                     :
                                                                                                                                                     . '                        . . .
                                                                                                                                                                                                        .I
                                                                                                                                                                                                         k:
                                                                                                                                                                                                          ..
                                                                                                                                                                                                           E?
                                                                                                                                                                                                           C;.1:
                                                                                                                                                                                                                .
                                                                                                                                                                                                                :
                                                                                                                                                                                                                l
                                                                                                                                                                                                               !)
                                                                                                                                                                                                               :
                                                                                                                                                                                                                 y
                                                                                                                                                                                                                 '
                                                                                                                                                                                                                 q
                                                                                                                                                                                                                ::
                                                                                                                                                                                                                  i.
                                                                                                                                                                                                                  :
                                                                                                                                                                                                                 yk?
                                                                                                                                                                                                                    .
                                                                                                                                                                                                                   ik
                                                                                                                                                                                                                    .
                                                                                                                                                                                                                     :
                                                                                                                                                                                                                    yf
                                                                                                                                                                                                                    .k
                                                                                                                                                                                                                     kh
                                                                                                                                                                                                                      r
                                                                                                                                                                                                                      .
                                                                                                                                                                                                                       :
                                                                                                                                                                                                                      i:
                                                                                                                                                                                                                        :
                                                                                                                                                                                                                        ll.
                                                                                                                                                                                                                       :i
                                                                                                                                                                                                                           7
                                                                                                                                                                                                                           j7i:
                                                                                                                                                                                                                             j
                                                                                                                                                                                                                               ;.
                                                                                                                                                                                                                              'j
                                                                                                                                                                                                                               4:.,'  2
                                                                                                                                                                                                                                   j:.E
                                                                                                                                                                                                                                  j!
                                                                                                                                                                                                                                       ?':
                                                                                                                                                                                                                                       E   .E
                                                                                                                                                                                                                                           :
                                                                                                                                                                                                                                             i
                                                                                                                                                                                                                                             .:
                                                                                                                                                                                                                                                  ::.
                                                                                                                                                                                                                                                 ::
                                                                                                                                                                                                                                                  '
                                                                                                                                                                                                                                                  :ë:
                                                                                                                                                                                                                                                     E'.
                                                                                                                                                                                                                                                     ë:,:.
                                                                                                                                                                                                                                                                   '.'.. :            '.'.. ' i        (i'
                                                                                                                                                                                                                                                                                                       i'..
                                                                                                                                                                                                                                                                                                            ''
                                                                                                                                                                                                                                                                                                             .
                                                                                                                                                                                                                                                                                                              !::
                                                                                                                                                                                                                                                                                                                '.         '
                                                      . &  : ,j''î k::
                                                                   2  .
                                                                      2
                                                                      .:
                                                                      .jE
                                                                        :
                                                                        ))     's
                                                                                .xk           .
                                                                          ti?.'&ku'''J.1w.'' ''E '.
                                                                                                  .x '      E1
                                                                                                             ''1:ë!:
                                                                                                                   E
                                                                                                                  :'ë
                                                                                                                    E
                                                                                                                   :tE
                                                                                                                    :z:
                                                                                                                      ;E
                                                                                                                       '
                                                                                                                       j
                                                                                                                       :à '
                                                                                                                          J  7
                                                                                                                             ë
                                                                                                                             :)fd
                                                                                                                                qE
                                                                                                                                 it
                                                                                                                                  .
                                                                                                                                  r i
                                                                                                                                    .
                                                                                                                                    è
                                                                                                                                    !s  j
                                                                                                                                        l j; i)
                                                                                                                                              !Ai
                                                                                                                                                l :
                                                                                                                                                  Ey   '.                               '                 t.  . J.>tû k.
                                                                                                                                                                                                                       :'
                                                                                                                                                                                                                        ?j   t'L
                                                                                                                                                                                                                               ?ï
                                                                                                                                                                                                                                b J
                                                                                                                                                                                                                                  .?k
                                                                                                                                                                                                                                    . )       .  ::' .'
                                                                                                                                                                                                                                                      .J     .                                .          '.'L.
                                                                                                                     A. j8ï  :ji:F
                                                                                                                                 :   ): :ut'
                                                                                                                                           3.$h
                                                                                                                                              'J;
                                                                                                                                              . gjj
                                                                                                                                                : j...                                    ' .;:          .'.!...        '.1,'..
                                                                                                                                                                                                                              'l
                                                                                                                                                                                                                               1g
                                                                                                                                                                                                                                XCii1/:.
                                                                                                                                                                                                                                       E'':
                                                                                                                                                                                                                                       :          .'.
                                                                                                                                                                                                                                                  5  ..                          . .'                         '
                                                                          .                                            f?
                                                  .J
                                                    yl
                                                     i
                                                     E
                                                      s>
                                                     .i LJ
                                                       Ex
                                                        k)i.if
                                                             #l
                                                              ?
                                                              :
                                                               :
                                                               I'
                                                                )
                                                                JV.
                                                                q
                                                                   s
                                                                   ':
                                                                   . ;
                                                                      )v'
                                                                      t
                                                                      ! 4....x.'
                                                                         :           1:        .   .                    ).
                                                                                                                        . T:i
                                                                                                                          :
                                                                                                                          .  ji
                                                                                                                              'J.
                                                                                                                               :
                                                                                                                               jj1i
                                                                                                                                 g.
                                                                                                                                    .r
                                                                                                                                    tt
                                                                                                                                  jj!:  :
                                                                                                                                        E
                                                                                                                                          ;
                                                                                                                                          k
                                                                                                                                           ;
                                                                                                                                           :
                                                                                                                                           p... .'
                                                                                                                                                 j
                                                                                                                                                 :        i.. .
                                                                                                                                                                                          .
                                                                                                                                                                                                  ..
                                                                                                                                                                                                      ..::
                                                                                                                                                                                                       '.' ;..       b (
                                                                                                                                                                                                                       E:
                                                                                                                                                                                                                        :
                                                                                                                                                                                                                        F?.(
                                                                                                                                                                                                                           .
                                                                                                                                                                                                                           : j
                                                                                                                                                                                                                             t
                                                                                                                                                                                                                             :kj:
                                                                                                                                                                                                                                .
                                                                                                                                                                                                                                ,?)
                                                                                                                                                                                                                                  ,L
                                                                                                                                                                                                                                   ?
                                                                                                                                                                                                                                   ....:v.                                           ''
                                                    fE!(
                                                       )!
                                                        E
                                                        .l k;::t
                                                               1$
                                                                .1
                                                                 1*EEjl'p% '. . .. .>..:...'                             .;J!v::..
                                                                                                                                 J.),   w.'x 'qs.                                                '
                                                                                                                                                                                                 ''. . .          =2k;4'':'...x. 'i4'. EJ
                                                                                                                                                                                                                                      :1
                                                                                                                                                                                                                                           FEZ:  :s
                                                                                                                                                                                                                                                 i
                                                  .c..:
                                                     g.z
                                                        ti
                                                         .j. >;,
                                                               ;.
                                                                .'
                                                                                                                        . .. . j                           5:. ....:                                             :
                                                                                                                                                                                                                 .j  :..   .';.
                                                                                                                                                                                                                                    .
                                                                                                                                                                                                                                    .  .'i
                                                                                                                                                                                                                                        :,...:
                                                                                                                                                                                                                                              ug
                                                                                                                                                                                                                                             .:
                                                                                                                                                                                                                                                  ::
                                                                                                                                                                                                                                                  :2.i
                                                                                                                                                                                                                                                     .E
                                                                                                                                                                                                                                                      i
                                                                                                                                                                                                                                                      .:
                                                                                                                                                                                                                                                       i
                                                                                                                                                                                                                                                       ;:
                                                                                                                                                                                                                                                          'i
                                                                                                                                                                                                                                                        ;.:                                  . .'  .'..: .
                                                  '
                                                           ..,              ,                                                            y
                                                                                                                                         j
                                                                                                                                         (
                                                                                                                                         g
                                                                                                                                         :
                                                                                                                                         E
                                                                                                                                         j.
                                                                                                                                          y
                                                                                                                                          j
                                                                                                                                          :.
                                                                                                                                           :          .E:
                                                                                                                                                                        :
                                                                                                                                                           'té.,;., . . .
                                                                                                                                                                                       .                     ..
                                                                                                                                                                                                               ..2
                                                                                                                                                                                                                    ..
                                                                                                                                                                                                                  ..:
                                                                                                                                                                                                                    .  ':
                                                                                                                                                                                                                        .: :  .:
                                                                                                                                                                                                                               ..
                                                                                                                                                                                                                                .F..,.,.
                                                                                                                                                                                                                                  :
                                                                                                                                                                                                                                   F'
                                                                                                                                                                                                                                       t.
                                                                                                                                                                                                                                        ;     ,..(.  ;  . L..ii
                                                                                                                                                                                                                                                              .
                                                                                                                                                                                                                                                                             '
                                                                                                                                                                                                                                                                                         ,;,,.: ...:..
                                                                                                                                                                                                                                                                                            ';''!                 ':'''.';.':y.'
                                                                                      :
                                                                                      E   i:j
                                                                                            .!
                                                                                             .)9
                                                                                               FE
                                                                                               !$E
                                                                                                ëk;41
                                                                                                  jj2
                                                                                                    ;.
                                                                                                     E)
                                                                                                      :                      '.
                                                                                                                              ,:..<jJ  d4
                                                                                                                                        '5:jjl. .....
                                                                                                                                                    j..   'E' . ..                '          .' .:'
                                                                                                                                                                                                  7' ..:   ....
                                                                                                                                                                                                             E:jr:':'. ':';.:.'.
                                                                                      :)1
                                                                                        ë1
                                                                                         i)E(1(    .                                55f
                                                                                                                                      j)   .rE'..     '.':
                                                                                                                                                      :  :'                            '' '. ..   :
                                                                                                                                                                                                  .:
                                                                                                                                                                                                   :'
                                                                                                                                                                                                    : ..
                                                                                                                                                                                                       ..!.'.  !.        ...<' ...
                                                                                          .
                                                                                    .t
                                                                                    J
                                                                                    E  'J
                                                                                       j  ïF
                                                                                          7   :k    !                       .'' h'
                                                                                                                                 1.
                                                                                                                                  'ii
                                                                                                                                  k     f'
                                                                                                                                        iï.j'             . ' ...''. .' ....'                       ...
                                                                                                                                                                                                    :
                                                                                                                                                                                                    '       :.:'
                                                                                                                                                                                                               .  i
                                                                                   è
                                                                                   .t
                                                                                    j.:
                                                                                      y)(
                                                                                     :..
                                                                                     'E:
                                                                                      : vt
                                                                                        5 ë
                                                                                          t
                                                                                          2
                                                                                          <
                                                                                          E.qs
                                                                                           $  i
                                                                                              :;i
                                                                                                ej
                                                                                                :1j
                                                                                                  'E                      :
                                                                                                                          'y
                                                                                                                           )f
                                                                                                                           5 Ff.
                                                                                                                            So  ,'.
                                                                                                                                  E
                                                                                                                                  .4
                                                                                                                                   @1
                                                                                                                                    E9
                                                                                                                                    y
                                                                                                                                    '
                                                                                                                                      .
                                                                                                                                     :(
                                                                                                                                      )J
                                                                                                                                      E
                                                                                                                                        :       . .'
                                                                                                                                        E...- . .i, .:
                                                                                                                                       :.
                                                                                                                                                                            .:
                                                                                                                                                                             ;E:
                                                                                                                                                                               .'g:::
                                                                                                                                                                                    J'.
                                                                                                                                                                                      .r.
                                                                                                                                                                                        7. . ..      ':.. .....
                                                                                                                                                                                                              ' ..'..... .:';....
                                                                                  ' ..
                                                                                      E
                                                                                      .
                                                                                      L7<..                                j  (jl
                                                                                                                                4it
                                                                                                                                  ? : :
                                                                                                                                  .):7'E '   '      q   :
                                                                                                                                                        .  j
                                                                                                                                                           ;)
                                                                                                                                                            p
                                                                                                                                                            )1
                                                                                                                                                             !
                                                                                                                                                             lj
                                                                                                                                                              l
                                                                                                                                                              r!j
                                                                                                                                                                !4
                                                                                                                                                                 ':
                                                                                                                                                                  .
                                                                                                                                                                  )8
                                                                                                                                                                   j
                                                                                                                                                                   .
                                                                                                                                                                   '
                                                                                                                                       . .. . ';' ' q' '' ' ..' ':<'
                                                                                                                                                                    j
                                                                                                                                                                    r
                                                                                                                                                                    jr   .! 1
                                                                                                                                                                            .n.   j 4 . .
                                                                                                                                                                                        l
                                                                                                                                                                                        rl
                                                                                                                                                                                         .
                                                                                                                                                                                         l1
                                                                                                                                                                                          J1
                                                                                                                                                                                           :
                                                                                                                                                                                           ),
                                                                                                                                                                                            j
                                                                                                                                                                                            r)
                                                                                                                                                                                             l
                                                                                                                                                                                             ,5
                                                                                                                                                                                              l:
                                                                                                                                                                                               J
                                                                                                                                                                                               1      t:,
                                                                                                                                                                                                        h.
                                                                                                                                                                                              . :'. ..' .'' '' ' li1
                                                                                                                                                                                                                   r1
                                                                                                                                                                                                                    1   '
                                                                                                                                                                                                                        'c,
                                                                                                                                                                                                                          .
                                                                                                                                                                                                                          '  .é
                                                                                                                                                                                                                              .
                                                                                                                                                                                                                              '.
                                                                                      . '' .
                                                                                                                           Ei
                                                                                                                          pEh;
                                                                                                                             'r
                                                                                                                             ;x
                                                                                                                              (,,
                                                                                                                              i  .t
                                                                                                                                    ;
                                                                                                                                    !
                                                                                                                                    ? rqv
                                                                                                                                    ,       .e.alln I         dpres'   .
                                                                                                                                                                       '.m.       fo 2tlon'of' ' . ...
                                                                                k
                                                                                hEC
                                                                                  E!
                                                                                   ë i..
                                                                                    ,,
                                                                                    '
                                                                                   k?
                                                                                       7j
                                                                                       )
                                                                                       t ?
                                                                                         )
                                                                                         t
                                                                                         s J
                                                                                           (
                                                                                          ëj
                                                                                          ,,
                                                                                           .
                                                                                           .
                                                                                            h
                                                                                            :!
                                                                                             :    '
                                                                                                  .                       i
                                                                                                                          E
                                                                                                                          EE
                                                                                                                           -
                                                                                                                            i
                                                                                                                            :
                                                                                                                            E
                                                                                                                            -
                                                                                                                            k
                                                                                                                          --3
                                                                                                                             '
                                                                                                                             E
                                                                                                                             ë
                                                                                                                              E
                                                                                                                              !
                                                                                                                              , F
                                                                                                                                I :
                                                                                                                                  y
                                                                                                                                  ê
                                                                                                                                  .
                                                                                                                                  !
                                                                                                                                  :;<
                                                                                                                                    -
                                                                                                                                    .
                                                                                                                                   ''
                                                                                                                                    '
                                                                                                                                      .'
                                                                                                                                       :
                                                                                                                                       .
                                                                                                                                        '
                                                                                                                                        .' 1:
                                                                                                                                            7
                                                                                                                                            ,
                                                                                                                                            .F .141
                                                                                                                                                  5.
                                                                                                                                                   -
                                                                                                                                                   1
                                                                                                                                                   .lkl'
                                                                                                                                                       r'
                                                                                                                                                        i
                                                                                                                                                        ;- '  l:
                                                                                                                                                               D j
                                                                                                                                                                 .q
                                                                                                                                                                  j.
                                                                                                                                                                   a'    -
                                                                                                                                                                         .S
                                                                                                                                                                          .   .
                                                                                                                                                                              S.'.
                                                                                                                                                                                 . .. j.1
                                                                                                                                                                                      ' '       .
                                                                                                                                                                                        i!'2(t.ön'
                                                                                                                                                                                                 ,4
                                                                                                                                                                                                  ''
                                                                                                                                                                                                  1!
                                                                                                                                                                                                  .  .'1
                                                                                                                                                                                                      L
                                                                                                                                                                                                      1  '4
                                                                                                                                                                                                        !1.' .' '
                                                                                                                                                                                                          :       :
                                                                                                                                                                                                                  '-
                                                                                                                                                                                                                   ''    .        ..

                                                                            .' .
                                                                               1
                                                                               !
                                                                               i
                                                                               E                                             ::
                                                                                                                              ,';
                                                                                                                                6.h.
                                                                                                                                       '7.: '.
                                                                                                                                             '11:,:'I'  '1  '    '. 11
                                                                                                                                                                 .     ' '    '  :i:li1
                                                                                                                                                                                      .
                                                                                                                                                                                      8 '     1
                                                                                                                                                                                              k1
                                                                                                                                                                                               g
                                                                                                                                                                                               q:. '.'j
                                                                                                                                                                                                j      v
                                                                                                                                                                                                       j
                                                                                                                                                                                                       t!
                                                                             ET?
                                                                               I
                                                                               E
                                                                               '
                                                                               :
                                                                               C
                                                                               i
                                                                               .
                                                                                E
                                                                                j
                                                                                E
                                                                                :
                                                                                ë
                                                                                k
                                                                                -
                                                                               .f
                                                                                 EE
                                                                                  T
                                                                                  E
                                                                                  :
                                                                                  )
                                                                                   '
                                                                                   E
                                                                                   4
                                                                                   .
                                                                                   ;k
                                                                                    lj
                                                                                     :
                                                                                     .
                                                                                     s
                                                                                     f
                                                                                       ;
                                                                                       E
                                                                                       I
                                                                                       .
                                                                                       5
                                                                                       f
                                                                                        Ij
                                                                                         !
                                                                                         .qf                             :ë
                                                                                                                          2
                                                                                                                          k:
                                                                                                                         .-
                                                                                                                          :
                                                                                                                          .
                                                                                                                            2
                                                                                                                            é
                                                                                                                            E.
                                                                                                                             9. . i
                                                                                                                            ..:
                                                                                                                           :k
                                                                                                                            . .        9  .
                                                                                                                                      : ;.'
                                                                                                                                           11         E1
                                                                                                                                                       lb    !$
                                                                                                                                                              1
                                                                                                                                                              2
                                                                                                                                                              l
                                                                                                                                                     '.ik . .':
                                                                                                                                                               k
                                                                                                                                                               i
                                                                                                                                                               )t
                                                                                                                                                                !
                                                                                                                                                                l
                                                                                                                                                                t
                                                                                                                                                                ..    '1
                                                                                                                                                                      .'
                                                                                                                                                                       111
                                                                                                                                                                         ..:11d
                                                                                                                                                                         1    ltt
                                                                                                                                                                                ''
                                                                                                                                                                     ... '.. ..qt ..  ;
                                                                                                                                                                                      :                .#'.
                                                                                                                                                                                                          ;
                                                                                                                                                                                                          E
                                                                                                                                                                                                          .
                                                                                                                                                                                                          '
                                                                                                                                                                                                          .
                                                                                                                                                                                                          '
                                                                                                                                                                                                           '
                                                                                                                                                                                                           '
                                                                                                                                                                                                           .
                                                                                                                                                                                                           '
                                                                                                                                                                                                           .
                                                                                                                                                                                                           ).'
                                                                                                                                                                                                            :
                                                                                                                                                                                                            ''
                                                                                                                                                                                                             .
                                                                                                                                                                                                             -
                                                                                                                                                                                                             '
                                                                                                                                                                                                             . '.
                                                                                                                                                                                                              .'   .
                                                                                                                                                                                                                   :
                                                                                                                                                                                                                   ..'
                                                                                                                                                                                                                 '..
                                                                                                                                                                                                                   E         .
                                                                                                                                                                                                                                                                        '

                                                                                j
                                                                                :
                                                                                 .j
                                                                                  :/ï, .'                                :
                                                                                                                         j
                                                                                                                         ,
                                                                                                                         f                  . !t OSe 1n:
                                                                                                                                                       '
                                                                                                                                                       Dgg.                                                           munl
                                                                                                                                                                                                                       . .. .atRj
                                                                                                                                                                                                                               .*
                                                                                                                                                                                                                                P.: . '                                                                                                     .
                                                                                                                                        '>
                                                                                                                                      .,.
                                                                                                                                               p .-
                                                                                                                                              se
                                                                                                                                              .         6.
                                                                                                                                                         ,$
                                                                                                                                                          .1
                                                                                                                                                           4                                                                 '
                                                                                                                                                                                                                             .                jZN
                                                                                                                                                                                                                                              .m.r'
                                                                                                                                                                                                                                               .
                                                                                                                                                                                                                                               >*

                      ... .....
                          ,   !j
                               t)t
                  faJF
                  .
                  a
                     EE :
                     ts.xt'E  EI
                              ,
                               EET
                              vy.
                              E
                                 !!E
                                   à Soll
                                                     ''' ,''
                                                           darj CVIIIe
                                                                           '''
                            ' è
                              t
                              !!E
                                ;t
                                 j ;
                                   .
                                   . ï
                                     k
                                     ?
                                     ' ' '-'       ''
                  $<it!---:.- . .,i
                  . .!
                      .     '.5E
                               :ïe
                                     t.-e'
                                         ,k)'-
                                             1.$.1.;.$kz:.'!.tI-
                                                               1m
                                                                xj
                                                                 !j
                                                                  L./
                                                                    .x
                                                                    'rk
                                                                      l
                                                                      r
                                                                      lI
                                                                       ,
                                                                       '
                                                                       $
                                                                       .:
                                                                        .
                                                                        .
                                                                        '.




                  DON'TjNITCH
                        ''molly congerkcom m unistdegenerate tft
                          .. .                                     'soc'
                                                                       val
                                                                       i ë
                                                                         lstf
                                                                         '  jc.k
                                                                               -'rïtorn .J'ul26'
                                                                                               a4
                                                                                                w.01
                                                                                                   e :Wt
                                                                                                       '
                      Wifyou see som ething that'skindavzeird and youwantthe police to knovs      fabout
                      it..-''
                            the stat'
                                    e polkerep isrecom mending an app called Gsee something,say
                      som ething-'
                      high .tech sn.itchïng,



                  Tœe
                    .
                    ?.X
                    , '
                      -
                      .
                      'j'
                        àf
                         %k'
                         t .
                           1
                           '..
                             J
                             !
                             ()jv
                                7.:
                                  G
                                  A
                                  u
                                  œAz
                                    7.$
                                    ) '
                                      .
                                      )e
                                       jt
                                        '
                                        qsu')
                                        .   $
                                            '
                                            :
                                            ,>
                                             ,
                                             Q:
                                              i4
                                               f.
                                                te).Y,!
                                                      'îes.k
                                                      X    S
                                                           i
                                                           -
                                                           .eC
                                                             f
                                                             E
                                                             jer).
                                                             -   t
                                                                 $

                  !
                  5kl
                    :q
                     l
                     r
                     -
                     ï
                     :
                     .s
                      .
                      1'
                       r$
                       .,
                        .
                        k'i
                          7
                          J'
                           è
                           :'-
                            .'
                             t
                             .
                             '- -
                             -  111
                                  41
                                   ..
                                    <l
                                    iz
                                     .
                                     '.
                                      f
                                      E
                                      ..
                                      t&
                                       -,
